
	
		II
		Calendar No. 97
		111th CONGRESS
		1st Session
		H. R. 2454
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 6, 2009
			Received and read the first time
		
		
			July 7, 2009
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To create clean energy jobs, achieve energy
		  independence, reduce global warming pollution and transition to a clean energy
		  economy.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Clean Energy and
			 Security Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. International participation.
					Title I—Clean Energy
					Subtitle A—Combined Efficiency and Renewable Electricity
				Standard
					Sec. 101. Combined efficiency and renewable electricity
				standard.
						Sec. 610. Combined efficiency and renewable electricity
				  standard.
					Sec. 102. Clarifying State authority to adopt renewable energy
				incentives.
					Sec. 103. Federal renewable energy purchases.
					Subtitle B—Carbon Capture and Sequestration
					Sec. 111. National strategy.
					Sec. 112. Regulations for geologic sequestration
				sites.
						Sec. 813. Geologic sequestration
				  sites.
					Sec. 113. Studies and reports.
					Sec. 114. Carbon capture and sequestration demonstration and
				early deployment program.
					Sec. 115. Commercial deployment of carbon capture and
				sequestration technologies.
						Sec. 786. Commercial deployment of carbon capture and
				  sequestration technologies.
					Sec. 116. Performance standards for coal-fueled power
				plants.
						Sec. 812. Performance standards for new coal-fired power
				  plants.
					Subtitle C—Clean Transportation
					Sec. 121. Electric vehicle infrastructure.
					Sec. 122. Large-scale vehicle electrification
				program.
					Sec. 123. Plug-in electric drive vehicle
				manufacturing.
					Sec. 124. Investment in clean vehicles.
					Sec. 125. Advanced technology vehicle manufacturing incentive
				loans.
					Sec. 126. Definition of renewable biomass.
					Sec. 127. Open fuel standard.
						Sec. 32920. Open fuel standard for
				  transportation.
					Sec. 128. Diesel emissions reduction.
					Sec. 129. Loan guarantees for projects to construct renewable
				fuel pipelines.
					Sec. 130. Fleet vehicles.
					Sec. 130A. Report on natural gas vehicle emissions
				reductions.
					Subtitle D—State Energy and Environment Development
				Accounts
					Sec. 131. Establishment of SEED Accounts.
					Sec. 132. Support of State renewable energy and energy
				efficiency programs.
					Sec. 133. Support of Indian renewable energy and energy
				efficiency programs.
					Subtitle E—Smart Grid Advancement
					Sec. 141. Definitions.
					Sec. 142.  Assessment of Smart Grid cost effectiveness in
				products.
					Sec. 143. Inclusions of Smart Grid capability on appliance
				ENERGY GUIDE labels.
					Sec. 144. Smart Grid peak demand reduction goals.
					Sec. 145.  Reauthorization of energy efficiency public
				information program to include Smart Grid information.
					Sec. 146. Inclusion of Smart Grid features in appliance rebate
				program.
					Subtitle F—Transmission Planning
					Sec. 151. Transmission planning and
				siting.
						Sec. 216A Transmission planning.
						Sec. 216B. Siting and construction in the Western
				  Interconnection.
					Sec. 152. Net metering for Federal agencies.
					Sec. 153. Support for qualified advanced electric transmission
				manufacturing plants, qualified high efficiency transmission property, and
				qualified advanced electric transmission property.
					Subtitle G—Technical Corrections to Energy Laws
					Sec. 161. Technical corrections to Energy Independence and
				Security Act of 2007.
					Sec. 162. Technical corrections to Energy Policy Act of
				2005.
					Subtitle H—Energy and Efficiency Centers and
				Research
					Sec. 171. Energy Innovation Hubs.
					Sec. 172. Advanced energy research.
					Sec. 173. Building Assessment Centers.
					Sec. 174. Centers for Energy and Environmental Knowledge and
				Outreach.
					Sec. 175. High efficiency gas turbine research, development,
				and demonstration.
					Subtitle I—Nuclear and Advanced Technologies
					Sec. 181. Revisions to loan guarantee program
				authority.
					Sec. 182. Purpose.
					Sec. 183. Definitions.
					Sec. 184. Clean energy investment fund.
					Sec. 185. Energy technology deployment goals.
					Sec. 186. Clean energy deployment administration.
					Sec. 187. Direct support.
					Sec. 188. Indirect support.
					Sec. 189. Federal credit authority.
					Sec. 190. General provisions.
					Sec. 191. Conforming amendments.
					Subtitle J—Miscellaneous
					Sec. 195. Increased hydroelectric generation at existing
				Federal facilities.
					Sec. 196. Clean technology business competition grant
				program.
					Sec. 197. National Bioenergy Partnership.
					Sec. 198. Office of Consumer
				Advocacy.
						Sec. 319. Office of Consumer
				  Advocacy.
					Sec. 199. Development corporation for renewable power borrowing
				authority.
					Sec. 199A. Study.
					Title II—Energy Efficiency
					Subtitle A—Building Energy Efficiency Programs
					Sec. 201. Greater energy efficiency in building
				codes.
						Sec. 304. Greater energy efficiency in building
				  codes.
					Sec. 202. Building retrofit program.
					Sec. 203. Energy efficient manufactured homes.
					Sec. 204. Building energy performance labeling
				program.
					Sec. 205. Tree planting programs.
					Sec. 206. Energy efficiency for data center
				buildings.
					Sec. 207. Community building code administration
				grants.
					Sec. 208. Solar energy systems building permit requirements for
				receipt of community development block grant funds.
					Sec. 209. Prohibition of restrictions on residential
				installation of solar energy system.
					Subtitle B—Lighting and Appliance Energy Efficiency
				Programs
					Sec. 211. Lighting efficiency standards.
					Sec. 212. Other appliance efficiency standards.
					Sec. 213. Appliance efficiency determinations and
				procedures.
						Sec. 334. Jurisdiction and
				  venue.
					Sec. 214. Best-in-Class Appliances Deployment
				Program.
					Sec. 215. WaterSense.
					Sec. 216. Federal procurement of water efficient
				products.
					Sec. 217. Early adopter water efficient product incentive
				programs.
					Sec. 218. Certified stoves program.
					Sec. 219. Energy Star standards.
					Subtitle C—Transportation Efficiency
					Sec. 221. Emissions standards.
						Part B—Mobile Sources
						Sec. 821. Greenhouse gas emission standards for mobile
				  sources.
					Sec. 222. Greenhouse gas emissions reductions through
				transportation efficiency.
						Part D—Transportation Emissions
						Sec. 841. Greenhouse gas emissions reductions through
				  transportation efficiency.
					Sec. 223. SmartWay transportation efficiency
				program.
						Sec. 822. SmartWay transportation efficiency
				  program.
					Sec. 224. State vehicle fleets.
					Subtitle D—Industrial Energy Efficiency Programs
					Sec. 241. Industrial plant energy efficiency
				standards.
					Sec. 242. Electric and thermal waste energy recovery award
				program.
					Sec. 243. Clarifying election of waste heat recovery financial
				incentives.
					Sec. 244. Motor market assessment and commercial awareness
				program.
					Sec. 245. Motor efficiency rebate
				program.
						Sec. 347. Motor efficiency rebate
				  program.
					Sec. 246. Clean energy manufacturing revolving loan fund
				program.
						Sec. 27. Clean energy manufacturing revolving loan fund
				  program.
					Sec. 247. Clean energy and efficiency manufacturing
				partnerships.
					Sec. 248. Technical amendments.
					Subtitle E—Improvements in energy savings performance
				contracting
					Sec. 251. Energy savings performance contracts.
					Subtitle F—Public Institutions
					Sec. 261. Public institutions.
					Sec. 262. Community energy efficiency flexibility.
					Sec. 263. Small community joint participation.
					Sec. 264. Low income community energy efficiency
				program.
					Sec. 265. Consumer behavior research.
					Subtitle G—Miscellaneous
					Sec. 271. Energy efficient information and communications
				technologies.
						Sec. 543. Energy efficient information and communications
				  technologies.
					Sec. 272. National energy efficiency goals.
					Sec. 273. Affiliated island energy independence
				team.
					Sec. 274. Product carbon disclosure program.
					Sec. 275. Industrial energy efficiency education and training
				initiative.
					Sec. 276. Sense of Congress.
					Subtitle H—Green Resources for Energy Efficient
				Neighborhoods
					Sec. 281. Short title.
					Sec. 282. Definitions.
					Sec. 283. Implementation of energy efficiency participation
				incentives for HUD programs.
					Sec. 284. Basic HUD energy efficiency standards and standards
				for additional credit.
					Sec. 285. Energy efficiency and conservation demonstration
				program for multifamily housing projects assisted with project-based rental
				assistance.
					Sec. 286. Additional credit for Fannie Mae and Freddie Mac
				housing goals for energy-efficient and location-efficient
				mortgages.
					Sec. 287. Duty to serve underserved markets for
				energy-efficient and location-efficient mortgages.
					Sec. 288. Consideration of energy efficiency under FHA mortgage
				insurance programs and Native American and Native Hawaiian loan guarantee
				programs.
						Sec. 543. Consideration of energy
				  efficiency.
					Sec. 289. Energy-efficient mortgages and location-efficient
				mortgages education and outreach campaign.
					Sec. 290. Collection of information on energy-efficient and
				location-efficient mortgages through Home Mortgage Disclosure Act.
					Sec. 291. Ensuring availability of homeowners insurance for
				homes not connected to electricity grid.
					Sec. 292. Mortgage incentives for energy-efficient multifamily
				housing.
					Sec. 293. Energy-efficient certifications for manufactured
				housing with mortgages.
					Sec. 294. Assisted housing energy loan pilot
				program.
					Sec. 295. Making it green.
					Sec. 296. Residential energy efficiency block grant
				program.
						Sec. 123. Residential energy efficiency block grant
				  program.
					Sec. 297. Including sustainable development and transportation
				strategies in comprehensive housing affordability strategies.
					Sec. 298. Grant program to increase sustainable low-income
				community development capacity.
					Sec. 299. HOPE VI green developments requirement.
					Sec. 299A. Consideration of energy efficiency improvements in
				appraisals.
					Sec. 299B. Housing Assistance Council.
					Sec. 299C. Rural housing and economic development
				assistance.
					Sec. 299D. Loans to States and Indian tribes to carry out
				renewable energy sources activities.
					Sec. 299E. Green banking centers.
					Sec. 299F. GAO reports on availability of affordable
				mortgages.
					Sec. 299G. Public housing energy cost report.
					Sec. 299H. Secondary market for residential renewable energy
				lease instruments.
					Sec. 299I. Green guarantees.
					Title III—Reducing Global Warming Pollution
					Sec. 301. Short title.
					Subtitle A—Reducing Global Warming Pollution
					Sec. 311. Reducing global warming
				pollution.
						Title VII—Global Warming Pollution Reduction Program
						Part A—Global Warming Pollution Reduction Goals and
				  Targets
						Sec. 701. Findings and purpose.
						Sec. 702. Economy-wide reduction goals.
						Sec. 703. Reduction targets for specified sources.
						Sec. 704. Supplemental pollution reductions.
						Sec. 705. Review and program recommendations.
						Sec. 706. National Academy review.
						Sec. 707. Presidential response and
				  recommendations.
						Part B—Designation and registration of greenhouse
				  gases
						Sec. 711. Designation of greenhouse gases.
						Sec. 712. Carbon dioxide equivalent value of greenhouse
				  gases.
						Sec. 713. Greenhouse gas registry.
						Part C—Program rules
						Sec. 721. Emission allowances.
						Sec. 722. Prohibition of excess emissions.
						Sec. 723. Penalty for noncompliance.
						Sec. 724. Trading.
						Sec. 725. Banking and borrowing.
						Sec. 726. Strategic reserve.
						Sec. 727. Permits.
						Sec. 728. International emission allowances.
						Part D—Offsets
						Sec. 731. Offsets Integrity Advisory Board.
						Sec. 732. Establishment of offsets program.
						Sec. 733. Eligible project types.
						Sec. 734. Requirements for offset projects.
						Sec. 735. Approval of offset projects.
						Sec. 736. Verification of offset projects.
						Sec. 737. Issuance of offset credits.
						Sec. 738. Audits.
						Sec. 739. Program review and revision.
						Sec. 740. Early offset supply.
						Sec. 741. Environmental considerations.
						Sec. 742. Trading.
						Sec. 743. International offset credits.
						Part E—Supplemental Emissions Reductions from Reduced
				  Deforestation
						Sec. 751. Definitions.
						Sec. 752. Findings.
						Sec. 753. Supplemental emissions reductions through reduced
				  deforestation.
						Sec. 754. Requirements for international deforestation
				  reduction program.
						Sec. 755. Reports and reviews.
						Sec. 756. Legal effect of part.
					Sec. 312. Definitions.
						Sec. 700. Definitions.
					Subtitle B—Disposition of allowances
					Sec. 321. Disposition of allowances for global warming
				pollution reduction program.
						Part H—Disposition of allowances
						Sec. 781. Allocation of allowances for supplemental
				  reductions.
						Sec. 782. Allocation of emission allowances.
						Sec. 783. Electricity consumers.
						Sec. 784. Natural gas consumers.
						Sec. 785. Home heating oil, propane, and kerosene
				  consumers.
						Sec. 787. Allocations to refineries.
						Sec. 788. Supplemental agriculture and renewable energy
				  incentives programs.
						Sec. 789. Climate change consumer refunds.
						Sec. 790. Exchange for State-issued allowances.
						Sec. 791. Auction procedures.
						Sec. 792. Auctioning allowances for other entities.
						Sec. 793. Establishment of funds.
						Sec. 794. Oversight of allocations.
						Sec. 795. Exchange for early action offset
				  credits.
					Subtitle C—Additional greenhouse gas standards
					Sec. 331. Greenhouse gas
				standards.
						Title VIII—Additional Greenhouse Gas Standards
						Sec. 801. Definitions.
						Part A—Stationary Source Standards
						Sec. 811. Standards of performance.
						Part C—Exemptions From Other Programs
						Sec. 831. Criteria pollutants.
						Sec. 832. International air pollution.
						Sec. 833. Hazardous air pollutants.
						Sec. 834. New source review.
						Sec. 835. Title V permits.
					Sec. 332. HFC Regulation.
						Sec. 619. Hydrofluorocarbons
				  (HFCs).
					Sec. 333. Black carbon.
						Part E—Black Carbon
						Sec. 851. Black carbon.
					Sec. 334. States.
					Sec. 335. State programs.
						Part F—Miscellaneous
						Sec. 861. State programs.
						Sec. 862. Grants for support of air pollution control
				  programs.
					Sec. 336. Enforcement.
					Sec. 337. Conforming amendments.
					Sec. 338. Davis-Bacon compliance.
					Sec. 339. National strategy for domestic biological carbon
				sequestration.
					Sec. 340. Reducing acid rain and mercury pollution.
					Subtitle D—Carbon Market Assurance
					Sec. 341. Carbon market assurance.
						Part IV—Carbon Market Assurance
						Sec. 401. Oversight and assurance of carbon
				  markets.
						Sec. 402. Applicability of Part III provisions.
						Sec. 1041. Fraud and false statements in connection with
				  regulated allowances.
					Sec. 342. Carbon derivative markets.
					Subtitle E—Additional Market Assurance
					Sec. 351. Regulation of certain transactions in derivatives
				involving energy commodities.
					Sec. 352. No effect on authority of the Federal Energy
				Regulatory Commission.
					Sec. 353. Inspector General of the Commodity Futures Trading
				Commission.
					Sec. 354. Settlement and clearing through registered
				derivatives clearing organizations.
					Sec. 355. Limitation on eligibility to purchase a credit
				default swap.
					Sec. 356. Transaction fees.
					Sec. 357. No effect on antitrust law or authority of the
				Federal Trade Commission.
					Sec. 358. Effect of derivatives regulatory reform
				legislation.
					Sec. 359. Cease-and-desist authority.
					Sec. 360. Presidential review of regulations.
					Title IV—Transitioning to a Clean Energy Economy
					Subtitle A—Ensuring real reductions in industrial
				emissions
					Sec. 401. Ensuring real reductions in industrial
				emissions.
						Part F—Ensuring real reductions in industrial
				  emissions
						Sec. 761. Purposes.
						Sec. 762. Definitions.
						Subpart 1—Emission allowance rebate program
						Sec. 763. Eligible industrial sectors.
						Sec. 764. Distribution of emission allowance
				  rebates.
						Subpart 2—Promoting international reductions in industrial
				  emissions
						Sec. 765. International negotiations.
						Sec. 766. United States negotiating objectives with respect to
				  multilateral environmental negotiations.
						Sec. 767. Presidential reports and determinations.
						Sec. 768. International reserve allowance program.
						Sec. 769. Iron and steel sector.
					Subtitle B—Green Jobs and Worker Transition
					Part 1—Green Jobs
					Sec. 421. Clean energy curriculum development
				grants.
					Sec. 422. Increased funding for energy worker training
				program.
					Sec. 423. Development of Information and Resources
				clearinghouse for vocational education and job training in renewable energy
				sectors.
					Sec. 424. Monitoring program effectiveness.
					Sec. 424A. Green construction careers demonstration
				project.
					Part 2—Climate Change Worker Adjustment Assistance 
					Sec. 425. Petitions, eligibility requirements, and
				determinations.
					Sec. 426. Program benefits.
					Sec. 427. General provisions.
					Subtitle C—Consumer assistance
					Sec. 431. Energy refund program.
						Title XXII—Energy refund program
						Sec. 2201. Energy refund
				  program.
					Sec. 432. Modification of earned income credit amount for
				individuals with no qualifying children.
					Sec. 433. Protection of Social Security and Medicare trust
				funds.
					Subtitle D—Exporting Clean Technology
					Sec. 441. Findings and purposes.
					Sec. 442. Definitions.
					Sec. 443. Governance.
					Sec. 444. Determination of eligible countries.
					Sec. 445. Qualifying activities.
					Sec. 446. Assistance.
					Subtitle E—Adapting to Climate Change
					Part 1—Domestic Adaptation
					Subpart A—National Climate Change Adaptation
				Program
					Sec. 451. Global change research and data
				management.
					Sec. 452. National Climate Service.
					Sec. 453. State programs to build resilience to climate change
				impacts.
					Subpart B—Public Health and Climate Change
					Sec. 461. Sense of Congress on public health and climate
				change.
					Sec. 462. Relationship to other laws.
					Sec. 463. National strategic action plan.
					Sec. 464. Advisory board.
					Sec. 465. Reports.
					Sec. 466. Definitions.
					Sec. 467. Climate Change Health Protection and Promotion
				Fund.
					Subpart C—Natural resource adaptation 
					Sec. 471. Purposes.
					Sec. 472. Natural resources climate change adaptation
				policy.
					Sec. 473. Definitions.
					Sec. 474. Council on Environmental Quality.
					Sec. 475. Natural Resources Climate Change Adaptation
				Panel.
					Sec. 476. Natural Resources Climate Change Adaptation
				Strategy.
					Sec. 477. Natural resources adaptation science and
				information.
					Sec. 478. Federal natural resource agency adaptation
				plans.
					Sec. 479. State natural resources adaptation plans.
					Sec. 480. Natural Resources Climate Change Adaptation
				Fund.
					Sec. 481. National Wildlife Habitat and Corridors Information
				Program.
					Sec. 482. Additional provisions regarding Indian
				tribes.
					Part 2—International Climate Change Adaptation Program
					Sec. 491. Findings and purposes.
					Sec. 492. Definitions.
					Sec. 493. International Climate Change Adaptation
				Program.
					Sec. 494. Distribution of allowances.
					Sec. 495. Bilateral assistance.
					Title V—Agricultural and Forestry Related Offsets
					Subtitle A—Offset Credit Program From Domestic Agricultural
				and Forestry Sources
					Sec. 501. Definitions.
					Sec. 502. Establishment of offset credit program from domestic
				agricultural and forestry sources.
					Sec. 503. List of eligible domestic agricultural and forestry
				offset practice types.
					Sec. 504. Requirements for domestic agricultural and forestry
				practices.
					Sec. 505. Project plan submission and approval.
					Sec. 506. Verification of offset practices.
					Sec. 507. Certification of offset credits.
					Sec. 508. Ownership and transfer of offset credits.
					Sec. 509. Program review and revision.
					Sec. 510. Environmental considerations.
					Sec. 511. Audits.
					Subtitle B—USDA Greenhouse Gas Emission Reduction and
				Sequestration Advisory Committee
					Sec. 531. Establishment of USDA Greenhouse Gas Emission
				Reduction and Sequestration Advisory Committee.
					Subtitle C—Miscellaneous 
					Sec. 551. International indirect land use changes.
					Sec. 552. Biomass-based diesel.
					Sec. 553. Modification of definition of renewable
				biomass.
				
			2.DefinitionsFor purposes of this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)StateThe
			 term State has the meaning given that term in section 302 of the
			 Clean Air Act.
			3.International
			 participationThe
			 Administrator, in consultation with the Department of State and the United
			 States Trade Representative, shall annually prepare and certify a report to the
			 Congress regarding whether China and India have adopted greenhouse gas
			 emissions standards at least as strict as those standards required under this
			 Act. If the Administrator determines that China and India have not adopted
			 greenhouse gas emissions standards at least as stringent as those set forth in
			 this Act, the Administrator shall notify each Member of Congress of his
			 determination, and shall release his determination to the media.
		IClean
			 Energy
			ACombined
			 Efficiency and Renewable Electricity Standard
				101.Combined
			 efficiency and renewable electricity standard
					(a)In
			 generalTitle VI of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2601 and following) is amended by adding at the end the
			 following:
						
							610.Combined
				efficiency and renewable electricity standard
								(a)DefinitionsFor
				purposes of this section:
									(1)CHP
				savingsThe term CHP savings means—
										(A)CHP system savings
				from a combined heat and power system that commences operation after the date
				of enactment of this section; and
										(B)the increase in
				CHP system savings from, at any time after the date of the enactment of this
				section, upgrading, replacing, expanding, or increasing the utilization of a
				combined heat and power system that commenced operation on or before the date
				of enactment of this section.
										(2)CHP system
				savingsThe term CHP system savings means the
				increment of electric output of a combined heat and power system that is
				attributable to the higher efficiency of the combined system (as compared to
				the efficiency of separate production of the electric and thermal
				outputs).
									(3)Combined heat
				and power systemThe term combined heat and power
				system means a system that uses the same energy source both for the
				generation of electrical or mechanical power and the production of steam or
				another form of useful thermal energy, provided that—
										(A)the system meets
				such requirements relating to efficiency and other operating characteristics as
				the Commission may promulgate by regulation; and
										(B)the net sales of
				electricity by the facility to customers not consuming the thermal output from
				that facility will not exceed 50 percent of total annual electric generation by
				the facility.
										(4)Customer
				facility savingsThe term customer facility
				savings means a reduction in end-use electricity consumption (including
				recycled energy savings) at a facility of an end-use consumer of electricity
				served by a retail electric supplier, as compared to—
										(A)in the case of a
				new facility, consumption at a reference facility of average efficiency;
										(B)in the case of an
				existing facility, consumption at such facility during a base period, except as
				provided in subparagraphs (C) and (D);
										(C)in the case of new
				equipment that replaces existing equipment with remaining useful life, the
				projected consumption of the existing equipment for the remaining useful life
				of such equipment, and thereafter, consumption of new equipment of average
				efficiency of the same equipment type; and
										(D)in the case of new
				equipment that replaces existing equipment at the end of the useful life of the
				existing equipment, consumption by new equipment of average efficiency of the
				same equipment type.
										(5)Distributed
				renewable generation facilityThe term distributed
				renewable generation facility means a facility that—
										(A)generates
				renewable electricity;
										(B)primarily serves 1
				or more electricity consumers at or near the facility site; and
										(C)is no greater than—
											(i)2
				megawatts in capacity; or
											(ii)4
				megawatts in capacity, in the case of a facility that is placed in service
				after the date of enactment of this section and generates electricity from a
				renewable energy resource other than by means of combustion.
											(6)Electricity
				savingsThe term electricity savings means
				reductions in electricity consumption, relative to business-as-usual
				projections, achieved through measures implemented after the date of enactment
				of this section, limited to—
										(A)customer facility
				savings of electricity, adjusted to reflect any associated increase in fuel
				consumption at the facility;
										(B)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency;
										(C)CHP savings;
				and
										(D)fuel cell
				savings.
										(7)Central
				procurement StateThe term
				‘central procurement State’ means a State that, as of January 1, 2009, had
				adopted and implemented a legally enforceable mandate that, in lieu of
				requiring utilities to submit credits or certificates issued based on
				generation of electricity from (or to purchase or generate electricity from)
				resources defined by the State as renewable, requires retail electric suppliers
				to collect payments from electricity ratepayers within the State that are used
				for central procurement, by a State agency or a public benefit corporation
				established pursuant to State law, of credits or certificates issued based on
				generation of electricity from resources defined by the State as
				renewable.
									(8)Federal
				renewable electricity creditThe term Federal renewable
				electricity credit means a credit, representing one megawatt hour of
				renewable electricity, issued pursuant to subsection (e).
									(9)Fuel
				cellThe term fuel cell means a device that
				directly converts the chemical energy of a fuel and an oxidant into electricity
				by electrochemical processes occurring at separate electrodes in the
				device.
									(10)Fuel cell
				savingsThe term ‘fuel cell savings’ means the electricity saved
				by a fuel cell that is installed after the date of enactment of this section,
				or by upgrading a fuel cell that commenced operation on or before the date of
				enactment of this section, as a result of the greater efficiency with which the
				fuel cell transforms fuel into electricity as compared with sources of
				electricity delivered through the grid, provided that—
										(A)the fuel cell
				meets such requirements relating to efficiency and other operating
				characteristics as the Commission may promulgate by regulation; and
										(B)the net sales of
				electricity from the fuel cell to customers not consuming the thermal output
				from the fuel cell, if any, do not exceed 50 percent of the total annual
				electricity generation by the fuel cell.
										(11)Other
				qualifying energy resourceThe term other qualifying
				energy resource means any of the following:
										(A)Landfill
				gas.
										(B)Wastewater
				treatment gas.
										(C)Coal mine methane
				used to generate electricity at or near the mine mouth.
										(D)Qualified
				waste-to-energy.
										(12)Qualified
				hydropowerThe term qualified hydropower
				means—
										(A)energy produced
				from increased efficiency achieved, or additions of capacity made, on or after
				January 1, 1988, at a hydroelectric facility that was placed in service before
				that date and does not include additional energy generated as a result of
				operational changes not directly associated with efficiency improvements or
				capacity additions; or
										(B)energy produced
				from generating capacity added to a dam on or after January 1, 1988, provided
				that the Commission certifies that—
											(i)the dam was placed
				in service before the date of the enactment of this section and was operated
				for flood control, navigation, or water supply purposes and was not producing
				hydroelectric power prior to the addition of such capacity;
											(ii)the hydroelectric
				project installed on the dam is licensed (or is exempt from licensing) by the
				Commission and is in compliance with the terms and conditions of the license or
				exemption, and with other applicable legal requirements for the protection of
				environmental quality, including applicable fish passage requirements;
				and
											(iii)the
				hydroelectric project installed on the dam is operated so that the water
				surface elevation at any given location and time that would have occurred in
				the absence of the hydroelectric project is maintained, subject to any license
				or exemption requirements that require changes in water surface elevation for
				the purpose of improving the environmental quality of the affected
				waterway.
											(13)Qualified
				waste-to-energyThe term qualified waste-to-energy
				means energy from the combustion of municipal solid waste or construction,
				demolition, or disaster debris, or from the gasification or pyrolization of
				such waste or debris and the combustion of the resulting gas at the same
				facility, provided that—
										(A)such term shall
				include only the energy derived from the non-fossil biogenic portion of such
				waste or debris;
										(B)the Commission
				determines, with the concurrence of the Administrator of the Environmental
				Protection Agency, that the total lifecycle greenhouse gas emissions
				attributable to the generation of electricity from such waste or debris are
				lower than those attributable to the likely alternative method of disposing of
				such waste or debris; and
										(C)the owner or
				operator of the facility generating electricity from such energy provides to
				the Commission, on an annual basis—
											(i)a
				certification that the facility is in compliance with all applicable State,
				tribal, and Federal environmental permits;
											(ii)in the case of a
				facility that commenced operation before the date of enactment of this section,
				a certification that the facility meets emissions standards promulgated under
				section 112 or 129 of the Clean Air Act (42 U.S.C. 7412 or 7429) that apply as
				of the date of enactment of this section to new facilities within the relevant
				source category; and
											(iii)in the case of
				the combustion, pyrolization, or gasification of municipal solid waste, a
				certification that each local government unit from which such waste originates
				operates, participates in the operation of, contracts for, or otherwise
				provides for, recycling services for its residents.
											(14)Recycled energy
				savingsThe term recycled energy savings means a
				reduction in electricity consumption that results from a modification of an
				industrial or commercial system that commenced operation before the date of
				enactment of this section, in order to recapture electrical, mechanical, or
				thermal energy that would otherwise be wasted.
									(15)Renewable
				biomassThe term
				renewable biomass means any of the following:
										(A)Materials,
				pre-commercial thinnings, or removed invasive species from National Forest
				System land and public lands (as defined in section 103 of the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1702)),
				including those that are byproducts of preventive treatments (such as trees,
				wood, brush, thinnings, chips, and slash), that are removed as part of a
				federally recognized timber sale, or that are removed to reduce hazardous
				fuels, to reduce or contain disease or insect infestation, or to restore
				ecosystem health, and that are—
											(i)not from components of the National
				Wilderness Preservation System, Wilderness Study Areas, Inventoried Roadless
				Areas, old growth stands, late-successional stands (except for dead, severely
				damaged, or badly infested trees), components of the National Landscape
				Conservation System, National Monuments, National Conservation Areas,
				Designated Primitive Areas, or Wild and Scenic Rivers corridors;
											(ii)harvested in
				environmentally sustainable quantities, as determined by the appropriate
				Federal land manager; and
											(iii)harvested in
				accordance with Federal and State law, and applicable land management
				plans.
											(B)Any organic matter
				that is available on a renewable or recurring basis from non-Federal land or
				land belonging to an Indian or Indian tribe that is held in trust by the United
				States or subject to a restriction against alienation imposed by the United
				States, including—
											(i)renewable plant
				material, including—
												(I)feed
				grains;
												(II)other
				agricultural commodities;
												(III)other plants and
				trees; and
												(IV)algae; and
												(ii)waste material,
				including—
												(I)crop
				residue;
												(II)other vegetative
				waste material (including wood waste and wood residues);
												(III)animal waste and
				byproducts (including fats, oils, greases, and manure);
												(IV)construction
				waste; and
												(V)food waste and
				yard waste.
												(C)Residues and byproducts from wood, pulp, or
				paper products facilities.
										(16)Renewable
				electricityThe term renewable electricity means
				electricity generated (including by means of a fuel cell) from a renewable
				energy resource or other qualifying energy resources.
									(17)Renewable
				energy resourceThe term renewable energy resource
				means each of the following:
										(A)Wind
				energy.
										(B)Solar
				energy.
										(C)Geothermal
				energy.
										(D)Renewable
				biomass.
										(E)Biogas derived
				exclusively from renewable biomass.
										(F)Biofuels derived
				exclusively from renewable biomass.
										(G)Qualified
				hydropower.
										(H)Marine and
				hydrokinetic renewable energy, as that term is defined in section 632 of the
				Energy Independence and Security Act of 2007 (42 U.S.C. 17211).
										(18)Retail electric
				supplier
										(A)In
				generalThe term retail electric supplier means,
				for any given year, an electric utility that sold not less than 4,000,000
				megawatt hours of electric energy to electric consumers for purposes other than
				resale during the preceding calendar year.
										(B)Inclusions and
				limitationsFor purposes of determining whether an electric
				utility qualifies as a retail electric supplier under subparagraph (A)—
											(i)the sales of any
				affiliate of an electric utility to electric consumers, other than sales to the
				affiliate’s lessees or tenants, for purposes other than resale shall be
				considered to be sales of such electric utility; and
											(ii)sales by any
				electric utility to an affiliate, lessee, or tenant of such electric utility
				shall not be treated as sales to electric consumers.
											(C)AffiliateFor
				purposes of this paragraph, the term affiliate when used in
				relation to a person, means another person that directly or indirectly owns or
				controls, is owned or controlled by, or is under common ownership or control
				with, such person, as determined under regulations promulgated by the
				Commission.
										(19)Retail electric
				supplier’s base amountThe term retail electric supplier’s
				base amount means the total amount of electric energy sold by the
				retail electric supplier, expressed in megawatt hours, to electric customers
				for purposes other than resale during the relevant calendar year,
				excluding—
										(A)electricity
				generated by a hydroelectric facility that is not qualified hydropower;
										(B)electricity
				generated by a nuclear generating unit placed in service after the date of
				enactment of this section; and
										(C)the proportion of
				electricity generated by a fossil-fueled generating unit that is equal to the
				proportion of greenhouse gases produced by such unit that are captured and
				geologically sequestered.
										(20)Retire and
				retirementThe terms retire and
				retirement with respect to a Federal renewable electricity
				credit, means to disqualify such credit for any subsequent use under this
				section, regardless of whether the use is a sale, transfer, exchange, or
				submission in satisfaction of a compliance obligation.
									(21)Third-party
				efficiency providerThe term third-party efficiency
				provider means any retailer, building owner, energy service company,
				financial institution or other commercial, industrial or nonprofit entity that
				is capable of providing electricity savings in accordance with the requirements
				of this section.
									(22)Total annual
				electricity savingsThe term total annual electricity
				savings means electricity savings during a specified calendar year from
				measures implemented since the date of the enactment of this section, taking
				into account verified measure lifetimes or verified annual savings attrition
				rates, as determined in accordance with such regulations as the Commission may
				promulgate and measured in megawatt hours.
									(b)Annual
				compliance obligation
									(1)In
				generalFor each of calendar years 2012 through 2039, not later
				than March 31 of the following calendar year, each retail electric supplier
				shall submit to the Commission an amount of Federal renewable electricity
				credits and demonstrated total annual electricity savings that, in the
				aggregate, is equal to such retail electric supplier’s annual combined target
				as set forth in subsection (d), except as otherwise provided in subsection
				(h).
									(2)Demonstration of
				savingsFor purposes of this subsection, submission of
				demonstrated total annual electricity savings means submission of a report that
				demonstrates, in accordance with the requirements of subsection (f), the total
				annual electricity savings achieved by the retail electric supplier within the
				relevant compliance year.
									(3)Renewable
				electricity credits portionExcept as provided in paragraph (4),
				each retail electric supplier must submit Federal renewable electricity credits
				equal to at least three quarters of the retail electric supplier’s annual
				combined target.
									(4)State
				petition
										(A)In
				generalUpon written request
				from the Governor of any State (including, for purposes of this paragraph, the
				Mayor of the District of Columbia), the Commission shall increase, to not more
				than two fifths, the proportion of the annual combined targets of retail
				electric suppliers located within such State that may be met through submission
				of demonstrated total annual electricity savings, provided that such increase
				shall be effective only with regard to the portion of a retail electric
				supplier’s annual combined target that is attributable to electricity sales
				within such State.
										(B)ContentsA
				Governor’s request under this paragraph shall include an explanation of the
				Governor’s rationale for determining, after consultation with the relevant
				State regulatory authority and other retail electricity ratemaking authorities
				within the State, to make such request. The request shall specify the maximum
				proportion of annual combined targets (not more than two fifths) that can be
				met through demonstrated total annual electricity savings, and the period for
				which such proportion shall be effective.
										(C)RevisionThe
				Governor of any State may, after consultation with the relevant State
				regulatory authority and other retail electricity ratemaking authorities within
				the State, submit a written request for revocation or revision of a previous
				request submitted under this paragraph. The Commission shall grant such
				request, provided that—
											(i)any revocation or
				revision shall not apply to the combined annual target for any year that is any
				earlier than 2 calendar years after the calendar year in which such request is
				submitted, so as to provide retail electric suppliers with adequate notice of
				such change; and
											(ii)any revision
				shall meet the requirements of subparagraph (A).
											(c)Establishment of
				programNot later than 1 year after the date of enactment of this
				section, the Commission shall promulgate regulations to implement and enforce
				the requirements of this section. In promulgating such regulations, the
				Commission shall, to the extent practicable—
									(1)preserve the
				integrity, and incorporate best practices, of existing State and tribal
				renewable electricity and energy efficiency programs;
									(2)rely upon existing
				and emerging State, tribal, or regional tracking systems that issue and track
				non-Federal renewable electricity credits; and
									(3)cooperate with the
				States and Indian tribes to facilitate coordination between State, tribal, and
				Federal renewable electricity and energy efficiency programs and to minimize
				administrative burdens and costs to retail electric suppliers.
									(d)Annual
				compliance requirement
									(1)Annual combined
				targetsFor each of calendar years 2012 through 2039, a retail
				electric supplier’s annual combined target shall be the product of—
										(A)the required
				annual percentage for such year, as set forth in paragraph (2); and
										(B)the retail
				electric supplier’s base amount for such year.
										(2)Required annual
				percentageFor each of calendar years 2012 through 2039, the
				required annual percentage shall be as follows:
										
											
												
													Calendar yearRequired annual
						percentage
													
												
												
													20126.0
													
													20136.0
													
													20149.5
													
													20159.5
													
													201613.0
													
													201713.0
													
													201816.5
													
													201916.5
													
													202020.0
													
													2021 through 203920.0
													
												
											
										
									(e)Federal
				renewable electricity credits
									(1)In
				generalThe regulations promulgated under this section shall
				include provisions governing the issuance, tracking, and verification of
				Federal renewable electricity credits. Except as provided in paragraphs (2),
				(3), and (4) of this subsection, the Commission shall issue to each generator
				of renewable electricity, 1 Federal renewable electricity credit for each
				megawatt hour of renewable electricity generated by such generator after
				December 31, 2011. The Commission shall assign a unique serial number to each
				Federal renewable electricity credit.
									(2)Generation from
				certain State renewable electricity programs(A) Except as provided in subparagraph (B),
				where renewable electricity is generated with the support of payments from a
				retail electric supplier pursuant to a State renewable electricity program
				(whether through State alternative compliance payments or through payments to a
				State renewable electricity procurement fund or entity), the Commission shall
				issue Federal renewable electricity credits to such retail electric supplier
				for the proportion of the relevant renewable electricity generation that is
				attributable to the retail electric supplier’s payments, as determined pursuant
				to regulations issued by the Commission. For any remaining portion of the
				relevant renewable electricity generation, the Commission shall issue Federal
				renewable electricity credits to the generator, as provided in paragraph (1),
				except that in no event shall more than 1 Federal renewable electricity credit
				be issued for the same megawatt hour of electricity. In determining how Federal
				renewable electricity credits will be apportioned among retail electric
				suppliers and generators in such circumstances, the Commission shall consider
				information and guidance furnished by the relevant State or States.
										(B)In the case of a central procurement State that pursuant to subsection (g) has
				assumed responsibility for compliance with the requirements of subsection (b),
				the Commission shall issue directly to the State Federal renewable electricity
				credits for any renewable electricity for which the State, pursuant to a
				mandate described in subsection (a)(7), has centrally procured credits or
				certificates issued based on generation of such renewable electricity.
										(3)Certain power
				sales contractsExcept as
				otherwise provided in paragraph (2), when a generator has sold renewable
				electricity to a retail electric supplier under a contract for power from a
				facility placed in service before the date of enactment of this section, and
				the contract does not provide for the determination of ownership of the Federal
				renewable electricity credits associated with such generation, the Commission
				shall issue such Federal renewable electricity credits to the retail electric
				supplier for the duration of the contract.
									(4)Credit
				multiplier for distributed renewable generation
										(A)In
				generalExcept as provided in subparagraph (B), the Commission
				shall issue 3 Federal renewable electricity credits for each megawatt hour of
				renewable electricity generated by a distributed renewable generation
				facility.
										(B)AdjustmentExcept
				as provided in subparagraph (C), not later than January 1, 2014, and not less
				frequently than every 4 years thereafter, the Commission shall review the
				effect of this paragraph and shall, as necessary, reduce the number of Federal
				renewable electricity credits per megawatt hour issued under this paragraph for
				any given energy source or technology, but not below 1, to ensure that such
				number is no higher than the Commission determines is necessary to make
				distributed renewable generation facilities using such source or technology
				cost competitive with other sources of renewable electricity generation.
										(C)Facilities
				placed in service after enactmentFor any distributed renewable
				generation facility placed in service after the date of enactment of this
				section, subparagraph (B) shall not apply for the first 10 years after the date
				on which the facility is placed in service. For each year during such 10-year
				period, the Commission shall issue to the facility the same number of Federal
				renewable electricity credits per megawatt hour as are issued to that facility
				in the year in which such facility is placed in service. After such 10-year
				period, the Commission shall issue Federal renewable electricity credits to the
				facility in accordance with the current multiplier as determined pursuant to
				subparagraph (B).
										(5)Credits based on
				qualified hydropowerFor purposes of this subsection, the number
				of Federal renewable electricity credits issued for qualified hydropower shall
				be calculated—
										(A)based solely on
				the increase in average annual generation directly resulting from the
				efficiency improvements or capacity additions described in subsection
				(a)(13)(A); and
										(B)using the same
				water flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility, as certified by the Commission.
										(6)Generation from
				qualified waste-to-energyIn the case of electricity generated
				from the combustion of any municipal solid waste or construction, demolition,
				or disaster debris that is included in the definition of renewable biomass, or
				from the gasification or pyrolization of such waste or debris and the
				combustion of the resulting gas at the same facility, the Commission shall
				issue Federal renewable electricity credits only for electricity generated from
				qualified waste-to-energy.
									(7)Generation from
				mixed renewable and nonrenewable resourcesIf electricity is generated using both a
				renewable energy resource or other qualifying energy resource and an energy
				source that is not a renewable energy resource or other qualifying energy
				resource (as, for example, in the case of co-firing of renewable biomass and
				fossil fuel), the Commission shall issue Federal renewable electricity credits
				based on the proportion of the electricity that is attributable to the
				renewable energy resource or other qualifying energy resource.
									(8)Prohibition
				against double-countingExcept as provided in paragraph (4) of
				this subsection, the Commission shall ensure that no more than 1 Federal
				renewable electricity credit will be issued for any megawatt hour of renewable
				electricity and that no Federal renewable electricity credit will be used more
				than once for compliance with this section.
									(9)TradingThe
				lawful holder of a Federal renewable electricity credit may sell, exchange,
				transfer, submit for compliance in accordance with subsection (b), or submit
				such credit for retirement by the Commission.
									(10)BankingA
				Federal renewable electricity credit may be submitted in satisfaction of the
				compliance obligation set forth in subsection (b) for the compliance year in
				which the credit was issued or for any of the 3 immediately subsequent
				compliance years. The Commission shall retire any Federal renewable electricity
				credit that has not been retired by April 2 of the calendar year that is 3
				years after the calendar year in which the credit was issued.
									(11)RetirementThe
				Commission shall retire a Federal renewable electricity credit immediately upon
				submission by the lawful holder of such credit, whether in satisfaction of a
				compliance obligation under subsection (b) or on some other basis.
									(f)Electricity
				savings
									(1)Standards for
				measurement of savingsAs part of the regulations promulgated
				under this section, the Commission shall prescribe standards and protocols for
				defining and measuring electricity savings and total annual electricity savings
				that can be counted towards the compliance obligation set forth in subsection
				(b). Such protocols and standards shall, at minimum—
										(A)specify the types
				of energy efficiency and energy conservation measures that can be
				counted;
										(B)require that
				energy consumption estimates for customer facilities or portions of facilities
				in the applicable base and current years be adjusted, as appropriate, to
				account for changes in weather, level of production, and building area;
										(C)account for the
				useful life of measures;
										(D)include deemed
				savings values for specific, commonly used measures;
										(E)allow for savings
				from a program to be estimated based on extrapolation from a representative
				sample of participating customers;
										(F)include procedures
				for counting CHP savings, recycled energy savings, and fuel cell
				savings;
										(G)include procedures
				for documenting measurable and verifiable electricity savings achieved as a
				result of market transformation efforts;
										(H)include procedures for counting electricity
				savings achieved by solar water heating and solar light pipe technology that
				has the capability to provide measurable data on the amount of megawatt-hours
				displaced;
										(I)avoid
				double-counting of savings used for compliance with this section, including
				savings that are transferred pursuant to paragraph (3);
										(J)ensure that,
				except as provided in subparagraph (L), the retail electric supplier claiming
				the savings played a significant role in achieving the savings (including
				through the activities of a designated agent of the supplier or through the
				purchase of transferred savings);
										(K)include savings
				from programs administered by a retail electric supplier (or a retail
				electricity distributor that is not a retail electric supplier) that are funded
				by State, Federal, or other sources;
										(L)in any State in
				which the State regulatory authority has designated 1 or more entities to
				administer electric ratepayer-funded efficiency programs approved by such State
				regulatory authority, provide that electricity savings achieved through such
				programs shall be distributed equitably among retail electric suppliers in
				accordance with the direction of the relevant State regulatory authority;
				and
										(M)exclude savings
				achieved as a result of compliance with mandatory appliance and equipment
				efficiency standards or building codes.
										(2)Standards for
				third-party verification of savingsThe regulations promulgated
				under this section shall establish procedures and standards requiring
				third-party verification of all reported electricity savings, including
				requirements for accreditation of third-party verifiers to ensure that such
				verifiers are professionally qualified and have no conflicts of
				interest.
									(3)Transfers of
				savings
										(A)Bilateral
				contracts for savings transfersSubject to the limitations of
				this paragraph, a retail electric supplier may use electricity savings
				transferred, pursuant to a bilateral contract, from another retail electric
				supplier, an owner of an electric distribution facility that is not a retail
				electric supplier, a State, or a third-party efficiency provider to meet the
				applicable compliance obligation under subsection (b).
										(B)RequirementsElectricity
				savings transferred and used for compliance pursuant to this paragraph shall
				be—
											(i)measured and
				verified in accordance with the procedures specified under this
				subsection;
											(ii)reported in
				accordance with paragraph (4) of this subsection; and
											(iii)achieved within
				the same State as is served by the retail electric supplier.
											(C)Regulatory
				approvalNothing in this paragraph shall limit or affect the
				authority of a State regulatory authority to require a retail electric supplier
				that is regulated by such authority to obtain such authority’s authorization or
				approval of a contract for transfer of savings under this paragraph.
										(4)Reporting
				savings
										(A)RequirementsThe
				regulations promulgated under this section shall establish requirements
				governing the submission of reports to demonstrate, in accordance with the
				protocols and standards for measurement and third-party verification
				established under this subsection, the total annual electricity savings
				achieved by a retail electric supplier within the relevant year.
										(B)Review and
				approvalThe Commission shall review each report submitted to the
				Commission by a retail electric supplier and shall exclude any electricity
				savings that have not been adequately demonstrated in accordance with the
				requirements of this subsection.
										(5)State
				administration
										(A)Delegation of
				authorityUpon receipt of an application from the Governor of a
				State (including, for purposes of this subsection, the Mayor of the District of
				Columbia), the Commission may delegate to the State the authority to review and
				verify reported electricity savings for purposes of determining demonstrated
				total annual electricity savings that may be counted towards a retail electric
				supplier’s compliance obligation under subsection (b). The Commission shall
				make a substantive determination approving or disapproving a State application
				under this subparagraph, after notice and comment, within 180 days of receipt
				of a complete application.
										(B)Alternative
				measurement and verification procedures and standardsAs part of
				an application submitted under subparagraph (A), a State may request to use
				alternative measurement and verification procedures and standards to those
				specified in paragraphs (1) and (2), provided the State demonstrates that such
				alternative procedures and standards provide a level of accuracy of measurement
				and verification at least equivalent to the Federal procedures and standards
				promulgated under paragraphs (1) and (2).
										(C)Review of State
				implementationThe Commission shall, not less frequently than
				once every 4 years, review each State’s implementation of delegated authority
				under this paragraph to ensure conformance with the requirements of this
				section. The Commission may, at any time, revoke the delegation of authority
				under this section upon a finding that the State is not implementing its
				delegated responsibilities in conformity with this paragraph. As a condition of
				maintaining its delegated authority under this paragraph, the Commission may
				require a State to submit a revised application under subparagraph (A) if the
				Commission has—
											(i)promulgated new or
				substantially revised measurement and verification procedures and standards
				under this subsection; or
											(ii)otherwise
				substantially revised the program established under this section.
											(g)Alternative
				compliance payments
									(1)In
				generalA retail electric
				supplier, or a central procurement State that, pursuant to subsection (g), has
				assumed responsibility for compliance with the requirements of subsection (b),
				may satisfy the requirements of subsection (b) in whole or in part by
				submitting in accordance with this subsection, in lieu of each Federal
				renewable electricity credit or megawatt hour of demonstrated total annual
				electricity savings that would otherwise be due, a payment equal to $25,
				adjusted for inflation on January 1 of each year following calendar year 2009,
				in accordance with such regulations as the Commission may promulgate.
									(2)Payment to State
				fundsExcept as otherwise
				provided in this paragraph and paragraph (4), payments made under this
				subsection shall be made directly to the State or States in which the retail
				electric supplier is located, in proportion to the portion of the retail
				electric supplier’s base amount that is sold within each relevant State,
				provided that such payments are deposited directly into a fund in the State
				treasury established for this purpose and that the State uses such funds in
				accordance with paragraphs (3) and (5) and with paragraph (4), where
				applicable. If the Commission determines at any time that a State is in
				substantial noncompliance with paragraph (3) or (5), or with paragraph (4),
				where applicable, the Commission shall direct that any future alternative
				compliance payments that would otherwise be paid to such State under this
				subsection shall instead be paid to the Commission and deposited in the United
				States Treasury.
									(3)State use of
				fundsAs a condition of continued receipt of alternative
				compliance payments pursuant to this subsection, a State shall use such
				payments exclusively for the purposes of—
										(A)deploying
				technologies that generate electricity from renewable energy resources;
				or
										(B)implementing
				cost-effective energy efficiency programs to achieve electricity savings.
										(4)Central
				procurement states
										(A)In
				generalA central procurement
				State that, pursuant to subsection (g), has assumed responsibility for
				compliance with the requirements of subsection (b) shall deposit any
				alternative compliance payments under this subsection in a unique fund in the
				State treasury created and used solely for this purpose.
										(B)RequirementsAs
				a precondition of making alternative compliance payments under this subsection,
				a central procurement State shall certify to the Commission, in accordance with
				such requirements as the Commission may prescribe, that—
											(i)making such
				payments is the lowest cost alternative to meet the requirements of subsection
				(b); and
											(ii)moneys used by
				the State to make such payments are in addition to any spending that the State,
				and any separate entity charged with administering the State central
				procurement requirement identified under subsection (a)(7), otherwise
				collectively would direct to the purposes identified in paragraph (3).
											(C)UsesA
				central procurement State that makes alternative compliance payments under this
				subsection shall certify to the Commission that, in using such payments in
				accordance with paragraph (3), it has, to the extent practicable, maximized the
				level of deployment of renewable electricity generation (measured in megawatt
				hours) and electricity savings per dollar that are achieved through such
				expenditures.
										(5)ReportingAs a condition of continued receipt of
				alternative compliance payments pursuant to this subsection, a State shall,
				within 12 months of receipt of any such payments and at 12-month intervals
				thereafter until such payments are expended, provide a report to the
				Commission, in accordance with such regulations as the Commission may
				prescribe, giving a full accounting of the use of such payments, including a
				detailed description of the activities funded thereby and demonstrating
				compliance with the requirements of this subsection.
									(g)Central
				procurement States
									(1)In
				generalA central procurement
				State may, upon submission of a written request by the Governor of such State
				to the Commission, assume responsibility for compliance with the requirements
				of subsection (b) on behalf of retail electric suppliers located in such State,
				exclusively with regard to the portion of such retail electric suppliers’ base
				amount that is sold within the State.
									(2)Demonstration of
				electricity savingsIf a central procurement State opts to meet
				any part of the requirements of subsection (b) based on the achievement of
				demonstrated total annual electricity savings, regardless of whether such State
				has received delegated authority pursuant to subsection (f)(5), such State
				shall submit such demonstrated total annual electricity savings to the
				Commission through an annual report in accordance with requirements prescribed
				by the Commission by regulation, which shall be of equivalent stringency to
				those applicable to retail electric suppliers under subsection (f).
									(3)NoncomplianceIf
				a central procurement State that pursuant to this subsection has assumed
				responsibility for compliance with the requirements of subsection (b), fails to
				satisfy the requirements of subsection (b) or (h) for any year, the State’s
				assumption of responsibility under this subsection shall be discontinued
				immediately, and retail electric suppliers located in such State henceforth
				shall be directly subject to the requirements of this section.
									(h)Information
				collectionThe Commission may require any retail electric
				supplier, renewable electricity generator, or such other entities as the
				Commission deems appropriate, to provide any information the Commission
				determines appropriate to carry out this section. Failure to submit such
				information or submission of false or misleading information under this
				subsection shall be a violation of this section.
								(i)Enforcement and
				judicial review
									(1)Failure to
				submit credits or demonstrate savingsIf any person, other than any central
				procurement State that pursuant to subsection (g) has assumed responsibility
				for compliance with the requirements of subsection (b), fails to comply with
				the requirements of subsection (b) or (h), such person shall be liable to pay
				to the Commission a civil penalty equal to the product of—
										(A)double the
				alternative compliance payment calculated under subsection (h)(1), and
										(B)the aggregate
				quantity of Federal renewable electricity credits, total annual electricity
				savings, or equivalent alternative compliance payments that the person failed
				to submit in violation of the requirements of subsections (b) and (h).
										(2)EnforcementThe
				Commission shall assess a civil penalty under paragraph (1) in accordance with
				the procedures described in section 31(d) of the Federal Power Act
				(16 U.S.C.
				823b(d)).
									(3)Violation of
				requirement of regulations or ordersAny person, other than any central
				procurement State that pursuant to subsection (g) has assumed responsibility
				for compliance with the requirements of subsection (b), who violates, or fails
				or refuses to comply with, any requirement of a regulation promulgated or order
				issued under this section shall be subject to a civil penalty under section
				316A(b) of the Federal Power Act (16 U.S.C. 825o–1). Such penalty
				shall be assessed by the Commission in the same manner as in the case of a
				violation referred to in section 316A(b) of such Act.
									(j)Judicial
				reviewAny person aggrieved by a final action taken by the
				Commission under this section, other than the assessment of a civil penalty
				under subsection (j), may use the procedures for review described in section
				313 of the Federal Power Act (16 U.S.C. 825l). For purposes of
				this paragraph, references to an order in section 313 of such Act shall be
				deemed to refer also to all other final actions of the Commission under this
				section other than the assessment of a civil penalty under subsection
				(i).
								(k)Savings
				provisionsNothing in this section shall—
									(1)diminish or
				qualify any authority of a State, a political subdivision of a State, or an
				Indian tribe to—
										(A)adopt or enforce
				any law or regulation respecting renewable electricity or energy efficiency,
				including any law or regulation establishing requirements more stringent than
				those established by this section, provided that no such law or regulation may
				relieve any person of any requirement otherwise applicable under this section;
				or
										(B)regulate the
				acquisition and disposition of Federal renewable electricity credits by retail
				electric suppliers within the jurisdiction of such State, political
				subdivision, or Indian tribe, including the authority to require such retail
				electric supplier to acquire and submit to the Secretary for retirement Federal
				renewable electricity credits in excess of those submitted under this section;
				or
										(2)affect the
				application of, or the responsibility for compliance with, any other provision
				of law or regulation, including environmental and licensing
				requirements.
									(l)SunsetThis
				section expires on December 31,
				2040.
								.
					(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 and following)
			 is amended by inserting after the item relating to section 609 the
			 following:
						
							
								Sec. 610. Combined efficiency and
				renewable electricity
				standard.
							
							.
					102.Clarifying
			 State authority to adopt renewable energy incentivesSection 210 of the Public Utility
			 Regulatory Policies Act of 1978 is amended by adding at the end thereof:
					
						(o)Clarification of
				State authority to adopt renewable energy incentivesNotwithstanding any other provision of this
				Act or the Federal Power Act, a State legislature or regulatory authority may
				set the rates for a sale of electric energy by a facility generating electric
				energy from renewable energy sources pursuant to a State-approved production
				incentive program under which the facility voluntarily sells electric energy.
				For purposes of this subsection, State-approved production incentive
				program means a requirement imposed pursuant to State law, or by a
				State regulatory authority acting within its authority under State law, that an
				electric utility purchase renewable energy (as defined in section 609 of this
				Act) at a specified
				rate.
						.
				103.Federal
			 renewable energy purchases
					(a)RequirementFor each of calendar years 2012 through
			 2039, the President shall ensure that, of the total amount of electricity
			 Federal agencies consume in the United States during each calendar year, the
			 following percentage shall be renewable electricity:
						
							
								
									Calendar yearRequired annual
					 percentage
									
								
								
									20126.0
									
									20136.0
									
									20149.5
									
									20159.5
									
									201613.0
									
									201713.0
									
									201816.5
									
									201916.5
									
									202020.0
									
									2021 through 203920.0
									
								
							
						
					(b)DefinitionsFor
			 purposes of this section:
						(1)Renewable
			 electricityThe term “renewable electricity” shall have the
			 meaning given in section 610 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2601 and following).
						(2)Renewable energy
			 resourceThe term “renewable energy resource” shall have the
			 meaning given in section 610 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2601 and following).
						(c)Modification of
			 requirementIf the President determines that the Federal
			 Government cannot feasibly meet the requirement established in subsection (a)
			 in a specific calendar year, the President may, by written order, reduce such
			 requirement for such calendar year to a percentage the President determines the
			 Federal Government can feasibly meet.
					(d)ReportsNot
			 later than April 1, 2013, and each year thereafter, the Secretary of Energy
			 shall provide a report to Congress on the percentage of each Federal agency’s
			 electricity consumption in the United States that was renewable electricity in
			 the previous calendar year.
					(e)Contracts for
			 renewable energy(1)Notwithstanding
			 section
			 501(b)(1)(B) of title 40, United States Code, a contract for
			 the acquisition of electricity generated from a renewable energy resource for
			 the Federal Government may be made for a period of not more than 20
			 years.
						(2)Not later than 90 days after the date
			 of enactment of this subsection, the Secretary of Energy, through the Federal
			 Energy Management Program, shall publish a standardized renewable energy
			 purchase agreement, setting forth commercial terms and conditions, that Federal
			 agencies may use to acquire electricity generated from a renewable energy
			 resource.
						(3)The Secretary of Energy shall provide
			 technical assistance to assist Federal agencies in implementing this
			 subsection.
						BCarbon Capture and
			 Sequestration
				111.National
			 strategy
					(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Administrator, in consultation
			 with the Secretary of Energy, the Secretary of the Interior, and the heads of
			 such other relevant Federal agencies as the President may designate, shall
			 submit to Congress a report setting forth a unified and comprehensive strategy
			 to address the key legal, regulatory and other barriers to the commercial-scale
			 deployment of carbon capture and sequestration.
					(b)BarriersThe report under this section shall—
						(1)identify those
			 regulatory, legal, and other gaps and barriers that could be addressed by a
			 Federal agency using existing statutory authority, those, if any, that require
			 Federal legislation, and those that would be best addressed at the State,
			 tribal, or regional level;
						(2)identify
			 regulatory implementation challenges, including those related to approval of
			 State and tribal programs and delegation of authority for permitting;
			 and
						(3)recommend rulemakings, Federal legislation,
			 or other actions that should be taken to further evaluate and address such
			 barriers.
						112.Regulations for
			 geologic sequestration sites
					(a)Coordinated
			 Certification and Permitting ProcessTitle VIII of the Clean Air
			 Act, as added by section 331 of this Act, is amended by adding after section
			 812 (as added by section 116 of this Act) the following:
						
							813.Geologic
				sequestration sites
								(a)Coordinated
				processThe Administrator shall establish a coordinated approach
				to certifying and permitting geologic sequestration, taking into consideration
				all relevant statutory authorities. In establishing such approach, the
				Administrator shall—
									(1)take into account,
				and reduce redundancy with, the requirements of section 1421 of the Safe
				Drinking Water Act (42 U.S.C. 300h), as amended by
				section 112(b) of the American Clean Energy
				and Security Act of 2009, including the rulemaking for geologic
				sequestration wells described at 73 Fed. Reg. 43491–541 (July 25, 2008);
				and
									(2)to the extent
				practicable, reduce the burden on certified entities and implementing
				authorities.
									(b)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations to protect human health and the environment by
				minimizing the risk of escape to the atmosphere of carbon dioxide injected for
				purposes of geologic sequestration.
								(c)RequirementsThe
				regulations under subsection (b) shall include—
									(1)a process to
				obtain certification for geologic sequestration under this section; and
									(2)requirements
				for—
										(A)monitoring, record
				keeping, and reporting for emissions associated with injection into, and escape
				from, geologic sequestration sites, taking into account any requirements or
				protocols developed under section 713;
										(B)public
				participation in the certification process that maximizes transparency;
										(C)the sharing of
				data between States, Indian tribes, and the Environmental Protection Agency;
				and
										(D)other elements or
				safeguards necessary to achieve the purpose set forth in subsection (b).
										(d)ReportNot
				later than 2 years after the promulgation of regulations under subsection (b),
				and at 3-year intervals thereafter, the Administrator shall deliver to the
				Committee on Energy and Commerce of the House of Representatives and the
				Committee on Environment and Public Works of the Senate a report on geologic
				sequestration in the United States, and, to the extent relevant, other
				countries in North America. Such report shall include—
									(1)data regarding
				injection, emissions to the atmosphere, if any, and performance of active and
				closed geologic sequestration sites, including those where enhanced hydrocarbon
				recovery operations occur;
									(2)an evaluation of
				the performance of relevant Federal environmental regulations and programs in
				ensuring environmentally protective geologic sequestration practices;
									(3)recommendations on
				how such programs and regulations should be improved or made more effective;
				and
									(4)other relevant
				information.
									.
					(b)Safe Drinking
			 Water Act standardsSection
			 1421 of the Safe Drinking Water Act (42 U.S.C. 300h) is amended by
			 inserting after subsection (d) the following:
						
							(e)Carbon dioxide
				geologic sequestration wells
								(1)In
				generalNot later than 1 year
				after the date of enactment of this subsection, the Administrator shall
				promulgate regulations under subsection (a) for carbon dioxide geologic
				sequestration wells.
								(2)Financial
				responsibilityThe regulations referred to in paragraph (1) shall
				include requirements for maintaining evidence of financial responsibility,
				including financial responsibility for emergency and remedial response, well
				plugging, site closure, and post-injection site care. Financial responsibility
				may be established for carbon dioxide geologic sequestration wells in
				accordance with regulations promulgated by the Administrator by any one, or any
				combination, of the following: insurance, guarantee, trust, standby trust,
				surety bond, letter of credit, qualification as a self-insurer, or any other
				method satisfactory to the
				Administrator.
								.
					113.Studies and
			 reports
					(a)Study of legal
			 framework for geologic sequestration sites
						(1)Establishment of
			 task forceAs soon as
			 practicable, but not later than 6 months after the date of enactment of this
			 Act, the Administrator shall establish a task force to be composed of an equal
			 number of subject matter experts, nongovernmental organizations with expertise
			 in environmental policy, academic experts with expertise in environmental law,
			 State and tribal officials with environmental expertise, representatives of
			 State and tribal Attorneys General, representatives from the Environmental
			 Protection Agency, the Department of the Interior, the Department of Energy,
			 the Department of Transportation, and other relevant Federal agencies, and
			 members of the private sector, to conduct a study of—
							(A)existing Federal
			 environmental statutes, State environmental statutes, and State common law that
			 apply to geologic sequestration sites for carbon dioxide, including the ability
			 of such laws to serve as risk management tools;
							(B)the existing statutory framework, including
			 Federal and State laws, that apply to harm and damage to the environment or
			 public health at closed sites where carbon dioxide injection has been used for
			 enhanced hydrocarbon recovery;
							(C)the statutory
			 framework, environmental health and safety considerations, implementation
			 issues, and financial implications of potential models for Federal, State, or
			 private sector assumption of liabilities and financial responsibilities with
			 respect to closed geologic sequestration sites;
							(D)private sector
			 mechanisms, including insurance and bonding, that may be available to manage
			 environmental, health and safety risk from closed geologic sequestration sites;
			 and
							(E)the subsurface
			 mineral rights, water rights, or property rights issues associated with
			 geologic sequestration of carbon dioxide, including issues specific to Federal
			 lands.
							(2)ReportNot
			 later than 18 months after the date of enactment of this Act, the task force
			 established under paragraph (1) shall submit to Congress a report describing
			 the results of the study conducted under that paragraph including any consensus
			 recommendations of the task force.
						(b)Environmental
			 statutes
						(1)StudyThe
			 Administrator shall conduct a study examining how, and under what
			 circumstances, the environmental statutes for which the Environmental
			 Protection Agency has responsibility would apply to carbon dioxide injection
			 and geologic sequestration activities.
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the study conducted
			 under paragraph (1).
						114.Carbon capture
			 and sequestration demonstration and early deployment program
					(a)DefinitionsFor purposes of this section:
						(1)SecretaryThe term Secretary  means
			 the Secretary of Energy.
						(2)Distribution
			 utilityThe term
			 distribution utility means an entity that distributes
			 electricity directly to retail consumers under a legal, regulatory, or
			 contractual obligation to do so.
						(3)Electric
			 utilityThe term electric utility has the meaning
			 provided by section 3(22) of the Federal Power Act (16 U.S.C.
			 796(22)).
						(4)Fossil
			 fuel-based electricityThe
			 term fossil fuel-based electricity means electricity that is
			 produced from the combustion of fossil fuels.
						(5)Fossil
			 fuelThe term fossil fuel means coal, petroleum,
			 natural gas or any derivative of coal, petroleum, or natural gas.
						(6)CorporationThe
			 term Corporation means the Carbon Storage Research Corporation
			 established in accordance with this section.
						(7)Qualified
			 industry organizationThe
			 term qualified industry organization means the Edison Electric
			 Institute, the American Public Power Association, the National Rural Electric
			 Cooperative Association, a successor organization of such organizations, or a
			 group of owners or operators of distribution utilities delivering fossil
			 fuel-based electricity who collectively represent at least 20 percent of the
			 volume of fossil fuel-based electricity delivered by distribution utilities to
			 consumers in the United States.
						(8)Retail
			 consumerThe term “retail consumer” means an end-user of
			 electricity.
						(b)Carbon Storage
			 Research Corporation
						(1)Establishment
							(A)ReferendumQualified
			 industry organizations may conduct, at their own expense, a referendum among
			 the owners or operators of distribution utilities delivering fossil fuel-based
			 electricity for the creation of a Carbon Storage Research Corporation. Such
			 referendum shall be conducted by an independent auditing firm agreed to by the
			 qualified industry organizations. Voting rights in such referendum shall be
			 based on the quantity of fossil fuel-based electricity delivered to consumers
			 in the previous calendar year or other representative period as determined by
			 the Secretary pursuant to subsection (f). Upon approval of those persons
			 representing two-thirds of the total quantity of fossil fuel-based electricity
			 delivered to retail consumers, the Corporation shall be established unless
			 opposed by the State regulatory authorities pursuant to subparagraph (B). All
			 distribution utilities voting in the referendum shall certify to the
			 independent auditing firm the quantity of fossil fuel-based electricity
			 represented by their vote.
							(B)State regulatory
			 authoritiesUpon its own motion or the petition of a qualified
			 industry organization, each State regulatory authority shall consider its
			 support or opposition to the creation of the Corporation under subparagraph
			 (A). State regulatory authorities may notify the independent auditing firm
			 referred to in subparagraph (A) of their views on the creation of the
			 Corporation within 180 days after the date of enactment of this Act. If 40
			 percent or more of the State regulatory authorities submit to the independent
			 auditing firm written notices of opposition, the Corporation shall not be
			 established notwithstanding the approval of the qualified industry
			 organizations as provided in subparagraph (A).
							(2)TerminationThe Corporation shall be authorized to
			 collect assessments and conduct operations pursuant to this section for a
			 10-year period from the date 6 months after the date of enactment of this Act.
			 After such 10-year period, the Corporation is no longer authorized to collect
			 assessments and shall be dissolved on the date 15 years after such date of
			 enactment, unless the period is extended by an Act of Congress.
						(3)GovernanceThe
			 Corporation shall operate as a division or affiliate of the Electric Power
			 Research Institute (referred to in this section as EPRI) and be
			 managed by a Board of not more than 15 voting members responsible for its
			 operations, including compliance with this section. EPRI, in consultation with
			 the Edison Electric Institute, the American Public Power Association and the
			 National Rural Electric Cooperative Association shall appoint the Board members
			 under clauses (i), (ii), and (iii) of subparagraph (A) from among candidates
			 recommended by those organizations. At least a majority of the Board members
			 appointed by EPRI shall be representatives of distribution utilities subject to
			 assessments under subsection (d).
							(A)MembersThe
			 Board shall include at least one representative of each of the
			 following:
								(i)Investor-owned
			 utilities.
								(ii)Utilities owned
			 by a State agency, a municipality, and an Indian tribe.
								(iii)Rural electric
			 cooperatives.
								(iv)Fossil fuel
			 producers.
								(v)Nonprofit
			 environmental organizations.
								(vi)Independent
			 generators or wholesale power providers.
								(vii)Consumer
			 groups.
								(B)Nonvoting
			 MembersThe Board shall also include as additional nonvoting
			 Members the Secretary of Energy or his designee and 2 representatives of State
			 regulatory authorities as defined in section 3(17) of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2602(17)), each
			 designated by the National Association of State Regulatory Utility
			 Commissioners from States that are not within the same transmission
			 interconnection.
							(4)CompensationCorporation Board members shall receive no
			 compensation for their services, nor shall Corporation Board members be
			 reimbursed for expenses relating to their service.
						(5)TermsCorporation Board members shall serve terms
			 of 4 years and may serve not more than 2 full consecutive terms. Members
			 filling unexpired terms may serve not more than a total of 8 consecutive years.
			 Former members of the Corporation Board may be reappointed to the Corporation
			 Board if they have not been members for a period of 2 years. Initial
			 appointments to the Corporation Board shall be for terms of 1, 2, 3, and 4
			 years, staggered to provide for the selection of 3 members each year.
						(6)Status of
			 CorporationThe Corporation shall not be considered to be an
			 agency, department, or instrumentality of the United States, and no officer or
			 director or employee of the Corporation shall be considered to be an officer or
			 employee of the United States Government, for purposes of title 5 or title 31
			 of the United States Code, or for any other purpose, and no funds of the
			 Corporation shall be treated as public money for purposes of
			 chapter 33 of title 31,
			 United States Code, or for any other purpose.
						(c)Functions and
			 administration of the Corporation
						(1)In
			 generalThe Corporation shall
			 establish and administer a program to accelerate the commercial availability of
			 carbon dioxide capture and storage technologies and methods, including
			 technologies which capture and store, or capture and convert, carbon dioxide.
			 Under such program competitively awarded grants, contracts, and financial
			 assistance shall be provided and entered into with eligible entities. Except as
			 provided in paragraph (8), the Corporation shall use all funds derived from
			 assessments under subsection (d) to issue grants and contracts to eligible
			 entities.
						(2)PurposeThe purposes of the grants, contracts, and
			 assistance under this subsection shall be to support commercial-scale
			 demonstrations of carbon capture or storage technology projects capable of
			 advancing the technologies to commercial readiness. Such projects should
			 encompass a range of different coal and other fossil fuel varieties, be
			 geographically diverse, involve diverse storage media, and employ capture or
			 storage, or capture and conversion, technologies potentially suitable either
			 for new or for retrofit applications. The Corporation shall seek, to the extent
			 feasible, to support at least 5 commercial-scale demonstration projects
			 integrating carbon capture and sequestration or conversion technologies.
						(3)Eligible
			 entitiesEntities eligible
			 for grants, contracts or assistance under this subsection may include
			 distribution utilities, electric utilities and other private entities, academic
			 institutions, national laboratories, Federal research agencies, State and
			 tribal research agencies, nonprofit organizations, or consortiums of 2 or more
			 entities. Pilot-scale and similar small-scale projects are not eligible for
			 support by the Corporation. Owners or developers of projects supported by the
			 Corporation shall, where appropriate, share in the costs of such
			 projects.
						(4)Grants for early
			 moversFifty percent of the funds raised under this section shall
			 be provided in the form of grants to electric utilities that had, prior to the
			 award of any grant under this section, committed resources to deploy a large
			 scale electricity generation unit with integrated carbon capture and
			 sequestration or conversion applied to a substantial portion of the unit’s
			 carbon dioxide emissions.  Grant funds shall be provided to defray costs
			 incurred by such electricity utilities for at least 5 such electricity
			 generation units.
						(5)AdministrationThe members of the Board of Directors of
			 the Corporation shall elect a Chairman and other officers as necessary, may
			 establish committees and subcommittees of the Corporation, and shall adopt
			 rules and bylaws for the conduct of business and the implementation of this
			 section. The Board shall appoint an Executive Director and professional support
			 staff who may be employees of the Electric Power Research Institute (EPRI).
			 After consultation with the Technical Advisory Committee established under
			 subsection (j), the Secretary, and the Director of the National Energy
			 Technology Laboratory to obtain advice and recommendations on plans, programs,
			 and project selection criteria, the Board shall establish priorities for
			 grants, contracts, and assistance; publish requests for proposals for grants,
			 contracts, and assistance; and award grants, contracts, and assistance
			 competitively, on the basis of merit, after the establishment of procedures
			 that provide for scientific peer review by the Technical Advisory Committee.
			 The Board shall give preference to applications that reflect the best overall
			 value and prospect for achieving the purposes of the section, such as those
			 which demonstrate an integrated approach for capture and storage or capture and
			 conversion technologies. The Board members shall not participate in making
			 grants or awards to entities with whom they are affiliated.
						(6)Uses of grants,
			 contracts, and assistanceA grant, contract, or other assistance
			 provided under this subsection may be used to purchase carbon dioxide when
			 needed to conduct tests of carbon dioxide storage sites, in the case of
			 established projects that are storing carbon dioxide emissions, or for other
			 purposes consistent with the purposes of this section. The Corporation shall
			 make publicly available at no cost information learned as a result of projects
			 which it supports financially.
						(7)Intellectual
			 propertyThe Board shall establish policies regarding the
			 ownership of intellectual property developed as a result of Corporation grants
			 and other forms of technology support. Such policies shall encourage individual
			 ingenuity and invention.
						(8)Administrative
			 expensesUp to 5 percent of
			 the funds collected in any fiscal year under subsection (d) may be used for the
			 administrative expenses of operating the Corporation (not including costs
			 incurred in the determination and collection of the assessments pursuant to
			 subsection (d)).
						(9)Programs and
			 budgetBefore August 1 each
			 year, the Corporation, after consulting with the Technical Advisory Committee
			 and the Secretary and the Director of the Department’s National Energy
			 Technology Laboratory and other interested parties to obtain advice and
			 recommendations, shall publish for public review and comment its proposed
			 plans, programs, project selection criteria, and projects to be funded by the
			 Corporation for the next calendar year. The Corporation shall also publish for
			 public review and comment a budget plan for the next calendar year, including
			 the probable costs of all programs, projects, and contracts and a recommended
			 rate of assessment sufficient to cover such costs. The Secretary may recommend
			 programs and activities the Secretary considers appropriate. The Corporation
			 shall include in the first publication it issues under this paragraph a
			 strategic plan or roadmap for the achievement of the purposes of the
			 Corporation, as set forth in paragraph (2).
						(10)Records;
			 auditsThe Corporation shall
			 keep minutes, books, and records that clearly reflect all of the acts and
			 transactions of the Corporation and make public such information. The books of
			 the Corporation shall be audited by a certified public accountant at least once
			 each fiscal year and at such other times as the Corporation may designate.
			 Copies of each audit shall be provided to the Congress, all Corporation board
			 members, all qualified industry organizations, each State regulatory authority
			 and, upon request, to other members of the industry. If the audit determines
			 that the Corporation’s practices fail to meet generally accepted accounting
			 principles the assessment collection authority of the Corporation under
			 subsection (d) shall be suspended until a certified public accountant renders a
			 subsequent opinion that the failure has been corrected. The Corporation shall
			 make its books and records available for review by the Secretary or the
			 Comptroller General of the United States.
						(11)Public
			 AccessThe Corporation
			 Board’s meetings shall be open to the public and shall occur after at least 30
			 days advance public notice. Meetings of the Board of Directors may be closed to
			 the public where the agenda of such meetings includes only confidential matters
			 pertaining to project selection, the award of grants or contracts, personnel
			 matters, or the receipt of legal advice. The minutes of all meetings of the
			 Corporation shall be made available to and readily accessible by the
			 public.
						(12)Annual
			 reportEach year the
			 Corporation shall prepare and make publicly available a report which includes
			 an identification and description of all programs and projects undertaken by
			 the Corporation during the previous year. The report shall also detail the
			 allocation or planned allocation of Corporation resources for each such program
			 and project. The Corporation shall provide its annual report to the Congress,
			 the Secretary, each State regulatory authority, and upon request to the public.
			 The Secretary shall, not less than 60 days after receiving such report, provide
			 to the President and Congress a report assessing the progress of the
			 Corporation in meeting the objectives of this section.
						(d)Assessments
						(1)Amount(A)In all calendar years
			 following its establishment, the Corporation shall collect an assessment on
			 distribution utilities for all fossil fuel-based electricity delivered directly
			 to retail consumers (as determined under subsection (f)). The assessments shall
			 reflect the relative carbon dioxide emission rates of different fossil
			 fuel-based electricity, and initially shall be not less than the following
			 amounts for coal, natural gas, and oil:
								
									
										
											Fuel
					 typeRate
					 of assessment per kilowatt hour
											
											Coal$0.00043
											
											Natural Gas$0.00022
											
											Oil$0.00032.
											
										
									
								
							(B)The Corporation is authorized to
			 adjust the assessments on fossil fuel-based electricity to reflect changes in
			 the expected quantities of such electricity from different fuel types, such
			 that the assessments generate not less than $1.0 billion and not more than $1.1
			 billion annually. The Corporation is authorized to supplement assessments
			 through additional financial commitments.
							(2)Investment of
			 fundsPending disbursement
			 pursuant to a program, plan, or project, the Corporation may invest funds
			 collected through assessments under this subsection, and any other funds
			 received by the Corporation, only in obligations of the United States or any
			 agency thereof, in general obligations of any State or any political
			 subdivision thereof, in any interest-bearing account or certificate of deposit
			 of a bank that is a member of the Federal Reserve System, or in obligations
			 fully guaranteed as to principal and interest by the United States.
						(3)Reversion of
			 unused fundsIf the
			 Corporation does not disburse, dedicate or assign 75 percent or more of the
			 available proceeds of the assessed fees in any calendar year 7 or more years
			 following its establishment, due to an absence of qualified projects or similar
			 circumstances, it shall reimburse the remaining undedicated or unassigned
			 balance of such fees, less administrative and other expenses authorized by this
			 section, to the distribution utilities upon which such fees were assessed, in
			 proportion to their collected assessments.
						(e) ERCOT
						(1)Assessment,
			 collection, and remittance(A)Notwithstanding any
			 other provision of this section, within ERCOT, the assessment provided for in
			 subsection (d) shall be—
								(i)levied directly on qualified
			 scheduling entities, or their successor entities;
								(ii)charged consistent with other
			 charges imposed on qualified scheduling entities as a fee on energy used by the
			 load-serving entities; and
								(iii)collected and remitted by ERCOT
			 to the Corporation in the amounts and in the same manner as set forth in
			 subsection (d).
								(B)The assessment amounts referred to in
			 subparagraph (A) shall be—
								(i)determined by the amount and types
			 of fossil fuel-based electricity delivered directly to all retail customers in
			 the prior calendar year beginning with the year ending immediately prior to the
			 period described in subsection (b)(2); and
								(ii)take into account the number of
			 renewable energy credits retired by the load-serving entities represented by a
			 qualified scheduling entity within the prior calendar year.
								(2)Administration
			 expensesUp to 1 percent of
			 the funds collected in any fiscal year by ERCOT under the provisions of this
			 subsection may be used for the administrative expenses incurred in the
			 determination, collection and remittance of the assessments to the
			 Corporation.
						(3)AuditERCOT
			 shall provide a copy of its annual audit pertaining to the administration of
			 the provisions of this subsection to the Corporation.
						(4)DefinitionsFor
			 the purposes of this subsection:
							(A)The term “ERCOT”
			 means the Electric Reliability Council of Texas.
							(B)The term
			 “load-serving entities” has the meaning adopted by ERCOT Protocols and in
			 effect on the date of enactment of this Act.
							(C)The term
			 “qualified scheduling entities” has the meaning adopted by ERCOT Protocols and
			 in effect on the date of enactment of this Act.
							(D)The term
			 “renewable energy credit” has the meaning as promulgated and adopted by the
			 Public Utility Commission of Texas pursuant to section 39.904(b) of the Public
			 Utility Regulatory Act of 1999, and in effect on the date of enactment of this
			 Act.
							(f)Determination of
			 fossil fuel-based electricity deliveries
						(1)FindingsThe Congress finds that:
							(A)The assessments
			 under subsection (d) are to be collected based on the amount of fossil
			 fuel-based electricity delivered by each distribution utility.
							(B)Since many
			 distribution utilities purchase all or part of their retail consumer’s
			 electricity needs from other entities, it may not be practical to determine the
			 precise fuel mix for the power sold by each individual distribution
			 utility.
							(C)It may be
			 necessary to use average data, often on a regional basis with reference to
			 Regional Transmission Organization (RTO) or NERC regions, to
			 make the determinations necessary for making assessments.
							(2)DOE proposed
			 ruleThe Secretary, acting in close consultation with the Energy
			 Information Administration, shall issue for notice and comment a proposed rule
			 to determine the level of fossil fuel electricity delivered to retail customers
			 by each distribution utility in the United States during the most recent
			 calendar year or other period determined to be most appropriate. Such proposed
			 rule shall balance the need to be efficient, reasonably precise, and timely,
			 taking into account the nature and cost of data currently available and the
			 nature of markets and regulation in effect in various regions of the country.
			 Different methodologies may be applied in different regions if appropriate to
			 obtain the best balance of such factors.
						(3)Final
			 ruleWithin 6 months after
			 the date of enactment of this Act, and after opportunity for comment, the
			 Secretary shall issue a final rule under this subsection for determining the
			 level and type of fossil fuel-based electricity delivered to retail customers
			 by each distribution utility in the United States during the appropriate
			 period. In issuing such rule, the Secretary may consider opportunities and
			 costs to develop new data sources in the future and issue recommendations for
			 the Energy Information Administration or other entities to collect such data.
			 After notice and opportunity for comment the Secretary may, by rule,
			 subsequently update and modify the methodology for making such
			 determinations.
						(4)Annual
			 determinationsPursuant to the final rule issued under paragraph
			 (3), the Secretary shall make annual determinations of the amounts and types
			 for each such utility and publish such determinations in the Federal Register.
			 Such determinations shall be used to conduct the referendum under subsection
			 (b) and by the Corporation in applying any assessment under this
			 subsection.
						(5)Rehearing and
			 judicial reviewThe owner or
			 operator of any distribution utility that believes that the Secretary has
			 misapplied the methodology in the final rule in determining the amount and
			 types of fossil fuel electricity delivered by such distribution utility may
			 seek rehearing of such determination within 30 days of publication of the
			 determination in the Federal Register. The Secretary shall decide such
			 rehearing petitions within 30 days. The Secretary’s determinations following
			 rehearing shall be final and subject to judicial review in the United States
			 Court of Appeals for the District of Columbia.
						(g)Compliance with
			 Corporation assessmentsThe Corporation may bring an action in
			 the appropriate court of the United States to compel compliance with an
			 assessment levied by the Corporation under this section. A successful action
			 for compliance under this subsection may also require payment by the defendant
			 of the costs incurred by the Corporation in bringing such action.
					(h)Midcourse
			 reviewNot later than 5 years following establishment of the
			 Corporation, the Comptroller General of the United States shall prepare an
			 analysis, and report to Congress, assessing the Corporation’s activities,
			 including project selection and methods of disbursement of assessed fees,
			 impacts on the prospects for commercialization of carbon capture and storage
			 technologies, adequacy of funding, and administration of funds. The report
			 shall also make such recommendations as may be appropriate in each of these
			 areas. The Corporation shall reimburse the Government Accountability Office for
			 the costs associated with performing this midcourse review.
					(i)Recovery of
			 costs
						(1)In
			 generalA distribution
			 utility whose transmission, delivery, or sales of electric energy are subject
			 to any form of rate regulation shall not be denied the opportunity to recover
			 the full amount of the prudently incurred costs associated with complying with
			 this section, consistent with applicable State or Federal law.
						(2)Ratepayer
			 RebatesRegulatory
			 authorities that approve cost recovery pursuant to paragraph (1) may order
			 rebates to ratepayers to the extent that distribution utilities are reimbursed
			 undedicated or unassigned balances pursuant to subsection (d)(3).
						(j)Technical
			 Advisory Committee
						(1)EstablishmentThere is established an advisory committee,
			 to be known as the Technical Advisory Committee.
						(2)MembershipThe
			 Technical Advisory Committee shall be comprised of not less than 7 members
			 appointed by the Board from among academic institutions, national laboratories,
			 independent research institutions, and other qualified institutions. No member
			 of the Committee shall be affiliated with EPRI or with any organization having
			 members serving on the Board. At least one member of the Committee shall be
			 appointed from among officers or employees of the Department of Energy
			 recommended to the Board by the Secretary of Energy.
						(3)Chairperson and
			 Vice ChairpersonThe Board shall designate one member of the
			 Technical Advisory Committee to serve as Chairperson of the Committee and one
			 to serve as Vice Chairperson of the Committee.
						(4)CompensationThe
			 Board shall provide compensation to members of the Technical Advisory Committee
			 for travel and other incidental expenses and such other compensation as the
			 Board determines to be necessary.
						(5)PurposeThe
			 Technical Advisory Committee shall provide independent assessments and
			 technical evaluations, as well as make non-binding recommendations to the
			 Board, concerning Corporation activities, including but not limited to the
			 following:
							(A)Reviewing and evaluating the Corporation’s
			 plans and budgets described in subsection (c)(9), as well as any other
			 appropriate areas, which could include approaches to prioritizing technologies,
			 appropriateness of engineering techniques, monitoring and verification
			 technologies for storage, geological site selection, and cost control
			 measures.
							(B)Making annual
			 non-binding recommendations to the Board concerning any of the matters referred
			 to in subparagraph (A), as well as what types of investments, scientific
			 research, or engineering practices would best further the goals of the
			 Corporation.
							(6)Public
			 availabilityAll reports, evaluations, and other materials of the
			 Technical Advisory Committee shall be made available to the public by the
			 Board, without charge, at time of receipt by the Board.
						(k)Lobbying
			 restrictionsNo funds collected by the Corporation shall be used
			 in any manner for influencing legislation or elections, except that the
			 Corporation may recommend to the Secretary and the Congress changes in this
			 section or other statutes that would further the purposes of this
			 section.
					(l)Davis-Bacon
			 ComplianceThe Corporation shall ensure that entities receiving
			 grants, contracts, or other financial support from the Corporation for the
			 project activities authorized by this section are in compliance with the
			 Davis-Bacon Act (40 U.S.C. 276a–276a–5).
					115.Commercial
			 deployment of carbon capture and sequestration technologiesPart H of title VII of the Clean Air Act (as
			 added by section 321 of this Act) is amended by adding the following new
			 section after section 785:
					
						786.Commercial
				deployment of carbon capture and sequestration technologies
							(a)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations providing for the distribution of emission
				allowances allocated pursuant to section 782(f), pursuant to the requirements
				of this section, to support the commercial deployment of carbon capture and
				sequestration technologies in both electric power generation and industrial
				operations.
							(b)Eligibility
				criteriaFor an owner or operator of a project to be eligible to
				receive emission allowances under this section, the project must—
								(1)implement carbon
				capture and sequestration technology—
									(A)at an electric
				generating unit that—
										(i)has a nameplate
				capacity of 200 megawatts or more;
										(ii)in the case of a retrofit application,
				applies the carbon capture and sequestration technology to the flue gas from at
				least 200 megawatts of the total nameplate generating capacity of the unit,
				provided that clause (i) shall apply without exception;
										(iii)derives at least
				50 percent of its annual fuel input from coal, petroleum coke, or any
				combination of these 2 fuels; and
										(iv)upon
				implementation of capture and sequestration technology, will achieve an
				emission limit that is at least a 50 percent reduction in emissions of the
				carbon dioxide produced by—
											(I)the unit, measured on an annual basis,
				determined in accordance with section 812(b)(2); or
											(II)in the case of
				retrofit applications under clause (ii), the treated portion of flue gas from
				the unit, measured on an annual basis, determined in accordance with section
				812(b)(2); or
											(B)at an industrial
				source that—
										(i)absent carbon
				capture and sequestration, would emit greater than 50,000 tons per year of
				carbon dioxide;
										(ii)upon implementation, will achieve an
				emission limit that is at least a 50 percent reduction in emissions of the
				carbon dioxide produced by the emission point, measured on an annual basis,
				determined in accordance with section 812(b)(2); and
										(iii)does not produce
				a liquid transportation fuel from a solid fossil-based feedstock;
										(2)geologically
				sequester carbon dioxide at a site that meets all applicable permitting and
				certification requirements for geologic sequestration, or, pursuant to such
				requirements as the Administrator may prescribe by regulation, convert captured
				carbon dioxide to a stable form that will safely and permanently sequester such
				carbon dioxide;
								(3)meet all other
				applicable State, tribal, and Federal permitting requirements; and
								(4)be located in the
				United States.
								(c)Phase I
				distribution to electric generating units
								(1)ApplicationThis
				subsection shall apply only to projects at the first 6 gigawatts of electric
				generating units, measured in cumulative generating capacity of such units,
				that receive allowances under this section.
								(2)DistributionThe
				Administrator shall distribute emission allowances allocated under section
				782(f) to the owner or operator of each eligible project at an electric
				generating unit in a quantity equal to the quotient obtained by
				dividing—
									(A)the product
				obtained by multiplying—
										(i)the number of
				metric tons of carbon dioxide emissions avoided through capture and
				sequestration of emissions by the project, as determined pursuant to such
				methodology as the Administrator shall prescribe by regulation; and
										(ii)a
				bonus allowance value, pursuant to paragraph (3); by
										(B)the average fair
				market value of an emission allowance during the preceding year.
									(3)Bonus allowance
				values
									(A)For a generating
				unit achieving the capture and sequestration of 85 percent or more of the
				carbon dioxide that otherwise would be emitted by such unit, the bonus
				allowance value shall be $90 per ton.
									(B)The Administrator
				shall by regulation establish a bonus allowance value for each rate of lower
				capture and sequestration achieved by a generating unit, from a minimum of $50
				per ton for a 50 percent rate and varying directly with increasing rates of
				capture and sequestration up to $90 per ton for an 85 percent rate.
									(C)For a generating unit that achieves the
				capture and sequestration of at least 50 percent of the carbon dioxide that
				otherwise would be emitted by such unit by not later than January 1, 2017, the
				otherwise applicable bonus allowance value under this paragraph shall be
				increased by $10, provided that the owner of such unit notifies the
				Administrator by not later than January 1, 2012, of its intent to achieve such
				rate of capture and sequestration.
									(D)For a carbon
				capture and sequestration project sequestering in a geological formation for
				purposes of enhanced hydrocarbon recovery, the Administrator shall, by
				regulation, reduce the applicable bonus allowance value under this paragraph to
				reflect the lower net cost of the project when compared to sequestration into
				geological formations solely for purposes of sequestration.
									(E)The Administrator
				shall annually adjust for inflation the bonus allowance values established
				under this paragraph.
									(d)Phase II
				distribution to electric generating units
								(1)ApplicationThis
				subsection shall apply only to the distribution of emission allowances for
				carbon capture and sequestration projects at electric generating units after
				the capacity threshold identified in subsection (c)(1) is reached.
								(2)RegulationsNot
				later than 2 years prior to the date on which the capacity threshold identified
				in subsection (c)(1) is projected to be reached, the Administrator shall
				promulgate regulations to govern the distribution of emission allowances to the
				owners or operators of eligible projects under this subsection.
								(3)Reverse
				auctions
									(A)In
				generalExcept as provided in
				paragraph (4), the regulations promulgated under paragraph (2) shall provide
				for the distribution of emission allowances to the owners or operators of
				eligible projects under this subsection through reverse auctions, which shall
				be held no less frequently than once each calendar year. The Administrator may
				establish a separate auction for each of no more than 5 different project
				categories, defined on the basis of coal type, capture technology, geological
				formation type, new unit versus retrofit application, such other factors as the
				Administrator may prescribe, or any combination thereof. The Administrator may
				establish appropriate minimum rates of capture and sequestration in
				implementing this paragraph.
									(B)Auction
				processAt each reverse auction—
										(i)the Administrator
				shall solicit bids from eligible projects;
										(ii)eligible projects
				participating in the auction shall submit a bid including the desired level of
				carbon dioxide sequestration incentive per ton and the estimated quantity of
				carbon dioxide that the project will permanently sequester over 10 years;
				and
										(iii)the
				Administrator shall select bids, within each auction, for the sequestration
				amount submitted, beginning with the eligible project submitting the bid for
				the lowest level of sequestration incentive on a per ton basis and meeting such
				other requirements as the Administrator may specify, until the amount of funds
				available for the reverse auction is committed.
										(C)Form of
				distributionThe Administrator shall distribute emission
				allowances to the owners or operators of eligible projects selected through a
				reverse auction under this paragraph pursuant to a formula equivalent to that
				described in subsection (c)(2), except that the bonus allowance value that is
				bid by the entity shall be substituted for the bonus allowance values set forth
				in subsection (c)(3).
									(4)Alternative
				distribution method
									(A)In
				generalIf the Administrator determines that reverse auctions
				would not provide for efficient and cost-effective commercial deployment of
				carbon capture and sequestration technologies, the Administrator may instead,
				through regulations promulgated under paragraph (2) or (5), prescribe a
				schedule for the award of bonus allowances to the owners or operators of
				eligible projects under this subsection, in accordance with the requirements of
				this paragraph.
									(B)Multiple
				tranchesThe Administrator shall divide emission allowances
				available for distribution to the owners or operators of eligible projects into
				a series of tranches, each supporting the deployment of a specified quantity of
				cumulative electric generating capacity utilizing carbon capture and
				sequestration technology, each of which shall not be greater than 6
				gigawatts.
									(C)Method of
				distributionThe Administrator shall distribute emission
				allowances within each tranche, on a first-come, first-served basis—
										(i)based on the date
				of full-scale operation of capture and sequestration technology; and
										(ii)pursuant to a
				formula, similar to that set forth in subsection (c)(2) (except that the
				Administrator shall prescribe bonus allowance values different than those set
				forth in subsection (c)(3)), establishing the number of allowances to be
				distributed per ton of carbon dioxide sequestered by the project.
										(D)RequirementsFor
				each tranche established pursuant to subparagraph (B), the Administrator shall
				establish a schedule for distributing emission allowances that—
										(i)is
				based on a sliding scale that provides higher bonus allowance values for
				projects achieving higher rates of capture and sequestration;
										(ii)for each capture
				and sequestration rate, establishes a bonus allowance value that is lower than
				that established for such rate in the previous tranche (or, in the case of the
				first tranche, than that established for such rate under subsection (c)(3));
				and
										(iii)may establish
				different bonus allowance levels for no more than 5 different project
				categories, defined by coal type, capture technology, geological formation
				type, new unit versus retrofit application, such other factors as the
				Administrator may prescribe, or any combination thereof.
										(E)Criteria for
				establishing bonus allowance valuesIn setting bonus allowance
				values under this paragraph, the Administrator shall seek to cover no more than
				the reasonable incremental capital and operating costs of a project that are
				attributable to implementation of carbon capture, transportation, and
				sequestration technologies, taking into account—
										(i)the reduced cost
				of compliance with section 722 of this Act;
										(ii)the reduced cost
				associated with sequestering in a geological formation for purposes of enhanced
				hydrocarbon recovery when compared to sequestration into geological formations
				solely for purposes of sequestration;
										(iii)the relevant
				factors defining the project category; and
										(iv)such other
				factors as the Administrator determines are appropriate.
										(5)Revision of
				regulationsThe Administrator shall review, and as appropriate
				revise, the applicable regulations under this subsection no less frequently
				than every 8 years.
								(e)Limits for
				certain electric generating units
								(1)DefinitionsFor
				purposes of this subsection, the terms covered EGU and
				initially permitted shall have the meaning given those terms in
				section 812 of this Act.
								(2)Covered egus
				initially permitted from 2009 through 2014For a covered EGU that is initially
				permitted on or after January 1, 2009, and before January 1, 2015, the
				Administrator shall reduce the quantity of emission allowances that the owner
				or operator of such covered EGU would otherwise be eligible to receive under
				this section as follows:
									(A)In the case of a unit commencing operation
				on or before January 1, 2019, if the date in clause (ii)(I) is earlier than the
				date in clause (ii)(II), by the product of—
										(i)20
				percent; and
										(ii)the number of
				years, if any, that have elapsed between—
											(I)the earlier of
				January 1, 2020, or the date that is 5 years after the commencement of
				operation of such covered EGU; and
											(II)the first year
				that such covered EGU achieves (and thereafter maintains) an emission limit
				that is at least a 50 percent reduction in emissions of the carbon dioxide
				produced by the unit, measured on an annual basis, as determined in accordance
				with section 812(b)(2).
											(B)In the case of a
				unit commencing operation after January 1, 2019, by the product of—
										(i)20
				percent; and
										(ii)the number of
				years between—
											(I)the commencement
				of operation of such covered EGU; and
											(II)the first year
				that such covered EGU achieves (and thereafter maintains) an emission limit
				that is at least a 50 percent reduction in emissions of the carbon dioxide
				produced by the unit, measured on an annual basis, as determined in accordance
				with section 812(b)(2).
											(3)Covered egus
				initially permitted from 2015 through 2019The owner or operator of a covered EGU that
				is initially permitted on or after January 1, 2015, and before January 1, 2020,
				shall be ineligible to receive emission allowances pursuant to this section if
				such unit, upon commencement of operations (and thereafter), does not achieve
				and maintain an emission limit that is at least a 50 percent reduction in
				emissions of the carbon dioxide produced by the unit, measured on an annual
				basis, as determined in accordance with section 812(b)(2).
								(f)Industrial
				sources
								(1)AllowancesThe
				Administrator may distribute not more than 15 percent of the allowances
				allocated under section 782(f) for any vintage year to the owners or operators
				of eligible industrial sources to support the commercial-scale deployment of
				carbon capture and sequestration technologies at such sources.
								(2)DistributionThe
				Administrator shall, by regulation, prescribe requirements for the distribution
				of emission allowances to the owners or operators of industrial sources under
				this subsection, based on a bonus allowance formula that awards allowances to
				qualifying projects on the basis of tons of carbon dioxide captured and
				permanently sequestered. The Administrator may provide for the distribution of
				emission allowances pursuant to—
									(A)a reverse auction
				method, similar to that described under subsection (d)(3), including the use of
				separate auctions for different project categories; or
									(B)an incentive
				schedule, similar to that described under subsection (d)(4), which shall ensure
				that incentives are set so as to satisfy the requirement described in
				subsection (d)(4)(E).
									(3)Revision of
				regulationsThe Administrator shall review, and as appropriate
				revise, the applicable regulations under this subsection no less frequently
				than every 8 years.
								(g)LimitationsAllowances may be distributed under this
				section only for tons of carbon dioxide emissions that have already been
				captured and sequestered. A qualifying project may receive annual emission
				allowances under this section only for the first 10 years of operation. No
				greater than 72 gigawatts of total cumulative generating capacity (including
				industrial applications, measured by such equivalent metric as the
				Administrator may designate) may receive emission allowances under this
				section. Upon reaching the limit described in the preceding sentence, any
				emission allowances that are allocated for carbon capture and sequestration
				deployment under section 782(f) and are not yet obligated under this section
				shall be treated as allowances not designated for distribution for purposes of
				section 782(r).
							(h)Exhaustion of
				account and annual roll-over of surplus allowances
								(1)In distributing
				emission allowances under this section, the Administrator shall ensure that
				qualifying projects receiving allowances receive distributions for 10
				years.
								(2)If the
				Administrator determines that the emission allowances allocated under section
				782(f) with a vintage year that matches the year of distribution will be
				exhausted once the estimated full 10-year distributions will be provided to
				current eligible participants, the Administrator shall provide to new eligible
				projects allowances from vintage years after the year of the
				distribution.
								(i)Retrofit
				applications(1)In calculating bonus
				allowance values for retrofit applications eligible under subsection
				(b)(1)(A)(ii) and (iv)(II), the Administrator shall apply the required capture
				rates with respect to the treated portion of flue gas from the unit.
								(2)No additional projects shall be eligible
				for allowances under subsection (b)(1)(A)(ii) and (iv)(II) as of such time as
				the Administrator reports, pursuant to section 812(d), that carbon capture and
				sequestration retrofit projects at electric generating units that are eligible
				for allowances under this section have been applied, in the aggregate, to the
				flue gas generated by 1 gigawatt of total cumulative generating capacity. The
				limitation in the preceding sentence shall not apply to projects that meet the
				eligibility criteria in subsection (b)(1)(A)(iv)(I).
								(j)Davis-Bacon
				ComplianceAll laborers and
				mechanics employed on projects funded directly by or assisted in whole or in
				part by this section through the use of emission allowances shall be paid wages
				at rates not less than those prevailing on projects of a character similar in
				the locality as determined by the Secretary of Labor in accordance with
				subchapter IV, chapter 31, part A of subtitle II of title 40, United States
				Code. With respect to the labor standards specified in this subsection, the
				Secretary of Labor shall have the authority and functions set forth in
				Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
				section
				3145 of title 40, United States
				Code.
							.
				116.Performance
			 standards for coal-fueled power plants
					(a)In
			 generalTitle VIII of the
			 Clean Air Act (as added by section 331 of this Act) is amended by adding the
			 following new section after section 811:
						
							812.Performance
				standards for new coal-fired power plants
								(a)DefinitionsFor
				purposes of this section:
									(1)Covered
				EGUThe term ‘covered EGU’
				means a utility unit that is required to have a permit under section 503(a) and
				is authorized under state or federal law to derive at least 30 percent of its
				annual heat input from coal, petroleum coke, or any combination of these
				fuels.
									(2)Initially
				permittedThe term ‘initially
				permitted’ means that the owner or operator has received a Clean Air Act
				preconstruction approval or permit, for the covered EGU as a new (not a
				modified) source, but administrative review or appeal of such approval or
				permit has not been exhausted. A subsequent modification of any such approval
				or permits, ongoing administrative or court review, appeals, or challenges, or
				the existence or tolling of any time to pursue further review, appeals, or
				challenges shall not affect the date on which a covered EGU is considered to be
				initially permitted under this paragraph.
									(b)Standards(1)A covered EGU that is initially permitted
				on or after January 1, 2020, shall achieve an emission limit that is a 65
				percent reduction in emissions of the carbon dioxide produced by the unit, as
				measured on an annual basis, or meet such more stringent standard as the
				Administrator may establish pursuant to subsection (c).
									(2)A
				covered EGU that is initially permitted after January 1, 2009, and before
				January 1, 2020, shall, by the applicable compliance date established under
				this paragraph, achieve an emission limit that is a 50 percent reduction in
				emissions of the carbon dioxide produced by the unit, as measured on an annual
				basis. Compliance with the requirement set forth in this paragraph shall be
				required by the earliest of the following:
										(A)Four years after the date the
				Administrator has published pursuant to subsection (d) a report that there are
				in commercial operation in the United States electric generating units or other
				stationary sources equipped with carbon capture and sequestration technology
				that, in the aggregate—
											(i)have a total of at least 4
				gigawatts of nameplate generating capacity of which—
												(I)at
				least 3 gigawatts must be electric generating units; and
												(II)up
				to 1 gigawatt may be industrial applications, for which capture and
				sequestration of 3 million tons of carbon dioxide per year on an aggregate
				annualized basis shall be considered equivalent to 1 gigawatt;
												(ii)include at least 2 electric generating
				units, each with a nameplate generating capacity of 250 megawatts or greater,
				that capture, inject, and sequester carbon dioxide into geologic formations
				other than oil and gas fields; and
											(iii)are capturing and sequestering in
				the aggregate at least 12 million tons of carbon dioxide per year, calculated
				on an aggregate annualized basis.
											(B)January 1, 2025.
										(3)If the deadline for compliance with
				paragraph (2) is January 1, 2025, the Administrator may extend the deadline for
				compliance by a covered EGU by up to 18 months if the Administrator makes a
				determination, based on a showing by the owner or operator of the unit, that it
				will be technically infeasible for the unit to meet the standard by the
				deadline. The owner or operator must submit a request for such an extension by
				no later than January 1, 2022, and the Administrator shall provide for public
				notice and comment on the extension request.
									(c)Review and
				revision of standardsNot
				later than 2025 and at 5-year intervals thereafter, the Administrator shall
				review the standards for new covered EGUs under this section and shall, by
				rule, reduce the maximum carbon dioxide emission rate for new covered EGUs to a
				rate which reflects the degree of emission limitation achievable through the
				application of the best system of emission reduction which (taking into account
				the cost of achieving such reduction and any nonair quality health and
				environmental impact and energy requirements) the Administrator determines has
				been adequately demonstrated.
								(d)
				ReportsNot later than the
				date 18 months after the date of enactment of this title and semiannually
				thereafter, the Administrator shall publish a report on the nameplate capacity
				of units (determined pursuant to subsection (b)(2)(A)) in commercial operation
				in the United States equipped with carbon capture and sequestration technology,
				including the information described in subsection (b)(2)(A) (including the
				cumulative generating capacity to which carbon capture and sequestration
				retrofit projects meeting the criteria described in section 786(b)(1)(A)(ii)
				and (b)(1)(A)(iv)(II) has been applied and the quantities of carbon dioxide
				captured and sequestered by such projects).
								(e)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations to carry out the requirements of this
				section.
								.
				
					CClean
			 Transportation
				121.Electric
			 vehicle infrastructure
					(a)Amendment of
			 PURPASection 111(d) of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by
			 adding at the end the following:
						
							(20)Plug-in
				electric drive vehicle infrastructure
								(A)Utility plan for
				infrastructureEach electric
				utility shall develop a plan to support the use of plug-in electric drive
				vehicles, including heavy-duty hybrid electric vehicles. The plan may provide
				for deployment of electrical charging stations in public or private locations,
				including street parking, parking garages, parking lots, homes, gas stations,
				and highway rest stops. Any such plan may also include—
									(i)battery exchange, fast charging
				infrastructure and other services;
									(ii)triggers for infrastructure deployment
				based upon market penetration of plug-in electric drive vehicles; and
									(iii)such other
				elements as the State determines necessary to support plug-in electric drive
				vehicles.
									Each
				plan under this paragraph shall provide for the deployment of the charging
				infrastructure or other infrastructure necessary to adequately support the use
				of plug-in electric drive vehicles.(B)Support
				requirementsEach State
				regulatory authority (in the case of each electric utility for which it has
				ratemaking authority) and each utility (in the case of a nonregulated utility)
				shall—
									(i)require that charging infrastructure deployed is interoperable with products of
				all auto manufacturers to the extent possible; and
									(ii)consider adopting
				minimum requirements for deployment of electrical charging infrastructure and
				other appropriate requirements necessary to support the use of plug-in electric
				drive vehicles.
									(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which it has ratemaking authority) and each utility (in
				the case of a nonregulated utility) shall consider whether, and to what extent,
				to allow cost recovery for plans and implementation of plans.
								(D)Smart Grid
				integrationThe State
				regulatory authority (in the case of each electric utility for which it has
				ratemaking authority) and each utility (in the case of a nonregulated utility)
				shall, in accordance with regulations issued by the Federal Energy Regulatory
				Commission pursuant to section 1305(d) of the Energy Independence and Security
				Act of 2007—
									(i)establish any appropriate protocols and
				standards for integrating plug-in electric drive vehicles into an electrical
				distribution system, including Smart Grid systems and devices as described in
				title XIII of the Energy Independence and Security Act of 2007;
									(ii)include, to the extent feasible, the
				ability for each plug-in electric drive vehicle to be identified individually
				and to be associated with its owner’s electric utility account, regardless of
				the location that the vehicle is plugged in, for purposes of appropriate
				billing for any electricity required to charge the vehicle’s batteries as well
				as any crediting for electricity provided to the electric utility from the
				vehicle’s batteries; and
									(iii)review the determination made in response
				to section 1252 of the Energy Policy Act of 2005 in light of this section,
				including whether time-of-use pricing should be employed to enable the use of
				plug-in electric drive vehicles to contribute to meeting peak-load and
				ancillary service power
				needs.
									.
					(b)Compliance
						(1)Time
			 limitationsSection 112(b) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by
			 adding the following at the end thereof:
							
								(7)(A)Not later than 3 years
				after the date of enactment of this paragraph, each State regulatory authority
				(with respect to each electric utility for which it has ratemaking authority)
				and each nonregulated utility shall commence the consideration referred to in
				section 111, or set a hearing date for consideration, with respect to the
				standard established by paragraph (20) of section 111(d).
									(B)Not later than 4 years after the date
				of enactment of the this paragraph, each State regulatory authority (with
				respect to each electric utility for which it has ratemaking authority), and
				each nonregulated electric utility, shall complete the consideration, and shall
				make the determination, referred to in section 111 with respect to the standard
				established by paragraph (20) of section
				111(d).
									.
						(2)Failure to
			 complySection 112(c) of the Public Utility Regulatory Policies
			 Act of 1978 (16
			 U.S.C. 2622(c)) is amended by adding the following at the end:
			 In the case of the standards established by paragraph (20) of section
			 111(d), the reference contained in this subsection to the date of enactment of
			 this Act shall be deemed to be a reference to the date of enactment of such
			 paragraph..
						(3)Prior State
			 actionsSection 112(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16
			 U.S.C. 2622(d)) is amended by striking (19) and
			 inserting (20) before of section 111(d).
						122.Large-scale vehicle
			 electrification program
					(a)Deployment
			 ProgramThe Secretary of Energy shall establish a program to
			 deploy and integrate plug-in electric drive vehicles into the electricity grid
			 in multiple regions. In carrying out the program, the Secretary may provide
			 financial assistance described under subsection (d), consistent with the goals
			 under subsection (b). The Secretary shall select regions based upon
			 applications for assistance received pursuant to subsection (c).
					(b)GoalsThe goals of the program established
			 pursuant to subsection (a) shall be—
						(1)to demonstrate the
			 viability of a vehicle-based transportation system that is not overly dependent
			 on petroleum as a fuel and contributes to lower carbon emissions than a system
			 based on conventional vehicles;
						(2)to facilitate the
			 integration of advanced vehicle technologies into electricity distribution
			 areas to improve system performance and reliability;
						(3)to demonstrate the
			 potential benefits of coordinated investments in vehicle electrification on
			 personal mobility and a regional grid;
						(4)to demonstrate
			 protocols and standards that facilitate vehicle integration into the grid;
			 and
						(5)to investigate
			 differences in each region and regulatory environment regarding best practices
			 in implementing vehicle electrification.
						(c)ApplicationsAny State, Indian tribe, or local
			 government (or group of State, Indian tribe, or local governments) may apply to
			 the Secretary of Energy for financial assistance in furthering the regional
			 deployment and integration into the electricity grid of plug-in electric drive
			 vehicles. Such applications may be jointly sponsored by electric utilities,
			 automobile manufacturers, technology providers, car sharing companies or
			 organizations, or other persons or entities.
					(d)Use of
			 fundsPursuant to
			 applications received under subsection (c), the Secretary may make financial
			 assistance available to any applicant or joint sponsor of the application to be
			 used for any of the following:
						(1)Assisting persons
			 located in the regional deployment area, including fleet owners, in the
			 purchase of new plug-in electric drive vehicles by offsetting in whole or in
			 part the incremental cost of such vehicles above the cost of comparable
			 conventionally fueled vehicles.
						(2)Supporting the use
			 of plug-in electric drive vehicles by funding projects for the deployment of
			 any of the following:
							(A)Electrical charging infrastructure for
			 plug-in electric drive vehicles, including battery exchange, fast charging
			 infrastructure, and other services, in public or private locations, including
			 street parking, parking garages, parking lots, homes, gas stations, and highway
			 rest stops.
							(B)Smart Grid equipment and infrastructure, as
			 described in title XIII of the Energy Independence and Security Act of 2007, to
			 facilitate the charging and integration of plug-in electric drive
			 vehicles.
							(3)Such other
			 projects as the Secretary determines appropriate to support the large-scale
			 deployment of plug-in electric drive vehicles in regional deployment
			 areas.
						(e)Program
			 RequirementsThe Secretary,
			 in consultation with the Administrator and the Secretary of Transportation,
			 shall determine design elements and requirements of the program established
			 pursuant to subsection (a), including—
						(1)the type of
			 financial mechanism with which to provide financial assistance;
						(2)criteria for evaluating applications
			 submitted under subsection (c), including the anticipated ability to promote
			 deployment and market penetration of vehicles that are less dependent on
			 petroleum as a fuel source; and
						(3)reporting
			 requirements for entities that receive financial assistance under this section,
			 including a comprehensive set of performance data characterizing the results of
			 the deployment program.
						(f)Information
			 ClearinghouseThe Secretary
			 shall, as part of the program established pursuant to subsection (a), collect
			 and make available to the public information regarding the cost, performance,
			 and other technical data regarding the deployment and integration of plug-in
			 electric drive vehicles.
					(g)AuthorizationThere
			 are authorized to be appropriated to carry out this section such sums as may be
			 necessary.
					123.Plug-in electric
			 drive vehicle manufacturing
					(a)Vehicle
			 manufacturing assistance programThe Secretary of Energy shall establish a
			 program to provide financial assistance to automobile manufacturers to
			 facilitate the manufacture of plug-in electric drive vehicles, as defined in
			 section 131(a)(5) of the Energy Independence and Security Act of 2007, that are
			 developed and produced in the United States.
					(b)Financial
			 assistanceThe Secretary of
			 Energy may provide financial assistance to an automobile manufacturer under the
			 program established pursuant to subsection (a) for the reconstruction or
			 retooling of facilities for the manufacture of plug-in electric drive vehicles
			 or batteries for such vehicles that are developed and produced in the United
			 States.
					(c)Coordination
			 with regional deploymentThe Secretary may provide financial
			 assistance under subsection (b) in conjunction with the award of financial
			 assistance under the large scale vehicle electrification program established
			 pursuant to section 122 of this Act.
					(d)Program
			 RequirementsThe Secretary
			 shall determine design elements and requirements of the program established
			 pursuant to subsection (a), including—
						(1)the type of
			 financial mechanism with which to provide financial assistance;
						(2)criteria, in
			 addition to the criteria described under subsection (e), for evaluating
			 applications for financial assistance; and
						(3)reporting
			 requirements for automobile manufacturers that receive financial assistance
			 under this section.
						(e)CriteriaIn
			 selecting recipients of financial assistance from among applicant automobile
			 manufacturers, the Secretary shall give preference to proposals that—
						(1)are most likely to
			 be successful; and
						(2)are located in
			 local markets that have the greatest need for the facility.
						(f)ReportsThe
			 Secretary shall annually submit to Congress a report on the program established
			 pursuant to this section.
					(g)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
					124.Investment in
			 clean vehicles
					(a)DefinitionsIn
			 this section:
						(1)Advanced
			 technology vehicles and qualifying componentsThe terms
			 advanced technology vehicles and qualifying
			 components shall have the definition of such terms in section 136 of
			 the Energy Independence and Security Act of 2007, except that for purposes of
			 this section, the average base year as described in such section 136(a)(1)(C)
			 shall be the following:
							(A)In each of the
			 years 2012 through 2016, model year 2009.
							(B)In 2017, the
			 Administrator shall, notwithstanding such section 136(a)(1)(C), determine an
			 appropriate baseline based on technological and economic feasibility.
							(2)Plug-in electric
			 drive vehicleThe term plug-in electric drive
			 vehicle shall have the definition of such term in section 131 of the
			 Energy Independence and Security Act of 2007.
						(b)Distribution of
			 allowancesThe Administrator shall, in accordance with this
			 section, distribute emission allowances allocated pursuant to section 782(i) of
			 the Clean Air Act not later than September 30 of 2012 and each calendar year
			 thereafter through 2025.
					(c)Plug-in electric
			 drive vehicle manufacturing and deployment
						(1)In
			 generalThe Administrator shall, at the direction of the
			 Secretary of Energy, provide emission allowances allocated pursuant to section
			 782(i) to applicants, joint sponsors and automobile manufacturers pursuant to
			 sections 122 and 123 of this Act.
						(2)Annual
			 amountIn each of the years 2012 through 2017, one-quarter of the
			 portion of the emission allowances allocated pursuant to section 782(i) of the
			 Clean Air Act shall be available to carry out paragraph (1) such that—
							(A)one-eighth of the
			 portion shall be available to carry out section 122; and
							(B)one-eighth of the
			 portion shall be available to carry out section 123.
							(3)PreferenceIn
			 directing the provision of emission allowances under this subsection to carry
			 out section 122, the Secretary shall give preference to applications under
			 section 122(c) that are jointly sponsored by one or more automobile
			 manufacturers.
						(4)Multi-year
			 commitmentsThe Administrator shall commit to providing emission
			 allowances to an applicant, joint sponsor, or automobile manufacturer for up to
			 five consecutive years if—
							(A)an application
			 under section 122 or 123 of this Act requests a multi-year commitment;
							(B)such application
			 meets the criteria for support established by the Secretary of Energy under
			 section 122 or 123 of this Act;
							(C)the Administrator
			 confirms to the Secretary that emission allowances will be available for a
			 multi-year commitment;
							(D)the Secretary of
			 Energy determines that a multi-year commitment for such application will
			 advance the goals of section 122 or 123; and
							(E)the Secretary of
			 Energy directs the Administrator to make a multi-year commitment.
							(5)Insufficient
			 applicationsIf, in any year, emission allowances available under
			 paragraph (2) cannot be provided because of insufficient numbers of submitted
			 applications that meet the criteria for support established by the Secretary of
			 Energy under section 122 or 123 of this Act, the remaining emission allowances
			 shall be distributed according to subsection (d).
						(d)Advanced
			 technology vehicles
						(1)In
			 generalThe Administrator shall, at the direction of the
			 Secretary of Energy, provide any emission allowances allocated pursuant to
			 section 782(i) of the Clean Air Act that are not provided under subsection (c)
			 to automobile manufacturers and component suppliers to pay not more than 30
			 percent of the cost of—
							(A)reequipping,
			 expanding, or establishing a manufacturing facility in the United States to
			 produce—
								(i)qualifying
			 advanced technology vehicles; or
								(ii)qualifying
			 components; and
								(B)engineering
			 integration performed in the United States of qualifying vehicles and
			 qualifying components.
							(2)PreferenceIn
			 directing the provision of emission allowances under this subsection during the
			 years 2012 through 2017, the Secretary shall give preference to applications
			 for projects that save the maximum number of gallons of fuel.
						125.Advanced
			 technology vehicle manufacturing incentive loansSection 136(d)(1) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17013(d)(1)) is amended
			 by striking $25,000,000,000 and inserting
			 $50,000,000,000.
				126.Definition of
			 renewable biomass
					(a)In
			 generalSection 211(o)(1)(I)
			 of the Clean Air Act (42 U.S.C. 7545(o)(1)(I)) is amended
			 to read as follows:
						
							(I)Renewable
				biomassThe term
				renewable biomass means any of the following:
								(i)Materials,
				pre-commercial thinnings, or removed invasive species from National Forest
				System land and public lands (as defined in section 103 of the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1702)),
				including those that are byproducts of preventive treatments (such as trees,
				wood, brush, thinnings, chips, and slash), that are removed as part of a
				federally recognized timber sale, or that are removed to reduce hazardous
				fuels, to reduce or contain disease or insect infestation, or to restore
				ecosystem health, and that are—
									(I)not from components of the National
				Wilderness Preservation System, Wilderness Study Areas, Inventoried Roadless
				Areas, old growth stands, late-successional stands (except for dead, severely
				damaged, or badly infested trees), components of the National Landscape
				Conservation System, National Monuments, National Conservation Areas,
				Designated Primitive Areas, or Wild and Scenic Rivers corridors;
									(II)harvested in
				environmentally sustainable quantities, as determined by the appropriate
				Federal land manager; and
									(III)harvested in
				accordance with Federal and State law, and applicable land management
				plans.
									(ii)Any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
									(I)renewable plant
				material, including—
										(aa)feed
				grains;
										(bb)other
				agricultural commodities;
										(cc)other plants and
				trees; and
										(dd)algae; and
										(II)waste material,
				including—
										(aa)crop
				residue;
										(bb)other vegetative
				waste material (including wood waste and wood residues);
										(cc)animal waste and
				byproducts (including fats, oils, greases, and manure);
										(dd)construction
				waste;
										(ee)food waste and
				yard waste; and
										(ff)the
				non-fossil biogenic portion of municipal solid waste and construction,
				demolition, and disaster debris.
										(iii)Residues and
				byproducts from wood, pulp, or paper products
				facilities.
								.
					(b)ReductionThe last sentence of section 211(o)(7)(D)
			 of the Clean Air Act (42 U.S.C. 7545(o)(7)(D)) is amended
			 to read as follows: For any calendar year in which the Administrator
			 makes such a reduction, the Administrator shall also reduce the applicable
			 volume of renewable fuel and advanced biofuels requirement established under
			 paragraph (2)(B) by the same volume..
					127.Open fuel
			 standard
					(a)FindingsThe
			 Congress finds that—
						(1)the status of oil
			 as a strategic commodity, which derives from its domination of the
			 transportation sector, presents a clear and present danger to the United
			 States;
						(2)in a prior era,
			 when salt was a strategic commodity, salt mines conferred national power and
			 wars were fought over the control of such mines;
						(3)technology, in the
			 form of electricity and refrigeration, decisively ended salt’s monopoly of meat
			 preservation and greatly reduced its strategic importance;
						(4)fuel competition
			 and consumer choice would similarly serve to end oil’s monopoly in the
			 transportation sector and strip oil of its strategic status;
						(5)the current closed
			 fuel market has allowed a cartel of petroleum exporting countries to inflate
			 fuel prices, effectively imposing a harmful tax on the economy of the United
			 States;
						(6)much of the
			 inflated petroleum revenues the oil cartel earns at the expense of the people
			 of the United States are used for purposes antithetical to the interests of the
			 United States and its allies;
						(7)alcohol fuels,
			 including ethanol and methanol, could potentially provide significant supplies
			 of additional fuels that could be produced in the United States and in many
			 other countries in the Western Hemisphere that are friendly to the United
			 States;
						(8)alcohol fuels can
			 only play a major role in securing the energy independence of the United States
			 if a substantial portion of vehicles in the United States are capable of
			 operating on such fuels;
						(9)it is not in the
			 best interest of United States consumers or the United States Government to be
			 constrained to depend solely upon petroleum resources for vehicle fuels if
			 alcohol fuels are potentially available;
						(10)existing
			 technology, in the form of flexible fuel vehicles, allows internal combustion
			 engine cars and trucks to be produced at little or no additional cost, which
			 are capable of operating on conventional gasoline, alcohol fuels, or any
			 combination of such fuels, as availability or cost advantage dictates,
			 providing a platform on which fuels can compete;
						(11)the necessary
			 distribution system for such alcohol fuels will not be developed in the United
			 States until a substantial fraction of the vehicles in the United States are
			 capable of operating on such fuels;
						(12)the establishment
			 of such a vehicle fleet and distribution system would provide a large market
			 that would mobilize private resources to substantially advance the technology
			 and expand the production of alcohol fuels in the United States and
			 abroad;
						(13)the United States
			 has an urgent national security interest to develop alcohol fuels technology,
			 production, and distribution systems as rapidly as possible;
						(14)new cars sold in
			 the United States that are equipped with an internal combustion engine should
			 allow for fuel competition by being flexible fuel vehicles, and new diesel cars
			 should be capable of operating on biodiesel; and
						(15)such an open fuel
			 standard would help to protect the United States economy from high and volatile
			 oil prices and from the threats caused by global instability, terrorism, and
			 natural disaster.
						(b)Open fuel
			 standard for transportation(1)Chapter
			 329 of title 49, United States Code, is amended by adding at
			 the end the following:
							
								32920.Open fuel
				standard for transportation
									(a)DefinitionsIn
				this section:
										(1)E85The
				term E85 means a fuel mixture containing 85 percent ethanol and
				15 percent gasoline by volume.
										(2)Flexible fuel
				automobileThe term flexible fuel automobile means
				an automobile that has been warranted by its manufacturer to operate on
				gasoline, E85, and M85.
										(3)Fuel
				choice-enabling automobileThe term fuel choice-enabling
				automobile means—
											(A)a flexible fuel
				automobile; or
											(B)an automobile that
				has been warranted by its manufacturer to operate on biodiesel.
											(4)Light-duty
				automobileThe term light-duty automobile
				means—
											(A)a passenger
				automobile; or
											(B)a non-passenger
				automobile.
											(5)Light-duty
				automobile manufacturer’s annual covered inventoryThe term
				light-duty automobile manufacturer’s annual covered inventory
				means the number of light-duty automobiles powered by an internal combustion
				engine that a manufacturer, during a given calendar year, manufactures in the
				United States or imports from outside of the United States for sale in the
				United States.
										(6)M85The
				term M85 means a fuel mixture containing 85 percent methanol and
				15 percent gasoline by volume.
										(b)Open fuel
				standard for transportation
										(1)In
				generalThe Secretary may promulgate regulations to require each
				light-duty automobile manufacturer’s annual covered inventory to be comprised
				of a minimum percentage of fuel-choice enabling automobiles, with sufficient
				lead time, if the Secretary, in coordination with the Secretary of Energy and
				the Administrator of the Environmental Protection Agency, determines such
				requirement is a cost-effective way to achieve the Nation’s energy independence
				and environmental objectives. The cost-effective determination shall consider
				the future availability of both alternative fuel supply and infrastructure to
				deliver the alternative fuel to the fuel-choice enabling vehicles.
										(2)Temporary
				exemption from requirements
											(A)ApplicationA
				manufacturer may request an exemption from the requirement described in
				paragraph (1) by submitting an application to the Secretary, at such time, in
				such manner, and containing such information as the Secretary may require by
				regulation. Each such application shall specify the models, lines, and types of
				automobiles affected.
											(B)EvaluationAfter
				evaluating an application received from a manufacturer, the Secretary may at
				any time, under such terms and conditions, and to such extent as the Secretary
				considers appropriate, temporarily exempt, or renew the exemption of, a
				light-duty automobile from the requirement described in paragraph (1) if the
				Secretary determines that unavoidable events not under the control of the
				manufacturer prevent the manufacturer of such automobile from meeting its
				required production volume of fuel choice-enabling automobiles,
				including—
												(i)a
				disruption in the supply of any component required for compliance with the
				regulations;
												(ii)a
				disruption in the use and installation by the manufacturer of such component;
				or
												(iii)application to
				plug-in electric drive vehicles causing such vehicles to fail to meet State air
				quality requirements.
												(C)ConsolidationThe
				Secretary may consolidate applications received from multiple manufacturers
				under subparagraph (A) if they are of a similar nature.
											(D)ConditionsAny
				exemption granted under subparagraph (B) shall be conditioned upon the
				manufacturer’s commitment to recall the exempted automobiles for installation
				of the omitted components within a reasonable time proposed by the manufacturer
				and approved by the Secretary after such components become available in
				sufficient quantities to satisfy both anticipated production and recall volume
				requirements.
											(E)NoticeThe
				Secretary shall publish in the Federal Register—
												(i)notice of each
				application received from a manufacturer;
												(ii)notice of each
				decision to grant or deny a temporary exemption; and
												(iii)the reasons for
				granting or denying such
				exemptions.
												.
						(2)The table of contents in chapter 329
			 of such title is amended adding at the end the following:
							
								
									32920. Open fuel standard for
				transportation.
								
								.
						128.Diesel emissions
			 reductionSubtitle G of title
			 VII of the Energy Policy Act of 2005 (42 U.S.C. 16131 et seq.) is
			 amended—
					(1)in the matter
			 preceding clause (i) in section 791(3)(B), by inserting in any
			 State after nonprofit organization or institution;
					(2)in section 791(9),
			 by striking The term State includes the District of
			 Columbia. and inserting The term State includes the
			 District of Columbia, American Samoa, Guam, the Commonwealth of the Northern
			 Mariana Islands, Puerto Rico, and the Virgin Islands.;
					(3)in section
			 793(c)—
						(A)in paragraph
			 (2)(A), by striking 51 States and inserting 56
			 States;
						(B)in paragraph
			 (2)(A), by striking 1.96 percent and inserting 1.785
			 percent;
						(C)in paragraph
			 (2)(B), by striking 51 States and inserting 56
			 States; and
						(D)in paragraph
			 (2)(B), by amending clause (ii) to read as follows:
							
								(ii)the amount of funds remaining after each
				State described in paragraph (1) receives the 1.785-percent allocation under
				this paragraph.
								;
				and
						(4)in section 797, by striking
			 2011 and inserting 2016.
					129.Loan guarantees
			 for projects to construct renewable fuel pipelines
					(a)DefinitionsSection 1701 of the Energy Policy Act of
			 2005 (42 U.S.C.
			 16511) is amended by adding at the end the following:
						
							(6)
				Renewable fuelThe term ‘renewable fuel’ has the meaning
				given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C.
				7545(o)(1)), except that the term shall include all ethanol and
				biodiesel.
							(7)Renewable fuel
				pipelineThe term ‘renewable fuel pipeline’ means a common
				carrier pipeline for transporting renewable
				fuel.
							.
					(b)Renewable fuel
			 pipeline eligibilitySection 1703(b) the Energy Policy Act of
			 2005 (42 U.S.C.
			 16513) is amended by adding at the end the following:
						
							(11)Renewable fuel
				pipelines.
							.
					130.Fleet
			 vehiclesSection 508 of the
			 Energy Policy Act of 1992 (42 U.S.C. 13258) is amended as
			 follows:
					(1)By adding the
			 following new paragraph at the end of subsection (a):
						
							(6)Repowered or
				converted alternative fueled vehiclesAs used in this paragraph, the term
				repowered or converted alternative fueled vehicle includes
				light-, medium- or heavy-duty motor vehicles that have been modified with an
				EPA or CARB compliant engine or vehicle or aftermarket system so that the
				vehicle or engine is capable of operating on an alternative fuel.
							.
					(2)By adding the
			 following new paragraph at the end of subsection (b):
						
							(3)Repowered or converted vehicles. Not later
				than January 1, 2010, the Secretary shall allocate credits to fleets that
				repower or convert an existing vehicle so that it is capable of operating on an
				alternative fuel. In the case of any medium- or heavy-duty vehicle that is
				repowered or converted so that it is capable of operating on an alternative
				fuel, the Secretary shall allocate additional credits for such vehicles if he
				determines that such vehicles displace more petroleum than light duty
				alternative fueled vehicles. Such rules shall also include a requirement that
				such vehicles remain in the fleet for a period of no less than 2 years in order
				to continue to qualify for credit. The Secretary also shall extend the
				flexibility afforded in this paragraph to Federal fleets subject to the
				purchase provisions contained in section 303 of this
				Act.
							.
					130A.Report on
			 natural gas vehicle emissions reductionsWithin 360 days after the date of enactment
			 of this Act, the Administrator, in consultation with the Secretaries of Energy
			 and Transportation, and the Administrator of the General Services
			 Administration, and after an examination of available scientific studies or
			 analysis, shall submit to the Congress a report on—
					(1)the contribution
			 that light and heavy duty natural gas vehicles, by category and State, have
			 made during the last decade to the reduction of greenhouse gases and criteria
			 pollutants under the Clean Air Act, and the reduced consumption of
			 petroleum-based fuels;
					(2)the contribution
			 that light and heavy duty natural gas vehicles are expected to make from 2010
			 to 2020 in reducing greenhouse gas and criteria pollutants under the Clean Air
			 Act based, among other things, on additional Federal incentives for the
			 manufacture and deployment of natural gas vehicles provided in this Act, and
			 other Federal legislation; and
					(3)additional Federal
			 measures, including legislation, that could, if implemented, maximize the
			 potential for natural gas used in both stationary and mobile sources to
			 contribute to the reduction of greenhouse gases and criteria pollutants under
			 the Clean Air Act.
					DState Energy and
			 Environment Development Accounts
				131.Establishment
			 of SEED Accounts
					(a)DefinitionsIn
			 this section:
						(1)SEED
			 AccountThe term SEED
			 Account means a State Energy and Environment Development Account
			 established pursuant to this section.
						(2)State energy
			 officeThe term State Energy Office means a State
			 entity eligible for grants under part D of title III of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6321 et seq.).
						(b)Establishment of
			 programThe Administrator
			 shall establish a program under which a State, through its State Energy Office
			 or other State agency designated by the State, may operate a State Energy and
			 Environment Development Account.
					(c)PurposeThe
			 purpose of each SEED Account is to serve as a common State-level repository for
			 managing and accounting for emission allowances provided to States designated
			 for renewable energy and energy efficiency purposes.
					(d)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall promulgate regulations to carry out this section, including
			 regulations—
						(1)to ensure that
			 each State operates its SEED Account and any subaccounts thereof efficiently
			 and in accordance with this Act and applicable State and Federal laws;
						(2)to prevent waste,
			 fraud, and abuse;
						(3)to indicate the
			 emission allowances that may be deposited in a State’s SEED Account pending
			 distribution or use;
						(4)to indicate the
			 programs and objectives authorized by Federal law for which emission allowances
			 in a SEED Account may be distributed or used;
						(5)to identify the
			 forms of financial assistance and incentives that States may provide through
			 distribution or use of SEED Accounts; and
						(6)to prescribe the
			 form and content of reports that the States are required to submit under this
			 section on the use of SEED Accounts.
						(e)Operation
						(1)Deposits
							(A)In
			 generalIn the allowance tracking system established pursuant to
			 section 724(d) of the Clean Air Act, the Administrator shall establish a SEED
			 Account for each State and place in it the allowances allocated pursuant to
			 section 782(g) of the Clean Air Act to be distributed to States pursuant to
			 sections 132 and 201 of this Act.
							(B)Financial
			 accountA State may create a financial account associated with
			 its SEED Account to deposit, retain, and manage any proceeds of any sale of any
			 allowance provided pursuant to this Act pending expenditure or disbursement of
			 those proceeds for purposes permitted under this section. The funds in such an
			 account shall not be commingled with other funds not derived from the sale of
			 allowances provided to the State; however, loans made by the State from such
			 funds pursuant to paragraph (2)(C)(i) may be repaid into such a financial
			 account, including any interest charged.
							(2)Withdrawals
							(A)In
			 generalAll allowances distributed pursuant to sections 132 and
			 201, including the proceeds of any sale of such allowances, shall support
			 renewable energy and energy efficiency programs authorized or approved by the
			 Federal Government.
							(B)Dedicated
			 allowancesAllowances distributed pursuant to sections 132 and
			 201 that are required by law to be used for specific purposes for a specified
			 period shall be used according to those requirements during that period.
							(C)Undedicated
			 allowancesTo the extent that allowances distributed pursuant to
			 sections 132 and 201 are not required by law to be used for specific purposes
			 for a specified period as described in subparagraph (B), such allowances or the
			 proceeds of their sale may be used for any of the following purposes:
								(i)LoansLoans
			 of allowances, or the proceeds from the sale of allowances, may be provided,
			 interest on commercial loans may be subsidized at an interest rate as low as
			 zero, and other credit support may be provided to support programs authorized
			 to use SEED Account allowance value or any other renewable energy or energy
			 efficiency purpose authorized or approved by the Federal Government.
								(ii)GrantsGrants of allowances or the proceeds of
			 their sale may be provided to support programs authorized to use SEED Account
			 allowance value or any other renewable energy or energy efficiency purpose
			 authorized or approved by the Federal Government.
								(iii)Other forms of
			 supportAllowances or the
			 proceeds of the sale of allowances may be provided for other forms of support
			 for programs authorized to use SEED Account allowance value or any other
			 renewable energy or energy efficiency purpose authorized or approved by the
			 Federal Government.
								(iv)Administrative
			 costsExcept to the extent provided in Federal law authorizing or
			 allocating allowances deposited in a SEED Account, not more than 5 percent of
			 the allowance value in a SEED Account in any year may be used to cover
			 administrative expenses of the SEED Account.
								(D)SubaccountsA
			 State may request that the Administrator establish accounts for local
			 governments that request such subaccounts to hold allowances distributed to
			 local governments for renewable energy or energy efficiency programs authorized
			 or approved by the Federal Government.
							(E)Intended use
			 plans
								(i)In
			 generalAfter providing for public review and comment, each State
			 administering a SEED Account shall annually prepare a plan that identifies the
			 intended uses of the allowances or proceeds from the sale of allowances in its
			 SEED Account.
								(ii)ContentsAn
			 intended use plan shall include—
									(I)a
			 list of the projects or programs for which withdrawals from the SEED Account
			 are intended in the next fiscal year that begins after the date of the plan,
			 including a description of each project;
									(II)the relationship
			 of each of the projects or programs to an identified Federal purpose authorized
			 by this Act, or any other Federal statute;
									(III)the expected
			 terms of use of allowance value to provide assistance;
									(IV)the criteria and
			 methods established for the distribution of allowances or allowance
			 value;
									(V)a
			 description of the equivalent financial value and status of the SEED Account;
			 and
									(VI)a statement of
			 the mid-term and long-term goals of the State for use of its SEED
			 Account.
									(3)Accountability
			 and transparency
							(A)Controls and
			 proceduresAny State that has a SEED Account shall establish
			 fiscal controls and recordkeeping and accounting procedures for the SEED
			 Account sufficient to ensure proper accounting during appropriate accounting
			 periods for distributions into the SEED Account, transfers from the SEED
			 Account, and SEED Account balances, including any related financial accounts.
			 Such controls and procedures shall conform to generally accepted government
			 accounting principles. Any State that has a SEED Account shall retain records
			 for a period of at least 5 years.
							(B)AuditsAny
			 State that has a SEED Account shall have an annual audit conducted of the SEED
			 Account by an independent public accountant in accordance with generally
			 accepted auditing standards, and shall transmit the results of that audit to
			 the Administrator.
							(C)State
			 reportEach State administering a SEED Account shall make
			 publicly available and submit to the Administrator a report every 2 years on
			 its activities related to its SEED Account.
							(D)Public
			 informationAny—
								(i)controls and
			 procedures established under subparagraph (A); and
								(ii)information
			 obtained through audits conducted under subparagraph (B), except to the extent
			 that it would be protected from disclosure, if it were information held by the
			 Federal Government, under
			 section
			 552(b) of title 5, United States Code,
								shall be
			 made publicly available.(E)Other
			 protectionsThe Administrator shall require such additional
			 procedures and protections as are necessary to ensure that any State that has a
			 SEED Account will operate the SEED Account in an accountable and transparent
			 manner.
							(f)Requirements for
			 eligibilityA State’s
			 eligibility to receive allowances in its SEED Account shall depend on that
			 State’s compliance with the requirements of this Act (and the amendments made
			 by this Act).
					(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator such sums as may be
			 necessary for SEED Account operations.
					132.Support of
			 State renewable energy and energy efficiency programs
					(a)DefinitionsFor
			 purposes of this section:
						(1)AllowanceThe
			 term allowance means an emission allowance established under
			 section 721 of the Clean Air Act (as added by section 311 of this Act).
						(2)Cost-effectiveThe
			 term cost-effective, with respect to an energy efficiency
			 program, means that the program meets the Total Resource Cost Test, which
			 requires that the net present value of economic benefits over the life of the
			 program or measure, including avoided supply and delivery costs and deferred or
			 avoided investments, is greater than the net present value of the economic
			 costs over the life of the program, including program costs and incremental
			 costs borne by the energy consumer.
						(3)Renewable energy
			 resourceThe term renewable energy resource shall
			 have the meaning given that term in section 610 of the Public Utility
			 Regulatory Policies Act of 1978 (as added by section 101 of this Act).
						(4)Vintage
			 yearThe term vintage year shall the meaning given
			 that term in section 700 of the Clean Air Act (as added by section 311 of this
			 Act).
						(b)Distribution
			 among statesNot later than September 30 of each calendar year
			 from 2011 through 2049, the Administrator shall, in accordance with this
			 section, distribute allowances allocated pursuant to section 782(g)(1) of the
			 Clean Air Act (as added by section 311 of this Act) for the following vintage
			 year. The Administrator shall distribute 0.5 percent of such allowances
			 pursuant to section 133 of this Act. The Administrator shall distribute the
			 remaining allowances to States for renewable energy and energy efficiency
			 programs to be deposited in and administered through the State Energy and
			 Environment Development (SEED) Accounts established pursuant to section 131.
			 The Administrator shall distribute allowances among the States under this
			 section each year in accordance with the following formula:
						(1)One third of the
			 allowances shall be divided equally among the States.
						(2)One third of the
			 allowances shall be distributed ratably among the States based on the
			 population of each State, as contained in the most recent reliable census data
			 available from the Bureau of the Census, Department of Commerce, for all States
			 at the time the Administrator calculates the formula for distribution.
						(3)One third of the
			 allowances for shall be distributed ratably among the States on the basis of
			 the energy consumption of each State as contained in the most recent State
			 Energy Data Report available from the Energy Information Administration (or
			 such alternative reliable source as the Administrator may designate).
						(c)UsesThe
			 allowances distributed to each State pursuant to this section shall be used
			 exclusively in accordance with the following requirements:
						(1)Not less than 12.5
			 percent shall be distributed by the State to units of local government within
			 such State to be used exclusively to support the energy efficiency and
			 renewable energy purposes listed in paragraphs (2) and (3).
						(2)Not less than 20
			 percent shall be used exclusively for the following energy efficiency purposes,
			 provided that not less than 1 percent shall be used for the purpose described
			 in subparagraph (D) and not less than 5.5 percent shall be used for the purpose
			 described in subparagraph (E):
							(A)Implementation and
			 enforcement of building codes adopted in compliance with section 201.
							(B)Implementation of
			 the energy efficient manufactured homes program established pursuant to section
			 203.
							(C)Implementation of
			 the building energy performance labeling program established pursuant to
			 section 204.
							(D)Low-income
			 community energy efficiency programs that are consistent with the grant program
			 established under section 264 of this Act.
							(E)Implementation of
			 the Retrofit for Energy and Environmental Performance (REEP) program
			 established pursuant to section 202.
							(3)Not less than 20 percent shall be used
			 exclusively for capital grants, tax credits, production incentives, loans, loan
			 guarantees, forgivable loans, direct provision of allowances, and interest rate
			 buy-downs for—
							(A)re-equipping,
			 expanding, or establishing a manufacturing facility that receives certification
			 from the Secretary of Energy pursuant to section 1302 of the American Recovery
			 and Reinvestment Act of 2009 for the production of—
								(i)property designed
			 to be used to produce energy from renewable energy sources; and
								(ii)electricity
			 storage systems;
								(B)deployment of
			 technologies to generate electricity from renewable energy sources; and
							(C)deployment of
			 facilities or equipment, such as solar panels, to generate electricity or
			 thermal energy from renewable energy resources in and on buildings in an urban
			 environment.
							(4)The remaining 47.5
			 percent shall be used exclusively for any of the following purposes:
							(A)Energy efficiency
			 purposes described in paragraph (2).
							(B)Renewable energy
			 purposes described in paragraph (3)(B) and (C).
							(C)Cost-effective
			 energy efficiency programs for end-use consumers of electricity, natural gas,
			 home heating oil, or propane, including, where appropriate, programs or
			 mechanisms administered by local governments and entities other than the
			 State.
							(D)Enabling the
			 development of a Smart Grid (as described in section 1301 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17381)) for State, local
			 government, and other public buildings and facilities, including integration of
			 renewable energy resources and distributed generation, demand response, demand
			 side management, and systems analysis.
							(E)Providing the
			 non-Federal share of support for surface transportation capital projects
			 under—
								(i)sections 5307,
			 5308, 5309, 5310, 5311 and 5319 of title 49, United States Code; and
								(ii)sections 142,
			 146, and 149 of title 23, United States Code,
								provided
			 that not more than 10 percent of allowances distributed to each State pursuant
			 to this section shall be used for such purpose.(5)For any allowances
			 used for the purpose described in paragraph (4)(C), the State shall—
							(A)prioritize
			 expansion of existing energy efficiency programs approved and overseen by the
			 State or the appropriate State regulatory authority; and
							(B)demonstrate that
			 such allowances have been used to supplement, and not to supplant, existing and
			 otherwise available State, local, and ratepayer funding for such
			 purpose.
							(d)ReportingEach
			 State receiving allowances under this section shall include in its biennial
			 reports required under section 131, in accordance with such requirements as the
			 Administrator may prescribe—
						(1)a
			 list of entities receiving allowances or allowance value under this section,
			 including entities receiving such allowances or allowance value from units of
			 local government pursuant to subsection (c)(1);
						(2)the amount and
			 nature of allowances or allowance value received by each such recipient;
						(3)the specific
			 purposes for which such allowances or allowance value was conveyed to each such
			 recipient;
						(4)documentation of
			 the amount of energy savings, emission reductions, renewable energy deployment,
			 and new or retooled manufacturing capacity resulting from the use of such
			 allowances or allowance value; and
						(5)for any energy
			 efficiency program supported under subsection (c)(4)(C)—
							(A)an assessment
			 demonstrating the cost-effectiveness of such program; and
							(B)a demonstration
			 that the requirements set forth in subsection (c)(5) have been
			 satisfied.
							(e)EnforcementIf
			 the Administrator determines that a State is not in compliance with this
			 section, the Administrator may withhold up to twice the number of allowances
			 that the State failed to use in accordance with the requirements of this
			 section, that such State would otherwise be eligible to receive under this
			 section in later years. Allowances withheld pursuant to this subsection shall
			 be distributed among the remaining States in accordance with the requirements
			 of subsection (b).
					133.Support of
			 Indian renewable energy and energy efficiency programs
					(a)DefinitionsFor
			 purposes of this section:
						(1)Allowance;
			 cost-effective; renewable energy resourceThe terms
			 allowance, cost-effective, and renewable
			 energy resource have the meaning given those terms in section 132 of
			 this Act.
						(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25. U.S.C. 450b).
						(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(b)EstablishmentNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall, in consultation with the Administrator and the Secretary of the
			 Interior, promulgate regulations establishing a program to distribute
			 allowances to Indian tribes on a competitive basis for the following
			 purposes:
						(1)Energy
			 efficiencyCost-effective energy efficiency programs for end-use
			 consumers of electricity, natural gas, home heating oil, or propane.
						(2)Renewable
			 energyDeployment of technologies to generate electricity from
			 renewable energy resources.
						(c)RequirementsThe
			 regulations promulgated pursuant to subsection (b) shall prescribe design
			 elements and requirements of the program established under this section,
			 including—
						(1)objective criteria
			 for evaluating proposals submitted by Indian tribes, and for selecting projects
			 and programs to receive support, under this section;
						(2)reporting
			 requirements for Indian tribes that receive allowances under this section;
			 and
						(3)other appropriate
			 elements and requirements.
						(d)DistributionThe
			 Administrator shall, at the direction of the Secretary, distribute to Indian
			 tribes allowances that are set aside, pursuant to section 132, for use under
			 this section.
					ESmart Grid
			 Advancement
				141.DefinitionsFor purposes of this subtitle:
					(1)The term applicable baseline
			 means the average of the highest three annual peak demands a load-serving
			 entity has experienced during the 5 years immediately prior to the date of
			 enactment of this Act.
					(2)The term Commission means
			 Federal Energy Regulatory Commission.
					(3)The term load-serving entity
			 means an entity that provides electricity directly to retail consumers with the
			 responsibility to assure power quality and reliability, including such entities
			 that are investor-owned, publicly owned, owned by rural electric cooperatives,
			 or other entities.
					(4)The term peak demand means
			 the highest point of electricity demand, net of any distributed electricity
			 generation or storage from sources on the load-serving entity’s customers’
			 premises, during any hour on the system of a load serving entity during a
			 calendar year, expressed in Megawatts (MW), or more than one such high point as
			 a function of seasonal demand changes.
					(5)The term peak demand
			 reduction means the reduction in annual peak demand as compared to a
			 previous baseline year or period, expressed in Megawatts (MW), whether
			 accomplished by—
						(A)diminishing the
			 end-use requirements for electricity;
						(B)use of locally
			 stored energy or generated electricity to meet those requirements from
			 distributed resources on the load-serving entity’s customers’ premises and
			 without use of high-voltage transmission; or
						(C)energy savings
			 from efficient operation of the distribution grid resulting from the use of a
			 Smart Grid.
						(6)The term peak demand reduction
			 plan means a plan developed by or for a load-serving entity that it
			 will implement to meet its peak demand reduction goals.
					(7)The term peak period means
			 the time period on the system of a load-serving entity relative to peak demand
			 that may warrant special measures or electricity resources to maintain system
			 reliability while meeting peak demand.
					(8)The term Secretary means the
			 Secretary of Energy.
					(9)The term Smart Grid has the
			 meaning provided by section 1301 of the Energy Independence and Security Act of
			 2007 (15 U.S.C.
			 17381).
					142.
			 Assessment of Smart Grid cost effectiveness in products
					(a)AssessmentWithin 1 year after the date of enactment
			 of this Act, the Secretary and the Administrator shall each assess the
			 potential for cost-effective integration of Smart Grid technologies and
			 capabilities in all products that are reviewed by the Department of Energy and
			 the Environmental Protection Agency, respectively, for potential designation as
			 Energy Star products.
					(b)Analysis(1)Within 2 years after the
			 date of enactment of this Act, the Secretary and the Administrator shall each
			 prepare an analysis of the potential energy savings, greenhouse gas emission
			 reductions, and electricity cost savings that could accrue for each of the
			 products identified by the assessment in subsection (a) in the following
			 optimal circumstances:
							(A)The products possessed Smart Grid
			 capability and interoperability that is tested and proven reliable.
							(B)The products were utilized in an
			 electricity utility service area which had Smart Grid capability and offered
			 customers rate or program incentives to use the products.
							(C)The utility’s rates reflected national
			 average costs, including average peak and valley seasonal and daily electricity
			 costs.
							(D)Consumers using such products took
			 full advantage of such capability.
							(E)The utility avoided incremental
			 investments and rate increases related to such savings.
							(2)The analysis under paragraph (1) shall be
			 considered the best case Smart Grid analysis. On the basis of
			 such an analysis for each product, the Secretary and the Administrator shall
			 determine whether the installation of Smart Grid capability for such a product
			 would be cost effective. For purposes of this paragraph, the term cost
			 effective means that the cumulative savings from using the product
			 under the best case Smart Grid circumstances for a period of one-half of the
			 product’s expected useful life will be greater than the incremental cost of the
			 Smart Grid features included in the product.
						(3)To the extent that including Smart
			 Grid capability in any products analyzed under paragraph (2) is found to be
			 cost effective in the best case, the Secretary and the Administrator shall, not
			 later than 3 years after the date of enactment of this Act take each of the
			 following actions:
							(A)Inform the manufacturer of such
			 product of such finding of cost effectiveness.
							(B)Assess the potential contributions the development and use of products with
			 Smart Grid technologies bring to reducing peak demand and promoting grid
			 stability.
							(C)Assess the potential national energy
			 savings and electricity cost savings that could be realized if Smart Grid
			 potential were installed in the relevant products reviewed by the Energy Star
			 program.
							(D)Assess and identify options for
			 providing consumers information on products with Smart Grid capabilities,
			 including the necessary conditions for cost-effective savings.
							(E)Submit a report to Congress summarizing the
			 results of the assessment for each class of products, and presenting the
			 potential energy and greenhouse gas savings that could result if Smart Grid
			 capability were installed and utilized on such products.
							143.Inclusions of
			 Smart Grid capability on appliance ENERGY GUIDE labelsSection 324(a)(2) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6294(a)(2)) is amended by adding the following at the
			 end:
					
						(J)(i)Not later than 1 year
				after the date of enactment of this subparagraph, the Federal Trade Commission
				shall initiate a rulemaking to consider making a special note in a prominent
				manner on any ENERGY GUIDE label for any product actually including Smart Grid
				capability that—
								(I)Smart Grid capability is a feature of
				that product;
								(II)the use and value of that feature
				depended on the Smart Grid capability of the utility system in which the
				product was installed and the active utilization of that feature by the
				customer; and
								(III)on a utility system with Smart Grid
				capability, the use of the product’s Smart Grid capability could reduce the
				customer’s cost of the product’s annual operation by an estimated dollar amount
				range representing the result of incremental energy and electricity cost
				savings that would result from the customer taking full advantage of such Smart
				Grid capability.
								(ii)Not later than 3 years after the
				date of enactment of this subparagraph, the Commission shall complete the
				rulemaking initiated under clause
				(i).
							.
				144.Smart Grid peak
			 demand reduction goals
					(a)GoalsNot later than 1 year after the date of
			 enactment of this section, each load-serving entity, or, at the option of the
			 State, each State with respect to load-serving entities that the State
			 regulates, shall determine and publish peak demand reduction goals for any
			 load-serving entities that have an applicable baseline in excess of 250
			 megawatts.
					(b)Baselines(1)The Commission, in
			 consultation with the Secretary and the Administrator, shall develop and
			 publish, after an opportunity for public comment, but not later than 180 days
			 after enactment of this section, a methodology to provide for adjustments or
			 normalization to a load-serving entity’s applicable baseline over time to
			 reflect changes in the number of customers served, weather conditions, general
			 economic conditions, and any other appropriate factors external to peak demand
			 management, as determined by the Commission.
						(2)The Commission shall support
			 load-serving entities (including any load-serving entities with an applicable
			 baseline of less than 250 megawatts that volunteer to participate in achieving
			 the purposes of this section) in determining their applicable baselines, and in
			 developing their peak demand reduction goals.
						(3)The Secretary, in consultation with
			 the Commission, the Administrator, and the North American Electric Reliability
			 Corporation, shall develop a system and rules for measurement and verification
			 of demand reductions.
						(c)Peak demand
			 reduction goals(1)Peak demand reduction goals may be
			 established for an individual load-serving entity, or, at the determination of
			 a State, tribal, or regional entity, by that State, tribal, or regional entity
			 for a larger region that shares a common system peak demand and for which peak
			 demand reduction measures would offer regional benefit.
						(2)A
			 State or regional entity establishing peak demand reduction goals shall
			 cooperate, as necessary and appropriate, with the Commission, the Secretary,
			 State regulatory commissions, State energy offices, the North American Electric
			 Reliability Corporation, and other relevant authorities.
						(3)In determining the applicable peak
			 demand reduction goals—
							(A)States and other jurisdictional
			 entities may utilize the results of the 2009 National Demand Response Potential
			 Assessment, as authorized by section 571 of the National Energy Conservation
			 Policy Act (42
			 U.S.C. 8279); and
							(B)the relative economics of peak demand
			 reduction and generation required to meet peak demand shall be evaluated in a
			 neutral and objective manner.
							(4)The applicable peak demand reduction
			 goals shall provide that—
							(A)load-serving entities will reduce or
			 mitigate peak demand by a minimum percentage amount from the applicable
			 baseline to a lower peak demand during calendar year 2012;
							(B)load-serving entities will reduce or
			 mitigate peak demand by a minimum percentage greater amount from the applicable
			 baseline to a lower peak demand during calendar year 2015; and
							(C)the minimum percentage reductions
			 established as peak demand reduction goals shall be the maximum reductions that
			 are realistically achievable with an aggressive effort to deploy Smart Grid and
			 peak demand reduction technologies and methods, including but not limited to
			 those listed in subsection (d).
							(d)PlanEach
			 load-serving entity shall prepare a peak demand reduction plan that
			 demonstrates its ability to meet each applicable goal by any or a combination
			 of the following options:
						(1)Direct reduction in megawatts of peak
			 demand through—
							(A)energy efficiency
			 measures (including efficient transmission wire technologies which
			 significantly reduce line loss compared to traditional wire technology) with
			 reliable and continued application during peak demand periods; or
							(B)use of a Smart
			 Grid.
							(2)Demonstration that
			 an amount of megawatts equal to a stated portion of the applicable goal is
			 contractually committed to be available for peak reduction through one or more
			 of the following:
							(A)Megawatts enrolled
			 in demand response programs.
							(B)Megawatts subject
			 to the ability of a load-serving entity to call on demand response programs,
			 smart appliances, smart electricity or energy storage devices, distributed
			 generation resources on the entity’s customers’ premises, or other measures
			 directly capable of actively, controllably, reliably, and dynamically reducing
			 peak demand (dynamic peak management control).
							(C)Megawatts
			 available from distributed dynamic electricity or energy storage under
			 agreement with the owner of that storage.
							(D)Megawatts
			 committed from dispatchable distributed generation demonstrated to be reliable
			 under peak period conditions and in compliance with air quality
			 regulations.
							(E)Megawatts
			 available from smart appliances and equipment with Smart Grid capability
			 available for direct control by the utility through agreement with the customer
			 owning the appliances or equipment or with a third party pursuant to such
			 agreements.
							(F)Megawatts from a
			 demonstrated and assured minimum of distributed solar electric generation
			 capacity in instances where peak period and peak demand conditions are directly
			 related to solar radiation and accompanying heat.
							(3)If any of the
			 methods listed in subparagraph (C), (D), or (E) of paragraph (2) are relied
			 upon to meet its peak demand reduction goals, the load-serving entity must
			 demonstrate this capability by operating a test during the applicable calendar
			 year.
						(4)Nothing in this
			 section shall require the publication in peak demand reduction goals or in any
			 peak demand reduction plan of any information that is confidential for
			 competitive or other reasons or that identifies individual customers.
						(e)Existing
			 authority and requirementsNothing in this section diminishes or
			 supersedes any authority of a State or political subdivision of a State to
			 adopt or enforce any law or regulation respecting peak demand management,
			 demand response, distributed energy storage, use of distributed generation, or
			 the regulation of load-serving entities. The Commission, in consultation with
			 States and Indian tribes having such peak management, demand response and
			 distributed energy storage programs, shall to the maximum extent practicable,
			 facilitate coordination between the Federal program and such State and tribal
			 programs.
					(f)ReliefThe
			 Commission may, for good cause, grant relief to load-serving entities from the
			 requirements of this section.
					(g)Other
			 lawsExcept as provided in subsections (e) and (f), no law or
			 regulation shall relieve any person of any requirement otherwise applicable
			 under this section.
					(h)Compliance(1)The Commission shall
			 within 1 year after the date of enactment of this Act establish a public
			 website where the Commission will provide information and data demonstrating
			 compliance by States, Indian tribes regional entities, and load-serving
			 entities with this section, including the success of load-serving entities in
			 meeting applicable peak demand reduction goals.
						(2)The Commission shall, by April 1 of
			 each year beginning in 2012, provide a report to Congress on compliance with
			 this section and success in meeting applicable peak demand reduction goals and,
			 as appropriate, shall make recommendations as to how to increase peak demand
			 reduction efforts.
						(3)The Commission shall note in each
			 such report any State, political subdivision of a State, or load-serving entity
			 that has failed to comply with this section, or is not a part of any region or
			 group of load-serving entities serving a region that has complied with this
			 section.
						(4)The Commission shall have and
			 exercise the authority to take reasonable steps to modify the process of
			 establishing peak demand reduction goals and to accept adjustments to them as
			 appropriate when sought by load-serving entities.
						(i)Assistance and
			 funding
						(1)Assistance to
			 States and tribesAny costs
			 incurred by States for activities undertaken pursuant to this section shall be
			 supported by the use of emission allowances allocated to the States’ SEED
			 Accounts or to the tribes pursuant to section 132 of this Act. To the extent
			 that a State provides allowances to local governments within the State to
			 implement this program, that shall be deemed a distribution of such allowances
			 to units of local government pursuant to subsection (c)(1) of that
			 section.
						(2)FundingThere are authorized to be appropriated
			 such sums as may be necessary to the Commission, the Secretary, and the
			 Administrator to carry out the provisions of this section.
						145.
			 Reauthorization of energy efficiency public information program to include
			 Smart Grid information
					(a)In
			 generalSection 134 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15832) is amended as
			 follows:
						(1)By amending the
			 section heading to read as follows: Energy efficiency and Smart Grid public information
			 initiative.
						(2)In paragraph (1)
			 of subsection (a) by striking reduce energy consumption during the
			 4-year period beginning on the date of enactment of this Act and
			 inserting increase energy efficiency and to adopt Smart Grid technology
			 and practices.
						(3)In paragraph (2)
			 of subsection (a) by striking benefits to consumers of reducing
			 and inserting economic and environmental benefits to consumers and the
			 United States of optimizing.
						(4)In subsection (a)
			 by inserting at the beginning of paragraph (3) the effect of energy
			 efficiency and Smart Grid capability in reducing energy and electricity prices
			 throughout the economy, together with.
						(5)In subsection
			 (a)(4) by redesignating subparagraph (D) as (E), by striking and
			 at the end of subparagraph (C), and by inserting after subparagraph (C) the
			 following:
							
								(D)purchasing and utilizing equipment that
				includes Smart Grid features and capability;
				and
								.
						(6)In subsection (c),
			 by striking Not later than July 1, 2009,” and inserting, “For each year
			 when appropriations pursuant to the authorization in this section exceed
			 $10,000,000,.
						(7)In subsection (d)
			 by striking 2010 and inserting 2020.
						(8)In subsection (e)
			 by striking 2010 and inserting 2020.
						(b)Table of
			 contentsThe item relating to
			 section 134 in the table of contents for the Energy Policy Act of 2005 (42
			 U.S.C. 15801 and following) is amended to read as follows:
						
							
								Sec. 134. Energy efficiency and Smart Grid
				public information
				initiative.
							
							.
					146.Inclusion of
			 Smart Grid features in appliance rebate program
					(a)AmendmentsSection 124 of the Energy Policy Act of
			 2005 (42 U.S.C.
			 15821) is amended as follows:
						(1)By amending the
			 section heading to read as follows: Energy efficient and smart appliance rebate
			 program..
						(2)By redesignating
			 paragraphs (4) and (5) of subsection (a) as paragraphs (5) and (6),
			 respectively, and inserting after paragraph (3) the following:
							
								(4)Smart
				applianceThe term
				smart appliance means a product that the Administrator of the
				Environmental Protection Agency or the Secretary of Energy has determined
				qualifies for such a designation in the Energy Star program pursuant to section
				142 of the American Clean Energy and Security
				Act of 2009, or that the Secretary or the Administrator has
				separately determined includes the relevant Smart Grid capabilities listed in
				section 1301 of the Energy Independence and Security Act of 2007
				(15 U.S.C.
				17381).
								.
						(3)In subsection
			 (b)(1) by inserting and smart after efficient and
			 by inserting after products the first place it appears ,
			 including products designated as being smart appliances.
						(4)In subsection
			 (b)(3), by inserting the administration of after carry
			 out.
						(5)In subsection (d),
			 by inserting the administration of after carrying
			 out and by inserting , and up to 100 percent of the value of the
			 rebates provided pursuant to this section before the period at the
			 end.
						(6)In subsection
			 (e)(3), by inserting , with separate consideration as applicable if the
			 product is also a smart appliance, after Energy Star
			 product the first place it appears and by inserting or smart
			 appliance before the period at the end.
						(7)In subsection (f),
			 by striking $50,000,000 through the period at the end and
			 inserting $100,000,000 for each fiscal year from 2010 through
			 2015..
						(b)Table of
			 contentsThe item relating to
			 section 124 in the table of contents for the Energy Policy Act of 2005 (42
			 U.S.C. 15801 and following) is amended to read as follows:
						
							
								Sec. 124. Energy efficient and smart
				appliance rebate
				program.
							
							.
					FTransmission
			 Planning
				151.Transmission
			 planning and siting
					(a)In
			 generalSection 216 of the Federal Power Act (16 U.S.C. 824p) is
			 amended as follows:
						(1)In subsection (b),
			 in paragraph (5), by striking ; and and inserting a semicolon,
			 in paragraph (6) by striking the period and inserting ; and and
			 by adding the following at the end thereof:
							
								(7)the facility is
				interstate in nature or is an intrastate segment integral to a proposed
				interstate
				facility;
								.
						(2)In subsection (k),
			 by inserting at the end the following: Subsections (a), (b), (c), and
			 (h) of this section shall not apply in the Western
			 interconnection..
						(3)In subsections (d)
			 and (e), by striking subsection (b) in each place and inserting
			 subsection (b) or section 216B, and by striking
			 permit and inserting permit or certificate in
			 each place it appears.
						(b)New
			 sectionsThe Federal Power Act (16 U.S.C. 824p) is amended by
			 inserting the following new sections after section 216:
						
							216A.Transmission
				planning
								(a)Federal policy
				for transmission planning
									(1)ObjectivesIt
				is the policy of the United States that regional electric grid planning should
				facilitate the deployment of renewable and other zero-carbon and low-carbon
				energy sources for generating electricity to reduce greenhouse gas emissions
				while ensuring reliability, reducing congestion, ensuring cyber-security,
				minimizing environmental harm, and providing for cost-effective electricity
				services throughout the United States, in addition to serving the objectives
				stated in section 217(b)(4).
									(2)OptionsIn
				addition to the policy under paragraph (1), it is the policy of the United
				States that regional electric grid planning to meet these objectives should
				result from an open, inclusive and transparent process, taking into account all
				significant demand-side and supply-side options, including energy efficiency,
				distributed generation, renewable energy and zero-carbon electricity generation
				technologies, smart-grid technologies and practices, demand response,
				electricity storage, voltage regulation technologies, high capacity conductors
				with at least 25 percent greater efficiency than traditional ACSR (aluminum
				stranded conductors steel reinforced) conductors, superconductor technologies,
				underground transmission technologies, and new conventional electric
				transmission capacity and corridors.
									(b)Planning
									(1)Planning
				principlesNot later than 1 year after the date of enactment of
				this section, the Commission shall adopt, after notice and opportunity for
				comment, national electricity grid planning principles derived from the Federal
				policy established under subsection (a) to be applied in ongoing and future
				transmission planning that may implicate interstate transmission of
				electricity.
									(2)Regional
				planning entitiesNot later than 3 months after the date of
				adoption by the Commission of national electricity grid planning principles
				pursuant to paragraph (1), entities that conduct or may conduct transmission
				planning pursuant to State, tribal, or Federal law or regulation, including
				States, Indian tribes, entities designated by States and Indian tribes, Federal
				Power Marketing Administrations, transmission providers, operators and owners,
				regional organizations, and electric utilities, and that are willing to
				incorporate the national electricity grid planning principles adopted by the
				Commission in their electric grid planning, shall identify themselves and the
				regions for which they propose to develop plans to the Commission.
									(3)Coordination of
				regional planning entitiesThe Commission shall encourage
				regional planning entities described under paragraph (2) to cooperate and
				coordinate across regions and to harmonize regional electric grid planning with
				planning in adjacent or overlapping jurisdictions to the maximum extent
				feasible. The Commission shall work with States, Indian tribes, Federal land
				management agencies, State energy, environment, natural resources, and land
				management agencies and commissions, Federal power marketing administrations,
				electric utilities, transmission providers, load-serving entities, transmission
				operators, regional transmission organizations, independent system operators,
				and other organizations to resolve any conflict or competition among proposed
				planning entities in order to build consensus and promote the Federal policy
				established under subsection (a). The Commission shall seek to ensure that
				planning that is consistent with the national electricity grid planning
				principles adopted pursuant to paragraph (1) is conducted in all regions of the
				United States and the territories, but in a manner that, to the extent
				feasible, avoids uncoordinated planning by more than one planning entity for
				the same area.
									(4)Relation to
				existing planning policyIn implementing the Federal policy
				established under subsection (a), the Commission shall—
										(A)incorporate and
				coordinate with any ongoing planning efforts undertaken pursuant to section 217
				and Commission Order No. 890;
										(B)coordinate with
				the Secretary of Energy in providing to the regional planning entities an
				annual summary of national energy policy priorities and goals;
										(C)coordinate with
				corridor designation and planning functions carried out pursuant to section 216
				by the Secretary of Energy, who shall provide financial support from available
				funds to support the purposes of this section; and
										(D)coordinate with
				the Secretaries of the Interior and Agriculture and Indian tribes in carrying
				out the Secretaries’ or tribal governments’ existing responsibilities for the
				planning or siting of transmission facilities on Federal or tribal lands,
				consistent with law, policy, and regulations relating to the management of
				federal public lands.
										(5)Assistance
										(A)In
				generalThe Commission shall provide support to and may
				participate if invited to do so in the regional grid planning processes
				conducted by regional planning entities. The Secretary of Energy and the
				Commission may provide planning resources and assistance as required or as
				requested by regional planning entities, including system data, cost
				information, system analysis, technical expertise, modeling support, dispute
				resolution services, and other assistance to regional planning entities, as
				appropriate.
										(B)AuthorizationThere
				are authorized to be appropriated such sums as may be necessary to carry out
				this paragraph.
										(6)Conflict
				resolutionIn the event that regional grid plans conflict, the
				Commission shall assist the regional planning entities in resolving such
				conflicts in order to achieve the objectives of the Federal policy established
				under subsection (a).
									(7)Submission of
				plansThe Commission shall require regional planning entities to
				submit initial regional electric grid plans to the Commission not later than 18
				months after the date the Commission promulgates national electricity grid
				planning principles pursuant to paragraph (1), with updates to such plans not
				less than every 3 years thereafter. The Commission shall review such plans for
				consistency with the national grid planning principles and may return a plan to
				one or more planning entities for further consideration, along with the
				Commission’s own recommendations for resolution of any conflict or for
				improvement.
									(8)Integration of
				plansRegional electric grid plans should, in general, be
				developed from sub-regional requirements and plans, including planning input
				reflecting individual utility service areas. Regional plans may then in turn be
				combined into larger regional plans, up to interconnection-wide and national
				plans, as appropriate and necessary as determined by the Commission. In no case
				shall a multi-regional plan impose inclusion of a facility on a region that has
				submitted a valid plan that, after efforts to resolve the conflict, does not
				include such facility. To the extent practicable, all plans submitted to the
				Commission shall be public documents and available on the Commission’s Web
				site.
									(9)Multi-regional
				meetingsAs regional grid plans are submitted to the Commission,
				the Commission may convene multi-regional meetings to discuss regional grid
				plan consistency and integration, including requirements for multi-regional
				projects, and to resolve any conflicts that emerge from such multi-regional
				projects. The Commission shall provide its recommendations for eliminating any
				inter-regional conflicts.
									(10)Report to
				congressNot later than 3 years after the date of enactment of
				this section and each 3 years thereafter, the Commission shall provide a report
				to Congress containing the results of the regional grid planning process,
				including summaries of the adopted regional plans and the extent to which the
				Federal policy objectives in subsection (a) have been successfully achieved.
				The Commission shall provide an electronic version of its report on its website
				with links to all regional and sub-regional plans taken into account. The
				Commission shall note and provide its recommended resolution for any conflicts
				not resolved during the planning process. The Commission shall make any
				recommendations to Congress on the appropriate Federal role or support required
				to address the needs of the electric grid, including recommendations for
				addressing any needs that are beyond the reach of existing State, tribal, and
				Federal authority.
									216B.Siting and
				construction in the Western Interconnection
								(a)ApplicabilityThis
				section applies only to States located in the Western Interconnection and does
				not apply to States located in the Eastern Interconnection, to the States of
				Alaska or Hawaii, or to ERCOT.
								(b)Certificate of
				public convenience and necessityThe Commission may, after notice
				and opportunity for hearing, issue a certificate of public convenience and
				necessity for the construction or modification of a transmission facility if
				the Commission finds that—
									(1)the facility was
				identified and included in one or more relevant and final regional or
				interconnection-wide electric grid plans submitted to the Commission pursuant
				to subsection (b) of 216A;
									(2)any conflict among
				regional electric grid plans concerning the need for the facility was
				resolved;
									(3)such relevant
				regional electric grid plans are consistent with the national grid planning
				principles adopted by the Commission pursuant to subsection (b);
									(4)the facility was
				identified as needed in significant measure to meet demand for renewable energy
				in such plans;
									(5)the facility is a
				multistate facility;
									(6)the developer of
				such facility filed a complete application seeking approval for the siting of
				the facility with a state commission or other entity that has authority to
				approve the siting of the facility;
									(7)a State commission
				or other entity that has authority to approve the siting of the
				facility—
										(A)did not issue a
				decision on an application seeking approval for the siting of the facility
				within 1 year after the date the applicant submitted a completed application to
				the State;
										(B)denied a complete
				application seeking approval for the siting of the facility; or
										(C)authorized the
				siting of the facility subject to conditions that unreasonably interfere with
				the development of the facility; and
										(8)the siting of the
				facility can be accomplished in a manner consistent with the Federal policy
				established in subsection (a) of section 216A and the national grid planning
				principles adopted by the Commission pursuant to subsection (b) of section
				216A.
									(c)State
				recommendations on resource protectionIn issuing a final
				certificate of public convenience and necessity pursuant to subsection (b), the
				Commission shall—
									(1)consider any
				siting constraints and mitigation measures based on habitat protection, health
				and safety considerations, environmental considerations, or cultural site
				protection identified by relevant State or local authorities; and
									(2)incorporate those
				identified siting constraints or mitigation measures, including recommendations
				related to project routing, as conditions in the final certificate of public
				convenience and necessity, or if the Commission determines that a recommended
				siting constraint or mitigation measure is infeasible, excessively costly, or
				inconsistent with the Federal policy established in subsection (a) of section
				216A or the national grid planning principles adopted by the Commission
				pursuant to subsection (b) of section 216A—
										(A)consult with State
				regulatory agencies to seek to resolve the issue;
										(B)incorporate as conditions on the
				certificate such recommended siting constraints or mitigation measures as are
				determined to be appropriate by the Commission, based on consultation by the
				Commission with State regulatory agencies, the Federal policy established in
				subsection (a) of section 216A and the national grid planning principles
				adopted by the Commission pursuant to subsection (b)of section 216A, and the
				record before the Commission; and
										(C)if, after
				consultation, the Commission does not adopt in whole or in part a
				recommendation of an agency, publish a finding that the adoption of the
				recommendation is infeasible, not cost effective, or inconsistent with this
				section or other applicable provisions of law.
										(d)Certificate
				applications(1)An application for a
				preliminary or final certificate of public convenience and necessity under this
				subsection shall be made in writing to the Commission.
									(2)The Commission shall issue rules
				specifying—
										(A)the form of the application;
										(B)the information to be contained in the
				application; and
										(C)the manner of service of notice of the
				application on interested persons.
										(e)Coordination of
				Federal authorizations for transmission facilities
									(1)In this
				subsection, the term Federal authorization shall have the same
				meaning and include the same actions as in section 216(h).
									(2)The Federal Energy
				Regulatory Commission shall act as the lead agency for purposes of coordinating
				all applicable Federal authorizations and related environmental reviews of the
				facility, provided, however, that to the extent the facility is proposed to be
				sited on Federal lands, the Department of the Interior will assume such
				lead-agency duties as agreed between the Commission and the Department of
				Interior.
									(3)To the maximum
				extent practicable under applicable Federal law, the Commission, and to the
				extent agreed, the Secretary of Interior, shall coordinate the Federal
				authorization and review process under this subsection with any Indian tribes,
				multistate entities, and State agencies that are responsible for conducting any
				separate permitting and environmental reviews of the facility, to ensure timely
				and efficient review and permit decisions.
									(4)(A)As head of the lead
				agency, the Chairman of the Commission, in consultation with the Secretary of
				Interior and with those entities referred to in paragraph (3) that are willing
				to coordinate their own separate permitting and environmental reviews with the
				Federal authorization and environmental reviews, shall establish prompt and
				binding intermediate milestones and ultimate deadlines for the review of, and
				Federal authorization decisions relating to, the proposed facility.
										(B)The Chairman of the Commission, or the
				Secretary of Interior, as agreed under paragraph (2), shall ensure that, once
				an application has been submitted with such data as the lead agency considers
				necessary, all permit decisions and related environmental reviews under all
				applicable Federal laws shall be completed—
											(i)within 1 year; or
											(ii)if a requirement of another
				provision of Federal law does not permit compliance with clause (i), as soon
				thereafter as is practicable.
											(C)The Commission shall provide an
				expeditious pre-application mechanism for prospective applicants to confer with
				the agencies involved to have each such agency determine and communicate to the
				prospective applicant not later than 60 days after the prospective applicant
				submits a request for such information concerning—
											(i)the likelihood of approval for a
				potential facility; and
											(ii)key issues of concern to the
				agencies and public.
											(5)(A)As lead agency head, the
				Chairman of the Commission, in consultation with the affected agencies, shall
				prepare a single environmental review document, which shall be used as the
				basis for all decisions on the proposed project under Federal law.
										(B)The Chairman of the Commission and the
				heads of other agencies shall streamline the review and permitting of
				transmission within corridors designated under section 503 of the Federal Land
				Policy and Management Act (43 U.S.C. 1763) by fully taking
				into account prior analyses and decisions relating to the corridors.
										(C)The document shall include
				consideration by the relevant agencies of any applicable criteria or other
				matters as required under applicable law.
										(6)(A)If any agency has denied
				a Federal authorization required for a transmission facility, or has failed to
				act by the deadline established by the Commission pursuant to this section for
				deciding whether to issue the authorization, the applicant or any State in
				which the facility would be located may file an appeal with the President, who
				shall, in consultation with the affected agency, review the denial or failure
				to take action on the pending application.
										(B)Based on the overall record and in
				consultation with the affected agency, the President may—
											(i)issue the necessary authorization
				with any appropriate conditions; or
											(ii)deny the application.
											(C)The President shall issue a decision
				not later than 90 days after the date of the filing of the appeal.
										(D)In making a decision under this
				paragraph, the President shall comply with applicable requirements of Federal
				law, including any requirements of—
											(i)the National Forest Management Act
				of 1976 (16 U.S.C.
				472a et seq.);
											(ii)the Endangered Species Act of 1973
				(16 U.S.C. 1531 et
				seq.);
											(iii)the Federal Water Pollution
				Control Act (33
				U.S.C. 1251 et seq.);
											(iv)the National Environmental Policy
				Act of 1969 (42
				U.S.C. 4321 et seq.); and
											(v)the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1701 et seq.).
											(7)(A)Not later than 18 months
				after August 8, 2005, the Commission or, as requested, the Secretary or
				Interior, shall issue any regulations necessary to implement this
				subsection.
										(B)(i)Not later than 1 year
				after August 8, 2005, the Commission, the Secretary of Interior, and the heads
				of all Federal agencies with authority to issue Federal authorizations shall
				enter into a memorandum of understanding to ensure the timely and coordinated
				review and permitting of electricity transmission facilities.
											(ii)Interested Indian tribes, multistate
				entities, and State agencies may enter the memorandum of understanding.
											(C)The head of each Federal agency with
				authority to issue a Federal authorization shall designate a senior official
				responsible for, and dedicate sufficient other staff and resources to ensure,
				full implementation of the regulations and memorandum required under this
				paragraph.
										(8)(A)Each Federal land use
				authorization for an electricity transmission facility shall be issued—
											(i)for a duration, as determined by
				the Secretary of Interior, commensurate with the anticipated use of the
				facility; and
											(ii)with appropriate authority to
				manage the right-of-way for reliability and environmental protection.
											(B)On the expiration of the authorization
				(including an authorization issued before August 8, 2005), the authorization
				shall be reviewed for renewal taking fully into account reliance on such
				electricity infrastructure, recognizing the importance of the authorization for
				public health, safety, and economic welfare and as a legitimate use of Federal
				land.
										(9)In exercising the
				responsibilities under this section, the Commission shall consult regularly
				with—
										(A)electric
				reliability organizations (including related regional entities) approved by the
				Commission; and
										(B)Transmission
				Organizations approved by the
				Commission.
										.
					152.Net metering
			 for Federal agencies
					(a)StandardSubsection
			 (b) of section 113 of the Public Utility Regulatory Policies Act of 1978
			 (16 U.S.C.
			 2623) is amended by adding the following new paragraph at the
			 end thereof:
						
							(6)Net metering for
				Federal agenciesEach
				electric utility shall offer to arrange (either directly or through a third
				party) to make interconnection and net metering available to Federal Government
				agencies, offices, or facilities in accordance with the requirements of section
				115(j). The standard under this paragraph shall apply only to electric
				utilities that sold over 4,000,000 megawatt hours of electricity in the
				preceding year to the ultimate consumers thereof. In the case of a standard
				under this paragraph, a period of 1 year after the date of the enactment of
				this section shall be substituted for the 2-year period referred to in other
				provisions of this
				section.
							.
					(b)Special
			 rulesSection 115 of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2625) is amended by
			 adding the following new subsection at the end thereof:
						
							(j)Net metering for
				Federal agencies(1)The standard under
				paragraph (6) of section 113(b) shall require that rates and charges and
				contract terms and conditions for the sale of electric energy to the Federal
				Government or agency shall be the same as the rates and charges and contract
				terms and conditions that would be applicable if the agency did not own or
				operate a qualified generation unit and use a net metering system.
								(2)(A)The standard under paragraph (6) of section
				113(b) shall require that each electric utility shall arrange to provide to the
				Government office or agency that qualifies for net metering an electrical
				energy meter capable of net metering and measuring, to the maximum extent
				practicable, the flow of electricity to or from the customer, using a single
				meter and single register, the cost of which shall be recovered from the
				customer.
									(B)In a case in which it is not
				practicable to provide a meter under subparagraph (A), the utility (either
				directly or through a third party) shall, at the expense of the utility install
				1 or more of those electric energy meters.
									(3)(A)The standard under paragraph (6) of section
				113(b) shall require that each electric utility shall calculate the electric
				energy consumption for the Government office or agency using a net metering
				system that meets the requirements of this subsection and paragraph (6) of
				section 113(b) and shall measure the net electricity produced or consumed
				during the billing period using the metering installed in accordance with this
				paragraph.
									(B)If the electricity supplied by the
				retail electric supplier exceeds the electricity generated by the Government
				office or agency during the billing period, the Government office or agency
				shall be billed for the net electric energy supplied by the retail electric
				supplier in accordance with normal billing practices.
									(C)If electric energy generated by the
				Government office or agency exceeds the electric energy supplied by the retail
				electric supplier during the billing period, the Government office or agency
				shall be billed for the appropriate customer charges for that billing period
				and credited for the excess electric energy generated during the billing
				period, with the credit appearing as a kilowatt-hour credit on the bill for the
				following billing period.
									(D)Any kilowatt-hour credits provided to
				the Government office or agency as provided in this subsection shall be applied
				to the Government office or agency electric energy consumption on the following
				billing period bill (except for a billing period that ends in the next calendar
				year). At the beginning of each calendar year, any unused kilowatt-hour credits
				remaining from the preceding year will carry over to the new year.
									(4)The standard under paragraph (6) of section
				113(b) shall require that each electric utility shall offer a meter and retail
				billing arrangement that has time-differentiated rates. The kilowatt-hour
				credit shall be based on the ratio representing the difference in retail rates
				for each time-of-use rate, or the credits shall be reflected on the bill of the
				Government office or agency as a monetary credit reflecting retail rates at the
				time of generation of the electric energy by the customer-generator.
								(5)The standard under paragraph (6) of section
				113(b) shall require that the qualified generation unit, interconnection
				standards, and net metering system used by the Government office or agency
				shall meet all applicable safety and performance and reliability standards
				established by the National Electrical Code, the Institute of Electrical and
				Electronics Engineers, Underwriters Laboratories, and the American National
				Standards Institute.
								(6)The standard under paragraph (6) of section
				113(b) shall require that electric utilities shall not make additional charges,
				including standby charges, for equipment or services for safety or performance
				that are in addition to those necessary to meet the other standards and
				requirements of this subsection and paragraph (6) of section 113(b).
								(7)For purposes of this subsection and
				paragraph (6) of section 113(b):
									(A)The term ‘Government’ means any
				office, facility, or agency of the Federal Government.
									(B)The term ‘customer-generator’ means
				the owner or operator of a electricity generation unit.
									(C)The term ‘electric generation unit’
				means any renewable electric generation unit that is owned, operated, or sited
				on a Federal Government facility.
									(D)The term ‘net metering’ means the
				process of—
										(i)measuring the difference between
				the electricity supplied to a customer-generator and the electricity generated
				by the customer-generator that is delivered to a utility at the same point of
				interconnection during an applicable billing period; and
										(ii)providing an energy credit to the
				customer-generator in the form of a kilowatt-hour credit for each kilowatt-hour
				of electricity produced by the customer-generator from an electric generation
				unit.
										.
					(c)Savings
			 provisionIf this section or a portion of this section is
			 determined to be invalid or unenforceable, that shall not affect the validity
			 or enforceability of any other provision of this Act.
					153.Support for
			 qualified advanced electric transmission manufacturing plants, qualified high
			 efficiency transmission property, and qualified advanced electric transmission
			 property
					(a)Loan Guarantees
			 Prior to September 30, 2011Section 1705(a) of the Energy Policy
			 Act of 2005 (42
			 U.S.C. 16515(a)), as added by section 406 of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 109–58; 119 Stat. 594) is
			 amended by adding the following new paragraph at the end thereof:
						
							(5)The development,
				construction, acquisition, retrofitting, or engineering integration of a
				qualified advanced electric transmission manufacturing plant or the
				construction of a qualified high efficiency transmission property or a
				qualified advanced electric transmission property (whether by construction of
				new facilities or the modification of existing facilities). For purposes of
				this paragraph:
								(A)The term
				qualified advanced electric transmission property means any high
				voltage electric transmission cable, related substation, converter station, or
				other integrated facility that—
									(i)utilizes advanced
				ultra low resistance superconductive material or other advanced technology that
				has been determined by the Secretary of Energy as—
										(I)reasonably likely
				to become commercially viable within 10 years after the date of enactment of
				this paragraph;
										(II)capable of
				reliably transmitting at least 5 gigawatts of high-voltage electric energy for
				distances greater than 300 miles with energy losses not exceeding 3 percent of
				the total power transported; and
										(III)not creating an
				electromagnetic field;
										(ii)has been
				determined by an appropriate energy regulatory body, upon application, to be in
				the public interest and thereby eligible for inclusion in regulated rates;
				and
									(iii)can be located
				safely and economically in a permanent underground right of way not to exceed
				25 feet in width.
									The
				term qualified advanced electric transmission property shall not
				include any property placed in service after December 31, 2016.(B)(i)The term
				qualified high efficiency transmission property means any high
				voltage overhead electric transmission line, related substation, or other
				integrated facility that—
										(I)utilizes advanced conductor core
				technology that—
											(aa)has been determined by the Secretary
				of Energy as reasonably likely to become commercially viable within 10 years
				after the date of enactment of this paragraph;
											(bb)is suitable for use on transmission
				lines up to 765kV; and
											(cc)exhibits power losses at least 30
				percent lower than that of transmission lines using conventional
				ACSR conductors;
											(II)has been determined by an appropriate
				energy regulatory body, upon application, to be in the public interest and
				thereby eligible for inclusion in regulated rates; and
										(III)can be located safely and economically
				in a right of way not to exceed that used by conventional ACSR
				conductors; and
										(ii)The term qualified high
				efficiency transmission property shall not include any property placed
				in service after December 31, 2016.
									(C)The term
				qualified advanced electric transmission manufacturing plant
				means any industrial facility located in the United States which can be
				equipped, re-equipped, expanded, or established to produce in whole or in part
				qualified advanced electric transmission
				property.
								.
					(b)Additional Loan
			 Guarantee AuthoritySection 1703 of the Energy Policy Act of 2005
			 (42 U.S.C.
			 16513) is amended by adding the following new paragraph at the
			 end of subsection (b):
						
							(12)The development,
				construction, acquisition, retrofitting, or engineering integration of a
				qualified advanced electric transmission manufacturing plant or the
				construction of a qualified advanced electric transmission property (whether by
				construction of new facilities or the modification of existing facilities). For
				purposes of this paragraph, the terms qualified advanced electric
				transmission property and qualified advanced electric
				transmission manufacturing plant have the meanings provided by section
				1705(a)(5).
							.
					(c)GrantsThe
			 Secretary of Energy is authorized to provide grants for up to 50 percent of
			 costs incurred in connection with the development, construction, acquisition of
			 components for, or engineering of a qualified advanced electric transmission
			 property defined in paragraph (5) of section 1705(a) of the Energy Policy Act
			 of 2005 (42 U.S.C.
			 16515(a)). Such grants may only be made to the first project
			 which qualifies under that paragraph. There are authorized to be appropriated
			 for purposes of this subsection not more than $100,000,000 for fiscal year
			 2010. The United States shall take no equity or other ownership interest in the
			 qualified advanced electric transmission manufacturing plant or qualified
			 advanced electric transmission property for which funding is provided under
			 this subsection.
					GTechnical
			 Corrections to Energy Laws
				161.Technical
			 corrections to Energy Independence and Security Act of 2007
					(a)Title III—Energy
			 savings through improved standards for appliance and lighting(1)Section 325(u) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6295(u)) (as amended by section 301(c) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1550)) is amended—
							(A)by redesignating paragraph (7) as paragraph
			 (4); and
							(B)in paragraph (4) (as so redesignated), by
			 striking supplies is and inserting supply
			 is.
							(2)Section 302 of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1551)) is amended—
							(A)in subsection (a), by striking
			 end of the paragraph and inserting end of subparagraph
			 (A); and
							(B)in subsection (b), by striking
			 6313(a) and inserting 6314(a).
							(3)Section 343(a)(1) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6313(a)(1)) (as amended
			 by section 302(b) of the Energy Independence and Security Act of 2007 (121
			 Stat. 1551)) is amended—
							(A)by striking Test procedures and all
			 that follows through At least once and inserting
			 Test
			 procedures.—At least once; and
							(B)by redesignating clauses (i) and (ii)
			 as subparagraphs (A) and (B), respectively (and by moving the margins of such
			 subparagraphs 2 ems to the left).
							(4)Section 342(a)(6) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6313(a)(6)) (as amended
			 by section 305(b)(2) of the Energy Independence and Security Act of 2007 (121
			 Stat. 1554)) is amended—
							(A)in subparagraph (B)—
								(i)by striking If the
			 Secretary and inserting the following:
									
										(i)In
				generalIf the Secretary
										;
				
								(ii)by striking clause
			 (ii)(II) and inserting subparagraph (A)(ii)(II);
								(iii)by striking clause
			 (i) and inserting subparagraph (A)(i); and
								(iv)by adding at the end the
			 following:
									
										(ii)FactorsIn
				determining whether a standard is economically justified for the purposes of
				subparagraph (A)(ii)(II), the Secretary shall, after receiving views and
				comments furnished with respect to the proposed standard, determine whether the
				benefits of the standard exceed the burden of the proposed standard by, to the
				maximum extent practicable, considering—
											(I)the economic
				impact of the standard on the manufacturers and on the consumers of the
				products subject to the standard;
											(II)the savings in
				operating costs throughout the estimated average life of the product in the
				type (or class) compared to any increase in the price of, or in the initial
				charges for, or maintenance expenses of, the products that are likely to result
				from the imposition of the standard;
											(III)the total
				projected quantity of energy savings likely to result directly from the
				imposition of the standard;
											(IV)any lessening of
				the utility or the performance of the products likely to result from the
				imposition of the standard;
											(V)the impact of any
				lessening of competition, as determined in writing by the Attorney General,
				that is likely to result from the imposition of the standard;
											(VI)the need for
				national energy conservation; and
											(VII)other factors
				the Secretary considers relevant.
											(iii)Administration
											(I)Energy use and
				efficiencyThe Secretary may not prescribe any amended standard
				under this paragraph that increases the maximum allowable energy use, or
				decreases the minimum required energy efficiency, of a covered product.
											(II)Unavailability
												(aa)In
				generalThe Secretary may not prescribe an amended standard under
				this subparagraph if the Secretary finds (and publishes the finding) that
				interested persons have established by a preponderance of the evidence that a
				standard is likely to result in the unavailability in the United States in any
				product type (or class) of performance characteristics (including reliability,
				features, sizes, capacities, and volumes) that are substantially the same as
				those generally available in the United States at the time of the finding of
				the Secretary.
												(bb)Other types or
				classesThe failure of some types (or classes) to meet the
				criterion established under this subclause shall not affect the determination
				of the Secretary on whether to prescribe a standard for the other types or
				classes.
												;
				and
								(B)in subparagraph (C)(iv), by striking
			 An amendment prescribed under this subsection and inserting
			 Notwithstanding subparagraph (D), an amendment prescribed under this
			 subparagraph.
							(5)Section 342(a)(6)(B)(iii) of the Energy
			 Policy and Conservation Act (as added by section 306(c) of the Energy
			 Independence and Security Act of 2007) is transferred and redesignated as
			 clause (vi) of section 342(a)(6)(C) of the Energy Policy and Conservation Act
			 (as amended by section 305(b)(2) of the Energy Independence and Security Act of
			 2007).
						(6)Section 340 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6311) (as amended by sections 312(a)(2) and 314(a) of
			 the Energy Independence and Security Act of 2007 (121 Stat. 1564, 1569)) is
			 amended by redesignating paragraphs (22) and (23) (as added by section 314(a)
			 of that Act) as paragraphs (23) and (24), respectively.
						(7)Section 345 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6316) (as amended by section 312(e) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1567)) is amended—
							(A)by striking subparagraphs (B)
			 through (G) each place it appears and inserting subparagraphs
			 (B), (C), (D), (I), (J), and (K);
							(B)by striking part A each
			 place it appears and inserting part B; and
							(C)in
			 subsection (h)(3), by striking section 342(f)(3) and inserting
			 section 342(f)(4).
							(8)Section 340(13) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6311(13)) (as amended by
			 section 313(a) of the Energy Independence and Security Act of 2007 (121 Stat.
			 1568)) is amended—
							(A)by striking subparagraphs (A) and (B)
			 and inserting the following:
								
									(A)In
				generalThe term electric motor means any motor that
				is—
										(i)a
				general purpose T-frame, single-speed, foot-mounting, polyphase squirrel-cage
				induction motor of the National Electrical Manufacturers Association, Design A
				and B, continuous rated, operating on 230/460 volts and constant 60 Hertz line
				power as defined in NEMA Standards Publication MG1–1987; or
										(ii)a
				motor incorporating the design elements described in clause (i), but is
				configured to incorporate one or more of the following variations—
											(I)U-frame
				motor;
											(II)NEMA Design C
				motor;
											(III)close-coupled
				pump motor;
											(IV)footless
				motor;
											(V)vertical solid
				shaft normal thrust motor (as tested in a horizontal configuration);
											(VI)8-pole motor;
				or
											(VII)poly-phase motor
				with a voltage rating of not more than 600 volts (other than 230 volts or 460
				volts, or both, or can be operated on 230 volts or 460 volts, or
				both).
											;
				and
							(B)by redesignating subparagraphs (C)
			 through (I) as subparagraphs (B) through (H), respectively.
							(9)(A)Section 342(b) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6313(b)) is amended—
						(i)in paragraph (1), by striking
			 paragraph (2) and inserting paragraph (3);
						(ii)by redesignating paragraphs (2) and
			 (3) as paragraphs (3) and (4);
						(iii)by inserting after paragraph (1)
			 the following:
							
								(2)Standards
				effective beginning December 19, 2010
									(A)In
				generalExcept for definite purpose motors, special purpose
				motors, and those motors exempted by the Secretary under paragraph (3) and
				except as provided for in subparagraphs (B), (C), and (D), each electric motor
				manufactured with power ratings from 1 to 200 horsepower (alone or as a
				component of another piece of equipment) on or after December 19, 2010, shall
				have a nominal full load efficiency of not less than the nominal full load
				efficiency described in NEMA MG–1 (2006) Table 12–12.
									(B)Fire pump
				electric motorsExcept for
				those motors exempted by the Secretary under paragraph (3), each fire pump
				electric motor manufactured with power ratings from 1 to 200 horsepower (alone
				or as a component of another piece of equipment) on or after December 19, 2010,
				shall have a nominal full load efficiency that is not less than the nominal
				full load efficiency described in NEMA MG–1 (2006) Table 12–11.
									(C)NEMA Design B
				electric motorsExcept for
				those motors exempted by the Secretary under paragraph (3), each NEMA Design B
				electric motor with power ratings of more than 200 horsepower, but not greater
				than 500 horsepower, manufactured (alone or as a component of another piece of
				equipment) on or after December 19, 2010, shall have a nominal full load
				efficiency of not less than the nominal full load efficiency described in NEMA
				MG–1 (2006) Table 12–11.
									(D)Motors
				incorporating certain design elementsExcept for those motors exempted by the
				Secretary under paragraph (3), each electric motor described in section
				340(13)(A)(ii) manufactured with power ratings from 1 to 200 horsepower (alone
				or as a component of another piece of equipment) on or after December 19, 2010,
				shall have a nominal full load efficiency of not less than the nominal full
				load efficiency described in NEMA MG–1 (2006) Table
				12–11.
									;
				and
						(iv)in paragraph (3) (as redesignated by clause
			 (ii)), by striking paragraph (1) each place it appears in
			 subparagraphs (A) and (D) and inserting paragraphs (1) and
			 (2).
							(B)Section 313 of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1568) is repealed.
							(C)The amendments made by—
								(i)subparagraph (A) shall take effect on
			 December 19, 2010; and
								(ii)subparagraph (B) shall take effect on
			 December 19, 2007.
								(10)Section 321(30)(D)(i)(III) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291(30)(D)(i)(III)) (as
			 amended by section 321(a)(1)(A) of the Energy Independence and Security Act of
			 2007 (121 Stat. 1574)) is amended by inserting before the semicolon the
			 following: or, in the case of a modified spectrum lamp, not less than
			 232 lumens and not more than 1,950 lumens.
						(11)Section 321(30)(T) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6291(30)(T) (as amended by section 321(a)(1)(B) of the
			 Energy Independence and Security Act of 2007 (121 Stat. 1574)) is
			 amended—
							(A)in clause (i)—
								(i)by striking the comma after
			 household appliance and inserting and; and
								(ii)by striking and is sold at
			 retail,; and
								(B)in clause (ii), by inserting
			 when sold at retail, before is designated.
							(12)Section 325 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6295) (as amended by sections 321(a)(3)(A) and 322(b) of
			 the Energy Independence and Security Act of 2007 (121 Stat. 1577, 1588)) is
			 amended by striking subsection (i) and inserting the following:
							
								(i)General service
				fluorescent lamps, general service incandescent lamps, intermediate base
				incandescent lamps, candelabra base incandescent lamps, and incandescent
				reflector lamps
									(1)Energy
				efficiency standards
										(A)In
				generalEach of the following general service fluorescent lamps,
				general service incandescent lamps, intermediate base incandescent lamps,
				candelabra base incandescent lamps, and incandescent reflector lamps
				manufactured after the effective date specified in the tables listed in this
				subparagraph shall meet or exceed the following lamp efficacy, new maximum
				wattage, and CRI standards:
											
												FLUORESCENT LAMPS
												
													
														Lamp TypeNominal Lamp WattageMinimum CRIMinimum
						Average Lamp Efficacy (LPW)Effective Date (Period of Months)
														
													
													
														4-foot medium bi-pin>35 W6975.036
														
														≤35 W4575.0 36
														
														2-foot U-shaped>35 W6968.0 36
														
														 ≤35 W4564.0 36
														
														8-foot slimline 65 W6980.0 18
														
														≤65 W4580.0 18
														
														8-foot high output>100 W6980.0 18
														
														≤100 W4580.0 18
														
													
												
											
											
												INCANDESCENT REFLECTOR LAMPS
												
													
														Nominal Lamp
						WattageMinimum Average Lamp
						Efficacy (LPW)Effective Date
						(Period of Months)
														
													
													
														 40–5010.536
														
														 51–6611.036
														
														 67–8512.536
														
														 86–11514.036
														
														116–15514.536
														
														156–20515.036
														
													
												
											
											
												GENERAL SERVICE INCANDESCENT LAMPS
												
													
														Rated Lumen
						RangesMaximum Rated
						WattageMinimum Rated
						LifetimeEffective
						Date
														
													
													
														1490–2600721,000 hrs1/1/2012
														
														1050–1489531,000 hrs1/1/2013
														
														750–1049431,000 hrs1/1/2014
														
														310–749291,000 hrs1/1/2014
														
													
												
											
											
												MODIFIED SPECTRUM GENERAL SERVICE INCANDESCENT LAMPS
												
													
														Rated Lumen
						RangesMaximum Rated
						WattageMinimum Rated
						LifetimeEffective
						Date
														
													
													
														1118–1950721,000 hrs1/1/2012
														
														788–1117531,000 hrs1/1/2013
														
														563–787431,000 hrs1/1/2014
														
														232–562291,000 hrs1/1/2014
														
													
												
											
										(B)Application
											(i)Application
				criteriaThis subparagraph applies to each lamp that—
												(I)is intended for a
				general service or general illumination application (whether incandescent or
				not);
												(II)has a medium
				screw base or any other screw base not defined in ANSI C81.61–2006;
												(III)is capable of
				being operated at a voltage at least partially within the range of 110 to 130
				volts; and
												(IV)is manufactured
				or imported after December 31, 2011.
												(ii)RequirementFor
				purposes of this paragraph, each lamp described in clause (i) shall have a
				color rendering index that is greater than or equal to—
												(I)80 for nonmodified
				spectrum lamps; or
												(II)75 for modified
				spectrum lamps.
												(C)Candelabra
				incandescent lamps and intermediate base incandescent lamps
											(i)Candelabra base
				incandescent lampsEffective beginning January 1, 2012, a
				candelabra base incandescent lamp shall not exceed 60 rated watts.
											(ii)Intermediate
				base incandescent lampsEffective beginning January 1, 2012, an
				intermediate base incandescent lamp shall not exceed 40 rated watts.
											(D)Exemptions
											(i)Statutory
				exemptionsThe standards specified in subparagraph (A) shall not
				apply to the following types of incandescent reflector lamps:
												(I)Lamps rated at 50
				watts or less that are ER30, BR30, BR40, or ER40 lamps.
												(II)Lamps rated at 65
				watts that are BR30, BR40, or ER40 lamps.
												(III)R20 incandescent
				reflector lamps rated 45 watts or less.
												(ii)Administrative
				exemptions
												(I)PetitionAny
				person may petition the Secretary for an exemption for a type of general
				service lamp from the requirements of this subsection.
												(II)CriteriaThe
				Secretary may grant an exemption under subclause (I) only to the extent that
				the Secretary finds, after a hearing and opportunity for public comment, that
				it is not technically feasible to serve a specialized lighting application
				(such as a military, medical, public safety, or certified historic lighting
				application) using a lamp that meets the requirements of this
				subsection.
												(III)Additional
				criterionTo grant an exemption for a product under this clause,
				the Secretary shall include, as an additional criterion, that the exempted
				product is unlikely to be used in a general service lighting
				application.
												(E)Extension of
				coverage
											(i)PetitionAny
				person may petition the Secretary to establish standards for lamp shapes or
				bases that are excluded from the definition of general service lamps.
											(ii)Increased sales
				of exempted lampsThe petition shall include evidence that the
				availability or sales of exempted incandescent lamps have increased
				significantly since the date on which the standards on general service
				incandescent lamps were established.
											(iii)CriteriaThe
				Secretary shall grant a petition under clause (i) if the Secretary finds
				that—
												(I)the petition
				presents evidence that demonstrates that commercial availability or sales of
				exempted incandescent lamp types have increased significantly since the
				standards on general service lamps were established and likely are being widely
				used in general lighting applications; and
												(II)significant
				energy savings could be achieved by covering exempted products, as determined
				by the Secretary based in part on sales data provided to the Secretary from
				manufacturers and importers.
												(iv)No
				presumptionThe grant of a petition under this subparagraph shall
				create no presumption with respect to the determination of the Secretary with
				respect to any criteria under a rulemaking conducted under this section.
											(v)Expedited
				proceedingIf the Secretary grants a petition for a lamp shape or
				base under this subparagraph, the Secretary shall—
												(I)conduct a
				rulemaking to determine standards for the exempted lamp shape or base;
				and
												(II)complete the
				rulemaking not later than 18 months after the date on which notice is provided
				granting the petition.
												(F)Effective
				dates
											(i)In
				generalIn this paragraph, except as otherwise provided in a
				table contained in subparagraph (A) or in clause (ii), the term effective
				date means the last day of the month specified in the table that follows
				October 24, 1992.
											(ii)Special
				effective dates
												(I)ER, br, and bpar
				lampsThe standards specified in subparagraph (A) shall apply
				with respect to ER incandescent reflector lamps, BR incandescent reflector
				lamps, BPAR incandescent reflector lamps, and similar bulb shapes on and after
				January 1, 2008, or the date that is 180 days after the date of enactment of
				the Energy Independence and Security Act of 2007.
												(II)Lamps between
				2.25–2.75 inches in diameterThe standards specified in
				subparagraph (A) shall apply with respect to incandescent reflector lamps with
				a diameter of more than 2.25 inches, but not more than 2.75 inches, on and
				after the later of January 1, 2008, or the date that is 180 days after the date
				of enactment of the Energy Independence and Security Act of 2007.
												(2)Compliance with
				existing lawNotwithstanding section 332(a)(5) and section
				332(b), it shall not be unlawful for a manufacturer to sell a lamp that is in
				compliance with the law at the time the lamp was manufactured.
									(3)Rulemaking
				before October 24, 1995
										(A)In
				generalNot later than 36 months after October 24, 1992, the
				Secretary shall initiate a rulemaking procedure and shall publish a final rule
				not later than the end of the 54-month period beginning on October 24, 1992, to
				determine whether the standards established under paragraph (1) should be
				amended.
										(B)AdministrationThe
				rule shall contain the amendment, if any, and provide that the amendment shall
				apply to products manufactured on or after the 36-month period beginning on the
				date on which the final rule is published.
										(4)Rulemaking
				before October 24, 2000
										(A)In
				generalNot later than 8 years after October 24, 1992, the
				Secretary shall initiate a rulemaking procedure and shall publish a final rule
				not later than 9 years and 6 months after October 24, 1992, to determine
				whether the standards in effect for fluorescent lamps and incandescent lamps
				should be amended.
										(B)AdministrationThe
				rule shall contain the amendment, if any, and provide that the amendment shall
				apply to products manufactured on or after the 36-month period beginning on the
				date on which the final rule is published.
										(5)Rulemaking for
				additional general service fluorescent lamps
										(A)In
				generalNot later than the end of the 24-month period beginning
				on the date labeling requirements under section 324(a)(2)(C) become effective,
				the Secretary shall—
											(i)initiate a
				rulemaking procedure to determine whether the standards in effect for
				fluorescent lamps and incandescent lamps should be amended so that the
				standards would be applicable to additional general service fluorescent lamps;
				and
											(ii)publish, not
				later than 18 months after initiating the rulemaking, a final rule including
				the amended standards, if any.
											(B)AdministrationThe
				rule shall provide that the amendment shall apply to products manufactured
				after a date which is 36 months after the date on which the rule is
				published.
										(6)Standards for
				general service lamps
										(A)Rulemaking
				before January 1, 2014
											(i)In
				generalNot later than January 1, 2014, the Secretary shall
				initiate a rulemaking procedure to determine whether—
												(I)standards in
				effect for general service lamps should be amended; and
												(II)the exclusions
				for certain incandescent lamps should be maintained or discontinued based, in
				part, on excluded lamp sales collected by the Secretary from
				manufacturers.
												(ii)ScopeThe
				rulemaking—
												(I)shall not be
				limited to incandescent lamp technologies; and
												(II)shall include
				consideration of a minimum standard of 45 lumens per watt for general service
				lamps.
												(iii)Amended
				standardsIf the Secretary determines that the standards in
				effect for general service lamps should be amended, the Secretary shall publish
				a final rule not later than January 1, 2017, with an effective date that is not
				earlier than 3 years after the date on which the final rule is
				published.
											(iv)Phased-in
				effective datesThe Secretary shall consider phased-in effective
				dates under this subparagraph after considering—
												(I)the impact of any
				amendment on manufacturers, retiring and repurposing existing equipment,
				stranded investments, labor contracts, workers, and raw materials; and
												(II)the time needed
				to work with retailers and lighting designers to revise sales and marketing
				strategies.
												(v)Backstop
				requirementIf the Secretary fails to complete a rulemaking in
				accordance with clauses (i) through (iv) or if the final rule does not produce
				savings that are greater than or equal to the savings from a minimum efficacy
				standard of 45 lumens per watt, effective beginning January 1, 2020, the
				Secretary shall prohibit the manufacture of any general service lamp that does
				not meet a minimum efficacy standard of 45 lumens per watt.
											(vi)State
				preemptionNeither section 327(c) nor any other provision of law
				shall preclude California or Nevada from adopting, effective beginning on or
				after January 1, 2018—
												(I)a final rule
				adopted by the Secretary in accordance with clauses (i) through (iv);
												(II)if a final rule
				described in subclause (I) has not been adopted, the backstop requirement under
				clause (v); or
												(III)in the case of
				California, if a final rule described in subclause (I) has not been adopted,
				any California regulations relating to these covered products adopted pursuant
				to State statute in effect as of the date of enactment of the Energy
				Independence and Security Act of 2007.
												(B)Rulemaking
				before January 1, 2020
											(i)In
				generalNot later than January 1, 2020, the Secretary shall
				initiate a rulemaking procedure to determine whether—
												(I)standards in
				effect for general service lamps should be amended; and
												(II)the exclusions
				for certain incandescent lamps should be maintained or discontinued based, in
				part, on excluded lamp sales data collected by the Secretary from
				manufacturers.
												(ii)ScopeThe
				rulemaking shall not be limited to incandescent lamp technologies.
											(iii)Amended
				standardsIf the Secretary determines that the standards in
				effect for general service lamps should be amended, the Secretary shall publish
				a final rule not later than January 1, 2022, with an effective date that is not
				earlier than 3 years after the date on which the final rule is
				published.
											(iv)Phased-in
				effective datesThe Secretary shall consider phased-in effective
				dates under this subparagraph after considering—
												(I)the impact of any
				amendment on manufacturers, retiring and repurposing existing equipment,
				stranded investments, labor contracts, workers, and raw materials; and
												(II)the time needed
				to work with retailers and lighting designers to revise sales and marketing
				strategies.
												(7)Federal
				actions
										(A)Comments of
				Secretary
											(i)In
				generalWith respect to any lamp to which standards are
				applicable under this subsection or any lamp specified in section 346, the
				Secretary shall inform any Federal entity proposing actions that would
				adversely impact the energy consumption or energy efficiency of the lamp of the
				energy conservation consequences of the action.
											(ii)ConsiderationThe
				Federal entity shall carefully consider the comments of the Secretary.
											(B)Amendment of
				standardsNotwithstanding section 325(n)(1), the Secretary shall
				not be prohibited from amending any standard, by rule, to permit increased
				energy use or to decrease the minimum required energy efficiency of any lamp to
				which standards are applicable under this subsection if the action is warranted
				as a result of other Federal action (including restrictions on materials or
				processes) that would have the effect of either increasing the energy use or
				decreasing the energy efficiency of the product.
										(8)Compliance
										(A)In
				generalNot later than the date on which standards established
				pursuant to this subsection become effective, or, with respect to
				high-intensity discharge lamps covered under section 346, the effective date of
				standards established pursuant to that section, each manufacturer of a product
				to which the standards are applicable shall file with the Secretary a
				laboratory report certifying compliance with the applicable standard for each
				lamp type.
										(B)ContentsThe
				report shall include the lumen output and wattage consumption for each lamp
				type as an average of measurements taken over the preceding 12-month
				period.
										(C)Other lamp
				typesWith respect to lamp types that are not manufactured during
				the 12-month period preceding the date on which the standards become effective,
				the report shall—
											(i)be filed with the
				Secretary not later than the date that is 12 months after the date on which
				manufacturing is commenced; and
											(ii)include the lumen
				output and wattage consumption for each such lamp type as an average of
				measurements taken during the 12-month
				period.
											.
						(13)Section 325(l)(4)(A) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6295(l)(4)(A)) (as
			 amended by section 321(a)(3)(B) of the Energy Independence and Security Act of
			 2007 (121 Stat. 1581)) is amended by striking only.
						(14)Section 327(b)(1)(B) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6297(b)(1)(B)) (as
			 amended by section 321(d)(3) of the Energy Independence and Security Act of
			 2007 (121 Stat. 1585)) is amended—
							(A)in clause (i), by inserting
			 and after the semicolon at the end;
							(B)in clause (ii), by striking ;
			 and and inserting a period; and
							(C)by striking clause (iii).
							(15)Section 321(e) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1586) is amended—
							(A)in the matter preceding paragraph (1),
			 by striking is amended and inserting (as amended by
			 section 306(b)) is amended; and
							(B)by striking paragraphs (1) and (2) and
			 inserting the following:
								
									(1)in paragraph (5),
				by striking or after the semicolon at the end;
									(2)in paragraph (6),
				by striking the period at the end and inserting ; or;
				and
									.
							(16)Section 332(a) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6302(a)) (as amended by
			 section 321(e) of the Energy Independence and Security Act of 2007 (121 Stat.
			 1586)) is amended by redesignating the second paragraph (6) as paragraph
			 (7).
						(17)Section 321(30)(C)(ii) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291(30)(C)(ii)) (as
			 amended by section 322(a)(1)(B) of the Energy Independence and Security Act of
			 2007 (121 Stat. 1587)) is amended by inserting a period after 40 watts
			 or higher.
						(18)Section 322(b) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1588)) is amended by striking
			 6995(i) and inserting 6295(i).
						(19)Section 327(c) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6297(c)) (as amended by sections 324(f) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1594)) is amended—
							(A)in
			 paragraph (6), by striking or after the semicolon at the
			 end;
							(B)in paragraph (8)(B), by striking
			 and after the semicolon at the end;
							(C)in paragraph (9)—
								(i)by striking except
			 that— and all that follows through if the Secretary fails to
			 issue and inserting except that if the Secretary fails to
			 issue;
								(ii)by redesignating clauses (i) and
			 (ii) as subparagraphs (A) and (B), respectively (and by moving the margins of
			 such subparagraphs 2 ems to the left); and
								(iii)by striking the period at the end
			 and inserting a semicolon; and
								(D)by adding at the end the
			 following:
								
									(10)is a regulation
				for general service lamps that conforms with Federal standards and effective
				dates;
									(11)is an energy
				efficiency standard for general service lamps enacted into law by the State of
				Nevada prior to December 19, 2007, if the State has not adopted the Federal
				standards and effective dates pursuant to subsection (b)(1)(B)(ii);
				or
									.
							(20)Section 325(b) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1596)) is amended by striking
			 6924(c) and inserting 6294(c).
						(b)Title IV—Energy
			 savings in buildings and industry(1)Section 401 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17061) is
			 amended—
							(A)in paragraph (2), by striking
			 484 and inserting 494; and
							(B)in
			 paragraph (13), by striking Agency and inserting
			 Administration.
							(2)Section 422 of the Energy
			 Conservation and Production Act (42 U.S.C. 6872) (as amended by
			 section 411(a) of the Energy Independence and Security Act of 2007 (121 Stat.
			 1600)) is amended by striking 1 of the 2 periods at the end of paragraph
			 (5).
						(3)Section 305(a)(3)(D)(i) of the Energy
			 Conservation and Production Act (42 U.S.C. 6834(a)(3)(D)(i)) (as
			 amended by section 433(a) of the Energy Independence and Security Act of 2007
			 (121 Stat. 1612)) is amended—
							(A)in subclause (I)—
								(i)by striking in fiscal year 2003 (as
			 measured by Commercial Buildings Energy Consumption Survey or Residential
			 Energy Consumption Survey data from the Energy Information Agency and
			 inserting as measured by the calendar year 2003 Commercial Buildings
			 Energy Consumption Survey or the calendar year 2005 Residential Energy
			 Consumption Survey data from the Energy Information Administration;
			 and
								(ii)in the table at the end, by striking
			 Fiscal
			 Year and inserting
			 Calendar
			 Year; and
								(B)in subclause (II)—
								(i)by striking (II) Upon
			 petition and inserting the following:
									
										(II)Downward
				adjustment of numeric requirement
											(aa)In
				generalOn petition
											;
				and
								(ii)by striking the last sentence and
			 inserting the following:
									
										(bb)Exceptions to
				requirement for concurrence of Secretary
											(AA)In
				generalThe requirement to petition and obtain the concurrence of
				the Secretary under this subclause shall not apply to any Federal building with
				respect to which the Administrator of General Services is required to transmit
				a prospectus to Congress under
				section
				3307 of title 40, United States Code, or to any other Federal
				building designed, constructed, or renovated by the Administrator if the
				Administrator certifies, in writing, that meeting the applicable numeric
				requirement under subclause (I) with respect to the Federal building would be
				technically impracticable in light of the specific functional needs for the
				building.
											(BB)AdjustmentIn
				the case of a building described in subitem (AA), the Administrator may adjust
				the applicable numeric requirement of subclause (I) downward with respect to
				the
				building.
											.
								(4)Section 436(c)(3) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17092(c)(3)) is amended
			 by striking 474 and inserting 494.
						(5)Section 440 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17096) is amended by
			 striking and 482.
						(6)Section 373(c) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6343(c)) (as amended by
			 section 451(a) of the Energy Independence and Security Act of 2007 (121 Stat.
			 1628)) is amended by striking Administrator and inserting
			 Secretary.
						(c)Date of
			 enactmentSection 1302 of the Energy Independence and Security
			 Act of 2007 (42
			 U.S.C. 17382) is amended in the first sentence by striking
			 enactment and inserting the date of enactment of this
			 Act.
					(d)ReferenceSection
			 1306(c)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17386(c)(3)) is amended by striking section 1307
			 (paragraph (17) of section 111(d) of the Public Utility Regulatory Policies Act
			 of 1978) and inserting paragraph (19) of section 111(d) of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)).
					(e)Effective
			 dateThis section and the
			 amendments made by this section take effect as if included in the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; 121 Stat.
			 1492).
					162.Technical
			 corrections to Energy Policy Act of 2005
					(a)Title I—Energy
			 efficiencySection 325(g)(8)(C)(ii) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6295(g)(8)(C)(ii)) (as added by section 135(c)(2)(B) of
			 the Energy Policy Act of 2005) is amended by striking 20°F and
			 inserting −20°F.
					(b)Effective
			 dateThis section and the
			 amendments made by this section take effect as if included in the Energy Policy
			 Act of 2005 (Public Law 109–58; 119 Stat.
			 594).
					HEnergy and
			 Efficiency Centers and Research
				171.Energy
			 Innovation Hubs
					(a)PurposeThe
			 Secretary shall carry out a program to establish Energy Innovation Hubs to
			 enhance the Nation’s economic, environmental, and energy security by promoting
			 commercial application of clean, indigenous energy alternatives to oil and
			 other fossil fuels, reducing greenhouse gas emissions, and ensuring that the
			 United States maintains a technological lead in the development and commercial
			 application of state-of-the-art energy technologies. To achieve these purposes
			 the program shall—
						(1)leverage the
			 expertise and resources of the university and private research communities,
			 industry, venture capital, national laboratories, and other participants in
			 energy innovation to support cross-disciplinary research and development in
			 areas not being served by the private sector in order to develop and transfer
			 innovative clean energy technologies into the marketplace;
						(2)expand the
			 knowledge base and human capital necessary to transition to a low-carbon
			 economy; and
						(3)promote regional
			 economic development by cultivating clusters of clean energy technology firms,
			 private research organizations, suppliers, and other complementary groups and
			 businesses.
						(b)DefinitionsFor
			 purposes of this section:
						(1)AllowanceThe
			 term allowance means an emission allowance established under
			 section 721 of the Clean Air Act (as added by section 311 of this Act).
						(2)Clean energy
			 technologyThe term clean energy technology means
			 a technology that—
							(A)produces energy
			 from solar, wind, geothermal, biomass, tidal, wave, ocean, and other renewable
			 energy resources (as such term is defined in section 610 of the Public Utility
			 Regulatory Policies Act of 1978);
							(B)more efficiently
			 transmits, distributes, or stores energy;
							(C)enhances energy
			 efficiency for buildings and industry, including combined heat and
			 power;
							(D)enables the
			 development of a Smart Grid (as described in section 1301 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17381)), including
			 integration of renewable energy resources and distributed generation, demand
			 response, demand side management, and systems analysis;
							(E)produces an
			 advanced or sustainable material with energy or energy efficiency
			 applications;
							(F)enhances water
			 security through improved water management, conservation, distribution, and end
			 use applications; or
							(G)improves energy
			 efficiency for transportation, including electric vehicles.
							(3)ClusterThe term cluster means a
			 network of entities directly involved in the research, development, finance,
			 and commercialization of clean energy technologies whose geographic proximity
			 facilitates utilization and sharing of skilled human resources, infrastructure,
			 research facilities, educational and training institutions, venture capital,
			 and input suppliers.
						(4)HubThe
			 term Hub means an Energy Innovation Hub established in
			 accordance with this section.
						(5)ProjectThe
			 term project means an activity with respect to which a Hub
			 provides support under subsection (e).
						(6)Qualifying
			 entityThe term qualifying entity means each of
			 the following:
							(A)A research
			 university.
							(B)A State or Federal
			 institution with a focus on the advancement of clean energy
			 technologies.
							(C)A nongovernmental
			 organization with research or commercialization expertise in clean energy
			 technology development.
							(7)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(8)Technology
			 development focusThe term technology development
			 focus means the unique technology development areas in which a Hub will
			 specialize, and may include solar electricity, fuels from solar energy,
			 batteries and energy storage, electricity grid systems and devices, energy
			 efficient building systems and design, advanced materials, modeling and
			 simulation, and other clean energy technology development areas designated by
			 the Secretary.
						(9)Translational
			 researchThe term translational research means
			 coordination of basic or applied research with technical and commercial
			 applications to enable promising discoveries or inventions to attract
			 investment sufficient for market penetration and diffusion.
						(10)Vintage
			 yearThe term vintage year has the meaning given
			 that term in section 700 of the Clean Air Act (as added by section 312 of this
			 Act).
						(c)Role of the
			 secretaryThe Secretary shall—
						(1)have ultimate
			 responsibility for, and oversight of, all aspects of the program under this
			 section;
						(2)provide for the distribution of allowances
			 allocated under section 782(h)(1) of the Clean Air Act (as added by section 321
			 of this Act) to support the establishment of 8 Hubs, each with a unique
			 designated technology development focus, pursuant to this section;
						(3)coordinate the innovation activities of
			 Hubs with those occurring through other Department of Energy entities,
			 including the National Laboratories, the Advanced Research Projects
			 Agency—Energy, and Energy Frontier Research Collaborations, and within
			 industry, including by annually—
							(A)issuing guidance
			 regarding national energy research and development priorities and strategic
			 objectives; and
							(B)convening a
			 conference of staff of the Department of Energy and representatives from such
			 other entities to share research results, program plans, and opportunities for
			 collaboration.
							(d)Entities
			 eligible for supportA consortium shall be eligible to receive
			 allowances to support the establishment of a Hub under this section if—
						(1)it is composed
			 of—
							(A)2 research
			 universities with a combined annual research budget of $500,000,000; and
							(B)1 or more
			 additional qualifying entities;
							(2)its members have
			 established a binding agreement that documents—
							(A)the structure of
			 the partnership agreement;
							(B)a governance and
			 management structure to enable cost-effective implementation of the
			 program;
							(C)an intellectual
			 property management policy;
							(D)a conflicts of
			 interest policy consistent with subsection (e)(4);
							(E)an accounting
			 structure that meets the requirements of the Department of Energy and can be
			 audited under subsection (f)(5); and
							(F)that it has an
			 Advisory Board consistent with subsection (e)(3);
							(3)it receives
			 financial contributions from States, consortium participants, or other
			 non-Federal sources, to be used to support project awards pursuant to
			 subsection (e);
						(4)it is part of an
			 existing cluster or demonstrates high potential to develop a new cluster;
			 and
						(5)it operates as a
			 nonprofit organization.
						(e)Energy
			 innovation hubs
						(1)RoleHubs
			 receiving allowances under this section shall support translational research
			 activities leading to commercial application of clean energy technologies, in
			 accordance with the purposes of this section, through issuance of awards to
			 projects managed by qualifying entities and other entities meeting the Hub’s
			 project criteria, including national laboratories. Each such Hub shall—
							(A)develop and
			 publish for public review and comment proposed plans, programs, project
			 selection criteria, and terms for individual project awards under this
			 subsection;
							(B)submit an annual
			 report to the Secretary summarizing the Hub’s activities, organizational
			 expenditures, and Board members, which shall include a certification of
			 compliance with conflict of interest policies and a description of each project
			 in the research portfolio;
							(C)establish
			 policies—
								(i)regarding
			 intellectual property developed as a result of Hub awards and other forms of
			 technology support that encourage individual ingenuity and invention while
			 speeding technology transfer and facilitating the establishment of rapid
			 commercialization pathways;
								(ii)to
			 prevent resources provided to the Hub from being used to displace private
			 sector investment otherwise likely to occur, including investment from private
			 sector entities that are members of the consortium;
								(iii)to
			 facilitate the participation of private investment firms or other private
			 entities that invest in clean energy technologies to perform due diligence on
			 award proposals, to participate in the award review process, and to provide
			 guidance to projects supported by the Hub; and
								(iv)to
			 facilitate the participation of entrepreneurs with a demonstrated history of
			 developing and commercializing clean energy technologies;
								(D)oversee project
			 solicitations, review proposed projects, and select projects for awards;
			 and
							(E)monitor project
			 implementation.
							(2)Distribution of
			 awards by hubsA Hub shall distribute awards under this
			 subsection to support clean energy technology projects conducting translational
			 research and related activities, provided that at least 50 percent of such
			 support shall be provided to projects related to the Hub’s technology
			 development focus.
						(3)Advisory
			 boards
							(A)In
			 generalEach Hub shall establish an Advisory Board, the members
			 of which shall have extensive and relevant scientific, technical, industry,
			 financial, or research management expertise. The Advisory Board shall review
			 the Hub’s proposed plans, programs, project selection criteria, and projects
			 and shall ensure that projects selected for awards meet the conflict of
			 interest policies of the Hub. Advisory Board members other than those
			 representing consortium members shall serve for no more than 3 years. All
			 Advisory Board members shall comply with the Hub’s conflict of interest
			 policies and procedures.
							(B)MembersEach
			 Advisory Board shall consist of—
								(i)5
			 members selected by the consortium’s research universities;
								(ii)2
			 members selected by the consortium’s other qualifying entities;
								(iii)2
			 members selected at large by other Advisory Board members to represent the
			 entrepreneur and venture capital communities; and
								(iv)1
			 member appointed by the Secretary.
								(D)CompensationMembers
			 of an Advisory Board may receive reimbursement for travel expenses and a
			 reasonable stipend.
							(4)Conflict of
			 interest
							(A)ProceduresHubs
			 shall establish procedures to ensure that any employee or consortia designee
			 for Hub activities who serves in a decisionmaking capacity shall—
								(i)disclose any
			 financial interests in, or financial relationships with, applicants for or
			 recipients of awards under this subsection, including those of his or her
			 spouse or minor child, unless such relationships or interests would be
			 considered to be remote or inconsequential; and
								(ii)recuse himself or
			 herself from any funding decision for projects in which he or she has a
			 personal financial interest.
								(B)Disqualification
			 and revocationThe Secretary may disqualify an application or
			 revoke allowances distributed to the Hub or awards provided under this
			 subsection, if cognizant officials of the Hub fail to comply with procedures
			 required under subparagraph (A).
							(f)Distribution of
			 allowances to energy innovation hubs
						(1)Distribution of
			 allowancesNot later than September 30 of 2011 and each calendar
			 year thereafter through 2049, the Secretary shall, in accordance with the
			 requirements of this section, distribute to eligible consortia allowances
			 allocated for the following vintage year under section 782(h)(1) of the Clean
			 Air Act (as added by section 321 of this Act). Not less than 10 percent and not
			 more than 30 percent of the allowances available for distribution in any given
			 year shall be distributed to support any individual Hub under this
			 section.
						(2)Selection and
			 scheduleAllowances to
			 support the establishment of a Hub shall be distributed to eligible consortia
			 (as defined in subsection (d)) selected through a competitive process. Not
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall solicit proposals from eligible consortia to establish Hubs, which shall
			 be submitted not later than 180 days after the date of enactment of this Act.
			 The Secretary shall select the program consortia not later than 270 days after
			 the date of enactment of this Act. For at least 3 awards to consortia under
			 this section, the Secretary shall give special consideration to applications in
			 which 1 or more of the institutions under subsection (d)(1)(A) are 1890 Land
			 Grant Institutions (as defined in section 2 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7061)), Predominantly Black
			 Institutions (as defined in section 318 of the Higher Education Act of 1965
			 (20 U.S.C.
			 1059e)), Tribal Colleges or Universities (as defined in section
			 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)), or Hispanic
			 Serving Institutions (as defined in section 318 of the Higher Education Act of
			 1965 (20 U.S.C.
			 1059e)).
						(3)Amount and term
			 of awardsFor each Hub selected to receive an award under this
			 subsection, the Secretary shall define a quantity of allowances that shall be
			 distributed to such Hub each year for an initial period not to exceed 5 years.
			 The Secretary may extend the term of such award by up to 5 additional years,
			 and a Hub may compete to receive an increase in the quantity of allowances per
			 year that it shall receive during any such extension. A Hub shall be eligible
			 to compete for a new award after the expiration of the term of any award,
			 including any extension of such term, under this subsection.
						(4)Use of
			 allowancesAllowances
			 distributed under this section shall be used exclusively to support project
			 awards pursuant to subsection (e)(1) and (2), provided that a Hub may use not
			 more than 10 percent of the value of such allowances for its administrative
			 expenses related to making such awards. Allowances distributed under this
			 section shall not be used for construction of new buildings or facilities for
			 Hubs, and construction of new buildings or facilities shall not be considered
			 as part of the non-Federal share of a cost sharing agreement under this
			 section.
						(5)AuditEach
			 Hub shall conduct, in accordance with such requirements as the Secretary may
			 prescribe, an annual audit to determine the extent to which allowances
			 distributed to the Hub under this subsection, and awards under subsection (e),
			 have been utilized in a manner consistent with this section. The auditor shall
			 transmit a report of the results of the audit to the Secretary and to the
			 Government Accountability Office. The Secretary shall include such report in an
			 annual report to Congress, along with a plan to remedy any deficiencies cited
			 in the report. The Government Accountability Office may review such audits as
			 appropriate and shall have full access to the books, records, and personnel of
			 the Hub to ensure that allowances distributed to the Hub under this subsection,
			 and awards made under subsection (e), have been utilized in a manner consistent
			 with this section.
						(6)Revocation of
			 allowancesThe Secretary shall have authority to review awards
			 made under this subsection and to revoke such awards if the Secretary
			 determines that a Hub has used the award in a manner not consistent with the
			 requirements of this section.
						172.Advanced energy
			 research
					(a)DefinitionsFor
			 purposes of this section:
						(1)AllowanceThe term allowance means an
			 emission allowance established under section 721 of the Clean Air Act (as added
			 by section 311 of this Act).
						(2)DirectorThe
			 term Director means Director of the Advanced Research Projects
			 Agency-Energy.
						(b)In
			 generalNot later than
			 September 30 of 2011 and each calendar year thereafter through 2049, the
			 Director shall distribute allowances allocated for the following vintage year
			 under section 782(h)(2) of the Clean Air Act (as added by section 321 of this
			 Act). Such allowances shall be distributed on a competitive basis to
			 institutions of higher education, companies, research foundations, trade and
			 industry research collaborations, or consortia of such entities, or other
			 appropriate research and development entities to achieve the goals of the
			 Advanced Research Projects Agency-Energy (as described in section 5012(c) of
			 the America COMPETES Act) through targeted acceleration of—
						(1)novel early-stage
			 energy research with possible technology applications;
						(2)development of
			 techniques, processes, and technologies, and related testing and
			 evaluation;
						(3)development of
			 manufacturing processes for technologies; and
						(4)demonstration and
			 coordination with nongovernmental entities for commercial applications of
			 technologies and research applications.
						(c)ResponsibilitiesThe Director shall be responsible for
			 assessing the success of programs and terminating programs carried out under
			 this section that are not achieving the goals of the programs, consistent with
			 5012(e)(2) and (4) of the America COMPETES Act. The Director shall designate
			 program managers whose responsibilities are consistent with 5012(f)(1)(B) of
			 the America COMPETES Act. The Director’s reporting and coordination
			 requirements established through 5012(g) and (h) of the America COMPETES Act
			 shall apply to activities funded through this section.
					(d)Supplement not
			 supplantAssistance provided under this section shall be used to
			 supplement, and not to supplant, any other Federal resources available to carry
			 out activities described in this section.
					173.Building
			 Assessment Centers
					(a)In
			 generalThe Secretary of Energy (in this section referred to as
			 the Secretary) shall provide funding to institutions of higher
			 education for Building Assessment Centers to—
						(1)identify opportunities for optimizing
			 energy efficiency and environmental performance in existing buildings;
						(2)promote
			 high-efficiency building construction techniques and materials options;
						(3)promote
			 applications of emerging concepts and technologies in commercial and
			 institutional buildings;
						(4)train engineers,
			 architects, building scientists, and building technicians in energy-efficient
			 design and operation;
						(5)assist local
			 community colleges, trade schools, registered apprenticeship programs and other
			 accredited training programs in training building technicians;
						(6)promote research
			 and development for the use of alternative energy sources to supply heat and
			 power, for buildings, particularly energy-intensive buildings; and
						(7)coordinate with
			 and assist State-accredited technical training centers and community colleges,
			 while ensuring appropriate services to all regions of the United States.
						(b)Coordination
			 with regional Centers for Energy and Environmental Knowledge and
			 OutreachA Building
			 Assessment Center may serve as a Center for Energy and Environmental Knowledge
			 and Outreach established pursuant to section 174.
					(c)Coordination and
			 duplicationThe Secretary shall coordinate efforts under this
			 section with other programs of the Department of Energy and other Federal
			 agencies to avoid duplication of effort.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section $50,000,000 for fiscal year 2010 and each
			 fiscal year thereafter.
					174.Centers for
			 Energy and Environmental Knowledge and Outreach
					(a)Regional Centers
			 for Energy and Environmental Knowledge and Outreach
						(1)EstablishmentThe Secretary shall establish not more than
			 10 regional Centers for Energy and Environmental Knowledge and Outreach at
			 institutions of higher education to coordinate with and advise industrial
			 research and assessment centers, Building Assessment Centers, and Clean Energy
			 Application Centers located in the region of such Center for Energy and
			 Environmental Knowledge and Outreach.
						(2)Technical
			 assistance programsEach Center for Energy and Environmental
			 Knowledge and Outreach shall consist of at least one, new or existing, high
			 performing, of the following:
							(A)An industrial
			 research and assessment center.
							(B)A Clean Energy
			 Application Center.
							(C)A Building
			 Assessment Center.
							(3)Selection
			 criteriaThe Secretary shall
			 select Centers for Energy and Environmental Knowledge and Outreach through a
			 competitive process, based on the following:
							(A)Identification of the highest performing
			 industrial research and assessment centers, Clean Energy Application Centers,
			 and Building Assessment Centers.
							(B)The degree to which an institution of
			 higher education maintains credibility among regional private sector
			 organizations such as trade associations, engineering associations, and
			 environmental organizations.
							(C)The degree to which an institution of
			 higher education is providing or has provided technical assistance, academic
			 leadership, and market leadership in the energy arena in a manner that is
			 consistent with the areas of focus of industrial research and assessment
			 centers, Clean Energy Application Centers, and Building Assessment
			 Centers.
							(D)The presence of an additional industrial
			 research and assessment center, Clean Energy Application Center, or Building
			 Assessment Center at the institution of higher education.
							(4)Geographic
			 diversityIn selecting
			 Centers for Energy and Environmental Knowledge and Outreach under this
			 subsection, the Secretary shall ensure such Centers are distributed
			 geographically in a relatively uniform manner to ensure all regions of the
			 Nation are represented.
						(5)Regional
			 leadershipEach Center for
			 Energy and Environmental Knowledge and Outreach shall, to the extent possible,
			 provide leadership to all other industrial research and assessment centers,
			 Clean Energy Application Centers, and Building Assessment Centers located in
			 the Center's geographic region, as determined by the Secretary. Such leadership
			 shall include—
							(A)developing regional goals specific to the
			 purview of the industrial research and assessment centers, Clean Energy
			 Application Centers, and Building Assessment Centers programs;
							(B)developing
			 regionally specific technical resources; and
							(C)outreach to interested parties in the
			 region to inform them of the information, resources, and services available
			 through the associated industrial research and assessment centers, Clean Energy
			 Application Centers, and Building Assessment Centers.
							(6)Further
			 coordinationTo increase the
			 value and capabilities of the regionally associated industrial research and
			 assessment centers, Clean Energy Application Centers, and Building Assessment
			 Centers programs, Centers for Energy and Environmental Knowledge and Outreach
			 shall—
							(A)coordinate with Manufacturing Extension
			 Partnership Centers of the National Institute of Science and Technology;
							(B)coordinate with
			 the relevant programs in the Department of Energy, including the Building
			 Technology Program and Industrial Technologies Program;
							(C)increase partnerships with the National
			 Laboratories of the Department of Energy to leverage the expertise and
			 technologies of the National Laboratories to achieve the goals of the
			 industrial research and assessment centers, Clean Energy Application Centers,
			 and Building Assessment Centers;
							(D)work with relevant
			 municipal, county, and State economic development entities to leverage relevant
			 financial incentives for capital investment and other policy tools for the
			 protection and growth of local business and industry;
							(E)partner with local professional and private
			 trade associations and business development interests to leverage existing
			 knowledge of local business challenges and opportunities;
							(F)work with energy
			 utilities and other administrators of publicly funded energy programs to
			 leverage existing energy efficiency and clean energy programs;
							(G)identify
			 opportunities for reducing greenhouse gas emissions; and
							(H)promote sustainable business practices for
			 those served by the industrial research and assessment centers, Clean Energy
			 Application Centers, and Building Assessment Centers.
							(7)Workforce
			 Training
							(A)In
			 generalThe Secretary shall require each Center for Energy and
			 Environmental Knowledge and Outreach to establish or maintain an internship
			 program for the region of such Center, designed to encourage students who
			 perform energy assessments to continue working with a particular company,
			 building, or facility to help implement the recommendations contained in any
			 such assessment provided to such company, building, or facility. Each Center
			 for Energy and Environmental Knowledge and Outreach shall act as internship
			 coordinator to help match students to available opportunities.
							(B)Federal
			 ShareThe Federal share of the cost of carrying out internship
			 programs described under subparagraph (A) shall be 50 percent.
							(C)FundingSubject
			 to the availability of appropriations, of the funds made available to carry out
			 this subsection, the Secretary shall use to carry out this paragraph not less
			 than $5,000,000 for fiscal year 2010 and each fiscal year thereafter.
							(8)Small Business
			 LoansThe Administrator of
			 the Small Business Administration shall, to the maximum practicable, expedite
			 consideration of applications from eligible small business concerns for loans
			 under the Small Business Act (15 U.S.C. 631 et seq.) for loans to
			 implement recommendations of any industrial research and assessment center,
			 Clean Energy Application Center, or Building Assessment Center.
						(9)DefinitionsIn
			 this subsection:
							(A)Industrial
			 research and assessment centerThe term industrial research and
			 assessment center means a center established or maintained pursuant to
			 section 452(e) of the Energy Independence and Security Act of 2007
			 (42 U.S.C.
			 17111(e)).
							(B)Clean Energy
			 Application CenterThe term
			 Clean Energy Application Center means a center redesignated and
			 described section under section 375 of the Energy Policy and Conservation Act
			 (42 U.S.C.
			 6345).
							(C)Building
			 Assessment CenterThe term
			 Building Assessment Center means an institution of higher
			 education-based center established pursuant to section 173.
							(D)SecretaryThe
			 term Secretary means the Secretary of Energy.
							(10)FundingThere are authorized to be appropriated to
			 the Secretary to carry out this subsection $10,000,000 for fiscal year 2010 and
			 each fiscal year thereafter. Subject to the availability of appropriations, of
			 the funds made available to carry out this subsection, the Secretary shall
			 provide to each Center for Energy and Environmental Knowledge and Outreach not
			 less than $500,000 for fiscal year 2010 and each fiscal year thereafter.
						(b)Integration of
			 other technical assistance programs
						(1)Clean Energy
			 Application CentersSection
			 375 of the Energy Policy and Conservation Act (42 U.S.C. 6345) is amended—
							(A)by redesignating
			 subsection (f) as subsection (g); and
							(B)by adding after
			 subsection (e) the following new subsection:
								
									(f)Coordination
				with Centers for Energy and Environmental Knowledge and OutreachA Clean Energy Application Center may serve
				as a Center for Energy and Environmental Knowledge and Outreach established
				pursuant to section 174 of the American Clean
				Energy and Security Act of
				2009.
									.
							(2)Industrial
			 research and assessment centersSection 452(e) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17111(e)) is
			 amended—
							(A)by striking
			 The Secretary and all that follows through shall
			 be— and inserting the following:
								
									(1)In
				generalThe Secretary shall
				provide funding to institution of higher education-based industrial research
				and assessment centers, whose purposes shall
				be—
									;
							(B)by redesignating paragraphs (1) through (5)
			 as subparagraphs (A) through (E), respectively (and by moving the margins of
			 such subparagraphs 2 ems to the right); and
							(C)by adding at the
			 end the following new paragraph:
								
									(2)Coordination
				with Centers for Energy and Environmental Knowledge and OutreachAn industrial research and assessment
				center may serve as a Center for Energy and Environmental Knowledge and
				Outreach established pursuant to section 174 of the
				American Clean Energy and Security Act of
				2009.
									.
							(c)Additional
			 funding for Clean Energy Application CentersSubsection (g) of section 375 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6345(f)), as redesignated
			 by subsection (b)(1) of this section, is amended by striking $10,000,000
			 for each of fiscal years 2008 through 2012 and inserting
			 $30,000,000 for fiscal year 2010 and each fiscal year
			 thereafter.
					175.High efficiency
			 gas turbine research, development, and demonstration
					(a)In
			 generalThe Secretary of
			 Energy shall carry out a multiyear, multiphase program of research,
			 development, and technology demonstration to improve the efficiency of gas
			 turbines used in combined cycle power generation systems and to identify the
			 technologies that ultimately will lead to gas turbine combined cycle efficiency
			 of 65 percent.
					(b)Program
			 elementsThe program under this section shall—
						(1)support
			 first-of-a-kind engineering and detailed gas turbine design for utility-scale
			 electric power generation, including—
							(A)high temperature
			 materials, including superalloys, coatings, and ceramics;
							(B)improved heat
			 transfer capability;
							(C)manufacturing
			 technology required to construct complex three-dimensional geometry parts with
			 improved aerodynamic capability;
							(D)combustion
			 technology to produce higher firing temperature while lowering nitrogen oxide
			 and carbon monoxide emissions per unit of output;
							(E)advanced controls
			 and systems integration;
							(F)advanced high
			 performance compressor technology; and
							(G)validation
			 facilities for the testing of components and subsystems;
							(2)include technology
			 demonstration through component testing, subscale testing, and full scale
			 testing in existing fleets;
						(3)include field
			 demonstrations of the developed technology elements so as to demonstrate
			 technical and economic feasibility; and
						(4)assess overall
			 combined cycle system performance.
						(c)Program
			 goalsThe goals of the multiphase program established under
			 subsection (a) shall be—
						(1)in phase I—
							(A)to develop the
			 conceptual design of advanced high efficiency gas turbines that can achieve at
			 least 62 percent combined cycle efficiency on a lower heating value basis;
			 and
							(B)to develop and
			 demonstrate the technology required for advanced high efficiency gas turbines
			 that can achieve at least 62 percent combined cycle efficiency on a lower
			 heating value basis; and
							(2)in phase II, to
			 develop the conceptual design for advanced high efficiency gas turbines that
			 can achieve at least 65 percent combined cycle efficiency on a lower heating
			 value basis.
						(d)ProposalsWithin
			 180 days after the date of enactment of this section, the Secretary shall
			 solicit proposals for conducting activities under this section. In selecting
			 proposals, the Secretary shall emphasize—
						(1)the extent to
			 which the proposal will stimulate the creation or increased retention of jobs
			 in the United States; and
						(2)the extent to
			 which the proposal will promote and enhance United States technology
			 leadership.
						(e)Cost
			 sharingSection 988 of the Energy Policy Act of 2005
			 (42 U.S.C.
			 16352) shall apply to an award of financial assistance made
			 under this section.
					(f)Limits on
			 participationThe limits on participation applicable under
			 section 999E of the Energy Policy Act of 2005 (42 U.S.C. 16375) shall apply to
			 financial assistance awarded under this section.
					(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $65,000,000 for each of fiscal years
			 2011 through 2014.
					INuclear and
			 Advanced Technologies
				181.Revisions to
			 loan guarantee program authority
					(a)Definition of
			 conditional commitmentSection 1701 of the Energy Policy Act of
			 2005 (42 U.S.C.
			 16511), as amended by section 130(a) of this Act, is amended by
			 adding after paragraph (7) the following:
						
							(8)Conditional
				commitmentThe term
				conditional commitment means a final term sheet negotiated
				between the Secretary and a project sponsor or sponsors, which term sheet shall
				be binding on both parties and become a final loan guarantee agreement if all
				conditions precedent established in the term sheet, which shall include the
				acquisition of all necessary permits and licenses, are
				satisfied.
							.
					(b)Specific
			 appropriation or contributionSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C.
			 16512) is amended by striking subsection (b) and inserting the
			 following:
						
							(b)Specific
				appropriation or contribution
								(1)In
				generalNo guarantee shall be made unless—
									(A)an appropriation
				for the cost has been made;
									(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury; or
									(C)a combination of
				appropriations or payments from the borrower has been made sufficient to cover
				the cost of the obligation.
									(2)LimitationThe
				source of payments received from a borrower under paragraph (1)(B) shall not be
				a loan or other debt obligation that is made or guaranteed by the Federal
				Government.
								.
					(c)FeesSection 1702(h) of the Energy Policy Act of
			 2005 (42 U.S.C.
			 16512(h)) is amended by striking paragraph (2) and inserting
			 the following:
						
							(2)AvailabilityFees collected under this subsection
				shall—
								(A)be deposited by
				the Secretary into a special fund in the Treasury to be known as the
				‘Incentives For Innovative Technologies Fund’; and
								(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
								.
					(d)Wage rate
			 requirementsSection 1702 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by
			 adding at the end the following new subsection:
						
							(k)Wage Rate
				RequirementsNo loan
				guarantee shall be made under this title unless the borrower has provided to
				the Secretary reasonable assurances that all laborers and mechanics employed by
				contractors and subcontractors in the performance of construction work financed
				in whole or in part by the guaranteed loan will be paid wages at rates not less
				than those prevailing on projects of a character similar to the contract work
				in the civil subdivision of the State in which the contract work is to be
				performed as determined by the Secretary of Labor in accordance with subchapter
				IV of chapter 31 of part A of subtitle II of title 40, United States Code. With
				respect to the labor standards specified in this subsection, the Secretary of
				Labor shall have the authority and functions set forth in Reorganization Plan
				Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
				section
				3145 of title 40, United States
				Code.
							.
					(e)SubrogationSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is amended
			 by striking subparagraphs (B) and (C) and inserting the following:
						
							(B)Superiority of
				rightsExcept as provided in subparagraph (C), the rights of the
				Secretary, with respect to any property acquired pursuant to a guarantee or
				related agreements, shall be superior to the rights of any other person with
				respect to the property.
							(C)Terms and
				conditionsA guarantee agreement shall include such detailed
				terms and conditions as the Secretary determines appropriate to—
								(i)protect the
				financial interests of the United States in the case of default;
								(ii)have available
				all the patents and technology necessary for any person selected, including the
				Secretary, to complete and operate the project;
								(iii)provide for
				sharing the proceeds received from the sale of project assets with other
				creditors or control the disposition of project assets if necessary to protect
				the financial interests of the United States in the case of default; and
								(iv)provide such lien
				priority in project assets as necessary to protect the financial interests of
				the United States in the case of a
				default.
								.
					182.PurposeThe purpose of sections 183 through 189 of
			 this subtitle is to promote the domestic development and deployment of clean
			 energy technologies required for the 21st century through the establishment of
			 a self-sustaining Clean Energy Deployment Administration that will provide for
			 an attractive investment environment through partnership with and support of
			 the private capital market in order to promote access to affordable financing
			 for accelerated and widespread deployment of—
					(1)clean energy
			 technologies;
					(2)advanced or
			 enabling energy infrastructure technologies;
					(3)energy efficiency
			 technologies in residential, commercial, and industrial applications, including
			 end-use efficiency in buildings; and
					(4)manufacturing
			 technologies for any of the technologies or applications described in this
			 section.
					183.DefinitionsIn this subtitle:
					(1)AdministrationThe
			 term Administration means the Clean Energy Deployment
			 Administration established by section 186.
					(2)Advisory
			 councilThe term Advisory Council means the Energy
			 Technology Advisory Council of the Administration.
					(3)Breakthrough
			 technologyThe term breakthrough technology means a
			 clean energy technology that—
						(A)presents a
			 significant opportunity to advance the goals developed under section 185, as
			 assessed under the methodology established by the Advisory Council; but
						(B)has generally not
			 been considered a commercially ready technology as a result of high perceived
			 technology risk or other similar factors.
						(4)Clean energy
			 technologyThe term clean energy technology means a
			 technology related to the production, use, transmission, storage, control, or
			 conservation of energy—
						(A)that will
			 contribute to a stabilization of atmospheric greenhouse gas concentrations
			 thorough reduction, avoidance, or sequestration of energy-related emissions
			 and—
							(i)reduce the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, or transporting energy with
			 greater effectiveness through the infrastructure of the United States;
			 or
							(ii)diversify the
			 sources of energy supply of the United States to strengthen energy security and
			 to increase supplies with a favorable balance of environmental effects if the
			 entire technology system is considered; and
							(B)for which, as
			 determined by the Administrator, insufficient commercial lending is available
			 at affordable rates to allow for widespread deployment.
						(5)CostThe
			 term cost has the meaning given the term in section 502 of the
			 Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
					(6)Direct
			 loanThe term direct loan has the meaning given the
			 term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
					(7)FundThe
			 term Fund means the Clean Energy Investment Fund established by
			 section 184(a).
					(8)Green
			 bondsThe term Green Bonds means bonds issued
			 pursuant to section 184.
					(8)Loan
			 guaranteeThe term loan guarantee has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of 1990
			 (2 U.S.C.
			 661a).
					(9)National
			 laboratoryThe term National Laboratory has the
			 meaning given the term in section 2 of the Energy Policy Act of 2005
			 (42 U.S.C.
			 15801).
					(10)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(11)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						(12)Technology
			 riskThe term technology risk means the risks during
			 construction or operation associated with the design, development, and
			 deployment of clean energy technologies (including the cost, schedule,
			 performance, reliability and maintenance, and accounting for the perceived
			 risk), from the perspective of commercial lenders, that may be increased as a
			 result of the absence of adequate historical construction, operating, or
			 performance data from commercial applications of the technology.
					184.Clean energy
			 investment fund
					(a)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Clean Energy Investment Fund, consisting of—
						(1)such amounts as
			 are deposited in the Fund under this subtitle; and
						(2)such sums as may
			 be appropriated to supplement the Fund.
						(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Fund such sums as are necessary to carry out this subtitle.
					(c)Expenditures
			 from fund
						(1)In
			 generalAmounts in the Fund shall be available to the
			 Administrator of the Administration for obligation without fiscal year
			 limitation, to remain available until expended.
						(2)Administrative
			 expenses
							(A)FeesFees
			 collected for administrative expenses shall be available without limitation to
			 cover applicable expenses.
							(B)FundTo
			 the extent that administrative expenses are not reimbursed through fees, an
			 amount not to exceed 1.5 percent of the amounts in the Fund as of the beginning
			 of each fiscal year shall be available to pay the administrative expenses for
			 the fiscal year necessary to carry out this subtitle.
							(d)Transfers of
			 amounts
						(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
						(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
						(3)Cash
			 flowsCash flows associated with costs of the Fund described in
			 section 502(5)(B) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)(B))
			 shall be transferred to appropriate credit accounts.
						(e)Green
			 bonds
						(1)Initial
			 capitalizationThe Secretary of the Treasury shall issue Green
			 Bonds in the amount of $7,500,000,000 on the credit of the United States to
			 acquire capital stock of the Administration. Stock certificates evidencing
			 ownership in the Administration shall be issued by the Administration to the
			 Secretary of the Treasury, to the extent of payments made for the capital stock
			 of the Administration.
						(2)Denominations
			 and maturityGreen Bonds shall be in such forms and
			 denominations, and shall mature within such periods, as determined by the
			 Secretary of the Treasury.
						(3)InterestGreen
			 Bonds shall bear interest at a rate not less than the current average yield on
			 outstanding market obligations of the United States of comparable maturity
			 during the month preceding the issuance of the obligation as determined by the
			 Secretary of the Treasury.
						(4)Lawful
			 investmentsGreen Bonds shall be lawful investments, and may be
			 accepted as security for all fiduciary, trust, and public funds, the investment
			 or deposit of which shall be under the authority or control of the United
			 States or any officer or officers thereof.
						185.Energy
			 technology deployment goals
					(a)GoalsNot
			 later than 1 year after the date of enactment of this Act, the Secretary, after
			 consultation with the Advisory Council, shall develop and publish for review
			 and comment in the Federal Register recommended near-, medium-, and long-term
			 goals (including numerical performance targets at appropriate intervals to
			 measure progress toward those goals) for the deployment of clean energy
			 technologies through the credit support programs established by section 187 to
			 promote—
						(1)sufficient
			 electric generating capacity using clean energy technologies to meet the energy
			 needs of the United States;
						(2)clean energy
			 technologies in vehicles and fuels that will substantially reduce the reliance
			 of the United States on foreign sources of energy and insulate consumers from
			 the volatility of world energy markets;
						(3)a
			 domestic commercialization and manufacturing capacity that will establish the
			 United States as a world leader in clean energy technologies across multiple
			 sectors;
						(4)installation of
			 sufficient infrastructure to allow for the cost-effective deployment of clean
			 energy technologies appropriate to each region of the United States;
						(5)the transformation
			 of the building stock of the United States to zero net energy
			 consumption;
						(6)the recovery, use,
			 and prevention of waste energy;
						(7)domestic
			 manufacturing of clean energy technologies on a scale that is sufficient to
			 achieve price parity with conventional energy sources;
						(8)domestic
			 production of commodities and materials (such as steel, chemicals, polymers,
			 and cement) using clean energy technologies so that the United States will
			 become a world leader in environmentally sustainable production of the
			 commodities and materials;
						(9)a
			 robust, efficient, and interactive electricity transmission grid that will
			 allow for the incorporation of clean energy technologies, distributed
			 generation, and demand-response in each regional electric grid;
						(10)sufficient
			 availability of financial products to allow owners and users of residential,
			 retail, commercial, and industrial buildings to make energy efficiency and
			 distributed generation technology investments with reasonable payback
			 periods;
						(11)sufficient availability of financial
			 services and support to small businesses developing and deploying clean energy
			 technologies through partnerships with private entities that have relevant
			 credit expertise; and
						(12)such other goals
			 as the Secretary, in consultation with the Advisory Council, determines to be
			 consistent with the purpose stated in section 182.
						(b)RevisionsThe
			 Secretary shall revise the goals established under subsection (a), from time to
			 time as appropriate, to account for advances in technology and changes in
			 energy policy.
					186.Clean energy
			 deployment administration
					(a)Establishment
						(1)Establishment of
			 corporationThere is established a corporation to be known as the
			 Clean Energy Deployment Administration that shall be wholly owned by the United
			 States.
						(2)Independent
			 corporationThe Administration shall be an independent
			 corporation. Neither the Administration nor any of its functions, powers, or
			 duties shall be transferred to or consolidated with any other department,
			 agency, or corporation of the Government unless the Congress provides
			 otherwise.
						(3)CharterThe
			 Administration shall be chartered for 20 years from the date of enactment of
			 this section.
						(4)Status
							(A)Inspector
			 generalSection 12 of the Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
								(i)in
			 paragraph (1), by inserting the Administrator of the Clean Energy
			 Deployment Administration; after Export-Import Bank;;
			 and
								(ii)in
			 paragraph (2), by inserting the Clean Energy Deployment
			 Administration, after Export-Import Bank,.
								(3)Offices
							(A)Principal
			 officeThe Administration shall—
								(i)maintain the
			 principal office of the Administration in the national capital region;
			 and
								(ii)for
			 purposes of venue in civil actions, be considered to be a resident of the
			 District of Columbia.
								(B)Other
			 officesThe Administration may establish other offices in such
			 other places as the Administration considers necessary or appropriate for the
			 conduct of the business of the Administration.
							(b)Administrator
						(1)In
			 generalThe Administrator of the Administration shall be—
							(A)appointed by the
			 President, with the advice and consent of the Senate, for a 5-year term;
			 and
							(B)compensated at the
			 prevailing rate for compensation for similar positions in industry.
							(2)DutiesThe
			 Administrator of the Administration shall—
							(A)serve as the Chief
			 Executive Officer of the Administration and Chairman of the Board;
							(B)ensure
			 that—
								(i)the
			 Administration operates in a safe and sound manner, including maintenance of
			 adequate capital and internal controls (consistent with section 404 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262));
								(ii)the
			 operations and activities of the Administration foster liquid, efficient,
			 competitive, and resilient energy and energy efficiency finance markets;
								(iii)the
			 Administration carries out the purpose stated in section 182 only through
			 activities that are authorized under and consistent with sections 182 through
			 189; and
								(iv)the
			 activities of the Administration and the manner in which the Administration is
			 operated are consistent with the public interest;
								(C)develop policies
			 and procedures for the Administration that will—
								(i)promote a
			 self-sustaining portfolio of investments that will maximize the value of
			 investments to effectively promote clean energy technologies;
								(ii)promote
			 transparency and openness in Administration operations;
								(iii)afford the
			 Administration with sufficient flexibility to meet the purpose stated in
			 section 182; and
								(iv)provide for the
			 efficient processing of applications; and
								(D)with the
			 concurrence of the Board, set expected loss reserves for the support provided
			 by the Administration consistent with section 187(c).
							(c)Board of
			 directors
						(1)In
			 generalThe Board of Directors of the Administration shall
			 consist of—
							(A)the Secretary or
			 the designee of the Secretary, who shall serve as an ex-officio member of the
			 Board of Directors;
							(B)the Secretary of
			 the Treasury or the designee of the Secretary, who shall serve as an ex-officio
			 member of the Board of Directors;
							(C)the Secretary of
			 the Interior or the designee of the Secretary, who shall serve as an ex-officio
			 member of the Board of Directors;
							(D)the Secretary of
			 Agriculture or the designee of the Secretary, who shall serve as an ex officio
			 member of the Board of Directors;
							(E)the Administrator
			 of the Administration, who shall serve as the Chairman of the Board of
			 Directors; and
							(F)4 additional
			 members who shall—
								(i)be
			 appointed by the President, with the advice and consent of the Senate, for
			 staggered 5-year terms; and
								(ii)have experience
			 in banking, financial services, technology assessment, energy regulation, or
			 risk management, including individuals with substantial experience in the
			 development of energy projects, the electricity generation sector, the
			 transportation sector, the manufacturing sector, and the energy efficiency
			 sector.
								(2)DutiesThe
			 Board of Directors shall—
							(A)oversee the
			 operations of the Administration and ensure industry best practices are
			 followed in all financial transactions involving the Administration;
							(B)consult with the
			 Administrator of the Administration on the general policies and procedures of
			 the Administration to ensure the interests of the taxpayers are
			 protected;
							(C)ensure the
			 portfolio of investments are consistent with purpose stated in section 182 and
			 with the long-term financial stability of the Administration;
							(D)ensure that the
			 operations and activities of the Administration are consistent with the
			 development of a robust private sector that can provide commercial loans or
			 financing products; and
							(E)not serve on a
			 full-time basis, except that the Board of Directors shall meet at least
			 quarterly to review, as appropriate, applications for credit support and set
			 policies and procedures as necessary.
							(3)RemovalAn
			 appointed member of the Board of Directors may be removed from office by the
			 President for good cause.
						(4)VacanciesAn
			 appointed seat on the Board of Directors that becomes vacant shall be filled by
			 appointment by the President, but only for the unexpired portion of the term of
			 the vacating member.
						(5)Compensation of
			 membersAn appointed member of the Board of Directors shall be
			 compensated at the prevailing rate for compensation for similar positions in
			 industry.
						(d)Energy
			 technology advisory council
						(1)In
			 generalThe Administration shall have an Energy Technology
			 Advisory Council consisting of 8 members selected by the Board of Directors of
			 the Administration.
						(2)QualificationsThe
			 members of the Advisory Council shall—
							(A)have clean energy
			 project development, clean energy finance, commercial, and/or relevant
			 scientific expertise; and
							(B)include
			 representatives of—
								(i)the
			 academic community;
								(ii)the
			 private research community;
								(iii)National
			 Laboratories;
								(iv)the
			 technology or project development community; and
								(v)the
			 commercial energy financing and operations sector.
								(3)DutiesThe
			 Advisory Council shall—
							(A)develop and
			 publish for comment in the Federal Register a methodology for assessment of
			 clean energy technologies that will allow the Administration to evaluate
			 projects based on the progress likely to be achieved per-dollar invested in
			 maximizing the attributes of the definition of clean energy technology, taking
			 into account the extent to which support for a clean energy technology is
			 likely to accrue subsequent benefits that are attributable to a commercial
			 scale deployment taking place earlier than that which otherwise would have
			 occurred without the support; and
							(B)advise on the
			 technological approaches that should be supported by the Administration to meet
			 the technology deployment goals established by the Secretary pursuant to
			 section 185.
							(4)Term
							(A)In
			 generalMembers of the Advisory Council shall have 5-year
			 staggered terms, as determined by the Administrator of the
			 Administration.
							(B)ReappointmentA
			 member of the Advisory Council may be reappointed.
							(5)CompensationA
			 member of the Advisory Council, who is not otherwise compensated as a Federal
			 employee, shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section
			 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the performance of the
			 duties of the Advisory Council.
						(e)Staff
						(1)In
			 generalThe Administrator of the Administration, in consultation
			 with the Board of Directors, may—
							(A)appoint and
			 terminate such officers, attorneys, employees, and agents as are necessary to
			 carry out this subtitle; and
							(B)vest those
			 personnel with such powers and duties as the Administrator of the
			 Administration may determine.
							(f)Conflicts of
			 interestNo director, officer, attorney, agent, or employee of
			 the Administration shall in any manner, directly or indirectly, participate in
			 the deliberation upon, or the determination of, any question affecting such
			 individual’s personal interests, or the interests of any corporation,
			 partnership, or association in which such individual is directly or indirectly
			 personally interested.
					(g)Sunset
						(1)Expiration of
			 charterThe Administration shall continue to exercise its
			 functions until all obligations and commitments of the Administration are
			 discharged, even after its charter has expired.
						(2)Prior
			 obligationsNo provisions of this subsection shall be construed
			 as preventing the Administration from—
							(A)undertaking
			 obligations prior to the date of the expiration of its charter which mature
			 subsequent to such date;
							(B)assuming, prior to
			 the date of the expiration of its charter, liability as guarantor, endorser, or
			 acceptor of obligations which mature subsequent to such date; or
							(C)continuing as a
			 corporation and exercising any of its functions subsequent to the date of the
			 expiration of its charter for purposes of orderly liquidation, including the
			 administration of its assets and the collection of any obligations held by the
			 Administration.
							187.Direct
			 support
					(a)In
			 generalThe Administration may issue direct loans, letters of
			 credit, and loan guarantees to deploy clean energy technologies if the
			 Administrator of the Administration has determined that deployment of the
			 technologies would benefit or be accelerated by the support.
					(b)Eligibility
			 criteriaIn carrying out this section and awarding credit support
			 to projects, the Administrator of the Administration shall account for—
						(1)how the technology
			 rates based on an evaluation methodology established by the Advisory
			 Council;
						(2)how the project
			 fits with the goals established under section 185; and
						(3)the potential for
			 the applicant to successfully complete the project.
						(c)Risk
						(1)Expected loan
			 loss reserveThe Administrator of the Administration shall
			 establish an expected loan loss reserve to account for estimated losses
			 attributable to activities under this section that is consistent with the
			 purposes of—
							(A)developing
			 breakthrough technologies to the point at which technology risk is largely
			 mitigated;
							(B)achieving
			 widespread deployment and advancing the commercial viability of clean energy
			 technologies; and
							(C)advancing the
			 goals established under section 185.
							(2)Initial expected
			 loan loss reserveUntil such time as the Administrator of the
			 Administration determines sufficient data exist to establish an expected loan
			 loss reserve that is appropriate, the Administrator of the Administration shall
			 consider establishing an initial rate of 10 percent for the portfolio of
			 investments under this subtitle.
						(3)Portfolio
			 investment approachThe Administration shall—
							(A)use a portfolio
			 investment approach to mitigate risk and diversify investments across
			 technologies and ensure that no particular technology is provided more than 30
			 percent of the financial support available;
							(B)to the maximum
			 extent practicable and consistent with long-term self-sufficiency, weigh the
			 portfolio of investments in projects to advance the goals established under
			 section 185;
							(C)consistent with
			 the expected loan loss reserve established under this subsection, the purpose
			 stated in section 182, and section 186(b)(2)(B), provide the maximum
			 practicable percentage of support to promote breakthrough technologies;
			 and
							(D)give the highest
			 priority to investments that promote technologies that will achieve the maximum
			 greenhouse gas emission reductions within a reasonable period of time per
			 dollar invested and the earliest reductions in greenhouse gas emissions.
							(4)Loss rate
			 review
							(A)In
			 generalThe Board of Directors shall review on an annual basis
			 the loss rates of the portfolio to determine the adequacy of the
			 reserves.
							(B)ReportNot
			 later than 90 days after the date of the initiation of the review, the
			 Administrator of the Administration shall submit to the Committee on Energy and
			 Natural Resources and the Committee on Finance of the Senate, and the Committee
			 on Energy and Commerce and the Committee on Ways and Means of the House of
			 Representatives a report describing the results of the review and any
			 recommended policy changes.
							(5)Federal cost
			 shareDirect loans, letters of credit and loan guarantees by the
			 Administration shall not exceed an amount equal to 80 percent of the project
			 cost of the facility that is the subject of the loan, letter of credit or loan
			 guarantee, as estimated at the time at which the loan, letter of credit or loan
			 guarantee is issued.
						(d)Application
			 review
						(1)In
			 generalTo the maximum extent practicable and consistent with
			 sound business practices, the Administration shall seek to consolidate reviews
			 of applications for credit support under this subtitle such that final
			 decisions on applications can generally be issued not later than 180 days after
			 the date of submission of a completed application.
						(2)Environmental
			 reviewIn carrying out this subtitle, the Administration shall,
			 to the maximum extent practicable—
							(A)avoid duplicating
			 efforts that have already been undertaken by other agencies (including State
			 agencies acting under Federal programs); and
							(B)with the advice of
			 the Council on Environmental Quality and any other applicable agencies, use the
			 administrative records of similar reviews conducted throughout the executive
			 branch to develop the most expeditious review process practicable.
							(e)Wage rate
			 requirements
						(1)In
			 generalNo credit support shall be issued under this section
			 unless the borrower has provided to the Administrator of the Administration
			 reasonable assurances that all laborers and mechanics employed by contractors
			 and subcontractors in the performance of construction work financed in whole or
			 in part by the Administration will be paid wages at rates not less than those
			 prevailing on projects of a character similar to the contract work in the civil
			 subdivision of the State in which the contract work is to be performed as
			 determined by the Secretary of Labor in accordance with subchapter IV of
			 chapter 31 of part A of subtitle II of title 40, United States Code.
						(2)Labor
			 standardsWith respect to the labor standards specified in this
			 subsection, the Secretary of Labor shall have the authority and functions set
			 forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.)
			 and section
			 3145 of title 40, United States Code.
						(f)Limitations(1)The Administration shall
			 not provide direct support as defined under this section or indirect support as
			 defined under section 188 to an individual clean energy technology project that
			 obtained a loan guarantee under title XVII of the Energy Policy Act of
			 2005.
						(2)No direct or indirect support
			 provided by the Administration may be used to pay any part of the cost of an
			 obligation or a loan guarantee under title XVII of the Energy Policy Act of
			 2005.
						188.Indirect
			 support
					(a)In
			 generalFor the purpose of enhancing the availability of private
			 financing for clean energy technology deployment, the Administration
			 may—
						(1)provide credit
			 support to portfolios of taxable debt obligations originated by state, local,
			 and private sector entities that enable owners and users of buildings and
			 industrial facilities to—
							(A)significantly
			 increase the energy efficiency of such buildings or facilities; or
							(B)install systems
			 that individually generate electricity from renewable energy resources and have
			 a capacity of no more than 2 megawatts;
							(2)facilitate
			 financing transactions in tax equity markets and long-term purchasing of clean
			 energy by state, local, and non-governmental not-for-profit entities, to the
			 degree and extent that the Administration determines such financing activity is
			 appropriate and consistent with carrying out the purposes described in Section
			 182 of this Act; and
						(3)provide credit
			 support to portfolios of taxable debt obligations originated by state, local,
			 and private sector entities that enable the deployment of energy storage
			 applications for electric drive vehicles, stationary applications, and
			 electricity transmission and distribution.
						(b)DefinitionsFor
			 purposes of the section:
						(1)Credit
			 supportThe term credit support means—
							(A)direct loans,
			 letters of credit, loan guarantees, and insurance products; and
							(B)the purchase or
			 commitment to purchase, or the sale or commitment to sell, debt instruments
			 (including subordinated securities).
							(2)Renewable energy
			 resourceThe term renewable energy resource shall
			 have the meaning given that term in section 610 of the Public Utility
			 Regulatory Policies Act of 1978 (as added by section 101 of this Act).
						(c)TransparencyThe
			 Administration shall seek to foster through its credit support
			 activities—
						(1)the development
			 and consistent application of standard contractual terms, transparent
			 underwriting standards and consistent measurement and verification protocols,
			 as applicable; and
						(2)the creation of
			 performance data that promotes effective underwriting and risk management to
			 support lending markets and stimulate the development of private investment
			 markets.
						(d)Exempt
			 securitiesAll securities insured or guaranteed by the
			 Administration shall, to the same extent as securities that are direct
			 obligations of or obligations guaranteed as to the principal or interest by the
			 United States, be considered to be exempt securities within the meaning of the
			 laws administered by the Securities and Exchange Commission.
					189.Federal credit
			 authority
					(a)Payments of
			 liabilities
						(1)In
			 generalAny payment made to discharge liabilities arising from
			 agreements under this subtitle shall be paid exclusively out of the Fund or the
			 associated credit account, as appropriate.
						(2)SecuritySubject
			 to paragraph (1), the full faith and credit of the United States is pledged to
			 the payment of all obligations entered into by the Administration pursuant to
			 this subtitle.
						(b)Fees
						(1)In
			 generalConsistent with achieving the purpose stated in section
			 182, the Administrator of the Administration shall charge fees or collect
			 compensation generally in accordance with commercial rates.
						(2)Availability of
			 feesAll fees collected by the Administration may be retained by
			 the Administration and placed in the Fund and may remain available to the
			 Administration, without further appropriation or fiscal year limitation, for
			 use in carrying out the purpose stated in section 182.
						(3)Breakthrough
			 technologiesThe Administration shall charge the minimum amount
			 in fees or compensation practicable for breakthrough technologies, consistent
			 with the long-term viability of the Administration, unless the Administration
			 first determines that a higher charge will not impede the development of the
			 technology.
						(4)Alternative fee
			 arrangementsThe Administration may use such alternative
			 arrangements (such as profit participation, contingent fees, and other valuable
			 contingent interests) as the Administration considers appropriate to compensate
			 the Administration for the expenses of the Administration and the risk inherent
			 in the support of the Administration.
						(c)Cost transfer
			 authorityAmounts collected by the Administration for the cost of
			 a loan or loan guarantee shall be transferred by the Administration to the
			 respective credit accounts.
					190.General
			 provisions
					(a)Immunity from
			 impairment, limitation, or restriction
						(1)In
			 generalAll rights and remedies of the Administration (including
			 any rights and remedies of the Administration on, under, or with respect to any
			 mortgage or any obligation secured by a mortgage) shall be immune from
			 impairment, limitation, or restriction by or under—
							(A)any law (other
			 than a law enacted by Congress expressly in limitation of this paragraph) that
			 becomes effective after the acquisition by the Administration of the subject or
			 property on, under, or with respect to which the right or remedy arises or
			 exists or would so arise or exist in the absence of the law; or
							(B)any administrative
			 or other action that becomes effective after the acquisition.
							(2)State
			 lawThe Administrator of the Administration may conduct the
			 business of the Administration without regard to any qualification or law of
			 any State relating to incorporation.
						(b)Use of other
			 agenciesWith the consent of a department, establishment, or
			 instrumentality (including any field office), the Administration may—
						(1)use and act
			 through any department, establishment, or instrumentality; and
						(2)use, and pay
			 compensation for, information, services, facilities, and personnel of the
			 department, establishment, or instrumentality.
						(c)Financial
			 matters
						(1)InvestmentsFunds
			 of the Administration may be invested in such investments as the Board of
			 Directors may prescribe. Earnings from such funds, other than fees collected
			 under section 189, may be spent by the Administration only to such extent or in
			 such amounts as are provided in advance by appropriation Acts.
						(2)Fiscal
			 agentsAny Federal Reserve bank or any bank as to which at the
			 time of the designation of the bank by the Administrator of the Administration
			 there is outstanding a designation by the Secretary of the Treasury as a
			 general or other depository of public money, may be designated by the
			 Administrator of the Administration as a depositary or custodian or as a fiscal
			 or other agent of the Administration.
						(d)Periodic
			 reportsNot later than 1 year after commencement of operation of
			 the Administration and at least biannually thereafter, the Administrator of the
			 Administration shall submit to the Committee on Energy and Natural Resources
			 and the Committee on Finance of the Senate and the Committee on Energy and
			 Commerce and the Committee on Ways and Means of the House of Representatives a
			 report that includes a description of—
						(1)the technologies
			 supported by activities of the Administration and how the activities advance
			 the purpose stated in section 182; and
						(2)the performance of
			 the Administration on meeting the goals established under section 185.
						(g)Audits by the
			 comptroller general
						(1)In
			 generalThe programs, activities, receipts, expenditures, and
			 financial transactions of the Administration shall be subject to audit by the
			 Comptroller General of the United States under such rules and regulations as
			 may be prescribed by the Comptroller General.
						(2)AccessThe
			 representatives of the Government Accountability Office shall—
							(A)have access to the
			 personnel and to all books, accounts, documents, records (including electronic
			 records), reports, files, and all other papers, automated data, things, or
			 property belonging to, under the control of, or in use by the Administration,
			 or any agent, representative, attorney, advisor, or consultant retained by the
			 Administration, and necessary to facilitate the audit;
							(B)be afforded full
			 facilities for verifying transactions with the balances or securities held by
			 depositories, fiscal agents, and custodians;
							(C)be authorized to
			 obtain and duplicate any such books, accounts, documents, records, working
			 papers, automated data and files, or other information relevant to the audit
			 without cost to the Comptroller General; and
							(D)have the right of
			 access of the Comptroller General to such information pursuant to
			 section
			 716(c) of title 31, United States Code.
							(3)Assistance and
			 cost
							(A)In
			 generalFor the purpose of conducting an audit under this
			 subsection, the Comptroller General may, in the discretion of the Comptroller
			 General, employ by contract, without regard to section 3709 of the Revised
			 Statutes (41 U.S.C.
			 5), professional services of firms and organizations of
			 certified public accountants for temporary periods or for special
			 purposes.
							(B)Reimbursement
								(i)In
			 generalOn the request of the Comptroller General, the
			 Administration shall reimburse the Government Accountability Office for the
			 full cost of any audit conducted by the Comptroller General under this
			 subsection.
								(ii)CreditingSuch
			 reimbursements shall—
									(I)be credited to the
			 appropriation account entitled Salaries and Expenses, Government
			 Accountability Office at the time at which the payment is received;
			 and
									(II)remain available
			 until expended.
									(h)Annual
			 independent audits
						(1)In
			 generalThe Administrator of the Administration shall—
							(A)have an annual
			 independent audit made of the financial statements of the Administration by an
			 independent public accountant in accordance with generally accepted auditing
			 standards; and
							(B)submit to the
			 Secretary and to the Committee on Energy and Natural Resources and the
			 Committee on Finance of the Senate and the Committee on Energy and Commerce and
			 the Committee on Ways and Means of the House the results of the audit.
							(2)ContentIn
			 conducting an audit under this subsection, the independent public accountant
			 shall determine and report on whether the financial statements of the
			 Administration—
							(A)are presented
			 fairly in accordance with generally accepted accounting principles; and
							(B)comply with any
			 disclosure requirements imposed under this subtitle.
							(i)Financial
			 reports
						(1)In
			 generalThe Administrator of the Administration shall submit to
			 the Secretary and to the Committee on Energy and Natural Resources and the
			 Committee on Finance of the Senate and the Committee on Energy and Commerce and
			 the Committee on Ways and Means of the House annual and quarterly reports of
			 the financial condition and operations of the Administration, which shall be in
			 such form, contain such information, and be submitted on such dates as the
			 Secretary shall require.
						(2)Contents of
			 annual reportsEach annual report shall include—
							(A)financial
			 statements prepared in accordance with generally accepted accounting
			 principles;
							(B)any supplemental
			 information or alternative presentation that the Secretary may require;
			 and
							(C)an assessment (as
			 of the end of the most recent fiscal year of the Administration), signed by the
			 chief executive officer and chief accounting or financial officer of the
			 Administration, of—
								(i)the
			 effectiveness of the internal control structure and procedures of the
			 Administration; and
								(ii)the
			 compliance of the Administration with applicable safety and soundness
			 laws.
								(3)Special
			 reportsThe Secretary may require the Administrator of the
			 Administration to submit other reports on the condition (including financial
			 condition), management, activities, or operations of the Administration, as the
			 Secretary considers appropriate.
						(4)AccuracyEach
			 report of financial condition shall contain a declaration by the Administrator
			 of the Administration or any other officer designated by the Board of Directors
			 of the Administration to make the declaration, that the report is true and
			 correct to the best of the knowledge and belief of the officer.
						(5)Availability of
			 reportsReports required under this section shall be published
			 and made publicly available as soon as is practicable after receipt by the
			 Secretary.
						(j)Spending
			 safeguards and reporting
						(1)In
			 generalThe Administrator—
							(A)shall require any
			 entity receiving financing support from the Administration to report quarterly,
			 in a format specified by the Administrator, on such entity’s use of such
			 support and its progress fulfilling the objectives for which such support was
			 granted, and the Administrator shall make these reports available to the
			 public;
							(B)may establish
			 additional reporting and information requirements for any recipient of
			 financing support from the Administration;
							(C)shall establish
			 appropriate mechanisms to ensure appropriate use and compliance with all terms
			 of any financing support from the Administration;
							(D)shall create and
			 maintain a fully searchable database, accessible on the Internet (or successor
			 protocol) at no cost to the public, that contains at least—
								(i)a
			 list of each entity that has applied for financing support;
								(ii)a
			 description of each application;
								(iii)the status of
			 each such application;
								(iv)the
			 name of each entity receiving financing support;
								(v)the
			 purpose for which such entity is receiving such financing support;
								(vi)each quarterly
			 report submitted by the entity pursuant to this section; and
								(vii)such other
			 information sufficient to allow the public to understand and monitor the
			 financial support provided by the Administration;
								(E)shall make all
			 financing transactions available for public inspection, including formal annual
			 reviews by both a private auditor and the Comptroller General; and
							(F)shall at all times
			 be available to receive public comment in writing on the activities of the
			 Administration.
							(2)Protection of
			 confidential business informationTo the extent necessary and
			 appropriate, the Administrator may redact any information regarding applicants
			 and borrowers to protect confidential business information.
						191.Conforming
			 amendments
					(a)Tax exempt
			 statusSubsection (l) of
			 section
			 501 of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following:
						
							(4)The Clean Energy
				Deployment Administration established under section 186 of the American Clean
				Energy and Security Act of
				2009.
							.
					(b)Wholly owned
			 government corporationParagraph (3) of
			 section
			 9101 of title 31, United States Code, is amended by adding at
			 the end the following:
						
							(S)the Clean Energy
				Deployment
				Administration.
							.
					JMiscellaneous
				195.Increased
			 hydroelectric generation at existing Federal facilities
					(a)In
			 generalThe Secretary of the Interior, the Secretary of Energy,
			 and the Secretary of the Army shall jointly update the study of the potential
			 for increasing electric power production capability at federally owned or
			 operated water regulation, storage, and conveyance facilities required in
			 section 1834 of the Energy Policy Act of 2005.
					(b)ContentThe
			 update under this section shall include identification and description in
			 detail of each facility that is capable, with or without modification, of
			 producing additional hydroelectric power, including estimation of the existing
			 potential for the facility to generate hydroelectric power.
					(c)ReportThe
			 Secretaries shall submit to the Committees on Energy and Commerce, Natural
			 Resources, and Transportation and Infrastructure of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report on the findings, conclusions, and recommendations of the update of the
			 study under this section by not later than 12 months after the date of
			 enactment of this Act. The report shall include each of the following:
						(1)The
			 identifications, descriptions, and estimations referred to in subsection
			 (b).
						(2)A
			 description of activities currently conducted or considered, or that could be
			 considered, to produce additional hydroelectric power from each identified
			 facility.
						(3)A
			 summary of prior actions taken by the Secretaries to produce additional
			 hydroelectric power from each identified facility.
						(4)The costs to
			 install, upgrade, or modify equipment or take other actions to produce
			 additional hydroelectric power from each identified facility, and the level of
			 Federal power customer involvement in the determination of such costs.
						(5)The benefits that
			 would be achieved by such installation, upgrade, modification, or other action,
			 including quantified estimates of any additional energy or capacity from each
			 facility identified under subsection (b).
						(6)A
			 description of actions that are planned, underway, or might reasonably be
			 considered to increase hydroelectric power production by replacing turbine
			 runners, by performing generator upgrades or rewinds, or by construction of
			 pumped storage facilities.
						(7)The impact of
			 increased hydroelectric power production on irrigation, water supply, fish,
			 wildlife, Indian tribes, river health, water quality, navigation, recreation,
			 fishing, and flood control.
						(8)Any additional
			 recommendations to increase hydroelectric power production from, and reduce
			 costs and improve efficiency at, federally owned or operated water regulation,
			 storage, and conveyance facilities.
						196.Clean
			 technology business competition grant program
					(a)In
			 generalThe Secretary of
			 Energy is authorized to provide grants to organizations to conduct business
			 competitions that provide incentives, training, and mentorship to
			 entrepreneurs, including minority-owned and woman-owned, and early stage
			 start-up companies throughout the United States to meet high priority economic,
			 environmental, and energy security goals in areas to include energy efficiency,
			 renewable energy, air quality, water quality and conservation, transportation,
			 smart grid, green building, and waste management. Such competitions shall have
			 the purpose of accelerating the development and deployment of clean technology
			 businesses and green jobs; stimulating green economic development; providing
			 business training and mentoring to early stage clean technology companies; and
			 strengthening the competitiveness of United States clean technology industry in
			 world trade markets. Priority shall be given to business competitions that are
			 private sector led, encourage regional and interregional cooperation, and can
			 demonstrate market-driven practices and show the creation of cost-effective
			 green jobs through an annual publication of competition activities and
			 directory of companies.
					(b)EligibilityAn organization eligible for a grant under
			 subsection (a) is—
						(1)any organization
			 described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from
			 tax under section 501(a) of such Code; and
						(2)any sponsored entity of an organization
			 described in paragraph (1) that is operated as a nonprofit entity.
						(c)PriorityIn
			 making grants under this section, the Secretary shall give priority to those
			 organizations that can demonstrate broad funding support from private and other
			 non-Federal funding sources to leverage Federal investment.
					(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $20,000,000.
					197.National
			 Bioenergy Partnership
					(a)In
			 generalThe Secretary of
			 Energy shall establish a National Bioenergy Partnership to provide coordination
			 among programs of State governments, the Federal Government, and the private
			 sector that support the institutional and physical infrastructure necessary to
			 promote the deployment of sustainable biomass fuels and bioenergy technologies
			 for the United States.
					(b)ProgramThe
			 National Bioenergy Partnership shall consist of five regions, to be
			 administered by the CONEG Policy Research Center, the Council of Great Lakes
			 Governors, the Southern States Energy Board, the Western Governors Association,
			 and the Pacific Regional Biomass Energy Partnership led by the Washington State
			 University Energy Program.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of fiscal years 2010 through 2014 to carry out this section—
						(1)$5,000,000, to be
			 allocated among the 5 regions described in subsection (b) on the basis of the
			 number of States in each region, for distribution among the member States of
			 that region based on procedures developed by the member States of the region;
			 and
						(2)$2,500,000, to be
			 allocated equally among the 5 regions described in subsection (b) for
			 region-wide activities, including technical assistance and regional studies and
			 coordination.
						198.Office of
			 Consumer AdvocacySection 319
			 of the Federal Power Act is amended to read as follows:
					
						319.Office of
				Consumer Advocacy
							(a)Office
								(1)EstablishmentThere
				is established within the Commission an Office of Consumer Advocacy to serve as
				an advocate for the public interest. The Office of Administrative Litigation
				within the Commission shall be incorporated into the Office of Consumer
				Advocacy.
								(2)DirectorThe
				Office shall be headed by a Director to be appointed by the President by and
				with the advice and consent of the Senate from among individuals who are
				licensed attorneys admitted to the Bar of any State or of the District of
				Columbia and who have experience in public utility proceedings.
								(3)DutiesThe
				Office may—
									(A)represent the
				interests of energy customers—
										(i)on
				matters before the Commission concerning rates or service of public utilities
				and natural gas companies under the jurisdiction of the Commission;
										(ii)as amicus curiae,
				in the review in the courts of the United States of rulings by the Commission
				in such matters; and
										(iii)as amicus, in
				hearings and proceedings in other Federal regulatory agencies and commissions
				related to such matters;
										(B)monitor and review
				energy customer complaints and grievances on matters concerning rates or
				service of public utilities and natural gas companies under the jurisdiction of
				the Commission;
									(C)investigate
				independently, or within the context of formal proceedings, the services
				provided by, the rates charged by, and the valuation of the properties of,
				public utilities and natural gas companies under the jurisdiction of the
				Commission;
									(D)develop means,
				such as public dissemination of information, consultative services, and
				technical assistance, to ensure, to the maximum extent practicable, that the
				interests of energy consumers are adequately represented in the course of any
				hearing or proceeding described in subparagraph (A);
									(E)collect data
				concerning rates or service of public utilities and natural gas companies under
				the jurisdiction of the Commission; and
									(F)prepare and issue
				reports and recommendations.
									(4)Compensation and
				powersThe Director shall be compensated at Level IV of the
				Executive Schedule. The Director may—
									(A)employ not more
				than 25 full-time professional employees at appropriate levels in the GS Scale
				and such additional support personnel as required; and
									(B)procure temporary
				and intermittent services as needed.
									(5)Information from
				other Federal agenciesThe Director may request, from any
				department, agency, or instrumentality of the United States such information as
				he deems necessary to carry out his functions under this section. Upon such
				request, the head of the department, agency, or instrumentality concerned
				shall, to the extent practicable and authorized by law, provide such
				information to the Office.
								(b)Consumer
				Advocacy Advisory Committee
								(1)EstablishmentThe
				Director shall establish an advisory committee to be known as Consumer Advocacy
				Advisory Committee (in this section referred to as the Advisory
				Committee) to review rates, services, and disputes and to make
				recommendations to the Director.
								(2)CompositionThe
				Director shall appoint 5 members to the Advisory Committee including—
									(A)2 individuals
				representing State utility consumer advocates; and
									(B)1 individual, from
				a nongovernmental organization representing consumers.
									(3)MeetingsThe
				Advisory Committee shall meet at such frequency as may be required to carry out
				its duties.
								(4)ReportsThe
				Director shall provide for the publication of recommendations of the Advisory
				Committee on the public website established for the Office.
								(5)DurationNotwithstanding
				any other provision of law, the Advisory Committee shall continue in operation
				during the period for which the Office exists.
								(c)Definitions
								(1)Energy
				customerThe term energy customer means a
				residential customer or a small commercial customer that receives products or
				services directly or indirectly from a public utility or natural gas company
				under the jurisdiction of the Commission.
								(2)Natural gas
				companyThe term natural gas company has the
				meaning given the term in section 2 of the Natural Gas Act (15 U.S.C. 717a), as
				modified by section 601(a) of the Natural Gas Policy Act of 1978
				(15 U.S.C.
				3431(a)).
								(3)OfficeThe
				term Office means the Office of Consumer Advocacy established
				under this section.
								(4)Public
				utilityThe term public utility has the meaning
				given the term in section 201(e) of this Act.
								(5)Small commercial
				customerThe term small commercial customer means
				a commercial customer that has a peak demand of not more than 1,000 kilowatts
				per hour.
								(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as necessary to carry out this section.
							(e)Savings
				clauseNothing in this section affects the rights or obligations
				of any State utility consumer
				advocate.
							.
				199.Development
			 corporation for renewable power borrowing authority
					(a)DeterminationNo
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Energy, in coordination with the Secretary of Commerce, shall—
						(1)determine any
			 geographic area within the contiguous United States that lacks a Federal power
			 marketing agency;
						(2)develop a plan or criteria for the
			 geographic areas identified in paragraph (1) regarding investment in renewable
			 energy and associated infrastructure within an area identified in paragraph
			 (1); and
						(3)identify any
			 Federal agency within an area in paragraph (1) that has, or could develop, the
			 ability to facilitate the investment in paragraph (2).
						(b)ReportThe
			 Secretary of Energy, in coordination with the Secretary of Commerce, shall
			 provide the determinations made under subsection (a) to the Committee on Energy
			 and Commerce of the House of Representatives.
					(c)EstablishmentBased
			 upon the determinations made pursuant to subsection (a), the Secretary of
			 Energy, in coordination with the Secretary of Commerce, shall recommend to the
			 Committee on Energy and Commerce of the House of Representatives the
			 establishment of any new Federal lending authority, including authorization of
			 additional lending authority for existing Federal agencies, not to exceed
			 $3,500,000,000 per geographic area identified in subsection (a)(1).
					(d)Authorization$25,000,000
			 is authorized to be appropriated for fiscal year 2010 to carry out the
			 provisions of this section.
					199A.StudyNot later than February 1, 2011, the
			 Secretary of Energy shall transmit to the Congress a report showing the results
			 of a study on the use of thorium-fueled nuclear reactors for national energy
			 needs. Such report shall include a response to the International Atomic Energy
			 Agency study entitled Thorium fuel cycle - Potential benefits and
			 challenges (IAEA–TECDOC–1450).
				IIEnergy
			 Efficiency
			ABuilding Energy
			 Efficiency Programs
				201.Greater energy
			 efficiency in building codesSection 304 of the Energy Conservation and
			 Production Act (42
			 U.S.C. 6833) is amended to read as follows:
					
						304.Greater energy
				efficiency in building codes
							(a)Energy
				efficiency targets
								(1)In
				generalExcept as provided in paragraph (2) or (3), the national
				building code energy efficiency target for the national average percentage
				improvement of a building’s energy performance when built to a code meeting the
				target shall be—
									(A)effective on the
				date of enactment of the American Clean Energy and Security Act of 2009, 30
				percent reduction in energy use relative to a comparable building constructed
				in compliance with the baseline code;
									(B)effective January
				1, 2014, for residential buildings, and January 1, 2015, for commercial
				buildings, 50 percent reduction in energy use relative to the baseline code;
				and
									(C)effective January
				1, 2017, for residential buildings, and January 1, 2018, for commercial
				buildings, and every 3 years thereafter, respectively, through January 1, 2029,
				and January 1, 2030, 5 percent additional reduction in energy use relative to
				the baseline code.
									(2)Consensus-based
				codesIf on any effective date specified in paragraph (1)(A),
				(B), or (C) a successor code to the baseline codes provides for greater
				reduction in energy use than is required under paragraph (1), the overall
				percentage reduction in energy use provided by that successor code shall be the
				national building code energy efficiency target.
								(3)Targets
				established by secretaryThe Secretary may by rule establish a
				national building code energy efficiency target for residential or commercial
				buildings achieving greater reductions in energy use than the targets
				prescribed in paragraph (1) or (2) if the Secretary determines that such
				greater reductions in energy use can be achieved with a code that is life cycle
				cost-justified and technically feasible. The Secretary may by rule establish a
				national building code energy efficiency target for residential or commercial
				buildings achieving a reduction in energy use that is greater than zero but
				less than the targets prescribed in paragraph (1) or (2) if the Secretary
				determines that such lesser target is the maximum reduction in energy use that
				can be achieved through a code that is life cycle cost-justified and
				technically feasible.
								(4)Additional
				reductions in energy useEffective on January 1, 2033, and once
				every 3 years thereafter, the Secretary shall determine, after notice and
				opportunity for comment, whether further energy efficiency building code
				improvements for residential or commercial buildings, respectively, are life
				cycle cost-justified and technically feasible, and shall establish updated
				national building code energy efficiency targets that meet such
				criteria.
								(5)Zero-net-energy
				buildingsIn setting targets under this subsection, the Secretary
				shall consider ways to support the deployment of distributed renewable energy
				technology, and shall seek to achieve the goal of zero-net-energy commercial
				buildings established in section 422 of the Energy Independence and Security
				Act of 2007 (42
				U.S.C. 17082).
								(6)Baseline
				codeFor purposes of this section, the term baseline
				code means—
									(A)for residential
				buildings, the 2006 International Energy Conservation Code (IECC) published by
				the International Code Council (ICC); and
									(B)for commercial
				buildings, the code published in ASHRAE Standard 90.1–2004.
									(7)ConsultationIn
				establishing the targets required by this section, the Secretary shall consult
				with the Director of the National Institute of Standards and Technology.
								(b)National energy
				efficiency building codes
								(1)Requirement
									(A)In
				generalThere shall be established national energy efficiency
				building codes under this subsection, for residential and commercial buildings,
				sufficient to meet each of the national building code energy efficiency targets
				established under subsection (a), not later than the date that is 1 year after
				the deadline for establishment of each such target, except that the national
				energy efficiency building code established to meet the target described in
				subsection (a)(1)(A) shall be established by not later than 15 months after the
				effective date of that target.
									(B)Existing
				codeIf the Secretary finds prior to the date provided in
				subparagraph (A) for establishing a national code for any target that one or
				more energy efficiency building codes published by a recognized developer of
				national energy codes and standards meet or exceed the established target, the
				Secretary shall select the code that meets the target with the highest
				efficiency in the most cost-effective manner, and such code shall be the
				national energy efficiency building code.
									(C)Requirement to
				establish codeIf the Secretary does not make a finding under
				subparagraph (B), the national energy efficiency building code shall be
				established by rule by the Secretary under paragraph (2).
									(2)Establishment by
				secretary
									(A)ProcedureIn
				order to establish a national energy efficiency building code as required under
				paragraph (1)(C), the Secretary shall—
										(i)not later than 6
				months prior to the effective date for each target, review existing and
				proposed codes published or under review by recognized developers of national
				energy codes and standards;
										(ii)determine the
				percentage of energy efficiency improvements that are or would be achieved in
				such published or proposed code versions relative to the target;
										(iii)propose
				improvements to such published or proposed code versions sufficient to meet or
				exceed the target; and
										(iv)unless a finding
				is made under paragraph (1)(B) with respect to a code published by a recognized
				developer of national energy codes and standards, adopt a code that meets or
				exceeds the relevant national building code energy efficiency target by not
				later than 1 year after the effective date of each such target, and by not
				later than 15 months after the target is established under subsection
				(a)(1)(A).
										(B)CalculationsEach
				national energy efficiency building code established by the Secretary under
				this paragraph shall be set at the maximum level the Secretary determines is
				life cycle cost-justified and technically feasible, in accordance with the
				following:
										(i)Savings
				calculationsCalculations of energy savings shall take into
				account the typical lifetimes of different products, measures, and system
				configurations.
										(ii)Cost-effectiveness
				calculationsCalculations of life cycle cost-effectiveness shall
				be based on life cycle cost methods and procedures under section 544 of the
				National Energy Conservation Policy Act (42 U.S.C. 8254), but shall
				incorporate to the extent feasible externalities such as impacts on climate
				change and on peak energy demand that are not already incorporated in assumed
				energy costs.
										(C)ConsiderationsIn
				developing a national energy efficiency building code under this paragraph, the
				Secretary shall consider—
										(i)for residential
				national energy efficiency building codes—
											(I)residential
				building standards published or proposed by ASHRAE;
											(II)building codes
				published or proposed by the International Code Council (ICC);
											(III)data from the
				Residential Energy Services Network (RESNET) on compliance measures utilized by
				consumers to qualify for the residential energy efficiency tax credits
				established under the Energy Policy Act of 2005;
											(IV)data and
				information from the Department of Energy’s Building America Program;
											(V)data and
				information from the Energy Star New Homes program;
											(VI)data and
				information from the New Building Institute and similar organizations;
				and
											(VII)standards for
				practices and materials to achieve cool roofs in residential buildings, taking
				into consideration reduced air conditioning energy use as a function of cool
				roofs, the potential reduction in global warming from increased solar
				reflectance from buildings, and cool roofs criteria in State and local building
				codes and in national and local voluntary programs, without reduction of
				otherwise applicable ceiling insulation standards; and
											(ii)for commercial
				national energy efficiency building codes—
											(I)commercial
				building standards proposed by ASHRAE;
											(II)building codes
				proposed by the International Code Council (ICC);
											(III)the Core
				Performance Criteria published by the New Buildings Institute;
											(IV)data and
				information developed by the Director of the Commercial High-Performance Green
				Building Office of the Department of Energy and any public-private partnerships
				established under that Office;
											(V)data and
				information from the Energy Star for Buildings program;
											(VI)data and
				information from the New Building Institute, RESNET, and similar organizations;
				and
											(VII)standards for
				practices and materials to achieve cool roofs in commercial buildings, taking
				into consideration reduced air conditioning energy use as a function of cool
				roofs, the potential reduction in global warming from increased solar
				reflectance from buildings, and cool roofs criteria in State and local building
				codes and in national and local voluntary programs, without reduction of
				otherwise applicable ceiling insulation standards.
											(D)ConsultationIn
				establishing any national energy efficiency building code required by this
				section, the Secretary shall consult with the Director of the National
				Institute of Standards and Technology.
									(3)Consensus
				standard assistance(A)To support the
				development of consensus standards that may provide the basis for national
				energy efficiency building codes, minimize duplication of effort, encourage
				progress through consensus, and facilitate the development of greater building
				efficiency, the Secretary shall provide assistance to recognized developers of
				national energy codes and standards to develop, and where the relevant code has
				been adopted as the national code, disseminate consensus based energy
				efficiency building codes as provided in this paragraph.
									(B)Upon a finding by the Secretary that a
				code developed by such a developer meets a target established under subsection
				(a), the Secretary shall—
										(i)send notice of the Secretary’s
				finding to all duly authorized or appointed State, tribal, and local code
				agencies; and
										(ii)provide sufficient support to such
				a developer to make the code available on the Internet, or to accomplish
				distribution of such code to all such State, tribal, and local code agencies at
				no cost to the State, tribal, and local code agencies.
										(C)The Secretary may contract with such a
				developer and with other organizations with expertise on codes to provide
				training for State, tribal, and local code officials and building inspectors in
				the implementation and enforcement of such code.
									(D)The Secretary may provide grants and
				other support to such a developer to—
										(i)develop appropriate refinements to
				such code; and
										(ii)support analysis of options for
				improvements in the code to meet the next scheduled target.
										(4)Code developed
				by secretaryIf the Secretary establishes a national energy
				efficiency building code under paragraph (2), the Secretary shall—
									(A)to the extent that
				such code is based on a prior code developed by a recognized developer of
				national energy codes and standards, negotiate and provide appropriate
				compensation to such developer for the use of the code materials that remain in
				the code established by the Secretary; and
									(B)disseminate the
				national energy efficiency building codes to State, tribal, and local code
				officials, and support training and provide guidance and technical assistance
				to such officials as appropriate.
									(c)State adoption
				of energy efficiency building codes
								(1)RequirementNot
				later than 1 year after a national energy efficiency building code for
				residential or commercial buildings is established or revised under subsection
				(b), each State—
									(A)shall—
										(i)review and update
				the provisions of its building code regarding energy efficiency to meet or
				exceed the target met in the new national energy efficiency building code, to
				achieve equivalent or greater energy savings;
										(ii)document, where
				local governments establish building codes, that local governments representing
				not less than 80 percent of the State’s urban population have adopted the new
				national code, or have adopted local codes that meet or exceed the target met
				in the new national code to achieve equivalent or greater energy savings;
				or
										(iii)adopt the new
				national code; and
										(B)shall provide a
				certification to the Secretary demonstrating that energy efficiency building
				code provisions that apply pursuant to subparagraph (A) in that State meet or
				exceed the target met by the new national code, to achieve equivalent or
				greater energy savings.
									(2)Confirmation
									(A)RequirementNot
				later than 90 days after a State certification is provided under paragraph
				(1)(B), the Secretary shall determine whether the State’s energy efficiency
				building code provisions meet the requirements of this subsection.
									(B)Acceptance by
				secretaryIf the Secretary determines under subparagraph (A) that
				the State’s energy efficiency building code or codes meet the requirements of
				this subsection, the Secretary shall accept the certification.
									(C)Deficiency
				noticeIf the Secretary determines under subparagraph (A) that
				the State’s building code or codes do not meet the requirements of this
				subsection, the Secretary shall identify the deficiency in meeting the national
				building code energy efficiency target, and, to the extent possible, indicate
				areas where further improvement in the State’s code provisions would allow the
				deficiency to be eliminated.
									(D)Revision of code
				and recertificationA State may revise its code or codes and
				submit a recertification under paragraph (1)(B) to the Secretary at any
				time.
									(3)Compliant
				codeFor the purposes of meeting the target described in
				subsection (a)(1)(A) for residential buildings, a State that adopts the code
				represented in California’s Title 24-2009 by the date 27 months after the date
				of enactment of the American Clean Energy and Security Act of 2009 shall be
				considered to have met the requirements of this subsection for the applicable
				period.
								(d)Application of
				national code to state and local jurisdictions
								(1)In
				generalUpon the expiration of 18 months after a national energy
				efficiency building code is established under subsection (b), in any
				jurisdiction where the State has not had a certification relating to that code
				accepted by the Secretary under subsection (c)(2)(B), and the local government
				has not had a certification relating to that code accepted by the Secretary
				under subsection (e)(5), the national energy efficiency building code shall
				become the applicable energy efficiency building code for such
				jurisdiction.
								(2)ConflictsIn
				the event of a conflict between a provision of the national energy efficiency
				building code and a provision of other applicable energy codes, the national
				energy efficiency building code shall apply. If there is a conflict between a
				provision of the national energy efficiency building code and a provision of
				any applicable fire code, life safety code, egress code, or accessibility code,
				the Secretary shall take appropriate actions to resolve such conflict in a
				manner that does not compromise the objectives of such codes.
								(3)State
				legislative adoptionIn a State in which the relevant building
				energy code is adopted legislatively, the deadline in paragraph (1) shall not
				be earlier than 1 year after the first day that the legislature meets following
				establishment of a national energy efficiency building code.
								(4)Notice of intent
				to enforceA State or locality that enforces building codes may
				assume responsibility for enforcing the national energy efficiency building
				code by notifying the Secretary to that effect not later than three months
				after the date established under paragraph (1).
								(5)ViolationsViolations
				of this section shall be defined as follows:
									(A)If the building is
				subject to the requirements of a State energy efficiency building code with
				respect to which a certification has been accepted by the Secretary under
				subsection (c)(2)(B) or a local energy efficiency building code with respect to
				which a certification has been accepted by the Secretary pursuant to subsection
				(e)(5), or the requirements of the national energy efficiency building code in
				a State where the State or locality has notified the Secretary of its intent to
				enforce the provisions of the national energy efficiency building code, a
				violation shall be determined pursuant to the relevant provisions of State or
				local law.
									(B)If the building is
				subject to the requirements of a national energy efficiency building code made
				applicable under paragraph (1) of this subsection, except as provided in
				subparagraph (A), a violation shall be defined by the Secretary pursuant to
				subsection (g).
									(e)State
				enforcement of energy efficiency building codes
								(1)In
				generalEach State, or where applicable under State law each
				local government, shall implement and enforce applicable State or local codes
				with respect to which a certification was accepted by the Secretary under
				subsection (c)(2)(B) or paragraph (5) of this subsection, or the national
				energy efficiency building codes, as provided in this subsection.
								(2)State
				certificationNot later than 2 years after the date of a
				certification under subsection (c)(1) or the application of a national energy
				efficiency building code under subsection (d)(1), each State shall certify that
				it has—
									(A)achieved
				compliance with—
										(i)State codes, or,
				as provided under State law, local codes, with respect to which a certification
				was accepted by the Secretary under subsection (c)(2)(B); or
										(ii)the national
				energy efficiency building code, as applicable; or
										(B)for any
				certification submitted within 7 years after the date of enactment of the
				American Clean Energy and Security Act of 2009, made significant progress
				toward achieving such compliance.
									(3)Achieving
				complianceA State shall be considered to achieve compliance with
				a code described in paragraph (2)(A) if at least 90 percent of new and
				substantially renovated building space in that State in the preceding year upon
				inspection meets the requirements of the code. A certification under paragraph
				(2) shall include documentation of the rate of compliance based on—
									(A)independent
				inspections of a random sample of the new and substantially renovated buildings
				covered by the code in the preceding year; or
									(B)an alternative
				method that yields an accurate measure of compliance as determined by the
				Secretary.
									(4)Significant
				progressA State shall be considered to have made significant
				progress toward achieving compliance with a code described in paragraph (2)(A)
				if—
									(A)the State has
				developed a plan, including for hiring enforcement staff, providing training,
				providing manuals and checklists, and instituting enforcement programs,
				designed to achieve full compliance within 5 years after the date of the
				adoption of the code;
									(B)the State is
				taking significant, timely, and measurable action to implement that
				plan;
									(C)the State has not
				reduced its expenditures for code enforcement; and
									(D)at least 50
				percent of new and substantially renovated building space in the State in the
				preceding year upon inspection meets the requirements of the code.
									(5)Secretary’s
				determinationNot later than 90 days after a State certification
				under paragraph (2), the Secretary shall determine whether the State has
				demonstrated that it has complied with the requirements of this subsection,
				including accurate measurement of compliance, or that it has made significant
				progress toward compliance. If such determination is positive, the Secretary
				shall accept the certification. If the determination is negative, the Secretary
				shall identify the areas of deficiency.
								(6)Out of
				compliance
									(A)In
				generalAny State for which the Secretary has not accepted a
				certification under paragraph (5) by the dates specified in paragraph (2) is
				out of compliance with this section.
									(B)Local
				complianceIn any State that is out of compliance with this
				section as provided in subparagraph (A), a local government may be in
				compliance with this section by meeting all certification requirements of this
				subsection.
									(C)NoncomplianceAny
				State that is not in compliance with this section, as provided in subparagraph
				(A), shall, until the State regains such compliance, be ineligible to
				receive—
										(i)emission
				allowances pursuant to subsection (h)(1);
										(ii)Federal funding
				in excess of that State’s share (calculated according to the allocation formula
				in section 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323)) of
				$125,000,000 each year; and
										(iii)for—
											(I)the first year for
				which the State is out of compliance, 25 percent of any additional funding or
				other items of monetary value otherwise provided under the American Clean
				Energy and Security Act of 2009;
											(II)the second year
				for which the State is out of compliance, 50 percent of any additional funding
				or other items of monetary value otherwise provided under the American Clean
				Energy and Security Act of 2009;
											(III)the third year
				for which the State is out of compliance, 75 percent of any additional funding
				or other items of monetary value otherwise provided under the American Clean
				Energy and Security Act of 2009; and
											(IV)the fourth and
				subsequent years for which the State is out of compliance, 100 percent of any
				additional funding or other items of monetary value otherwise provided under
				the American Clean Energy and Security Act of 2009.
											(f)Federal
				enforcement and trainingWhere a State fails and local
				governments in that State also fail to enforce the applicable State or national
				energy efficiency building codes, the Secretary shall enforce such codes, as
				follows:
								(1)The Secretary
				shall establish, by rule, within 2 years after the date of enactment of the
				American Clean Energy and Security Act of 2009, an energy efficiency building
				code enforcement capability.
								(2)Such enforcement
				capability shall be designed to achieve 90 percent compliance with such code in
				any State within 1 year after the date of the Secretary’s determination that
				such State is out of compliance with this section.
								(3)The Secretary may
				set and collect reasonable inspection fees to cover the costs of inspections
				required for such enforcement. Revenue from fees collected shall be available
				to the Secretary to carry out the requirements of this section upon
				appropriation.
								(4)In any
				jurisdiction to which this subsection applies, the Secretary shall coordinate
				enforcement of the national energy efficiency building code with State and
				local code enforcement of other building codes.
								(5)In any
				jurisdiction to which this subsection applies, the Secretary shall enhance
				compliance by conducting training and education of builders and other
				professionals in the jurisdiction concerning the national energy efficiency
				building code.
								(6)The Secretary
				shall coordinate with professional organizations representing code officials,
				architects, engineers, builders, and other experts to develop training
				curricula concerning the national energy efficiency building code.
								(7)If the Secretary
				enforces such codes under this subsection, the Secretary may, as appropriate,
				redefine violations of such codes.
								(g)Enforcement
				proceduresThe Secretary shall propose and, not later than 3
				years after the date of enactment of the American Clean Energy and Security Act
				of 2009, shall define by rule violations of the energy efficiency building
				codes to be enforced by the Secretary pursuant to this section, and the
				penalties that shall apply to violators, in any jurisdiction in which the
				national energy efficiency building code has been made applicable under
				subsection (d)(1). To the extent that the Secretary determines that the
				authority to adopt and impose such violations and penalties by rule requires
				further statutory authority, the Secretary shall report such determination to
				Congress as soon as such determination is made, but not later than 1 year after
				the enactment of the American Clean Energy and Security Act of 2009.
							(h)Federal
				support
								(1)Allowance
				allocation for state complianceFor each vintage year from 2012
				through 2050, the Administrator shall distribute allowances allocated pursuant
				to section 782(g)(2) of the Clean Air Act to the SEED Account for each State.
				Such allowances shall be distributed according to a formula established by the
				Secretary as follows:
									(A)One-fifth in an
				equal amount to each of the 50 States and United States territories.
									(B)Two-fifths as a
				function of the relative energy use in all buildings in each State in the most
				recent year for which data is available.
									(C)Two-fifths based
				on the number of building construction starts recorded in each State, the
				number of new building permits applied for in each State, or other relevant
				available data indicating building activity in each State, in the judgment of
				the Secretary, for the year prior to the year of the distribution.
									(2)Allowance
				allocation to local governmentsIn the instance that the
				Secretary certifies that one or more local governments are in compliance with
				this section pursuant to subsection (e)(6)(B), the Administrator shall provide
				to each such local government the portion of the emission allowances that would
				have been provided to that State as a function of the population of that
				locality as a proportion of the population of that State as a whole.
								(3)Unallocated
				allowancesTo the extent that allowances are not provided to
				State or local governments for lack of certification in any year, those
				allowances shall be added to the amount provided to those States and local
				governments that are certified as eligible in that year.
								(4)Use of
				allowancesEach State or each
				local government shall use such emission allowances as it receives pursuant to
				this section exclusively for the purposes of this section, including covering a
				reasonable portion of the costs of the development, adoption, implementation,
				and enforcement of a State or local energy efficiency building code that meets
				the national building code energy efficiency targets, or the national energy
				efficiency building code. In a State where local governments provide
				substantially all building code enforcement, a minimum of 50 percent of the
				allowance value received pursuant to this section shall be distributed to local
				governments as a function of the relative populations of such localities. In a
				State where local and State governments share building code enforcement duties,
				the State and local shares of allowance value required for enforcement shall be
				allocated in proportion to the number of building inspections performed by each
				level of government, and the share for local governments shall be distributed
				as a function of the relative populations of such localities. States shall
				further ensure that the allowance value made available pursuant to section 782
				of the Clean Air Act and section 132 of the American Clean Energy and Security
				Act of 2009 is provided to the applicable State or local governmental entities
				as necessary to adopt and implement energy efficiency building codes, provide
				training for inspectors, ensure compliance, and provide such other functions as
				necessary. Actions taken by local authorities pursuant to this section shall
				constitute an acceptable use of funds authorized pursuant to the Energy
				Efficiency and Conservation Block Grant program under section 544 of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17154).
								(i)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Energy $25,000,000, and such additional sums as may be necessary
				to provide enforcement of a national energy efficiency building code, for each
				of fiscal years 2010 through 2020, and such sums thereafter as may be necessary
				to support the purposes of this section.
							(j)Annual reports
				by secretaryThe Secretary shall annually submit to Congress, and
				publish in the Federal Register, a report on—
								(1)the status of
				national energy efficiency building codes;
								(2)the status of
				energy efficiency building code adoption and compliance in the States;
								(3)the implementation
				of this section;
								(4)the status of
				Federal enforcement of building codes, including coordination with State and
				local enforcement, and the extent and resolution of any conflicts between the
				national energy efficiency building code and other residential and commercial
				building codes in force in the same jurisdictions; and
								(5)impacts of past
				action under this section, and potential impacts of further action, on lifetime
				energy use by buildings, including resulting energy and cost
				savings.
								.
				202.Building
			 retrofit program
					(a)DefinitionsFor
			 purposes of this section:
						(1)Assisted
			 housingThe term assisted housing means those
			 properties receiving project-based assistance pursuant to section 202 of the
			 Housing Act of 1959 (12 U.S.C. 1701q), section 811 of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), section 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f),
			 or similar programs.
						(2)Nonresidential
			 buildingThe term nonresidential building means a
			 building with a primary use or purpose other than residential housing,
			 including any building used for commercial offices, schools, academic and other
			 public and private institutions, nonprofit organizations including faith-based
			 organizations, hospitals, hotels, and other nonresidential purposes. Such
			 buildings shall include mixed-use properties used for both residential and
			 nonresidential purposes in which more than half of building floor space is
			 nonresidential.
						(3)Performance-based
			 building retrofit programThe term performance-based
			 building retrofit program means a program that determines building
			 energy efficiency success based on actual measured savings after a retrofit is
			 complete, as evidenced by energy invoices or evaluation protocols.
						(4)Prescriptive
			 building retrofit programThe term prescriptive building
			 retrofit program means a program that projects building retrofit energy
			 efficiency success based on the known effectiveness of measures prescribed to
			 be included in a retrofit.
						(5)Public
			 housingThe term public housing means properties
			 receiving assistance under section 9 of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437g).
						(6)Recommissioning;
			 retrocommissioningThe terms recommissioning and
			 retrocommissioning have the meaning given those terms in section
			 543(f)(1) of the National Energy Conservation Policy Act (42 U.S.C.
			 8253(f)(1)).
						(7)Residential
			 buildingThe term residential building means a
			 building whose primary use is residential. Such buildings shall include
			 single-family homes (both attached and detached), owner-occupied units in
			 larger buildings with their own dedicated space-conditioning systems, apartment
			 buildings, multi-unit condominium buildings, public housing, assisted housing,
			 and buildings used for both residential and nonresidential purposes in which
			 more than half of building floor space is residential.
						(8)State energy
			 programThe term State Energy Program means the
			 program under part D of title III of the Energy Policy and Conservation Act
			 (42 U.S.C. 6321 et
			 seq.).
						(b)EstablishmentThe
			 Administrator shall develop and implement, in consultation with the Secretary
			 of Energy, standards for a national energy and environmental building retrofit
			 policy for single-family and multifamily residences. The Administrator shall
			 develop and implement, in consultation with the Secretary of Energy and the
			 Director of Commercial High-Performance Green Buildings, standards for a
			 national energy and environmental building retrofit policy for nonresidential
			 buildings. The programs to implement the residential and nonresidential
			 policies based on the standards developed under this section shall together be
			 known as the Retrofit for Energy and Environmental Performance (REEP)
			 program.
					(c)PurposeThe
			 purpose of the REEP program is to facilitate the retrofitting of existing
			 buildings across the United States to achieve maximum cost-effective energy
			 efficiency improvements and significant improvements in water use and other
			 environmental attributes.
					(d)Federal
			 administration
						(1)Existing
			 programsIn creating and operating the REEP program—
							(A)the Administrator
			 shall make appropriate use of existing programs, including the Energy Star
			 program and in particular the Environmental Protection Agency Energy Star for
			 Buildings program; and
							(B)the Secretary of
			 Energy shall make appropriate use of existing programs, including delegating
			 authority to the Director of Commercial High-Performance Green Buildings
			 appointed under section 421 of the Energy Independence and Security Act of 2007
			 (42 U.S.C.
			 17081), who shall designate and provide funding to support a
			 high-performance green building partnership consortium pursuant to subsection
			 (f) of such section to support efforts under this section.
							(2)Consultation and
			 coordinationThe
			 Administrator and the Secretary of Energy shall consult with and coordinate
			 with the Secretary of Housing and Urban Development in carrying out the REEP
			 program with regard to retrofitting of public housing and assisted housing. As
			 a result of such consultation, the Administrator shall establish standards to
			 ensure that retrofits of public housing and assisted housing funded pursuant to
			 this section are cost-effective, including opportunities to address the
			 potential co-performance of repair and replacement needs that may be supported
			 with other forms of Federal assistance. Owners of public housing or assisted
			 housing receiving funding through the REEP program shall agree to continue to
			 provide affordable housing consistent with the provisions of the authorizing
			 legislation governing each program for an additional period commensurate with
			 the funding received, as determined in accordance with guidelines established
			 by the Secretary of Housing and Urban Development.
						(3)AssistanceThe
			 Administrator and the Secretary of Energy shall provide consultation and
			 assistance to State and local agencies for the establishment of revolving loan
			 funds, loan guarantees, or other forms of financial assistance under this
			 section.
						(e)State and local
			 administration
						(1)Designation and
			 delegationA State may designate one or more agencies or
			 entities, including those regulated by the State, to carry out the purposes of
			 this section, but shall designate one entity or individual as the principal
			 point of contact for the Administrator regarding the REEP Program. The
			 designated State agency, agencies, or entities may delegate performance of
			 appropriate elements of the REEP program, upon their request and subject to
			 State law, to counties, municipalities, appropriate public agencies, and other
			 divisions of local government, as well as to entities regulated by the State.
			 In making any such designation or delegation, a State shall give priority to
			 entities that administer existing comprehensive retrofit programs, including
			 those under the supervision of State utility regulators. States shall maintain
			 responsibility for meeting the standards and requirements of the REEP program.
			 In any State that elects not to administer the REEP program, a unit of local
			 government may propose to do so within its jurisdiction, and if the
			 Administrator finds that such local government is capable of administering the
			 program, the Administrator may provide allowances to that local government,
			 prorated according to the population of the local jurisdiction relative to the
			 population of the State, for purposes of the REEP program.
						(2)EmploymentStates
			 and local government entities may administer a REEP program in a manner that
			 authorizes public or regulated investor-owned utilities, building auditors and
			 inspectors, contractors, nonprofit organizations, for-profit companies, and
			 other entities to perform audits and retrofit services under this section. A
			 State may provide incentives for retrofits without direct participation by the
			 State or its agents, so long as the resulting savings are measured and
			 verified. A State or local administrator of a REEP program shall seek to ensure
			 that sufficient qualified entities are available to support retrofit activities
			 so that building owners have a competitive choice among qualified auditors,
			 raters, contractors, and providers of services related to retrofits. Nothing in
			 this section is intended to deny the right of a building owner to choose the
			 specific providers of retrofit services to engage for a retrofit project in
			 that owner’s building.
						(3)Equal incentives
			 for equal improvementIn general, the States should strive to
			 offer the same levels of incentives for retrofits that meet the same efficiency
			 improvement goals, regardless of whether the State, its agency or entity, or
			 the building owner has conducted the retrofit achieving the improvement,
			 provided the improvement is measured and verified.
						(f)Elements of reep
			 programThe Administrator, in consultation with the Secretary of
			 Energy, shall establish goals, guidelines, practices, and standards for
			 accomplishing the purpose stated in subsection (c), and shall annually review
			 and, as appropriate, revise such goals, guidelines, practices, and standards.
			 The program under this section shall include the following:
						(1)Residential Energy
			 Services Network (RESNET) or Building Performance Institute (BPI) analyst
			 certification of residential building energy and environment auditors,
			 inspectors, and raters, or an equivalent certification system as determined by
			 the Administrator.
						(2)BPI certification
			 or licensing by States of residential building energy and environmental
			 retrofit contractors, or an equivalent certification or licensing system as
			 determined by the Administrator.
						(3)Provision of BPI,
			 RESNET, or other appropriate information on equipment and procedures, as
			 determined by the Administrator, that contractors can use to test the energy
			 and environmental efficiency of buildings effectively (such as infrared
			 photography and pressurized testing, and tests for water use and indoor air
			 quality).
						(4)Provision of clear
			 and effective materials to describe the testing and retrofit processes for
			 typical buildings.
						(5)Guidelines for
			 offering and managing prescriptive building retrofit programs and
			 performance-based building retrofit programs for residential and nonresidential
			 buildings.
						(6)Guidelines for
			 applying recommissioning and retrocommissioning principles to improve a
			 building’s operations and maintenance procedures.
						(7)A
			 requirement that building retrofits conducted pursuant to a REEP program
			 utilize, especially in all air-conditioned buildings, roofing materials with
			 high solar energy reflectance, unless inappropriate due to green roof
			 management, solar energy production, or for other reasons identified by the
			 Administrator, in order to reduce energy consumption within the building,
			 increase the albedo of the building’s roof, and decrease the heat island effect
			 in the area of the building, without reduction of otherwise applicable ceiling
			 insulation standards.
						(8)Determination of
			 energy savings in a performance-based building retrofit program through—
							(A)for residential
			 buildings, comparison of before and after retrofit scores on the Home Energy
			 Rating System (HERS) Index, where the final score is produced by an objective
			 third party;
							(B)for nonresidential
			 buildings, Environmental Protection Agency Portfolio Manager benchmarks;
			 or
							(C)for either
			 residential or nonresidential buildings, use of an Administrator-approved
			 simulation program by a contractor with the appropriate certification, subject
			 to appropriate software standards and verification of at least 15 percent of
			 all work done, or such other percentage as the Administrator may
			 determine.
							(9)Guidelines for
			 utilizing the Energy Star Portfolio Manager, the Home Energy Rating System
			 (HERS) rating system, Home Performance with Energy Star program approvals, and
			 any other tools associated with the retrofit program.
						(10)Requirements and
			 guidelines for post-retrofit inspection and confirmation of work and energy
			 savings.
						(11)Detailed
			 descriptions of funding options for the benefit of State and local governments,
			 along with model forms, accounting aids, agreements, and guides to best
			 practices.
						(12)Guidance on
			 opportunities for—
							(A)rating or
			 certifying retrofitted buildings as Energy Star buildings, or as green
			 buildings under a recognized green building rating system;
							(B)assigning Home
			 Energy Rating System (HERS) or similar ratings; and
							(C)completing any
			 applicable building performance labels.
							(13)Sample materials
			 for publicizing the program to building owners, including public service
			 announcements and advertisements.
						(14)Processes for
			 tracking the numbers and locations of buildings retrofitted under the REEP
			 program, with information on projected and actual savings of energy and its
			 value over time.
						(g)RequirementsAs
			 a condition of receiving allowances for the REEP program pursuant to this Act,
			 a State or qualifying local government shall—
						(1)adopt the
			 standards for training, certification of contractors, certification of
			 buildings, and post-retrofit inspection as developed by the Administrator for
			 residential and nonresidential buildings, respectively, except as necessary to
			 match local conditions, needs, efficiency opportunities, or other local
			 factors, or to accord with State laws or regulations, and then only after the
			 Administrator approves such a variance;
						(2)establish fiscal
			 controls and accounting procedures (which conform to generally accepted
			 government accounting principles) sufficient to ensure proper accounting during
			 appropriate accounting periods for payments received and disbursements, and for
			 fund balances; and
						(3) agree to make not less than 10 percent of
			 allowance value received pursuant to section 132(c)(2) for dedicated funding of
			 its REEP program available on a preferential basis for retrofit projects
			 proposed for public housing and assisted housing, provided that—
							(A)none of such funds
			 shall be used for demolition of such housing;
							(B)such retrofits not
			 shall not be used to justify any increase in rents charged to residents of such
			 housing; and
							(C)owners of such
			 housing shall agree to continue to provide affordable housing consistent with
			 the provisions of the authorizing legislation governing each program for an
			 additional period commensurate with the funding received.
							The
			 Administrator shall conduct or require each State to have such independent
			 financial audits of REEP-related funding as the Administrator considers
			 necessary or appropriate to carry out the purposes of this section.(h)Options to
			 support reep programThe emission allowances provided pursuant to
			 this Act to the States SEED Accounts shall support the implementation through
			 State REEP programs of alternate means of creating incentives for, or reducing
			 financial barriers to, improved energy and environmental performance in
			 buildings, consistent with this section, including—
						(1)implementing
			 prescriptive building retrofit programs and performance-based building retrofit
			 programs;
						(2)providing credit
			 enhancement, interest rate subsidies, loan guarantees, or other credit
			 support;
						(3)providing initial
			 capital for public revolving fund financing of retrofits, with repayments by
			 beneficiary building owners over time through their tax payments, calibrated to
			 create net positive cash flow to the building owner;
						(4)providing funds to
			 support utility-operated retrofit programs with repayments over time through
			 utility rates, calibrated to create net positive cash flow to the building
			 owner, and transferable from one building owner to the next with the building’s
			 utility services;
						(5)providing funds to
			 local government programs to provide REEP services and financial assistance;
			 and
						(6)other means
			 proposed by State and local agencies, subject to the approval of the
			 Administrator.
						(i)Support for
			 program
						(1)Use of
			 allowancesDirect Federal support for the REEP program is
			 provided through the emission allowances allocated to the States’ SEED Accounts
			 pursuant to section 132 of this Act. To the extent that a State provides
			 allowances to local governments within the State to implement elements of the
			 REEP Program, that shall be deemed a distribution of such allowances to units
			 of local government pursuant to subsection (c)(1) of that section.
						(2)Initial award
			 limitsExcept as provided in paragraph (3), State and local REEP
			 programs may make per-building direct expenditures for retrofit improvements,
			 or their equivalent in indirect or other forms of financial support, from funds
			 derived from the sale of allowances received directly from the Administrator in
			 amounts not to exceed the following amounts per unit:
							(A)Residential
			 building program
								(i)AwardsFor
			 residential buildings—
									(I)support for a free
			 or low-cost detailed building energy audit that prescribes measures sufficient
			 to achieve at least a 20 percent reduction in energy use, by providing an
			 incentive equal to the documented cost of such audit, but not more than $200,
			 in addition to any earned by achieving a 20 percent or greater efficiency
			 improvement;
									(II)a total of $1,000
			 for a combination of measures, prescribed in an audit conducted under subclause
			 (I), designed to reduce energy consumption by more than 10 percent, and $2,000
			 for a combination of measures prescribed in such an audit, designed to reduce
			 energy consumption by more than 20 percent;
									(III)$3,000 for
			 demonstrated savings of 20 percent, pursuant to a performance-based building
			 retrofit program; and
									(IV)$1,000 for each
			 additional 5 percentage points of energy savings achieved beyond savings for
			 which funding is provided under subclause (II) or (III).
									Funding shall
			 not be provided under clauses (II) and (III) for the same energy
			 savings.(ii)Maximum
			 percentageAwards under clause (i) shall not exceed 50 percent of
			 retrofit costs for each building. For buildings with multiple residential
			 units, awards under clause (i) shall not be greater than 50 percent of the
			 total cost of retrofitting the building, prorated among individual residential
			 units on the basis of relative costs of the retrofit. In the case of public
			 housing and assisted housing, the 50 percent contribution matching the
			 contribution from REEP program funds may come from any other source, including
			 other Federal funds.
								(iii)Additional
			 awardsAdditional awards may be provided for purposes of
			 increasing energy efficiency, for buildings achieving at least 20 percent
			 energy savings using funding provided under clause (i), in the form of grants
			 of not more than $600 for measures projected or measured (using an appropriate
			 method approved by the Administrator) to achieve at least 35 percent potable
			 water savings through equipment or systems with an estimated service life of
			 not less than 7 years, and not more than an additional $20 may be provided for
			 each additional one percent of such savings, up to a maximum total grant of
			 $1,200.
								(B)Nonresidential
			 building program
								(i)AwardsFor
			 nonresidential buildings—
									(I)support for a free
			 or low-cost detailed building energy audit that prescribes, as part of a
			 energy-reducing measures sufficient to achieve at least a 20 percent reduction
			 in energy use, by providing an incentive equal to the documented cost of such
			 audit, but not more than $500, in addition to any award earned by achieving a
			 20 percent or greater efficiency improvement;
									(II)$0.15 per square
			 foot of retrofit area for demonstrated energy use reductions from 20 percent to
			 30 percent;
									(III)$0.75 per square
			 foot for demonstrated energy use reductions from 30 percent to 40
			 percent;
									(IV)$1.60 per square
			 foot for demonstrated energy use reductions from 40 percent to 50 percent;
			 and
									(V)$2.50 per square
			 foot for demonstrated energy use reductions exceeding 50 percent.
									(ii)Maximum
			 percentageAmounts provided under subclauses (II) through (V) of
			 clause (i) combined shall not exceed 50 percent of the total retrofit cost of a
			 building. In nonresidential buildings with multiple units, such awards shall be
			 prorated among individual units on the basis of relative costs of the
			 retrofit.
								(iii)Additional
			 awardsAdditional awards may be provided, for buildings achieving
			 at least 20 percent energy savings using funding provided under clause (i), as
			 follows:
									(I)WaterFor
			 purposes of increasing energy efficiency, grants may be made for whole building
			 potable water use reduction (using an appropriate method approved by the
			 Administrator) for up to 50 percent of the total retrofit cost, including
			 amounts up to—
										(aa)$24.00 per
			 thousand gallons per year of potable water savings of 40 percent or
			 more;
										(bb)$27.00 per
			 thousand gallons per year of potable water savings of 50 percent or more;
			 and
										(cc)$30.00 per
			 thousand gallons per year of potable water savings of 60 percent or
			 more.
										(II)Environmental
			 improvementsAdditional awards of up to $1,000 may be granted for
			 the inclusion of other environmental attributes that the Administrator, in
			 consultation with the Secretary, identifies as contributing to energy
			 efficiency. Such attributes may include, but are not limited to waste diversion
			 and the use of environmentally preferable materials (including salvaged,
			 renewable, or recycled materials, and materials with no or low-VOC content).
			 The Administrator may recommend that States develop such standards as are
			 necessary to account for local or regional conditions that may affect the
			 feasibility or availability of identified resources and attributes.
									(iv)Indoor air
			 quality minimumNonresidential buildings receiving incentives
			 under this section must satisfy at a minimum the most recent version of ASHRAE
			 Standard 62.1 for ventilation, or the equivalent as determined by the
			 Administrator. A State may issue a waiver from this requirement to a building
			 project on a showing that such compliance is infeasible due to the physical
			 constraints of the building’s existing ventilation system, or such other
			 limitations as may be specified by the Administrator.
								(C)Disaster Damaged
			 BuildingsAny source of
			 funds, including Federal funds provided through the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act, shall qualify as the building owner’s 50
			 percent contribution, in order to match the contribution of REEP funds, so long
			 as the REEP funds are only used to improve the energy efficiency of the
			 buildings being reconstructed. In addition, the appropriate Federal agencies
			 providing assistance to building owners through the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act shall make information available, following
			 a disaster, to building owners rebuilding disaster damaged buildings with
			 assistance from the Act, that REEP funds may be used for energy efficiency
			 improvements.
							(D)Historic
			 buildingsNotwithstanding subparagraphs (A) and (B), a building
			 in or eligible for the National Register of Historic Places shall be eligible
			 for awards under this paragraph in amounts up to 120 percent of the amounts set
			 forth in subparagraphs (A) and (B).
							(E)Supplemental
			 supportState and local governments may supplement the
			 per-building expenditures under this paragraph with funding from other
			 sources.
							(3)AdjustmentThe
			 Administrator may adjust the specific dollar limits funded by the sale of
			 allowances pursuant to paragraph (2) in years subsequent to the second year
			 after the date of enactment of this Act, and every 2 years thereafter, as the
			 Administrator determines necessary to achieve optimum cost-effectiveness and to
			 maximize incentives to achieve energy efficiency within the total building
			 award amounts provided in that paragraph, and shall publish and hold constant
			 such revised limits for at least 2 years.
						(j)Report to
			 congressThe Administrator shall conduct an annual assessment of
			 the achievements of the REEP program in each State, shall prepare an annual
			 report of such achievements and any recommendations for program modifications,
			 and shall provide such report to Congress at the end of each fiscal year during
			 which funding or other resources were made available to the States for the REEP
			 Program.
					(k)Other sources of
			 federal support
						(1)Additional state
			 energy program fundsAny Federal funding provided to a State
			 Energy Program that is not required to be expended for a different federally
			 designated purpose may be used to support a REEP program.
						(2)Program
			 administrationState Energy Offices or designated State agencies
			 may expend up to 10 percent of available allowance value provided under this
			 section for program administration.
						(3)Authorization of
			 appropriationsThere are authorized to be appropriated for the
			 purposes of this section, for each of fiscal years 2010, 2011, 2012, and
			 2013—
							(A)$50,000,000 to the
			 Administrator for program administration costs; and
							(B)$20,000,000 to the
			 Secretary of Energy for program administration costs.
							203.Energy efficient
			 manufactured homes
					(a)DefinitionsIn
			 this section:
						(1)Manufactured
			 HomeThe term
			 manufactured home has the meaning given such term in section 603
			 of the National Manufactured Housing Construction and Safety Standards Act of
			 1974 (42 U.S.C.
			 5402).
						(2)Energy Star
			 qualified manufactured homeThe term Energy Star qualified
			 manufactured home means a manufactured home that has been designed,
			 produced, and installed in accordance with Energy Star's guidelines by an
			 Energy Star certified plant.
						(b)PurposeThe purpose of this section is to assist
			 low-income households residing in manufactured homes constructed prior to 1976
			 to save energy and energy expenditures by providing support toward the purchase
			 of new Energy Star qualified manufactured homes.
					(c)State
			 implementation of program
						(1)Manufactured
			 home replacement programAny State may provide to the owner of a
			 manufactured home constructed prior to 1976 a rebate to use toward the purchase
			 of a new Energy Star qualified manufactured home pursuant to this
			 section.
						(2)Use of
			 allowancesDirect Federal support for the program established in
			 this section is provided through the emission allowances allocated to the
			 States’ SEED Accounts pursuant to section 132 of this Act. To the extent that a
			 State provides allowances to local governments within the State to implement
			 this program, that shall be deemed a distribution of such allowances to units
			 of local government pursuant to subsection (c)(1) of that section.
						(3)Rebates
							(A)Primary
			 Residence RequirementA
			 rebate described under paragraph (1) may only be made to an owner of a
			 manufactured home constructed prior to 1976 that is used on a year-round basis
			 as a primary residence.
							(B)Dismantling and
			 replacementA rebate
			 described under paragraph (1) may be made only if the manufactured home
			 constructed prior to 1976 will be—
								(i)rendered unusable for human habitation (including appropriate recycling);
			 and
								(ii)replaced, in the
			 same general location, as determined by the applicable State agency, with an
			 Energy Star qualified manufactured home.
								(C)Single
			 rebateA rebate described
			 under paragraph (1) may not be provided to any owner of a manufactured home
			 constructed prior to 1976 that was or is a member of a household for which any
			 other member of the household was provided a rebate pursuant to this
			 section.
							(D)Eligible
			 householdsTo be eligible to
			 receive a rebate described under paragraph (1), an owner of a manufactured home
			 constructed prior to 1976 shall demonstrate to the applicable State agency that
			 the total income of all members the owner’s household does not exceed 200
			 percent of the Federal poverty level for income in the applicable area.
							(E)Advance
			 availabilityA rebate may be provided under this section in a
			 manner to facilitate the purchase of a new Energy Star qualified manufactured
			 home.
							(4)Rebate
			 limitationRebates provided by States under this section shall
			 not exceed $7,500 per manufactured home from any value derived from the use of
			 emission allowances provided to the State pursuant to section 132.
						(5)Use of State
			 fundsA State providing rebates under this section may supplement
			 the amount of such rebates under paragraph (4) by any additional amount is from
			 State funds and other sources, including private donations or grants from
			 charitable organizations.
						(6)Coordination
			 with similar programs
							(A)State
			 programsA State conducting an existing program that has the
			 purpose of replacing manufactured homes constructed prior to 1976 with Energy
			 Star qualified manufactured homes, may use allowance value provided under
			 section 782 of the Clean Air Act to support such a program, provided such
			 funding does not exceed the rebate limitation amount under paragraph
			 (4).
							(B)Federal
			 programsThe Secretary of Energy shall coordinate with and seek
			 to achieve the purpose of this section through similar Federal programs
			 including—
								(i)the Weatherization
			 Assistance Program under part A of title IV of the Energy Conservation and
			 Production Act (42
			 U.S.C. 6861 et seq.); and
								(ii)the program under
			 part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et
			 seq.).
								(C)Coordination
			 with other State agenciesA State agency using allowance value to
			 administer the program under this section may coordinate its efforts, and share
			 funds for administration, with other State agencies involved in low-income
			 housing programs.
							(7)Administrative
			 expensesA State using allowance value under this section may
			 expend not more than 10 percent of such value for administrative expenses
			 related to this program.
						204.Building energy
			 performance labeling program
					(a)Establishment
						(1)PurposeThe
			 Administrator shall establish a building energy performance labeling program
			 with broad applicability to the residential and commercial markets to enable
			 and encourage knowledge about building energy performance by owners and
			 occupants and to inform efforts to reduce energy consumption nationwide.
						(2)ComponentsIn
			 developing such program, the Administrator shall—
							(A)consider existing programs, such as
			 Environmental Protection Agency’s Energy Star program, the Home Energy Rating
			 System (HERS) Index, and programs at the Department of Energy;
							(B)support the
			 development of model performance labels for residential and commercial
			 buildings; and
							(C)utilize incentives
			 and other means to spur use of energy performance labeling of public and
			 private sector buildings nationwide.
							(b)Data assessment
			 for building energy performance
						(1)Initial
			 reportNot later than 90 days after the date of enactment of this
			 Act, the Administrator shall provide to Congress, as well as to the Secretary
			 of Energy and the Office of Management and Budget, a report identifying—
							(A)all principal
			 building types for which statistically significant energy performance data
			 exists to serve as the basis of measurement protocols and labeling requirements
			 for achieved building energy performance; and
							(B)those building
			 types for which additional data are required to enable the development of such
			 protocols and requirements.
							(2)Additional
			 reportsAdditional updated reports shall be provided under this
			 subsection as often as The Administrator considers practicable, but not less
			 than every 2 years.
						(c)Building data
			 acquisition
						(1)Resource
			 requirementsFor all
			 principal building types identified under subsection (b), the Secretary of
			 Energy, not later than 90 days after a report by the Administrator under
			 subsection (b), shall provide to Congress, the Administrator, and the Office of
			 Management and Budget a statement of additional resources needed, if any, to
			 fully develop the relevant data, as well as the anticipated timeline for data
			 development.
						(2)ConsultationThe
			 Secretary of Energy shall consult with the Administrator concerning the
			 Administrator’s ability to use data series for these additional building types
			 to support the achieved performance component in the labeling program.
						(3)Improvements to
			 building energy consumption databases
							(A)Commercial
			 databaseThe Secretary of Energy shall support improvements to
			 the Commercial Buildings Energy Consumption Survey (CBECS) as authorized by
			 section 205(k) of the Department of Energy Organization Act (42 U.S.C.
			 7135(k))—
								(i)to
			 enable complete and robust data for the actual energy performance of principal
			 building types currently covered by survey;
								(ii)to
			 cover additional building types as identified by the Administrator under
			 subsection (b)(1)(B), to enable the development of achieved performance
			 measurement protocols are developed for at least 90 percent of all major
			 commercial building types within 5 years after the date of enactment of this
			 Act; and
								(iii)to
			 include third-party audits of random data samplings to ensure the quality and
			 accuracy of survey information.
								(B)Residential
			 databasesThe Administrator, in consultation with the Energy
			 Information Administration and the Secretary of Energy, shall support
			 improvements to the Residential Energy Consumption Survey (RECS) as authorized
			 by section 205(k) of the Department of Energy Organization Act (42 U.S.C. 7135(k)),
			 or such other residential energy performance databases as the Administrator
			 considers appropriate, to aid the development of achieved performance
			 measurement protocols for residential building energy use for at least 90
			 percent of the residential market within 5 years after the date of enactment of
			 this Act.
							(C)ConsultationThe
			 Secretary of Energy and the Administrator shall consult with public, private,
			 and nonprofit sector representatives from the building industry and real estate
			 industry to assist in the evaluation and improvement of building energy
			 performance databases and labeling programs.
							(d)Identification
			 of measurement protocols for achieved performance
						(1)Proposed
			 protocols and requirementsAt the earliest practicable date, but
			 not later than 1 year after identifying a building type under subsection
			 (b)(1)(A), the Administrator shall propose a measurement protocol for that
			 building type and a requirement detailing how to use that protocol in
			 completing applicable commercial or residential performance labels created
			 pursuant to this section.
						(2)Final
			 ruleAfter providing for notice and comment, the Administrator
			 shall publish a final rule containing a measurement protocol and the
			 corresponding requirements for applying that protocol. Such a rule—
							(A)shall define the
			 minimum period for measurement of energy use by buildings of that type and
			 other details for determining achieved performance, to include leased buildings
			 or parts thereof;
							(B)shall identify
			 necessary data collection and record retention requirements; and
							(C)may specify
			 transition rules and exemptions for classes of buildings within the building
			 type.
							(e)Procedures for
			 evaluating designed performanceThe Administrator shall develop
			 protocols for evaluating the designed performance of individual building types.
			 The Administrator may conduct such feasibility studies and demonstration
			 projects as are necessary to evaluate the sufficiency of proposed protocols for
			 designed performance.
					(f)Creation of
			 building energy performance labeling program
						(1)Model
			 labelNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall propose a model building energy label that
			 provides a format—
							(A)to display
			 achieved performance and designed performance data;
							(B)that may be
			 tailored for residential and commercial buildings, and for single-occupancy and
			 multitenanted buildings; and
							(C)to display other
			 appropriate elements identified during the development of measurement protocols
			 under subsections (d) and (e).
							(2)InclusionsNothing
			 in this section shall require the inclusion on such a label of designed
			 performance data where impracticable or not cost effective, or to preclude the
			 display of both achieved performance and designed performance data for a
			 particular building where both such measures are available, practicable, and
			 cost effective.
						(3)Existing
			 programsIn developing the model label, the Administrator shall
			 consider existing programs, including—
							(A)the Environmental
			 Protection Agency’s Energy Star Portfolio Manager program and the California
			 HERS II Program Custom Approach for the achieved performance component of the
			 label;
							(B)the Home Energy
			 Rating System (HERS) Index system for the designed performance component of the
			 label; and
							(C)other Federal and
			 State programs, including the Department of Energy’s related programs on
			 building technologies and those of the Federal Energy Management
			 Program.
							(4)Final
			 ruleAfter providing for notice and comment, the Administrator
			 shall publish a final rule containing the label applicable to covered building
			 types.
						(g)Demonstration
			 projects for labeling program
						(1)In
			 generalThe Administrator shall conduct building energy
			 performance labeling demonstration projects for different building
			 types—
							(A)to ensure the
			 sufficiency of the current Commercial Buildings Energy Consumption Survey and
			 other data to serve as the basis for new measurement protocols for the achieved
			 performance component of the building energy performance labeling
			 program;
							(B)to inform the
			 development of measurement protocols for building types not currently covered
			 by the Commercial Buildings Energy Consumption Survey; and
							(C)to identify any
			 additional information that needs to be developed to ensure effective use of
			 the model label.
							(2)ParticipationSuch
			 demonstration projects shall include participation of—
							(A)buildings from
			 diverse geographical and climate regions;
							(B)buildings in both
			 urban and rural areas;
							(C)single-family
			 residential buildings;
							(D)multihousing
			 residential buildings with more than 50 units, including at least one project
			 that provides affordable housing to individuals of diverse incomes;
							(E)single-occupant
			 commercial buildings larger than 30,000 square feet;
							(F)multitenanted
			 commercial buildings larger than 50,000 square feet; and
							(G)buildings from
			 both the public and private sectors.
							(3)PriorityPriority
			 in the selection of demonstration projects shall be given to projects that
			 facilitate large-scale implementation of the labeling program for samples of
			 buildings across neighborhoods, geographic regions, cities, or States.
						(4)FindingsThe
			 Administrator shall report any findings from demonstration projects under this
			 subsection, including an identification of any areas of needed data
			 improvement, to the Department of Energy’s Energy Information Administration
			 and Building Technologies Program.
						(5)CoordinationThe
			 Administrator and the Secretary of Energy shall coordinate demonstration
			 projects undertaken pursuant to this subsection with those undertaken as part
			 of the Zero-Net-Energy Commercial Buildings Initiative adopted under section
			 422 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17082).
						(h)Implementation
			 of labeling program
						(1)In
			 generalThe Administrator, in consultation with the Secretary of
			 Energy, shall work with all State Energy Offices established pursuant to part D
			 of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et
			 seq.) or other State authorities as necessary for the purpose
			 of implementing the labeling program established under this section for
			 commercial and residential buildings.
						(2)Outreach to
			 local authoritiesThe Administrator shall, acting in consultation
			 and coordination with the respective States, encourage use of the labeling
			 program by counties and other localities to broaden access to information about
			 building energy use, for example, through disclosure of building label contents
			 in tax, title, and other records those localities maintain. For this purpose,
			 the Administrator shall develop an electronic version of the label and
			 information that can be readily transmitted and read in widely-available
			 computer programs but is protected from unauthorized manipulation.
						(3)Means of
			 implementationIn adopting
			 the model labeling program established under this section, a State shall seek
			 to ensure that labeled information be made accessible to the public in a manner
			 so that owners, lenders, tenants, occupants, or other relevant parties can
			 utilize it. Such accessibility may be accomplished through—
							(A)preparation, and
			 public disclosure of the label through filing with tax and title records at the
			 time of—
								(i)a
			 building audit conducted with support from Federal or State funds;
								(ii)a
			 building energy-efficiency retrofit conducted in response to such an
			 audit;
								(iii)a
			 final inspection of major renovations or additions made to a building in
			 accordance with a building permit issued by a local government entity;
								(iv)a
			 sale that is recorded for title and tax purposes consistent with paragraph
			 (8);
								(v)a
			 new lien recorded on the property for more than a set percentage of the
			 assessed value of the property, if that lien reflects public financial
			 assistance for energy-related improvements to that building; or
								(vi)a
			 change in ownership or operation of the building for purposes of utility
			 billing; or
								(B)other appropriate
			 means.
							(4)State
			 implementation of program
							(A)EligibilityA State may become eligible to utilize
			 allowance value to implement this program by—
								(i)adopting by
			 statute or regulation a requirement that buildings be assessed and labeled,
			 consistent with the labeling requirements of the program established under this
			 section; or
								(ii)adopting a plan
			 to implement a model labeling program consistent with this section within 1
			 year of enactment of this Act, including the establishment of that program
			 within 3 years after the date of enactment of this Act, and demonstrating
			 continuous progress under that plan.
								(B)Use of
			 allowancesDirect Federal support for the program established in
			 this section is provided through the emission allowances allocated to the
			 States’ SEED Accounts pursuant to section 132 of this Act. To the extent that a
			 State provides allowances to local governments within the State to implement
			 this program, that shall be deemed a distribution of such allowances to units
			 of local government pursuant to subsection (c)(1) of that section.
							(5)GuidanceThe
			 Administrator may create or identify model programs and resources to provide
			 guidance to offer to States and localities for creating labeling programs
			 consistent with the model program established under this section.
						(6)Progress
			 reportThe Administrator, in consultation with the Secretary of
			 Energy, shall provide a progress report to Congress not later than 3 years
			 after the date of enactment of this Act that—
							(A)evaluates the
			 effectiveness of efforts to advance use of the model labeling program by States
			 and localities;
							(B)recommends any
			 legislative changes necessary to broaden the use of the model labeling program;
			 and
							(C)identifies any changes to broaden the use
			 of the model labeling program that the Administrator has made or intends to
			 make that do not require additional legislative authority.
							(7)State
			 informationThe Administrator may require States to report to the
			 Administrator information that the Administrator requires to provide the report
			 required under paragraph (6).
						(8)Prevention of
			 disruption of sales transactionsNo State shall implement a new
			 labeling program pursuant to this section in a manner that requires the
			 labeling of a building to occur after a contract has been executed for the sale
			 of that building and before the sales transaction is completed.
						(i)Implementation
			 of labeling program in Federal buildings
						(1)Use of labeling
			 programThe Secretary of Energy and the Administrator shall use
			 the labeling program established under this section to evaluate energy
			 performance in the facilities of the Department of Energy and the Environmental
			 Protection Agency, respectively, to the extent practicable, and shall encourage
			 and support implementation efforts in other Federal agencies.
						(2)Annual progress
			 reportThe Secretary of Energy and Administrator shall provide an
			 annual progress report to Congress and the Office of Management and Budget
			 detailing efforts to implement this subsection, as well as any best practices
			 or needed resources identified as a result of such efforts.
						(j)Public
			 outreachThe Secretary of Energy and the Administrator, in
			 consultation with nonprofit and industry stakeholders with specialized
			 expertise, and in conjunction with other energy efficiency public awareness
			 efforts, shall establish a business and consumer education program to increase
			 awareness about the importance of building energy efficiency and to facilitate
			 widespread use of the labeling program established under this section.
					(k)DefinitionsIn
			 this section:
						(1)Building
			 typeThe term building type means a grouping of
			 buildings as identified by their principal building activities, or as grouped
			 by their use, including office buildings, laboratories, libraries, data
			 centers, retail establishments, hotels, warehouses, and educational
			 buildings.
						(2)Measurement
			 protocolThe term measurement protocol means the
			 methodology, prescribed by the Administrator, for defining a benchmark for
			 building energy performance for a specific building type and for measuring that
			 performance against the benchmark.
						(3)Achieved
			 PerformanceThe term achieved performance means
			 the actual energy consumption of a building as compared to a baseline building
			 of the same type and size, determined by actual consumption data normalized for
			 appropriate variables.
						(4)Designed
			 performanceThe term designed performance means
			 the energy consumption performance a building would achieve if operated
			 consistent with its design intent for building energy use, utilizing a
			 standardized set of operational conditions informed by data collected or
			 confirmed during an energy audit.
						(l)Authorization of
			 appropriationsThere are authorized to be appropriated—
						(1)to the
			 Administrator $50,000,000 for implementation of this section for each fiscal
			 year from 2010 through 2020; and
						(2)to the Secretary of Energy $20,000,000 for
			 implementation of this section for fiscal year 2010 and $10,000,000 for fiscal
			 years 2011 through 2020.
						(m)New
			 constructionThis section
			 shall apply only to construction beginning after the date of enactment of this
			 Act.
					205.Tree planting
			 programs
					(a)FindingsThe
			 Congress finds that—
						(1)the utility sector
			 is the largest single source of greenhouse gas emissions in the United States
			 today, producing approximately one-third of the country’s emissions;
						(2)heating and
			 cooling homes accounts for nearly 60 percent of residential electricity usage
			 in the United States;
						(3)shade trees
			 planted in strategic locations can reduce residential cooling costs by as much
			 as 30 percent;
						(4)shade trees have
			 significant clean-air benefits associated with them;
						(5)every 100 healthy
			 large trees removes about 300 pounds of air pollution (including particulate
			 matter and ozone) and about 15 tons of carbon dioxide from the air each
			 year;
						(6)tree cover on
			 private property and on newly-developed land has declined since the 1970s, even
			 while emissions from transportation and industry have been rising; and
						(7)in over a dozen
			 test cities across the United States, increasing urban tree cover has generated
			 between two and five dollars in savings for every dollar invested in such tree
			 planting.
						(b)DefinitionsAs
			 used in this section:
						(1)The term
			 Secretary refers to the Secretary of Energy.
						(2)The term
			 retail power provider means any entity authorized under
			 applicable State or Federal law to generate, distribute, or provide retail
			 electricity, natural gas, or fuel oil service.
						(3)The term
			 tree-planting organization means any nonprofit or not-for-profit
			 group which exists, in whole or in part, to—
							(A)expand urban and
			 residential tree cover;
							(B)distribute trees
			 for planting;
							(C)increase awareness
			 of the environmental and energy-related benefits of trees;
							(D)educate the public
			 about proper tree planting, care, and maintenance strategies; or
							(E)carry out any
			 combination of the foregoing activities.
							(4)The term
			 tree-siting guidelines means a comprehensive list of
			 science-based measurements outlining the species and minimum distance required
			 between trees planted pursuant to this section, in addition to the minimum
			 required distance to be maintained between such trees and—
							(A)building
			 foundations;
							(B)air conditioning
			 units;
							(C)driveways and
			 walkways;
							(D)property
			 fences;
							(E)preexisting
			 utility infrastructure;
							(F)septic
			 systems;
							(G)swimming pools;
			 and
							(H)other
			 infrastructure as deemed appropriate.
							(5)The terms
			 small office, small office buildings, and
			 small office settings means nonresidential buildings or
			 structures zoned for business purposes that are 20,000 square feet or less in
			 total area.
						(c)PurposesThe
			 purpose of this section is to establish a grant program to assist retail power
			 providers with the establishment and operation of targeted tree-planting
			 programs in residential and small office settings, for the following
			 purposes:
						(1)Reducing the
			 peak-load demand for electricity from residences and small office buildings
			 during the summer months through direct shading of buildings provided by
			 strategically planted trees.
						(2)Reducing
			 wintertime demand for energy from residences and small office buildings by
			 blocking cold winds from reaching such structures, which lowers interior
			 temperatures and drives heating demand.
						(3)Protecting public
			 health by removing harmful pollution from the air.
						(4)Utilizing the
			 natural photosynthetic and transpiration process of trees to lower ambient
			 temperatures and absorb carbon dioxide, thus mitigating the effects of climate
			 change.
						(5)Lowering electric
			 bills for residential and small office ratepayers by limiting electricity
			 consumption without reducing benefits.
						(6)Relieving
			 financial and demand pressure on retail power providers that stems from large
			 peak-load energy demand.
						(7)Protecting water
			 quality and public health by reducing stormwater runoff and keeping harmful
			 pollutants from entering waterways.
						(8)Ensuring that
			 trees are planted in locations that limit the amount of public money needed to
			 maintain public and electric infrastructure.
						(d)General
			 authority
						(1)AssistanceThe Secretary is authorized to provide
			 financial, technical, and related assistance to retail power providers to
			 assist with the establishment of new, or continued operation of existing,
			 targeted tree-planting programs for residences and small office
			 buildings.
						(2)Public
			 recognition initiativeIn
			 carrying out the authority provided under this section, the Secretary shall
			 also create a national public recognition initiative to encourage participation
			 in tree-planting programs by retail power providers.
						(3)EligibilityOnly
			 those programs which utilize targeted, strategic tree-siting guidelines to
			 plant trees in relation to building location, sunlight, and prevailing wind
			 direction shall be eligible for assistance under this section.
						(4)RequirementsIn
			 order to qualify for assistance under this section, a tree-planting program
			 shall meet each of the following requirements:
							(A)The program shall
			 provide free or discounted shade-providing or wind-reducing trees to
			 residential and small office consumers interested in lowering their home energy
			 costs.
							(B)The program shall optimize the
			 electricity-consumption reduction benefit of each tree by planting in strategic
			 locations around a given residence or small office.
							(C)The program shall either—
								(i)provide maximum
			 amounts of shade during summer intervals when residences and small offices are
			 exposed to the most sun intensity; or
								(ii)provide maximum
			 amounts of wind protection during fall and winter intervals when residences and
			 small offices are exposed to the most wind intensity.
								(D)The program shall use the best available
			 science to create tree siting guidelines which dictate where the optimum tree
			 species are best planted in locations that achieve maximum reductions in
			 consumer energy demand while causing the least disruption to public
			 infrastructure, considering overhead and underground facilities.
							(E)The program shall receive certification
			 from the Secretary that it is designed to achieve the goals set forth in
			 subparagraphs (A) through (D). In designating criteria for such certification,
			 the Secretary shall collaborate with the United States Forest Service’s Urban
			 and Community Forestry Program to ensure that certification requirements are
			 consistent with such above goals.
							(5)New program
			 funding shareThe Secretary shall ensure that no less than 30
			 percent of the funds made available under this section are distributed to
			 retail power providers which—
							(A)have not
			 previously established or operated qualified tree-planting programs; or
							(B)are operating
			 qualified tree-planting programs which were established no more than 3 years
			 prior to the date of enactment of this section.
							(e)Agreements
			 between electricity providers and tree-planting organizations
						(1)Grant
			 authorizationIn providing
			 assistance under this section, the Secretary is authorized to award grants only
			 to retail power providers that have entered into binding legal agreements with
			 nonprofit tree-planting organizations.
						(2)Conditions of
			 agreementThose agreements
			 between retail power providers and tree-planting organizations shall set forth
			 conditions under which nonprofit tree-planting organizations shall provide
			 targeted tree-planting programs which may require these organizations
			 to—
							(A)participate in
			 local technical advisory committees responsible for drafting general
			 tree-siting guidelines and choosing the most effective species of trees to
			 plant in given locations;
							(B)coordinate
			 volunteer recruitment to assist with the physical act of planting trees in
			 residential locations;
							(C)undertake public
			 awareness campaigns to educate local residents about the benefits, cost
			 savings, and availability of free shade trees;
							(D)establish
			 education and information campaigns to encourage recipients to maintain their
			 shade trees over the long term;
							(E)serve as the point
			 of contact for existing and potential residential participants who have
			 questions or concerns regarding the tree-planting program;
							(F)require tree
			 recipients to sign agreements committing to voluntary stewardship and care of
			 provided trees;
							(G)monitor and report
			 on the survival, growth, overall health, and estimated energy savings of
			 provided trees up until the end of their establishment period which shall be no
			 less than 5 years; and
							(H)ensure that trees
			 planted near existing power lines will not interfere with energized electricity
			 distribution lines when mature, and that no new trees will be planted under or
			 adjacent to high-voltage electric transmission lines without prior consultation
			 with the applicable retail power provider receiving assistance under this
			 section.
							(3)Lack of
			 nonprofit organizationIf qualified nonprofit or not-for-profit
			 tree planting organizations do not exist or operate within areas served by
			 retail power providers applying for assistance under this section, the
			 requirements of this section shall apply to binding legal agreements entered
			 into by such retail power providers and one of the following entities:
							(A)Local municipal
			 governments with jurisdiction over the urban or suburban forest.
							(B)The State Forester
			 for the State in which the tree planting program will operate.
							(C)The United States
			 Forest Service’s Urban and Community Forestry representative for the State in
			 which the tree-planting program will operate.
							(D)A landscaping
			 services company that is—
								(i)identified in
			 consultation with a national or State nonprofit or not-for-profit tree-planting
			 organization;
								(ii)licensed to
			 operate in the State in which the tree-planting program will operate;
			 and
								(iii)a
			 business as defined by the United States Census Bureau’s 2007 North American
			 Industry Classification System Code 561730.
								(f)Technical
			 advisory committees
						(1)DescriptionIn
			 order to qualify for assistance under this section, the retail power provider
			 shall establish and consult with a local technical advisory committee which
			 shall provide advice and consultation to the program, and may—
							(A)design and adopt
			 an approved plant list that emphasizes the use of hardy, noninvasive tree
			 species and, where geographically appropriate, the use of native, or
			 site-adapted, or low water-use shade trees;
							(B)design and adopt
			 planting, installation, and maintenance specifications and create a process for
			 inspection and quality control;
							(C)ensure that tree
			 recipients are educated to care for and maintain their trees over the long
			 term;
							(D)help the public
			 become more engaged and educated in the planting and care of shade
			 trees;
							(E)prioritize which
			 sites receive trees, giving preference to locations with the most potential for
			 energy conservation and secondary preference to areas where the average annual
			 income is below the regional median; and
							(F)assist with
			 monitoring and collection of data on tree health, tree survival, and energy
			 conservation benefits generated under this section.
							(2)CompensationIndividuals
			 serving on local technical advisory committees shall not receive compensation
			 for their service.
						(3)CompositionLocal
			 technical advisory committees shall be composed of representatives from public,
			 private, and nongovernmental agencies with expertise in demand-side energy
			 efficiency management, urban forestry, or arboriculture, and shall be composed
			 of the following:
							(A)Up to 4 persons,
			 but no less than one person, representing the retail power provider receiving
			 assistance under this section.
							(B)Up to 4 persons,
			 but no less than one person, representing the local tree-planting organization
			 which will partner with the retail power provider to carry out this
			 section.
							(C)Up to 3 persons
			 representing local nonprofit conservation or environmental organizations.
			 Preference shall be given to those entities which are organized under
			 section
			 501(c)(3) of the Internal Revenue Code of 1986, and which have
			 demonstrated expertise engaging the public in energy conservation, energy
			 efficiency, or green building practices or a combination thereof, such that no
			 single organization is represented by more than one individual under this
			 paragraph.
							(D)Up to 2 persons
			 representing a local affordable housing agency, affordable housing builder, or
			 community development corporation.
							(E)Up to 3, but no
			 less than one, persons representing local city or county government for each
			 municipality where a shade tree-planting program will take place; at least one
			 of these representatives shall be the city or county forester, city or county
			 arborist, or functional equivalent.
							(F)Up to one person
			 representing the local government agency responsible for management of roads,
			 sewers, and infrastructure, including but not limited to public works
			 departments, transportation agencies, or equivalents.
							(G)Up to 3 persons
			 representing the nursery and landscaping industry.
							(H)Up to 3 persons
			 representing the research community or academia with expertise in natural
			 resources or energy management issues.
							(4)ChairpersonEach
			 local technical advisory committee shall elect a chairperson to preside over
			 Committee meetings, act as a liaison to governmental and other outside
			 entities, and direct the general operation of the committee; only committee
			 representatives from paragraph (3)(A) or paragraph (3)(B) of this subsection
			 shall be eligible to act as local technical advisory committee
			 chairpersons.
						(5)CredentialsAt
			 least one of the members of each local technical advisory committee shall be
			 certified with one or more of the following credentials: International Society
			 of Arboriculture; Certified Arborist, ISA; Certified Arborist Municipal
			 Specialist, ISA; Certified Arborist Utility Specialist, ISA; Board Certified
			 Master Arborist; or Registered Landscape Architect recommended by the American
			 Society of Landscape Architects.
						(g)Cost-share
			 program
						(1)Federal
			 shareThe Federal share of
			 support for projects funded under this section shall not exceed 50 percent of
			 the cost of such project and shall be provided on a matching basis.
						(2)Non-Federal
			 shareThe non-Federal share
			 of such costs may be paid or contributed by any governmental or nongovernmental
			 entity other than from funds derived directly or indirectly from an agency or
			 instrumentality of the United States.
						(h)Rulemaking
						(1)Rulemaking
			 periodThe Secretary shall be
			 authorized to solicit comments and initiate a rulemaking period that shall last
			 no more than 6 months after the date of enactment of this section.
						(2)Competitive
			 grant ruleAt the conclusion
			 of the rulemaking period under paragraph (1), the Secretary shall promulgate a
			 rule governing a public, competitive grants process through which retail power
			 providers may apply for Federal support under this section.
						(i)NonduplicityNothing
			 in this section shall be construed to supersede, duplicate, cancel, or negate
			 the programs or authorities provided under section 9 of the Cooperative
			 Forestry Assistance Act of 1978 (92 Stat. 369;
			 Public Law
			 95–313;
			 16 U.S.C.
			 2105).
					(j)Authorization of
			 appropriationsThere are hereby authorized to be appropriated
			 such sums as may be necessary for the implementation of this section.
					206.Energy
			 efficiency for data center buildingsSection 453(c)(1) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17112(c)(1)) is amended
			 by inserting but not later than 2 years after the date of enactment of
			 this Act after described in subsection (b).
				207.Community
			 building code administration grants
					(a)Grant program
			 authorized
						(1)Grant
			 authorizationThe Secretary of Housing and Urban Development
			 shall to the extent amounts are made available for grants under this section
			 provide grants to local building code enforcement departments.
						(2)Competitive
			 awardsThe Secretary shall award grants under paragraph (1) on a
			 competitive basis taking into consideration the following:
							(A)The financial need
			 of each building code enforcement department.
							(B)The benefit to the
			 jurisdiction of having an adequately funded building code enforcement
			 department.
							(C)The demonstrated
			 ability of each building code enforcement department to work cooperatively with
			 other local code enforcement offices, health departments, and local
			 prosecutorial agencies.
							(3)Maximum
			 amountThe maximum amount of any grant awarded under this
			 subsection shall not exceed $1,000,000.
						(4)CoordinationThe Secretary of Housing and Urban
			 Development shall coordinate with the Secretary of Energy to ensure that any
			 unnecessarily duplicative funding through grants under this section of
			 activities otherwise funded through the Department of Energy is minimized or
			 eliminated.
						(b)Required
			 elements in grant proposalsIn order to be eligible for a grant
			 under subsection (a), a building code enforcement department of a jurisdiction
			 shall submit to the Secretary the following:
						(1)A
			 demonstration of the jurisdiction’s needs in executing building code
			 enforcement administration.
						(2)A
			 plan for the use of any funds received from a grant under this section that
			 addresses the needs discussed in paragraph (1) and that is consistent with the
			 authorized uses established in subsection (c).
						(3)A
			 plan for local governmental actions to be taken to establish and sustain local
			 building code enforcement administration functions, without continuing Federal
			 support, at a level at least equivalent to that proposed in the grant
			 application.
						(4)A
			 plan to create and maintain a program of public outreach that includes a
			 regularly updated and readily accessible means of public communication,
			 interaction, and reporting regarding the services and work of the building code
			 enforcement department to be supported by the grant.
						(5)A
			 plan for ensuring the timely and effective administrative enforcement of
			 building safety and fire prevention violations.
						(c)Use of funds;
			 matching funds
						(1)Authorized
			 usesAmounts from grants
			 awarded under subsection (a) may be used by the grant recipient to supplement
			 existing State or local funding for administration of building code
			 enforcement, or to supplement allowance value received pursuant to this Act for
			 implementation and enforcement of energy efficiency building codes. Such
			 amounts may be used to increase staffing, provide staff training, increase
			 staff competence and professional qualifications, or support individual
			 certification or departmental accreditation, or for capital expenditures
			 specifically dedicated to the administration of the building code enforcement
			 department.
						(2)Additional
			 requirementEach building code enforcement department receiving a
			 grant under subsection (a) shall empanel a code administration and enforcement
			 team consisting of at least 1 full-time building code enforcement officer, a
			 city planner, and a health planner or similar officer.
						(3)Matching funds
			 required
							(A)In
			 generalTo be eligible to
			 receive a grant under this section, a building code enforcement department
			 shall provide matching, non-Federal funds in the following amount:
								(i)In the case of a building code enforcement
			 department serving an area with a population of more than 50,000, an amount
			 equal to not less than 50 percent of the total amount of any grant to be
			 awarded under this section.
								(ii)In the case of a building code enforcement
			 department serving an area with a population of between 20,001 and 50,000, an
			 amount equal to not less than 25 percent of the total amount of any grant to be
			 awarded under this section.
								(iii)In the case of a building code enforcement
			 department serving an area with a population of less than 20,000, an amount
			 equal to not less than 12.5 percent of the total amount of any grant to be
			 awarded under this section.
								(B)Economic
			 distress
								(i)In
			 generalThe Secretary may waive the matching fund requirements
			 under subparagraph (A), and institute, by regulation, new matching fund
			 requirements based upon the level of economic distress of the jurisdiction in
			 which the local building code enforcement department seeking such grant is
			 located.
								(ii)Content of
			 regulationsAny regulations instituted under clause (i) shall
			 include—
									(I)a
			 method that allows for a comparison of the degree of economic distress among
			 the local jurisdictions of grant applicants, as measured by the differences in
			 the extent of growth lag, the extent of poverty, and the adjusted age of
			 housing in such jurisdiction; and
									(II)any other factor
			 determined to be relevant by the Secretary in assessing the comparative degree
			 of economic distress among such jurisdictions.
									(4)In-kind
			 contributionsIn determining the non-Federal share required to be
			 provided under paragraph (3), the Secretary shall consider in-kind
			 contributions, not to exceed 50 percent of the amount that the department
			 contributes in non-Federal funds.
						(5)Waiver of
			 matching requirementThe Secretary shall waive the matching fund
			 requirements under paragraph (3) for any recipient jurisdiction that has
			 dedicated all building code permitting fees to the conduct of local building
			 code enforcement.
						(d)Evaluation and
			 report
						(1)In
			 generalGrant recipients under this section shall—
							(A)be obligated to
			 fully account and report for the use of all grants funds; and
							(B)provide a report
			 to the Secretary on the effectiveness of the program undertaken by the grantee
			 and any other criteria requested by the Secretary for the purpose of indicating
			 the effectiveness of, and ideas for, refinement of the grant program.
							(2)ReportThe
			 report required under paragraph (1)(B) shall include a discussion of—
							(A)the specific
			 capabilities and functions in local building code enforcement administration
			 that were addressed using funds received under this section;
							(B)the lessons
			 learned in carrying out the plans supported by the grant; and
							(C)the manner in
			 which the programs supported by the grant are to be maintained by the
			 grantee.
							(3)Content of
			 reportsThe Secretary shall—
							(A)require each
			 recipient of a grant under this section to file interim and final reports under
			 paragraph (2) to ensure that grant funds are being used as intended and to
			 measure the effectiveness and benefits of the grant program; and
							(B)develop and
			 maintain a means whereby the public can access such reports, at no cost, via
			 the Internet.
							(e)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
						(1)Building code
			 enforcementThe term
			 building code enforcement means the enforcement of any code,
			 adopted by a State or local government, that regulates the construction of
			 buildings and facilities to mitigate hazards to life or property. Such term
			 includes building codes, electrical codes, energy codes, fire codes, fuel gas
			 codes, mechanical codes, and plumbing codes.
						(2)Building code
			 enforcement departmentThe
			 term building code enforcement department means an inspection or
			 enforcement agency of a jurisdiction that is responsible for conducting
			 building code enforcement.
						(3)JurisdictionThe
			 term jurisdiction means a city, county, parish, city and county
			 authority, or city and parish authority having local authority to enforce
			 building codes and regulations and to collect fees for building permits.
						(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
						(f)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized to be appropriated $20,000,000 for
			 each of fiscal years 2010 through 2014 to the Secretary of Housing and Urban
			 Development to carry out the provisions of this section.
						(2)ReservationFrom
			 the amount made available under paragraph (1), the Secretary may reserve not
			 more than 5 percent for administrative costs.
						(3)AvailabilityAny
			 funds appropriated pursuant to paragraph (1) shall remain available until
			 expended.
						208.Solar energy
			 systems building permit requirements for receipt of community development block
			 grant fundsSection 104 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5304) is amended by
			 adding at the end the following new subsection:
					
						(n)Requirements for
				Building Permits Regarding Solar Energy Systems
							(1)In
				generalA grant under section 106 for a fiscal year may be made
				only if the grantee certifies to the Secretary that—
								(A)in the case of a
				grant under section 106(a) for any Indian tribe or insular area, during such
				fiscal year the cost of any permit or license, for construction or installation
				of any solar energy system for any structure, that is required by the tribe or
				insular area or by any other unit of general local government or other
				political subdivision of such tribe or insular area, complies with paragraph
				(2);
								(B)in the case of a
				grant under section 106(b) for any metropolitan city or urban county, during
				such fiscal year the cost of any permit or license, for construction or
				installation of any solar energy system for any structure, that is required by
				the metropolitan city or urban county, or by any other political subdivision of
				such city or county, complies with paragraph (2); and
								(C)in the case of a
				grant under section 106(d) for any State, during such fiscal year the cost of
				any permit or license, for construction or installation of any solar energy
				system for any structure, that is required by the State, or by any other unit
				of general local government within any nonentitlement area of such State, or
				other political subdivision within any nonentitlement area of such State or
				such a unit of general local government, complies with paragraph (2).
								(2)Limitation on
				costThe cost of permit or license for construction or
				installation of any solar energy system complies with this paragraph only if
				such cost does not exceed the following amount:
								(A)Residential
				structuresIn the case of a structure primarily for residential
				use, $500.
								(B)Nonresidential
				structuresIn the case of a structure primarily for
				nonresidential use, 1.0 percent of the total cost of the installation or
				construction of the solar energy system, but not in excess of $10,000.
								(3)NoncomplianceIf
				the Secretary determines that a grantee of a grant made under section 106 is
				not in compliance with a certification under paragraph (1)—
								(A)the Secretary
				shall notify the grantee of such determination; and
								(B)if the grantee has
				not corrected such noncompliance before the expiration of the 6-month period
				beginning upon notification under subparagraph (A), such grantee shall not be
				eligible for 5 percent of any amounts awarded under a grant under section 106
				for the first fiscal year that commences after the expiration of such 6-month
				period.
								(4)Solar energy
				systemFor purposes of this subsection, the term solar
				energy system means, with respect to a structure, equipment that uses
				solar energy to generate electricity for, or to heat or cool (or provide hot
				water for use in), such
				structure.
							.
				209.Prohibition of
			 restrictions on residential installation of solar energy system
					(a)RegulationsWithin
			 180 days after the enactment of this Act, the Secretary of Housing and Urban
			 Development, in consultation with the Secretary of Energy, shall issue
			 regulations—
						(1)to prohibit any
			 private covenant, contract provision, lease provision, homeowners’ association
			 rule or bylaw, or similar restriction, that impairs the ability of the owner or
			 lessee of any residential structure designed for occupancy by 1 family to
			 install, construct, maintain, or use a solar energy system on such residential
			 property; and
						(2)to require that
			 whenever any such covenant, provision, rule or bylaw, or restriction requires
			 approval for the installation or use of a solar energy system, the application
			 for approval shall be processed and approved by the appropriate approving
			 entity in the same manner as an application for approval of an architectural
			 modification to the property, and shall not be willfully avoided or
			 delayed.
						(b)ContentsThe
			 regulations required under subsection (a) shall provide that—
						(1)such a covenant,
			 provision, rule or bylaw, or restriction impairs the installation,
			 construction, maintenance, or use of a solar energy system if it—
							(A)unreasonably
			 delays or prevents installation, maintenance, or use;
							(B)unreasonably
			 increases the cost of installation, maintenance, or use; or
							(C)precludes use of
			 such a system; and
							(2)any fee or cost
			 imposed on the owner or lessee of such a residential structure by such a
			 covenant, provision, rule or bylaw, or restriction shall be considered
			 unreasonable if—
							(A)such fee or cost
			 is not reasonable in comparison to the cost of the solar energy system or the
			 value of its use; or
							(B)treatment of solar
			 energy systems by the covenant, provision, rule or bylaw, or restriction is not
			 reasonable in comparison with treatment of comparable systems by the same
			 covenant, provision, rule or bylaw, or restriction.
							(c)Solar Energy
			 SystemFor purposes of this section, the term solar energy
			 system means, with respect to a structure, equipment that uses solar
			 energy to generate electricity for, or to heat or cool (or provide hot water
			 for use in), such structure.
					BLighting and
			 Appliance Energy Efficiency Programs
				211.Lighting
			 efficiency standards
					(a)Outdoor
			 lighting
						(1)Definitions
							(A)Section 340(1) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6311(1)) is amended by
			 striking subparagraph (L) and inserting the following:
								
									(L)Outdoor
				luminaires.
									(M)Outdoor high light
				output lamps.
									(N)Any other type of
				industrial equipment which the Secretary classifies as covered equipment under
				section
				341(b).
									.
							(B)Section 340 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6311) is amended as
			 adding at the end the following:
								
									(25)The term
				luminaire means a complete lighting unit consisting of one or
				more light sources and ballast(s), together with parts designed to distribute
				the light, to position and protect such lamps, and to connect such light
				sources to the power supply.
									(26)The term
				outdoor luminaire means a luminaire that is listed as suitable
				for wet locations pursuant to Underwriters Laboratories Inc. standard UL 1598
				and is labeled as Suitable for Wet Locations consistent with
				section 410.4(A) of the National Electrical Code 2005, or is designed for
				roadway illumination and meets the requirements of Addendum A for IESNA
				TM–15–07: Backlight, Uplight, and Glare (BUG) Ratings, except for—
										(A)luminaires
				designed for outdoor video display images that cannot be used in general
				lighting applications;
										(B)portable
				luminaires designed for use at construction sites;
										(C)luminaires
				designed for continuous immersion in swimming pools and other water
				features;
										(D)seasonal
				luminaires incorporating solely individual lamps rated at 10 watts or
				less;
										(E)luminaires
				designed to be used in emergency conditions that incorporate a means of
				charging a battery and a device to switch the power supply to emergency
				lighting loads automatically upon failure of the normal power supply;
										(F)components used
				for repair of installed luminaries and that meet the requirements of section
				342(h);
										(G)a luminaire
				utilizing an electrode-less fluorescent lamp as the light source;
										(H)decorative gas
				lighting systems;
										(I)luminaires
				designed explicitly for lighting for theatrical purposes, including
				performance, stage, film production, and video production;
										(J)luminaires
				designed as theme elements in theme/amusement parks and that cannot be used in
				most general lighting applications;
										(K)luminaires
				designed explicitly for vehicular roadway tunnels designed to comply with
				ANSI/IESNA RP–22–05;
										(L)luminaires
				designed explicitly for hazardous locations meeting UL Standard 844;
										(M)searchlights;
										(N)luminaires that
				are designed to be recessed into a building, and that cannot be used in most
				general lighting applications;
										(O)a luminaire rated
				only for residential applications utilizing a light source or sources regulated
				under the amendments made by section 321 of the Energy Independence and
				Security Act of 2007 and with a light output no greater than 2,600
				lumens;
										(P)a residential
				pole-mounted luminaire that is not rated for commercial use utilizing a light
				source or sources meeting the efficiency requirements of section 231 of the
				Energy Independence and Security Act of 2007 and mounted on a post or pole not
				taller than 10.5 feet above ground and with a light output not greater than
				2,600 lumens;
										(Q)a residential
				fixture with E12 (Candelabra) bases that is rated for not more than 300 watts
				total; or
										(R)a residential
				fixture with medium screw bases that is rated for not more than 145
				watts.
										(27)The term
				outdoor high light outputlamp means a lamp that—
										(A)has a rated lumen
				output not less than 2601 lumens;
										(B)is capable of
				being operated at a voltage not less than 110 volts and not greater than 300
				volts, or driven at a constant current of 6.6 amperes;
										(C)is not a Parabolic
				Aluminized Reflector lamp; and
										(D)is not a J-type
				double-ended (T–3) halogen quartz lamp, utilizing R–7S bases, that is
				manufactured before January 1, 2015.
										(28)The term
				outdoor lighting control means a device incorporated in a
				luminaire that receives a signal, from either a sensor (such as an occupancy
				sensor, motion sensor, or daylight sensor) or an input signal (including analog
				or digital signals communicated through wired or wireless technology), and can
				adjust the light level according to the
				signal.
									.
							(2)StandardsSection 342 of the Energy Policy and Conservation Act (42 U.S.C. 6313) is amended by
			 adding at the end the following:
							
								(g)Outdoor
				luminaires
									(1)Each outdoor
				luminaire manufactured on or after January 1, 2016, shall—
										(A)have an initial
				luminaire efficacy of at least 50 lumens per watt; and
										(B)be designed to use
				a light source with a lumen maintenance, calculated as mean rated lumens
				divided by initial lumens, of at least 0.6.
										(2)Each outdoor
				luminaire manufactured on or after January 1, 2018, shall—
										(A)have an initial
				luminaire efficacy of at least 70 lumens per watt; and
										(B)be designed to use
				a light source with a lumen maintenance, calculated as mean rated lumens
				divided by initial lumens, of at least 0.6.
										(3)In addition to the
				requirements of paragraphs (1) through (3), each outdoor luminaire manufactured
				on or after January 1, 2016, shall have the capability of producing at least
				two different light levels, including 100 percent and 60 percent of full lamp
				output as tested with the maximum rated lamp per UL1598 or the manufacturer’s
				maximum specified for the luminaire under test. Outdoor luminaries used for
				roadway lighting applications shall be exempt the 2 light level requirement.
									(4)(A)Not later than January
				1, 2022, the Secretary shall issue a final rule amending the applicable
				standards established in paragraph (3) if technologically feasible and
				economically justified.
										(B)A final rule issued under subparagraph
				(A) shall establish efficiency standards at the maximum level that is
				technically feasible and economically justified, as provided in subsections (o)
				and (p) of section 325. The Secretary may also, in such rulemaking, amend or
				discontinue the product exclusions listed in section 340(26)(A) through (P), or
				amend the lumen maintenance requirements in paragraph (2) if the Secretary
				determines that such amendments are consistent with the purposes of this
				Act.
										(C)If the Secretary issues a final rule
				under subparagraph (A) establishing amended standards, the final rule shall
				provide that the amended standards apply to products manufactured on or after
				January 1, 2025, or 1 year after the date on which the final amended standard
				is published, whichever is later.
										(h)Outdoor high
				light output lampsEach outdoor high light output lamp
				manufactured on or after January 1, 2017, shall have a lighting efficiency of
				at least 45 lumens per
				watt.
								.
						(3)Test
			 proceduresSection 343(a) of the Energy Policy and Conservation
			 Act (42 U.S.C.
			 6314(a)) is amended by adding at the end the following:
							
								(10)Outdoor
				lighting
									(A)With respect to
				outdoor luminaires and outdoor high light output lamps, the test procedures
				shall be based upon the test procedures specified in illuminating engineering
				society procedures LM–79 as of March 1, 2009, and LM–31, and/or other
				appropriate consensus test procedures developed by the Illuminating Engineering
				Society or other appropriate consensus standards bodies.
									(B)If illuminating engineering society
				procedure LM–79 is amended, the Secretary shall amend the test procedures
				established in subparagraph (A) as necessary to be consistent with the amended
				LM–79 test procedure, unless the Secretary determines, by rule, published in
				the Federal Register and supported by clear and convincing evidence, that to do
				so would not meet the requirements for test procedures under paragraph
				(2).
									(C)The Secretary may
				revise the test procedures for outdoor luminaires or outdoor high light output
				lamps by rule consistent with paragraph (2), and may incorporate as appropriate
				consensus test procedures developed by the Illuminating Engineering Society or
				other appropriate consensus standards
				bodies.
									.
						(4)PreemptionSection 345 of the Energy Policy and Conservation Act (42 U.S.C. 6316) is amended by
			 adding at the end the following:
							
								(i)(1)Except as provided in
				paragraph (2), section 327 shall apply to outdoor luminaires to the same extent
				and in the same manner as the section applies under part B.
									(2)Any State standard that is adopted on
				or before January 1, 2015, pursuant to a statutory requirement to adopt
				efficiency standards for reducing outdoor lighting energy use enacted prior to
				January 31, 2008, shall not be
				preempted.
									.
						(5)Energy
			 efficiency standards for certain luminairesNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Energy shall, in
			 consultation with the National Electrical Manufacturers Association, collect
			 data for United States sales of luminaires described in section 340(26)(H) and
			 (M) of the Energy Policy and Conservation Act, to determine the historical
			 growth rate. If the Secretary finds that the growth in market share of such
			 luminaires exceeds twice the year-to-year rate of the average of the previous 3
			 years, then the Secretary shall within 12 months initiate a rulemaking to
			 determine if such exclusion should be eliminated, if substitute products exist
			 that perform more efficiently and fulfill the performance functions of these
			 luminaires.
						(b)Portable
			 lighting
						(1)Portable light
			 fixtures
							(A)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) is amended by
			 adding at the end the following:
								
									(67)Art work light
				fixtureThe term art work light fixture means a
				light fixture designed only to be mounted directly to an art work and for the
				purpose of illuminating that art work.
									(68)LED light
				engineThe term LED light engine or LED light
				engine with integral heat sink means a subsystem of an LED light fixture
				that—
										(A)includes 1 or more
				LED components, including—
											(i)an
				LED driver power source with electrical and mechanical interfaces; and
											(ii)an integral heat
				sink to provide thermal dissipation; and
											(B)may be designed to
				accept additional components that provide aesthetic, optical, and environmental
				control.
										(69)LED light
				fixtureThe term LED light fixture means a complete
				lighting unit consisting of—
										(A)an LED light
				source with 1 or more LED lamps or LED light engines; and
										(B)parts—
											(i)to
				distribute the light;
											(ii)to position and
				protect the light source; and
											(iii)to connect the
				light source to electrical power.
											(70)Light
				fixtureThe term light fixture means a product
				designed to provide light that includes—
										(A)at least 1 lamp
				socket; and
										(B)parts—
											(i)to
				distribute the light;
											(ii)position and
				protect 1 or more lamps; and
											(iii)to connect 1 or
				more lamps to a power supply.
											(71)Portable light
				fixture
										(A)In
				generalThe term portable light fixture means a
				light fixture that has a flexible cord and an attachment plug for connection to
				a nominal 120-volt circuit that—
											(i)allows the user to
				relocate the product without any rewiring; and
											(ii)typically can be
				controlled with a switch located on the product or the power cord of the
				product.
											(B)ExclusionsThe
				term portable light fixture does not include—
											(i)direct plug-in
				night lights, sun or heat lamps, medical or dental lights, portable electric
				hand lamps, signs or commercial advertising displays, photographic lamps,
				germicidal lamps, or light fixtures for marine use or for use in hazardous
				locations (as those terms are defined in ANSI/NFPA 70 of the National
				Electrical Code); or
											(ii)decorative
				lighting strings, decorative lighting outfits, or electric candles or
				candelabra without lamp shades that are covered by Underwriter Laboratories
				(UL) standard 588, Seasonal and Holiday Decorative
				Products.
											.
							(B)Coverage
								(i)In
			 generalSection 322(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6292(a)) is
			 amended—
									(I)by redesignating
			 paragraph (20) as paragraph (24); and
									(II)by inserting
			 after paragraph (19) the following:
										
											(20)Portable light
				fixtures.
											.
									(ii)Conforming
			 amendmentsSection 325(l) of the Energy Policy and Conservation
			 Act (42 U.S.C.
			 6295(l)) is amended by striking paragraph (19)
			 each place it appears in paragraphs (1) and (2) and inserting paragraph
			 (24).
								(C)Test
			 proceduresSection 323(b) of the Energy Policy and Conservation
			 Act (42 U.S.C.
			 6293(b)) is amended by adding at the end the following:
								
									(19)LED fixtures
				and LED light enginesTest procedures for LED fixtures and LED
				light engines shall be based on Illuminating Engineering Society of North
				America (IESNA) test procedure LM–79, Approved Method for Electrical and
				Photometric Testing of Solid-State Lighting Devices, and IESNA-approved test
				procedure for testing LED light
				engines.
									.
							(D)StandardsSection
			 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) is amended—
								(i)by
			 redesignating subsection (ii) as subsection (oo);
								(ii)in subsection (oo)(2), as redesignated in
			 clause (i) of this subparagraph, by striking (hh) each place it
			 appears and inserting (mm); and
								(iii)by
			 inserting after subsection (hh) the following:
									
										(ii)Portable light
				fixtures
											(1)In
				generalSubject to paragraphs (2) and (3), portable light
				fixtures manufactured on or after January 1, 2012, shall meet 1 or more of the
				following requirements:
												(A)Be a fluorescent
				light fixture that meets the requirements of the Energy Star Program for
				Residential Light Fixtures, Version 4.2.
												(B)Be equipped with only 1 or more GU–24
				line-voltage sockets, not be rated for use with incandescent lamps of any type
				(as defined in ANSI standards), and meet the requirements of version 4.2 of the
				Energy Star program for residential light fixtures.
												(C)Be an LED light
				fixture or a light fixture with an LED light engine and comply with the
				following minimum requirements:
													(i)Minimum light
				output: 200 lumens (initial).
													(ii)Minimum LED light
				engine efficacy: 40 lumens/watt installed in fixtures that meet the minimum
				light fixture efficacy of 29 lumens/watt or, alternatively, a minimum LED light
				engine efficacy of 60 lumens/watt for fixtures that do not meet the minimum
				light fixture efficacy of 29 lumens/watt.
													(iii)All portable
				fixtures shall have a minimum LED light fixture efficacy of 29 lumens/watt and
				a minimum LED light engine efficacy of 60 lumens/watt by January 1,
				2016.
													(iv)Color Correlated
				Temperature (CCT): 2700K through 4000K.
													(v)Minimum Color
				Rendering Index (CRI): 75.
													(vi)Power factor
				equal to or greater than 0.70.
													(vii)Portable
				luminaries that have internal power supplies shall have zero standby power when
				the luminaire is turned off.
													(viii)LED light
				sources shall deliver at least 70 percent of initial lumens for at least 25,000
				hours.
													(D)(i)Be equipped with an
				ANSI-designated E12, E17, or E26 screw-based socket and be prepackaged and sold
				together with 1 screw-based compact fluorescent lamp or screw-based LED lamp
				for each screw-based socket on the portable light fixture.
													(ii)The compact fluorescent or LED
				lamps prepackaged with the light fixture shall be fully compatible with any
				light fixture controls incorporated into the light fixture (for example, light
				fixtures with dimmers shall be packed with dimmable lamps).
													(iii)Compact fluorescent lamps
				prepackaged with light fixtures shall meet the requirements of the Energy Star
				Program for CFLs Version 4.0.
													(iv)Screw-based LED lamps shall comply
				with the minimum requirements described in subparagraph (C).
													(E)Be equipped with 1
				or more single-ended, non-screw based halogen lamp sockets (line or low
				voltage), a dimmer control or high-low control, and be rated for a maximum of
				100 watts.
												(2)Review
												(A)ReviewThe
				Secretary shall review the criteria and standards established under paragraph
				(1) to determine if revised standards are technologically feasible and
				economically justified.
												(B)ComponentsThe
				review shall include consideration of—
													(i)whether a separate
				compliance procedure is still needed for halogen fixtures described in
				subparagraph (E) and, if necessary, what an appropriate standard for halogen
				fixtures shall be;
													(ii)whether the
				specific technical criteria described in subparagraphs (A), (C), and (D)(iii)
				should be modified; and
													(iii)which fixtures
				should be exempted from the light fixture efficacy standard as of January 1,
				2016, because the fixtures are primarily decorative in nature (as defined by
				the Secretary) and, even if exempted, are likely to be sold in limited
				quantities.
													(C)Timing
													(i)DeterminationNot
				later than January 1, 2014, the Secretary shall publish amended standards, or a
				determination that no amended standards are justified, under this
				subsection.
													(ii)StandardsAny
				standards under this paragraph shall take effect on January 1, 2016.
													(3)Art work light
				fixturesArt work light fixtures manufactured on or after January
				1, 2012, shall—
												(A)comply with
				paragraph (1); or
												(B)(i)contain only
				ANSI-designated E12 screw-based line-voltage sockets;
													(ii)have not more than 3
				sockets;
													(iii)be controlled with an integral
				high/low switch;
													(iv)be rated for not more than 25
				watts if fitted with 1 socket; and
													(v)be rated for not more than 15 watts
				per socket if fitted with 2 or 3 sockets.
													(4)Exception from
				preemptionNotwithstanding section 327, Federal preemption shall
				not apply to a regulation concerning portable light fixtures adopted by the
				California Energy Commission on or before January 1,
				2014.
											.
								(2)GU–24 base
			 lamps
							(A)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) (as amended by
			 paragraph (1)(A)) is amended by adding at the end the following:
								
									(72)GU–24The
				term GU–24 means the designation of a lamp socket, based on a
				coding system by the International Electrotechnical Commission, under
				which—
										(A)G
				indicates a holder and socket type with 2 or more projecting contacts, such as
				pins or posts;
										(B)U
				distinguishes between lamp and holder designs of similar type that are not
				interchangeable due to electrical or mechanical requirements; and
										(C)24 indicates the
				distance in millimeters between the electrical contact posts.
										(73)GU–24
				adaptor
										(A)In
				generalThe term GU–24
				Adaptor means a 1-piece device, pig-tail, wiring harness, or other such
				socket or base attachment that—
											(i)connects to a GU–24 socket on 1 end and
				provides a different type of socket or connection on the other end; and
											(ii)does not alter the voltage.
											(B)ExclusionThe term GU–24 Adaptor does
				not include a fluorescent ballast with a GU–24 base.
										(74)GU–24 base
				lampGU–24 base lamp means a light bulb designed to
				fit in a GU–24
				socket.
									.
							(B)StandardsSection
			 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) (as amended by
			 paragraph (1)(D)) is amended by inserting after subsection (ii) the
			 following:
								
									(jj)GU–24
				base lamps
										(1)In
				generalA GU–24 base lamp shall not be an incandescent lamp as
				defined by ANSI.
										(2)GU–24
				adaptorsGU–24 adaptors shall not adapt a GU–24 socket to any
				other line voltage socket.
										.
				
							(3)Standards for
			 certain incandescent reflector lampsSection 325(i) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(i)), as amended by
			 section 161(a)(12) of this Act, is amended by adding at the end the
			 following:
							
								(9)Certain
				incandescent reflector lamps(A)No later than 12 months
				after enactment of this paragraph, the Secretary shall publish a final rule
				establishing standards for incandescent reflector lamp types described in
				paragraph (1)(D). Such standards shall be effective on July 1, 2013.
									(B)Any rulemaking for incandescent
				reflector lamps completed after enactment of this section shall consider
				standards for all incandescent reflector lamps, inclusive of those specified in
				paragraph (1)(C).
									(10)Reflector
				lampsNo later than January 1, 2015, the Secretary shall publish
				a final rule establishing and amending standards for reflector lamps, including
				incandescent reflector lamps. Such standards shall be effective no sooner than
				3 years after publication of the final rule. Such rulemaking shall consider
				incandescent and nonincandescent technologies. Such rulemaking shall consider a
				new metric other than lumens-per-watt based on the photometric distribution of
				light from such
				lamps.
								.
						212.Other appliance
			 efficiency standards
					(a)Standards for
			 Water Dispensers, Hot Food Holding Cabinets, and Portable Electric
			 Spas
						(1)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291), as amended by
			 section 211 of this Act, is further amended by adding at the end the
			 following:
							
								(75)The term
				water dispenser means a factory-made assembly that mechanically
				cools and heats potable water and that dispenses the cooled or heated water by
				integral or remote means.
								(76)The term
				bottle-type water dispenser means a drinking water dispenser
				designed for dispensing both hot and cold water that uses a removable bottle or
				container as the source of potable water.
								(77)The term
				commercial hot food holding cabinet means a heated,
				fully-enclosed compartment with one or more solid or glass doors that is
				designed to maintain the temperature of hot food that has been cooked in a
				separate appliance. Such term does not include heated glass merchandising
				cabinets, drawer warmers, commercial hot food holding cabinets with interior
				volumes of less than 8 cubic feet, or cook-and-hold appliances.
								(78)The term
				portable electric spa means a factory-built electric spa or hot
				tub, supplied with equipment for heating and circulating
				water.
								.
						(2)CoverageSection 322(a) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6292(a)), as amended by section 211(b)(1)(B) of this
			 Act, is further amended by inserting after paragraph (20) the following new
			 paragraphs:
							
								(21)Bottle type water dispensers.
								(22)Commercial hot
				food holding cabinets.
								(23)Portable electric
				spas.
								.
						(3)Test
			 proceduresSection 323(b) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6293(b)), as amended by
			 section 211(b)(1)(C) of this Act, is further amended by adding at the end the
			 following:
							
								(20)Bottle type
				water dispensersTest procedures for bottle type water dispensers
				shall be based on Energy Star Program Requirements for Bottled Water
				Coolers version 1.1 published by the Environmental Protection Agency.
				Units with an integral, automatic timer shall not be tested using section 4D,
				Timer Usage, of the test criteria.
								(21)Commercial hot
				food holding cabinetsTest procedures for commercial hot food
				holding cabinets shall be based on the test procedures described in ANSI/ASTM
				F2140–01 (Test for idle energy rate-dry test). Interior volume shall be based
				on the method shown in the Environmental Protection Agency’s Energy Star
				Program Requirements for Commercial Hot Food Holding Cabinets as in
				effect on August 15, 2003.
								(22)Portable
				electric spasTest procedures for portable electric spas shall be
				based on the test method for portable electric spas contained in section 1604,
				title 20, California Code of Regulations as amended on December 3, 2008. When
				the American National Standards Institute publishes a test procedure for
				portable electric spas, the Secretary shall revise the Department of Energy’s
				procedure.
								.
						(4)StandardsSection 325 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6295), as amended by section 211 of this Act, is further
			 amended by adding after subsection (jj) the following:
							
								(kk)Bottle type
				water dispensersEffective January 1, 2012, bottle-type water
				dispensers designed for dispensing both hot and cold water shall not have
				standby energy consumption greater than 1.2 kilowatt-hours per day.
								(ll)Commercial hot
				food holding cabinetsEffective January 1, 2012, commercial hot
				food holding cabinets with interior volumes of 8 cubic feet or greater shall
				have a maximum idle energy rate of 40 watts per cubic foot of interior volume.
								(mm)Portable
				electric spasEffective January 1, 2012, portable electric spas
				shall not have a normalized standby power greater than
				5(V2/3) Watts where V=the fill volume in
				gallons.
								(nn)RevisionsThe
				Secretary of Energy shall consider revisions to the standards in subsections
				(kk), (ll), and (mm) in accordance with subsection (o) and publish a final rule
				no later than January 1, 2013 establishing such revised standards, or make a
				finding that no revisions are technically feasible and economically justified.
				Any such revised standards shall take effect January 1,
				2016.
								.
						(b)Commercial
			 furnace efficiency standardsSection 342(a) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6312(a)) is amended by inserting after paragraph (10)
			 the following new paragraph:
						
							(11)Warm air
				furnacesEach warm air furnace with an input rating of 225,000
				Btu per hour or more and manufactured after January 1, 2011, shall meet the
				following standard levels:
								(A)Gas-fired
				units
									(i)Minimum thermal
				efficiency of 80 percent.
									(ii)Include an
				interrupted or intermittent ignition device.
									(iii)Have jacket
				losses not exceeding 0.75 percent of the input rating.
									(iv)Have either power
				venting or a flue damper.
									(B)Oil-fired
				units
									(i)Minimum thermal
				efficiency of 81 percent.
									(ii)Have jacket
				losses not exceeding 0.75 percent of the input rating.
									(iii)Have either
				power venting or a flue
				damper.
									.
					213.Appliance efficiency
			 determinations and procedures
					(a)Definition of
			 energy conservation standardSection 321(6) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6291(6)) is amended to
			 read as follows:
						
							(6)Energy
				conservation standard
								(A)In
				generalThe term energy conservation standard
				means 1 or more performance standards that—
									(i)for covered
				products (excluding clothes washers, dishwashers, showerheads, faucets, water
				closets, and urinals), prescribe a minimum level of energy efficiency or a
				maximum quantity of energy use, determined in accordance with test procedures
				prescribed under section 323;
									(ii)for showerheads,
				faucets, water closets, and urinals, prescribe a minimum level of water
				efficiency or a maximum quantity of water use, determined in accordance with
				test procedures prescribed under section 323; and
									(iii)for clothes
				washers and dishwashers—
										(I)prescribe a
				minimum level of energy efficiency or a maximum quantity of energy use,
				determined in accordance with test procedures prescribed under section 323;
				and
										(II)may include a
				minimum level of water efficiency or a maximum quantity of water use,
				determined in accordance with those test procedures.
										(B)InclusionsThe
				term energy conservation standard includes—
									(i)1
				or more design requirements, if the requirements were established—
										(I)on or before the
				date of enactment of this subclause;
										(II)as part of a
				direct final rule under section 325(p)(4); or
										(III)as part of a
				final rule published on or after January 1, 2012, and
										(ii)any other
				requirements that the Secretary may prescribe under section 325(r).
									(C)ExclusionThe
				term energy conservation standard does not include a performance
				standard for a component of a finished covered product, unless regulation of
				the component is specifically authorized or established pursuant to this
				title.
								.
					(b)Adopting
			 consensus test procedures and test procedures in use elsewhereSection 323(b) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6293(b)), as amended by sections 211 and 212 of this
			 Act, is further amended by adding the following new paragraph after paragraph
			 (22):
						
							(23)Consensus and
				alternate test procedures
								(A)Receipt of joint
				recommendation or alternate testing procedureOn receipt
				of—
									(i)a
				statement that is submitted jointly by interested persons that are fairly
				representative of relevant points of view (including representatives of
				manufacturers of covered products, States, and efficiency advocates), as
				determined by the Secretary, and contains recommendations with respect to the
				testing procedure for a covered product; or
									(ii)a
				submission of a testing procedure currently in use for a covered product by a
				State, nation, or group of nations—
										(I)if the Secretary
				determines that the recommended testing procedure contained in the statement or
				submission is in accordance with subsection (b)(3), the Secretary may issue a
				final rule that establishes an energy or water conservation testing procedure
				that is published simultaneously with a notice of proposed rulemaking that
				proposes a new or amended energy or water conservation testing procedure that
				is identical to the testing procedure established in the final rule to
				establish the recommended testing procedure (referred to in this paragraph as a
				direct final rule); or
										(II)if the Secretary
				determines that a direct final rule cannot be issued based on the statement or
				submission, the Secretary shall publish a notice of the determination, together
				with an explanation of the reasons for the determination.
										(B)Public
				commentThe Secretary shall solicit public comment for a period
				of at least 110 days with respect to each direct final rule issued by the
				Secretary under subparagraph (A)(ii)(I).
								(C)Withdrawal of
				direct final rules
									(i)In
				generalNot later than 120 days after the date on which a direct
				final rule issued under subparagraph (A)(ii)(I) is published in the Federal
				Register, the Secretary shall withdraw the direct final rule if—
										(I)the Secretary
				receives 1 or more adverse public comments relating to the direct final rule
				under subparagraph (B)or any alternative joint recommendation; and
										(II)based on the
				rulemaking record relating to the direct final rule, the Secretary determines
				that such adverse public comments or alternative joint recommendation may
				provide a reasonable basis for withdrawing the direct final rule under
				paragraph (3) or any other applicable law.
										(ii)Action on
				withdrawalOn withdrawal of a direct final rule under clause (i),
				the Secretary shall—
										(I)proceed with the
				notice of proposed rulemaking published simultaneously with the direct final
				rule as described in subparagraph (A)(ii)(I); and
										(II)publish in the
				Federal Register the reasons why the direct final rule was withdrawn.
										(iii)Treatment of
				withdrawn direct final rulesA direct final rule that is
				withdrawn under clause (i) shall not be considered to be a final rule for
				purposes of subsection (b).
									(D)Effect of
				paragraphNothing in this paragraph authorizes the Secretary to
				issue a direct final rule based solely on receipt of more than 1 statement
				containing recommended test procedures relating to the direct final
				rule.
								.
					(c)Updating
			 television test methodsSection 323(b) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6293(b)), as amended by sections 211 and 212 of this
			 Act, and subsection (b) of this section, is further amended by adding at the
			 end the following new paragraph:
						
							(24)Televisions(A)On the date of enactment
				of this paragraph, Appendix H to Subpart B of Part 430 of the United States
				Code of Federal Regulations, Uniform Test Method for Measuring the
				Energy Consumption of Television Sets, is repealed.
								(B)No later than 12 months after the date
				of enactment of this paragraph the Secretary shall publish in the Federal
				Register a final rule prescribing a new test method for
				televisions.
								.
					(d)Criteria for
			 Prescribing New or Amended Standards(1)Section 325(o)(2)(B)(i) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(o)(2)(B)(i)) is
			 amended as follows:
							(A)By striking and at the
			 end of subclause (VI).
							(B)By redesignating subclause (VII) as
			 subclause (XI).
							(C)By inserting the following new
			 subclauses after subclause (VI):
								
									(VII)the estimated value of the carbon
				dioxide and other emission reductions that will be achieved by virtue of the
				higher energy efficiency of the covered products resulting from the imposition
				of the standard;
									(VIII)the estimated impact of standards for a
				particular product on average consumer energy prices;
									(IX)the increased energy efficiency that
				may be attributable to the installation of Smart Grid technologies or
				capabilities in the covered products, if applicable in the determination of the
				Secretary;
									(X)the availability in the United States
				or in other nations of examples or prototypes of covered products that achieve
				significantly higher efficiency standards for energy or for water;
				and
									.
							(2)Section 325(o)(2)(B)(iii) of such Act
			 is amended as follows:
							(A)By striking three and
			 inserting 5.
							(B)By inserting after the first sentence
			 the following For products with an average expected useful life of less
			 than 5 years, such rebuttable presumption shall be determined utilizing 75
			 percent of the product’s average expected useful life as a multiplier instead
			 of 5..
							(C)By
			 striking the last sentence and inserting the following:
								
									Such a presumption may be rebutted only if the
			 Secretary finds, based on clear, convincing, and reliable evidence,
			 that—(I)such standard level would cause
				serious and unavoidable hardship to the average consumer of the product, or to
				manufacturers supplying a significant portion of the market for the product,
				that substantially outweighs the standard level’s benefits;
									(II)the standard and implementing
				regulations cannot be designed to avoid or mitigate the hardship identified
				under subclause (I), through the adoption of regional standards consistent with
				paragraph (6) of this subsection, or other reasonable means consistent with
				this part;
									(III)the same or substantially similar
				hardship would not occur under a standard adopted in the absence of the
				presumption, but that otherwise meets the requirements of this section;
				and
									(IV)the hardship cannot be avoided or
				mitigated pursuant the procedures specified in section 504 of the Department of
				Energy Organization Act (42 U.S.C. 7194).
									A
				determination by the Secretary that the criteria triggering such presumption
				are not met, or that the criterion for rebutting the presumption are met shall
				not be taken into consideration in the Secretary’s determination of whether a
				standard is economically
				justified..
							(e)Obtaining
			 appliance information from manufacturersSection 326(d) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6295(d)) is amended to read as follows:
						
							(d)Information
				requirements(1)For purposes of carrying
				out this part, the Secretary shall publish proposed regulations not later than
				1 year after the date of enactment of the American Clean Energy and Security Act of
				2009, and after receiving public comment, final regulations not
				later than 18 months from such date of enactment under this part or other
				provision of law administered by the Secretary, which shall require each
				manufacturer of a covered product to submit information or reports to the
				Secretary on an annual basis in a form adopted by the Secretary. Such reports
				shall include information or data with respect to—
									(A)the manufacturers’ compliance with all
				requirements applicable pursuant to this part;
									(B)the economic impact of any proposed
				energy conservation standard;
									(C)the manufacturers’ annual shipments of
				each class or category of covered products, organized, to the maximum extent
				practicable, by—
										(i)energy efficiency, energy use, and,
				if applicable, water use;
										(ii)the presence or absence of such
				efficiency related or energy consuming operational characteristics or
				components as the Secretary determines are relevant for the purposes of
				carrying out this part; and
										(iii)the State or regional location of
				sale, for covered products for which the Secretary may adopt regional
				standards; and
										(D)such other categories of information
				as the Secretary deems relevant to carry out this part, including such other
				information as may be necessary to establish and revise test procedures,
				labeling rules, and energy conservation standards and to insure compliance with
				the requirements of this part.
									(2)In adopting regulations under this
				subsection, the Secretary shall consider existing public sources of
				information, including nationally recognized certification programs of trade
				associations.
								(3)The Secretary shall exercise
				authority under this section in a manner designed to minimize unnecessary
				burdens on manufacturers of covered products.
								(4)To the extent that they do not
				conflict with the duties of the Secretary in carrying out this part, the
				provisions of section 11(d) of the Energy Supply and Environmental Coordination
				Act of 1974 (15
				U.S.C. 796(d)) shall apply with respect to information obtained
				under this subsection to the same extent and in the same manner as they apply
				with respect to other energy information obtained under such
				section.
								.
					(f)State
			 WaiverSection 327(c) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6297(c)), as amended by
			 section 161(a)(19) of this Act, is further amended by adding at the end the
			 following:
						
							(12)is a regulation
				concerning standards for hot food holding cabinets, drinking water dispensers
				and portable electric spas adopted by the California Energy Commission on or
				before January 1,
				2013.
							.
					(g)Waiver of
			 federal preemptionParagraph
			 (1) of section 327(d) of the Energy Policy and Conservation Act (42 U.S.C. 6297(d))
			 is amended as follows:
						(1)In subparagraph
			 (A) by striking State regulation each place it appears and
			 inserting State statute or regulation.
						(2)In subparagraph
			 (B) by adding at the end the following new sentence: In making such a
			 finding, the Secretary may not reject a petition for failure of the petitioning
			 State or river basin commission to produce confidential information maintained
			 by any manufacturer or distributor, or group or association of manufacturers or
			 distributors, and which the petitioning party does not have the legal right to
			 obtain..
						(3)In clause (ii) of
			 subparagraph (C) by striking costs each place it appears and
			 inserting estimated costs.
						(4)In subparagraph
			 (C) by striking within the context of the State’s energy plan and
			 forecast, and,.
						(h)Inclusion of
			 carbon output on appliance Energyguide labels(1)Section 324(a)(2) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6294(a)(2)) is amended by adding the following at the
			 end:
							
								(I)(i)Not later than 90 days
				after the date of enactment of this subparagraph, the Commission shall initiate
				a rulemaking to implement the additional labeling requirements specified in
				subsection (c)(1)(C) of this section with an effective date for the revised
				labeling requirement not later than 12 months from issuance of the final
				rule.
									(ii)Not later than 24 months after the date of
				enactment of this subparagraph, the Commission shall complete the rulemaking
				initiated under clause (i).
									(iii)Not later than 90 days after
				issuance of the final rule as provided in this subparagraph, the Secretary
				shall issue calculation methods required to effectuate the labeling
				requirements specified in subsection (c)(1)(C) of this
				section.
									.
						(2)Section 324(c)(1) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6294(c)(1)) is amended—
							(A)by striking and at the
			 end of subparagraph (A);
							(B)by striking the period at the end of
			 subparagraph (B) and inserting a semicolon; and
							(C)by adding at the end the following new
			 subparagraphs:
								
									(C)for products or groups of products
				providing a comparable function (including the group of products comprising the
				heating function of heat pumps and furnaces) among covered products listed in
				paragraphs (3), (4), (5), (8), (9), (10), and (11) of section 322(a) of this
				part, and others designated by the Secretary, the estimated total annual
				atmospheric carbon dioxide emissions (or their equivalent in other greenhouse
				gases) associated with, or caused by, the product, calculated utilizing—
										(i)national average energy use for the
				product including energy consumed at the point of end use based on test
				procedures developed under section 323 of this part;
										(ii)national average energy consumed
				or lost in the production, generation, transportation, storage, and
				distribution of energy to the point of end use; and
										(iii)any direct emissions of
				greenhouse gases from the product during normal use;
										(D)in determining the
				national average energy consumption and total annual atmospheric carbon dioxide
				emissions, the Secretary shall utilize Federal Government sources, including
				the Energy Information Administration Annual Energy Review, the Environmental
				Protection Agency eGRID database, Environmental Protection Agency AP–42
				Emission Factors as amended, and other sources determined to be appropriate by
				the Secretary; and
									(E)information
				presenting, for each product (or group of products providing the comparable
				function) identified in section (c)(1)(C) of this section, the estimated annual
				carbon dioxide emissions calculated within the range of emissions calculated
				for all models of the product or group according to its function, including
				those models consuming fuels and those models not consuming
				fuels.
									.
							(i)Permitting
			 States to seek injunctive enforcement(1)Section 334 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6304) is amended to read
			 as follows:
							
								334.Jurisdiction
				and venue
									(a)JurisdictionThe
				United States district courts shall have jurisdiction to restrain—
										(1)any violation of
				section 332; and
										(2)any person from
				distributing in commerce any covered product which does not comply with an
				applicable rule under section 324 or 325.
										(b)AuthorityAny
				action referred to in subsection (a) shall be brought by the Commission or by
				the attorney general of a State in the name of the State, except that—
										(1)any such action to
				restrain any violation of section 332(a)(3) which relates to requirements
				prescribed by the Secretary or any violation of section 332(a)(4) which relates
				to request of the Secretary under section 326(b)(2) shall be brought by the
				Secretary; and
										(2)any violation of
				section 332(a)(5) or 332(a)(7) shall be brought by the Secretary or by the
				attorney general of a State in the name of the State.
										(c)Venue and
				service of processAny such action may be brought in the United
				States district court for a district wherein any act, omission, or transaction
				constituting the violation occurred, or in such court of the district wherein
				the defendant is found or transacts business. In any action under this section,
				process may be served on a defendant in any other district in which the
				defendant resides or may be
				found.
									.
						(2)The item relating to section 334 in
			 the table of contents for such Act is amended to read as follows:
							
								Sec. 334. Jurisdiction and
				venue.. 
							
						(j)Treatment of
			 appliances within building codes(1)Section 327(f)(3) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6297(f)(3)) is amended by striking subparagraphs (B)
			 through (G) and inserting the following:
							
								(B)The code meets at least one of the
				following requirements:
									(i)The code does not require that the
				covered product have an energy efficiency exceeding—
										(I)the applicable energy conservation
				standard established in or prescribed under section 325;
										(II)the level required by a regulation of
				that State for which the Secretary has issued a rule granting a waiver under
				subsection (d) of this section; or
										(III)the required level established in the
				International Energy Conservation Code or in a standard of the American Society
				of Heating, Refrigerating and Air-Conditioning Engineers, or by the Secretary
				pursuant to section 304 of the Energy Conservation and Production Act.
										(ii)If the code uses one or more
				baseline building designs against which all submitted building designs are to
				be evaluated and such baseline building designs contain a covered product
				subject to an energy conservation standard established in or prescribed under
				section 325, the baseline building designs are based on an efficiency level for
				such covered product which meets but does not exceed one of the levels
				specified in clause (i).
									(iii)If the code sets forth one or
				more optional combinations of items which meet the energy consumption or
				conservation objective, in at least one combination that the State has found to
				be reasonably achievable using commercially available technologies the
				efficiency of the covered product meets but does not exceed one of the levels
				specified in clause (i).
									(C)The credit to the energy consumption
				or conservation objective allowed by the code for installing covered products
				having energy efficiencies exceeding one of the levels specified in
				subparagraph (B)(i) is on a one-for-one equivalent energy use or equivalent
				energy cost basis, taking into account the typical lifetime of the
				product.
								(D)The energy consumption or conservation
				objective is specified in terms of an estimated total consumption of energy
				(which may be calculated from energy loss- or gain-based codes) utilizing an
				equivalent amount of energy (which may be specified in units of energy or its
				equivalent cost) and equivalent lifetimes.
								(E)The estimated energy use of any
				covered product permitted or required in the code, or used in calculating the
				objective, is determined using the applicable test procedures prescribed under
				section 323, except that the State may permit the estimated energy use
				calculation to be adjusted to reflect the conditions of the areas where the
				code is being applied if such adjustment is based on the use of the applicable
				test procedures prescribed under section 323 or other technically accurate
				documented
				procedure.
								.
						(2)Section 327(f)(4)(B) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6297(f)(4)(B)) is amended
			 to read as follows:
							
								(B)If a building code requires the
				installation of covered products with efficiencies exceeding the levels and
				requirements specified in paragraph (3)(B), such requirement of the building
				code shall not be applicable unless the Secretary has granted a waiver for such
				requirement under subsection (d) of this
				section.
								.
						214.Best-in-Class
			 Appliances Deployment Program
					(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Energy, in consultation with the Administrator, shall
			 establish a program to be known as the Best-in-Class Appliances
			 Deployment Program to—
						(1)provide bonus
			 payments to retailers or distributors under subsection (c) for sales of
			 best-in-class high-efficiency household appliance models, high-efficiency
			 installed building equipment, and high-efficiency consumer electronics, with
			 the goal of reducing life-cycle costs for consumers, encouraging innovation,
			 and maximizing energy savings and public benefit;
						(2)provide bounties
			 under subsection (d) to retailers and manufacturers for the replacement,
			 retirement, and recycling of old, inefficient, and environmentally harmful
			 products; and
						(3)provide premium
			 awards under subsection (e) to manufacturers for developing and producing new
			 Superefficient Best-in-Class Products.
						(b)Designation of
			 Best-in-Class Product Models
						(1)In
			 generalThe Secretary of Energy shall designate product models of
			 appliances, equipment, or electronics as Best-in-Class Product models. The
			 Secretary shall publicly announce the Best-in-Class Product models designated
			 under this subsection. The Secretary shall define product classes broadly and,
			 except as provided in paragraph (2), shall designate as Best-in-Class Product
			 models no more than the most efficient 10 percent of the commercially available
			 product models in a class that demonstrate, as a group, a distinctly greater
			 energy efficiency than the average energy efficiency of that class of
			 appliances, equipment, or electronics. In designating models, the Secretary
			 shall—
							(A)identify
			 commercially available models in the relevant class of products;
							(B)identify the
			 subgroup of those models that share the distinctly higher energy-efficiency
			 characteristics that warrant designation as best-in-class; and
							(C)add other models
			 in that class to the list of Best-in-Class Product models as they demonstrate
			 their ability to meet the higher-efficiency characteristics on which the
			 designation was made.
							(2)Percentage
			 exceptionIf there are fewer than 10 product models in a class of
			 products, the Secretary may designate one or more of such models as
			 Best-in-Class Products.
						(3)Review of
			 best-in-class standardsThe Secretary shall review annually the
			 product-specific criteria for designating, and the product models that qualify
			 as, Best-in-Class Products and, after notice and a 30-day comment period, make
			 upwards adjustments in the efficiency criteria as necessary to maintain an
			 appropriate ratio of such product models to the total number of product models
			 in the product class.
						(4)Smart grid
			 energy efficiency savingsThe Secretary shall include energy
			 efficiency savings achieved by a commercially available product having smart
			 grid capability in determining the efficiency level of a product for purposes
			 of a Best-In-Class Product designation pursuant to this subsection. In
			 measuring energy efficiency savings achieved by smart grid capability, the
			 Secretary shall use a metric that—
							(A)is based on the
			 time-differentiated value and amount of energy consumption;
							(B)accounts for the
			 capability of the product to respond to a smart grid in which the physical
			 capability of the product to save or delay energy because of a smart grid
			 feature is weighted by the likelihood that the feature will be used;
							(C)is based on the
			 value of a unit of electric or gas consumption as a function of time of day and
			 season; and
							(D)includes a test
			 method by which the manufacturer shall determine the energy efficiency of smart
			 grid capable products.
							(c)Bonuses for
			 Sales of Best-in-Class Products
						(1)In
			 generalThe Secretary of Energy shall make bonus payments to
			 retailers or, as provided in paragraph (5)(B), distributors for the sale of
			 Best-in-Class Products.
						(2)Bonus
			 programThe Secretary shall—
							(A)publicly announce
			 the availability and amount of the bonus to be paid for each sale of a
			 Best-in-Class Product of a model designated under subsection (b); and
							(B)make bonus
			 payments in at least that amount for each Best-in-Class Product of that model
			 sold during the 3-year period beginning on the date the model is designated
			 under subsection (b).
							(3)Upgrade of
			 best-in-class product eligibilityIn conducting a review under
			 subsection (b)(3), the Secretary shall—
							(A)consider
			 designating as a Best-in-Class Product model a Superefficient Best-in-Class
			 Product model that has been designated pursuant to subsection (e);
							(B)announce any
			 change in the bonus payment as necessary to increase the market share of
			 Best-in-Class Product models;
							(C)list models that
			 will be eligible for bonuses in the new amount; and
							(D)continue paying
			 bonus payments at the original level, for the sale of any models that
			 previously qualified as Best-in-Class Products but do not qualify at the new
			 level, for the remainder of the 3-year period announced with the original
			 designation.
							(4)Size of
			 individual bonus payments(A)The size of each bonus
			 payment under this subsection shall be the product of—
								(i)an amount determined by the
			 Secretary; and
								(ii)the difference in energy
			 consumption between the Best-in-Class Product and the average product in the
			 product class.
								(B)The Secretary shall determine the
			 amount under subparagraph (A)(i) for each product type, in consultation with
			 State and utility efficiency program administrators as well as the
			 Administrator, based on estimates of the amount of bonus payment that would
			 provide significant incentive to increase the market share of Best-in-Class
			 Products.
							(5)Eligible bonus
			 recipient(A)The Secretary shall
			 ensure that not more than 1 bonus payment is provided under this subsection for
			 each Best-in-Class Product.
							(B)The Secretary may make distributors
			 eligible to receive bonus payments under this subsection for sales that are not
			 to the final end-user, to the extent that the Secretary determines that for a
			 particular product category distributors are well situated to increase sales of
			 Best-in-Class Products.
							(d)Bounties for
			 Replacement, Retirement, and Recycling of Existing Low-Efficiency
			 Products
						(1)In
			 generalThe Secretary of Energy shall make bounty payments
			 to—
							(A)retailers for the
			 replacement, retirement, and recycling of older operating low-efficiency
			 products that might otherwise continue in operation; and
							(B)manufacturers of
			 Superefficient Best-in-Class Products for the retirement and recycling of older
			 operating low-efficiency products that perform the same function and which
			 might otherwise continue in operation.
							(2)BountiesBounties
			 shall be payable—
							(A)to a retailer upon
			 documentation that the sale of a Best-in-Class Product was accompanied by the
			 replacement, retirement, and recycling of—
								(i)an
			 inefficient but still-functioning product; or
								(ii)a
			 nonfunctioning product containing a refrigerant, by the consumer to whom the
			 Best-in-Class Product was sold; and
								(B)to a manufacturer
			 upon documentation of the retirement and recycling of—
								(i)an
			 inefficient but still-functioning product from a consumer to whom a
			 Superefficient Best-in-Class Product was delivered; or
								(ii)a
			 nonfunctioning product containing a refrigerant from a consumer to whom a
			 Superefficient Best-in-Class Product was delivered.
								(3)Amount
							(A)Functioning
			 productsThe bounty payment payable under this subsection for a
			 product described in paragraphs (2)(A)(i) and (2)(B)(i) shall be based on the
			 difference between the estimated energy use of the product replaced and the
			 energy use of an average new product in the product class, over the estimated
			 remaining lifetime of the product that was replaced.
							(B)Nonfunctioning
			 products containing refrigerantsThe bounty payment payable under
			 this subsection for a product described in paragraphs (2)(A)(ii) and (2)(B)(ii)
			 shall be in the amount that the Secretary of Energy, in consultation with the
			 Administrator, determines is sufficient to promote the recycling of such
			 products, up to the amount of bounty for a comparable product described in
			 paragraphs (2)(A) and (2)(B).
							(4)RetirementThe
			 Secretary shall ensure that no product for which a bounty is paid under this
			 subsection is returned to active service, but that it is instead destroyed, and
			 recycled to the extent feasible.
						(5)Recycling
			 appliances containing refrigerantsExclusively for the purpose of
			 implementing the bounty payment program for products containing a refrigerant
			 under this section, the Administrator shall establish standards for
			 environmentally responsible methods of recycling and disposal of
			 refrigerant-containing appliances that, at a minimum, meet the requirements set
			 by the Responsible Appliance Disposal (RAD) Program for refrigerant disposal.
			 The Secretary shall ensure that such standards are met before a bounty payment
			 is made under this subsection for a product containing a refrigerant. Nothing
			 in this section shall be interpreted to alter the requirements of section 608
			 of the Clean Air Act or to relieve any person from complying with those
			 requirements.
						(e)Premium Awards
			 for Development and Production of Superefficient Best-in-Class
			 Products
						(1)In
			 general(A)The Secretary of Energy
			 shall provide premium awards to manufacturers for the development and
			 production of Superefficient Best-in-Class Products. The Secretary shall set
			 and periodically revise standards for eligibility of products for designation
			 as a Superefficient Best-in-Class Product.
							(B)The Secretary may establish a standard
			 for a Superefficient Best-in-Class Product even if no product meeting that
			 standard exists, if the Secretary has reasonable grounds to conclude that a
			 mass-producible product could be made to meet that standard.
							(C)The Secretary may also establish a
			 Superefficient Best-in-Class Product standard that is met by one or more
			 existing Best-in-Class Product models, if those product models have distinct
			 energy efficiency attributes and performance characteristics that make them
			 significantly better than other product models qualifying as best-in-class. The
			 Secretary may not designate as Superefficient Best-in-Class Products under this
			 subparagraph models that represent more than 10 percent of the currently
			 qualifying Best-in-Class Product models. This subparagraph shall not apply to
			 products designated pursuant to paragraph (4)(A).
							(D)In making its finding on the
			 efficiency level a product can achieve for purposes of a Superefficient
			 Best-In-Class Product designation pursuant to this paragraph, the Secretary
			 shall include energy efficiency savings that would be achieved by a product as
			 a result of smart grid capability when a product having such capability can be
			 produced and sold commercially to mass market consumers. In measuring energy
			 efficiency savings achieved by smart grid capability, the Secretary shall use a
			 metric that—
								(i)is based on the time-differentiated
			 value and amount of energy consumption;
								(ii)accounts for the capability of the
			 product to respond to a smart grid in which the physical capability of the
			 product to save or delay energy because of a smart grid feature is weighted by
			 the likelihood that the feature will be used;
								(iii)is based on the value of a unit
			 of electric or gas consumption as a function of time of day and season;
			 and
								(iv)includes a test method by which
			 the manufacturer shall determine the energy efficiency of smart grid capable
			 products.
								(2)Premium
			 awards(A)The
			 premium award payment provided to a manufacturer under this subsection shall be
			 in addition to any bonus payments made under subsection (c).
							(B)The amount of the premium award paid
			 per unit of Superefficient Best-in-Class Products sold to retailers or
			 distributors shall, except as provided by subparagraph (F), be the product
			 of—
								(i)an amount determined by the
			 Secretary; and
								(ii)the difference in energy
			 consumption between the Superefficient Best-in-Class Product and the average
			 product in the product class.
								(C)The Secretary shall determine the
			 amount under subparagraph (B)(i) for each product type, in consultation with
			 State and utility efficiency program administrators as well as the
			 Administrator, based on consideration of the present value to the Nation of the
			 energy (and water or other resources or inputs) saved over the useful life of
			 the product. The Secretary may also take into consideration the methods used to
			 increase sales of qualifying products in determining such amount.
							(D)The Secretary may adjust the value
			 described in subparagraph (C) upward or downward as appropriate, including
			 based on the effect of the premium awards on the sales of products in different
			 classes that may be affected by the program under this subsection.
							(E)Premium award payments shall be
			 applied to sales of any Superefficient Best-in-Class Product for the first 3
			 years after designation as a Superefficient Best-in-Class Product.
							(F)For years 2011 through 2013, the
			 Secretary shall make bonus payments to manufacturers of the products designated
			 in paragraph (4)(A) for each product produced in the following amounts:
								(i)$75 for each dishwasher.
								(ii)$250 for each clothes
			 washer.
								(iii)$200 for each refrigerator or
			 refrigerator-freezer.
								(iv)$250 for each clothes
			 dryer.
								(v)$200 for each cooking
			 product.
								(vi)$300 for each water heater.
								(3)Coordination of
			 incentivesNo product for which Federal tax credit is received
			 under section
			 45M of the Internal Revenue Code of 1986 shall be eligible to
			 receive premium award payments pursuant to this subsection.
						(4)Designations
							(A)Initial
			 designationsNotwithstanding any other provisions of this
			 section, the products the Secretary shall designate as a Superefficient
			 Best-In-Class Product include, but are not limited to, the following products
			 manufactured in 2011 through 2013:
								(i)A
			 dishwasher, clothes washer, refrigerator, or refrigerator-freezer that meets
			 the highest efficiency performance standards in its product category as
			 provided in Section 305(b) of the Emergency Economic Stabilization Act of 2008
			 and has the smart grid capability specified in paragraph (5).
								(ii)A
			 water heater that meets an efficiency standard that is the same or equivalent
			 to the standard provided in Section 1333 of the Energy Policy Act of 2005 and
			 has the smart grid capability specified in paragraph (5).
								(iii)A
			 clothes dryer or cooking product that the Secretary determines meets the
			 standards specified in subsection (j)(3), which the Secretary shall promulgate
			 no later than 1 year after the date of enactment, and has the smart grid
			 capability specified in paragraph (5).
								(B)Extension of
			 initial designations
								(i)GeneralThe
			 Secretary shall in 2013 extend the Superefficient Best-In-Class Product
			 designation of each product specified in subparagraph (A)(i) through (iii)
			 through 2017, provided that for each product designation extended—
									(I)the extension will
			 result in significant energy efficiency savings;
									(II)the product meets
			 the Superefficient Best-In-Class Product criteria specified in paragraph
			 (1);
									(III)the eligibility
			 standards of the product include the smart grid capability specified in
			 paragraph (5); and
									(IV)the Secretary
			 makes appropriate revisions to the eligibility standards of the product as
			 provided by paragraph (1).
									(ii)AwardsIf
			 a Superefficient Best-In-Class Product designation for a product is extended
			 pursuant to this subparagraph, the premium award for the product shall be
			 determined in accordance with paragraph (2).
								(5)Smart grid
			 capability
							(A)Until the
			 Secretary promulgates criteria under subparagraph (B), the term smart
			 grid capability means capability of receiving and interpreting
			 time-of-use pricing and peak-load-shed signals from a utility and—
								(i)in
			 the case of a cooking product, reducing a minimum of 20 percent during peak
			 demand as measured by the tested average wattage over the course of a typical
			 operating cycle of the product; or
								(ii)in
			 the case of a clothes washer, a refrigerator, a dishwasher, a dryer and a water
			 heater, reducing a minimum of 50 percent during peak demand as measured by the
			 tested average wattage over the course of a typical operating cycle of the
			 product, provided that the typical operating cycle of a refrigerator and a
			 water heater shall be a 24-hour period.
								(B)After completion
			 of the analysis required under section 142(b) of this Act, the Secretary shall
			 expeditiously promulgate, after notice and a 30-day public comment period,
			 criteria for what constitutes smart grid capability.
							(f)ReportingThe
			 Secretary of Energy shall require, as a condition of receiving a bonus, bounty,
			 or premium award under this section, that a report containing the following
			 documentation be provided:
						(1)For retailers and
			 distributors, the number of units sold within each product type, and
			 model-specific wholesale purchase prices and retail sale prices, on a monthly
			 basis.
						(2)For manufacturers,
			 model-specific energy efficiency and consumption data.
						(3)For manufacturers,
			 on an immediate basis, information concerning any product design or function
			 changes that affect the energy consumption of the unit.
						(4)The methods used
			 to increase the sales of qualifying products.
						(g)Monitoring and
			 Verification ProtocolsThe Secretary of Energy shall establish
			 monitoring and verification protocols for energy consumption tests for each
			 product model and for sales of energy-efficient models. The Secretary shall
			 estimate actual savings of energy from the use of Smart Grid capability in
			 appliances for which premium award payments are made pursuant to subsection (e)
			 as a function of utility and consumer readiness to utilize such
			 capability.
					(h)DisclosureThe
			 Secretary of Energy may require that manufacturers, retailers and distributors
			 disclose publicly and to consumers their participation in the program under
			 this section.
					(i)Cost-Effectiveness
			 Requirement
						(1)RequirementThe
			 Secretary of Energy shall make cost-effectiveness a top priority in designing
			 the program under, and administering, this section, except that the
			 cost-effectiveness of providing premium awards to manufacturers under
			 subsection (e), in aggregate, may be lower by this measure than that of the
			 bonuses and bounties to retailers and distributors under subsections (c) and
			 (d).
						(2)DefinitionsIn
			 this subsection:
							(A)Cost-effectivenessThe
			 term cost-effectiveness means a measure of aggregate savings in
			 the cost of energy over the lifetime of a product in relation to the cost to
			 the Secretary of the bonuses, bounties, and premium awards provided under this
			 section for a product.
							(B)SavingsThe
			 term savings means the cumulative megawatt-hours of electricity or
			 million British thermal units of other fuels saved by a product during the
			 projected useful life of the product, in comparison to projected energy
			 consumption of the average product in the same class, taking into consideration
			 the impact of any documented measures to replace, retire, and recycle
			 low-efficiency products at the time of purchase of highly-efficient
			 substitutes.
							(j)DefinitionsIn
			 this section—
						(1)the term
			 distributor mean an individual, organization, or company that
			 sells products in multiple lots and not directly to end-users;
						(2)the term
			 retailer means an individual, organization, or company that sells
			 products directly to end-users;
						(3)the term
			 manufacturer means an individual, organization, or company that
			 transforms raw materials into mass-producible finished goods; and
						(4)the term
			 Superefficient Best-in-Class Product means a product that—
							(A)can be mass
			 produced; and
							(B)achieves the
			 highest level of efficiency that the Secretary of Energy finds can, given the
			 current state of technology, be produced and sold commercially to mass-market
			 consumers.
							(k)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $600,000,000 for each of the fiscal years 2011 through 2013 to the Secretary of
			 Energy for purposes of this section, and such sums as may be necessary for
			 subsequent fiscal years. Of funds appropriated, not more than 10 percent for
			 any fiscal year may be expended on program administration, and not less than 40
			 percent of any funds appropriated during fiscal years 2011 through 2013 shall
			 be for purposes of subsection (e).
					215.WaterSense
					(a)In
			 generalThere is established within the Environmental Protection
			 Agency a WaterSense program to identify and promote water efficient products,
			 buildings and landscapes, and services in order—
						(1)to reduce water
			 use;
						(2)to reduce the
			 strain on water, wastewater, and stormwater infrastructure;
						(3)to conserve energy
			 used to pump, heat, transport, and treat water; and
						(4)to preserve water
			 resources for future generations,
						through
			 voluntary labeling of, or other forms of communications about, products,
			 buildings and landscapes, and services that meet the highest water efficiency
			 and performance standards.(b)DutiesThe
			 Administrator shall—
						(1)promote WaterSense
			 labeled products, buildings and landscapes, and services in the market place as
			 the preferred technologies and services for—
							(A)reducing water
			 use; and
							(B)ensuring product
			 and service performance;
							(2)work to enhance public awareness of the
			 WaterSense label through public outreach, education, and other means;
						(3)establish and
			 maintain performance standards so that products, buildings and landscapes, and
			 services labeled with the WaterSense label perform as well or better than their
			 less efficient counterparts;
						(4)publicize the need
			 for proper installation and maintenance of WaterSense products by a licensed,
			 and where certification guidelines exist, WaterSense-certified professional to
			 ensure optimal performance;
						(5)preserve the
			 integrity of the WaterSense label;
						(6)regularly review and, when appropriate,
			 update WaterSense criteria for categories of products, buildings and
			 landscapes, and services, at least once every 4 years;
						(7)to the extent
			 practical, regularly estimate and make available to the public the production
			 and relative market shares of WaterSense labeled products, buildings and
			 landscapes, and services, at least annually;
						(8)to the extent practical, regularly estimate
			 and make available to the public the water and energy savings attributable to
			 the use of WaterSense labeled products, buildings and landscapes, and services,
			 at least annually;
						(9)solicit comments from interested parties
			 and the public prior to establishing or revising a WaterSense category,
			 specification, installation criterion, or other criterion (or prior to
			 effective dates for any such category, specification, installation criterion,
			 or other criterion);
						(10)provide reasonable notice to interested
			 parties and the public of any changes (including effective dates), on the
			 adoption of a new or revised category, specification, installation criterion,
			 or other criterion, along with—
							(A)an explanation of
			 changes; and
							(B)as appropriate,
			 responses to comments submitted by interested parties;
							(11)provide appropriate lead time (as
			 determined by the Administrator) prior to the applicable effective date for a
			 new or significant revision to a category, specification, installation
			 criterion, or other criterion, taking into account the timing requirements of
			 the manufacturing, marketing, training, and distribution process for the
			 specific product, building and landscape, or service category addressed;
			 and
						(12)identify and, where appropriate, implement
			 other voluntary approaches in commercial, institutional, residential,
			 municipal, and industrial sectors to encourage reuse and recycling
			 technologies, improve water efficiency, or lower water use while meeting, where
			 applicable, the performance standards established under paragraph (3).
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated $7,500,000
			 for fiscal year 2010, $10,000,000 for fiscal year 2011, $20,000,000 for fiscal
			 year 2012, and $50,000,000 for fiscal year 2013 and each year thereafter,
			 adjusted for inflation, to carry out this section.
					216.Federal
			 procurement of water efficient products
					(a)DefinitionsIn
			 this section:
						(1)AgencyThe
			 term agency has the meaning given that term in
			 section
			 7902(a) of title 5, United States Code.
						(2)Watersense
			 product or serviceThe term WaterSense product or
			 service means a product or service that is rated for water efficiency
			 under the WaterSense program.
						(3)Watersense
			 programThe term WaterSense program means the
			 program established by section 215 of this Act.
						(4)FEMP designated
			 productThe term FEMP designated product means a
			 product that is designated under the Federal Energy Management Program of the
			 Department of Energy as being among the highest 25 percent of equivalent
			 products for efficiency.
						(5)Product and
			 serviceThe terms product and
			 service do not include any water consuming product or service
			 designed or procured for combat or combat-related missions. The terms also
			 exclude products or services already covered by the Federal procurement
			 regulations established under section 553 of the National Energy Conservation
			 Policy Act (42
			 U.S.C. 8259b).
						(b)Procurement of
			 water efficient products
						(1)RequirementTo
			 meet the requirements of an agency for a water consuming product or service,
			 the head of the agency shall, except as provided in paragraph (2),
			 procure—
							(A)a WaterSense
			 product or service; or
							(B)a FEMP designated
			 product.
							A WaterSense
			 plumbing product should preferably, when possible, be installed by a licensed
			 and, when WaterSense certification guidelines exist, WaterSense-certified
			 plumber or mechanical contractor, and a WaterSense irrigation system should
			 preferably, when possible, be installed, maintained, and audited by a
			 WaterSense-certified irrigation professional to ensure optimal
			 performance.(2)ExceptionsThe
			 head of an agency is not required to procure a WaterSense product or service or
			 FEMP designated product under paragraph (1) if the head of the agency finds in
			 writing that—
							(A)a WaterSense
			 product or service or FEMP designated product is not cost-effective over the
			 life of the product, taking energy and water cost savings into account;
			 or
							(B)no WaterSense
			 product or service or FEMP designated product is reasonably available that
			 meets the functional requirements of the agency.
							(3)Procurement
			 planningThe head of an agency shall incorporate into the
			 specifications for all procurements involving water consuming products and
			 systems, including guide specifications, project specifications, and
			 construction, renovation, and services contracts that include provision of
			 water consuming products and systems, and into the factors for the evaluation
			 of offers received for the procurement, criteria used for rating WaterSense
			 products and services and FEMP designated products. The head of an agency shall
			 consider, to the maximum extent practicable, additional measures for reducing
			 agency water consumption, including water reuse technologies, leak detection
			 and repair, and use of waterless products that perform similar functions to
			 existing water-consuming products.
						(c)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Energy, working in coordination with the Administrator, shall issue guidelines
			 to carry out this section.
					217.Early adopter
			 water efficient product incentive programs
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 entityThe term eligible entity means a State
			 government, local or county government, tribal government, wastewater or
			 sewerage utility, municipal water authority, energy utility, water utility, or
			 nonprofit organization that meets the requirements of subsection (b).
						(2)Incentive
			 programThe term incentive program means a program
			 for administering financial incentives for consumer purchase and installation
			 of residential water efficient products and services as described in subsection
			 (b)(1).
						(3)Residential
			 water efficient product or serviceThe term residential water efficient
			 product or service means a product or service for a single-family or
			 multifamily residence or its landscape that is rated for water efficiency and
			 performance—
							(A)by the WaterSense
			 program; or
							(B)where a WaterSense specification does not
			 exist, by an incentive program.
							Categories
			 of water efficient products and services may include faucets, irrigation
			 technologies and services, point-of-use water treatment devices, reuse and
			 recycling technologies, toilets, and showerheads.(4)Watersense
			 programThe term WaterSense program means the
			 program established by section 215 of this Act.
						(b)Eligible
			 entitiesAn entity shall be eligible to receive an allocation
			 under subsection (c) if the entity—
						(1)establishes (or has established) an
			 incentive program to provide rebates, vouchers, other financial incentives, or
			 direct installs to consumers for the purchase of residential water efficient
			 products or services;
						(2)submits an
			 application for the allocation at such time, in such form, and containing such
			 information as the Administrator may require; and
						(3)provides
			 assurances satisfactory to the Administrator that the entity will use the
			 allocation to supplement, but not supplant, funds made available to carry out
			 the incentive program.
						(c)Amount of
			 allocationsFor each fiscal year, the Administrator shall
			 determine the amount to allocate to each eligible entity to carry out
			 subsection (d) taking into consideration—
						(1)the population
			 served by the eligible entity in the most recent calendar year for which data
			 are available;
						(2)the targeted
			 population of the eligible entity’s incentive program, such as general
			 households, low-income households, or first-time homeowners, and the probable
			 effectiveness of the incentive program for that population;
						(3)for existing
			 programs, the effectiveness of the incentive program in encouraging the
			 adoption of water efficient products and services; and
						(4)any prior year’s
			 allocation to the eligible entity that remains unused.
						(d)Use of allocated
			 fundsFunds allocated to an entity under subsection (c) may be
			 used to pay up to 50 percent of the cost of establishing and carrying out an
			 incentive program.
					(e)Fixture
			 recyclingEntities are encouraged to promote or implement fixture
			 recycling programs to manage the disposal of older fixtures replaced due to the
			 incentive program under this section.
					(f)Issuance of
			 incentivesFinancial
			 incentives may be provided to consumers that meet the requirements of the
			 incentive program. The entity may issue all financial incentives directly to
			 consumers or, with approval of the Administrator, delegate some or all
			 financial incentives administration to other organizations including, but not
			 limited to, local governments, municipal water authorities, and water
			 utilities. The amount of a financial incentives shall be determined by the
			 entity, taking into consideration—
						(1)the amount of the
			 allocation to the entity under subsection (c);
						(2)the amount of any
			 Federal, State, or other organization’s tax or financial incentive available
			 for the purchase of the residential water efficient product or service;
						(3)the amount
			 necessary to change consumer behavior to purchase water efficient products and
			 services; and
						(4)the consumer
			 expenditures for onsite preparation, assembly, and original installation of the
			 product.
						(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator to carry out this section
			 $50,000,000 for fiscal year 2010, $100,000,000 for fiscal year 2011,
			 $150,000,000 for fiscal year 2012, $100,000,000 for fiscal year 2013, and
			 $50,000,000 for fiscal year 2014.
					218.Certified stoves
			 program
					(a)DefinitionsIn
			 this section:
						(1)AgencyThe term Agency means the
			 Environmental Protection Agency.
						(2)Wood stove or
			 pellet stoveThe term
			 wood stove or pellet stove means a wood stove, pellet stove, or
			 fireplace insert that uses wood or pellets for fuel.
						(3)Certified
			 stoveThe term
			 certified stove means a wood stove or pellet stove that meets the
			 standards of performance for new residential wood heaters under subpart AAA of
			 part 60 of subchapter C of chapter I of title 40, Code of Federal Regulations
			 (or successor regulations), as certified by the Administrator. Pellet stoves
			 and fireplace inserts using pellets for fuel that are exempt from testing by
			 the Administrator but meet the same standards of performance as wood stoves are
			 considered certified for the purposes of this section.
						(4)Eligible
			 entityThe term
			 eligible entity means—
							(A)a State, a local
			 government, or a federally recognized Indian tribe;
							(B)Alaskan Native
			 villages or regional or village corporations (as defined in, or established
			 under, the Alaskan Native Claims Settlement Act (43 U.S.C. 1601 et seq.));
			 and
							(C)a nonprofit
			 organization or institution that—
								(i)represents or
			 provides pollution reduction or educational services relating to wood smoke
			 minimization to persons, organizations, or communities; or
								(ii)has, as its
			 principal purpose, the promotion of air quality or energy efficiency.
								(b)EstablishmentThe Administrator shall establish and carry
			 out a program to assist in the replacement of wood stoves or pellet stoves that
			 do not meet the standards of performance referred to in subsection (a)(4)
			 by—
						(1)requiring that each wood stove or pellet
			 stove sold in the United States on and after the date of enactment of this Act
			 meet the standards of performance referred to in subsection (a)(4);
						(2)requiring that no
			 wood stove or pellet stove replaced under this program is sold or returned to
			 active service, but that it is instead destroyed and recycled to the maximum
			 extent feasible;
						(3)providing funds to
			 an eligible entity to replace a wood stove or pellet stove that does not meet
			 the standards of performance in subsection (a)(4) with a certified stove,
			 including funds to pay for—
							(A)installation of a
			 replacement certified stove; and
							(B)necessary
			 replacement of or repairs to ventilation, flues, chimneys, or other relevant
			 items necessary for safe installation of a replacement certified stove;
							(4)in addition to any
			 funds that may be appropriated for the program under this subsection, using
			 existing Federal, State, and local programs and incentives, to the greatest
			 extent practicable;
						(5)prioritizing the
			 replacement of wood stoves or pellet stoves manufactured before July 1, 1990;
			 and
						(6)carrying out such other activities as the
			 Administrator determines appropriate to facilitate the replacement of wood
			 stoves or pellet stoves that do not meet the standards of performance referred
			 to in subsection (a)(3).
						(c)RegulationsThe
			 Administrator may promulgate such regulations as are necessary to carry out the
			 program established under subsection (b).
					(d)Funding
						(1)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the program under this section $20,000,000 for the period of fiscal years
			 2010 through 2014.
						(2)Designated
			 useOf amounts appropriated pursuant to this subsection—
							(A)25 percent shall
			 be designated for use to carry out the program under this section on lands held
			 in trust for the benefit of a federally recognized Indian tribe;
							(B)3 percent shall be
			 designated for use to carry out the program under this section in Alaskan
			 Native villages or regional or village corporations (as defined in, or
			 established under, the Alaskan Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.)); and
							(C)72 percent shall
			 be designated for use to carry out the program under this section
			 nationwide.
							(3)Regulatory
			 Programs
							(A)In
			 generalNo grant or loan
			 provided under this section shall be used to fund the costs of emissions
			 reductions that are mandated under Federal, State, or local law.
							(B)MandatedFor purposes of subparagraph (A), voluntary
			 or elective emission reduction measures shall not be considered “mandated”,
			 regardless of whether the reductions are included in the implementation plan of
			 a State.
							(e)EPA Authority to
			 accept wood stove or pellet stove replacement Supplemental Environmental
			 Projects
						(1)In
			 generalThe Administrator may accept (notwithstanding sections
			 3302
			 and 1301 of title 31, United States
			 Code) wood stove or pellet stove replacement Supplemental Environmental
			 Projects if such projects, as part of a settlement of any alleged violation of
			 environmental law—
							(A)protect human
			 health or the environment;
							(B)are related to the
			 underlying alleged violation;
							(C)do not constitute
			 activities that the defendant would otherwise be legally required to perform;
			 and
							(D)do not provide
			 funds for the staff of the Agency or for contractors to carry out the Agency’s
			 internal operations.
							(2)CertificationIn
			 any settlement agreement regarding an alleged violation of environmental law in
			 which a defendant agrees to perform a wood stove or pellet stove replacement
			 Supplemental Environmental Project, the Administrator shall require the
			 defendant to include in the settlement documents a certification under penalty
			 of law that the defendant would have agreed to perform a comparably valued,
			 alternative project other than a wood stove or pellet stove replacement
			 Supplemental Environmental Project if the Administrator were precluded by law
			 from accepting a wood stove or pellet stove replacement Supplemental
			 Environmental Project. A failure by the Administrator to include this language
			 in such a settlement agreement shall not create a cause of action against the
			 United States under the Clean Air Act or any other law or create a basis for
			 overturning a settlement agreement entered into by the United States.
						219.Energy Star
			 standards
					(a)Energy
			 StarSection 324A(c) of the
			 Energy Policy and Conservation Act is amended—
						(1)in paragraph
			 (6)(B), by striking and after the semicolon at the end;
						(2)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(8)not later than 18 months after the date of
				enactment of this paragraph, establish and implement a rating system for
				products identified as Energy Star products pursuant to this section to provide
				consumers with the most helpful information on the relative energy efficiency,
				including cost effectiveness from the consumer's perspective, and relative
				length of time for consumers to recover costs attributable to the energy
				efficient features, of those products, unless the Administrator and the
				Secretary communicate to Congress that establishing such a system would
				diminish the value of the Energy Star brand to consumers;
								(9)(A)review the Energy Star product criteria for
				the 10 product models in each product category with the greatest energy
				consumption at least once every 3 years; and
									(B)based on the review, update and
				publish the Energy Star product criteria for each such category, as necessary;
				and
									(10)require periodic verification of compliance
				with the Energy Star product criteria by products identified as Energy Star
				products pursuant to this section, including—
									(A)purchase and
				testing of products from the market; or
									(B)other appropriate
				testing and compliance
				approaches.
									.
						(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out the amendments made by this section
			 $5,000,000 for fiscal year 2010 and for each fiscal year thereafter.
					CTransportation
			 Efficiency
				221.Emissions
			 standardsTitle VIII of the
			 Clean Air Act, as added by section 331 of this Act, is amended by inserting
			 after part A the following new part:
					
						BMobile
				Sources
							821.Greenhouse gas
				emission standards for mobile sources
								(a)New motor
				vehicles and new motor vehicle engines(1)Pursuant to section
				202(a)(1), by December 31, 2010, the Administrator shall promulgate standards
				applicable to emissions of greenhouse gases from new heavy-duty motor vehicles
				or new heavy-duty motor vehicle engines, excluding such motor vehicles covered
				by the Tier II standards (as established by the Administrator as of the date of
				the enactment of this section). The Administrator may revise these standards
				from time to time.
									(2)Regulations issued under section
				202(a)(1) applicable to emissions of greenhouse gases from new heavy-duty motor
				vehicles or new heavy-duty motor vehicle engines, excluding such motor vehicles
				covered by the Tier II standards (as established by the Administrator as of the
				date of the enactment of this section), shall contain standards that reflect
				the greatest degree of emissions reduction achievable through the application
				of technology which the Administrator determines will be available for the
				model year to which such standards apply, giving appropriate consideration to
				cost, energy, and safety factors associated with the application of such
				technology. Any such regulations shall take effect after such period as the
				Administrator finds necessary to permit the development and application of the
				requisite technology, and, at a minimum, shall apply for a period no less than
				3 model years beginning no earlier than the model year commencing 4 years after
				such regulations are promulgated.
									(3)Regulations issued under section
				202(a)(1) applicable to emissions of greenhouse gases from new heavy-duty motor
				vehicles or new heavy-duty motor vehicle engines, excluding such motor vehicles
				covered by the Tier II standards (as established by the Administrator as of the
				date of the enactment of this section), shall supersede and satisfy any and all
				of the rulemaking and compliance requirements of
				section
				32902(k) of title 49, United States Code.
									(4)Other than as specifically set forth
				in paragraph (3) of this subsection, nothing in this section shall affect or
				otherwise increase or diminish the authority of the Secretary of Transportation
				to adopt regulations to improve the overall fuel efficiency of the commercial
				goods movement system.
									(b)Nonroad vehicles
				and engines(1)Pursuant to section 213(a)(4) and (5), the
				Administrator shall identify those classes or categories of new nonroad
				vehicles or engines, or combinations of such classes or categories, that, in
				the judgment of the Administrator, both contribute significantly to the total
				emissions of greenhouse gases from nonroad engines and vehicles, and provide
				the greatest potential for significant and cost-effective reductions in
				emissions of greenhouse gases. The Administrator shall promulgate standards
				applicable to emissions of greenhouse gases from these new nonroad engines or
				vehicles by December 31, 2012. The Administrator shall also promulgate
				standards applicable to emissions of greenhouse gases for such other classes
				and categories of new nonroad vehicles and engines as the Administrator
				determines appropriate and in the timeframe the Administrator determines
				appropriate. The Administrator shall base such determination, among other
				factors, on the relative contribution of greenhouse gas emissions, and the
				costs for achieving reductions, from such classes or categories of new nonroad
				engines and vehicles. The Administrator may revise these standards from time to
				time.
									(2)Standards under section 213(a)(4) and (5)
				applicable to emissions of greenhouse gases from those classes or categories of
				new nonroad engines or vehicles identified in the first sentence of paragraph
				(1) of this subsection, shall achieve the greatest degree of emissions
				reduction achievable based on the application of technology which the
				Administrator determines will be available at the time such standards take
				effect, taking into consideration cost, energy, and safety factors associated
				with the application of such technology. Any such regulations shall take effect
				at the earliest possible date after such period as the Administrator finds
				necessary to permit the development and application of the requisite
				technology, giving appropriate consideration to the cost of compliance within
				such period, the applicable compliance dates for other standards, and other
				appropriate factors, including the period of time appropriate for the transfer
				of applicable technology from other applications, including motor vehicles, and
				the period of time in which previously promulgated regulations have been in
				effect.
									(3)For purposes of this section and
				standards under section 213(a)(4) or (5) applicable to emissions of greenhouse
				gases, the term ‘nonroad engines and vehicles’ shall include non-internal
				combustion engines and the vehicles these engines power (such as electric
				engines and electric vehicles), for those non-internal combustion engines and
				vehicles which would be in the same category and have the same uses as nonroad
				engines and vehicles that are powered by internal combustion engines.
									(c)Averaging,
				banking, and trading of emissions creditsIn establishing
				standards applicable to emissions of greenhouse gases pursuant to this section
				and sections 202(a), 213(a)(4) and (5), and 231(a), the Administrator may
				establish provisions for averaging, banking, and trading of greenhouse gas
				emissions credits within or across classes or categories of motor vehicles and
				motor vehicle engines, nonroad vehicles and engines (including marine vessels),
				and aircraft and aircraft engines, to the extent the Administrator determines
				appropriate and considering the factors appropriate in setting standards under
				those sections. Such provisions may include reasonable and appropriate
				provisions concerning generation, banking, trading, duration, and use of
				credits.
								(d)ReportsThe
				Administrator shall, from time to time, submit a report to Congress that
				projects the amount of greenhouse gas emissions from the transportation sector,
				including transportation fuels, for the years 2030 and 2050, based on the
				standards adopted under this section.
								(e)Greenhouse
				gasesNotwithstanding the provisions of section 711,
				hydrofluorocarbons shall be considered a greenhouse gas for purposes of this
				section.
								.
				222.Greenhouse gas
			 emissions reductions through transportation efficiency
					(a)Environmental
			 protection agencyTitle VIII of the Clean Air Act, as added by
			 section 331 of this Act, is further amended by inserting after part C the
			 following new part:
						
							DTransportation
				Emissions
								841.Greenhouse gas
				emissions reductions through transportation efficiency
									(a)In
				generalThe Administrator, in consultation with the Secretary of
				Transportation, shall promulgate, and update from time to time, regulations to
				establish national transportation-related greenhouse gas emissions reduction
				goals, standardized models and methodologies for use in developing surface
				transportation-related greenhouse gas emissions reduction targets pursuant to
				sections 134 and
				135
				of title 23 of the United States Code and methods for collection of data on
				transportation-related greenhouse gas emissions. Such goals shall be
				commensurate with the emissions reductions goals established under the American
				Clean Energy and Security Act of 2009. In establishing such goals, models, and
				methodologies, the Administrator shall consult with States and metropolitan
				planning organizations and may utilize existing models and
				methodologies.
									(b)TimingThe
				Administrator shall—
										(1)publish proposed
				regulations under subsection (a) not later than 12 months after the date of
				enactment of this section; and
										(2)promulgate final
				regulations under subsection (a) not later than 18 months after the date of
				enactment of this section.
										(c)AssessmentAt
				least every 6 years after promulgating final regulations under subsection (a),
				the Administrator, jointly with the Secretary of Transportation, shall assess
				current and projected progress in reducing national transportation-related
				greenhouse gas emissions. The assessment shall examine the contributions to
				emissions reductions attributable to improvements in vehicle efficiency,
				greenhouse gas performance of transportation fuels, increased efficiency in
				utilizing transportation systems and the effects of local and State
				planning.
									.
					(b)Metropolitan
			 planning organizationsSection 134 of title 23 of the
			 United States Code is amended as follows:
						(1)In subsection
			 (a)(1)—
							(A)by striking
			 minimizing and inserting reducing; and
							(B)by inserting
			 , reliance on oil, impacts on the environment, transportation-related
			 greenhouse gas emissions after consumption.
							(2)In subsection
			 (h)(1)(E)—
							(A)by inserting
			 sustainability and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation;
							(B)by inserting
			 and public health after quality of life;
			 and
							(C)by inserting
			 , including housing and land use patterns after
			 development patterns.
							(3)In subsection
			 (i)(4)(A) by inserting air quality, public health, housing,
			 transportation, after conservation,.
						(4)In subsection (k)
			 by inserting at the end the following new paragraph:
							
								(6)Emissions
				reduction process
									(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies.
									(B)Establishment of
				emissions reduction targets and strategies
										(i)In
				generalNot later than 1 year after the promulgation of the final
				regulations required under section 841 of the Clean Air Act, each metropolitan
				planning organization shall develop surface transportation-related greenhouse
				gas emission reduction targets, as well as strategies to meet such targets, as
				part of the transportation planning process under this section. If more than
				one metropolitan planning organization has been designated within a
				metropolitan planning area serving a transportation management area, each such
				metropolitan planning organization shall work cooperatively with other such
				organization to develop the surface transportation-related greenhouse gas
				emission reduction targets required under this subparagraph.
										(ii)Minimum
				requirementsEach metropolitan planning organization that
				develops targets and strategies required under clause (i) shall demonstrate
				progress in stabilizing and reducing transportation-related greenhouse gas
				emissions in each metropolitan planning area serving a surface transportation
				management area. The targets and strategies shall, at a minimum—
											(I)be based on the
				models and methodologies established in the final regulations required under
				section 841 of the Clean Air Act;
											(II)address sources
				of surface transportation-related greenhouse gas emissions and contribute to
				achievement of the national transportation-related greenhouse gas emissions
				reduction goals;
											(III)include efforts
				to increase public transportation ridership; and
											(IV)include efforts
				to increase walking, bicycling, and other forms of nonmotorized
				transportation.
											(C)Public
				noticeEach metropolitan planning organization shall make its
				emission reduction targets and strategies, and an analysis of the anticipated
				effects thereof, available to the public through its Web site.
									(D)EnforcementIf
				the Secretary finds that a metropolitan planning organization has failed to
				develop, submit or publish its emission reduction targets and strategies, the
				Secretary shall not certify that the requirements of this section are met with
				respect to the metropolitan planning process of such
				organization.
									.
						(c)StatesSection 135 of title
			 23 of the United States Code is amended as follows:
						(1)In subsection
			 (d)(1)(E)—
							(A)by inserting
			 sustainability and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation;
							(B)by inserting
			 and public health after quality of life;
			 and
							(C)by inserting
			 , including housing and land use patterns after
			 development patterns.
							(2)In subsection
			 (f)(2)(D)(i) by inserting air quality, public health, housing,
			 transportation, after conservation,.
						(3)In subsection (f)
			 by inserting at the end the following new paragraph:
							
								(9)Emissions
				reduction process
									(A)In
				generalWithin a State, the transportation planning process under
				this section shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies.
									(B)Establishment of
				emissions reduction targets and strategies
										(i)In
				generalNot later than 1 year after the promulgation of the final
				regulations required under section 841 of the Clean Air Act, each State shall
				develop surface transportation-related greenhouse gas emission reduction
				targets, as well as strategies to meet such targets, as part of the
				transportation planning process under this section.
										(ii)Minimum
				requirementsEach State that develops targets and strategies
				required under clause (i) shall demonstrate progress in stabilizing and
				reducing transportation-related greenhouse gas emissions in such State. The
				targets and strategies shall, at a minimum—
											(I)be based on the
				models and methodologies established in the final regulations required under
				section 841 of the Clean Air Act;
											(II)address sources
				of surface transportation-related greenhouse gas emissions and contribute to
				achievement of the national transportation-related greenhouse gas emissions
				reduction goals;
											(III)include efforts
				to increase public transportation ridership; and
											(IV)include efforts
				to increase walking, bicycling, and other forms of nonmotorized
				transportation.
											(D)Public
				noticeEach State shall make its emission reduction targets and
				strategies, and an analysis of the anticipated effects thereof, available to
				the public through its Web site.
									(E)EnforcementIf
				the Secretary finds that a State has failed to develop, submit or publish its
				emission reduction targets and strategies, the Secretary shall not certify that
				the requirements of this section are met with respect to the statewide planning
				process of such
				State.
									.
						(d)Department of
			 transportationThe Secretary of Transportation shall establish
			 appropriate requirements, including performance measures, to ensure that
			 transportation plans developed under sections
			 134
			 and 135 of title 23 of the United States
			 Code sufficiently meet the requirements of this section, including achieving
			 progress towards national transportation-related greenhouse gas emissions
			 reduction goals.
					223.SmartWay
			 transportation efficiency programPart B of title VIII of the Clean Air Act,
			 as added by section 221 of this Act is amended by adding after section 821 the
			 following section:
					
						822.SmartWay
				transportation efficiency program
							(a)In
				generalThere is established within the Environmental Protection
				Agency a SmartWay Transport Program to quantify, demonstrate, and promote the
				benefits of technologies, products, fuels, and operational strategies that
				reduce petroleum consumption, air pollution, and greenhouse gas emissions from
				the mobile source sector.
							(b)General
				dutiesUnder the program established under this section, the
				Administrator shall carry out each of the following:
								(1)Development of measurement protocols to
				evaluate the energy consumption and greenhouse gas impacts from technologies
				and strategies in the mobile source sector, including those for passenger
				transport and goods movement.
								(2)Development of qualifying thresholds for
				certifying, verifying, or designating energy-efficient, low-greenhouse gas
				SmartWay technologies and strategies for each mode of passenger transportation
				and goods movement.
								(3)Development of partnership and recognition
				programs to promote best practices and drive demand for energy-efficient,
				low-greenhouse gas transportation performance.
								(4)Promotion of the
				availability of, and encouragement of the adoption of, SmartWay certified or
				verified technologies and strategies, and publication of the availability of
				financial incentives, such as assistance from loan programs and other Federal
				and State incentives.
								(c)Smartway
				transport freight partnershipThe Administrator shall establish a
				SmartWay Transport Freight Partnership program with shippers and carriers of
				goods to promote energy-efficient, low-greenhouse gas transportation. In
				carrying out such partnership, the Administrator shall undertake each of the
				following:
								(1)Certification of the energy and greenhouse
				gas performance of participating freight carriers, including those operating
				rail, trucking, marine, and other goods movement operations.
								(2)Publication of a comprehensive energy and
				greenhouse gas performance index of freight modes (including rail, trucking,
				marine, and other modes of transporting goods) and individual freight companies
				so that shippers can choose to deliver their goods more efficiently.
								(3)Development of
				tools for—
									(A)carriers to calculate their energy and
				greenhouse gas performance; and
									(B)shippers to calculate the energy and
				greenhouse gas impacts of moving their products and to evaluate the relative
				impacts from transporting their goods by different modes and corporate
				carriers.
									(4)Provision of recognition opportunities for
				participating shipper and carrier companies demonstrating advanced practices
				and achieving superior levels of greenhouse gas performance.
								(d)Improving
				freight greenhouse gas performance databasesThe Administrator shall, in coordination
				with other appropriate agencies, define and collect data on the physical and
				operational characteristics of the Nation’s truck population, with special
				emphasis on data related to energy efficiency and greenhouse gas performance to
				inform the performance index published under subsection (c)(2) of this section,
				and other means of goods transport as necessary, at least every 5 years.
							(e)Establishment of
				financing programThe Administrator shall establish a SmartWay
				Financing Program to competitively award funding to eligible entities
				identified by the Administrator in accordance with the program requirements in
				subsection (g).
							(f)PurposeUnder
				the SmartWay Financing Program, eligible entities shall—
								(1)use funds awarded
				by the Administrator to provide flexible loan and lease terms that increase
				approval rates or lower the costs of loans and leases in accordance with
				guidance developed by the Administrator; and
								(2)make such loans and leases available to
				public and private entities for the purpose of adopting low-greenhouse gas
				technologies or strategies for the mobile source sector that are designated by
				the Administrator.
								(g)Program
				requirementsThe Administrator shall determine program design
				elements and requirements, including—
								(1)the type of
				financial mechanism with which to award funding, in the form of grants or
				contracts;
								(2)the designation of
				eligible entities to receive funding, including State, tribal, and local
				governments, regional organizations comprised of governmental units, nonprofit
				organizations, or for-profit companies;
								(3)criteria for
				evaluating applications from eligible entities, including anticipated—
									(A)cost-effectiveness of loan or lease program
				on a metric-ton-of-greenhouse gas-saved-per-dollar basis;
									(B)ability to promote
				the loan or lease program and associated technologies and strategies to the
				target audience; and
									(4)reporting
				requirements for entities that receive awards, including—
									(A)actual cost-effectiveness and greenhouse
				gas savings from the loan or lease program based on a methodology designated by
				the Administrator;
									(B)the total number
				of applications and number of approved applications; and
									(C)terms granted to
				loan and lease recipients compared to prevailing market practices.
									(h)Authorization of
				appropriationsSuch sums as necessary are authorized to be
				appropriated to the Administrator to carry out this
				section.
							.
				224.State vehicle
			 fleetsSection 507(o) of the
			 Energy Policy Act of 1992 (42 U.S.C. 13257) is amended by
			 adding the following new paragraph at the end thereof:
					
						(3)The Secretary shall revise the rules under
				this subsection with respect to the types of alternative fueled vehicles
				required for compliance with this subsection to ensure those rules are
				consistent with any guidance issued pursuant to section 303 of this Act.
						.
				DIndustrial Energy
			 Efficiency Programs
				241.Industrial
			 plant energy efficiency standardsThe Secretary of Energy shall continue to
			 support the development of the American National Standards Institute (ANSI)
			 voluntary industrial plant energy efficiency certification program, pending
			 International Standards Organization (ISO) consensus standard 50001, and other
			 related ANSI/ISO standards. In addition, the Department shall undertake
			 complementary activities through the Department of Energy’s Industry
			 Technologies Program that support the voluntary implementation of such
			 standards by manufacturing firms. There are authorized to be appropriated to
			 the Secretary such sums as are necessary to carry out these activities. The
			 Secretary shall report to Congress on the status of standards development and
			 plans for further standards development pursuant to this section by not later
			 than 18 months after the date of enactment of this Act, and shall prepare a
			 second such report 18 months thereafter.
				242.Electric and
			 thermal waste energy recovery award program
					(a)Electric and
			 thermal waste energy recovery awardsThe Secretary of Energy
			 shall establish a program to make monetary awards to the owners and operators
			 of new and existing electric energy generation facilities or thermal energy
			 production facilities using fossil or nuclear fuel, to encourage them to use
			 innovative means of recovering any thermal energy that is a potentially useful
			 byproduct of electric power generation or other processes to—
						(1)generate
			 additional electric energy; or
						(2)make sales of
			 thermal energy not used for electric generation, in the form of steam, hot
			 water, chilled water, or desiccant regeneration, or for other commercially
			 valid purposes.
						(b)Amount of
			 awards
						(1)EligibilityAwards shall be made under subsection (a)
			 only for the use of innovative means that achieve net energy efficiency at the
			 facility concerned significantly greater than the current standard technology
			 in use at similar facilities.
						(2)AmountThe amount of an award made under
			 subsection (a) shall equal an amount up to the value of 25 percent of the
			 energy projected to be recovered or generated during the first 5 years of
			 operation of the facility using the innovative energy recovery method, or such
			 lesser amount that the Secretary determines to be the minimum amount that can
			 cost-effectively stimulate such innovation.
						(3)LimitationNo
			 person may receive an award under this section if a grant under the waste
			 energy incentive grant program under section 373 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6343) is made for the same energy savings resulting from
			 the same innovative method.
						(c)Regulatory
			 statusThe Secretary of Energy shall—
						(1)assist State
			 regulatory commissions to identify and make changes in State regulatory
			 programs for electric utilities to provide appropriate regulatory status for
			 thermal energy byproduct businesses of regulated electric utilities to
			 encourage those utilities to enter businesses making the sales referred to in
			 subsection (a)(2); and
						(2)encourage
			 self-regulated utilities to enter businesses making the sales referred to in
			 subsection (a)(2).
						(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy such sums as are necessary for the purposes of this
			 section.
					243.Clarifying
			 election of waste heat recovery financial incentivesSection 373(e) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6343(e)) is amended—
					(1)by striking
			 that qualifies for and inserting who elects to
			 claim; and
					(2)by inserting
			 from that project after for waste heat
			 recovery.
					244.Motor market
			 assessment and commercial awareness program
					(a)FindingsCongress
			 finds that—
						(1)electric motor
			 systems account for about half of the electricity used in the United
			 States;
						(2)electric motor
			 energy use is determined by both the efficiency of the motor and the system in
			 which the motor operates;
						(3)Federal Government
			 research on motor end use and efficiency opportunities is more than a decade
			 old; and
						(4)the Census Bureau
			 has discontinued collection of data on motor and generator importation,
			 manufacture, shipment, and sales.
						(b)DefinitionsIn
			 this section:
						(1)DepartmentThe
			 term Department means the Department of Energy.
						(2)Interested
			 partiesThe term interested parties includes—
							(A)trade
			 associations;
							(B)motor
			 manufacturers;
							(C)motor end
			 users;
							(D)electric
			 utilities; and
							(E)individuals and
			 entities that conduct energy efficiency programs.
							(3)SecretaryThe
			 term Secretary means the Secretary of Energy, in consultation with
			 interested parties.
						(c)AssessmentThe
			 Secretary shall conduct an assessment of electric motors and the electric motor
			 market in the United States that shall—
						(1)include important
			 subsectors of the industrial and commercial electric motor market (as
			 determined by the Secretary), including—
							(A)the stock of
			 motors and motor-driven equipment;
							(B)efficiency
			 categories of the motor population; and
							(C)motor systems that
			 use drives, servos, and other control technologies;
							(2)characterize and
			 estimate the opportunities for improvement in the energy efficiency of motor
			 systems by market segment, including opportunities for—
							(A)expanded use of
			 drives, servos, and other control technologies;
							(B)expanded use of
			 process control, pumps, compressors, fans or blowers, and material handling
			 components; and
							(C)substitution of
			 existing motor designs with existing and future advanced motor designs,
			 including electronically commutated permanent magnet, interior permanent
			 magnet, and switched reluctance motors; and
							(3)develop an updated
			 profile of motor system purchase and maintenance practices, including surveying
			 the number of companies that have motor purchase and repair specifications, by
			 company size, number of employees, and sales.
						(d)Recommendations;
			 updateBased on the assessment conducted under subsection (c),
			 the Secretary shall—
						(1)develop—
							(A)recommendations to
			 update the detailed motor profile on a periodic basis;
							(B)methods to
			 estimate the energy savings and market penetration that is attributable to the
			 Save Energy Now Program of the Department; and
							(C)recommendations
			 for the Director of the Census Bureau on market surveys that should be
			 undertaken in support of the motor system activities of the Department;
			 and
							(2)prepare an update
			 to the Motor Master+ program of the Department.
						(e)ProgramBased
			 on the assessment, recommendations, and update required under subsections (c)
			 and (d), the Secretary shall establish a proactive, national program targeted
			 at motor end-users and delivered in cooperation with interested parties to
			 increase awareness of—
						(1)the energy and
			 cost-saving opportunities in commercial and industrial facilities using higher
			 efficiency electric motors;
						(2)improvements in
			 motor system procurement and management procedures in the selection of higher
			 efficiency electric motors and motor-system components, including drives,
			 controls, and driven equipment; and
						(3)criteria for
			 making decisions for new, replacement, or repair motor and motor system
			 components.
						245.Motor
			 efficiency rebate program
					(a)In
			 generalPart C of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6311 et seq.) is amended
			 by adding at the end the following:
						
							347.Motor
				efficiency rebate program
								(a)EstablishmentNot
				later than January 1, 2010, in accordance with subsection (b), the Secretary
				shall establish a program to provide rebates for expenditures made by
				entities—
									(1)for the purchase
				and installation of a new electric motor that has a nominal full load
				efficiency that is not less than the nominal full load efficiency as defined
				in—
										(A)table 12–12 of
				NEMA Standards Publication MG 1–2006 for random wound motors rated 600 volts or
				lower; or
										(B)table 12–13 of
				NEMA Standards Publication MG 1–2006 for form wound motors rated 5000 volts or
				lower; and
										(2)to replace an
				installed motor of the entity the specifications of which are established by
				the Secretary by a date that is not later than 90 days after the date of
				enactment of this section.
									(b)Requirements
									(1)ApplicationTo
				be eligible to receive a rebate under this section, an entity shall submit to
				the Secretary an application in such form, at such time, and containing such
				information as the Secretary may require, including—
										(A)demonstrated
				evidence that the entity purchased an electric motor described in subsection
				(a)(1) to replace an installed motor described in subsection (a)(2);
										(B)demonstrated
				evidence that the entity—
											(i)removed the
				installed motor of the entity from service; and
											(ii)properly disposed
				the installed motor of the entity; and
											(C)the physical
				nameplate of the installed motor of the entity.
										(2)Authorized
				amount of rebateThe Secretary may provide to an entity that
				meets each requirement under paragraph (1) a rebate the amount of which shall
				be equal to the product obtained by multiplying—
										(A)the nameplate
				horsepower of the electric motor purchased by the entity in accordance with
				subsection (a)(1); and
										(B)$25.00.
										(3)Payments to
				distributors of qualifying electric motorsTo assist in the
				payment for expenses relating to processing and motor core disposal costs, the
				Secretary shall provide to the distributor of an electric motor described in
				subsection (a)(1), the purchaser of which received a rebate under this section,
				an amount equal to the product obtained by multiplying—
										(A)the nameplate
				horsepower of the electric motor; and
										(B)$5.00.
										(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, to remain available until expended—
									(1)$80,000,000 for
				fiscal year 2011;
									(2)$75,000,000 for
				fiscal year 2012;
									(3)$70,000,000 for
				fiscal year 2013;
									(4)$65,000,000 for
				fiscal year 2014; and
									(5)$60,000,000 for
				fiscal year
				2015.
									.
					(b)Table of
			 contentsThe table of contents of the Energy Policy and
			 Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the
			 items relating to part C of title III the following:
						
							
								Sec. 347. Motor efficiency rebate
				program.
							
							.
					246.Clean energy
			 manufacturing revolving loan fund programThe National Institute of Standards and
			 Technology Act (15
			 U.S.C. 271 et seq.) is amended by inserting after section 26
			 the following:
					
						27.Clean energy
				manufacturing revolving loan fund program
							(a)PurposesThe
				purposes of this section are as follows:
								(1)To develop the
				long-term manufacturing capacity of the United States.
								(2)To create jobs
				through the retooling and expansion of manufacturing facilities to produce
				clean energy technology products and energy efficient products.
								(3)To improve the
				long-term competitiveness of domestic manufacturing by increasing the energy
				efficiency of manufacturing facilities.
								(4)To assist small
				and medium-sized manufacturers diversify operations to respond to emerging
				clean energy technology product markets.
								(b)DefinitionsIn
				this section:
								(1)Clean energy
				technology productThe term clean energy technology
				product means technology products relating to the following:
									(A)Wind
				turbines.
									(B)Solar
				energy.
									(C)Fuel cells.
									(D)Advanced
				batteries, battery systems, or storage devices.
									(E)Biomass
				equipment.
									(F)Geothermal
				equipment.
									(G)Advanced
				biofuels.
									(H)Ocean energy
				equipment.
									(I)Carbon capture and
				storage.
									(J)Such other
				products as the Secretary determines—
										(i)relate to the
				production, use, transmission, storage, control, or conservation of
				energy;
										(ii)reduce greenhouse
				gas concentrations;
										(iii)achieve the
				earliest and maximum emission reductions within a reasonable period per dollar
				invested;
										(iv)result in the
				fewest non-greenhouse gas environmental impacts; and
										(v)either—
											(I)reduce the need
				for additional energy supplies by—
												(aa)using existing
				energy supplies with greater efficiency; or
												(bb)by
				transmitting, distributing, or transporting energy with greater effectiveness
				through the infrastructure of the United States; or
												(II)diversity the
				sources of energy supply of the United States—
												(aa)to
				strengthen energy security; and
												(bb)to
				increase supplies with a favorable balance of environmental effects if the
				entire technology system is considered.
												(2)Energy efficient
				productThe term energy efficient product means a
				product that, as determined by the Secretary in consultation with the Secretary
				of Energy—
									(A)consumes
				significantly less energy than the average amount that all similar products
				consumed on the day before the date of the enactment of this Act; or
									(B)is a component,
				system, or group of subsystems that is designed, developed, and validated to
				optimize the energy efficiency of a product.
									(3)Hollings
				Manufacturing Extension CenterThe term Hollings
				Manufacturing Extension Center means a center established under section
				25.
								(4)Hollings
				Manufacturing Partnership ProgramThe term Hollings
				Manufacturing Partnership Program means the program established under
				sections 25 and 26.
								(5)ProgramThe
				term Program means the grant program established pursuant to
				 subsection
				(c)(1).
								(6)Revolving loan
				fundThe term revolving loan fund means a revolving
				loan fund described in subsection (d).
								(7)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				Commerce.
								(8)Small or
				medium-sized manufacturerThe term small or medium-sized
				manufacturer means a manufacturer that employs fewer than 500 full-time
				equivalent employees at a manufacturing facility that is not owned or
				controlled by an automobile manufacturer.
								(c)Grant
				program
								(1)EstablishmentNot
				later than 120 days after the date of the enactment of this section, the
				Secretary shall establish a program under which the Secretary shall award
				grants to States to establish revolving loan funds to provide loans to small
				and medium-sized manufacturers to finance the cost of—
									(A)reequipping,
				expanding, or establishing (including applicable engineering costs) a
				manufacturing facility in the United States to produce—
										(i)clean energy
				technology products;
										(ii)energy efficient
				products; or
										(iii)integral
				component parts of clean energy technology products or energy efficient
				products; or
										(B)reducing the
				energy intensity or greenhouse gas production of a manufacturing facility in
				the United States, including using energy intensive feedstocks.
									(2)Maximum
				amountThe Secretary may not award a grant under the Program in
				an amount that exceeds $500,000,000 in any fiscal year.
								(d)Criteria for
				awarding grants
								(1)Matching
				fundsThe Secretary may make a grant to a State under the Program
				only if the State agrees to ensure that for each loan provided by the State
				under the Program, not less than 20 percent of the amount of each loan will
				come from a non-Federal source.
								(2)Administrative
				costsA State receiving a grant under the Program may only use
				such amount of the grant for the costs of administering the revolving loan fund
				as the Secretary shall provide in regulations.
								(3)ApplicationEach
				State seeking a grant under the Program shall submit to the Secretary an
				application therefor in such form and in such manner as the Secretary considers
				appropriate.
								(4)EvaluationThe
				Secretary shall evaluate and prioritize an application submitted by a State for
				a grant under the Program on the basis of—
									(A)the description of
				the revolving loan fund to be established with the grant and how such revolving
				loan fund will achieve the purposes described in
				 subsection
				(a);
									(B)whether the State
				will be able to provide loans from the revolving loan fund to small or
				medium-sized manufacturers before the date that is 120 days after the date on
				which the State receives the grant;
									(C)a description of
				how the State will administer the revolving loan fund in coordination with
				other State and Federal programs, including programs administered by the
				Assistant Secretary for Economic Development;
									(D)a description of
				the actual or potential clean energy manufacturing supply chains, including
				significant component parts, in the region served by the revolving loan
				fund;
									(E)how the State will
				target the provision of loans under the Program to manufacturers located in
				regions characterized by high unemployment and sudden and severe economic
				dislocation, in particular where mass layoffs have resulted in a precipitous
				increase in unemployment;
									(F)the availability
				of a skilled manufacturing workforce in the region served by the revolving loan
				fund and the capacity of the region’s workforce and education systems to
				provide pathways for unemployed or low-income workers into skilled
				manufacturing employment;
									(G)a description of
				how the State will target loans to small or medium-sized manufacturers who
				are—
										(i)manufacturers of
				automobile components; and
										(ii)either—
											(I)increasing the
				energy efficiency of their manufacturing facilities; or
											(II)retooling to
				manufacture clean energy products or energy efficient products, including
				manufacturing components to improve the compliance of an automobile with fuel
				economy standards prescribed under
				section
				32902 of title 49, United States Code;
											(H)a description of
				how the State will use the loan fund to achieve the earliest and maximum
				greenhouse gas emission reductions within a reasonable period of time per
				dollar invested and with the fewest non-greenhouse gas environmental impacts;
				and
									(I)such other factors
				as the Secretary considers appropriate to ensure that grants awarded under the
				Program effectively and efficiently achieve the purposes described in
				 subsection
				(a).
									(e)Revolving loan
				funds
								(1)In
				generalA State receiving a grant under the Program shall
				establish, maintain, and administer a revolving loan fund in accordance with
				this subsection.
								(2)DepositsA
				revolving loan fund shall consist of the following:
									(A)Amounts from
				grants awarded under this section.
									(B)All amounts held
				or received by the State incident to the provision of loans described in
				 subsection
				(f), including all collections of principal and
				interest.
									(3)ExpendituresAmounts
				in the revolving loan fund shall be available for the provision and
				administration of loans in accordance with
				 subsection
				(f).
								(4)LimitationNo funds provided pursuant to this section
				may be leveraged through use of tax-exempt bonding authority by a State or a
				political subdivision of a State.
								(f)Loans
								(1)In
				generalA State receiving a grant under this section shall use
				the amount in the revolving loan fund to provide loans to small and
				medium-sized manufacturers as described in subsection (c)(1).
								(2)Loan terms and
				conditionsThe following shall apply with respect to loans
				provided under paragraph (1):
									(A)TermsLoans
				shall have a term determined by the State receiving the grant as
				follows:
										(i)For fixed assets,
				the term of the loan shall not exceed the useful life of the asset and shall be
				less than 15 years.
										(ii)For working
				capital, the term of the loan shall not exceed 36 months.
										(B)Interest
				ratesLoans shall bear an interest rate determined by the State
				receiving the grant as follows:
										(i)The interest rate
				shall enable the loan recipient to accomplish the activities described in
				subparagraphs (A) and (B) of subsection (c)(1).
										(ii)The interest rate
				may be set below-market interest rates.
										(iii)The interest
				rate may not be less than zero percent.
										(iv)The interest rate
				may not exceed the current prime rate plus 500 basis points.
										(C)Description and
				budget for use of loan fundsEach recipient of a loan from a
				State under the Program shall develop and submit to the State and the Secretary
				a description and budget for the use of loan amounts, including a description
				of the following:
										(i)Any new business
				expected to be developed with the loan.
										(ii)Any improvements
				to manufacturing operations to be developed with the loan.
										(iii)Any technology
				expected to be commercialized with the loan.
										(D)Priority in
				review and preference in selection for certain loan applicants
										(i)ReviewIn
				reviewing applications submitted by small or medium-sized manufacturers for a
				loan, a recipient of a grant under the Program shall give priority to small or
				medium-sized manufacturers described in clause (iii).
										(ii)SelectionIn
				selecting small or medium-sized manufacturers to receive a loan, a recipient of
				a grant under the Program shall give preference to small or medium-sized
				manufacturers described in clause (iii).
										(iii)Priority and
				preferred small or medium-sized manufacturersA small or
				medium-sized manufacturer described in this clause is a manufacturer
				that—
											(I)is certified by a
				Hollings Manufacturing Extension Center or a manufacturing-related local
				intermediary designated by the Secretary for purposes of providing such
				certification; or
											(II)provides
				individuals employed at the manufacturing facilities of the
				manufacturer—
												(aa)pay
				in amounts that are, on average, equal to or more than the average wage of an
				individual working in a manufacturing facility in the State; and
												(bb)health
				benefits.
												(iv)Certification
				by Hollings Manufacturing Extension CenterA Hollings
				Manufacturing Extension Center or other entity designated by the Secretary for
				purposes of providing certification under clause (iii)(I) shall only certify
				applications for a loan after carrying out a qualitative and quantitative
				review of the applicant's business strategy, manufacturing operations, and
				technological ability to contribute to the purposes described in subsection
				(a).
										(E)Repayment upon
				relocation outside United States
										(i)In
				generalIf a person receives a loan under paragraph (1) to
				finance the cost of reequipping, expanding, or establishing a manufacturing
				facility as described in subsection (c)(1)(A) or to reduce the energy intensity
				of a manufacturing facility and such person relocates the production activities
				of such manufacturing facility outside the United States during the term of the
				loan, the recipient shall repay such loan in full with interest as described in
				clause (ii) and for a duration described in clause (iii).
										(ii)Payment of
				interestAny amount owed by the recipient of a loan under
				paragraph (1) who is required to repay the loan under clause (i) shall bear
				interest at a penalty rate determined by the Secretary to deter recipients of
				loans under paragraph (1) from relocating production activities as described in
				clause (i).
										(iii)Period of
				repaymentRepayment of a loan under clause (i) shall be for a
				duration determined by the Secretary.
										(F)Compliance with
				wage rate requirementsEach recipient of a loan shall undertake
				and agree to incorporate or cause to be incorporated into all contracts for
				construction, alteration or repair, which are paid for in whole or in part with
				funds obtained pursuant to such loan, a requirement that all laborers and
				mechanics employed by contractors and subcontractors performing construction,
				alteration or repair shall be paid wages at rates not less than those
				determined by the Secretary of Labor, in accordance with subchapter IV of
				chapter 31 of title 40,
				United States Code (known as the Davis-Bacon Act), to be
				prevailing for the corresponding classes of laborers and mechanics employed on
				projects of a character similar to the contract work in the same locality in
				which the work is to be performed. The Secretary of Labor shall have, with
				respect to the labor standards specified in this subparagraph, the authority
				and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed.
				Reg. 3176; 64 Stat. 1267) and
				section
				3145 of title 40, United States Code.
									(G)Annual reports
				by loan recipientsEach recipient of a loan issued by a State
				under paragraph (1) shall, not less frequently than once each year during the
				term of the loan, submit to such State a report containing such information as
				the Secretary may specify for purposes of the Program, including information
				that the Secretary can use to determine whether a recipient of a loan is
				required to repay the loan under subparagraph (E).
									(3)Annual reports
				by grant recipientsEach recipient of a grant under the Program
				shall, not less frequently than once each year, submit to the Secretary a
				report on the impact of each loan issued by the State under the Program and the
				aggregate impact of all loans so issued, including the following:
									(A)The sales
				increased or retained.
									(B)Cost savings or
				costs avoided.
									(C)Additional
				investment encouraged.
									(D)Jobs created or
				retained.
									(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000,000 for each of fiscal years 2010 and
				2011.
							.
				247.Clean energy
			 and efficiency manufacturing partnerships
					(a)Hollings
			 Manufacturing Partnership ProgramSection 25(b) of the National
			 Institute of Standards and Technology Act (15 U.S.C. 278k(b)) is
			 amended—
						(1)in paragraph (2),
			 by striking and at the end;
						(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(4)the establishment
				of a clean energy manufacturing supply chain initiative—
									(A)to support
				manufacturers in their identification of and diversification to new markets,
				including support for manufacturers transitioning to the use of clean energy
				supply chains;
									(B)to assist
				manufacturers improve their competitiveness by reducing energy intensity and
				greenhouse gas production, including the use of energy intensive
				feedstocks;
									(C)to increase
				adoption and implementation of innovative manufacturing technologies;
									(D)to coordinate and
				leverage the expertise of the National Laboratories and Technology Centers and
				the Industrial Assessment Centers of the Department of Energy to meet the needs
				of manufacturers; and
									(E)to identify,
				assist, and certify manufacturers seeking loans under section
				27(e)(1).
									.
						(b)Reduction in
			 cost share requirementsSection 25(c) of such Act (15 U.S.C. 278k(c))
			 is amended—
						(1)in paragraph (1),
			 by inserting or as provided in paragraph (5) after not to
			 exceed six years;
						(2)in paragraph
			 (3)(B), by striking not less than 50 percent of the costs incurred for
			 the first 3 years and an increasing share for each of the last 3 years
			 and inserting 50 percent of the costs incurred or such lesser percentage
			 of the costs incurred as determined appropriate by the Secretary by
			 rule; and
						(3)in paragraph
			 (5)—
							(A)by striking
			 at declining levels;
							(B)by striking
			 one third and inserting 50 percent; and
							(C)by inserting
			 , or such lesser percentage as determined appropriate by the Secretary
			 by rule, after maintenance costs.
							(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Commerce for the Hollings Manufacturing Partnership Program
			 authorized under sections 25 of the National Institute of Standards and
			 Technology Act (15
			 U.S.C. 278k) and for the provision of assistance under section
			 26 of such Act (15
			 U.S.C. 278l)—
						(1)$200,000,000 for
			 fiscal year 2010;
						(2)$250,000,000 for
			 fiscal year 2011;
						(3)$300,000,000 for
			 fiscal year 2012;
						(4)$350,000,000 for
			 fiscal year 2013; and
						(5)$400,000,000 for
			 fiscal year 2014.
						248.Technical
			 amendments
					(a)Amendment to
			 National Institute of Standards and Technology ActSection
			 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k(b))
			 is amended—
						(1)in subsection (a), by striking
			 (hereafter in this Act referred to as the
			 Centers); and
						(2)by adding at the end the following:
							
								(g)Designation
									(1)Hollings
				Manufacturing Partnership ProgramThe program under this section
				shall be known as the Hollings Manufacturing Partnership
				Program.
									(2)Hollings
				Manufacturing Extension CentersThe Regional Centers for the Transfer of
				Manufacturing Technology created and supported under subsection (a) shall be
				known as the Hollings Manufacturing Extension Centers (in this Act
				referred to as the
				Centers).
									.
						(b)Amendment to
			 Consolidated Appropriations Act, 2005Division B of title II of
			 the Consolidated Appropriations Act, 2005 (Public Law
			 108–447; 118 Stat. 2879;
			 15 U.S.C.
			 278k note) is amended under the heading industrial technology services by
			 striking 2007: 
			 Provided further, That
			 and all that follows through Extension Centers. and inserting
			 2007..
					EImprovements in
			 energy savings performance contracting
				251.Energy savings
			 performance contracts
					(a)Competition
			 requirements for task or delivery orders under energy savings performance
			 contracts
						(1)Competition
			 requirementsSubsection (a) of section 801 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287(a)) is amended by
			 adding at the end the following paragraph:
							
								(3)(A)The head of a Federal
				agency may issue a task or delivery order under an energy savings performance
				contract by—
										(i)notifying all contractors that have
				received an award under such contract that the agency proposes to discuss
				energy savings performance services for some or all of its facilities and,
				following a reasonable period of time to provide a proposal in response to the
				notice, soliciting an expression of interest in performing site surveys or
				investigations and feasibility designs and studies and the submission of
				qualifications from such contractors, and including in such notice summary
				information concerning energy use for any facilities that the agency has
				specific interest in including in such contract;
										(ii)reviewing all expressions of interest
				and qualifications submitted pursuant to the notice under clause (i);
										(iii)selecting two or more contractors (from
				among those reviewed under clause (ii)) to conduct discussions concerning the
				contractors’ respective qualifications to implement potential energy
				conservation measures, including requesting references demonstrating experience
				on similar efforts and the resulting energy savings of such similar efforts,
				and providing an opportunity for a post-award debriefing to all contractors
				that submitted expressions of interest and qualifications under clause (ii)
				pursuant to the notice;
										(iv)selecting and authorizing—
											(I)more than one contractor (from
				among those selected under clause (iii)) to conduct site surveys,
				investigations, feasibility designs and studies or similar assessments for the
				energy savings performance contract services (or for discrete portions of such
				services), for the purpose of allowing each such contractor to submit a firm,
				fixed-price proposal to implement specific energy conservation measures;
				or
											(II)one contractor (from among those
				selected under clause (iii)) to conduct a site survey, investigation, a
				feasibility design and study or similar for the purpose of allowing the
				contractor to submit a firm, fixed-price proposal to implement specific energy
				conservation measures;
											(v)negotiating a task or delivery order
				for energy savings performance contracting services with the contractor or
				contractors selected under clause (iv) based on the energy conservation
				measures identified; and
										(vi)issuing a task or delivery order for
				energy savings performance contracting services to such contractor or
				contractors.
										(B)The issuance of a task or delivery
				order for energy savings performance contracting services pursuant to
				subparagraph (A) is deemed to satisfy the task and delivery order competition
				requirements in section 2304c(d) of title 10,
				United States Code, and section 303J(d) of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 253j(d)).
									(C)The Secretary may issue guidance as
				necessary to agencies issuing task or delivery orders pursuant to subparagraph
				(A).
									.
						(2)Effective
			 dateThe amendment made by paragraph (1) is inapplicable to task
			 or delivery orders issued before the date of enactment of this section.
						(b)Inclusion of
			 thermal renewable energySection 203 of the Energy Policy Act of
			 2005 (42 U.S.C.
			 15852) is amended—
						(1)in subsection (a), by striking
			 electric; and
						(2)in subsection (b)(2), by inserting
			 or thermal after means electric.
						(c) Credit for
			 renewable energy produced and used on siteSubsection (c) of
			 section 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended to
			 read as follows:
						
							(c)CalculationRenewable
				energy produced at a Federal facility, on Federal lands, or on Indian lands (as
				defined in title XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et
				seq.)) shall be calculated separately from renewable energy
				consumed at a Federal facility, and each may be used to comply with the
				consumption requirement under subsection
				(a).
							.
					(d)Financing
			 flexibilitySection
			 801(a)(2)(E) of the National Energy Conservation Policy Act (42 U.S.C.
			 8287(a)(2)(E)) is amended by striking In and
			 inserting Notwithstanding any other provision of law, in.
					FPublic
			 Institutions
				261.Public
			 institutionsSection 399A of
			 the Energy Policy and Conservation Act (42 U.S.C. 6371h–1) is
			 amended—
					(1)in subsection
			 (a)(5), by striking or a designee and inserting an Indian
			 tribe, a not-for-profit hospital or not-for-profit inpatient health care
			 facility, or a designated agent;
					(2)in subsection
			 (c)(1), by striking subparagraph (C);
					(3)in subsection
			 (f)(3)(A), by striking $1,000,000 and inserting
			 $2,500,000; and
					(4)in subsection
			 (i)(1), by striking $250,000,000 for each of fiscal years 2009 through
			 2013 and inserting $250,000,000 for each of fiscal years 2010
			 through 2015.
					262.Community
			 energy efficiency flexibilitySection 545(b)(3) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17155(b)(3)) is
			 amended—
					(1)by striking
			 Indian tribe may use and all that follows through for
			 administrative expenses and inserting Indian tribe may use for
			 administrative expenses;
					(2)by striking
			 subparagraphs (B) and (C);
					(3)by redesignating
			 the remaining clauses (i) and (ii) as subparagraphs (A) and (B), respectively
			 and adjusting the margin of those subparagraphs accordingly; and
					(4)by striking the
			 semicolon at the end and inserting a period.
					263.Small community
			 joint participation
					(a)Section 541(3)(A)
			 of the Energy Independence and Security Act of 2007 is amended in clause (i) by
			 striking and at the end of subclause (II), in clause (ii) by
			 striking the period at the end of subclause (II) and inserting ;
			 or, and by inserting the following new clause (iii):
						
							(iii)a group of adjacent, contiguous,
				or geographically proximate units of local government that reach agreement to
				act jointly for purposes of this section and that represent a combined
				population of not less than
				35,000.
							.
					(b)Section 541(3)(B)
			 of the Energy Independence and Security Act of 2007 is amended in clause (i) by
			 striking or, in clause (ii) by striking the period at the end
			 and inserting ; or, and by inserting the following new clause
			 (iii):
						
							(iii)a group of adjacent, contiguous,
				or geographically proximate units of local government that reach agreement to
				act jointly for purposes of this section and that represent a combined
				population of not less than
				50,000.
							.
					264.Low income
			 community energy efficiency program
					(a)In
			 generalThe Secretary of Energy is authorized to make grants to
			 private, nonprofit, mission-driven community development organizations
			 including community development corporations and community development
			 financial institutions to provide financing to businesses and projects that
			 improve energy efficiency; identify and develop alternative, renewable, and
			 distributed energy supplies; provide technical assistance and promote job and
			 business opportunities for low-income residents; and increase energy
			 conservation in low income rural and urban communities.
					(b)GrantsThe
			 purpose of such grants is to increase the flow of capital and benefits to low
			 income communities, minority-owned and woman-owned businesses and entrepreneurs
			 and other projects and activities located in low income communities in order to
			 reduce environmental degradation, foster energy conservation and efficiency and
			 create job and business opportunities for local residents. The Secretary may
			 make grants on a competitive basis for—
						(1)investments that
			 develop alternative, renewable, and distributed energy supplies;
						(2)capitalizing loan
			 funds that lend to energy efficiency projects and energy conservation
			 programs;
						(3)technical
			 assistance to plan, develop, and manage an energy efficiency financing program;
			 and
						(4)technical and
			 financial assistance to assist small-scale businesses and private entities
			 develop new renewable and distributed sources of power or combined heat and
			 power generation.
						(c)Authorization of
			 AppropriationsFor the purposes of this section there is
			 authorized to be appropriated $50,000,000 for each of the fiscal years 2010
			 through 2015.
					265.Consumer
			 behavior research
					(a)In
			 generalThe Secretary of Energy is authorized to establish a
			 research program to identify the factors affecting consumer actions to conserve
			 energy and make improvements in energy efficiency. Through the program the
			 Secretary will make grants to public and private institutions of higher
			 education to study the effects of consumer behavior on total energy use;
			 potential energy savings from changes in consumption habits; the ability to
			 reduce greenhouse gas emissions through changes in energy consumption habits;
			 increase public awareness of Federal climate adaptation and mitigation
			 programs; and the potential for alterations in consumer behavior to further
			 American energy independence. Grants may also fund projects that evaluate or
			 inform public knowledge of the effects of energy consumption habits on these
			 topics.
					(b)GrantsThe
			 purpose of the program is to provide grants to public and private institutions
			 of higher education to carry out projects which will improve understanding of
			 the effects of consumer behavior on energy consumption and conservation. The
			 Secretary shall make grants on a competitive basis for—
						(1)studies of the
			 effects of consumer habits on energy consumption and conservation;
						(2)development of
			 strategies that communicate the importance of energy efficiency and
			 conservation to consumers;
						(3)identification of
			 best practices to improve consumer energy use habits;
						(4)education programs
			 that inform consumers about the implications of consumption habits on energy
			 use and climate change;
						(5)evaluation of the
			 effectiveness of programs designed to promote public awareness of Federal
			 Government climate adaptation and mitigation activities; and
						(6)other projects
			 that advance the mission of the program.
						(c)ReportThe
			 Secretary of Energy shall provide Congress with a report on progress towards
			 establishing the program within 120 days after the date of enactment of this
			 Act.
					(d)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					GMiscellaneous
				271.Energy
			 efficient information and communications technologiesSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended to read
			 as follows:
					
						543.Energy
				efficient information and communications technologies
							(a)In
				generalNot later than 1 year
				after the date of enactment of the American
				Clean Energy and Security Act of 2009, each Federal agency shall
				collaborate with the Director of the Office of Management and Budget (referred
				to in this section as the Director) to create an implementation
				strategy, including best practices and measurement and verification techniques,
				for the purchase and use of energy efficient information and communications
				technologies and practices. Wherever possible, existing standards,
				specifications, performance metrics, and best management practices that have
				been or are being developed in open collaboration and with broad stakeholder
				input and review should be incorporated. In addition, agency strategies shall
				be flexible, cost-effective, and based on the specific operating requirements
				and statutory mission of each agency.
							(b)Energy efficient
				information and communications technologiesIn developing an
				implementation strategy, each agency shall—
								(1)consider
				information and communications technologies and infrastructure, including, but
				not limited to, advanced metering infrastructure, information and
				communications technology services and products, efficient data center
				strategies, applications modernization and rationalization, building systems
				energy efficiency, and telework; and
								(2)ensure that
				agencies are eligible to realize the savings and rewards brought about through
				increased efficiencies.
								(c)Performance
				goalsNot later than 6 months
				after the date of enactment of the American
				Clean Energy and Security Act of 2009, the Director shall
				establish performance goals for evaluating the efforts of the agencies in
				improving the maintenance, purchase and use of energy efficiency of information
				and communications technology systems. These performance goals should measure
				information technology costs over a specific time horizon (3 to 5 years),
				providing a complete picture of all costs, including energy.
							(d)ReportNot later than 18 months after the date of
				enactment of the American Clean Energy and
				Security Act of 2009, and annually thereafter, the Director shall
				submit a report to Congress on—
								(1)the progress of
				each agency in reducing energy use through its implementation strategy;
				and
								(2)new and emerging
				technologies that would help achieve increased energy
				efficiency.
								.
				272.National energy
			 efficiency goals
					(a)GoalsThe energy efficiency goals of the United
			 States are—
						(1)to achieve an
			 improvement in the overall energy productivity of the United States (measured
			 in gross domestic product per unit of energy input) of at least 2.5 percent per
			 year by the year 2012; and
						(2)to maintain that
			 annual rate of improvement each year through 2030.
						(b)Strategic
			 Plan
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Energy (referred to in this section as the
			 Secretary), in cooperation with the Administrator and the heads
			 of other appropriate Federal agencies, shall develop a strategic plan to
			 achieve the national goals for improvement in energy productivity established
			 under subsection (a).
						(2)Public input and
			 commentThe Secretary shall develop the plan in a manner that
			 provides appropriate opportunities for public input and comment.
						(c)Plan
			 contentsThe strategic plan shall—
						(1)identify future
			 regulatory, funding, and policy priorities that would assist the United States
			 in meeting the national goals;
						(2)include energy
			 savings estimates for each sector; and
						(3)include data
			 collection methodologies and compilations used to establish baseline and energy
			 savings data.
						(d)Plan
			 updates
						(1)In
			 generalThe Secretary shall—
							(A)update the
			 strategic plan biennially; and
							(B)include the
			 updated strategic plan in the national energy policy plan required by section
			 801 of the Department of Energy Organization Act (42 U.S.C.
			 7321).
							(2)ContentsIn
			 updating the plan, the Secretary shall—
							(A)report on progress
			 made toward implementing efficiency policies to achieve the national goals
			 established under subsection (a); and
							(B)verify, to the
			 maximum extent practicable, energy savings resulting from the policies.
							(e)Report to
			 Congress and the publicThe Secretary shall submit to Congress,
			 and make available to the public, the initial strategic plan developed under
			 subsection (b) and each updated plan.
					273.Affiliated island
			 energy independence team
					(a)DefinitionsIn
			 this section:
						(1)Affiliated
			 islandThe term affiliated island means—
							(A)the Commonwealth
			 of Puerto Rico;
							(B)Guam;
							(C)American
			 Samoa;
							(D)the Commonwealth
			 of the Northern Mariana Islands;
							(E)the Federated
			 States of Micronesia;
							(F)the Republic of
			 the Marshall Islands;
							(G)the Republic of
			 Palau; and
							(H)the United States
			 Virgin Islands.
							(2)SecretaryThe
			 term Secretary means the Secretary of Energy (acting through the
			 Assistant Secretary of Energy Efficiency and Renewable Energy), in consultation
			 with the Secretary of the Interior and the Secretary of State.
						(3)TeamThe
			 term team means the team established by the Secretary under
			 subsection (b).
						(b)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall assemble a team of technical, policy, and financial experts to address
			 the energy needs of each affiliated island—
						(1)to reduce the
			 reliance and expenditure of each affiliated island on imported fossil
			 fuels;
						(2)to increase the
			 use by each affiliated island of indigenous, nonfossil fuel energy
			 sources;
						(3)to improve the
			 performance of the energy infrastructure of the affiliated island through
			 projects—
							(A)to improve the
			 energy efficiency of power generation, transmission, and distribution;
			 and
							(B)to increase
			 consumer energy efficiency;
							(4)to improve the
			 performance of the energy infrastructure of each affiliated island through
			 enhanced planning, education, and training;
						(5)to adopt
			 research-based and public-private partnership-based approaches as
			 appropriate;
						(6)to stimulate
			 economic development and job creation; and
						(7)to enhance the
			 engagement by the Federal Government in international efforts to address island
			 energy needs.
						(c)Duties of
			 team
						(1)Energy Action
			 Plans
							(A)In
			 generalIn accordance with subparagraph (B), the team shall
			 provide technical, programmatic, and financial assistance to each utility of
			 each affiliated island, and the government of each affiliated island, as
			 appropriate, to develop and implement an energy Action Plan for each affiliated
			 island to reduce the reliance of each affiliated island on imported fossil
			 fuels through increased efficiency and use of indigenous clean-energy
			 resources.
							(B)RequirementsEach
			 Action Plan described in subparagraph (A) for each affiliated island shall
			 require and provide for—
								(i)the
			 conduct of 1 or more studies to assess opportunities to reduce fossil fuel use
			 through—
									(I)the improvement of
			 the energy efficiency of the affiliated island; and
									(II)the increased use
			 by the affiliated island of indigenous clean-energy resources;
									(ii)the
			 identification and implementation of the most cost-effective strategies and
			 projects to reduce the dependence of the affiliated island on fossil
			 fuels;
								(iii)the promotion of
			 education and training activities to improve the capacity of the local
			 utilities of the affiliated island, and the government of the affiliated
			 island, as appropriate, to plan for, maintain, and operate the energy
			 infrastructure of the affiliated island through the use of local or regional
			 institutions, as appropriate;
								(iv)the
			 coordination of the activities described in clause (iii) to leverage the
			 expertise and resources of international entities, the Department of Energy,
			 the Department of the Interior, and the regional utilities of the affiliated
			 island;
								(v)the
			 identification, and development, as appropriate, of research-based and
			 private-public, partnership approaches to implement the Action Plan; and
								(vi)any
			 other component that the Secretary determines to be necessary to reduce
			 successfully the use by each affiliated island of fossil fuels.
								(2)Reports to
			 SecretaryNot later than 1 year after the date on which the
			 Secretary establishes the team and biennially thereafter, the team shall submit
			 to the Secretary a report that contains a description of the progress of each
			 affiliated island in—
							(A)implementing the
			 Action Plan of the affiliated island developed under paragraph (1)(A);
			 and
							(B)reducing the
			 reliance of the affiliated island on fossil fuels.
							(d)Use of regional
			 utility organizationsTo provide expertise to affiliated islands
			 to assist the affiliated islands in meeting the purposes of this section, the
			 Secretary shall consider—
						(1)including regional
			 utility organizations in the establishment of the team; and
						(2)providing
			 assistance through regional utility organizations.
						(e)Annual reports
			 to CongressNot later than 30
			 days after the date on which the Secretary receives a report submitted by the
			 team under subsection (c)(2), the Secretary shall submit to the appropriate
			 committees of Congress a report that contains a summary of the report of the
			 team.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					274.Product carbon
			 disclosure program
					(a)EPA
			 StudyThe Administrator shall
			 conduct a study to determine the feasibility of establishing a national program
			 for measuring, reporting, publicly disclosing, and labeling products or
			 materials sold in the United States for their carbon content, and shall, not
			 later than 18 months after the date of enactment of this Act, transmit a report
			 to Congress which shall include the following:
						(1)A determination of whether a national
			 product carbon disclosure program and labeling program would be effective in
			 achieving the intended goals of achieving greenhouse gas reductions and an
			 examination of existing programs globally and their strengths and
			 weaknesses.
						(2)Criteria for
			 identifying and prioritizing sectors and products and processes that should be
			 covered in such program or programs.
						(3)An identification
			 of products, processes, or sectors whose inclusion could have a substantial
			 carbon impact (prioritizing industrial products such as iron and steel,
			 aluminum, cement, chemicals, and paper products, and also including food,
			 beverage, hygiene, cleaning, household cleaners, construction, metals,
			 clothing, semiconductor, and consumer electronics).
						(4)Suggested
			 methodology and protocols for measuring the carbon content of the products
			 across the entire carbon lifecycle of such products for use in a carbon
			 disclosure program and labeling program.
						(5)A
			 review of existing greenhouse gas product accounting standards, methodologies,
			 and practices including the Greenhouse Gas Protocol, ISO 14040/44, ISO 14067,
			 and Publically Available Specification 2050, and including a review of the
			 strengths and weaknesses of each.
						(6)A survey of secondary databases including
			 the Manufacturing Energy Consumption Survey and evaluate the quality of data
			 for use in a product carbon disclosure program and product carbon labeling
			 program and an identification of gaps in the data relative to the potential
			 purposes of a national product carbon disclosure program and product carbon
			 labeling program and development of recommendations for addressing these data
			 gaps.
						(7)An assessment of
			 the utility of comparing products and the appropriateness of product carbon
			 standards.
						(8)An evaluation of
			 the information needed on a label for clear and accurate communication,
			 including what pieces of quantitative and qualitative information needs to be
			 disclosed.
						(9)An evaluation of
			 the appropriate boundaries of the carbon lifecycle analysis for different
			 sectors and products.
						(10)An analysis of
			 whether default values should be developed for products whose producer does not
			 participate in the program or does not have data to support a disclosure or
			 label and determine best ways to develop such default values.
						(11)A recommendation
			 of certification and verification options necessary to assure the quality of
			 the information and avoid greenwashing or the use of insubstantial or
			 meaningless environmental claims to promote a product.
						(12)An assessment of options for educating
			 consumers about product carbon content and the product carbon disclosure
			 program and product carbon labeling program.
						(13)An analysis of the costs and timelines
			 associated with establishing a national product carbon disclosure program and
			 product carbon labeling program, including options for a phased approach. Costs
			 should include those for businesses associated with the measurement of carbon
			 footprints and those associated with creating a product carbon label and
			 managing and operating a product carbon labeling program, and options for
			 minimizing these costs.
						(14)An evaluation of incentives (such as
			 financial incentives, brand reputation, and brand loyalty) to determine whether
			 reductions in emissions can be accelerated through encouraging more efficient
			 manufacturing or by encouraging preferences for lower-emissions products to
			 substitute for higher-emissions products whose level of performance is no
			 better.
						(b)Development of
			 national carbon disclosure programUpon conclusion of the study, and not more
			 than 36 months after the date of enactment of this Act, the Administrator shall
			 establish a national product carbon disclosure program, participation in which
			 shall be voluntary, and which may involve a product carbon label with broad
			 applicability to the wholesale and consumer markets to enable and encourage
			 knowledge about carbon content by producers and consumers and to inform efforts
			 to reduce energy consumption (carbon dioxide equivalent emissions) nationwide.
			 In developing such a program, the Administrator shall—
						(1)consider the
			 results of the study conducted under subsection (a);
						(2)consider existing
			 and planned programs and proposals and measurement standards (including the
			 Publicly Available Specification 2050, standards to be developed by the World
			 Resource Institute/World Business Council for Sustainable Development, the
			 International Standards Organization, and the bill AB19 pending in the
			 California legislature);
						(3)consider the compatibility of a national
			 product carbon disclosure program with existing programs;
						(4)utilize incentives and other means to spur
			 the adoption of product carbon disclosure and product carbon labeling;
						(5)develop protocols and parameters for a
			 product carbon disclosure program, including a methodology and formula for
			 assessing, verifying, and potentially labeling a product’s greenhouse gas
			 content, and for data quality requirements to allow for product
			 comparison;
						(6)create a means
			 to—
							(A)document best
			 practices;
							(B)ensure clarity and
			 consistency;
							(C)work with
			 suppliers, manufacturers, and retailers to encourage participation;
							(D)ensure that
			 protocols are consistent and comparable across like products; and
							(E)evaluate the
			 effectiveness of the program;
							(7)make publicly
			 available information on product carbon content to ensure transparency;
						(8)provide for public
			 outreach, including a consumer education program to increase awareness;
						(9)develop training
			 and education programs to help businesses learn how to measure and communicate
			 their carbon footprint and easy tools and templates for businesses to use to
			 reduce cost and time to measure their products’ carbon lifecycle;
						(10)consult with the
			 Secretary of Energy, the Secretary of Commerce, the Federal Trade Commission,
			 and other Federal agencies, as necessary;
						(11)gather input from stakeholders through
			 consultations, public workshops or hearings with representatives of consumer
			 product manufacturers, consumer groups, and environmental groups;
						(12)utilize systems
			 for verification and product certification that will ensure that claims
			 manufacturers make about their products are valid;
						(13)create a process for reviewing the accuracy
			 of product carbon label information and protecting the product carbon label in
			 the case of a change in the product’s energy source, supply chain, ingredients,
			 or other factors, and specify the frequency to which data should be updated;
			 and
						(14)develop a
			 standardized, easily understandable carbon label, if appropriate, and create a
			 process for responding to inaccuracies and misuses of such a label.
						(c)Report to
			 CongressNot later than 5 years after the program is established
			 pursuant to subsection (b), the Administrator shall report to Congress on the
			 effectiveness and impact of the program, the level of voluntary participation,
			 and any recommendations for additional measures.
					(d)DefinitionsAs
			 used in this section—
						(1)the term carbon content means
			 the amount of greenhouse gas emissions and their warming impact on the
			 atmosphere expressed in carbon dioxide equivalent associated with a product’s
			 value chain;
						(2)the term
			 carbon footprint means the level of greenhouse gas emissions
			 produced by a particular activity, service, or entity; and
						(3)the term
			 carbon lifecycle means the greenhouse gas emissions that are
			 released as part of the processes of creating, producing, processing or
			 manufacturing, modifying, transporting, distributing, storing, using,
			 recycling, or disposing of goods and services.
						(e)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Administrator $5,000,000 for the study
			 required by subsection (a) and $25,000,000 for each of fiscal years 2010
			 through 2025 for the program required under subsection (b).
					275.Industrial
			 energy efficiency education and training initiative
					(a)In
			 generalThe Secretary of Energy shall carry out a national
			 education and awareness program for the purpose of informing building,
			 facility, and industrial plant owners and managers and decisionmakers,
			 government leaders, and industry leaders about the large energy-saving
			 potential of greater use of mechanical insulation, and other benefits.
					(b)Purpose and
			 Goals
						(1)PurposeThe
			 purpose of the initiative shall be to increase the energy efficiency of the
			 commercial and industrial sectors through an ongoing program that will
			 include—
							(A)education and training sessions;
							(B)Web-based
			 information; and
							(C)advertising.
							(2)GoalsThe goals of the initiative shall be
			 to—
							(A)educate and motivate commercial building
			 owners and industrial facility managers to utilize mechanical insulation in new
			 and existing facilities;
							(B)preserve and
			 create jobs while reducing energy and greenhouse gas emissions;
							(C)create a safer
			 working environment and make businesses more competitive in a global economy;
			 and
							(D)motivate and
			 empower the industry to make better use of mechanical insulation through
			 awareness, education, and training.
							(c)ReportNot later than July 1, 2013, the Secretary
			 shall submit to Congress a report describing the extent by which the initiative
			 has been enacted and the actual and projected effectiveness of the program
			 under this section, including the energy efficiency, greenhouse gas emissions
			 reductions, cost savings, and safety benefits at manufacturing facilities,
			 power plants, refineries, hospitals, universities, government buildings, and
			 other commercial and industrial locations.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated $3,500,000
			 for each of fiscal years 2010 through 2014 to carry out this section.  The
			 Secretary may enter into a cooperative agreement, including grant funding, with
			 an industry association and union working collaboratively and having expertise
			 on the installation, maintenance, measure of efficiencies and standards, and
			 certification of mechanical insulation in buildings and facilities.
					(e)Termination of
			 authorityThe program carried out under this section shall
			 terminate on December 31, 2014.
					276.Sense of
			 CongressIt is the sense of
			 Congress that the United States should—
					(1)continue to
			 actively promote, within the International Civil Aviation Organization, the
			 development of a global framework for the regulation of greenhouse gas
			 emissions from civil aircraft that recognizes the uniquely international nature
			 of the industry and treats commercial aviation industries in all countries
			 fairly; and
					(2)work with foreign
			 governments towards a global agreement that reconciles foreign carbon emissions
			 reduction programs to minimize duplicative requirements and avoids unnecessary
			 complication for the aviation industry, while still achieving the environmental
			 goals.
					HGreen Resources
			 for Energy Efficient Neighborhoods
				281.Short
			 titleThis subtitle may be
			 cited as the Green Resources for
			 Energy Efficient Neighborhoods Act of 2009 or the
			 GREEN Act of
			 2009 .
				282.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)Green building
			 standardsThe term green building standards means
			 standards to require use of sustainable design principles to reduce the use of
			 nonrenewable resources, encourage energy-efficient construction and
			 rehabilitation and the use of renewable energy resources, minimize the impact
			 of development on the environment, and improve indoor air quality.
					(2)HUDThe
			 term HUD means the Department of Housing and Urban
			 Development.
					(3)HUD
			 assistanceThe term HUD assistance means financial
			 assistance that is awarded, competitively or noncompetitively, allocated by
			 formula, or provided by HUD through loan insurance or guarantee.
					(4)Nonresidential
			 structureThe term nonresidential structures means
			 only nonresidential structures that are appurtenant to single-family or
			 multifamily housing residential structures, or those that are funded by the
			 Secretary of Housing and Urban Development through the HUD Community
			 Development Block Grant program.
					(5)SecretaryThe
			 term Secretary, unless otherwise specified, means the Secretary of
			 Housing and Urban Development.
					283.Implementation
			 of energy efficiency participation incentives for HUD programs
					(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall issue
			 such regulations as may be necessary to establish annual energy efficiency
			 participation incentives to encourage participants in programs administered by
			 the Secretary, including recipients under programs for which HUD assistance is
			 provided, to achieve substantial improvements in energy efficiency.
					(b)Requirement for
			 appropriation of fundsThe requirement under subsection (a) for
			 the Secretary to provide annual energy efficiency participation incentives
			 pursuant to the provisions of this subtitle shall be subject to the annual
			 appropriation of necessary funds.
					284.Basic HUD energy
			 efficiency standards and standards for additional credit
					(a)Basic HUD
			 standard
						(1)Residential
			 structuresA residential
			 single-family or multifamily structure shall be considered to comply with the
			 energy efficiency standards under this subsection if—
							(A)the structure complies with an energy
			 efficiency building code that has been certified as in compliance with section
			 304 of the Energy Conservation and Production Act (42 U.S.C. 6833) as
			 amended by section 201 of this Act, or a national energy efficiency building
			 code adopted pursuant to that section;
							(B)the structure complies with the applicable
			 provisions of the American Society of Heating, Refrigerating, and
			 Air-Conditioning Engineers Standard 90.1–2007, as such standard or successor
			 standard is in effect for purposes of this section pursuant subsection
			 (c);
							(C)the structure complies with the applicable
			 provisions of the 2009 International Energy Conservation Code, as such standard
			 or successor standard is in effect for purposes of this section pursuant
			 subsection (c);
							(D)in the case only of an existing structure,
			 where determined cost effective, the structure has undergone rehabilitation or
			 improvements, completed after the date of the enactment of this Act, and the
			 energy consumption for the structure has been reduced by at least 20 percent
			 from the previous level of consumption, as determined in accordance with energy
			 audits performed both before and after any rehabilitation or improvements
			 undertaken to reduce such consumption; or
							(E)the structure complies with the applicable
			 provisions of such other energy efficiency requirements, standards, checklists,
			 or ratings systems as the Secretary may adopt and apply by regulation, as may
			 be necessary, for purposes of this section for specific types of residential
			 single-family or multifamily structures or otherwise, except that the Secretary
			 shall make a determination regarding whether to adopt and apply any such
			 requirements, standards, checklists, or rating system for purposes of this
			 section not later than the expiration of the 180-day period beginning upon the
			 date of receipt of any written request, made in such form as the Secretary
			 shall provide, for such adoption and application.
							In addition
			 to compliance with any of subparagraphs (A) through (E), the Secretary shall by
			 regulation require, for any newly constructed residential single-family or
			 multifamily structure to be considered to comply with the energy efficiency
			 standards under this subsection, that the structure have appropriate electrical
			 outlets with the facility and capacity to recharge a standard electric
			 passenger vehicle, including an electric hybrid vehicle, where such vehicle
			 would normally be parked.(2)Nonresidential
			 structuresFor purposes of
			 this section, the Secretary shall identify and adopt by regulation, as may be
			 necessary, energy efficiency requirements, standards, checklists, or rating
			 systems applicable to nonresidential structures that are constructed or
			 rehabilitated with HUD assistance. A nonresidential structure shall be
			 considered to comply with the energy efficiency standards under this subsection
			 if the structure complies with the applicable provisions of any such energy
			 efficiency requirements, standards, checklist, or rating systems identified and
			 adopted by the Secretary pursuant to this paragraph, as such standards are in
			 effect for purposes of this section pursuant to subsection (c).
						(3)EffectNothing
			 in this subsection may be construed to require any structure to comply with any
			 standard established or adopted pursuant to this subsection, or identified in
			 this subsection, or to provide any benefit or credit under any Federal program
			 for any structure that complies with any such standard, except to the extent
			 that—
							(A)any provision of
			 law other than this subsection provides a benefit or credit under a Federal
			 program for compliance with a standard established or adopted pursuant to this
			 subsection, or identified in this subsection; or
							(B)the Secretary
			 specifically provides pursuant to subsection (c) for the applicability of such
			 standard.
							(b)Enhanced energy
			 efficiency standards for purposes of providing additional credit under certain
			 federally assisted housing programs
						(1)Purpose and
			 effect
							(A)PurposeThe purpose of this subsection is to
			 establish energy efficiency and conservation standards and green building
			 standards that—
								(i)provide for
			 greater energy efficiency and conservation in structures than is required for
			 compliance with the energy efficiency standards under subsection (a) and then
			 in effect;
								(ii)provide for green
			 and sustainable building standards not required by such standards; and
								(iii)can be used in connection with Federal
			 housing, housing finance, and development programs to provide incentives for
			 greater energy efficiency and conservation and for green and sustainable
			 building methods, elements, practices, and materials.
								(B)EffectNothing
			 in this subsection may be construed to require any structure to comply with any
			 standard established pursuant to this subsection or to provide any benefit or
			 credit under any Federal program for any structure, except to the extent that
			 any provision of law other than this subsection provides a benefit or credit
			 under a Federal program for compliance with a standard established pursuant to
			 this subsection.
							(2)ComplianceA
			 residential or nonresidential structure shall be considered to comply with the
			 enhanced energy efficiency and conservation standards or the green building
			 standards under this subsection, to the extent that such structure complies
			 with the applicable provisions of the standards under paragraph (3) or (4),
			 respectively (as such standards are in effect for purposes of this section,
			 pursuant to paragraph (7)), in a manner that is not required for compliance
			 with the energy efficiency standards under subsection (a) then in effect and
			 subject to the Secretary’s determination of which standards are applicable to
			 which structures.
						(3)Energy
			 efficiency and conservation standardsThe energy efficiency and
			 conservation standards under this paragraph are as follows:
							(A)Residential
			 structuresWith respect to residential structures:
								(i)New
			 constructionFor new
			 construction, the Energy Star standards established by the Environmental
			 Protection Agency, as such standards are in effect for purposes of this
			 subsection pursuant to paragraph (7);
								(ii)Existing
			 structuresFor existing structures, a reduction in energy
			 consumption from the previous level of consumption for the structure, as
			 determined in accordance with energy audits performed both before and after any
			 rehabilitation or improvements undertaken to reduce such consumption, that
			 exceeds the reduction necessary for compliance with the energy efficiency
			 standards under subsection (a) then in effect and applicable to existing
			 structures.
								(B)Nonresidential
			 structuresWith respect to
			 nonresidential structures, such energy efficiency and conservation
			 requirements, standards, checklists, or rating systems for nonresidential
			 structures as the Secretary shall identify and adopt by regulation, as may be
			 necessary, for purposes of this paragraph.
							(4)Green building
			 standardsThe green building standards under this paragraph are
			 as follows:
							(A)The national Green
			 Communities criteria checklist for residential construction that provides
			 criteria for the design, development, and operation of affordable housing, as
			 such checklist or successor checklist is in effect for purposes of this section
			 pursuant to paragraph (7).
							(B)The gold certification level for the LEED
			 for New Construction rating system, the LEED for Homes rating system, the LEED
			 for Core and Shell rating system, as applicable, as such systems or successor
			 systems are in effect for purposes of this section pursuant to paragraph
			 (7).
							(C)The Green Globes
			 assessment and rating system of the Green Buildings Initiative.
							(D)For manufactured housing, energy star
			 rating with respect to fixtures, appliances, and equipment in such housing, as
			 such standard or successor standard is in effect for purposes of this section
			 pursuant to paragraph (7).
							(E)The National Green Building
			 Standard.
							(F)Any other requirements, standards,
			 checklists, or rating systems for green building or sustainability as the
			 Secretary may identify and adopt by regulation, as may be necessary for
			 purposes of this paragraph, except that the Secretary shall make a
			 determination regarding whether to adopt and apply any such requirements,
			 standards, checklist, or rating system for purposes of this section not later
			 than the expiration of the 180-day period beginning upon date of receipt of any
			 written request, made in such form as the Secretary shall provide, for such
			 adoption and application.
							(5)Green
			 buildingFor purposes of this
			 subsection, the term green building means, with respect to
			 standards for structures, standards to require use of sustainable design
			 principles to reduce the use of nonrenewable resources, minimize the impact of
			 development on the environment, and to improve indoor air quality.
						(6)Energy
			 auditsThe Secretary shall
			 establish standards and requirements for energy audits for purposes of
			 paragraph (3)(A)(ii) and, in establishing such standards, may consult with any
			 advisory committees established pursuant to section 285(c)(2) of this
			 subtitle.
						(7)Applicability
			 and updating of standards
							(A)ApplicabilityExcept
			 as provided in subparagraph (B), the requirements, standards, checklists, and
			 rating systems referred to in this subsection that are in effect for purposes
			 of this subsection are such requirements, standards, checklists, and systems
			 are as in existence upon the date of the enactment of this Act.
							(B)UpdatingFor purposes of this section, the Secretary
			 may adopt and apply by regulation, as may be necessary, future amendments and
			 supplements to, and editions of, the requirements, standards, checklists, and
			 rating systems referred to in this subsection, including applicable energy
			 efficiency building codes that are certified as in compliance with section 304
			 of the Energy Conservation and Production Act (42 U.S.C. 6833) as amended by
			 section 201 of this Act, or national energy efficiency building codes adopted
			 pursuant to that section.
							(c)Authority of
			 Secretary To apply standards to federally assisted housing and
			 programs
						(1)HUD housing and
			 programsThe Secretary of
			 Housing and Urban Development may, by regulation, provide for the applicability
			 of the energy efficiency standards under subsection (a) or the enhanced energy
			 efficiency and conservation standards and green building standards under
			 subsection (b), or both, with respect to any covered federally assisted housing
			 described in paragraph (3)(A) or any HUD assistance, subject to minimum Federal
			 codes or standards then in effect.
						(2)Rural
			 housingThe Secretary of
			 Agriculture may, by regulation, provide for the applicability of the energy
			 efficiency standards under subsection (a) or the enhanced energy efficiency and
			 conservation standards and green building standards under subsection (b), or
			 both, with respect to any covered federally assisted housing described in
			 paragraph (3)(B) or any assistance provided with respect to rural housing by
			 the Rural Housing Service of the Department of Agriculture, subject to minimum
			 Federal codes or standards then in effect.
						(3)Covered
			 federally assisted housingFor purposes of this subsection, the
			 term covered federally assisted housing means—
							(A)any residential or
			 nonresidential structure for which any HUD assistance is provided; and
							(B)any new construction of single-family
			 housing (other than manufactured homes) subject to mortgages insured,
			 guaranteed, or made by the Secretary of Agriculture under title V of the
			 Housing Act of 1949 (42 U.S.C. 1471 et seq.).
							285.Energy efficiency
			 and conservation demonstration program for multifamily housing projects
			 assisted with project-based rental assistance
					(a)AuthorityFor multifamily housing projects for which
			 project-based rental assistance is provided under a covered multifamily
			 assistance program, the Secretary shall, subject to the availability of amounts
			 provided in advance in appropriation Acts, carry out a program to demonstrate
			 the effectiveness of funding a portion of the costs of meeting the enhanced
			 energy efficiency standards under section 284(b). At the discretion of the
			 Secretary, the demonstration program may include incentives for housing that is
			 assisted with Indian housing block grants provided pursuant to the Native
			 American Housing Assistance and Self-Determination Act of 1996, but only to the
			 extent that such inclusion does not violate such Act, its regulations, and the
			 goal of such Act of tribal self-determination.
					(b)GoalsThe demonstration program under this
			 section shall be carried out in a manner that—
						(1)protects the
			 financial interests of the Federal Government;
						(2)reduces the
			 proportion of funds provided by the Federal Government and by owners and
			 residents of multifamily housing projects that are used for costs of utilities
			 for the projects;
						(3)encourages energy
			 efficiency and conservation by owners and residents of multifamily housing
			 projects and installation of renewable energy improvements, such as
			 improvements providing for use of solar, wind, geothermal, or biomass energy
			 sources;
						(4)creates incentives
			 for project owners to carry out such energy efficiency renovations and
			 improvements by allowing a portion of the savings in operating costs resulting
			 from such renovations and improvements to be retained by the project owner,
			 notwithstanding otherwise applicable limitations on dividends;
						(5)promotes the installation, in existing
			 residential buildings, of energy-efficient and cost-effective improvements and
			 renewable energy improvements, such as improvements providing for use of solar,
			 wind, geothermal, or biomass energy sources;
						(6)tests the efficacy
			 of a variety of energy efficiency measures for multifamily housing projects of
			 various sizes and in various geographic locations;
						(7)tests methods for
			 addressing the various, and often competing, incentives that impede owners and
			 residents of multifamily housing projects from working together to achieve
			 energy efficiency or conservation; and
						(8)creates a database
			 of energy efficiency and conservation, and renewable energy, techniques,
			 energy-savings management practices, and energy efficiency and conservation
			 financing vehicles.
						(c)ApproachesIn carrying out the demonstration program
			 under this section, the Secretary may—
						(1)enter into agreements with the Building
			 America Program of the Department of Energy and other consensus committees
			 under which such programs, partnerships, or committees assume some or all of
			 the functions, obligations, and benefits of the Secretary with respect to
			 energy savings;
						(2)establish advisory committees to advise the
			 Secretary and any such third-party partners on technological and other
			 developments in the area of energy efficiency and the creation of an energy
			 efficiency and conservation credit facility and other financing opportunities,
			 which committees shall include representatives of homebuilders, realtors,
			 architects, nonprofit housing organizations, environmental protection
			 organizations, renewable energy organizations, and advocacy organizations for
			 the elderly and persons with disabilities; any advisory committees established
			 pursuant to this paragraph shall not be subject to the Federal Advisory
			 Committee Act (5 U.S.C. App.);
						(3)approve, for a period not to exceed 10
			 years, additional adjustments in the maximum monthly rents or additional
			 project rental assistance, or additional Indian housing block grant funds under
			 the Native American Housing Assistance and Self-Determination Act of 1996, as
			 applicable, for dwelling units in multifamily housing projects that are
			 provided project-based rental assistance under a covered multifamily assistance
			 program, in such amounts as may be necessary to amortize a portion of the cost
			 of energy efficiency and conservation measures for such projects;
						(4)develop a
			 competitive process for the award of such additional assistance for multifamily
			 housing projects seeking to implement energy efficiency, renewable energy
			 sources, or conservation measures; and
						(5)waive or modify any existing statutory or
			 regulatory provision that would otherwise impair the implementation or
			 effectiveness of the demonstration program under this section, including
			 provisions relating to methods for rent adjustments, comparability standards,
			 maximum rent schedules, and utility allowances; notwithstanding the preceding
			 provisions of this paragraph, the Secretary may not waive any statutory
			 requirement relating to fair housing, nondiscrimination, labor standards, or
			 the environment, except pursuant to existing authority to waive nonstatutory
			 environmental and other applicable requirements.
						(d)RequirementDuring the 4-year period beginning 12
			 months after the date of the enactment of this Act, the Secretary shall carry
			 out demonstration programs under this section with respect to not fewer than
			 50,000 dwelling units.
					(e)Selection
						(1)ScopeIn order to provide a broad and
			 representative profile for use in designing a program which can become
			 operational and effective nationwide, the Secretary shall carry out the
			 demonstration program under this section with respect to dwelling units located
			 in a wide variety of geographic areas and project types assisted by the various
			 covered multifamily assistance programs and using a variety of energy
			 efficiency and conservation and funding techniques to reflect differences in
			 climate, types of dwelling units and technical and scientific methodologies,
			 and financing options. The Secretary shall ensure that the geographic areas
			 included in the demonstration program include dwelling units on Indian lands
			 (as such term is defined in section 2601 of the Energy Policy Act of 1992
			 (25 U.S.C.
			 3501), to the extent that dwelling units on Indian land have
			 the type of residential structures that are the focus of the demonstration
			 program.
						(2)PriorityThe Secretary shall provide priority for
			 selection for participation in the program under this section based on the
			 extent to which, as a result of assistance provided, the project will comply
			 with the energy efficiency standards under subsection (a), (b), or (c) of
			 section 284 of this subtitle.
						(f)Use of existing
			 partnershipsTo the extent
			 feasible, the Secretary shall—
						(1)utilize the Partnership for Advancing
			 Technology in Housing of the Department of Housing and Urban Development to
			 assist in carrying out the requirements of this section and to provide
			 education and outreach regarding the demonstration program authorized under
			 this section; and
						(2)consult with the Secretary of Energy, the
			 Administrator of the Environmental Protection Agency, and the Secretary of the
			 Army regarding utilizing the Building America Program of the Department of
			 Energy, the Energy Star Program, and the Army Corps of Engineers, respectively,
			 to determine the manner in which they might assist in carrying out the goals of
			 this section and providing education and outreach regarding the demonstration
			 program authorized under this section.
						(g)LimitationNo amounts made available under the
			 American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) may be used to carry out the demonstration program under
			 this section.
					(h)Reports
						(1)AnnualNot later than the expiration of the 2-year
			 beginning upon the date of the enactment of this Act, and for each year
			 thereafter during the term of the demonstration program, the Secretary shall
			 submit a report to the Congress annually that describes and assesses the
			 demonstration program under this section.
						(2)FinalNot later than 6 months after the
			 expiration of the 4-year period described in subsection (d), the Secretary
			 shall submit a final report to the Congress assessing the demonstration
			 program, which—
							(A)shall assess the
			 potential for expanding the demonstration program on a nationwide basis;
			 and
							(B)shall include
			 descriptions of—
								(i)the
			 size of each multifamily housing project for which assistance was provided
			 under the program;
								(ii)the
			 geographic location of each project assisted, by State and region;
								(iii)the criteria
			 used to select the projects for which assistance is provided under the
			 program;
								(iv)the
			 energy efficiency and conservation measures and financing sources used for each
			 project that is assisted under the program;
								(v)the difference, before and during
			 participation in the demonstration program, in the amount of the monthly
			 assistance payments under the covered multifamily assistance program for each
			 project assisted under the program;
								(vi)the
			 average length of the term of the such assistance provided under the program
			 for a project;
								(vii)the aggregate
			 amount of savings generated by the demonstration program and the amount of
			 savings expected to be generated by the program over time on a per-unit and
			 aggregate program basis;
								(viii)the functions
			 performed in connection with the implementation of the demonstration program
			 that were transferred or contracted out to any third parties;
								(ix)an
			 evaluation of the overall successes and failures of the demonstration program;
			 and
								(x)recommendations
			 for any actions to be taken as a result of the such successes and
			 failures.
								(3)ContentsEach
			 annual report pursuant to paragraph (1) and the final report pursuant to
			 paragraph (2) shall include—
							(A)a description of
			 the status of each multifamily housing project selected for participation in
			 the demonstration program under this section; and
							(B)findings from the
			 program and recommendations for any legislative actions.
							(i)Covered
			 multifamily assistance programFor purposes of this section, the term
			 covered multifamily assistance program means—
						(1)the program under section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f) for project-based
			 rental assistance;
						(2)the program under
			 section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) for assistance
			 for supportive housing for the elderly;
						(3)the program under
			 section 811 of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C.
			 8013) for supportive housing for persons with
			 disabilities;
						(4)the program under
			 section 236 of the National Housing Act (12 U.S.C. 1715z–1 for assistance for
			 rental housing projects;
						(5)the program under
			 section 515 of the Housing Act of 1949 (42 U.S.C. 1485) for rural rental
			 housing; and
						(6)the program for
			 assistance under the Native American Housing Assistance and Self-Determination
			 Act of 1996 (25
			 U.S.C. 4111).
						(j)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section, including providing
			 rent adjustments, additional project rental assistance, and incentives,
			 $50,000,000 for each fiscal year in which the demonstration program under this
			 section is carried out.
					(k)RegulationsNot later than the expiration of the
			 180-day period beginning on the date of the enactment of this Act, the
			 Secretary shall issue any regulations necessary to carry out this
			 section.
					286.Additional
			 credit for Fannie Mae and Freddie Mac housing goals for energy-efficient and
			 location-efficient mortgagesSection 1336(a) of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4566(a)), as amended by
			 the Federal Housing Finance Regulatory Reform Act of 2008 (Public Law
			 110–289; 122 Stat. 2654), is amended—
					(1)in paragraph (2),
			 by striking paragraph (5) and inserting paragraphs (5)
			 and (6); and
					(2)by adding at the
			 end the following new paragraph:
						
							(6)Additional
				credit
								(A)In
				generalIn assigning credit
				toward achievement under this section of the housing goals for mortgage
				purchase activities of the enterprises, the Director shall assign—
									(i)more than 125 percent credit, for any such
				purchase that both—
										(I)complies with the
				requirements of such goals; and
										(II)(aa)supports housing that
				meets the energy efficiency standards under section 284(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2009; or
											(bb)is a location-efficient mortgage, as such
				term is defined in section 1335(e); and
											(ii)credit in addition to credit under clause
				(i), for any such purchase that both—
										(I)complies with the
				requirements of such goals, and
										(II)supports housing
				that complies with the enhanced energy efficiency and conservation standards,
				or the green building standards, under section 284(b) of such Act, or
				both,
										and such
				additional credit shall be given based on the extent to which the housing
				supported with such purchases complies with such standards.(B)Treatment of
				additional creditThe availability of additional credit under
				this paragraph shall not be used to increase any housing goal, subgoal, or
				target established under this
				subpart.
								.
					287.Duty to serve
			 underserved markets for energy-efficient and location-efficient
			 mortgagesSection 1335 of
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 (12 U.S.C.
			 4565), as amended by the Federal Housing Finance Regulatory
			 Reform Act of 2008 (Public Law 110–289; 122 Stat. 2654),
			 is amended—
					(1)in subsection
			 (a)(1), by adding at the end the following new subparagraph:
						
							(D)Markets for
				energy-efficient and location-efficient mortgages
								(i)DutySubject
				to clause (ii), the enterprise shall develop loan products and flexible
				underwriting guidelines to facilitate a secondary market for energy-efficient
				and location-efficient mortgages on housing for very low-, low-, and
				moderate-income families, and for second and junior mortgages made for purposes
				of energy efficiency or renewable energy improvements, or both.
								(ii)Authority to
				suspendNotwithstanding any
				other provision of this section, the Director may suspend the applicability of
				the requirement under clause (i) with respect to an enterprise, for such period
				as is necessary, if the Director determines that exigent circumstances exist
				and such suspension is appropriate to ensure the safety and soundness of the
				portfolio holdings of the
				enterprise.
								;
					(2)by adding at the
			 end the following new subsection:
						
							(e)DefinitionsFor purposes of this section, the following
				definitions shall apply:
								(1)Energy-efficient
				mortgageThe term energy-efficient mortgage means a
				mortgage loan under which the income of the borrower, for purposes of
				qualification for such loan, is considered to be increased by not less than $1
				for each $1 of savings projected to be realized by the borrower as a result of
				cost-effective energy-saving design, construction or improvements (including
				use of renewable energy sources, such as solar, geothermal, biomass, and wind,
				super-insulation, energy-saving windows, insulating glass and film, and radiant
				barrier) for the home for which the loan is made.
								(2)Location-efficient
				mortgageThe term
				location-efficient mortgage means a mortgage loan under
				which—
									(A)the income of the borrower, for purposes of
				qualification for such loan, is considered to be increased by not less than $1
				for each $1 of savings projected to be realized by the borrower because the
				location of the home for which loan is made will result in decreased
				transportation costs for the household of the borrower; or
									(B)the sum of the
				principal, interest, taxes, and insurance due under the mortgage loan is
				decreased by not less than $1 for each $1 of savings projected to be realized
				by the borrower because the location of the home for which loan is made will
				result in decreased transportation costs for the household of the
				borrower.
									.
					288.Consideration of
			 energy efficiency under FHA mortgage insurance programs and Native American and
			 Native Hawaiian loan guarantee programs
					(a)FHA mortgage
			 insurance
						(1)RequirementTitle V of the National Housing Act is
			 amended by adding after section 542 (12 U.S.C. 1735f–20) the
			 following new section:
							
								543.Consideration
				of energy efficiency
									(a)Underwriting
				standardsThe Secretary shall
				establish a method to consider, in its underwriting standards for mortgages on
				single-family housing meeting the energy efficiency standards under section
				284(a) of the Green Resources for Energy
				Efficient Neighborhoods Act of 2009 that are insured under this
				Act, the impact that savings on utility costs has on the income of the
				mortgagor.
									(b)GoalIt
				is the sense of the Congress that, in carrying out this Act, the Secretary
				should endeavor to insure mortgages on single-family housing meeting the energy
				efficiency standards under section 284(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2009 such that at least 50,000 such
				mortgages are insured during the period beginning upon the date of the
				enactment of such Act and ending on December 31,
				2012.
									.
						(2)Reporting on
			 defaultsSection 540(b) of the National Housing Act
			 (12 U.S.C.
			 1735f–18(b)) is amended by adding at the end the following new
			 paragraph:
							
								(3)With respect to each collection period that
				commences after December 31, 2011, the total number of mortgages on
				single-family housing meeting the energy efficiency standards under section
				284(a) of the Green Resources for Energy
				Efficient Neighborhoods Act of 2009 that are insured by the
				Secretary during the applicable collection period, the number of defaults and
				foreclosures occurring on such mortgages during such period, the percentage of
				the total of such mortgages insured during such period on which defaults and
				foreclosure occurred, and the rate for such period of defaults and foreclosures
				on such mortgages compared to the overall rate for such period of defaults and
				foreclosures on mortgages for single-family housing insured under this Act by
				the
				Secretary.
								.
						(b)Indian housing
			 loan guarantees
						(1)RequirementSection 184 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13a) is
			 amended—
							(A)by redesignating
			 subsection (l) as subsection (m); and
							(B)by inserting after
			 subsection (k) the following new subsection:
								
									(l)Consideration of
				energy efficiencyThe
				Secretary shall establish a method to consider, in its underwriting standards
				for loans for single-family housing meeting the energy efficiency standards
				under section 284(a) of the Green Resources
				for Energy Efficient Neighborhoods Act of 2009 that are
				guaranteed under this section, the impact that savings on utility costs has on
				the income of the
				borrower.
									.
							(2)Reporting on
			 defaultsSection 540(b) of
			 the National Housing Act (12 U.S.C. 1735f–18(b)), as
			 amended by subsection (a)(2) of this section, is further amended by adding at
			 the end the following new paragraph:
							
								(4)With respect to each collection period that
				commences after December 31, 2011, the total number of loans guaranteed under
				section 184 of the Housing and Community Development Act of 1992
				(12 U.S.C.
				1715z–13a) on single-family housing meeting the energy
				efficiency standards under section 284(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2009 that are guaranteed by the Secretary
				during the applicable collection period, the number of defaults and
				foreclosures occurring on such loans during such period, the percentage of the
				total of such loans guaranteed during such period on which defaults and
				foreclosure occurred, and the rate for such period of defaults and foreclosures
				on such loans compared to the overall rate for such period of defaults and
				foreclosures on loans for single-family housing guaranteed under such section
				184 by the
				Secretary.
								.
						(c)Native Hawaiian
			 housing loan guarantees
						(1)RequirementSection 184A of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13b) is
			 amended by inserting after subsection (l) the following new subsection:
							
								(m)Energy-efficient
				housing requirementThe
				Secretary shall establish a method to consider, in its underwriting standards
				for loans for single-family housing meeting the energy efficiency standards
				under section 284(a) of the Green Resources
				for Energy Efficient Neighborhoods Act of 2009 that are
				guaranteed under this section, the impact that savings on utility costs has on
				the income of the
				borrower.
								.
						(2)Reporting on
			 defaultsSection 540(b) of
			 the National Housing Act (12 U.S.C. 1735f–18(b)), as
			 amended by the preceding provisions of this section, is further amended by
			 adding at the end the following new paragraph:
							
								(5)With respect to each collection period that
				commences after December 31, 2011, the total number of loans guaranteed under
				section 184A of the Housing and Community Development Act of 1992
				(12 U.S.C.
				1715z–13b) on single-family housing meeting the energy
				efficiency standards under section 284(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2009 that are guaranteed by the Secretary
				during the applicable collection period, the number of defaults and
				foreclosures occurring on such loans during such period, the percentage of the
				total of such loans guaranteed during such period on which defaults and
				foreclosure occurred, and the rate for such period of defaults and foreclosures
				on such loans compared to the overall rate for such period of defaults and
				foreclosures on loans for single-family housing guaranteed under such section
				184A by the
				Secretary.
								.
						289.Energy-efficient
			 mortgages and location-efficient mortgages education and outreach
			 campaignSection 106 of the
			 Energy Policy Act of 1992 (12 U.S.C. 1701z–16) is amended
			 by adding at the end the following new subsection:
					
						(g)Education and
				outreach campaign
							(1)Development of
				energy- and location-efficient mortgages outreach program
								(A)CommissionThe Secretary, in consultation and
				coordination with the Secretary of Energy, the Secretary of Education, the
				Secretary of Agriculture, and the Administrator of the Environmental Protection
				Agency, shall establish a commission to develop and recommend model mortgage
				products and underwriting guidelines that provide market-based incentives to
				prospective home buyers, lenders, and sellers to incorporate energy efficiency
				upgrades and location efficiencies in new mortgage loan transactions.
								(B)ReportNot later than 24 months after the date of
				the enactment of this Act, the Secretary shall provide a written report to the
				Congress on the results of work of the commission established pursuant to
				subparagraph (A) and that identifies model mortgage products and underwriting
				guidelines that may encourage energy and location efficiency.
								(2)ImplementationAfter submission of the report under
				paragraph (1)(B), the Secretary, in consultation and coordination with the
				Secretary of Energy, the Secretary of Education, and the Administrator of the
				Environmental Protection Agency, shall carry out a public awareness, education,
				and outreach campaign based on the findings of the commission established
				pursuant to paragraph (1) to inform and educate residential lenders and
				prospective borrowers regarding the availability, benefits, advantages, and
				terms of energy-efficient mortgages and location-efficient mortgages made
				available pursuant to this section, energy-efficient and location-efficient
				mortgages that meet the requirements of section 1335 of the Housing and
				Community Development Act of 1992 (42 U.S.C. 4565),
				and other mortgages, including mortgages for multifamily housing, that have
				energy improvement features or location efficiency features and to publicize
				such availability, benefits, advantages, and terms. Such actions may include
				entering into a contract with an appropriate entity to publicize and market
				such mortgages through appropriate media.
							(3)Renewable energy
				home product exposThe
				Congress hereby encourages the Secretary of Housing and Urban Development to
				work with appropriate entities to organize and hold renewable energy
				expositions that provide an opportunity for the public to view and learn about
				renewable energy products for the home that are currently on the market.
							(4)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this subsection
				$5,000,000 for each of fiscal years 2010 through
				2014.
							.
				290.Collection of
			 information on energy-efficient and location-efficient mortgages through Home
			 Mortgage Disclosure Act
					(a)In
			 generalSection 304(b) of the
			 Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803(b)) is
			 amended—
						(1)in paragraph (3),
			 by striking and at the end;
						(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following new paragraphs:
							
								(5)the number and dollar amount of mortgage
				loans for single-family housing and for multifamily housing that are
				energy-efficient mortgages (as such term is defined in section 1335 of Housing
				and Community Development Act of 1992); and
								(6)the number and dollar amount of mortgage
				loans for single-family housing and for multifamily housing that are
				location-efficient mortgages (as such term is defined in section 1335 of
				Housing and Community Development Act of
				1992).
								.
						(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to the first calendar
			 year that begins after the expiration of the 30-day period beginning on the
			 date of the enactment of this Act.
					291.Ensuring
			 availability of homeowners insurance for homes not connected to electricity
			 grid
					(a)Congressional
			 intentThe Congress intends
			 that—
						(1)consumers shall
			 not be denied homeowners insurance for a dwelling (as such term is defined in
			 subsection (c)) based solely on the fact that the dwelling is not connected to
			 or able to receive electricity service from any wholesale or retail electric
			 power provider;
						(2)States should
			 ensure that consumers are able to obtain homeowners insurance for such
			 dwellings;
						(3)States should
			 support insurers that develop voluntary incentives to provide such insurance;
			 and
						(4)States may not
			 prohibit insurers from offering a homeowners insurance product specifically
			 designed for such dwellings.
						(b)Insuring homes
			 and related property in Indian areasNotwithstanding any other
			 provision of law, dwellings located in Indian areas (as such term is defined in
			 section 4 of the Native American Housing Assistance and Self-Determination Act
			 of 1996 (25 U.S.C.
			 4103)) and constructed or maintained using assistance, loan
			 guarantees, or other authority under the Native American Housing Assistance and
			 Self-Determination Act of 1996 may be insured by any tribally owned
			 self-insurance risk pool approved by the Secretary of Housing and Urban
			 Development.
					(c)DwellingFor purposes of this section, the term
			 dwelling means a residential structure that—
						(1)consists of one to
			 four dwelling units;
						(2)is provided
			 electricity from renewable energy sources; and
						(3)is not connected
			 to any wholesale or retail electrical power grid.
						292.Mortgage
			 incentives for energy-efficient multifamily housing
					(a)In
			 generalThe Secretary of
			 Housing and Urban Development shall establish incentives for increasing the
			 energy efficiency of multifamily housing that is subject to a mortgage to be
			 insured under title II of the National Housing Act (12 U.S.C. 1707 et
			 seq.) so that the housing meets the energy efficiency standards
			 under section 284(a) of this subtitle and incentives to encourage compliance of
			 such housing with the energy efficiency and conservation standards, and the
			 green building standards, under section 284(b) of this subtitle, to the extent
			 that such incentives are based on the impact that savings on utility costs has
			 on the operating costs of the housing, as determined by the Secretary.
					(b)IncentivesSuch incentives may include, for any such
			 multifamily housing that complies with the energy efficiency standards under
			 section 284(a)—
						(1)providing a
			 discount on the chargeable premiums for the mortgage insurance for such housing
			 from the amount otherwise chargeable for such mortgage insurance;
						(2)allowing mortgages to exceed the dollar
			 amount limits otherwise applicable under law to the extent such additional
			 amounts are used to finance improvements or measures designed to meet the
			 standards referred to in subsection (a); and
						(3)reducing the
			 amount that the owner of such multifamily housing meeting the standards
			 referred to in subsection (a) is required to contribute.
						293.Energy-efficient
			 certifications for manufactured housing with mortgagesSection 526 of the National Housing Act
			 (12 U.S.C.
			 1735f–4(a)) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 , other than manufactured homes, each place such term
			 appears;
						(B)by inserting after
			 the period at the end the following: The energy performance requirements
			 developed and established by the Secretary under this section for manufactured
			 homes shall require energy star rating for wall fixtures, appliances, and
			 equipment in such housing.;
						(C)by inserting (1) after
			 (a); and
						(D)by adding at the
			 end the following new paragraphs:
							
								(2)The Secretary shall require, with respect
				to any single- or multi-family residential housing subject to a mortgage
				insured under this Act, that any approval or certification of the housing for
				meeting any energy efficiency or conservation criteria, standards, or
				requirements pursuant to this title and any approval or certification required
				pursuant to this title with respect to energy-conserving improvements or any
				renewable energy sources, such as wind, solar energy geothermal, or biomass,
				shall be conducted only by an individual certified by a home energy rating
				system provider who has been accredited to conduct such ratings by the Home
				Energy Ratings System Council, the Residential Energy Services Network, or such
				other appropriate national organization, as the Secretary may provide, or by
				licensed professional architect or engineer. If any organization makes a
				request to the Secretary for approval to accredit individuals to conduct energy
				efficiency or conservation ratings, the Secretary shall review and approve or
				disapprove such request not later than the expiration of the 6-month period
				beginning upon receipt of such request.
								(3)The Secretary shall periodically
				examine the method used to conduct inspections for compliance with the
				requirements under this section, analyze various other approaches for
				conducting such inspections, and review the costs and benefits of the current
				method compared with other methods.
								;
				and
						(2)in subsection (b),
			 by striking , other than a manufactured home,.
					294.Assisted
			 housing energy loan pilot program
					(a)AuthorityNot later than the expiration of the
			 12-month period beginning on the date of the enactment of this Act, the
			 Secretary shall develop and implement a pilot program under this section to
			 facilitate the financing of cost-effective capital improvements for covered
			 assisted housing projects to improve the energy efficiency and conservation of
			 such projects.
					(b)LoansThe pilot program under this section shall
			 involve not less than three and not more than five lenders, and shall provide
			 for a privately financed loan to be made for a covered assisted housing
			 project, which shall—
						(1)finance capital improvements for the
			 project that meet such requirements as the Secretary shall establish, and may
			 involve contracts with third parties to perform such capital improvements,
			 including the design of such improvements by licensed professional architects
			 or engineers;
						(2)have a term to
			 maturity of not more than 20 years, which shall be based upon the duration
			 necessary to realize cost savings sufficient to repay the loan;
						(3)be secured by a
			 mortgage subordinate to the mortgage for the project that is insured under the
			 National Housing Act; and
						(4)provide for a
			 reduction in the remaining principal obligation under the loan based on the
			 actual resulting cost savings realized from the capital improvements financed
			 with the loan.
						(c)Underwriting
			 standardsThe Secretary shall establish underwriting requirements
			 for loans made under the pilot program under this section, which shall—
						(1)require the cost
			 savings projected to be realized from the capital improvements financed with
			 the loan, during the term of the loan, to exceed the costs of repaying the
			 loan;
						(2)allow the designer
			 or contractor involved in designing capital improvements to be financed with a
			 loan under the program to carry out such capital improvements; and
						(3)include such
			 energy, audit, property, financial, ownership, and approval requirements as the
			 Secretary considers appropriate.
						(d)Treatment of
			 savingsThe pilot program under this section shall provide that
			 the project owner shall receive the full financial benefit from any reduction
			 in the cost of utilities resulting from capital improvements financed with a
			 loan made under the program.
					(e)Covered assisted
			 housing projectsFor purposes of this section, the term
			 covered assisted housing project means a housing project
			 that—
						(1)is financed by a
			 loan or mortgage that is—
							(A)insured by the
			 Secretary under—
								(i)subsection (d)(3)
			 of section 221 of the National Housing Act (12 U.S.C. 1715l), and bears
			 interest at a rate determined under the proviso of section 221(d)(5) of such
			 Act; or
								(ii)subsection (d)(4)
			 of such section 221.
								(B)insured or
			 assisted under section 236 of the National Housing Act (12 U.S.C.
			 1715z–1);
							(2)at the time a loan
			 under this section is made, is provided project-based rental assistance under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)
			 for 50 percent or more of the dwelling units in the project; and
						(3)is not a housing
			 project owned or held by the Secretary, or subject to a mortgage held by the
			 Secretary.
						295.Making it
			 green
					(a)Partnerships
			 with tree-planting organizationsThe Secretary shall establish and provide
			 incentives for developers of housing for which any HUD financial assistance, as
			 determined by the Secretary, is provided for development, maintenance,
			 operation, or other costs, to enter into agreements and partnerships with
			 tree-planting organizations, nurseries, and landscapers to certify that trees,
			 shrubs, grasses, and other plants are planted in the proper manner, are
			 provided adequate maintenance, and survive for at least 3 years after planting
			 or are replaced. The financial assistance determined by the Secretary as
			 eligible under this section shall take into consideration such factors as cost
			 effectiveness and affordability.
					(b)Making it Green
			 PlanIn the case of any new
			 or substantially rehabilitated housing for which HUD financial assistance, as
			 determined in accordance with subsection (a), is provided by the Secretary for
			 the development, construction, maintenance, rehabilitation, improvement,
			 operation, or costs of the housing, including financial assistance provided
			 through the Community Development Block Grant program under title I of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), the
			 Secretary shall require the development of a plan that provides for—
						(1)in the case of new construction and
			 improvements, siting of such housing and improvements in a manner that provides
			 for energy efficiency and conservation to the extent feasible, taking into
			 consideration location and project type;
						(2)minimization of the effects of
			 construction, rehabilitation, or other development on the condition of existing
			 trees;
						(3)selection and installation of indigenous
			 trees, shrubs, grasses, and other plants based upon applicable design
			 guidelines and standards of the International Society for Arboriculture;
						(4)post-planting care and maintenance of the
			 landscaping relating to or affected by the housing in accordance with best
			 management practices; and
						(5)establishment of a
			 goal for minimum greenspace or tree canopy cover for the housing site for which
			 such financial assistance is provided, including guidelines and timetables
			 within which to achieve compliance with such minimum requirements.
						(c)PartnershipsIn carrying out this section, the Secretary
			 is encouraged to consult, as appropriate, with national organizations dedicated
			 to providing housing assistance and related services to low-income families,
			 such as the Alliance for Community Trees and its affiliates, the American
			 Nursery and Landscape Association, the American Society of Landscape
			 Architects, and the National Arbor Day Foundation.
					296.Residential
			 energy efficiency block grant programTitle I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended
			 by adding at the end the following new section:
					
						123.Residential
				energy efficiency block grant program
							(a)In
				generalTo the extent amounts
				are made available for grants under this section, the Secretary shall make
				grants under this section to States, metropolitan cities and urban counties,
				Indian tribes, and insular areas to carry out energy efficiency improvements in
				new and existing single-family and multifamily housing.
							(b)Allocations
								(1)In
				generalOf the total amount
				made available for each fiscal year for grants under this section that remains
				after reserving amounts pursuant to paragraph (2), the Secretary shall allocate
				for insular areas, for metropolitan cities and urban counties, and for States,
				an amount that bears the same ratio to such total amount as the amount
				allocated for such fiscal year under section 106 for Indian tribes, for insular
				areas, for metropolitan cities and urban counties, and for States,
				respectively, bears to the total amount made available for such fiscal year for
				grants under section 106.
								(2)Set aside for
				Indian tribesOf the total amount made available for each fiscal
				year for grants under this section, the Secretary shall allocate not less than
				1 percent to Indian tribes.
								(c)Grant
				amounts
								(1)Entitlement
				communitiesFrom the amounts
				allocated pursuant to subsection (b) for metropolitan cities and urban counties
				for each fiscal year, the Secretary shall make a grant for such fiscal year to
				each metropolitan city and urban county that complies with the requirement
				under subsection (d), in the amount that bears the same ratio such total amount
				so allocated as the amount of the grant for such fiscal year under section 106
				for such metropolitan city or urban county bears to the aggregate amount of all
				grants for such fiscal year under section 106 for all metropolitan cities and
				urban counties.
								(2)StatesFrom the amounts allocated pursuant to
				subsection (b) for States for each fiscal year, the Secretary shall make a
				grant for such fiscal year to each State that complies with the requirement
				under subsection (d), in the amount that bears the same ratio such total amount
				so allocated as the amount of the grant for such fiscal year under section 106
				for such State bears to the aggregate amount of all grants for such fiscal year
				under section 106 for all States. Grant amounts received by a State shall be
				used only for eligible activities under subsection (e) carried out in
				nonentitlement areas of the State.
								(3)Indian
				tribesFrom the amounts
				allocated pursuant to subsection (b) for Indian tribes, the Secretary shall
				make grants to Indian tribes that comply with the requirement under subsection
				(d) on the basis of a competition conducted pursuant to specific criteria, as
				the Secretary shall establish by regulation, for the selection of Indian tribes
				to receive such amount.
								(4)Insular
				areasFrom the amounts
				allocated pursuant to subsection (b) for insular areas, the Secretary shall
				make a grant to each insular area that complies with the requirement under
				subsection (d) on the basis of the ratio of the population of the insular area
				to the aggregate population of all insular areas. In determining the
				distribution of amounts to insular areas, the Secretary may also include other
				statistical criteria as data become available from the Bureau of Census of the
				Department of Labor, but only if such criteria are set forth by regulation
				issued after notice and an opportunity for comment.
								(d)Statement of
				activities
								(1)RequirementBefore receipt the receipt in any fiscal
				year of a grant under subsection (c) by any grantee, the grantee shall have
				prepared a final statement of housing energy efficiency objectives and
				projected use of funds as the Secretary shall require and shall have provided
				the Secretary with such certifications regarding such objectives and use as the
				Secretary may require. In the case of metropolitan cities, urban counties,
				units of general local government, and insular areas receiving grants, the
				statement of projected use of funds shall consist of proposed housing energy
				efficiency activities. In the case of States receiving grants, the statement of
				projected use of funds shall consist of the method by which the States will
				distribute funds to units of general local government.
								(2)Public
				participationThe Secretary may establish requirements to ensure
				the public availability of information regarding projected use of grant amounts
				and public participation in determining such projected use.
								(e)Eligible
				activities
								(1)RequirementAmounts from a grant under this section may
				be used only to carry out activities for single-family or multifamily housing
				that are designed to improve the energy efficiency of the housing so that the
				housing complies with the energy efficiency standards under section 284(a) of
				the Green Resources for Energy Efficient
				Neighborhoods Act of 2009, including such activities to provide
				energy for such housing from renewable sources, such as wind, waves, solar,
				biomass, and geothermal sources.
								(2)Preference for
				compliance beyond basic requirementsIn selecting activities to
				be funded with amounts from a grant under this section, a grantee shall give
				more preference to activities based on the extent to which the activities will
				result in compliance by the housing with the enhanced energy efficiency and
				conservation standards, and the green building standards, under section 284(b)
				of such Act.
								(f)ReportsEach
				grantee of a grant under this section for a fiscal year shall submit to the
				Secretary, at a time determined by the Secretary, a performance and evaluation
				report concerning the use of grant amounts, which shall contain an assessment
				by the grantee of the relationship of such use to the objectives identified in
				the grantees statement under subsection (d).
							(g)Applicability of
				CDBG provisionsSections 109,
				110, and 111 of the Housing and Community Development Act of 1974
				(42 U.S.C.
				5309, 5310, 5311) shall apply to assistance received under this
				section to the same extent and in the same manner that such sections apply to
				assistance received under title I of such Act.
							(h)Authorization of
				appropriationsThere is
				authorized to be appropriated for grants under this section $2,500,000,000 for
				fiscal year 2010 and such sums as may be necessary for each fiscal year
				thereafter.
							.
				297.Including
			 sustainable development and transportation strategies in comprehensive housing
			 affordability strategiesSection 105(b) of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12705(b)) is
			 amended—
					(1)by striking
			 and at the end of paragraph (19);
					(2)by striking the
			 period at the end of paragraph (20) and inserting ; and;
					(3)and by inserting
			 after paragraph (20) the following new paragraphs:
						
							(21)describe the
				jurisdiction’s strategies to encourage sustainable development for affordable
				housing, including single-family and multifamily housing, as measured
				by—
								(A)greater energy efficiency and use of
				renewable energy sources, including any strategies regarding compliance with
				the energy efficiency standards under section 284(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2009 and with the enhanced energy efficiency
				and conservation standards, and the green building standards, under section
				284(b) of such Act;
								(B)increased
				conservation, recycling, and reuse of resources;
								(C)more effective use
				of existing infrastructure;
								(D)use of building materials and methods that
				are healthier for residents of the housing, including use of building materials
				that are free of added known carcinogens that are classified as Group 1 Known
				Carcinogens by the International Agency for Research on Cancer; and
								(E)such other
				criteria as the Secretary determines, in consultation with the Secretary of
				Energy, the Secretary of Agriculture, and the Administrator of the
				Environmental Protection Agency, are in accordance with the purposes of this
				paragraph; and
								(22)describe the
				jurisdiction’s efforts to coordinate its housing strategy with its
				transportation planning strategies to ensure to the extent practicable that
				residents of affordable housing have access to public
				transportation.
							.
					298.Grant program
			 to increase sustainable low-income community development capacity
					(a)In
			 generalThe Secretary may
			 make grants to nonprofit organizations to use for any of the following
			 purposes:
						(1)Training, educating, supporting, or
			 advising an eligible community development organization or qualified youth
			 service and conservation corps in improving energy efficiency, resource
			 conservation and reuse, design strategies to maximize energy efficiency,
			 installing or constructing renewable energy improvements (such as wind, wave,
			 solar, biomass, and geothermal energy sources), and effective use of existing
			 infrastructure in affordable housing and economic development activities in
			 low-income communities, taking into consideration energy efficiency standards
			 under section 284(a) of this subtitle and with the enhanced energy efficiency
			 and conservation standards, and the green building standards, under section
			 284(b) of this subtitle.
						(2)Providing loans, grants, or predevelopment
			 assistance to eligible community development organizations or qualified youth
			 service and conservation corps to carry out energy efficiency improvements that
			 comply with the energy efficiency standards under section 284(a) of this
			 subtitle, resource conservation and reuse, and effective use of existing
			 infrastructure in affordable housing and economic development activities in
			 low-income communities. In providing assistance under this paragraph, the
			 Secretary shall give more preference to activities based on the extent to which
			 the activities will result in compliance with the enhanced energy efficiency
			 and conservation standards, and the green building standards, under section
			 284(b) of this subtitle.
						(3)Such other
			 purposes as the Secretary determines are in accordance with the purposes of
			 this subsection.
						(b)Application
			 requirementTo be eligible for a grant under this section, a
			 nonprofit organization shall prepare and submit to the Secretary an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
					(c)Award of
			 contractsContracts for
			 architectural or engineering services funded with amounts from grants made
			 under this section shall be awarded in accordance with
			 chapter 11 of title 40,
			 United States Code (relating to selection of architects and engineers).
					(d)Matching
			 requirementA grant made under this section may not exceed the
			 amount that the nonprofit organization receiving the grant certifies, to the
			 Secretary, will be provided (in cash or in-kind) from nongovernmental sources
			 to carry out the purposes for which the grant is made.
					(e)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
						(1)The term nonprofit
			 organization has the meaning given such term in section 104 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12704).
						(2)The term
			 eligible community development organization means—
							(A)a unit of general local government (as
			 defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C.
			 12704));
							(B)a community housing development
			 organization (as defined in section 104 of the Cranston-Gonzalez National
			 Affordable Housing Act (42 U.S.C. 12704));
							(C)an Indian tribe or tribally designated
			 housing entity (as such terms are defined in section 4 of the Native American
			 Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)); or
							(D)a public housing agency, as such term is
			 defined in section 3(b) of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437(b)).
							(3)The term
			 low-income community means a census tract in which 50 percent or
			 more of the households have an income which is less than 80 percent of the
			 greater of—
							(A)the median gross
			 income for such year for the area in which such census tract is located;
			 or
							(B)the median gross
			 income for such year for the State in which such census tract is
			 located.
							(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this section
			 $10,000,000 for each of fiscal years 2010 through 2014.
					299.HOPE VI green
			 developments requirement
					(a)Mandatory
			 componentSection 24(e) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437v(e)) is amended by
			 adding at the end the following new paragraph:
						
							(4)Green
				developments requirement
								(A)RequirementThe Secretary may not make a grant under
				this section to an applicant unless the proposed revitalization plan of the
				applicant to be carried out with such grant amounts meets the following
				requirements:
									(i)Green
				communities criteria checklistAll residential construction under
				the proposed plan complies with the national Green Communities criteria
				checklist for residential construction that provides criteria for the design,
				development, and operation of affordable housing, as such checklist is in
				effect for purposes of this paragraph pursuant to subparagraph (D) at the date
				of the application for the grant, or any substantially equivalent standard or
				standards as determined by the Secretary, as follows:
										(I)The proposed plan
				shall comply with all items of the national Green Communities criteria
				checklist for residential construction that are identified as mandatory.
										(II)The proposed plan
				shall comply with such other nonmandatory items of such national Green
				Communities criteria checklist so as to result in a cumulative number of points
				attributable to such nonmandatory items under such checklist of not less
				than—
											(aa)25
				points, in the case of any proposed plan (or portion thereof) consisting of new
				construction; and
											(bb)20
				points, in the case of any proposed plan (or portion thereof) consisting of
				rehabilitation.
											(ii)Green buildings
				certification systemAll nonresidential construction under the
				proposed plan complies with all minimum required levels of the green building
				rating systems and levels identified by the Secretary pursuant to subparagraph
				(C), as such systems and levels are in effect for purposes of this paragraph
				pursuant to subparagraph (D) at the time of the application for the
				grant.
									(B)Verification
									(i)In
				generalThe Secretary shall verify, or provide for verification,
				sufficient to ensure that each proposed revitalization plan carried out with
				amounts from a grant under this section complies with the requirements under
				subparagraph (A) and that the revitalization plan is carried out in accordance
				with such requirements and plan.
									(ii)TimingIn
				providing for such verification, the Secretary shall establish procedures to
				ensure such compliance with respect to each grantee, and shall report to the
				Congress with respect to the compliance of each grantee, at each of the
				following times:
										(I)Not later than 6
				months after execution of the grant agreement under this section for the
				grantee.
										(II)Upon completion
				of the revitalization plan of the grantee.
										(C)Identification
				of green buildings rating systems and levels
									(i)In
				generalFor purposes of this paragraph, the Secretary shall
				identify rating systems and levels for green buildings that the Secretary
				determines to be the most likely to encourage a comprehensive and
				environmentally sound approach to ratings and standards for green buildings.
				The identification of the ratings systems and levels shall be based on the
				criteria specified in clause (ii), shall identify the highest levels the
				Secretary determines are appropriate above the minimum levels required under
				the systems selected. Within 90 days of the completion of each study required
				by clause (iii), the Secretary shall review and update the rating systems and
				levels, or identify alternative systems and levels for purposes of this
				paragraph, taking into account the conclusions of such study.
									(ii)CriteriaIn
				identifying the green rating systems and levels, the Secretary shall take into
				consideration—
										(I)the ability and
				availability of assessors and auditors to independently verify the criteria and
				measurement of metrics at the scale necessary to implement this
				paragraph;
										(II)the ability of
				the applicable ratings system organizations to collect and reflect public
				comment;
										(III)the ability of
				the standards to be developed and revised through a consensus-based
				process;
										(IV)An evaluation of the robustness of the
				criteria for a high-performance green building, which shall give credit for
				promoting—
											(aa)efficient and
				sustainable use of water, energy, and other natural resources;
											(bb)use
				of renewable energy sources;
											(cc)improved indoor and outdoor environmental
				quality through enhanced indoor and outdoor air quality, thermal comfort,
				acoustics, outdoor noise pollution, day lighting, pollutant source control,
				sustainable landscaping, and use of building system controls and low- or
				no-emission materials, including preference for materials with no added
				carcinogens that are classified as Group 1 Known Carcinogens by the
				International Agency for Research on Cancer; and
											(dd)such other
				criteria as the Secretary determines to be appropriate; and
											(V)national
				recognition within the building industry.
										(iii)5-year
				evaluationAt least once every 5 years, the Secretary shall
				conduct a study to evaluate and compare available third-party green building
				rating systems and levels, taking into account the criteria listed in clause
				(ii).
									(D)Applicability
				and updating of standards
									(i)ApplicabilityExcept
				as provided in clause (ii) of this subparagraph, the national Green Communities
				criteria checklist and green building rating systems and levels referred to in
				clauses (i) and (ii) of subparagraph (A) that are in effect for purposes of
				this paragraph are such checklist systems, and levels as in existence upon the
				date of the enactment of the Green Resources
				for Energy Efficient Neighborhoods Act of 2009.
									(ii)UpdatingThe
				Secretary may, by regulation, adopt and apply, for purposes of this paragraph,
				future amendments and supplements to, and editions of, the national Green
				Communities criteria checklist, any standard or standards that the Secretary
				has determined to be substantially equivalent to such checklist, and the green
				building ratings systems and levels identified by the Secretary pursuant to
				subparagraph
				(C).
									.
					(b)Selection
			 criteria; graded componentSection 24(e)(2) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437v(e)(2)) is
			 amended—
						(1)in subparagraph
			 (K), by striking and at the end;
						(2)by redesignating
			 subparagraph (L) as subparagraph (M); and
						(3)by inserting after
			 subparagraph (K) the following new subparagraph:
							
								(L)the extent to which the proposed
				revitalization plan—
									(i)in
				the case of residential construction, complies with the nonmandatory items of
				the national Green Communities criteria checklist identified in paragraph
				(4)(A)(i), or any substantially equivalent standard or standards as determined
				by the Secretary, but only to the extent such compliance exceeds the compliance
				necessary to accumulate the number of points required under such paragraph;
				and
									(ii)in the case of
				nonresidential construction, complies with the components of the green building
				rating systems and levels identified by the Secretary pursuant to paragraph
				(4)(C), but only to the extent such compliance exceeds the minimum level
				required under such systems and levels;
				and
									.
						299A.Consideration
			 of energy efficiency improvements in appraisals
					(a)Appraisals in
			 connection with federally related transactions
						(1)RequirementSection 1110 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3339) is amended—
							(A)in paragraph (1),
			 by striking and at the end;
							(B)by redesignating
			 paragraph (2) as paragraph (3); and
							(C)by inserting after
			 paragraph (1) the following new paragraph:
								
									(2)that such appraisals be performed in
				accordance with appraisal standards that require, in determining the value of a
				property, consideration of any renewable energy sources for, or energy
				efficiency or energy-conserving improvements or features of, the property;
				and
									.
							(2)Revision of
			 appraisal standardsEach
			 Federal financial institutions regulatory agency shall, not later than 6 months
			 after the date of the enactment of this Act, revise its standards for the
			 performance of real estate appraisals in connection with federally related
			 transactions under the jurisdiction of the agency to comply with the
			 requirement under the amendments made by paragraph (1) of this
			 subsection.
						(b)Appraiser
			 certification and licensing requirementsSection 1116 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3345) is amended—
						(1)in subsection (a),
			 by inserting before the period at the end the following: , and meets the
			 requirements established pursuant to subsection (f) for qualifications
			 regarding consideration of any renewable energy sources for, or energy
			 efficiency or energy-conserving improvements or features of, the
			 property;
						(2)in subsection (c),
			 by inserting before the period at the end the following: , which shall
			 include compliance with the requirements established pursuant to subsection (f)
			 regarding consideration of any renewable energy sources for, or energy
			 efficiency or energy-conserving improvements or features of, the
			 property;
						(3)in subsection (e),
			 by striking The and inserting Except as provided in
			 subsection (f), the; and
						(4)by adding at the
			 end the following new subsection:
							
								(f)Requirements for
				appraisers regarding energy efficiency featuresThe Appraisal Subcommittee shall establish
				requirements for State certification of State certified real estate appraisers
				and for State licensing of State licensed appraisers, to ensure that appraisers
				consider and are qualified to consider, in determining the value of a property,
				any renewable energy sources for, or energy efficiency or energy-conserving
				improvements or features of, the
				property.
								.
						(c)Guidelines for
			 appraising photovoltaic measures and training of
			 appraisersSection 1122 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by
			 adding at the end the following new subsection:
						
							(g)Guidelines for
				appraising photovoltaic measures and training of appraisersThe Appraisal Subcommittee shall, in
				consultation with the Secretary of Housing and Urban Development, the Federal
				National Mortgage Association, and the Federal Home Loan Mortgage Corporation,
				establish specific guidelines for—
								(1)appraising off-
				and on-grid photovoltaic measures for compliance with the appraisal standards
				prescribed pursuant to section 1110(2);
								(2)requirements under
				section 1116(f) for certification of State certified real estate appraisers and
				for State licensing of State licensed appraisers, to ensure that appraisers
				consider, and are qualified to consider, such photovoltaic measures in
				determining the value of a property; and
								(3)training of
				appraisers to meet the requirements established pursuant to paragraph (2) of
				this
				subsection.
								.
					299B.Housing
			 Assistance CouncilThe
			 Secretary shall require the Housing Assistance Council—
					(1)to encourage each
			 organization that receives assistance from the Council with any amounts made
			 available from the Secretary to provide that any structures and buildings
			 developed or assisted under projects, programs, and activities funded with such
			 amounts complies with the energy efficiency standards under section 284(a) of
			 this subtitle; and
					(2)to establish
			 incentives to encourage each such organization to provide that any such
			 structures and buildings comply with the energy efficiency and conservation
			 standards, and the green building standards, under section 284(b) of such
			 Act.
					299C.Rural housing
			 and economic development assistanceThe Secretary shall—
					(1)require each tribe, agency, organization,
			 corporation, and other entity that receives any assistance from the Office of
			 Rural Housing and Economic Development of the Department of Housing and Urban
			 Development to provide that any structures and buildings developed or assisted
			 under activities funded with such amounts complies with the energy efficiency
			 standards under section 284(a) of this subtitle; and
					(2)establish
			 incentives to encourage each such tribe, agency, organization, corporation, and
			 other entity to provide that any such structures and buildings comply with the
			 enhanced energy efficiency and conservation standards, and the green building
			 standards, under section 284(b) of such Act.
					299D.Loans to
			 States and Indian tribes to carry out renewable energy sources
			 activities
					(a)Establishment of
			 FundThere is established in the Treasury of the United States a
			 fund, to be known as the Alternative Energy Sources State Loan
			 Fund.
					(b)Expenditures
						(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines are necessary to provide loans under
			 subsection (c)(1).
						(2)Administrative
			 expensesOf the amounts in the Fund, not more than 5 percent
			 shall be available for each fiscal year to pay the administrative expenses of
			 the Department of Housing and Urban Development to carry out this
			 section.
						(c)Loans to States
			 and Indian Tribes
						(1)In
			 generalThe Secretary shall use amounts in the Fund to provide
			 loans to States and Indian tribes to provide incentives to owners of
			 single-family and multifamily housing, commercial properties, and public
			 buildings to provide—
							(A)renewable energy
			 sources for such structures, such as wind, wave, solar, biomass, or geothermal
			 energy sources, including incentives to companies and business to change their
			 source of energy to such renewable energy sources and for changing the sources
			 of energy for public buildings to such renewable energy sources;
							(B)energy efficiency
			 and energy conserving improvements and features for such structures; or
							(C)infrastructure
			 related to the delivery of electricity and hot water for structures lacking
			 such amenities.
							(2)EligibilityTo
			 be eligible to receive a loan under this subsection, a State or Indian tribe,
			 directly or through an appropriate State or tribal agency, shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
						(3)Criteria for
			 approvalThe Secretary may approve an application of a State or
			 Indian tribe under paragraph (2) only if the Secretary determines that the
			 State or tribe will use the funds from the loan under this subsection to carry
			 out a program to provide incentives described in paragraph (1) that—
							(A)requires that any
			 such renewable energy sources, and energy efficiency and energy conserving
			 improvements and features, developed pursuant to assistance under the program
			 result in compliance of the structure so improved with energy efficiency
			 requirements determined by the Secretary; and
							(B)includes such
			 compliance and audit requirements as the Secretary determines are necessary to
			 ensure that the program is operated in a sound and effective manner.
							(4)PreferenceIn
			 making loans during each fiscal year, the Secretary shall give preference to
			 States and Indian tribes that have not previously received a loan under this
			 subsection.
						(5)Maximum
			 amountThe aggregate outstanding principal amount from loans
			 under this subsection to any single State or Indian tribe may not exceed
			 $500,000,000.
						(6)Loan
			 termsEach loan under this subsection shall have a term to
			 maturity of not more than 10 years and shall bear interest at annual rate,
			 determined by the Secretary, that shall not exceed interest rate charged by the
			 Federal Reserve Bank of New York to commercial banks and other depository
			 institutions for very short-term loans under the primary credit program, as
			 most recently published in the Federal Reserve Statistical Release on selected
			 interest rates (daily or weekly), and commonly referred to as the H.15 release,
			 preceding the date of a determination for purposes of applying this
			 paragraph.
						(7)Loan
			 repaymentThe Secretary shall require full repayment of each loan
			 made under this section.
						(d)Investment of
			 Amounts
						(1)In
			 generalThe Secretary of the Treasury shall invest such amounts
			 in the Fund that are not, in the judgment of the Secretary of the Treasury,
			 required to meet needs for current withdrawals.
						(2)Obligations of
			 united statesInvestments may be made only in interest-bearing
			 obligations of the United States.
						(e)Reports
						(1)Reports to
			 secretaryFor each year during the term of a loan made under
			 subsection (c), the State or Indian tribe that received the loan shall submit
			 to the Secretary a report describing the State or tribal alternative energy
			 sources program for which the loan was made and the activities conducted under
			 the program using the loan funds during that year.
						(2)Report to
			 congressNot later than September 30 of each year that loans made
			 under subsection (c) are outstanding, the Secretary shall submit a report to
			 the Congress describing the total amount of such loans provided under
			 subsection (c) to each eligible State and Indian tribe during the fiscal year
			 ending on such date, and an evaluation on effectiveness of the Fund.
						(f)Authorization of
			 AppropriationsThere is authorized to be appropriated to the Fund
			 $5,000,000,000.
					(g)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
						(1)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103).
						(2)StateThe
			 term State means each of the several States, the Commonwealth of
			 Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana
			 Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the
			 Pacific, or any other possession of the United States.
						299E.Green banking
			 centers
					(a)Insured
			 depository institutionsSection 8 of the Federal Deposit Insurance
			 Act (12 U.S.C.
			 1818) is amended by adding at the end the following new
			 subsection:
						
							(x)Green
				banking centers
								(1)In
				generalThe Federal banking
				agencies shall prescribe guidelines encouraging the establishment and
				maintenance of green banking centers by insured depository
				institutions to provide any consumer who seeks information on obtaining a
				mortgage, home improvement loan, home equity loan, or renewable energy lease
				with additional information on—
									(A)obtaining an home
				energy rating or audit for the residence for which such mortgage or loan is
				sought;
									(B)obtaining financing for cost-effective
				energy-saving improvements to such property; and
									(C)obtaining beneficial terms for any mortgage
				or loan, or qualifying for a larger mortgage or loan, secured by a residence
				which meets or will meet energy efficiency standards.
									(2)Information and
				referralsThe information made available to consumers under
				paragraph (1) may include—
									(A)information on obtaining a home energy
				rating and contact information on qualified energy raters in the area of the
				residence;
									(B)information on the secondary market
				guidelines that permit lenders to provide more favorable terms by allowing
				lenders to increase the ratio on debt-to-income requirements or to use the
				projected utility savings as a compensating factor;
									(C)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered by the Secretary of Housing and Urban
				Development, including the Energy Efficient Mortgage Program;
									(D)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered for qualified military personal,
				reservists, and veterans by the Secretary of Veterans Affairs;
									(E)information about, and contact information
				for, the Office of Efficiency and Renewable Energy at the Department of Energy,
				including the weatherization assistance program;
									(F)information about, and contact information
				for, the Energy Star Program of the Environmental Protection Agency;
									(G)information from,
				and contact information for, the Federal Citizen Information Center of the
				General Services Administration on energy-efficient mortgages and loans, home
				energy rating systems, and the availability of energy-efficient mortgage
				information from a variety of Federal agencies; and
									(H)such other
				information as the agencies or the insured depository institution may determine
				to be appropriate or
				useful.
									.
					(b)Insured credit
			 unionsSection 206 of the Federal Credit Union Act
			 (12 U.S.C.
			 1786) is amended by adding at the end the following new
			 subsection:
						
							(x)Green
				banking centers
								(1)In
				generalThe Board shall
				prescribe guidelines encouraging the establishment and maintenance of
				green banking centers by insured credit unions to provide any
				member who seeks information on obtaining a mortgage, home improvement loan,
				home equity loan, or renewable energy lease with additional information
				on—
									(A)obtaining an home
				energy rating or audit for the residence for which such mortgage or loan is
				sought;
									(B)obtaining financing for cost-effective
				energy-saving improvements to such property; and
									(C)obtaining beneficial terms for any mortgage
				or loan, or qualifying for a larger mortgage or loan, secured by a residence
				which meets or will meet energy efficiency standards.
									(2)Information and
				referralsThe information made available to members under
				paragraph (1) may include—
									(A)information on obtaining a home energy
				rating and contact information on qualified energy raters in the area of the
				residence;
									(B)information on the secondary market
				guidelines that permit lenders to provide more favorable terms by allowing
				lenders to increase the ratio on debt-to-income requirements or to use the
				projected utility savings as a compensating factor;
									(C)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered by the Secretary of Housing and Urban
				Development, including the Energy Efficient Mortgage Program;
									(D)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered for qualified military personal,
				reservists, and veterans by the Secretary of Veterans Affairs;
									(E)information about, and contact information
				for, the Office of Efficiency and Renewable Energy at the Department of Energy,
				including the weatherization assistance program;
									(F)information from,
				and contact information for, the Federal Citizen Information Center of the
				General Services Administration on energy-efficient mortgages and loans, home
				energy rating systems, and the availability of energy-efficient mortgage
				information from a variety of Federal agencies; and
									(G)such other
				information as the Board or the insured credit union may determine to be
				appropriate or
				useful.
									.
					299F.GAO reports on
			 availability of affordable mortgages
					(a)StudyThe Comptroller General of the United
			 States shall periodically, as necessary to comply with subsection (b), examine
			 the impact of this subtitle and the amendments made by this subtitle on the
			 availability of affordable mortgages in various areas throughout the United
			 States, including cities having older infrastructure and limited space for the
			 development of new housing.
					(b)Triennial
			 reportsThe Comptroller
			 General shall submit a report once every 3 years to the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs of the Senate that shall include—
						(1)a
			 detailed statement of the most recent findings pursuant to subsection (a);
			 and
						(2)if the Comptroller General finds that this
			 subtitle or the amendments made by this subtitle have directly or indirectly
			 resulted in consequences that limit the availability or affordability of
			 mortgages in any area or areas within the United States, including any city
			 having older infrastructure and limited space for the development of new
			 housing, any recommendations for any additional actions at the Federal, State,
			 or local levels that the Comptroller General considers necessary or appropriate
			 to mitigate such effects.
						The first
			 report under this subsection shall be submitted not later than the expiration
			 of the 3-year period beginning on the date of the enactment of this Act.299G.Public housing
			 energy cost report
					(a)Collection of
			 information by HUDThe
			 Secretary of Housing and Urban Development shall obtain from each public
			 housing agency, by such time as may be necessary to comply with the reporting
			 requirement under subsection (b), information regarding the energy costs for
			 public housing administered or operated by the agency. For each public housing
			 agency, such information shall include the monthly energy costs associated with
			 each separate building and development of the agency, for the most recently
			 completed 12-month period for which such information is available, and such
			 other information as the Secretary determines is appropriate in determining
			 which public housing buildings and developments are most in need of repairs and
			 improvements to reduce energy needs and costs and become more energy
			 efficient.
					(b)ReportNot
			 later than the expiration of the 12-month period beginning on the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 submit a report to the Congress setting forth the information collected
			 pursuant to subsection (a).
					299H.Secondary
			 market for residential renewable energy lease instruments
					(a)PurposesThe purposes of this section are—
						(1)to encourage
			 residential use of renewable energy systems by minimizing up-front costs and
			 providing immediate utility cost savings to consumers through leasing of such
			 systems to homeowners;
						(2)to reduce carbon
			 emissions and the use of nonrenewable resources;
						(3)to encourage
			 energy-efficient residential construction and rehabilitation;
						(4)to encourage the
			 use of renewable resources by homeowners;
						(5)to minimize the
			 impact of development on the environment;
						(6)to reduce consumer
			 utility costs; and
						(7)to encourage
			 private investment in the green economy.
						(b)Residual value
			 of renewable energy assetThe
			 Secretary of Housing and Urban Development shall establish a means of
			 determining the residual value of a renewable energy asset such that a
			 secondary market for residential renewable energy lease instruments may be
			 facilitated. Such means may include, without limitation, the calculation of
			 residual value based on the net present value of projected future energy
			 production of the renewable energy asset.
					299I.Green
			 guarantees
					(a)Authority To
			 guarantee green portion of eligible mortgages
						(1)In
			 generalThe Secretary of
			 Housing and Urban Development may make commitments to guarantee under this
			 section and may guarantee, the repayment of the portions of the principal
			 obligations of eligible mortgages that are used to finance eligible sustainable
			 building elements for the housing that is subject to the mortgage.
						(2)Amount of
			 guaranteeA guarantee under this section by the Secretary in
			 connection with an eligible mortgage shall not exceed a percentage of the green
			 portion (as such term is defined in subsection (g)) of the mortgage, as shall
			 be established by the Secretary and may be established on a regional basis as
			 the Secretary determines appropriate.
						(b)Eligible
			 mortgagesTo be considered an eligible mortgage for purposes of
			 this section, a mortgage shall comply with all of the following
			 requirements:
						(1)Acquisition or
			 construction of housingThe mortgage shall be made for the
			 acquisition or construction of single- or multifamily housing and repayment of
			 the mortgage shall be secured by an interest in such housing.
						(2)Financing of
			 eligible sustainable building elements through green portion of
			 mortgageA portion of the
			 principal obligation of the mortgage, which meets the requirements under
			 subsection (c), shall be used only for financing the provision of eligible
			 sustainable building elements for the housing for which the mortgage was
			 made.
						(3)Maximum mortgage
			 amountThe principal obligation of the mortgage (including the
			 eligible portion of such mortgage, and such initial service charges, appraisal,
			 inspection, and other fees as the Secretary shall approve) may not exceed the
			 following amounts:
							(A)Single-family
			 housingSuch dollar amounts
			 for single-family housing as the Secretary shall establish, which may be
			 established on the basis of the number of dwelling units in the housing, as the
			 Secretary considers appropriate.
							(B)Multifamily
			 housingSuch dollar amounts for multifamily housing as the
			 Secretary shall establish, which may be established on the basis of the number
			 of dwelling units in the housing and the number of bedrooms in such dwelling
			 units, as the Secretary considers appropriate.
							(4)RepaymentThe
			 mortgage meets such requirements as the Secretary shall establish to ensure
			 that there is a reasonable prospect of repayment of the principal and interest
			 on the obligation by the mortgagor.
						(5)Mortgage
			 termsThe mortgage shall meet
			 such requirements with respect to loan-to-value ratio, mortgagor credit scores,
			 debt-to-income ratio, and other underwriting standards, term to maturity,
			 interest rates and amortization, including amortization of the green portion of
			 the mortgage, and other mortgage terms as the Secretary shall establish.
						(c)Limitations on
			 green portion of mortgageThe requirements under this subsection
			 with respect to the green portion of an eligible mortgage are as
			 follows:
						(1)Percentage
			 limitationSuch portion shall
			 not exceed, in the case of single-family or multifamily housing, 10 percent of
			 the total principal obligation of the mortgage.
						(2)Dollar amount
			 limitationSuch portion shall not exceed—
							(A)in the case of single-family housing, such
			 maximum dollar amount limitation as the Secretary shall establish, which may be
			 established on the basis of the number of dwelling units in the housing, as the
			 Secretary considers appropriate; and
							(B)in the case of
			 multifamily housing, such maximum dollar amount limitation as the Secretary
			 shall establish, which limitation may be established on the basis of the number
			 of dwelling units in the housing and the number of bedrooms in such dwelling
			 units, as the Secretary considers appropriate.
							(3)Cost-effectiveness
			 limitationSuch portion shall
			 not exceed the total present value of the savings (as determined in accordance
			 with subsection (d)) attributable to the incorporation of the eligible
			 sustainable building elements to be financed with the green portion of the
			 mortgage that are to be realized over the useful life of such elements.
						(d)Eligible
			 sustainable building elementsThe Secretary may not guarantee any
			 eligible mortgage under this section unless the mortgagor has demonstrated, in
			 accordance with such requirements as the Secretary shall establish, the amount
			 of savings attributable to incorporation of the sustainable building elements
			 to be financed with the green portion of the mortgage, as measured by the
			 National Green Building Standard for all residential construction developed by
			 the National Association of Home Builders and the U.S. Green Building Council,
			 and approved by the American National Standards Institute, as updated and in
			 effect at the time of such demonstration.
					(e)Guarantee
			 fee
						(1)Assessment and
			 collectionThe Secretary
			 shall assess and collect fees for guarantees under this section in amounts that
			 the Secretary determines are sufficient to cover the costs (as such term is
			 defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of
			 such guarantees.
						(2)AvailabilityFees collected under this subsection shall
			 be deposited by the Secretary in the Treasury of the United States and shall
			 remain available until expended, subject to such other conditions as are
			 contained in annual appropriations Acts.
						(f)Payment of
			 guarantee
						(1)Default
							(A)Right to
			 paymentIf a mortgagor under
			 a mortgage guaranteed under this section defaults (as defined in regulations
			 issued by the Secretary and specified in the guarantee contract) on the
			 obligation under the mortgage—
								(i)the
			 holder of the guarantee shall have the right to demand payment of the unpaid
			 amount of the guaranteed portion of the mortgage, to the extent provided under
			 subsection (a)(2), from the Secretary; and
								(ii)within such
			 period as may be specified in the guarantee or related agreements, the
			 Secretary shall pay to the holder of the guarantee, to the extent provided
			 under subsection (a)(2), the unpaid interest on, and unpaid principal of the
			 portion of guaranteed portion of the mortgage with respect to which the
			 borrower has defaulted, unless the Secretary finds that there was no default by
			 the borrower in the payment of interest or principal or that the default has
			 been remedied.
								(B)ForbearanceNothing
			 in this paragraph precludes any forbearance by the holder of an eligible
			 mortgage for the benefit of the mortgagor which may be agreed upon by the
			 parties to the mortgage and approved by the Secretary.
							(2)Subrogation
							(A)In
			 generalIf the Secretary
			 makes a payment under paragraph (1), the Secretary shall be subrogated to the
			 rights of the recipient of the payment as specified in the guarantee or related
			 agreements including, if appropriate, the authority (notwithstanding any other
			 provision of law)—
								(i)to
			 complete, maintain, operate, lease, or otherwise dispose of any property
			 acquired pursuant to such guarantee or related agreements; or
								(ii)to
			 permit the mortgagor, pursuant to an agreement with the Secretary, to continue
			 to occupy the property subject to the mortgage, if the Secretary determines
			 such occupancy to be appropriate.
								(B)Superiority of
			 rightsThe rights of the Secretary, with respect to any property
			 acquired pursuant to a guarantee or related agreements, shall be superior to
			 the rights of any other person with respect to the property.
							(C)Terms and
			 conditionsA guarantee
			 agreement shall include such detailed terms and conditions as the Secretary
			 determines appropriate to protect the interests of the United States in the
			 case of default.
							(3)Full faith and
			 creditThe full faith and credit of the United States is pledged
			 to the payment of all guarantees issued under this section with respect to
			 principal and interest.
						(g)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
						(1)Eligible
			 mortgageThe term eligible mortgage means a mortgage
			 that meets the requirements under subsection (b).
						(2)Green
			 portionThe term green
			 portion means, with respect to an eligible mortgage, the portion of the
			 mortgage principal referred to in subsection (b)(2) that is attributable, as
			 determined in accordance with regulations issued by the Secretary, to the
			 increased costs incurred in financing provision of sustainable building
			 elements for the housing for which the mortgage was made, as compared to the
			 costs that would have been incurred in financing the provision of other
			 building elements for the housing for the same purposes that are commonly or
			 conventionally used but are not sustainable building elements.
						(3)Guaranteed
			 portionThe term guaranteed portion means, with
			 respect to an eligible mortgage guaranteed under this section, the green
			 portion of the mortgage that is so guaranteed.
						(4)MortgageThe
			 term mortgage has the meaning given such term in section 201 of
			 the National Housing Act (12 U.S.C. 1707).
						(5)Multifamily
			 housingThe term multifamily housing means a
			 residential property consisting of five or more dwelling units.
						(6)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
						(7)Single-family
			 housingThe term single-family housing means a
			 residential property consisting of one to four dwelling units.
						(8)Sustainable
			 building elementThe term sustainable building
			 element means such building elements, as the Secretary shall define,
			 that have energy efficiency or environmental sustainability qualities that are
			 superior to such qualities for other building elements for the same purposes
			 that are commonly or conventionally used.
						(h)Authorization of
			 appropriationsThere is authorized to be appropriated for costs
			 (as such term is defined in section 502 of the Federal Credit Reform Act of
			 1990 (2 U.S.C.
			 661a) of guarantees under this section $500,000,000 for each of
			 fiscal years 2010 through 2014.
					(i)RegulationsThe
			 Secretary shall issue any regulations necessary to carry out this
			 section.
					IIIReducing Global
			 Warming Pollution
			301.Short
			 titleThis title, and sections
			 112, 116, 221, 222, 223, and 401 of this Act, and the amendments made by this
			 title and those sections, may be cited as the Safe Climate Act.
			AReducing Global
			 Warming Pollution
				311.Reducing global
			 warming pollutionThe Clean
			 Air Act (42 U.S.C. and following) is amended by adding after title VI the
			 following new title:
					
						VIIGlobal Warming
				Pollution Reduction Program
							AGlobal Warming
				Pollution Reduction Goals and Targets
								701.Findings and
				purpose
									(a)FindingsThe
				Congress finds as follows:
										(1)Global warming
				poses a significant threat to the national security, economy, public health and
				welfare, and environment of the United States, as well as of other
				nations.
										(2)Reviews of
				scientific studies, including by the Intergovernmental Panel on Climate Change
				and the National Academy of Sciences, demonstrate that global warming is the
				result of the combined anthropogenic greenhouse gas emissions from numerous
				sources of all types and sizes. Each increment of emission, when combined with
				other emissions, causes or contributes materially to the acceleration and
				extent of global warming and its adverse effects for the lifetime of such gas
				in the atmosphere. Accordingly, controlling emissions in small as well as large
				amounts is essential to prevent, slow the pace of, reduce the threats from, and
				mitigate global warming and its adverse effects.
										(3)Because they
				induce global warming, greenhouse gas emissions cause or contribute to injuries
				to persons in the United States, including—
											(A)adverse health
				effects such as disease and loss of life;
											(B)displacement of
				human populations;
											(C)damage to property
				and other interests related to ocean levels, acidification, and ice
				changes;
											(D)severe weather and
				seasonal changes;
											(E)disruption, costs,
				and losses to business, trade, employment, farms, subsistence, aesthetic
				enjoyment of the environment, recreation, culture, and tourism;
											(F)damage to plants,
				forests, lands, and waters;
											(G)harm to wildlife
				and habitat;
											(H)scarcity of water
				and the decreased abundance of other natural resources;
											(I)worsening of
				tropospheric air pollution;
											(J)substantial
				threats of similar damage; and
											(K)other harm.
											(4)That many of these
				effects and risks of future effects of global warming are widely shared does
				not minimize the adverse effects individual persons have suffered, will suffer,
				and are at risk of suffering because of global warming.
										(5)That some of the
				adverse and potentially catastrophic effects of global warming are at risk of
				occurring and not a certainty does not negate the harm persons suffer from
				actions that increase the likelihood, extent, and severity of such future
				impacts.
										(6)Nations of the
				world look to the United States for leadership in addressing the threat of and
				harm from global warming. Full implementation of the Safe Climate Act is
				critical to engage other nations in an international effort to mitigate the
				threat of and harm from global warming.
										(7)Global warming and
				its adverse effects are occurring and are likely to continue and increase in
				magnitude, and to do so at a greater and more harmful rate, unless the Safe
				Climate Act is fully implemented and enforced in an expeditious manner.
										(b)PurposeIt
				is the general purpose of the Safe Climate Act to help prevent, reduce the pace
				of, mitigate, and remedy global warming and its adverse effects. To fulfill
				such purpose, it is necessary to—
										(1)require the timely
				fulfillment of all governmental acts and duties, both substantive and
				procedural, and the prompt compliance of covered entities with the requirements
				of the Safe Climate Act;
										(2)establish and
				maintain an effective, transparent, and fair market for emission allowances and
				preserve the integrity of the cap on emissions and of offset credits;
										(3)advance the
				production and deployment of clean energy and energy efficiency technologies;
				and
										(4)ensure effective enforcement of the Safe
				Climate Act by citizens, States, Indian tribes, and all levels of government
				because each violation of the Safe Climate Act is likely to result in an
				additional increment of greenhouse gas emission and will slow the pace of
				implementation of the Safe Climate Act and delay the achievement of the goals
				set forth in section 702, and cause or contribute to global warming and its
				adverse effects.
										702.Economy-wide
				reduction goalsThe goals of
				the Safe Climate Act are to reduce steadily the quantity of United States
				greenhouse gas emissions such that—
									(1)in 2012, the
				quantity of United States greenhouse gas emissions does not exceed 97 percent
				of the quantity of United States greenhouse gas emissions in 2005;
									(2)in 2020, the
				quantity of United States greenhouse gas emissions does not exceed 80 percent
				of the quantity of United States greenhouse gas emissions in 2005;
									(3)in 2030, the
				quantity of United States greenhouse gas emissions does not exceed 58 percent
				of the quantity of United States greenhouse gas emissions in 2005; and
									(4)in 2050, the
				quantity of United States greenhouse gas emissions does not exceed 17 percent
				of the quantity of United States greenhouse gas emissions in 2005.
									703.Reduction
				targets for specified sources
									(a)In
				generalThe regulations
				issued under section 721 shall cap and reduce annually the greenhouse gas
				emissions of capped sources each calendar year beginning in 2012 such
				that—
										(1)in 2012, the
				quantity of greenhouse gas emissions from capped sources does not exceed 97
				percent of the quantity of greenhouse gas emissions from such sources in
				2005;
										(2)in 2020, the
				quantity of greenhouse gas emissions from capped sources does not exceed 83
				percent of the quantity of greenhouse gas emissions from such sources in
				2005;
										(3)in 2030, the
				quantity of greenhouse gas emissions from capped sources does not exceed 58
				percent of the quantity of greenhouse gas emissions from such sources in 2005;
				and
										(4)in 2050, the
				quantity of greenhouse gas emissions from capped sources does not exceed 17
				percent of the quantity of greenhouse gas emissions from such sources in
				2005.
										(b)DefinitionFor
				purposes of this section, the term greenhouse gas emissions from such
				sources in 2005 means emissions to which section 722 would have applied
				if the requirements of this title for the specified year had been in effect for
				2005.
									704.Supplemental
				pollution reductionsFor the
				purposes of decreasing the likelihood of catastrophic climate change,
				preserving tropical forests, building capacity to generate offset credits, and
				facilitating international action on global warming, the Administrator shall
				set aside the percentage specified in section 781 of the quantity of emission
				allowances established under section 721(a) for each year, to be used to
				achieve a reduction of greenhouse gas emissions from deforestation in
				developing countries in accordance with part E. In 2020, activities supported
				under part E shall provide greenhouse gas reductions in an amount equal to an
				additional 10 percentage points of reductions from United States greenhouse gas
				emissions in 2005. The Administrator shall distribute these allowances with
				respect to activities in countries that enter into and implement agreements or
				arrangements relating to reduced deforestation as described in section
				754(a)(2).
								705.Review and
				program recommendations
									(a)In
				generalThe Administrator shall, in consultation with appropriate
				Federal agencies, submit to Congress a report not later than July 1, 2013, and
				every 4 years thereafter, that includes—
										(1)an analysis of key
				findings based on the latest scientific information and data relevant to global
				climate change;
										(2)an analysis of
				capabilities to monitor and verify greenhouse gas reductions on a worldwide
				basis, including for the United States, as required under the Safe Climate Act;
				and
										(3)an analysis of the
				status of worldwide greenhouse gas reduction efforts, including implementation
				of the Safe Climate Act and other policies, both domestic and international,
				for reducing greenhouse gas emissions, preventing dangerous atmospheric
				concentrations of greenhouse gases, preventing significant irreversible
				consequences of climate change, and reducing vulnerability to the impacts of
				climate change.
										(b)ExceptionParagraph
				(3) of subsection (a) shall not apply to the first report submitted under such
				subsection.
									(c)Latest
				scientific informationThe analysis required under subsection
				(a)(1) shall—
										(1)address existing
				scientific information and reports, considering, to the greatest extent
				possible, the most recent assessment report of the Intergovernmental Panel on
				Climate Change, reports by the United States Global Change Research Program,
				the Natural Resources Climate Change Adaptation Panel established under section
				475 of the American Clean Energy and Security
				Act of 2009, and Federal agencies, and the European Union’s
				global temperature data assessment; and
										(2)review trends and
				projections for—
											(A)global and
				country-specific annual emissions of greenhouse gases, and cumulative
				greenhouse gas emissions produced between 1850 and the present,
				including—
												(i)global cumulative
				emissions of anthropogenic greenhouse gases;
												(ii)global annual
				emissions of anthropogenic greenhouse gases; and
												(iii)by country,
				annual total, annual per capita, and cumulative anthropogenic emissions of
				greenhouse gases for the top 50 emitting nations;
												(B)significant
				changes, both globally and by region, in annual net non-anthropogenic
				greenhouse gas emissions from natural sources, including permafrost, forests,
				or oceans;
											(C)global atmospheric
				concentrations of greenhouse gases, expressed in annual concentration units as
				well as carbon dioxide equivalents based on 100-year global warming
				potentials;
											(D)major climate
				forcing factors, such as aerosols;
											(E)global average
				temperature, expressed as seasonal and annual averages in land, ocean, and
				land-plus-ocean averages; and
											(F)sea level
				rise;
											(3)assess the current
				and potential impacts of global climate change on—
											(A)human populations,
				including impacts on public health, economic livelihoods, subsistence, human
				infrastructure, and displacement or permanent relocation due to flooding,
				severe weather, extended drought, erosion, or other ecosystem changes;
											(B)freshwater
				systems, including water resources for human consumption and agriculture and
				natural and managed ecosystems, flood and drought risks, and relative
				humidity;
											(C)the carbon cycle,
				including impacts related to the thawing of permafrost, the frequency and
				intensity of wildfire, and terrestrial and ocean carbon sinks;
											(D)ecosystems and
				animal and plant populations, including impacts on species abundance,
				phenology, and distribution;
											(E)oceans and ocean
				ecosystems, including effects on sea level, ocean acidity, ocean temperatures,
				coral reefs, ocean circulation, fisheries, and other indicators of ocean
				ecosystem health;
											(F)the cryosphere,
				including effects on ice sheet mass balance, mountain glacier mass balance, and
				sea-ice extent and volume;
											(G)changes in the
				intensity, frequency, or distribution of severe weather events, including
				precipitation, tropical cyclones, tornadoes, and severe heat waves;
											(H)agriculture and
				forest systems; and
											(I)any other
				indicators the Administrator deems appropriate;
											(4)summarize any
				significant socio-economic impacts of climate change in the United States,
				including the territories of the United States, drawing on work by Federal
				agencies and the academic literature, including impacts on—
											(A)public
				health;
											(B)economic
				livelihoods and subsistence;
											(C)displacement or
				permanent relocation due to flooding, severe weather, extended drought,
				erosion, or other ecosystem changes;
											(D)human
				infrastructure, including coastal infrastructure vulnerability to extreme
				events and sea level rise, river floodplain infrastructure, and sewer and water
				management systems;
											(E)agriculture and
				forests, including effects on potential growing season, distribution, and
				yield;
											(F)water resources
				for human consumption, agriculture and natural and managed ecosystems, flood
				and drought risks, and relative humidity;
											(G)energy supply and
				use; and
											(H)transportation;
											(5)in assessing risks
				and impacts, use a risk management framework, including both qualitative and
				quantitative measures, to assess the observed and projected impacts of current
				and future climate change, accounting for—
											(A)both monetized and
				non-monetized losses;
											(B)potential
				nonlinear, abrupt, or essentially irreversible changes in the climate
				system;
											(C)potential
				nonlinear increases in the cost of impacts;
											(D)potential
				low-probability, high impact events; and
											(E)whether impacts
				are transitory or essentially permanent; and
											(6)based on the
				findings of the Administrator under this section, as well as assessments
				produced by the Intergovernmental Panel on Climate Change, the United States
				Global Change Research program, and other relevant scientific entities—
											(A)describe increased
				risks to natural systems and society that would result from an increase in
				global average temperature 3.6 degrees Fahrenheit (2 degrees Celsius) above the
				pre-industrial average or an increase in atmospheric greenhouse gas
				concentrations above 450 parts per million carbon dioxide equivalent;
				and
											(B)identify and
				assess—
												(i)significant
				residual risks not avoided by the thresholds described in subparagraph
				(A);
												(ii)alternative
				thresholds or targets that may more effectively limit the risks identified
				pursuant to clause (i); and
												(iii)thresholds above
				those described in subparagraph (A) which significantly increase the risk of
				certain impacts or render them essentially permanent.
												(d)Status of
				monitoring and verification capabilities to evaluate greenhouse gas reduction
				effortsThe analysis required under subsection (a)(2) shall
				evaluate the capabilities of the monitoring, reporting, and verification
				systems used to quantify progress in achieving reductions in greenhouse gas
				emissions both globally and in the United States (as described in section 702),
				including—
										(1)quantification of
				emissions and emission reductions by entities participating in the cap and
				trade program under this title;
										(2)quantification of
				emissions and emission reductions by entities participating in the offset
				program under this title;
										(3)quantification of
				emission and emissions reductions by entities regulated by performance
				standards;
										(4)quantification of
				aggregate net emissions and emissions reductions by the United States;
				and
										(5)quantification of
				global changes in net emissions and in sources and sinks of greenhouse
				gases.
										(e)Status of
				greenhouse gas reduction effortsThe analysis required under
				subsection (a)(3) shall address—
										(1)whether the
				programs under Safe Climate Act and other Federal statutes are resulting in
				sufficient United States greenhouse gas emissions reductions to meet the
				emissions reduction goals described in section 702, taking into account the use
				of offsets; and
										(2)whether United
				States actions, taking into account international actions, commitments, and
				trends, and considering the range of plausible emissions scenarios, are
				sufficient to avoid—
											(A)atmospheric
				greenhouse gas concentrations above 450 parts per million carbon dioxide
				equivalent;
											(B)global average
				surface temperature 3.6 degrees Fahrenheit (2 degrees Celsius) above the
				pre-industrial average, or such other temperature thresholds as the
				Administrator deems appropriate; and
											(C)other temperature
				or greenhouse gas thresholds identified pursuant to subsection
				(c)(6)(B).
											(f)Recommendations
										(1)Latest
				scientific informationBased on the analysis described in
				subsection (a)(1), each report under subsection (a) shall identify actions that
				could be taken to—
											(A)improve the
				characterization of changes in the earth-climate system and impacts of global
				climate change;
											(B)better inform
				decision making and actions related to global climate change;
											(C)mitigate risks to
				natural and social systems; and
											(D)design policies to
				better account for climate risks.
											(2)Monitoring,
				reporting and verificationBased on the analysis described in
				subsection (a)(2), each report under subsection (a) shall identify key gaps in
				measurement, reporting, and verification capabilities and make recommendations
				to improve the accuracy and reliability of those capabilities.
										(3)Status of
				greenhouse gas reduction effortsBased on the analysis described
				in subsection (a)(3), taking into account international actions, commitments,
				and trends, and considering the range of plausible emissions scenarios, each
				report under subsection (a) shall identify—
											(A)the quantity of
				additional reductions required to meet the emissions reduction goals in section
				702;
											(B)the quantity of
				additional reductions in global greenhouse gas emissions needed to avoid the
				concentration and temperature thresholds identified in subsection (e);
				and
											(C)possible
				strategies and approaches for achieving additional reductions.
											(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary.
									706.National
				Academy review
									(a)In
				generalNot later than 1 year after the date of enactment of this
				title, the Administrator shall offer to enter into a contract with the National
				Academy of Sciences (in this section referred to as the Academy)
				under which the Academy shall, not later than July 1, 2014, and every 4 years
				thereafter, submit to Congress and the Administrator a report that
				includes—
										(1)a review of the
				most recent report and recommendations issued under section 705; and
										(2)an analysis of
				technologies to achieve reductions in greenhouse gas emissions.
										(b)Failure to issue
				a reportIn the event that the Administrator has not issued all
				or part of the most recent report required under section 705, the Academy shall
				conduct its own review and analysis of the required information.
									(c)Technological
				informationThe analysis required under subsection (a)(2)
				shall—
										(1)review existing
				technological information and reports, including the most recent reports by the
				Department of Energy, the United States Global Change Research Program, the
				Intergovernmental Panel on Climate Change, and the International Energy Agency
				and any other relevant information on technologies or practices that reduce or
				limit greenhouse gas emissions;
										(2)include the
				participation of technical experts from relevant private industry
				sectors;
										(3)review the current
				and future projected deployment of technologies and practices in the United
				States that reduce or limit greenhouse gas emissions, including—
											(A)technologies for
				capture and sequestration of greenhouse gases;
											(B)technologies to
				improve energy efficiency;
											(C)low- or
				zero-greenhouse gas emitting energy technologies;
											(D)low- or
				zero-greenhouse gas emitting fuels;
											(E)biological
				sequestration practices and technologies; and
											(F)any other
				technologies the Academy deems relevant; and
											(4)review and compare
				the emissions reduction potential, commercial viability, market penetration,
				investment trends, and deployment of the technologies described in paragraph
				(3), including—
											(A)the need for
				additional research and development, including publicly funded research and
				development;
											(B)the extent of
				commercial deployment, including, where appropriate, a comparison to the cost
				and level of deployment of conventional fossil fuel-fired energy technologies
				and devices; and
											(C)an evaluation of
				any substantial technological, legal, or market-based barriers to commercial
				deployment.
											(d)Recommendations
										(1)Latest
				scientific informationBased on the review described in
				subsection (a)(1), the Academy shall identify actions that could be taken
				to—
											(A)improve the
				characterization of changes in the earth-climate system and impacts of global
				climate change;
											(B)better inform
				decision making and actions related to global climate change;
											(C)mitigate risks to
				natural and social systems;
											(D)design policies to
				better account for climate risks; and
											(E)improve the
				accuracy and reliability of capabilities to monitor, report, and verify
				greenhouse gas emissions reduction efforts.
											(2)Technological
				informationBased on the analysis described in subsection (a)(2),
				the Academy shall identify—
											(A)additional
				emissions reductions that may be possible as a result of technologies described
				in the analysis;
											(B)barriers to the
				deployment of such technologies; and
											(C)actions that could
				be taken to speed deployment of such technologies.
											(3)Status of
				greenhouse gas reduction effortsBased on the review described in
				subsection (a)(1), the Academy shall identify—
											(A)the quantity of
				additional reductions required to meet the emissions reduction goals described
				in section 702; and
											(B)the quantity of
				additional reductions in global greenhouse gas emissions needed to avoid the
				concentration and temperature thresholds described in section 705(c)(6)(A) or
				identified pursuant to section 705(c)(6)(B).
											(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary.
									707.Presidential
				response and recommendations
									(a)Agency
				actionsThe President shall direct relevant Federal agencies to
				use existing statutory authority to take appropriate actions identified in the
				reports submitted under sections 705 and 706, and to address any shortfalls
				identified in such reports, not later than July 1, 2015, and every 4 years
				thereafter.
									(b)PlanIn
				the event that the Administrator or the National Academy of Sciences has
				concluded, in the most recent report submitted under section 705 or 706
				respectively, that the United States will not achieve the necessary domestic
				greenhouse gas emissions reductions, or that global actions will not maintain
				safe global average surface temperature and atmospheric greenhouse gas
				concentration thresholds, the President shall, not later than July 1, 2015, and
				every 4 years thereafter, submit to Congress a plan identifying domestic and
				international actions that will achieve necessary additional greenhouse gas
				reductions, including any recommendations for legislative action.
									BDesignation and
				registration of greenhouse gases
								711.Designation of
				greenhouse gases
									(a)Greenhouse
				gasesFor purposes of this title, the following are greenhouse
				gases:
										(1)Carbon
				dioxide.
										(2)Methane.
										(3)Nitrous
				oxide.
										(4)Sulfur
				hexafluoride.
										(5)Hydrofluorocarbons
				emitted from a chemical manufacturing process at an industrial stationary
				source.
										(6)Any
				perfluorocarbon.
										(7)Nitrogen
				trifluoride.
										(8)Any other
				anthropogenic gas designated as a greenhouse gas by the Administrator under
				this section.
										(b)Determination on
				Administrator’s initiativeThe Administrator shall, by
				rule—
										(1)determine whether
				1 metric ton of another anthropogenic gas makes the same or greater
				contribution to global warming over 100 years as 1 metric ton of carbon
				dioxide;
										(2)determine the carbon dioxide equivalent
				value for each gas with respect to which the Administrator makes an affirmative
				determination under paragraph (1);
										(3)for each gas with respect to which the
				Administrator makes an affirmative determination under paragraph (1) and that
				is used as a substitute for a class I or class II substance under title VI,
				determine the extent to which to regulate that gas under section 619 and
				specify appropriate compliance obligations under section 619;
										(4)designate as a greenhouse gas for purposes
				of this title each gas for which the Administrator makes an affirmative
				determination under paragraph (1), to the extent that it is not regulated under
				section 619; and
										(5)specify the appropriate compliance
				obligations under this title for each gas designated as a greenhouse gas under
				paragraph (4).
										(c)Petitions to
				designate a greenhouse gas
										(1)In
				generalAny person may petition the Administrator to designate as
				a greenhouse gas any anthropogenic gas 1 metric ton of which makes the same or
				greater contribution to global warming over 100 years as 1 metric ton of carbon
				dioxide.
										(2)Contents of
				petitionThe petitioner shall provide sufficient data, as
				specified by rule by the Administrator, to demonstrate that the gas is likely
				to be designated as a greenhouse gas and is likely to be produced, imported,
				used, or emitted in the United States. To the extent practicable, the
				petitioner shall also identify producers, importers, distributors, users, and
				emitters of the gas in the United States.
										(3)Review and
				action by the administratorNot later than 90 days after receipt
				of a petition under paragraph (2), the Administrator shall determine whether
				the petition is complete and notify the petitioner and the public of the
				decision.
										(4)Additional
				informationThe Administrator may require producers, importers,
				distributors, users, or emitters of the gas to provide information on the
				contribution of the gas to global warming over 100 years compared to carbon
				dioxide.
										(5)Treatment of
				petitionFor any substance
				used as a substitute for a class I or class II substance under title VI, the
				Administrator may elect to treat a petition under this subsection as a petition
				to list the substance as a class II, group II substance under section 619, and
				may require the petition to be amended to address listing criteria promulgated
				under that section.
										(6)DeterminationNot
				later than 2 years after receipt of a complete petition, the Administrator
				shall, after notice and an opportunity for comment—
											(A)issue and publish
				in the Federal Register—
												(i)a
				determination that 1 metric ton of the gas does not make a contribution to
				global warming over 100 years that is equal to or greater than that made by 1
				metric ton of carbon dioxide; and
												(ii)an explanation of
				the decision; or
												(B)determine that 1 metric ton of the gas
				makes a contribution to global warming over 100 years that is equal to or
				greater than that made by 1 metric ton of carbon dioxide, and take the actions
				described in subsection (b) with respect to such gas.
											(7)Grounds for
				denialThe Administrator may not deny a petition under this
				subsection solely on the basis of inadequate Environmental Protection Agency
				resources or time for review.
										(d)Science Advisory
				Board Consultation
										(1)ConsultationThe Administrator shall—
											(A)give notice to the
				Science Advisory Board prior to making a determination under subsection (b)(1),
				(c)(6), or (e)(2)(B);
											(B)consider the
				written recommendations of the Science Advisory Board under paragraph (2)
				regarding the determination; and
											(C)consult with the
				Science Advisory Board regarding such determination, including consultation
				subsequent to receipt of such written recommendations.
											(2)Formulation of
				recommendationsUpon receipt of notice under paragraph (1)(A)
				regarding a pending determination under subsection (b)(1), (c)(6), or
				(e)(2)(B), the Science Advisory Board shall—
											(A)formulate
				recommendations regarding such determination, subject to a peer review process;
				and
											(B)submit such
				recommendations in writing to the Administrator.
											(e)Manufacturing
				and emission notices
										(1)Notice
				requirement
											(A)In
				generalEffective 24 months after the date of enactment of this
				title, no person may manufacture or introduce into interstate commerce a
				fluorinated gas, or emit a significant quantity, as determined by the
				Administrator, of any fluorinated gas that is generated as a byproduct during
				the production or use of another fluorinated gas, unless—
												(i)the gas is
				designated as a greenhouse gas under this section or is an ozone-depleting
				substance listed as a class I or class II substance under title VI;
												(ii)the Administrator
				has determined that 1 metric ton of such gas does not make a contribution to
				global warming over 100 years that is equal to or greater than that made by 1
				metric ton of carbon dioxide; or
												(iii)the person
				manufacturing or importing the gas for distribution into interstate commerce,
				or emitting the gas, has submitted to the Administrator, at least 90 days
				before the start of such manufacture, introduction into commerce, or emission,
				a notice of such person’s manufacture, introduction into commerce, or emission
				of such gas, and the Administrator has not determined that that notice or a
				substantially similar notice submitted by that person is incomplete.
												(B)Alternative
				complianceFor a gas that is a substitute for a class I or class
				II substance under title VI and either has been listed as acceptable for use
				under section 612 or is currently subject to evaluation under section 612, the
				Administrator may accept the notice and information provided pursuant to that
				section as fulfilling the obligation under clause (iii) of subparagraph
				(A).
											(2)Review and
				action by the administrator
											(A)CompletenessNot later than 90 days after receipt of
				notice under paragraph (1)(A)(iii) or (B), the Administrator shall determine
				whether the notice is complete.
											(B)DeterminationIf the Administrator determines that the notice is complete, the Administrator
				shall, after notice and an opportunity for comment, not later than 12 months
				after receipt of the notice—
												(i)issue and publish
				in the Federal Register—
													(I)a determination
				that 1 metric ton of the gas does not make a contribution to global warming
				over 100 years that is equal to or greater than that made by 1 metric ton of
				carbon dioxide; and
													(II)an explanation of
				the decision; or
													(ii)determine that 1 metric ton of the gas
				makes a contribution to global warming over 100 years that is equal to or
				greater than that made by 1 metric ton of carbon dioxide, and take the actions
				described in subsection (b) with respect to such gas.
												(f)RegulationsNot
				later than 1 year after the date of enactment of this title, the Administrator
				shall promulgate regulations to carry out this section. Such regulations shall
				include—
										(1)requirements for
				the contents of a petition submitted under subsection (c);
										(2)requirements for the contents of a notice
				required under subsection (e); and
										(3)methods and
				standards for evaluating the carbon dioxide equivalent value of a gas.
										(g)Gases regulated
				under title VIThe Administrator
				shall not designate a gas as a greenhouse gas under this section to the extent
				that the gas is regulated under title VI.
									(h)Savings
				clauseNothing in this
				section shall be interpreted to relieve any person from complying with the
				requirements of section 612.
									712.Carbon dioxide
				equivalent value of greenhouse gases
									(a)Measure of
				quantity of greenhouse gasesAny provision of this title or title
				VIII that refers to a quantity or percentage of a quantity of greenhouse gases
				shall mean the quantity or percentage of the greenhouse gases expressed in
				carbon dioxide equivalents.
									(b)Initial
				valueExcept as provided by the Administrator under this section
				or section 711—
										(1)the carbon dioxide
				equivalent value of greenhouse gases for purposes of this Act shall be as
				follows:
											
												CARBON DIOXIDE EQUIVALENT OF 1 TON OF LISTED GREENHOUSE
				GASES
												
													
														Greenhouse gas (1 metric ton)Carbon dioxide equivalent
						(metric tons)
														
													
													
														Carbon dioxide1
														
														Methane25
														
														Nitrous oxide298
														
														HFC-2314,800
														
														HFC-1253,500
														
														HFC-134a1,430
														
														HFC-143a4,470
														
														HFC-152a124
														
														HFC-227ea3,220
														
														HFC-236fa9,810
														
														HFC-4310mee1,640
														
														CF47,390
														
														C2F612,200
														
														C4F108,860
														
														C6F149,300
														
														SF622,800
														
														NF317,200
														
													
												
											
											;
				and(2)the carbon dioxide
				equivalent value for purposes of this Act for any greenhouse gas not listed in
				the table under paragraph (1) shall be the 100-year Global Warming Potentials
				provided in the Intergovernmental Panel on Climate Change Fourth Assessment
				Report.
										(c)Periodic
				review
										(1)Not later than
				February 1, 2017, and (except as provided in paragraph (3)) not less than every
				5 years thereafter, the Administrator shall—
											(A)review and, if appropriate, revise the
				carbon dioxide equivalent values established under this section or section
				711(b)(2), based on a determination of the number of metric tons of carbon
				dioxide that makes the same contribution to global warming over 100 years as 1
				metric ton of each greenhouse gas; and
											(B)publish in the
				Federal Register the results of that review and any revisions.
											(2)A revised
				determination published in the Federal Register under paragraph (1)(B) shall
				take effect for greenhouse gas emissions starting on January 1 of the first
				calendar year starting at least 9 months after the date on which the revised
				determination was published.
										(3)The Administrator
				may decrease the frequency of review and revision under paragraph (1) if the
				Administrator determines that such decrease is appropriate in order to
				synchronize such review and revision with any similar review process carried
				out pursuant to the United Nations Framework Convention on Climate Change, done
				at New York on May 9, 1992, or to an agreement negotiated under that
				convention, except that in no event shall the Administrator carry out such
				review and revision any less frequently than every 10 years.
										(d)MethodologyIn
				setting carbon dioxide equivalent values, for purposes of this section or
				section 711, the Administrator shall take into account publications by the
				Intergovernmental Panel on Climate Change or a successor organization under the
				auspices of the United Nations Environmental Programme and the World
				Meteorological Organization.
									713.Greenhouse gas
				registry
									(a)DefinitionsFor purposes of this section:
										(1)Climate
				registryThe term
				Climate Registry means the greenhouse gas emissions registry
				jointly established and managed by more than 40 States and Indian tribes in
				2007 to collect high-quality greenhouse gas emission data from facilities,
				corporations, and other organizations to support various greenhouse gas
				emission reporting and reduction policies for the member States and Indian
				tribes.
										(2)Reporting
				entityThe term reporting entity means—
											(A)a covered entity;
											(B)an entity that—
												(i)would be a covered entity if it had
				emitted, produced, imported, manufactured, or delivered in 2008 or any
				subsequent year more than the applicable threshold level in the definition of
				covered entity in paragraph (13) of section 700; and
												(ii)has emitted,
				produced, imported, manufactured, or delivered in 2008 or any subsequent year
				more than the applicable threshold level in the definition of covered entity in
				paragraph (13) of section 700, provided that the figure of 25,000 tons of
				carbon dioxide equivalent is read instead as 10,000 tons of carbon dioxide
				equivalent and the figure of 460,000,000 cubic feet is read instead as
				184,000,000 cubic feet;
												(C)any other entity
				that emits a greenhouse gas, or produces, imports, manufactures, or delivers
				material whose use results or may result in greenhouse gas emissions if the
				Administrator determines that reporting under this section by such entity will
				help achieve the purposes of this title or title VIII;
											(D)any vehicle fleet
				with emissions of more than 25,000 tons of carbon dioxide equivalent on an
				annual basis, if the Administrator determines that the inclusion of such fleet
				will help achieve the purposes of this title or title VIII; or
											(E)any entity that
				delivers electricity to a facility in an energy-intensive industrial sector
				that meets the energy or greenhouse gas intensity criteria in section
				764(b)(2)(A)(i).
											(b)Regulations
										(1)In
				generalNot later than 6 months after the date of enactment of
				this title, the Administrator shall issue regulations establishing a Federal
				greenhouse gas registry. Such regulations shall—
											(A)require reporting
				entities to submit to the Administrator data on—
												(i)greenhouse gas
				emissions in the United States;
												(ii)the production
				and manufacture in the United States, importation into the United States, and,
				at the discretion of the Administrator, exportation from the United States, of
				fuels and industrial gases the uses of which result or may result in greenhouse
				gas emissions;
												(iii)deliveries in the United States of natural
				gas, and any other gas meeting the specifications for commingling with natural
				gas for purposes of delivery, the combustion of which result or may result in
				greenhouse gas emissions; and
												(iv)the capture and
				sequestration of greenhouse gases;
												(B)require covered
				entities and, where appropriate, other reporting entities to submit to the
				Administrator data sufficient to ensure compliance with or implementation of
				the requirements of this title;
											(C)require reporting
				of electricity delivered to facilities in an energy-intensive industrial sector
				that meets the energy or greenhouse gas intensity criteria in section
				764(b)(2)(A)(i);
											(D)ensure the completeness, consistency,
				transparency, accuracy, precision, and reliability of such data;
											(E)take into account
				the best practices from the most recent Federal, State, tribal, and
				international protocols for the measurement, accounting, reporting, and
				verification of greenhouse gas emissions, including protocols from the Climate
				Registry and other mandatory State or multistate authorized programs;
											(F)take into account
				the latest scientific research;
											(G)require that, for covered entities with
				respect to greenhouse gases to which section 722 applies, and, to the extent
				determined to be appropriate by the Administrator, for covered entities with
				respect to other greenhouse gases and for other reporting entities, submitted
				data are based on—
												(i)continuous
				monitoring systems for fuel flow or emissions, such as continuous emission
				monitoring systems;
												(ii)alternative systems that are demonstrated
				as providing data with the same precision, reliability, accessibility, and
				timeliness, or, to the extent the Administrator determines is appropriate for
				reporting small amounts of emissions, the same precision, reliability, and
				accessibility and similar timeliness, as data provided by continuous monitoring
				systems for fuel flow or emissions; or
												(iii)alternative methodologies that are
				demonstrated to provide data with precision, reliability, accessibility, and
				timeliness, or, to the extent the Administrator determines is appropriate for
				reporting small amounts of emissions, precision, reliability, and
				accessibility, as similar as is technically feasible to that of data generally
				provided by continuous monitoring systems for fuel flow or emissions, if the
				Administrator determines that, with respect to a reporting entity, there is no
				continuous monitoring system or alternative system described in clause (i) or
				(ii) that is technically feasible;
												(H)require that the
				Administrator, in determining the extent to which the requirement to use
				systems or methodologies in accordance with subparagraph (G) is appropriate for
				reporting entities other than covered entities or for greenhouse gases to which
				section 722 does not apply, consider the cost of using such systems and
				methodologies, and of using other systems and methodologies that are available
				and suitable, for quantifying the emissions involved in light of the purposes
				of this title, including the goal of collecting consistent entity-wide
				data;
											(I)include methods
				for minimizing double reporting and avoiding irreconcilable double reporting of
				greenhouse gas emissions;
											(J)establish
				measurement protocols for carbon capture and sequestration systems, taking into
				consideration the regulations promulgated under section 813;
											(K)require that reporting entities provide the
				data required under this paragraph in reports submitted electronically to the
				Administrator, in such form and containing such information as may be required
				by the Administrator;
											(L)include requirements for keeping records
				supporting or related to, and protocols for auditing, submitted data;
											(M)establish
				consistent policies for calculating carbon content and greenhouse gas emissions
				for each type of fossil fuel with respect to which reporting is
				required;
											(N)subsequent to
				implementation of policies developed under subparagraph (M), provide for
				immediate dissemination, to States, Indian tribes, and on the Internet, of all
				data reported under this section as soon as practicable after electronic audit
				by the Administrator and any resulting correction of data, except that data
				shall not be disseminated under this subparagraph if—
												(i)its
				nondissemination is vital to the national security of the United States, as
				determined by the President; or
												(ii)it is
				confidential business information that cannot be derived from information that
				is otherwise publicly available and that would cause significant calculable
				competitive harm if published, except that—
													(I)data relating to
				greenhouse gas emissions, including any upstream or verification data from
				reporting entities, shall not be considered to be confidential business
				information; and
													(II)data that is
				confidential business information shall be provided to a State or Indian tribe
				within whose jurisdiction the reporting entity is located, if the Administrator
				determines that such State or Indian tribe has in effect protections for
				confidential business information that are at least as protective as
				protections applicable to the Federal Government;
													(O)prescribe methods by which the
				Administrator shall, in cases in which satisfactory data are not submitted to
				the Administrator for any period of time, estimate emission, production,
				importation, manufacture, or delivery levels—
												(i)for covered entities with respect to
				greenhouse gas emissions, production, importation, manufacture, or delivery
				regulated under this title to ensure that emissions, production, importation,
				manufacture, or deliveries are not underreported, and to create a strong
				incentive for meeting data monitoring and reporting requirements—
													(I)with a conservative estimate of the highest
				emission, production, importation, manufacture, or delivery levels that may
				have occurred during the period for which data are missing; or
													(II)to the extent the
				Administrator considers appropriate, with an estimate of such levels assuming
				the unit is emitting, producing, importing, manufacturing, or delivering at a
				maximum potential level during the period, in order to ensure that such levels
				are not underreported and to create a strong incentive for meeting data
				monitoring and reporting requirements; and
													(ii)for covered entities with respect to
				greenhouse gas emissions to which section 722 does not apply and for other
				reporting entities, with a reasonable estimate of the emission, production,
				importation, manufacture, or delivery levels that may have occurred during the
				period for which data are missing;
												(P)require the
				designation of a designated representative for each reporting entity;
											(Q)require an
				appropriate certification, by the designated representative for the reporting
				entity, of accurate and complete accounting of greenhouse gas emissions, as
				determined by the Administrator; and
											(R)include requirements for other data
				necessary for accurate and complete accounting of greenhouse gas emissions, as
				determined by the Administrator, including data for quality assurance of
				monitoring systems, monitors and other measurement devices, and other data
				needed to verify reported emissions, production, importation, manufacture, or
				delivery.
											(2)Timing
											(A)Calendar years
				2007 through 2010For a base period of calendar years 2007
				through 2010, each reporting entity shall submit annual data required under
				this section to the Administrator not later than March 31, 2011. The
				Administrator may waive or modify reporting requirements for calendar years
				2007 through 2010 for categories of reporting entities to the extent that the
				Administrator determines that the reporting entities did not keep data or
				records necessary to meet reporting requirements. The Administrator may, in
				addition to or in lieu of such requirements, collect information on energy
				consumption and production.
											(B)Subsequent
				calendar yearsFor calendar year 2011 and each subsequent
				calendar year, each reporting entity shall submit quarterly data required under
				this section to the Administrator not later than 60 days after the end of the
				applicable quarter, except when the data is already being reported to the
				Administrator on an earlier timeframe for another program.
											(3)Waiver of
				Reporting RequirementsThe Administrator may waive reporting
				requirements under this section for specific entities to the extent that the
				Administrator determines that sufficient and equally or more reliable verified
				and timely data are available to the Administrator and the public on the
				Internet under other mandatory statutory requirements.
										(4)Alternative
				thresholdThe Administrator may, by rule, establish applicability
				thresholds for reporting under this section using alternative metrics and
				levels, provided that such metrics and levels are easier to administer and
				cover the same size and type of sources as the threshold defined in this
				section.
										(c)Interrelationship
				with other systemsIn developing the regulations issued under
				subsection (b), the Administrator shall take into account the work done by the
				Climate Registry and other mandatory State or multistate programs. Such
				regulations shall include an explanation of any major differences in approach
				between the system established under the regulations and such registries and
				programs.
									CProgram
				rules
								721.Emission
				allowances
									(a)In
				generalThe Administrator shall establish a separate quantity of
				emission allowances for each calendar year starting in 2012, in the amounts
				prescribed under subsection (e).
									(b)Identification
				numbersThe Administrator shall assign to each emission allowance
				established under subsection (a) a unique identification number that includes
				the vintage year for that emission allowance.
									(c)Legal status of
				emission allowances
										(1)In
				generalAn allowance
				established by the Administrator under this title does not constitute a
				property right, nor does any offset credit or other instrument established or
				issued under the American Clean Energy and
				Security Act of 2009, and the amendments made thereby, for the
				purpose of demonstrating compliance with this title.
										(2)Termination or
				limitationNothing in this
				Act or any other provision of law shall be construed to limit or alter the
				authority of the United States, including the Administrator acting pursuant to
				statutory authority, to terminate or limit allowances, offset credits, or term
				offset credits.
										(3)Other provisions
				unaffectedExcept as
				otherwise specified in this Act, nothing in this Act relating to allowances,
				offset credits, or term offset credits established or issued under this title
				shall affect the application of any other provision of law to a covered entity,
				or the responsibility for a covered entity to comply with any such provision of
				law.
										(d)Savings
				provisionNothing in this
				part shall be construed as requiring a change of any kind in any State law
				regulating electric utility rates and charges, or as affecting any State law
				regarding such State regulation, or as limiting State regulation (including any
				prudency review) under such a State law. Nothing in this part shall be
				construed as modifying the Federal Power Act or as affecting the authority of
				the Federal Energy Regulatory Commission under that Act. Nothing in this part
				shall be construed to interfere with or impair any program for competitive
				bidding for power supply in a State in which such program is
				established.
									(e)Allowances for
				each calendar year
										(1)In
				generalExcept as provided in
				paragraph (2), the number of emission allowances established by the
				Administrator under subsection (a) for each calendar year shall be as provided
				in the following table:
											
												
													
														Calendar yearEmission allowances (in
						millions)
														
													
													
														20124,627
														
														20134,544
														
														20145,099
														
														20155,003
														
														20165,482
														
														20175,375
														
														20185,269
														
														20195,162
														
														20205,056
														
														20214,903
														
														20224,751
														
														20234,599
														
														20244,446
														
														20254,294
														
														20264,142
														
														20273,990
														
														20283,837
														
														20293,685
														
														20303,533
														
														20313,408
														
														20323,283
														
														20333,158
														
														20343,033
														
														20352,908
														
														20362,784
														
														20372,659
														
														20382,534
														
														20392,409
														
														20402,284
														
														20412,159
														
														20422,034
														
														20431,910
														
														20441,785
														
														20451,660
														
														20461,535
														
														20471,410
														
														20481,285
														
														20491,160
														
														2050 and
						each year thereafter1,035
														
													
												
											
										(2)Revision
											(A)In
				generalThe Administrator may
				adjust, in accordance with subparagraph (B), the number of emission allowances
				established pursuant to paragraph (1) if, after notice and an opportunity for
				public comment, the Administrator determines that—
												(i)United States
				greenhouse gas emissions in 2005 were other than 7,206 million metric tons
				carbon dioxide equivalent;
												(ii)if the requirements of this title for 2012
				had been in effect in 2005, section 722 would have required emission allowances
				to be held for other than 66.2 percent of United States greenhouse gas
				emissions in 2005;
												(iii)if the requirements of this title for 2014
				had been in effect in 2005, section 722 would have required emission allowances
				to be held for other than 75.7 percent of United States greenhouse gas
				emissions in 2005; or
												(iv)if the requirements of this title for 2016
				had been in effect in 2005, section 722 would have required emission allowances
				to be held for other than 84.5 percent United States greenhouse gas emissions
				in 2005.
												(B)Adjustment
				formula
												(i)In
				generalIf the Administrator
				adjusts under this paragraph the number of emission allowances established
				pursuant to paragraph (1), the number of emission allowances the Administrator
				establishes for any given calendar year shall equal the product of—
													(I)United States
				greenhouse gas emissions in 2005, expressed in tons of carbon dioxide
				equivalent;
													(II)the percent of United States greenhouse gas
				emissions in 2005, expressed in tons of carbon dioxide equivalent, that would
				have been subject to section 722 if the requirements of this title for the
				given calendar year had been in effect in 2005; and
													(III)the percentage
				set forth for that calendar year in section 703(a), or determined under clause
				(ii) of this subparagraph.
													(ii)TargetsIn
				applying the portion of the formula in clause (i)(III) of this subparagraph,
				for calendar years for which a percentage is not listed in section 703(a), the
				Administrator shall use a uniform annual decline in the amount of emissions
				between the years that are specified.
												(iii)Carbon dioxide
				equivalent valueIf the Administrator adjusts under this
				paragraph the number of emission allowances established pursuant to paragraph
				(1), the Administrator shall use the carbon dioxide equivalent values
				established pursuant to section 712.
												(iv)Limitation on
				adjustment timingOnce a calendar year has started, the
				Administrator may not adjust the number of emission allowances to be
				established for that calendar year.
												(C)Limitation on
				adjustment authorityThe
				Administrator may adjust under this paragraph the number of emission allowances
				to be established pursuant to paragraph (1) only once.
											(f)Compensatory
				allowance
										(1)In
				generalThe regulations promulgated under subsection (h) shall
				provide for the establishment and distribution of compensatory allowances
				for—
											(A)the destruction,
				in 2012 or later, of fluorinated gases that are greenhouse gases if—
												(i)allowances or
				offset credits were retired for their production or importation; and
												(ii)such gases are
				not required to be destroyed under any other provision of law;
												(B)the nonemissive use, in 2012 or later, of
				petroleum-based or coal-based liquid or gaseous fuel, petroleum coke, natural
				gas liquid, or natural gas as a feedstock, if allowances or offset credits were
				retired for the greenhouse gases that would have been emitted from their
				combustion; and
											(C)the conversionary use, in 2012 or later, of
				fluorinated gases in a manufacturing process, including semiconductor research
				or manufacturing, if allowances or offset credits were retired for the
				production or importation of such gas.
											(2)Establishment
				and distribution
											(A)In
				generalNot later than 90
				days after the end of each calendar year, the Administrator shall establish and
				distribute to the entity taking the actions described in subparagraph (A), (B),
				or (C) of paragraph (1) a quantity of compensatory allowances equivalent to the
				number of tons of carbon dioxide equivalent of avoided emissions achieved
				through such actions. In establishing the quantity of compensatory allowances,
				the Administrator shall take into account the carbon dioxide equivalent value
				of any greenhouse gas resulting from such action.
											(B)Source of
				allowancesCompensatory allowances established under this
				subsection shall not be emission allowances established under subsection
				(a).
											(C)Identification
				numbersThe Administrator shall assign to each compensatory
				allowance established under subparagraph (A) a unique identification
				number.
											(3)DefinitionsFor purposes of this subsection—
											(A)the term
				destruction means the conversion of a greenhouse gas by thermal,
				chemical, or other means to another gas or set of gases with little or no
				carbon dioxide equivalent value;
											(B)the term nonemissive use
				means the use of fossil fuel as a feedstock in an industrial or manufacturing
				process to the extent that greenhouse gases are not emitted from such process,
				and to the extent that the products of such process are not intended for use
				as, or to be contained in, a fuel; and
											(C)the term conversionary use
				means the conversion during research or manufacturing of a fluorinated gas into
				another greenhouse gas or set of gases with a lower carbon dioxide equivalent
				value.
											(4)Feedstock
				emissions study
											(A)The Administrator may conduct a study to
				determine the extent to which petroleum-based or coal-based liquid or gaseous
				fuel, petroleum coke, natural gas liquid, or natural gas are used as feedstocks
				in manufacturing processes to produce products and the greenhouse gas emissions
				resulting from such uses.
											(B)If as a result of
				such a study, the Administrator determines that the use of such products by
				noncovered sources results in substantial emissions of greenhouse gases and
				that such emissions have not been adequately addressed under other requirements
				of this Act, the Administrator may, after notice and comment rulemaking,
				promulgate a regulation reducing compensatory allowances commensurately if
				doing so will not result in shifting such emissions to noncovered sources.
											(g)Fluorinated
				gases assessmentNo later than March 31, 2014, the Administrator
				shall complete an assessment of the regulation of non-HFC fluorinated gases
				under this title to determine whether the most appropriate point of regulation
				is at the gas manufacturer or importer level, or at the source of emissions
				downstream. If the Administrator determines, based on consideration of
				environmental effectiveness, cost effectiveness, administrative feasibility,
				extent of coverage of emissions, competitiveness and other relevant
				considerations consistent with the purposes of this title, that emissions of
				non-HFC fluorinated gases can best be regulated by designating downstream
				emission sources as covered entities with compliance obligations under section
				722, the Administrator shall, after notice and comment rulemaking, change the
				definition of covered entity and the compliance obligations under section 722
				with respect to non-HFC fluorinated gases accordingly, consistent with the
				purposes of this title, and establish such other requirements as are necessary
				to ensure compliance for such entities with the requirements of this
				title.
									(h)RegulationsNot later than 24 months after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				carry out the provisions of this title.
									722.Prohibition of
				excess emissions
									(a)ProhibitionExcept
				as provided in subsection (c), effective January 1, 2012, each covered entity
				is prohibited from emitting greenhouse gases and having attributable greenhouse
				gas emissions, in combination, in excess of its allowable emissions level. A
				covered entity’s allowable emissions level for each calendar year is the number
				of emission allowances (or offset credits or other allowances as provided in
				subsection (d)) it holds as of 12:01 a.m. on April 1 (or a later date
				established by the Administrator under subsection (j)) of the following
				calendar year.
									(b)Methods of
				Demonstrating complianceExcept as otherwise provided in this
				section, the owner or operator of a covered entity shall not be considered to
				be in compliance with the prohibition in subsection (a) unless, as of 12:01
				a.m. on April 1 (or a later date established by the Administrator under
				subsection (j)) of each calendar year starting in 2013, the owner or operator
				holds a quantity of emission allowances (or offset credits or other allowances
				as provided in subsection (d)) at least as great as the quantity calculated as
				follows:
										(1)Electricity
				sourcesFor a covered entity described in section 700(13)(A), 1
				emission allowance for each ton of carbon dioxide equivalent of greenhouse gas
				that such covered entity emitted in the previous calendar year, excluding
				emissions resulting from the combustion of—
											(A)petroleum-based or
				coal-based liquid fuel;
											(B)natural gas
				liquid;
											(C)renewable biomass
				or gas derived from renewable biomass; or
											(D)petroleum coke or
				gas derived from petroleum coke.
											(2)Fuel producers
				and importersFor a covered entity described in section
				700(13)(B), 1 emission allowance for each ton of carbon dioxide equivalent of
				greenhouse gas that would be emitted from the combustion of any petroleum-based
				or coal-based liquid fuel, petroleum coke, or natural gas liquid, produced or
				imported by such covered entity during the previous calendar year for sale or
				distribution in interstate commerce, assuming no capture and sequestration of
				any greenhouse gas emissions.
										(3)Industrial gas
				producers and importersFor a covered entity described in section
				700(13)(C), 1 emission allowance for each ton of carbon dioxide equivalent of
				fossil fuel-based carbon dioxide, nitrous oxide, or any other fluorinated gas
				that is a greenhouse gas (except for nitrogen trifluoride), or any combination
				thereof, produced or imported by such covered entity during the previous
				calendar year for sale or distribution in interstate commerce.
										(4)Nitrogen
				trifluoride sourcesFor a covered entity described in section
				700(13)(D), 1 emission allowance for each ton of carbon dioxide equivalent of
				nitrogen trifluoride that such covered entity emitted in the previous calendar
				year.
										(5)Geological
				sequestration sitesFor a covered entity described in section
				700(13)(E), 1 emission allowance for each ton of carbon dioxide equivalent of
				greenhouse gas that such covered entity emitted in the previous calendar
				year.
										(6)Industrial
				stationary sourcesFor a covered entity described in section
				700(13)(F), (G), or (H), 1 emission allowance for each ton of carbon dioxide
				equivalent of greenhouse gas that such covered entity emitted in the previous
				calendar year, excluding emissions resulting from—
											(A)the combustion of petroleum-based or
				coal-based liquid fuel;
											(B)the combustion of natural gas
				liquid;
											(C)the combustion of renewable biomass or gas
				derived from renewable biomass;
											(D)the combustion of petroleum coke or gas
				derived from petroleum coke; or
											(E)the use of any fluorinated gas that is a
				greenhouse gas purchased for use at that covered entity, except for nitrogen
				trifluoride.
											(7)Industrial
				fossil fuel-fired combustion devicesFor a covered entity
				described in section 700(13)(I), 1 emission allowance for each ton of carbon
				dioxide equivalent of greenhouse gas that the devices emitted in the previous
				calendar year, excluding emissions resulting from the combustion of—
											(A)petroleum-based or
				coal-based liquid fuel;
											(B)natural gas
				liquid;
											(C)renewable biomass or gas derived from
				renewable biomass; or
											(D)petroleum coke or gas derived from
				petroleum coke.
											(8)Natural gas
				local distribution companiesFor a covered entity described in
				section 700(13)(J), 1 emission allowance for each ton of carbon dioxide
				equivalent of greenhouse gas that would be emitted from the combustion of the
				natural gas, and any other gas meeting the specifications for commingling with
				natural gas for purposes of delivery, that such entity delivered during the
				previous calendar year to customers that are not covered entities, assuming no
				capture and sequestration of that greenhouse gas.
										(9)Algae-based
				fuelsWhere carbon dioxide
				(or another greenhouse gas) generated by a covered entity is used as an input
				in the production of algae-based fuels, the Administrator shall ensure that
				emission allowances are required to be held either for the carbon dioxide
				generated by a covered entity that is used to grow the algae or for the portion
				of the carbon dioxide emitted from combustion of the fuel produced from such
				algae that is attributable to carbon dioxide generated by a covered entity, but
				not for both.
										(10)Fugitive
				emissionsThe greenhouse gas emissions to which paragraphs (1),
				(4), (6), and (7) apply shall not include fugitive emissions of greenhouse gas,
				except to the extent the Administrator determines that data on the carbon
				dioxide equivalent value of greenhouse gas in the fugitive emissions can be
				provided with sufficient precision, reliability, accessibility, and timeliness
				to ensure the integrity of emission allowances, the allowance tracking system,
				and the cap on emissions.
										(11)Export
				exemptionThis section shall
				not apply to any petroleum-based or coal-based liquid fuel, petroleum coke,
				natural gas liquid, fossil fuel-based carbon dioxide, nitrous oxide, or
				fluorinated gas that is exported for sale or use.
										(12)Natural Gas
				LiquidsFor natural gas
				liquids, the covered entity subject to the requirement stated in paragraph (2)
				shall be the owner of the natural gas liquids at the point the natural gas
				liquids are separated into merchantable products.
										(13)Application of
				multiple paragraphsFor a covered entity to which more than 1 of
				paragraphs (1) through (8) apply, all applicable paragraphs shall apply, except
				that not more than 1 emission allowance shall be required for the same
				emission.
										(14)Application to
				fractions of tonsIn applying paragraphs (1) through (8), any
				amount less than 1 ton of carbon dioxide equivalent of emissions or
				attributable greenhouse gas emissions shall be treated as 1 ton of such carbon
				dioxide equivalent.
										(c)Phase-in of
				prohibition
										(1)Industrial
				stationary sourcesThe prohibition under subsection (a) shall
				first apply to a covered entity described in section 700(13)(D), (F), (G), (H),
				or (I), with respect to emissions occurring during calendar year 2014.
										(2)Natural gas
				local distribution companiesThe prohibition under subsection (a)
				shall first apply to a covered entity described in section 700(13)(J) with
				respect to deliveries occurring during calendar year 2016.
										(d)Additional
				methodsIn addition to using the method of compliance described
				in subsection (b), a covered entity may do the following:
										(1)Offset
				credits
											(A)In
				generalCovered entities collectively may, in accordance with
				this paragraph, use offset credits to demonstrate compliance for up to a
				maximum of 2 billion tons of greenhouse gas emissions annually. The ability to
				demonstrate compliance with offset credits shall be divided pro rata among
				covered entities by allowing each covered entity to satisfy a percentage of the
				number of allowances required to be held under subsection (b) to demonstrate
				compliance by holding 1 domestic offset credit or 1.25 international offset
				credits in lieu of an emission allowance, except as provided in subparagraph
				(D).
											(B)Applicable
				percentageThe percentage referred to in subparagraph (A) for a
				given calendar year shall be determined by dividing 2 billion by the sum of 2
				billion plus the number of emission allowances established under section 721(a)
				for the previous year, and multiplying that number by 100. Not more than one
				half of the applicable percentage under this paragraph may be used by holding
				domestic offset credits, and not more than one half of the applicable
				percentage under this paragraph may be used by holding international offset
				credits, except as provided in subparagraph (C).
											(C)Modified
				percentagesIf the
				Administrator determines that domestic offset credits available for use in
				demonstrating compliance in any calendar year at domestic offset prices
				generally equal to or less than emission allowance prices, are likely to offset
				less than 0.9 billion tons of greenhouse gas emissions (measured in tons of
				carbon dioxide equivalents), for purposes of compliance demonstration in that
				year the Administrator shall—
												(i)increase the
				percentage of emissions that can be offset through the use of international
				offset credits to reflect the amount that 1.0 billion exceeds the number of
				domestic offset credits the Administrator determines is available, at prices
				generally equal to or less than emission allowance prices, for that year, up to
				a maximum of 0.5 billion tons of greenhouse gas emissions; and
												(ii)decrease the
				percentage of emissions that can be offset through the use of domestic offset
				credits by the same amount.
												(D)International
				offset creditsNotwithstanding subparagraph (A), to demonstrate
				compliance prior to calendar year 2018, a covered entity may use 1
				international offset credit in lieu of an emission allowance up to the amount
				permitted under this paragraph.
											(E)President’s
				recommendationThe President may make a recommendation to
				Congress as to whether the number 2 billion specified in subparagraphs (A) and
				(B) should be increased or decreased.
											(2)Term offset
				credits
											(A)In
				generalCovered entities may,
				in accordance with this paragraph, use non-expired term offset credits instead
				of domestic offset credits for purposes of temporarily demonstrating compliance
				with this section.
											(B)AmountThe
				combined quantity of term offset credits and domestic offset credits used by a
				covered entity to demonstrate compliance for its emissions or attributable
				greenhouse gas emissions in any given year shall not exceed the quantity of
				domestic offset credits that a covered entity is entitled to use for that year
				to demonstrate compliance in accordance with paragraph (1).
											(C)ExpirationA
				term offset credit shall expire in the year after its term ends. The term of a
				term offset credit shall be calculated by adding to the year of issuance the
				number of years equal to the length of the crediting period for the practice or
				project for which the term offset credit was issued, but in no case shall be
				later than the date 5 years from the date of issuance.
											(D)Demonstrating
				compliance upon expiration of term offset creditWith respect to
				the emissions for which a covered entity is using term offset credits to
				demonstrate compliance temporarily with this section, the owner or operator of
				a covered entity shall not be considered to be in compliance with the
				prohibition in subsection (a) unless, as of 12:01 a.m. on April 1 (or a later
				date established by the Administrator under subsection (j)) of the calendar
				year in which a term offset credit expires, the owner or operator holds—
												(i)for purposes of
				finally demonstrating compliance, an allowance or a domestic offset credit;
				or
												(ii)for purposes of
				temporarily demonstrating compliance, a non-expired term offset credit.
												Domestic offset credits used for
				purposes of finally demonstrating compliance under this subparagraph shall not
				be subject to the percentage limitations in subparagraph (B).(E)Financial
				assuranceA covered entity may not use a term offset credit to
				demonstrate compliance temporarily unless it simultaneously provides to the
				Administrator financial assurance that, at the end of the term offset credit’s
				crediting term, the covered entity will have sufficient resources to obtain the
				quantity of allowances or credits necessary to demonstrate final compliance.
				The Administrator shall issue regulations establishing requirements for such
				financial assurance, which shall take into account the increased risk
				associated with longer crediting terms. These regulations shall take into
				account the total number of tons of carbon dioxide equivalent of greenhouse gas
				emissions for which a covered entity is demonstrating compliance temporarily,
				and may set a limit on this amount. In the event that a covered entity that
				used term offset credits to demonstrate compliance temporarily fails to meet
				the requirements of subparagraph (D) at the end of the term offset credits’
				crediting term, if the financial assurance mechanism fails to provide to the
				Administrator the number of allowances or offset credits for which the
				crediting term has expired, then the Administrator shall retire that number of
				allowances with the vintage year 2 years after the year in which the term
				offset credit expires in the same amount. Allowances so retired shall not be
				counted as emission allowances established for that calendar year under section
				721(a).
											(3)International
				emission allowancesTo demonstrate compliance, a covered entity
				may hold an international emission allowance in lieu of an emission allowance,
				except as modified under section 728(d).
										(4)Compensatory
				allowancesTo demonstrate compliance, a covered entity may hold a
				compensatory allowance obtained under section 721(f) in lieu of an emission
				allowance.
										(e)Retirement of
				allowances and creditsAs soon as practicable after a deadline
				established for covered entities to demonstrate compliance with this title, the
				Administrator shall retire the quantity of allowances or credits required to be
				held under this title.
									(f)Alternative
				metricsFor categories of covered entities described in
				subparagraph (B), (C), (D), (G), (H), or (I) of section 700(13), the
				Administrator may, by rule, establish an applicability threshold for inclusion
				under those subparagraphs using an alternative metric and level, provided that
				such metric and level are easier to administer and cover the same size and type
				of sources as the threshold defined in such subparagraphs.
									(g)Threshold
				reviewFor each category of covered entities described in
				subparagraph (B), (C), (D), (G), (H), or (I) of section 700(13), the
				Administrator shall, in 2020 and once every 8 years thereafter, review the
				carbon dioxide equivalent emission threshold that is used to define covered
				entities in such category. After consideration of—
										(1)emissions from
				covered entities in such category, and from other entities of the same type
				that emit less than the threshold amount for the category (including emission
				sources that commence operation after the date of enactment of this title that
				are not covered entities); and
										(2)whether greater
				greenhouse gas emission reductions can be cost-effectively achieved by lowering
				the applicable threshold,
										the
				Administrator may by rule lower such threshold to not less than 10,000 tons of
				carbon dioxide equivalent emissions. In determining the cost effectiveness of
				potential reductions from lowering the threshold for covered entities, the
				Administrator shall consider alternative regulatory greenhouse gas programs,
				including setting standards under other titles of this Act.(h)Designated
				representativesThe regulations promulgated under section 721(h)
				shall require that each covered entity, and each entity holding allowances or
				offset credits or receiving allowances or offset credits from the Administrator
				under this title, submit to the Administrator a certificate of representation
				designating a designated representative.
									(i)Education and
				outreach
										(1)In
				generalThe Administrator shall establish and carry out a program
				of education and outreach to assist covered entities, especially entities
				having little experience with environmental regulatory requirements similar or
				comparable to those under this title, in preparing to meet the compliance
				obligations of this title. Such program shall include education with respect to
				using markets to effectively achieve such compliance.
										(2)Failure to
				receive informationA failure to receive information or
				assistance under this subsection may not be used as a defense against an
				allegation of any violation of this title.
										(j)Adjustment of
				deadlineThe Administrator may, by rule, establish a deadline for
				demonstrating compliance, for a calendar year, later than the date provided in
				subsection (a), as necessary to ensure the availability of emissions data, but
				in no event shall the deadline be later than June 1.
									(k)Notice
				requirement for covered entities receiving natural gas from natural gas local
				distribution companiesThe owner or operator of a covered entity
				that takes delivery of natural gas from a natural gas local distribution
				company shall, not later than September 1 of each calendar year, notify such
				natural gas local distribution company in writing that such entity will qualify
				as a covered entity under this title for that calendar year.
									(l)Compliance
				obligationFor purposes of this title, the year of a compliance
				obligation is the year in which compliance is determined, not the year in which
				the greenhouse gas emissions occur or the covered entity has attributable
				greenhouse gas emissions.
									723.Penalty for
				noncompliance
									(a)EnforcementA violation of any prohibition of,
				requirement of, or regulation promulgated pursuant to this title shall be a
				violation of this Act. It shall be a violation of this Act for a covered entity
				to emit greenhouse gases and have attributable greenhouse gas emissions, in
				combination, in excess of its allowable emissions level as provided in section
				722(a). Each ton of carbon dioxide equivalent for which a covered entity fails
				to demonstrate compliance under section 722 shall be a separate violation. In
				the event that a covered entity fails to demonstrate compliance at the
				expiration of a term offset credit’s crediting term as required by section
				722(d)(2)(D), the year of the violation shall be the year in which the term
				offset credit expires.
									(b)Excess emissions
				penalty
										(1)In
				generalThe owner or operator
				of any covered entity that fails for any year to comply, on the deadline
				described in section 722(a), (d)(2), or (j), shall be liable for payment to the
				Administrator of an excess emissions penalty in the amount described in
				paragraph (2).
										(2)AmountThe
				amount of an excess emissions penalty required to be paid under paragraph (1)
				shall be equal to the product obtained by multiplying—
											(A)the tons of carbon
				dioxide equivalent of greenhouse gas emissions or attributable greenhouse gas
				emissions for which the owner or operator of a covered entity failed to
				demonstrate compliance under section 722 on the deadline; by
											(B)twice the auction
				clearing price for the earliest vintage year emission allowances in the last
				auction carried out pursuant to section 791 before such deadline.
											(3)TimingAn
				excess emissions penalty required under this subsection shall be immediately
				due and payable to the Administrator, without demand, in accordance with
				regulations promulgated by the Administrator, which shall be issued not later
				than 2 years after the date of enactment of this title.
										(4)No effect on
				liabilityAn excess emissions penalty due and payable by the
				owners or operators of a covered entity under this subsection shall not
				diminish the liability of the owners or operators for any fine, penalty, or
				assessment against the owners or operators for the same violation under any
				other provision of this Act or any other law.
										(c)Excess emissions
				allowancesThe owner or
				operator of a covered entity that fails for any year to comply on the deadline
				described in section 722(a), (d)(2), or (j) shall be liable to offset the
				covered entity’s excess combination of greenhouse gases emitted and
				attributable greenhouse gas emissions by an equal quantity of emission
				allowances during the following calendar year, or such longer period as the
				Administrator may prescribe. During the year in which the covered entity failed
				to comply, or any year thereafter, the Administrator may deduct the emission
				allowances required under this subsection to offset the covered entity’s excess
				greenhouse gas emissions or attributable greenhouse gas emissions.
									724.Trading
									(a)Permitted
				transactionsExcept as
				otherwise provided in this title, the lawful holder of an emission allowance,
				compensatory allowance, or offset credit may, without restriction, sell,
				exchange, transfer, hold for compliance in accordance with section 722, or
				request that the Administrator retire the emission allowance, compensatory
				allowance, or offset credit.
									(b)No restriction
				on transactionsThe privilege of purchasing, holding, selling,
				exchanging, transferring, and requesting retirement of emission allowances,
				compensatory allowances, or offset credits shall not be restricted to the
				owners and operators of covered entities, except as otherwise provided in this
				title.
									(c)Effectiveness of
				allowance transfersNo
				transfer of an allowance, offset credit, or term offset credit shall be
				effective for purposes of this title until a certification of the transfer,
				signed by the designated representative of the transferor, is received and
				recorded by the Administrator in accordance with regulations promulgated under
				section 721(h).
									(d)Allowance
				tracking systemThe
				regulations promulgated under section 721(h) shall include a system for
				issuing, recording, holding, and tracking allowances, offset credits, and term
				offset credits that shall specify all necessary procedures and requirements for
				an orderly and competitive functioning of the allowance and offset credit
				markets. Such regulations shall provide for appropriate publication of the
				information in the system on the Internet.
									725.Banking and
				borrowing
									(a)BankingAn
				emission allowance may be used to comply with section 722 or section 723 for
				emissions in—
										(1)the vintage year
				for the allowance; or
										(2)any calendar year
				subsequent to the vintage year for the allowance.
										(b)Expiration
										(1)RegulationsThe Administrator may establish by
				regulation criteria and procedures for determining whether, and for
				implementing a determination that, the expiration of an allowance, offset
				credit, or term offset credit, established or issued under the American Clean
				Energy and Security Act of 2009 or the amendments made thereby, or expiration
				of the ability to use an international emission allowance to comply with
				section 722, is necessary to ensure the authenticity and integrity of
				allowances, offset credits, or term offset credits or the allowance tracking
				system.
										(2)General
				ruleAn allowance, offset
				credit, or term offset credit, established or issued under the American Clean
				Energy and Security Act of 2009 or the amendments made thereby, shall not
				expire unless—
											(A)it is retired by
				the Administrator pursuant to this title; or
											(B)it is determined
				to expire or to have expired by a specific date by the Administrator in
				accordance with regulations promulgated under paragraph (1).
											(3)International
				emission allowancesThe ability to use an international emission
				allowance to comply with section 722 shall not expire unless—
											(A)the allowance is
				retired by the Administrator pursuant to this title; or
											(B)the ability to use
				such allowance to meet such compliance obligation requirements is determined to
				expire or to have expired by a specific date by the Administrator in accordance
				with regulations promulgated under paragraph (1).
											(c)Borrowing future
				vintage year allowances
										(1)Borrowing
				without interestIn addition
				to the uses described in subsection (a), an emission allowance may be used to
				demonstrate compliance under section 722 or comply with section 723 for
				emissions, production, importation, manufacture, or deliveries in the calendar
				year immediately preceding the vintage year for the allowance.
										(2)Borrowing with
				interest
											(A)In
				generalA covered entity may demonstrate compliance under section
				722 in a specific calendar year for up to 15 percent of its emissions by
				holding emission allowances with a vintage year 1 to 5 years later than that
				calendar year.
											(B)LimitationsAn
				emission allowance borrowed pursuant to this paragraph shall be an emission
				allowance that is established by the Administrator for a specific future
				calendar year under section 721(a) and that is held by the borrower.
											(C)Prepayment of
				interestFor each emission
				allowance that an owner or operator of a covered entity borrows pursuant to
				this paragraph, such owner or operator shall, at the time it borrows the
				allowance, hold for retirement by the Administrator, and the Administrator
				shall retire, a quantity of emission allowances that is equal to the product
				obtained by multiplying—
												(i)0.08; by
												(ii)the number of years between the calendar
				year in which the allowance is being used to satisfy a compliance obligation
				and the vintage year of the allowance.
												726.Strategic
				reserve
									(a)Strategic
				reserve auctions
										(1)In
				generalOnce each quarter of each calendar year for which
				allowances are established under section 721(a), the Administrator shall
				auction strategic reserve allowances.
										(2)Restriction to
				covered entitiesIn each auction conducted under paragraph (1),
				only covered entities that the Administrator expects will be required to comply
				with section 722 in the following calendar year shall be eligible to make
				purchases.
										(b)Pool of emission
				allowances for strategic reserve auctions
										(1)Filling the
				strategic reserve initially
											(A)In
				generalThe Administrator shall, not later than 2 years after the
				date of enactment of this title, establish a strategic reserve account, and
				shall place in that account an amount of emission allowances established under
				section 721(a) for each calendar year from 2012 through 2050 in the amounts
				specified in subparagraph (B) of this paragraph.
											(B)AmountThe
				amount referred to in subparagraph (A) shall be—
												(i)for each of
				calendar years 2012 through 2019, 1 percent of the quantity of emission
				allowances established for that year pursuant to section 721(e)(1);
												(ii)for each of calendar years 2020 through
				2029, 2 percent of the quantity of emission allowances established for that
				year pursuant to section 721(e)(1); and
												(iii)for each of calendar years 2030 through
				2050, 3 percent of the quantity of emission allowances established for that
				year pursuant to section 721(e)(1).
												(C)Effect on other
				provisionsAny provision in this title (except for subparagraph
				(B) of this paragraph) that refers to a quantity or percentage of the emission
				allowances established for a calendar year under section 721(a) shall be
				considered to refer to the amount of emission allowances as determined pursuant
				to section 721(e), less any emission allowances established for that year that
				are placed in the strategic reserve account under this paragraph.
											(2)Supplementing
				the strategic reserveThe Administrator shall also—
											(A)at the end of each
				calendar year, transfer to the strategic reserve account each emission
				allowance that was offered for sale but not sold at any auction conducted under
				section 791; and
											(B)deposit emission
				allowances established under subsection (g) from auction proceeds into the
				strategic reserve, to the extent necessary to maintain the reserve at its
				original size.
											(c)Minimum
				strategic reserve auction price
										(1)In
				generalAt each strategic reserve auction, the Administrator
				shall offer emission allowances for sale beginning at a minimum price per
				emission allowance, which shall be known as the minimum strategic
				reserve auction price.
										(2)Initial minimum
				strategic reserve auction pricesThe minimum strategic reserve auction price
				shall be $28 (in constant 2009 dollars) for the strategic reserve auctions held
				in 2012. For the strategic reserve auctions held in 2013 and 2014, the minimum
				strategic reserve auction price shall be the strategic reserve auction price
				for the previous year increased by 5 percent plus the rate of inflation (as
				measured by the Consumer Price Index for All Urban Consumers).
										(3)Minimum
				strategic reserve auction price in subsequent yearsFor each
				strategic reserve auction held in 2015 and each year thereafter, the minimum
				strategic reserve auction price shall be 60 percent above a rolling 36-month
				average of the daily closing price for that year’s emission allowance vintage
				as reported on registered carbon trading facilities, calculated using constant
				dollars.
										(d)Quantity of
				emission allowances released from the strategic reserve
										(1)Initial
				limitsFor each of calendar years 2012 through 2016, the annual
				limit on the number of emission allowances from the strategic reserve account
				that may be auctioned is an amount equal to 5 percent of the emission
				allowances established for that calendar year under section 721(a). This limit
				does not apply to international offset credits sold on consignment pursuant to
				subsection (h).
										(2)Limits in
				subsequent yearsFor calendar
				year 2017 and each year thereafter, the annual limit on the number of emission
				allowances from the strategic reserve account that may be auctioned is an
				amount equal to 10 percent of the emission allowances established for that
				calendar year under section 721(a). This limit does not apply to international
				offset credits sold on consignment pursuant to subsection (h).
										(3)Allocation of
				limitationOne-fourth of each year’s annual strategic reserve
				auction limit under this subsection shall be made available for auction in each
				quarter. Any allowances from the strategic reserve account that are made
				available for sale in a quarterly auction and not sold shall be rolled over and
				added to the quantity available for sale in the following quarter, except that
				allowances not sold at auction in the fourth quarter of a year shall not be
				rolled over to the following calendar year’s auctions, but shall be returned to
				the strategic reserve account.
										(e)Purchase
				limit
										(1)In
				generalExcept as provided in
				paragraph (2) or (3), the annual number of emission allowances that a covered
				entity may purchase at the strategic reserve auctions in each calendar year
				shall not exceed 20 percent of the covered entity’s combined greenhouse gas
				emissions and attributable greenhouse gas emissions during the most recent year
				for which allowances or offset credits were retired under section 722.
										(2)2012
				limitFor calendar year 2012, the maximum aggregate number of
				emission allowances that a covered entity may purchase from that year’s
				strategic reserve auctions shall be 20 percent of the covered entity’s combined
				greenhouse gas emissions and attributable greenhouse gas emissions that the
				covered entity reported to the registry established under section 713 for 2011
				and that would be subject to section 722(a) if occurring in later calendar
				years.
										(3)New
				entrantsThe Administrator shall, by regulation, establish a
				separate purchase limit applicable to entities that expect to become a covered
				entity in the year of the auction, permitting them to purchase emission
				allowances at the strategic reserve auctions in their first calendar year of
				operation in an amount of at least 20 percent of their expected combined
				greenhouse gas emissions and attributable greenhouse gas emissions for that
				year.
										(f)Delegation or
				contractPursuant to regulations under this section, the
				Administrator may, by delegation or contract, provide for the conduct of
				strategic reserve auctions under the Administrator’s supervision by other
				departments or agencies of the Federal Government or by nongovernmental
				agencies, groups, or organizations.
									(g)Use of auction
				proceeds
										(1)Deposit in
				Strategic Reserve FundThe proceeds from strategic reserve
				auctions shall be placed in the Strategic Reserve Fund established under
				section 793(1), and shall be available without further appropriation or fiscal
				year limitation for the purposes described in this subsection.
										(2)International
				offset credits for reduced deforestationThe Administrator shall
				use the proceeds from each strategic reserve auction to purchase international
				offset credits issued for reduced deforestation activities pursuant to section
				743(e). The Administrator shall retire those international offset credits and
				establish a number of emission allowances equal to 80 percent of the number of
				international offset credits so retired. Emission allowances established under
				this paragraph shall be in addition to those established under section
				721(a).
										(3)Emission
				allowancesThe Administrator shall deposit emission allowances
				established under paragraph (2) in the strategic reserve, except that, with
				respect to any such emission allowances in excess of the amount necessary to
				fill the strategic reserve to its original size, the Administrator
				shall—
											(A)except as provided in subparagraph (B),
				assign a vintage year to the emission allowance, which shall be no earlier than
				the year in which the allowance is established under paragraph (2), and shall
				treat such allowances as ones that are not designated for distribution or
				auction for purposes of section 782(q) and (r); and
											(B)to the extent any
				such allowances cannot be assigned a vintage year because of the limitation in
				paragraph (4), retire the allowances.
											(4)LimitationIn no case may the Administrator assign
				under paragraph (3)(A) more emission allowances to a vintage year than the
				number of emission allowances from that vintage year that were placed in the
				strategic reserve account under subsection (b)(1).
										(h)Availability of
				international offset credits for auction
										(1)In
				generalThe regulations promulgated under section 721(h) shall
				allow any entity holding international offset credits from reduced
				deforestation issued under section 743(e) to request that the Administrator
				include such offset credits in an upcoming strategic reserve auction. The
				regulations shall provide that—
											(A)such international
				offset credits will be used to fill bid orders only after the supply of
				strategic reserve allowances available for sale at that auction has been
				depleted;
											(B)international offset credits may be sold at
				a strategic reserve auction under this subsection only if the Administrator
				determines that it is highly likely that covered entities will, to cover
				emissions occurring in the year the auction is held, use offset credits to
				demonstrate compliance under section 722 for emissions equal to or greater than
				80 percent of 2 billion tons of carbon dioxide equivalent;
											(C)upon sale of such international offset
				credits, the Administrator shall retire those international offset credits, and
				establish and provide to the purchasers a number of emission allowances equal
				to 80 percent of the number of international offset credits so retired, which
				allowances shall be in addition to those established under section 721(a);
				and
											(D)for international offset credits sold
				pursuant to this subsection, the proceeds for the entity that offered the
				international offset credits for sale shall be the lesser of—
												(i)the average daily
				closing price for international offset credits sold on registered exchanges (or
				if such price is unavailable, the average price as determined by the
				Administrator) during the six months prior to the strategic reserve auction at
				which they were auctioned, with the remaining funds collected upon the sale of
				the international offset credits deposited in the Treasury; and
												(ii)the amount
				received for the international offset credits at the auction.
												(2)ProceedsFor international offset credits sold
				pursuant to this subsection, notwithstanding
				section
				3302 of title 31, United States Code, or any other provision of
				law, within 90 days of receipt, the United States shall transfer the proceeds
				from the auction, as defined in paragraph (1)(D), to the entity that offered
				the international offset credits for sale. No funds transferred from a
				purchaser to a seller of international offset credits under this paragraph
				shall be held by any officer or employee of the United States or treated for
				any purpose as public monies.
										(3)PricingWhen the Administrator acts under this
				subsection as the agent of an entity in possession of international offset
				credits, the Administrator is not obligated to obtain the highest price
				possible for the international offset credits, and instead shall auction such
				international offset credits in the same manner and pursuant to the same rules
				(except as modified in paragraph (1)) as set forth for auctioning strategic
				reserve allowances. Entities requesting that such international offset credits
				be offered for sale at a strategic reserve auction may not set a minimum
				reserve price for their international offset credits that is different than the
				minimum strategic reserve auction price set pursuant to subsection (c).
										(i)Initial
				regulationsNot later than 24 months after the date of enactment
				of this title, the Administrator shall promulgate regulations, in consultation
				with other appropriate agencies, governing the auction of allowances under this
				section. Such regulations shall include the following requirements:
										(1)Frequency; first
				auctionAuctions shall be held four times per year at regular
				intervals, with the first auction to be held no later than March 31,
				2012.
										(2)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
										(3)Participation;
				financial assuranceAuctions shall be open to any covered entity
				eligible to purchase emission allowances at the auction under subsection
				(a)(2), except that the Administrator may establish financial assurance
				requirements to ensure that auction participants can and will perform on their
				bids.
										(4)Disclosure of
				beneficial ownershipEach bidder in an auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder.
										(5)Purchase
				limitsNo person may, directly or in concert with another
				participant, purchase more than 20 percent of the allowances offered for sale
				at any quarterly auction.
										(6)Publication of
				informationAfter the auction, the Administrator shall, in a
				timely fashion, publish the identities of winning bidders, the quantity of
				allowances obtained by each winning bidder, and the auction clearing
				price.
										(7)Other
				requirementsThe Administrator may include in the regulations
				such other requirements or provisions as the Administrator, in consultation
				with other agencies as appropriate, considers appropriate to promote effective,
				efficient, transparent, and fair administration of auctions under this
				section.
										(j)Revision of
				regulationsThe Administrator
				may, at any time, in consultation with other agencies as appropriate, revise
				the initial regulations promulgated under subsection (i) by promulgating new
				regulations. Such revised regulations need not meet the requirements identified
				in subsection (i) if the Administrator determines that an alternative auction
				design would be more effective, taking into account factors including costs of
				administration, transparency, fairness, and risks of collusion or manipulation.
				In determining whether and how to revise the initial regulations under this
				subsection, the Administrator shall not consider maximization of revenues to
				the Federal Government.
									727.Permits
									(a)Permit
				programFor stationary
				sources subject to title V of this Act that are covered entities, the
				provisions of this title shall be implemented by permits issued to such covered
				entities (and enforced) in accordance with the provisions of title V, as
				modified by this title. Any such permit issued by the Administrator, or by a
				State or Indian tribe with an approved permit program, shall require the owner
				or operator of a covered entity to hold allowances or offset credits at least
				equal to the total annual amount of carbon dioxide equivalents for its combined
				emissions and attributable greenhouse gas emissions to which section 722
				applies. No such permit shall be issued that is inconsistent with the
				requirements of this title, and title V as applicable. Nothing in this section
				regarding compliance plans or in title V shall be construed as affecting
				allowances or offset credits. Submission of a statement by the owner or
				operator, or the designated representative of the owners and operators, of a
				covered entity that the owners and operators will hold allowances or offset
				credits for the entity’s combined emissions and attributable greenhouse gas
				emissions to which section 722 applies shall be deemed to meet the proposed and
				approved planning requirements of title V. Recordation by the Administrator of
				transfers of allowances and offset credits shall amend automatically all
				applicable proposed or approved permit applications, compliance plans, and
				permits.
									(b)Multiple
				ownersNo permit shall be
				issued under this section and no allowances or offset credits shall be
				disbursed under this title to a covered entity or any other person until the
				designated representative of the owners or operators has filed a certificate of
				representation with regard to matters under this title, including the holding
				and distribution of emission allowances and the proceeds of transactions
				involving emission allowances. Where there are multiple holders of a legal or
				equitable title to, or a leasehold interest in, such a covered entity or other
				entity or where a utility or industrial customer purchases power under a
				long-term power purchase contract from an independent power production facility
				that is a covered entity, the certificate shall state—
										(1)that emission
				allowances and the proceeds of transactions involving emission allowances will
				be deemed to be held or distributed in proportion to each holder’s legal,
				equitable, leasehold, or contractual reservation or entitlement; or
										(2)if such multiple
				holders have expressly provided for a different distribution of emission
				allowances by contract, that emission allowances and the proceeds of
				transactions involving emission allowances will be deemed to be held or
				distributed in accordance with the contract.
										A passive
				lessor, or a person who has an equitable interest through such lessor, whose
				rental payments are not based, either directly or indirectly, upon the revenues
				or income from the covered entity or other entity shall not be deemed to be a
				holder of a legal, equitable, leasehold, or contractual interest for the
				purpose of holding or distributing emission allowances as provided in this
				subsection, during either the term of such leasehold or thereafter, unless
				expressly provided for in the leasehold agreement. Except as otherwise provided
				in this subsection, where all legal or equitable title to or interest in a
				covered entity, or other entity, is held by a single person, the certificate
				shall state that all emission allowances received by the entity are deemed to
				be held for that person.(c)ProhibitionIt
				shall be unlawful for any person to operate any stationary source subject to
				the requirements of this section except in compliance with the terms and
				requirements of a permit issued by the Administrator or a State or Indian tribe
				with an approved permit program in accordance with this section. For purposes
				of this subsection, compliance, as provided in section 504(f), with a permit
				issued under title V which complies with this title for covered entities shall
				be deemed compliance with this subsection as well as section 502(a).
									(d)ReliabilityNothing
				in this section or title V shall be construed as requiring termination of
				operations of a stationary source that is a covered entity for failure to have
				an approved permit, or compliance plan, that is consistent with the
				requirements in the second and fifth sentences of subsection (a) concerning the
				holding of allowances or offset credits, except that any such covered entity
				may be subject to the applicable enforcement provision of section 113.
									(e)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations to implement this section. To provide for permits
				required under this section, each State in which one or more stationary sources
				that are covered entities are located shall submit, in accordance with this
				section and title V, revised permit programs for approval.
									728.International
				emission allowances
									(a)Qualifying
				programsThe Administrator, in consultation with the Secretary of
				State, may by rule designate an international climate change program as a
				qualifying international program if—
										(1)the program is run
				by a national or supranational foreign government, and imposes a mandatory
				absolute tonnage limit on greenhouse gas emissions from 1 or more foreign
				countries, or from 1 or more economic sectors in such a country or countries;
				and
										(2)the program is at
				least as stringent as the program established by this title, including
				provisions to ensure at least comparable monitoring, compliance, enforcement,
				quality of offsets, and restrictions on the use of offsets.
										(b)Disqualified
				allowancesAn international emission allowance may not be held
				under section 722(d)(2) if it is in the nature of an offset instrument or
				allowance awarded based on the achievement of greenhouse gas emission
				reductions or avoidance, or greenhouse gas sequestration, that are not subject
				to the mandatory absolute tonnage limits referred to in subsection
				(a)(1).
									(c)Retirement
										(1)Entity
				certificationThe owner or operator of an entity that holds an
				international emission allowance under section 722(d)(2) shall certify to the
				Administrator that such international emission allowance has not previously
				been used to comply with any foreign, international, or domestic greenhouse gas
				regulatory program.
										(2)Retirement
											(A)Foreign and
				international regulatory entitiesThe Administrator, in
				consultation with the Secretary of State, shall seek, by whatever means
				appropriate, including agreements and technical cooperation on allowance
				tracking, to ensure that any relevant foreign, international, and domestic
				regulatory entities—
												(i)are notified of
				the use, for purposes of compliance with this title, of any international
				emission allowance; and
												(ii)provide for the
				disqualification of such international emission allowance for any subsequent
				use under the relevant foreign, international, or domestic greenhouse gas
				regulatory program, regardless of whether such use is a sale, exchange, or
				submission to satisfy a compliance obligation.
												(B)Disqualification
				from further useThe Administrator shall ensure that, once an
				international emission allowance has been disqualified or otherwise used for
				purposes of compliance with this title, such allowance shall be disqualified
				from any further use under this title.
											(d)Use
				limitationsThe Administrator may, by rule, apply a limit to the
				percentage of the combined greenhouse gas emissions and attributable greenhouse
				gas emissions of a covered entity with respect to which compliance may be
				demonstrated by holding international emission allowances under section
				722(d)(2), consistent with the purposes of the Safe Climate Act.
									DOffsets
								731.Offsets
				Integrity Advisory Board
									(a)EstablishmentNot
				later than 30 days after the date of enactment of this title, the Administrator
				shall establish an independent Offsets Integrity Advisory Board. The Advisory
				Board shall make recommendations to the Administrator for use in promulgating
				and revising regulations under this part and part E, and for ensuring the
				overall environmental integrity of the programs established pursuant to those
				regulations.
									(b)MembershipThe Advisory Board shall be comprised of at
				least nine members. Each member shall be qualified by education, training, and
				experience to evaluate scientific and technical information on matters referred
				to the Board under this section. The Administrator shall appoint Advisory Board
				members, including a chair and vice-chair of the Advisory Board. Terms shall be
				3 years in length, except for initial terms, which may be up to 5 years in
				length to allow staggering. Members may be reappointed only once for an
				additional 3-year term, and such second term may follow directly after a first
				term.
									(c)ActivitiesThe
				Advisory Board established pursuant to subsection (a) shall—
										(1)provide
				recommendations, not later than 90 days after the Advisory Board’s
				establishment and periodically thereafter, to the Administrator regarding
				offset project types that should be considered for eligibility under section
				733, taking into consideration relevant scientific and other issues,
				including—
											(A)the availability
				of a representative data set for use in developing the activity
				baseline;
											(B)the potential for
				accurate quantification of greenhouse gas reduction, avoidance, or
				sequestration for an offset project type;
											(C)the potential
				level of scientific and measurement uncertainty associated with an offset
				project type; and
											(D)any beneficial or
				adverse environmental, public health, welfare, social, economic, or energy
				effects associated with an offset project type;
											(2)make available to the Administrator its
				advice and comments on offset methodologies that should be considered under
				regulations promulgated with respect to section 734, including methodologies to
				address the issues of additionality, activity baselines, quantification
				methods, leakage, uncertainty, permanence, and environmental integrity;
										(3)make available to the Administrator, and
				other relevant Federal agencies, its advice and comments regarding scientific,
				technical, and methodological issues specific to the issuance of international
				offset credits under section 743;
										(4)make available to the Administrator, and
				other relevant Federal agencies, its advice and comments regarding scientific,
				technical, and methodological issues associated with the implementation of part
				E;
										(5)make available to the Administrator its
				advice and comments on areas in which further knowledge is required to appraise
				the adequacy of existing, revised, or proposed methodologies for use under this
				part and part E, and describe the research efforts necessary to provide the
				required information; and
										(6)make available to the Administrator its
				advice and comments on other ways to improve or safeguard the environmental
				integrity of programs established under this part and part E.
										(d)Scientific
				review of offset and deforestation reduction programsNot later
				than January 1, 2017, and at 5-year intervals thereafter, the Advisory Board
				shall submit to the Administrator and make available to the public an analysis
				of relevant scientific and technical information related to this part and part
				E. The Advisory Board shall review approved and potential methodologies,
				scientific studies, offset project monitoring, offset project verification
				reports, and audits related to this part and part E, and evaluate the net
				emissions effects of implemented offset projects. The Advisory Board shall
				recommend changes to offset methodologies, protocols, or project types, or to
				the overall offset program under this part, to ensure that offset credits
				issued by the Administrator do not compromise the integrity of the annual
				emission reductions established under section 703, and to avoid or minimize
				adverse effects to human health or the environment.
									732.Establishment
				of offsets program
									(a)RegulationsNot later than 2 years after the date of
				enactment of this title, the Administrator, in consultation with appropriate
				Federal agencies and taking into consideration the recommendations of the
				Advisory Board, shall promulgate regulations establishing a program for the
				issuance of offset credits in accordance with the requirements of this part.
				The Administrator shall periodically revise these regulations as necessary to
				meet the requirements of this part.
									(b)RequirementsThe
				regulations described in subsection (a) shall—
										(1)authorize the
				issuance of offset credits with respect to qualifying offset projects that
				result in reductions or avoidance of greenhouse gas emissions, or sequestration
				of greenhouse gases;
										(2)ensure that such
				offset credits represent verifiable and additional greenhouse gas emission
				reductions or avoidance, or increases in sequestration;
										(3)ensure that offset
				credits issued for sequestration offset projects are only issued for greenhouse
				gas reductions that are permanent;
										(4)provide for the
				implementation of the requirements of this part; and
										(5)include as reductions in greenhouse gases
				reductions achieved through the destruction of methane and its conversion to
				carbon dioxide, and reductions achieved through destruction of
				chlorofluorocarbons or other ozone depleting substances, if permitted by the
				Administrator under section 619(b)(9) and subject to the conditions specified
				in section 619(b)(9), based on the carbon dioxide equivalent value of the
				substance destroyed.
										(c)Coordination to
				minimize negative effectsIn promulgating and implementing
				regulations under this part, the Administrator shall act (including by
				rejecting projects, if necessary) to avoid or minimize, to the maximum extent
				practicable, adverse effects on human health or the environment resulting from
				the implementation of offset projects under this part.
									(d)Offset
				registryThe Administrator shall establish within the allowance
				tracking system established under section 724(d) an Offset Registry for
				qualifying offset projects and offset credits issued with respect thereto under
				this part.
									(e)Legal status of
				offset creditAn offset credit does not constitute a property
				right.
									(f)FeesThe Administrator shall assess fees payable
				by offset project developers in an amount necessary to cover the administrative
				costs to the Environmental Protection Agency of carrying out the activities
				under this part. Amounts collected for such fees shall be available to the
				Administrator for carrying out the activities under this part to the extent
				provided in advance in appropriations Acts.
									733.Eligible
				project types
									(a)List of eligible
				project types
										(1)In
				generalAs part of the regulations promulgated under section
				732(a), the Administrator shall establish, and may periodically revise, a list
				of types of projects eligible to generate offset credits, including
				international offset credits, under this part.
										(2)Advisory Board
				recommendationsIn determining the eligibility of project types,
				the Administrator shall take into consideration the recommendations of the
				Advisory Board. If a list established under this section differs from the
				recommendations of the Advisory Board, the regulations promulgated under
				section 732(a) shall include a justification for the discrepancy.
										(3)Initial
				determinationThe
				Administrator shall establish the initial eligibility list under paragraph (1)
				not later than 1 year after the date of enactment of this title. The
				Administrator shall add additional project types to the list not later than 2
				years after the date of enactment of this title. In determining the initial
				list, the Administrator shall give priority to consideration of offset project
				types that are recommended by the Advisory Board and for which there are well
				developed methodologies that the Administrator determines would meet the
				criteria of section 734, with such modifications as the Administrator deems
				appropriate. In establishing methodologies pursuant to section 734, the
				Administrator shall give priority to methodologies for offset project types
				included on the initial eligibility list.
										(b)Modification of
				listThe
				Administrator—
										(1)may at any time,
				by rule, add a project type to the list established under subsection (a) if the
				Administrator, in consultation with appropriate Federal agencies and taking
				into consideration the recommendations of the Advisory Board, determines that
				the project type can generate additional reductions or avoidance of greenhouse
				gas emissions, or sequestration of greenhouse gases, subject to the
				requirements of this part;
										(2)may at any time, by rule, determine that a
				project type on the list does not meet the requirements of this part, and
				remove the project type from the list established under subsection (a), in
				consultation with appropriate Federal agencies and taking into consideration
				any recommendations of the Advisory Board; and
										(3)shall consider
				adding to or removing from the list established under subsection (a), at a
				minimum, project types proposed to the Administrator—
											(A)by petition
				pursuant to subsection (c); or
											(B)by the Advisory
				Board.
											(c)Petition
				processAny person may
				petition the Administrator to modify the list established under subsection (a)
				by adding or removing a project type pursuant to subsection (b). Any such
				petition shall include a showing by the petitioner that there is adequate data
				to establish that the project type does or does not meet the requirements of
				this part. Not later than 12 months after receipt of such a petition, the
				Administrator shall either grant or deny the petition and publish a written
				explanation of the reasons for the Administrator’s decision. The Administrator
				may not deny a petition under this subsection on the basis of inadequate
				Environmental Protection Agency resources or time for review.
									734.Requirements for
				offset projects
									(a)MethodologiesAs part of the regulations promulgated
				under section 732(a), the Administrator shall establish, for each type of
				offset project listed as eligible under section 733, the following:
										(1)AdditionalityA standardized methodology for determining
				the additionality of greenhouse gas emission reductions or avoidance, or
				greenhouse gas sequestration, achieved by an offset project of that type. Such
				methodology shall ensure, at a minimum, that any greenhouse gas emission
				reduction or avoidance, or any greenhouse gas sequestration, is considered
				additional only to the extent that it results from activities that—
											(A)are not required
				by or undertaken to comply with any law, including any regulation or consent
				order;
											(B)were not commenced
				prior to January 1, 2009, except in the case of—
												(i)offset project
				activities that commenced after January 1, 2001, and were registered as of the
				date of enactment of this title under an offset program with respect to which
				the Administrator has made an affirmative determination under section
				740(a)(2); or
												(ii)activities that
				are readily reversible, with respect to which the Administrator may set an
				alternative earlier date under this subparagraph that is not earlier than
				January 1, 2001, where the Administrator determines that setting such an
				alternative date may produce an environmental benefit by removing an incentive
				to cease and then reinitiate activities that began prior to January 1, 2009;
				and
												(C)exceed the
				activity baseline established under paragraph (2).
											(2)Activity
				baselinesA standardized
				methodology for establishing activity baselines for offset projects of that
				type. The Administrator shall set activity baselines to reflect a conservative
				estimate of business-as-usual performance or practices for the relevant type of
				activity such that the baseline provides an adequate margin of safety to ensure
				the environmental integrity of offsets calculated in reference to such
				baseline.
										(3)Quantification
				methodsA standardized
				methodology for determining the extent to which greenhouse gas emission
				reductions or avoidance, or greenhouse gas sequestration, achieved by an offset
				project of that type exceed a relevant activity baseline, including protocols
				for monitoring and accounting for uncertainty.
										(4)LeakageA standardized methodology for accounting
				for and mitigating potential leakage, if any, from an offset project of that
				type, taking uncertainty into account.
										(b)Accounting for
				reversals
										(1)In
				generalFor each type of sequestration project listed under
				section 733, the Administrator shall establish requirements to account for and
				address reversals, including—
											(A)a requirement to
				report any reversal with respect to an offset project for which offset credits
				have been issued under this part;
											(B)provisions to
				require emission allowances to be held in amounts to fully compensate for
				greenhouse gas emissions attributable to reversals, and to assign
				responsibility for holding such emission allowances; and
											(C)any other
				provisions the Administrator determines necessary to account for and address
				reversals.
											(2)MechanismsThe Administrator shall prescribe
				mechanisms to ensure that any sequestration with respect to which an offset
				credit is issued under this part results in a permanent net increase in
				sequestration, and that full account is taken of any actual or potential
				reversal of such sequestration, with an adequate margin of safety. The
				Administrator shall prescribe at least one of the following mechanisms to meet
				the requirements of this paragraph:
											(A)An offsets
				reserve, pursuant to paragraph (3).
											(B)Insurance that
				provides for purchase and provision to the Administrator for retirement of an
				amount of offset credits or emission allowances equal in number to the tons of
				carbon dioxide equivalents of greenhouse gas emissions released due to
				reversal.
											(C)Another mechanism
				that the Administrator determines satisfies the requirements of this
				part.
											(3)Offsets
				reserve
											(A)In
				generalAn offsets reserve referred to in paragraph (2)(A) is a
				program under which, before issuance of offset credits under this part, the
				Administrator shall subtract and reserve from the quantity to be issued a
				quantity of offset credits based on the risk of reversal. The Administrator
				shall—
												(i)hold these
				reserved offset credits in the offsets reserve; and
												(ii)register the
				holding of the reserved offset credits in the Offset Registry established under
				section 732(d).
												(B)Project
				reversal
												(i)In
				generalIf a reversal has occurred with respect to an offset
				project for which offset credits are reserved under this paragraph, the
				Administrator shall retire offset credits or emission allowances from the
				offsets reserve to fully account for the tons of carbon dioxide equivalent that
				are no longer sequestered.
												(ii)Intentional
				reversalsIf the
				Administrator determines that a reversal was intentional, the offset project
				developer for the relevant offset project shall place into the offsets reserve
				a quantity of offset credits, or combination of offset credits and emission
				allowances, equal in number to the number of reserve offset credits that were
				canceled due to the reversal pursuant to clause (i).
												(iii)Unintentional
				reversalsIf the
				Administrator determines that a reversal was unintentional, the offset project
				developer for the relevant offset project shall place into the offsets reserve
				a quantity of offset credits, or combination of offset credits and emission
				allowances, equal in number to half the number of offset credits that were
				reserved for that offset project, or half the number of reserve offset credits
				that were canceled due to the reversal pursuant to clause (i), whichever is
				less.
												(C)Use of reserved
				offset creditsOffset credits
				placed into the offsets reserve under this paragraph may not be used to comply
				with section 722.
											(c)Crediting
				periods
										(1)In
				generalFor each offset project type, the Administrator shall
				specify a crediting period, and establish provisions for petitions for new
				crediting periods, in accordance with this subsection.
										(2)DurationThe
				crediting period shall be no less than 5 and no greater than 10 years for any
				project type other than those involving sequestration.
										(3)EligibilityAn
				offset project shall be eligible to generate offset credits under this part
				only during the project’s crediting period. During such crediting period, the
				project shall remain eligible to generate offset credits, subject to the
				methodologies and project type eligibility list that applied as of the date of
				project approval under section 735, except as provided in paragraph (4) of this
				subsection.
										(4)Petition for new
				crediting periodAn offset project developer may petition for a
				new crediting period to commence after termination of a crediting period,
				subject to the methodologies and project type eligibility list in effect at the
				time when such petition is submitted. A petition may not be submitted under
				this paragraph more than 18 months before the end of the pending crediting
				period. The Administrator may limit the number of new crediting periods
				available for projects of particular project types.
										(d)Environmental
				integrityIn establishing the requirements under this section,
				the Administrator shall apply conservative assumptions or methods to maximize
				the certainty that the environmental integrity of the cap established under
				section 703 is not compromised.
									(e)Pre-existing
				methodologiesIn promulgating requirements under this section,
				the Administrator shall give due consideration to methodologies for offset
				projects existing as of the date of enactment of this title.
									(f)Added project
				typesThe Administrator shall establish methodologies described
				in subsection (a), and, as applicable, requirements and mechanisms for
				reversals as described in subsection (b), for any project type that is added to
				the list pursuant to section 733.
									735.Approval of
				offset projects
									(a)Approval
				petitionAn offset project developer shall submit an offset
				project approval petition providing such information as the Administrator
				requires to determine whether the offset project is eligible for issuance of
				offset credits under rules promulgated pursuant to this part.
									(b)TimingAn
				approval petition shall be submitted to the Administrator under subsection (a)
				no later than the time at which an offset project’s first verification report
				is submitted under section 736.
									(c)Approval
				petition requirementsAs part of the regulations promulgated
				under section 732, the Administrator shall include provisions for, and shall
				specify, the required components of an offset project approval petition
				required under subsection (a), which shall include—
										(1)designation of an
				offset project developer; and
										(2)any other
				information that the Administrator considers to be necessary to achieve the
				purposes of this part.
										(d)Approval and
				notificationNot later than 90 days after receiving a complete
				approval petition under subsection (a), the Administrator shall make the
				approval petition publicly available, approve or deny the petition in writing
				and if the petition is denied, provide the reasons for denial, and make the
				Administrator’s written decision publicly available. After an offset project is
				approved, the offset project developer shall not be required to resubmit an
				approval petition during the offset project’s crediting period, except as
				provided in section 734(c)(4).
									(e)AppealThe
				Administrator shall establish procedures for appeal and review of
				determinations made under subsection (d).
									(f)Voluntary
				preapproval reviewThe
				Administrator may establish a voluntary preapproval review procedure, to allow
				an offset project developer to request the Administrator to conduct a
				preliminary eligibility review for an offset project. Findings of such reviews
				shall not be binding upon the Administrator. The voluntary preapproval review
				procedure—
										(1)shall require the
				offset project developer to submit such basic project information as the
				Administrator requires to provide a meaningful review; and
										(2)shall require a
				response from the Administrator not later than 6 weeks after receiving a
				request for review under this subsection.
										736.Verification of
				offset projects
									(a)In
				generalAs part of the
				regulations promulgated under section 732(a), the Administrator shall establish
				requirements, including protocols, for verification of the quantity of
				greenhouse gas emission reductions or avoidance, or sequestration of greenhouse
				gases, resulting from an offset project. The regulations shall require that an
				offset project developer shall submit a report, prepared by a third-party
				verifier accredited under subsection (d), providing such information as the
				Administrator requires to determine the quantity of greenhouse gas emission
				reductions or avoidance, or sequestration of greenhouse gases, resulting from
				the offset project.
									(b)ScheduleThe
				Administrator shall prescribe a schedule for the submission of verification
				reports under subsection (a).
									(c)Verification
				report requirementsThe Administrator shall specify the required
				components of a verification report required under subsection (a), which shall
				include—
										(1)the name and
				contact information for a designated representative for the offset project
				developer;
										(2)the quantity of
				greenhouse gases reduced, avoided, or sequestered;
										(3)the methodologies
				applicable to the project pursuant to section 734;
										(4)a certification
				that the project meets the applicable requirements;
										(5)a certification
				establishing that the conflict of interest requirements in the regulations
				promulgated under subsection (d)(1) have been complied with; and
										(6)any other
				information that the Administrator considers to be necessary to achieve the
				purposes of this part.
										(d)Verifier
				accreditation
										(1)In
				generalAs part of the regulations promulgated under section
				732(a), the Administrator shall establish a process and requirements for
				periodic accreditation of third-party verifiers to ensure that such verifiers
				are professionally qualified and have no conflicts of interest.
										(2)Standards
											(A)American
				National Standards Institute accreditationThe Administrator may
				accredit, or accept for purposes of accreditation under this subsection,
				verifiers accredited under the American National Standards Institute (ANSI)
				accreditation program in accordance with ISO 14065. The Administrator shall
				accredit, or accept for accreditation, verifiers under this subparagraph only
				if the Administrator finds that the American National Standards Institute
				accreditation program provides sufficient assurance that the requirements of
				this part will be met.
											(B)EPA
				accreditationAs part of the regulations promulgated under
				section 732(a), the Administrator may establish accreditation standards for
				verifiers under this subsection, and may establish related training and testing
				programs and requirements.
											(3)Public
				accessibilityEach verifier meeting the requirements for
				accreditation in accordance with this subsection shall be listed in a publicly
				accessible database, which shall be maintained and updated by the
				Administrator.
										737.Issuance of
				offset credits
									(a)Determination
				and notificationNot later than 90 days after receiving a
				complete verification report under section 736, the Administrator shall—
										(1)make the report
				publicly available;
										(2)make a
				determination of the quantity of greenhouse gas emissions that have been
				reduced or avoided, or greenhouse gases that have been sequestered, by the
				offset project; and
										(3)notify the offset
				project developer in writing of such determination and make such determination
				publicly available.
										(b)Issuance Of
				Offset CreditsThe
				Administrator shall issue one offset credit to an offset project developer for
				each ton of carbon dioxide equivalent that the Administrator has determined has
				been reduced, avoided, or sequestered during the period covered by a
				verification report submitted in accordance with section 736, only if—
										(1)the Administrator
				has approved the offset project pursuant to section 735; and
										(2)the relevant
				emissions reduction, avoidance, or sequestration has—
											(A)already occurred,
				during the offset project’s crediting period; and
											(B)occurred after
				January 1, 2009.
											(c)AppealThe
				Administrator shall establish procedures for appeal and review of
				determinations made under subsection (a).
									(d)TimingOffset
				credits meeting the criteria established in subsection (b) shall be issued not
				later than 2 weeks following the verification determination made by the
				Administrator under subsection (a).
									(e)RegistrationThe
				Administrator shall assign a unique serial number to and register each offset
				credit to be issued in the Offset Registry established under section
				732(d).
									738.Audits
									(a)In
				generalThe Administrator
				shall, on an ongoing basis, conduct random audits of offset projects, offset
				credits, and practices of third-party verifiers. In each year, the
				Administrator shall conduct audits, at minimum, for a representative sample of
				project types and geographic areas.
									(b)DelegationThe Administrator may delegate to a State
				or tribal government the responsibility for conducting audits under this
				section if the Administrator finds that the program proposed by the State or
				tribal government provides assurances equivalent to those provided by the
				auditing program of the Administrator, and that the integrity of the offset
				program under this part will be maintained. Nothing in this subsection shall
				prevent the Administrator from conducting any audit the Administrator considers
				necessary and appropriate.
									739.Program review
				and revisionAt least once
				every 5 years, the Administrator shall review and, based on new or updated
				information and taking into consideration the recommendations of the Advisory
				Board, update and revise—
									(1)the list of
				eligible project types established under section 733;
									(2)the methodologies
				established, including specific activity baselines, under section
				734(a);
									(3)the reversal
				requirements and mechanisms established or prescribed under section
				734(b);
									(4)measures to
				improve the accountability of the offsets program; and
									(5)any other
				requirements established under this part to ensure the environmental integrity
				and effective operation of this part.
									740.Early offset
				supply
									(a)Projects
				registered under other government-recognized programsExcept as provided in subsection (b) or
				(c), the Administrator shall issue one offset credit for each ton of carbon
				dioxide equivalent emissions reduced, avoided, or sequestered—
										(1)under an offset
				project that was started after January 1, 2001;
										(2)for which a credit
				was issued under any regulatory or voluntary greenhouse gas emission offset
				program that the Administrator determines—
											(A)was established
				under State or tribal law or regulation prior to January 1, 2009, or has been
				approved by the Administrator pursuant to subsection (e);
											(B)has developed offset project type
				standards, methodologies, and protocols through a public consultation process
				or a peer review process;
											(C)has made available
				to the public standards, methodologies, and protocols that require that
				credited emission reductions, avoidance, or sequestration are permanent,
				additional, verifiable, and enforceable;
											(D)requires that all emission reductions,
				avoidance, or sequestration be verified by a State or tribal regulatory agency
				or an accredited third-party independent verification body;
											(E)requires that all credits issued are
				registered in a publicly accessible registry, with individual serial numbers
				assigned for each ton of carbon dioxide equivalent emission reductions,
				avoidance, or sequestration; and
											(F)ensures that no credits are issued for an
				activity if the entity administering the program, or a program administrator or
				representative, has funded, solicited, or served as a fund administrator for
				the development of the activity; and
											(3)for which the
				credit described in paragraph (2) is transferred to the Administrator.
										(b)Ineligible
				creditsSubsection (a) shall
				not apply to offset credits that have expired or have been retired, canceled,
				or used for compliance under a program established under State or tribal law or
				regulation.
									(c)LimitationNotwithstanding subsection (a)(1), offset
				credits shall be issued under this section—
										(1)only for reductions or avoidance of
				greenhouse gas emissions, sequestration of greenhouse gases, or destruction of
				chlorofluorocarbons (subject to the conditions specified in section 619(b)(9)
				and based on the carbon dioxide equivalent value of the substance destroyed),
				that occur after January 1, 2009; and
										(2)only until the
				date that is 3 years after the date of enactment of this title, or the date
				that regulations promulgated under section 732(a) take effect, whichever occurs
				sooner.
										(d)Retirement of
				creditsThe Administrator shall seek to ensure that offset
				credits described in subsection (a)(2) are retired for purposes of use under a
				program described in subsection (b).
									(e)Other
				programs(1)Offset programs that
				either—
											(A)were not established under State or tribal
				law or regulation; or
											(B)were not established prior to January
				1, 2009,
											but that otherwise meet all of the criteria of subsection
				(a)(2) may apply to the Administrator to be approved under this subsection as
				an eligible program for early offset credits under this section.(2)The Administrator shall approve any
				such program that the Administrator determines has criteria and methodologies
				of at least equal stringency to the criteria and methodologies of the programs
				established under State or tribal law or regulation that the Administrator
				determines meet the criteria of subsection (a)(2). The Administrator may
				approve types of offsets under any such program that are subject to criteria
				and methodologies of at least equal stringency to the criteria and
				methodologies for such types of offsets applied under the programs established
				under State or tribal law or regulation that the Administrator determines meet
				the criteria of subsection (a)(2). The Administrator shall make a determination
				on any application received under this section by no later than 180 days from
				the date of receipt of the application.
										741.Environmental
				considerationsIf the
				Administrator lists forestry or other relevant land management-related offset
				projects as eligible offset project types under section 733, the Administrator,
				in consultation with appropriate Federal agencies, shall promulgate regulations
				for the selection and use of species in such offset projects—
									(1)to ensure that
				native species are given primary consideration in such projects;
									(2)to enhance
				biological diversity in such projects;
									(3)to prohibit the
				use of federally designated or State-designated noxious weeds;
									(4)to prohibit the
				use of a species listed by a regional or State invasive plant authority within
				the applicable region or State; and
									(5)in the case of
				forestry offset projects, in accordance with widely accepted, environmentally
				sustainable forestry practices.
									742.TradingSection 724 shall apply to the trading of
				offset credits.
								743.International offset
				credits
									(a)In
				generalThe Administrator, in
				consultation with the Secretary of State and the Administrator of the United
				States Agency for International Development, may issue, in accordance with this
				section, international offset credits based on activities that reduce or avoid
				greenhouse gas emissions, or increase sequestration of greenhouse gases, in a
				developing country. Such credits may be issued for projects eligible under
				section 733 or as provided in subsection (c), (d), or (e) of this
				section.
									(b)Issuance
										(1)RegulationsNot later than 2 years after the date of
				enactment of this title, the Administrator, in consultation with the Secretary
				of State, the Administrator of the United States Agency for International
				Development, and any other appropriate Federal agency, and taking into
				consideration the recommendations of the Advisory Board, shall promulgate
				regulations for implementing this section. Except as otherwise provided in this
				section, the issuance of international offset credits under this section shall
				be subject to the requirements of this part.
										(2)Requirements for
				international offset creditsThe Administrator may issue international
				offset credits only if—
											(A)the United States
				is a party to a bilateral or multilateral agreement or arrangement that
				includes the country in which the project or measure achieving the relevant
				greenhouse gas emission reduction or avoidance, or greenhouse gas
				sequestration, has occurred;
											(B)such country is a
				developing country; and
											(C)such agreement or
				arrangement—
												(i)ensures that the
				requirements of this part apply to the issuance of international offset credits
				under this section; and
												(ii)provides for the
				appropriate distribution of international offset credits issued.
												(c)Sector-based
				credits
										(1)In
				generalIn order to minimize
				the potential for leakage and to encourage countries to take nationally
				appropriate mitigation actions to reduce or avoid greenhouse gas emissions, or
				sequester greenhouse gases, the Administrator, in consultation with the
				Secretary of State and the Administrator of the United States Agency for
				International Development, shall—
											(A)identify sectors
				of specific countries with respect to which the issuance of international
				offset credits on a sectoral basis is appropriate; and
											(B)issue
				international offset credits for such sectors only on a sectoral basis.
											(2)Identification
				of sectors
											(A)General
				ruleFor purposes of
				paragraph (1)(A), a sectoral basis shall be appropriate for activities—
												(i)in
				countries that have comparatively high greenhouse gas emissions, or
				comparatively greater levels of economic development; and
												(ii)that, if located
				in the United States, would be within a sector subject to the compliance
				obligation under section 722.
												(B)FactorsIn determining the sectors and countries
				for which international offset credits should be awarded only on a sectoral
				basis, the Administrator, in consultation with the Secretary of State and the
				Administrator of the United States Agency for International Development, shall
				consider the following factors:
												(i)The country’s
				gross domestic product.
												(ii)The country’s
				total greenhouse gas emissions.
												(iii)Whether the
				comparable sector of the United States economy is covered by the compliance
				obligation under section 722.
												(iv)The heterogeneity
				or homogeneity of sources within the relevant sector.
												(v)Whether the
				relevant sector provides products or services that are sold in internationally
				competitive markets.
												(vi)The risk of
				leakage if international offset credits were issued on a project-level basis,
				instead of on a sectoral basis, for activities within the relevant
				sector.
												(vii)The capability
				of accurately measuring, monitoring, reporting, and verifying the performance
				of sources across the relevant sector.
												(viii)Such other factors as the Administrator, in
				consultation with the Secretary of State and the Administrator of the United
				States Agency for International Development, determines are appropriate
				to—
													(I)ensure the
				integrity of the United States greenhouse gas emissions cap established under
				section 703; and
													(II)encourage
				countries to take nationally appropriate mitigation actions to reduce or avoid
				greenhouse gas emissions, or sequester greenhouse gases.
													(3)Sectoral
				basis
											(A)DefinitionIn this subsection, the term
				sectoral basis means the issuance of international offset
				credits only for the quantity of sector-wide reductions or avoidance of
				greenhouse gas emissions, or sector-wide increases in sequestration of
				greenhouse gases, achieved across the relevant sector of the economy relative
				to a domestically enforceable baseline level of absolute emissions established
				in an agreement or arrangement described in subsection (b)(2)(A) for the
				sector.
											(B)BaselineThe baseline for a sector shall be
				established on an absolute basis and at levels of greenhouse gas emissions
				consistent with the thresholds identified in section 705(e)(2) and lower than
				would occur under a business-as-usual scenario taking into account relevant
				domestic or international policies or incentives to reduce greenhouse gas
				emissions, among other factors, and additionality and performance shall be
				determined on the basis of such baseline.
											(d)Credits issued
				by an international body
										(1)In
				generalThe Administrator, in
				consultation with the Secretary of State, may issue international offset
				credits in exchange for instruments in the nature of offset credits that are
				issued by an international body established pursuant to the United Nations
				Framework Convention on Climate Change, to a protocol to such Convention, or to
				a treaty that succeeds such Convention. The Administrator may issue
				international offset credits under this subsection only if, in addition to the
				requirements of subsection (b), the Administrator has determined that the
				international body that issued the instruments has implemented substantive and
				procedural requirements for the relevant project type that provide equal or
				greater assurance of the integrity of such instruments as is provided by the
				requirements of this part. Starting January 1, 2016, the Administrator shall
				issue no offset credit pursuant to this subsection if the activity generating
				the greenhouse gas emissions reductions or avoidance, or greenhouse gas
				sequestration, occurs in a country and sector identified by the Administrator
				under subsection (c).
										(2)RetirementThe Administrator, in consultation with the
				Secretary of State, shall seek, by whatever means appropriate, including
				agreements, arrangements, or technical cooperation with the international
				issuing body described in paragraph (1), to ensure that such body—
											(A)is notified of the
				Administrator’s issuance, under this subsection, of an international offset
				credit in exchange for an instrument issued by such international body;
				and
											(B)provides, to the
				extent feasible, for the disqualification of the instrument issued by such
				international body for subsequent use under any relevant foreign or
				international greenhouse gas regulatory program, regardless of whether such use
				is a sale, exchange, or submission to satisfy a compliance obligation.
											(e)Offsets from
				reduced deforestation
										(1)RequirementsThe Administrator, in accordance with the
				regulations promulgated under subsection (b)(1) and an agreement or arrangement
				described in subsection (b)(2)(A), shall issue international offset credits for
				greenhouse gas emission reductions achieved through activities to reduce
				deforestation only if, in addition to the requirements of subsection
				(b)—
											(A)the activity
				occurs in—
												(i)a
				country listed by the Administrator pursuant to paragraph (2);
												(ii)a
				state or province listed by the Administrator pursuant to paragraph (5);
				or
												(iii)a country listed
				by the Administrator pursuant to paragraph (6);
												(B)except as provided in paragraph (5) or (6),
				the quantity of the international offset credits is determined by comparing the
				national emissions from deforestation relative to a national deforestation
				baseline for that country established, in accordance with an agreement or
				arrangement described in subsection (b)(2)(A), pursuant to paragraph
				(4);
											(C)the reduction in
				emissions from deforestation has occurred before the issuance of the
				international offset credit and, taking into consideration relevant
				international standards, has been demonstrated using ground-based inventories,
				remote sensing technology, and other methodologies to ensure that all relevant
				carbon stocks are accounted;
											(D)the Administrator has made appropriate
				adjustments, such as discounting for any additional uncertainty, to account for
				circumstances specific to the country, including its technical capacity
				described in paragraph (2)(A);
											(E)the activity is designed, carried out, and
				managed—
												(i)in
				accordance with widely accepted, environmentally sustainable forest management
				practices;
												(ii)to promote or
				restore native forest species and ecosystems where practicable, and to avoid
				the introduction of invasive nonnative species;
												(iii)in a manner that gives due regard to the
				rights and interests of local communities, indigenous peoples, forest-dependent
				communities, and vulnerable social groups;
												(iv)with consultations with, and full
				participation of, local communities, indigenous peoples, and forest-dependent
				communities, in affected areas, as partners and primary stakeholders, prior to
				and during the design, planning, implementation, and monitoring and evaluation
				of activities; and
												(v)with equitable sharing of profits and
				benefits derived from offset credits with local communities, indigenous
				peoples, and forest-dependent communities; and
												(F)the reduction
				otherwise satisfies and is consistent with any relevant requirements
				established by an agreement reached under the auspices of the United Nations
				Framework Convention on Climate Change.
											(2)Eligible
				countriesThe Administrator,
				in consultation with the Secretary of State and the Administrator of the United
				States Agency for International Development, and in accordance with an
				agreement or arrangement described in subsection (b)(2)(A), shall establish,
				and periodically review and update, a list of the developing countries that
				have the capacity to participate in deforestation reduction activities at a
				national level, including—
											(A)the technical
				capacity to monitor, measure, report, and verify forest carbon fluxes for all
				significant sources of greenhouse gas emissions from deforestation with an
				acceptable level of uncertainty, as determined taking into account relevant
				internationally accepted methodologies, such as those established by the
				Intergovernmental Panel on Climate Change;
											(B)the institutional
				capacity to reduce emissions from deforestation, including strong forest
				governance and mechanisms to equitably distribute deforestation resources for
				local actions; and
											(C)a land use or
				forest sector strategic plan that—
												(i)assesses national and local drivers of
				deforestation and forest degradation and identifies reforms to national
				policies needed to address them;
												(ii)estimates the
				country’s emissions from deforestation and forest degradation;
												(iii)identifies
				improvements in data collection, monitoring, and institutional capacity
				necessary to implement a national deforestation reduction program; and
												(iv)establishes a
				timeline for implementing the program and transitioning to low-emissions
				development with respect to emissions from forest and land use
				activities.
												(3)Protection of
				interestsWith respect to an
				agreement or arrangement described in subsection (b)(2)(A) that addresses
				international offset credits under this subsection, the Administrator, in
				consultation with the Secretary of State and the Administrator of the United
				States Agency for International Development, shall seek to ensure the
				establishment and enforcement by such country of legal regimes, processes,
				standards, and safeguards that—
											(A)give due regard to the rights and interests
				of local communities, indigenous peoples, forest-dependent communities, and
				vulnerable social groups;
											(B)promote
				consultations with, and full participation of, forest-dependent communities and
				indigenous peoples in affected areas, as partners and primary stakeholders,
				prior to and during the design, planning, implementation, and monitoring and
				evaluation of activities; and
											(C)encourage equitable sharing of profits and
				benefits derived from international offset credits with local communities,
				indigenous peoples, and forest-dependent communities.
											(4)National
				deforestation baselineA national deforestation baseline
				established under this subsection shall—
											(A)be national in
				scope;
											(B)be consistent with
				nationally appropriate mitigation commitments or actions with respect to
				deforestation, taking into consideration the average annual historical
				deforestation rates of the country during a period of at least 5 years, the
				applicable drivers of deforestation, and other factors to ensure
				additionality;
											(C)establish a
				trajectory that would result in zero net deforestation by not later than 20
				years after the national deforestation baseline has been established;
											(D)be adjusted over
				time to take account of changing national circumstances;
											(E)be designed to
				account for all significant sources of greenhouse gas emissions from
				deforestation in the country; and
											(F)be consistent with
				the national deforestation baseline, if any, established for such country under
				section 754(d)(1) and (2).
											(5)State-level or
				province-level activities
											(A)Eligible states
				or provincesThe Administrator, in consultation with the
				Secretary of State and the Administrator of the United States Agency for
				International Development, shall establish within 2 years after the date of
				enactment of this title, and periodically review and update, a list of states
				or provinces in developing countries where—
												(i)the developing
				country is not included on the list of countries established pursuant to
				paragraph (6)(A);
												(ii)the state or
				province by itself is a major emitter of greenhouse gases from tropical
				deforestation on a scale commensurate to the emissions of other countries;
				and
												(iii)the state or
				province meets the eligibility criteria in paragraphs (2) and (3) for the
				geographic area under its jurisdiction.
												(B)ActivitiesThe
				Administrator may issue international offset credits for greenhouse gas
				emission reductions achieved through activities to reduce deforestation at a
				state or provincial level that meet the requirements of this section. Such
				credits shall be determined by comparing the emissions from deforestation
				within that state or province relative to the state or province deforestation
				baseline for that state or province established, in accordance with an
				agreement or arrangement described in subsection (b)(2)(A), pursuant to
				subparagraph (C) of this paragraph.
											(C)State or
				province deforestation baselineA state or province deforestation
				baseline shall—
												(i)be
				consistent with any existing nationally appropriate mitigation commitments or
				actions for the country in which the activity is occurring, taking into
				consideration the average annual historical deforestation rates of the state or
				province during a period of at least 5 years, relevant drivers of
				deforestation, and other factors to ensure additionality;
												(ii)establish a
				trajectory that would result in zero net deforestation by not later than 20
				years after the state or province deforestation baseline has been established;
				and
												(iii)be designed to
				account for all significant sources of greenhouse gas emissions from
				deforestation in the state or province and adjusted to fully account for
				emissions leakage outside the state or province.
												(D)Phase
				outBeginning 5 years after
				the first calendar year for which a covered entity must demonstrate compliance
				with section 722(a), the Administrator shall issue no further international
				offset credits for eligible state-level or province-level activities to reduce
				deforestation pursuant to this paragraph.
											(6)Projects and
				programs to reduce deforestation
											(A)Eligible
				countriesThe Administrator,
				in consultation with the Secretary of State and the Administrator of the United
				States Agency for International Development, shall establish within 2 years
				after the date of enactment of this title, and periodically review and update,
				a list of developing countries each of which—
												(i)the Administrator
				determines, based on recent, credible, and reliable emissions data, accounts
				for less than 1 percent of global greenhouse gas emissions and less than 3
				percent of global forest-sector and land use change greenhouse gas emissions;
				and
												(ii)has, or in the
				determination of the Administrator is making a good faith effort to develop, a
				land use or forest sector strategic plan that meets the criteria described in
				paragraph (2)(C).
												(B)ActivitiesThe
				Administrator may issue international offset credits for greenhouse gas
				emission reductions achieved through project or program level activities to
				reduce deforestation in countries listed under subparagraph (A) that meet the
				requirements of this section. The quantity of international offset credits
				shall be determined by comparing the project-level or program-level emissions
				from deforestation to a deforestation baseline for such project or program
				established pursuant to subparagraph (C).
											(C)Project-level or
				program-level baselineA
				project-level or program-level deforestation baseline shall—
												(i)be
				consistent with any existing nationally appropriate mitigation commitments or
				actions for the country in which the project or program is occurring, taking
				into consideration the average annual historical deforestation rates relevant
				to the specific project or program during a period of at least 5 years,
				applicable drivers of deforestation, and other factors to ensure
				additionality;
												(ii)be designed to
				account for all significant sources of greenhouse gas emissions from
				deforestation in the project or program boundary; and
												(iii)be adjusted to
				fully account for emissions leakage outside the project or program
				boundary.
												(D)Phase
				out(i)Beginning 5 years after
				the first calendar year for which a covered entity must demonstrate compliance
				with section 722(a), the Administrator shall issue no further international
				offset credits for project-level or program-level activities pursuant to this
				paragraph, except as provided in clause (ii).
												(ii)The Administrator may extend the
				phase out deadline for the issuance of international offset credits under this
				paragraph by up to 8 years with respect to eligible activities taking place in
				a least developed country, which for purposes of this paragraph is defined as a
				foreign country that the United Nations has identified as among the least
				developed of developing countries at the time that the Administrator determines
				to provide an extension, if the Administrator, in consultation with the
				Secretary of State and the Administrator of the United States Agency for
				International Development, determines the country—
													(I)lacks sufficient capacity to adopt and
				implement effective programs to achieve reductions in deforestation measured
				against national baselines;
													(II)is receiving support under part E to
				develop such capacity; and
													(III)has developed and is working to
				implement a credible national strategy or plan to reduce deforestation.
													(7)DeforestationIn
				implementing this subsection, the Administrator, taking into consideration the
				recommendations of the Advisory Board, may include forest degradation, or soil
				carbon losses associated with forested wetlands or peatlands, within the
				meaning of deforestation.
										(8)ConsultationIn
				implementing this subsection, the Administrator shall consult with the
				Secretary of Agriculture on relevant matters within such Secretary’s area of
				expertise.
										(f)Modification of
				requirementsIn promulgating
				regulations under subsection (b)(1) with respect to the issuance of
				international offset credits under subsection (c), (d), or (e), the
				Administrator, in consultation with the Secretary of State and the
				Administrator of the United States Agency for International Development, may
				modify or omit a requirement of this part (excluding the requirements of this
				section) if the Administrator determines that the application of that
				requirement to such subsection is not feasible. In modifying or omitting such a
				requirement on the basis of infeasibility, the Administrator, in consultation
				with the Secretary of State and the Administrator of the United States Agency
				for International Development, shall ensure, with an adequate margin of safety,
				the integrity of international offset credits issued under this section and of
				the greenhouse gas emissions cap established pursuant to section 703.
									(g)Avoiding double
				countingThe Administrator,
				in consultation with the Secretary of State, shall seek, by whatever means
				appropriate, including agreements, arrangements, or technical cooperation, to
				ensure that activities on the basis of which international offset credits are
				issued under this section are not used for compliance with an obligation to
				reduce or avoid greenhouse gas emissions, or increase greenhouse gas
				sequestration, under a foreign or international regulatory system. In addition,
				no international offset credits shall be issued for emission reductions from
				activities with respect to which emission allowances were allocated under
				section 781 for distribution under part E.
									(h)LimitationThe
				Administrator shall not issue international offset credits generated by
				projects based on the destruction of hydrofluorocarbons.
									ESupplemental
				Emissions Reductions from Reduced Deforestation
								751.DefinitionsIn this part:
									(1)Leakage
				prevention activitiesThe term leakage prevention
				activities means activities in developing countries that are directed
				at preserving existing forest carbon stocks, including forested wetlands and
				peatlands, that might, absent such activities, be lost through leakage.
									(2)National
				deforestation reduction activitiesThe term national
				deforestation reduction activities means activities in developing
				countries that reduce a quantity of greenhouse gas emissions from deforestation
				that is calculated by measuring actual emissions against a national
				deforestation baseline established pursuant to section 754(d)(1) and
				(2).
									(3)Subnational
				deforestation reduction activitiesThe term subnational
				deforestation reduction activities means activities in developing
				countries that reduce a quantity of greenhouse gas emissions from deforestation
				that are calculated by measuring actual emissions using an appropriate baseline
				established by the Administrator that is less than national in scope.
									(4)Supplemental
				emissions reductionsThe term supplemental emissions
				reductions means greenhouse gas emissions reductions achieved from
				reduced or avoided deforestation under this part.
									(5)USAIDThe
				term USAID means the United States Agency for International
				Development.
									752.FindingsCongress finds that—
									(1)as part of a
				global effort to mitigate climate change, it is in the national interest of the
				United States to assist developing countries to reduce and ultimately halt
				emissions from deforestation;
									(2)deforestation is
				one of the largest sources of greenhouse gas emissions in developing countries,
				amounting to roughly 20 percent of overall emissions globally;
									(3)recent scientific
				analysis shows that it will be substantially more difficult to limit the
				increase in global temperatures to less than 2 degrees centigrade above
				preindustrial levels without reducing and ultimately halting net emissions from
				deforestation;
									(4)reducing emissions
				from deforestation is highly cost-effective, compared to many other sources of
				emissions reductions;
									(5)in addition to
				contributing significantly to worldwide efforts to address global warming,
				assistance under this part will generate significant environmental and social
				cobenefits, including protection of biodiversity, ecosystem services, and
				forest-related livelihoods; and
									(6)under the Bali
				Action Plan, developed country parties to the United Nations Framework
				Convention on Climate Change, including the United States, committed to
				enhanced action on the provision of financial resources and investment
				to support action on mitigation and adaptation and technology
				cooperation, including, inter alia, consideration of improved
				access to adequate, predictable, and sustainable financial resources and
				financial and technical support, and the provision of new and additional
				resources, including official and concessional funding for developing country
				parties .
									753.Supplemental
				emissions reductions through reduced deforestation
									(a)RegulationsNot
				later than 2 years after the date of enactment of this title, the
				Administrator, in consultation with the Administrator of USAID and any other
				appropriate agencies, shall promulgate regulations establishing a program to
				use emission allowances set aside for this purpose under section 781 to reduce
				greenhouse gas emissions from deforestation in developing countries in
				accordance with the requirements of this part.
									(b)ObjectivesThe
				objectives of the program established under this section shall be to—
										(1)achieve
				supplemental emissions reductions of at least 720,000,000 tons of carbon
				dioxide equivalent in 2020, a cumulative amount of at least 6,000,000,000 tons
				of carbon dioxide equivalent by December 31, 2025, and additional supplemental
				emissions reductions in subsequent years;
										(2)build capacity to
				reduce deforestation in developing countries experiencing deforestation,
				including preparing developing countries to participate in international
				markets for international offset credits for reduced emissions from
				deforestation; and
										(3)preserve existing
				forest carbon stocks in countries where such forest carbon may be vulnerable to
				international leakage, particularly in developing countries with largely intact
				native forests.
										754.Requirements
				for international deforestation reduction program
									(a)Eligible
				countriesThe Administrator may support activities under this
				part only with respect to a developing country that—
										(1)the Administrator,
				in consultation with the Administrator of USAID, determines is experiencing
				deforestation or forest degradation or has standing forest carbon stocks that
				may be at risk of deforestation or degradation; and
										(2)has entered into a
				bilateral or multilateral agreement or arrangement with the United States
				establishing the conditions of its participation in the program established
				under this part, which shall include an agreement to meet the standards
				established under subsection (d) for the activities to which those standards
				apply.
										(b)Activities
										(1)Authorized
				activitiesSubject to the requirements of this part, the
				Administrator, in consultation with the Administrator of USAID, may support
				activities to achieve the objectives identified in section 753(b),
				including—
											(A)national
				deforestation reduction activities;
											(B)subnational
				deforestation reduction activities, including pilot activities that reduce
				greenhouse gas emissions but are subject to significant uncertainty;
											(C)activities to
				measure, monitor, and verify deforestation, avoided deforestation, and
				deforestation rates;
											(D)leakage prevention
				activities;
											(E)development of
				measurement, monitoring, and verification capacities to enable a country to
				quantify supplemental emissions reductions and to generate for sale offset
				credits from reduced or avoided deforestation;
											(F)development of
				governance structures to reduce deforestation and illegal logging;
											(G)enforcement of
				requirements for reduced deforestation or forest conservation;
											(H)efforts to combat
				illegal logging and increase enforcement cooperation;
											(I)providing
				incentives for policy reforms to achieve the objectives identified in section
				753(b); and
											(J)monitoring and
				evaluation of the results of the activities conducted under this
				section.
											(2)Activities
				selected by USAID
											(A)The Administrator
				of USAID, in consultation with the Administrator, may select for support and
				implementation pursuant to subsection (c) any of the activities described in
				paragraph (1), consistent with this part and the regulations promulgated under
				subsection (d), and subject to the requirement to achieve the objectives listed
				in section 753(b)(1).
											(B)With respect to
				the activities listed in subparagraphs (D) through (J) of paragraph (1), the
				Administrator of USAID, in consultation with the Administrator, shall have
				primary but not exclusive responsibility for selecting the activities to be
				supported and implemented.
											(3)Interagency
				coordinationThe Administrator and the Administrator of USAID
				shall jointly develop and biennially update a strategic plan for meeting the
				objectives listed in section 753(b) and shall execute a memorandum of
				understanding delineating the agencies’ respective roles in implementing this
				part.
										(c)Mechanisms
										(1)In
				generalThe Administrator may support activities to achieve the
				objectives identified in section 753(b) by—
											(A)developing and
				implementing programs and projects that achieve such objectives; and
											(B)distributing
				emission allowances to a country that is eligible under subsection (a), to a
				private or public group (including international organizations), or to an
				international fund established by an international agreement to which the
				United States is a party, to carry out activities to achieve such
				objectives.
											(2)USAID
				activitiesWith respect to activities selected and implemented by
				the Administrator of USAID pursuant to subsection (b)(2), the Administrator
				shall distribute emission allowances as provided in paragraph (1) of this
				subsection based upon the direction of the Administrator of USAID, subject to
				the availability of allowances for such activities.
										(3)Implementation
				through international organizationsIf support is distributed
				through an international organization, the agency responsible for selecting
				activities in accordance with subsection (b)(1) or (2), in consultation with
				the Secretary of State, shall ensure the establishment and implementation of
				adequate mechanisms to apply and enforce the eligibility requirements and other
				requirements of this section.
										(4)Role of the
				secretary of stateThe Administrator may not distribute emission
				allowances under this part to the government of another country or to an
				international organization or international fund unless the Secretary of State
				has concurred with such distribution.
										(d)StandardsThe
				Administrator, in consultation with the Administrator of USAID, shall
				promulgate regulations establishing standards to ensure that supplemental
				emissions reductions achieved through supported activities are additional,
				measurable, verifiable, permanent, and monitored, and account for leakage and
				uncertainty. In addition, such standards shall—
										(1)require the
				establishment of a national deforestation baseline for each country with
				national deforestation reduction activities that is used to account for
				reductions achieved from such activities;
										(2)provide that a
				national deforestation baseline established under paragraph (1) shall—
											(A)be national in
				scope;
											(B)be consistent with
				nationally appropriate mitigation commitments or actions with respect to
				deforestation, taking into consideration the average annual historical
				deforestation rates of the country during a period of at least 5 years, the
				applicable drivers of deforestation, and other factors to ensure
				additionality;
											(C)establish a
				trajectory that would result in zero net deforestation by not later than 20
				years from the date the baseline is established;
											(D)be adjusted over
				time to take account of changing national circumstances;
											(E)be designed to
				account for all significant sources of greenhouse gas emissions from
				deforestation in the country; and
											(F)be consistent with
				the national deforestation baseline, if any, established for such country under
				section 743(e)(4);
											(3)with respect to
				support provided pursuant to subsection (b)(1)(A) or (B), require supplemental
				emissions reductions to be achieved and verified prior to compensation through
				the distribution of emission allowances under this part;
										(4)with respect to
				accounting for subnational deforestation reduction activities that lack the
				standardized or precise measurement and monitoring techniques needed for a full
				accounting of changes in emissions or baselines, or are subject to other
				sources of uncertainty, apply a conservative discount factor to reflect the
				uncertainty regarding the levels of reductions achieved;
										(5)ensure that
				activities under this part shall be designed, carried out, and managed—
											(A)in accordance with
				widely accepted, environmentally sustainable forest management
				practices;
											(B)to promote or
				restore native forest species and ecosystems where practicable, and to avoid
				the introduction of invasive nonnative species;
											(C)in a manner that
				gives due regard to the rights and interests of local communities, indigenous
				peoples, forest-dependent communities, and vulnerable social groups;
											(D)with consultations
				with, and full participation of, local communities, indigenous peoples, and
				forest-dependent communities in affected areas, as partners and primary
				stakeholders, prior to and during the design, planning, implementation, and
				monitoring and evaluation of activities; and
											(E)with equitable
				sharing of profits and benefits derived from the activities with local
				communities, indigenous peoples, and forest-dependent communities; and
											(6)with respect to
				support for all activities under this part, seek to ensure the establishment
				and enforcement, by the country in which the activities occur, of legal
				regimes, standards, processes, and safeguards that—
											(A)give due regard to
				the rights and interests of local communities, indigenous peoples,
				forest-dependent communities, and vulnerable social groups;
											(B)promote
				consultations with local communities and indigenous peoples and
				forest-dependent communities in affected areas, as partners and primary
				stakeholders, prior to and during the design, planning, implementation,
				monitoring, and evaluation of activities under this part; and
											(C)encourage
				equitable sharing of profits and benefits from incentives for emissions
				reductions or leakage prevention with local communities, indigenous peoples,
				and forest-dependent communities.
											(e)Scope(1)The Administrator shall
				include within the scope of activities under this part reduced emissions from
				forest degradation.
										(2)The Administrator, in consultation with the
				Administrator of USAID, may decide, taking into account any advice from the
				Advisory Board, to expand, where appropriate, the scope of activities under
				this part to include reduced soil carbon-derived emissions associated with
				deforestation and degradation of forested wetlands and peatlands.
										(f)AccountingThe
				Administrator shall establish a publicly accessible registry of the
				supplemental emissions reductions achieved through support provided under this
				part each year, after appropriately discounting for uncertainty and other
				relevant factors as required by the standards established under subsection
				(d).
									(g)Transition to
				national reductionsBeginning 5 years after the date that a
				country entered into the agreement or arrangement required under subsection
				(a)(2), the Administrator shall provide no further compensation through
				emission allowances to that country under this part for any subnational
				deforestation reduction activities, except that the Administrator may extend
				this period by an additional 5 years if the Administrator, in consultation with
				the Administrator of USAID, determines that—
										(1)the country is
				making substantial progress towards adopting and implementing a program to
				achieve reductions in deforestation measured against a national
				baseline;
										(2)the greenhouse gas
				emissions reductions achieved are not resulting in significant leakage;
				and
										(3)the greenhouse gas
				emissions reductions achieved are being appropriately discounted to account for
				any leakage that is occurring.
										The
				limitation under this subsection shall not apply to support for activities to
				further the objectives listed in section 753(b)(2) or (3).(h)Coordination
				with U.S. foreign assistanceSubject to the direction of the
				President, the Administrator and the Administrator of USAID shall, to the
				extent practicable and consistent with the objectives of this program, seek to
				align activities under this section with broader development, poverty
				alleviation, or natural resource management objectives and initiatives in the
				recipient country.
									(i)Support as
				supplementThe provision of
				support for activities under this part shall be used to supplement, and not to
				supplant, any other Federal, State, or local support available to carry out
				such qualifying activities under this part.
									(j)Not eligible for
				offset creditActivities that receive support under this part
				shall not be issued offset credits for the greenhouse gas emissions reductions
				or avoidance, or greenhouse gas sequestration, produced by such
				activities.
									755.Reports and
				reviews
									(a)ReportsNot
				later than January 1, 2014, and annually thereafter, the Administrator and the
				Administrator of USAID shall submit to the Committee on Energy and Commerce and
				the Committee on Foreign Affairs of the House of Representatives, and the
				Committee on Environment and Public Works and the Committee on Foreign
				Relations of the Senate, and make available to the public, a report on the
				support provided under this part during the prior fiscal year. The report shall
				include—
										(1)a statement of the
				quantity of supplemental emissions reductions for which compensation in the
				form of emission allowances was provided under this part during the prior
				fiscal year, as registered by the Administrator under section 754(f);
				and
										(2)a description of
				the national and subnational deforestation reduction activities,
				capacity-building activities, and leakage prevention activities supported under
				this part, including a statement of the quantity of emission allowances
				distributed to each recipient for each activity during the prior fiscal year,
				and a description of what was accomplished through each of the
				activities.
										(b)ReviewsNot
				later than 4 years after the date of enactment of this title and every 5 years
				thereafter, the Administrator and the Administrator of USAID, taking into
				consideration any evaluation by or recommendations from the Advisory Board
				established under section 731, shall conduct a review of the activities
				undertaken pursuant to this part and make any appropriate changes in the
				program established under this part, consistent with the requirements of this
				part, based on the findings of the review. The review shall include the effects
				of the activities on—
										(1)total documented
				carbon stocks of each country that directly or indirectly received support
				under this part compared with such country’s national deforestation baseline
				established under section 754(d)(1) and (2);
										(2)the number of
				countries with the capacity to generate for sale instruments in the nature of
				offset credits from forest-related activities, and the amount of such
				activities;
										(3)forest governance
				in each country that directly or indirectly received support under this
				part;
										(4)indigenous peoples
				and forest-dependent communities residing in areas affected by such
				activities;
										(5)biodiversity and
				ecosystem services within forested areas associated with the activities;
										(6)subnational and
				international leakage; and
										(7)any program or
				mechanism established under the United Nations Framework Convention on Climate
				Change related to greenhouse gas emissions from deforestation.
										756.Legal effect of
				part
									(1)In
				generalNothing in this part supersedes, limits, or otherwise
				affects any restriction imposed by Federal law (including regulations) on any
				interaction between an entity located in the United States and an entity
				located in a foreign country.
									(2)Role of the
				secretary of stateNothing in this part shall be construed as
				affecting the role of the Secretary of State or the responsibilities of the
				Secretary under section 622(c) of the Foreign Assistance Act of
				1961.
									.
				312.DefinitionsTitle VII of the Clean Air Act, as added by
			 section 311 of this Act, is amended by inserting before part A the following
			 new section:
					
						700.DefinitionsIn this title:
							(1)AdditionalThe term additional, when
				used with respect to reductions or avoidance of greenhouse gas emissions, or to
				sequestration of greenhouse gases, means reductions, avoidance, or
				sequestration that result in a lower level of net greenhouse gas emissions or
				atmospheric concentrations than would occur in the absence of an offset
				project.
							(2)AdditionalityThe term additionality means
				the extent to which reductions or avoidance of greenhouse gas emissions, or
				sequestration of greenhouse gases, are additional.
							(3)Advisory
				boardThe term Advisory Board means the Offsets
				Integrity Advisory Board established under section 731.
							(4)AffiliatedThe
				term affiliated—
								(A)when used in
				relation to an entity means owned or controlled by, or under common ownership
				or control with, another entity, as determined by the Administrator; and
								(B)when used in relation to a natural gas
				local distribution company, means owned or controlled by, or under common
				ownership or control with, another natural gas local distribution company, as
				determined by the Administrator.
								(5)AllowanceThe term allowance means a
				limited authorization to emit, or have attributable greenhouse gas emissions in
				an amount of, 1 ton of carbon dioxide equivalent of a greenhouse gas in
				accordance with this title. Such term includes an emission allowance, a
				compensatory allowance, and an international emission allowance, but does not
				include an international reserve allowance established under section
				766.
							(6)Attributable
				greenhouse gas emissionsThe
				term attributable greenhouse gas emissions, for a given calendar
				year, means—
								(A)for a covered entity that is a fuel
				producer or importer described in paragraph (13)(B), greenhouse gases that
				would be emitted from the combustion of any petroleum-based or coal-based
				liquid fuel, petroleum coke, or natural gas liquid, produced or imported by
				that covered entity during that calendar year for sale or distribution in
				interstate commerce, assuming no capture and sequestration of any greenhouse
				gas emissions;
								(B)for a covered
				entity that is an industrial gas producer or importer described in paragraph
				(13)(C), the tons of carbon dioxide equivalent of any gas described in clauses
				(i) through (vi) of paragraph (13)(C)—
									(i)produced or
				imported by such covered entity during that calendar year for sale or
				distribution in interstate commerce; or
									(ii)released as
				fugitive emissions in the production of fluorinated gas; and
									(C)for a natural gas
				local distribution company described in paragraph (13)(J), greenhouse gases
				that would be emitted from the combustion of the natural gas, and any other gas
				meeting the specifications for commingling with natural gas for purposes of
				delivery, that such entity delivered during that calendar year to customers
				that are not covered entities, assuming no capture and sequestration of that
				greenhouse gas.
								(7)Biological
				sequestration; biologically sequesteredThe terms
				biological sequestration and biologically
				sequestered mean the removal of greenhouse gases from the atmosphere by
				terrestrial biological means, such as by growing plants, and the storage of
				those greenhouse gases in plants or soils.
							(8)Capped
				emissionsThe term
				capped emissions means greenhouse gas emissions to which section
				722 applies, including emissions from the combustion of natural gas,
				petroleum-based or coal-based liquid fuel, petroleum coke, or natural gas
				liquid to which section 722(b)(2) or (8) applies.
							(9)Capped
				sourceThe term capped source means a source that
				directly emits capped emissions.
							(10)Carbon dioxide
				equivalentThe term carbon dioxide equivalent
				means the unit of measure, expressed in metric tons, of greenhouse gases as
				provided under section 711 or 712.
							(11)Carbon
				stockThe term carbon
				stock means the quantity of carbon contained in a biological reservoir
				or system which has the capacity to accumulate or release carbon.
							(12)Compensatory
				allowanceThe term compensatory allowance means an
				allowance issued under section 721(f).
							(13)Covered
				entityThe term covered entity means each of the
				following:
								(A)Any electricity
				source.
								(B)Any stationary source that produces, and
				any entity that (or any group of two or more affiliated entities that, in the
				aggregate) imports, for sale or distribution in interstate commerce in 2008 or
				any subsequent year, petroleum-based or coal-based liquid fuel, petroleum coke,
				or natural gas liquid, the combustion of which would emit 25,000 or more tons
				of carbon dioxide equivalent, as determined by the Administrator.
								(C)Any stationary source that produces, and
				any entity that (or any group of two or more affiliated entities that, in the
				aggregate) imports, for sale or distribution in interstate commerce, in bulk,
				or in products designated by the Administrator, in 2008 or any subsequent year
				25,000 or more tons of carbon dioxide equivalent of—
									(i)fossil fuel-based
				carbon dioxide;
									(ii)nitrous
				oxide;
									(iii)perfluorocarbons;
									(iv)sulfur
				hexafluoride;
									(v)any other
				fluorinated gas, except for nitrogen trifluoride, that is a greenhouse gas, as
				designated by the Administrator under section 711; or
									(vi)any combination
				of greenhouse gases described in clauses (i) through (v).
									(D)Any stationary
				source that has emitted 25,000 or more tons of carbon dioxide equivalent of
				nitrogen trifluoride in 2008 or any subsequent year.
								(E)Any geologic
				sequestration site.
								(F)Any stationary
				source in the following industrial sectors:
									(i)Adipic acid
				production.
									(ii)Primary aluminum
				production.
									(iii)Ammonia
				manufacturing.
									(iv)Cement
				production, excluding grinding-only operations.
									(v)Hydrochlorofluorocarbon
				production.
									(vi)Lime
				manufacturing.
									(vii)Nitric acid
				production.
									(viii)Petroleum
				refining.
									(ix)Phosphoric acid
				production.
									(x)Silicon carbide
				production.
									(xi)Soda ash
				production.
									(xii)Titanium dioxide
				production.
									(xiii)Coal-based
				liquid or gaseous fuel production.
									(G)Any stationary
				source in the chemical or petrochemical sector that, in 2008 or any subsequent
				year—
									(i)produces
				acrylonitrile, carbon black, ethylene, ethylene dichloride, ethylene oxide, or
				methanol; or
									(ii)produces a
				chemical or petrochemical product if producing that product results in annual
				combustion plus process emissions of 25,000 or more tons of carbon dioxide
				equivalent.
									(H)Any stationary
				source that—
									(i)is
				in one of the following industrial sectors: ethanol production; ferroalloy
				production; fluorinated gas production; food processing; glass production;
				hydrogen production; iron and steel production; lead production; pulp and paper
				manufacturing; and zinc production; and
									(ii)has emitted
				25,000 or more tons of carbon dioxide equivalent in 2008 or any subsequent
				year.
									(I)Any fossil
				fuel-fired combustion device (such as a boiler) or grouping of such devices
				that—
									(i)is
				all or part of an industrial source not specified in subparagraph (D), (F),
				(G), or (H); and
									(ii)has emitted
				25,000 or more tons of carbon dioxide equivalent in 2008 or any subsequent
				year.
									(J)Any natural gas local distribution company
				that (or any group of 2 or more affiliated natural gas local distribution
				companies that, in the aggregate), in 2008 or any subsequent year, delivers
				460,000,000 cubic feet or more of natural gas, and any other gas meeting the
				specifications for commingling with natural gas for purposes of delivery, to
				customers that are not covered entities.
								(14)Crediting
				periodThe term crediting period means the period
				with respect to which an offset project is eligible to earn offset credits
				under part D, as determined under section 734(c).
							(15)Designated
				representativeThe term
				designated representative means, with respect to a covered
				entity, a reporting entity (as defined in section 713), an offset project
				developer, or any other entity receiving or holding allowances, offset credits,
				or term offset credits under this title, an individual authorized, through a
				certificate of representation submitted to the Administrator by the owners and
				operators or similar entity official, to represent the owners and operators or
				similar entity official in all matters pertaining to this title (including the
				holding, transfer, or disposition of allowances or offset credits), and to make
				all submissions to the Administrator under this title.
							(16)Developing
				countryThe term
				developing country means a country eligible to receive official
				development assistance according to the income guidelines of the Development
				Assistance Committee of the Organization for Economic Cooperation and
				Development.
							(17)Domestic offset
				creditFor purposes of part
				D, the term domestic offset credit means an offset credit issued
				under part D, other than an international offset credit. For purposes of part
				C, the term means any offset credit issued under the American Clean Energy and
				Security Act of 2009, or the amendments made thereby. The term does not include
				a term offset credit.
							(18)Electricity
				sourceThe term
				electricity source means a stationary source that includes one
				or more utility units.
							(19)EmissionThe term emission means the
				release of a greenhouse gas into the ambient air. Such term does not include
				gases that are captured and geologically sequestered, except to the extent that
				they are later released into the atmosphere, in which case compliance must be
				demonstrated pursuant to section 722(b)(5).
							(20)Emission
				allowanceThe term emission allowance means an
				allowance established under section 721(a) or section 726(g)(2) or
				(h)(1)(C).
							(21)Fair market
				valueThe term fair market value means the average
				daily closing price on registered exchanges or, if such a price is unavailable,
				the average price as determined by the Administrator, during a specified time
				period, of an emission allowance.
							(22)Federal
				landThe term Federal
				land means land that is owned by the United States, other than land
				held in trust for an Indian or Indian tribe.
							(23)Fossil
				fuelThe term fossil fuel means natural gas,
				petroleum, or coal, or any form of solid, liquid, or gaseous fuel derived from
				such material, including consumer products that are derived from such materials
				and are combusted.
							(24)Fossil
				fuel-firedThe term fossil fuel-fired means
				powered by combustion of fossil fuel, alone or in combination with any other
				fuel, regardless of the percentage of fossil fuel consumed.
							(25)Fugitive
				emissionsThe term fugitive emissions means
				emissions from leaks, valves, joints, or other small openings in pipes, ducts,
				or other equipment, or from vents.
							(26)Geologic
				sequestration; geologically sequesteredThe terms geologic
				sequestration and geologically sequestered mean the
				sequestration of greenhouse gases in subsurface geologic formations for
				purposes of permanent storage.
							(27)Geologic
				sequestration siteThe term geologic sequestration
				site means a site where carbon dioxide is geologically
				sequestered.
							(28)Greenhouse
				gasThe term
				greenhouse gas means any gas described in section 711(a) or
				designated under section 711, except to the extent that it is regulated under
				title VI.
							(29)HoldThe term hold means, with
				respect to an allowance, offset credit, or term offset credit, to have in the
				appropriate account in the allowance tracking system established under section
				724(d), or submit to the Administrator for recording in such account.
							(30)Industrial
				sourceThe term
				industrial source means any stationary source that—
								(A)is not an
				electricity source; and
								(B)is in—
									(i)the manufacturing
				sector (as defined in North American Industrial Classification System codes 31,
				32, and 33); or
									(ii)the natural gas
				processing or natural gas pipeline transportation sector (as defined in North
				American Industrial Classification System codes 211112 and 486210).
									(31)International
				emission allowanceThe term international emission
				allowance means a tradable authorization to emit 1 ton of carbon
				dioxide equivalent of greenhouse gas that is issued by a national or
				supranational foreign government pursuant to a qualifying international program
				designated by the Administrator pursuant to section 728(a).
							(32)International
				offset creditThe term international offset credit
				means an offset credit issued by the Administrator under section 743.
							(33)LeakageExcept
				as provided in part F, the term leakage means a significant
				increase in greenhouse gas emissions, or significant decrease in sequestration,
				which is caused by an offset project or activities under part E and occurs
				outside the boundaries of the offset project or the relevant program or project
				under part E.
							(34)Mineral
				sequestrationThe term mineral sequestration means
				sequestration of carbon dioxide from the atmosphere by capturing carbon dioxide
				into a permanent mineral, such as the aqueous precipitation of carbonate
				minerals that results in the storage of carbon dioxide in a mineral
				form.
							(35)Natural gas
				liquidThe term
				natural gas liquid means ethane, butane, isobutane, natural
				gasoline, and propane.
							(36)Natural gas
				local distribution companyThe term natural gas local
				distribution company has the meaning given the term local
				distribution company in section 2(17) of the Natural Gas Policy Act of
				1978 (15 U.S.C.
				3301(17)).
							(37)Offset
				creditFor purposes of this
				section and part D, the term offset credit means an offset
				credit issued under part D. For purposes of part C, the term means any offset
				credit issued under the American Clean Energy and Security Act of 2009, or the
				amendments made thereby. The term does not include a term offset credit.
							(38)Offset
				projectThe term offset project means a project or
				activity that reduces or avoids greenhouse gas emissions, or sequesters
				greenhouse gases, and for which offset credits are or may be issued under part
				D.
							(39)Offset project
				developerThe term offset project developer means
				the individual or entity designated as the offset project developer in an
				offset project approval petition under section 735(c)(1).
							(40)PetroleumThe
				term petroleum includes crude oil, tar sands, oil shale, and
				heavy oils.
							(41)Renewable
				biomassThe term
				renewable biomass means any of the following:
								(A)Materials, pre-commercial thinnings, or
				removed invasive species from National Forest System land and public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C.
				1702)), including those that are byproducts of preventive
				treatments (such as trees, wood, brush, thinnings, chips, and slash), that are
				removed as part of a federally recognized timber sale, or that are removed to
				reduce hazardous fuels, to reduce or contain disease or insect infestation, or
				to restore ecosystem health, and that are—
									(i)not from components of the National
				Wilderness Preservation System, Wilderness Study Areas, Inventoried Roadless
				Areas, old growth stands, late-successional stands (except for dead, severely
				damaged, or badly infested trees), components of the National Landscape
				Conservation System, National Monuments, National Conservation Areas,
				Designated Primitive Areas, or Wild and Scenic Rivers corridors;
									(ii)harvested in
				environmentally sustainable quantities, as determined by the appropriate
				Federal land manager; and
									(iii)harvested in
				accordance with Federal and State law, and applicable land management
				plans.
									(B)Any organic matter
				that is available on a renewable or recurring basis from non-Federal land or
				land belonging to an Indian or Indian tribe that is held in trust by the United
				States or subject to a restriction against alienation imposed by the United
				States, including—
									(i)renewable plant
				material, including—
										(I)feed
				grains;
										(II)other
				agricultural commodities;
										(III)other plants and
				trees; and
										(IV)algae; and
										(ii)waste material,
				including—
										(I)crop
				residue;
										(II)other vegetative
				waste material (including wood waste and wood residues);
										(III)animal waste and
				byproducts (including fats, oils, greases, and manure);
										(IV)construction
				waste; and
										(V)food waste and
				yard waste.
										(C)Residues and
				byproducts from wood, pulp, or paper products facilities.
								(42)RetireThe term retire, with
				respect to an allowance, offset credit, or term offset credit, established or
				issued under the American Clean Energy and Security Act of 2009 or the
				amendments made thereby, means to disqualify such allowance or offset credit
				for any subsequent use under this title, regardless of whether the use is a
				sale, exchange, or submission of the allowance, offset credit, or term offset
				credit to satisfy a compliance obligation.
							(43)ReversalThe
				term reversal means an intentional or unintentional loss of
				sequestered greenhouse gases to the atmosphere.
							(44)Sequestered and
				sequestrationThe terms
				sequestered and sequestration mean the
				separation, isolation, or removal of greenhouse gases from the atmosphere, as
				determined by the Administrator. The terms include biological, geologic, and
				mineral sequestration, but do not include ocean fertilization
				techniques.
							(45)Stationary
				sourceThe term
				stationary source means any integrated operation comprising any
				plant, building, structure, or stationary equipment, including support
				buildings and equipment, that is located within one or more contiguous or
				adjacent properties, is under common control of the same person or persons, and
				emits or may emit a greenhouse gas.
							(46)Strategic
				reserve allowanceThe term strategic reserve
				allowance means an emission allowance reserved for, transferred to, or
				deposited in the strategic reserve under section 726.
							(47)TonThe
				term ton means metric ton.
							(48)Uncapped
				emissionsThe term
				uncapped emissions means emissions of greenhouse gases emitted
				after December 31, 2011, that are not capped emissions.
							(49)United States
				greenhouse gas emissionsThe
				term United States greenhouse gas emissions means the total
				quantity of annual greenhouse gas emissions from the United States, as
				calculated by the Administrator and reported to the United Nations Framework
				Convention on Climate Change Secretariat.
							(50)Utility
				unitThe term utility
				unit means a combustion device that, on January 1, 2009, or any date
				thereafter, is fossil fuel-fired and serves a generator that produces
				electricity for sale, unless such combustion device, during the 12-month period
				starting the later of January 1, 2009, or the commencement of commercial
				operation and each calendar year starting after such later date—
								(A)is part of an
				integrated cycle system that cogenerates steam and electricity during normal
				operation and that supplies one-third or less of its potential electric output
				capacity and 25 MW or less of electrical output for sale; or
								(B)combusts materials
				of which more than 95 percent is municipal solid waste on a heat input
				basis.
								(51)Vintage
				yearThe term vintage year means the calendar year
				for which an emission allowance is established under section 721(a) or which is
				assigned to an emission allowance under section 726(g)(3)(A), except that the
				vintage year for a strategic reserve allowance shall be the year in which such
				allowance is purchased at
				auction.
							.
				BDisposition of
			 allowances
				321.Disposition of
			 allowances for global warming pollution reduction programTitle VII of the Clean Air Act, as added by
			 section 311 of this Act, is amended by adding at the end the following
			 part:
					
						HDisposition of
				allowances
							781.Allocation of
				allowances for supplemental reductions
								(a)In
				GeneralThe Administrator shall allocate for each vintage year
				the following percentage of the emission allowances established under section
				721(a), for distribution in accordance with part E:
									(1)For vintage years 2012 through 2025, 5
				percent.
									(2)For vintage years 2026 through 2030, 3
				percent.
									(3)For vintage years 2031 through 2050, 2
				percent.
									(b)AdjustmentThe
				Administrator shall modify the percentages set forth in subsection (a) as
				necessary to ensure the achievement of the annual supplemental emission
				reduction objective for 2020, and the cumulative reduction objective through
				2025, set forth in section 753(b)(1).
								(c)CarryoverIf the Administrator has not distributed
				all of the allowances allocated pursuant to this section for a given vintage
				year by the end of that year, all such undistributed emission allowances shall,
				in accordance with section 782(s), be exchanged for allowances from the
				following vintage year and treated as part of the allocation for supplemental
				reductions under this section for that later vintage year.
								782.Allocation of
				emission allowances
								(a)Electricity
				consumers(1)The Administrator shall
				allocate emission allowances for the benefit of electricity consumers, to be
				distributed in accordance with section 783(b), (c), and (d) in the following
				amounts:
										(A)For vintage years 2012 and 2013: 43.75
				percent of the emission allowances established for each year under section
				721(a).
										(B)For vintage years 2014 and 2015: 38.89
				percent of the emission allowances established for each year under section
				721(a).
										(C)For vintage years 2016 through 2025:
				35.00 percent of the emission allowances established for each year under
				section 721(a).
										(D)For vintage year 2026: 28 percent of
				the emission allowances established for that year under section 721(a).
										(E)For vintage year 2027: 21 percent of
				the emission allowances established for that year under section 721(a).
										(F)For vintage year 2028: 14 percent of
				the emission allowances established for that year under section 721(a).
										(G)For vintage year 2029: 7 percent of
				the emission allowances established for that year under section 721(a).
										(2)The Administrator shall allocate
				emission allowances for energy efficiency, renewable electricity, and low
				income ratepayer assistance programs administered by small electricity local
				distribution companies, to be distributed in accordance with section 783(e) in
				the following amounts:
										(A)For vintage years 2012 through 2025:
				0.5 percent of the emission allowances established each year under section
				721(a).
										(B)For vintage year 2026: 0.4 percent of
				the emission allowances established for that year under section 721(a).
										(C)For vintage year 2027: 0.3 percent of
				the emission allowances established for that year under section 721(a).
										(D)For vintage year 2028: 0.2 percent of
				the emission allowances established for that year under section 721(a).
										(E)For vintage year 2029: 0.1 percent of
				the emission allowances established for that year under section 721(a).
										(3)For vintage year 2012, the Administrator
				shall allocate 0.35 percent of emission allowances established for such year
				under section 721(a) to avoid disincentives to the continued use of existing
				energy-efficient cogeneration facilities at industrial parks, to be distributed
				in accordance with section 783(f).
									(b)Natural gas
				consumersThe Administrator shall allocate emission allowances
				for the benefit of natural gas consumers to be distributed in accordance with
				section 784 in the following amounts:
									(1)For vintage years
				2016 through 2025, 9 percent of the emission allowances established for each
				year under section 721(a).
									(2)For vintage year
				2026, 7.2 percent of the emission allowances established for that year under
				section 721(a).
									(3)For vintage year
				2027, 5.4 percent of the emission allowances established for that year under
				section 721(a).
									(4)For vintage year
				2028, 3.6 percent of the emission allowances established for that year under
				section 721(a).
									(5)For vintage year
				2029, 1.8 percent of the emission allowances established for that year under
				section 721(a).
									(c)Home heating oil
				and propane consumersThe Administrator shall allocate emission
				allowances for the benefit of home heating oil and propane consumers to be
				distributed in accordance with section 785 in the following amounts:
									(1)For vintage years
				2012 and 2013, 1.875 percent of the emission allowances established for each
				year under section 721(a).
									(2)For vintage years
				2014 and 2015, 1.67 percent of the emission allowances established for each
				year under section 721(a).
									(3)For vintage years
				2016 through 2025, 1.5 percent of the emission allowances established for each
				year under section 721(a).
									(4)For vintage year
				2026, 1.2 percent of the emission allowances established for that year under
				section 721(a).
									(5)For vintage year
				2027, 0.9 percent of the emission allowances established for that year under
				section 721(a).
									(6)For vintage year
				2028, 0.6 percent of the emission allowances established for that year under
				section 721(a).
									(7)For vintage year
				2029, 0.3 percent of the emission allowances established for that year under
				section 721(a).
									(d)Low income
				consumersFor each vintage
				year starting in 2012, the Administrator shall auction, pursuant to section
				791, 15 percent of the emission allowances established for each year under
				section 721(a), with the proceeds used for the benefit of low income consumers
				to fund the program set forth in subtitle C of title IV of
				American Clean Energy and Security Act of
				2009 and the amendments made thereby.
								(e)Trade-vulnerable
				industries
									(1)In
				generalThe Administrator shall allocate emission allowances to
				energy-intensive, trade-exposed entities, to be distributed in accordance with
				section 765, in the following amounts:
										(A)For vintage years
				2012 and 2013, up to 2.0 percent of the emission allowances established for
				each year under section 721(a).
										(B)For vintage year
				2014, up to 15 percent of the emission allowances established for that year
				under section 721(a).
										(C)For vintage year 2015, up to the product
				of—
											(i)the amount
				specified in paragraph (2); multiplied by
											(ii)the quantity of
				emission allowances established for 2015 under section 721(a) divided by the
				quantity of emission allowances established for 2014 under section
				721(a).
											(D)For vintage year 2016, up to the product
				of—
											(i)the amount
				specified in paragraph (3); multiplied by
											(ii)the quantity of
				emission allowances established for 2015 under section 721(a) divided by the
				quantity of emission allowances established for 2014 under section
				721(a).
											(E)For vintage years 2017 through 2025, up to
				the product of—
											(i)the amount
				specified in paragraph (4); multiplied by
											(ii)the quantity of
				emission allowances established for that year under section 721(a) divided by
				the quantity of emission allowances established for 2016 under section
				721(a).
											(F)For vintage years
				2026 through 2050, up to the product of the amount specified in paragraph
				(4)—
											(i)multiplied by the quantity of emission
				allowances established for the applicable year during 2026 through 2050 under
				section 721(a) divided by the quantity of emission allowances established for
				2016 under section 721(a); and
											(ii)multiplied by a
				factor that shall equal 90 percent for 2026 and decline 10 percent for each
				year thereafter until reaching zero, except that, if the President modifies a
				percentage for a year under subparagraph (A) of section 767(c)(3), the highest
				percentage the President applies for any sector under that subparagraph for
				that year (not exceeding 100 percent) shall be used for that year instead of
				the factor otherwise specified in this clause.
											(2)CarryoverAfter the Administrator distributes
				emission allowances pursuant to section 765 for any given vintage year, any
				emission allowances allocated to energy-intensive, trade-exposed entities
				pursuant to this subsection that have not been so distributed shall, in
				accordance with subsection (s), be exchanged for allowances from the following
				vintage year and treated as part of the allocation to such entities for that
				later vintage year.
									(f)Deployment of
				carbon capture and sequestration technology
									(1)Annual
				allocationThe Administrator shall allocate emission allowances
				for the deployment of carbon capture and sequestration technology to be
				distributed in accordance with section 786 in the following amounts:
										(A)For vintage years
				2014 through 2017, 1.75 percent of the emission allowances established for each
				year under section 721(a).
										(B)For vintage years
				2018 and 2019, 4.75 percent of the emission allowances established for each
				year under section 721(a).
										(C)For vintage years 2020 through 2050, 5
				percent of the emission allowances established for each year under section
				721(a).
										(2)CarryoverIf the Administrator has not distributed
				all of the allowances allocated pursuant to this subsection for a given vintage
				year by the end of that year, all such undistributed emission allowances shall,
				in accordance with subsection (s), be exchanged for allowances from the
				following vintage year and treated as part of the allocation for the deployment
				of carbon capture and sequestration technology under this subsection for that
				later vintage year.
									(g)Investment in
				energy efficiency and renewable energyThe Administrator shall
				allocate emission allowances to invest in energy efficiency and renewable
				energy as follows:
									(1)To be distributed
				in accordance with section 132 of the American Clean Energy and Security Act of
				2009 in the following amounts:
										(A)For vintage years
				2012 through 2015, 9.5 percent of the emission allowances established for each
				year under section 721(a).
										(B)For vintage years
				2016 through 2017, 6.5 percent of the emission allowances established for each
				year under section 721(a).
										(C)For vintage years
				2018 through 2021, 5.5 percent of the emission allowances established for each
				year under section 721(a).
										(D)For vintage years
				2022 through 2025, 1.0 percent of the emission allowances established for each
				year under section 721(a).
										(E)For vintage years
				2026 through 2050, 4.5 percent of the emission allowances established for each
				year under section 721(a).
										(F)At the same time allowances are distributed
				under subparagraph (D) for each of the vintage years 2022 through 2025, 3.55
				percent of emission allowances established under section 721(a) for the vintage
				year 4 years after that vintage year shall also be distributed (which shall be
				in addition to the emission allowances distributed under subparagraph
				(E)).
										(2)To be distributed
				in accordance with section 304 of the Energy Conservation and Production Act,
				as amended by section 201 of the American
				Clean Energy and Security Act of 2009, for each vintage year from
				2012 through 2050, 0.5 percent of emission allowances established for that year
				under section 721(a).
									(3)To be distributed
				among the States in accordance with the formula in section 132(b) of the
				American Clean Energy and Security Act of 2009 and to be used exclusively for
				the purposes of section 202 of the American Clean Energy and Security Act of
				2009 in the following amounts:
										(A)For vintage years
				2012 through 2017, 0.05 percent of the emission allowances established for each
				year under section 721(a).
										(B)For vintage years
				2018 through 2050, 0.03 percent of the emission allowances established for each
				year under section 721(a).
										(h)Energy research
				and development
									(1)Energy
				innovation hubsFor vintage
				years 2012 through 2050, the Administrator shall allocate 0.45 percent of the
				emission allowances established under section 721(a) to be distributed to
				Energy Innovation Hubs in accordance with section 171 of the American Clean
				Energy and Security Act of 2009.
									(2)Advanced energy
				researchFor vintage years
				2012 through 2050, the Administrator shall allocate 1.05 percent of the
				emission allowances established under section 721(a) for the Advanced Research
				Project Agency-Energy to be distributed in accordance with section 172 of the
				American Clean Energy and Security Act of 2009.
									(i)Investment in
				clean vehicle technologyThe Administrator shall allocate
				emission allowances to invest in the development and deployment of clean
				vehicles, to be distributed in accordance with section 124 of the
				American Clean Energy and Security Act of
				2009 in the following amounts:
									(1)For vintage years
				2012 through 2017, 3 percent of the emission allowances established for each
				year under section 721(a).
									(2)For vintage years
				2018 through 2025, 1 percent of the emission allowances established for each
				year under section 721(a).
									(j)Domestic fuel
				productionFor vintage years 2014 through 2026, the Administrator
				shall allocate and distribute according to section 787—
									(1)2 percent of the
				emission allowances established for each year under section 721(a) to domestic
				petroleum refineries that are covered entities pursuant to section
				700(13)(F)(viii), including small business refiners; and
									(2)an additional 0.25
				percent of the emissions allowances established for each year under section
				721(a) to small business refiners that are covered entities pursuant to section
				700(13)(F)(viii).
									(k)Investment in
				workers(1)The Administrator shall
				auction pursuant to section 791 emission allowances for the benefit of workers
				pursuant to part 2 of subtitle B of the American Clean Energy and Security Act
				of 2009 in the following amounts, and shall deposit into the Climate Change
				Worker Adjustment Assistance Fund established pursuant to section 793, and
				report to the Secretary of Labor on, the proceeds from the sale of these
				allowances:
									(A)For vintage years 2012 through 2021,
				0.5 percent of the emission allowances established for each year under section
				721(a).
									(B)For vintage years 2022 through 2050,
				1.0 percent of the emission allowances established for each year under section
				721(a).
									All
				amounts deposited into the fund shall be available to the Secretary of Labor
				until expended to carry out part 2 of subtitle B of title IV of the American
				Clean Energy and Security Act of 2009. Of the amounts deposited, not more than
				$10,000,000 shall be available to the Secretary of Labor for Federal
				administration costs of such part 2 each fiscal year.(2)The Administrator shall auction, pursuant
				to section 791, 0.75 percent of the emission allowances established for each of
				vintage years 2012 and 2013 under section 721(a), and shall deposit the
				proceeds in the Energy Efficiency and Renewable Energy Worker Training Fund
				established by section 422 of the American Clean Energy and Security Act of
				2009.
								(l)Domestic
				adaptationThe Administrator shall allocate emission allowances
				for domestic adaptation as follows:
									(1)To be distributed
				in accordance with section 453 of the American Clean Energy and Security Act of
				2009 in the following amounts:
										(A)For vintage years
				2012 through 2021, 0.9 percent of the emission allowances established for each
				year under section 721(a).
										(B)For vintage years
				2022 through 2026, 1.9 percent of the emission allowances established for each
				year under section 721(a).
										(C)For vintage years
				2027 through 2050, 3.9 percent of the emission allowances established for each
				year under section 721(a).
										(2)For vintage year 2012 and thereafter, the
				Administrator shall auction, pursuant to section 791, 0.1 percent of the
				emission allowances established for each year under section 721(a), and shall
				deposit the proceeds in the Climate Change Health Protection and Promotion Fund
				established by section 467 of the American
				Clean Energy and Security Act of 2009.
									(m)Wildlife and
				natural resource adaptationThe Administrator shall allocate emission
				allowances for wildlife and natural resource adaptation as follows:
									(1)To be distributed
				to State agencies in accordance with section 480(a) of the
				American Clean Energy and Security Act of
				2009 in the following amounts:
										(A)For vintage years
				2012 through 2021, 0.385 percent of the emission allowances established for
				each year under section 721(a).
										(B)For vintage years
				2022 through 2026, 0.77 percent of the emission allowances established for each
				year under section 721(a).
										(C)For vintage years
				2027 through 2050, 1.54 percent of the emission allowances established for each
				year under section 721(a).
										(2)To be auctioned
				pursuant to section 791, with the proceeds to be deposited in the Natural
				Resources Climate Change Adaptation Fund established pursuant to section
				480(b), in the following amounts:
										(A)For vintage years
				2012 through 2021, 0.615 percent of the emission allowances established for
				each year under section 721(a).
										(B)For vintage years
				2022 through 2026, 1.23 percent of the emission allowances established for each
				year under section 721(a).
										(C)For vintage years
				2027 through 2050, 2.46 percent of the emission allowances established for each
				year under section 721(a).
										(n)International
				adaptationThe Administrator
				shall allocate emission allowances for international adaptation to be
				distributed in accordance with part 2 of subtitle E of title IV of the
				American Clean Energy and Security Act of
				2009 in the following amounts:
									(1)For vintage years
				2012 through 2021, 1.0 percent of the emission allowances established for each
				year under section 721(a).
									(2)For vintage years
				2022 through 2026, 2.0 percent of the emission allowances established for each
				year under section 721(a).
									(3)For vintage years
				2027 through 2050, 4.0 percent of the emission allowances established for each
				year under section 721(a).
									(o)International
				clean technology deploymentThe Administrator shall allocate emission
				allowances for international clean technology deployment for distribution in
				accordance with subtitle D of title IV of the American Clean Energy and Security Act of
				2009 in the following amounts:
									(1)For vintage years
				2012 through 2021, 1.0 percent of the emission allowances established for each
				year under section 721(a).
									(2)For vintage years
				2022 through 2026, 2.0 percent of the emission allowances established for each
				year under section 721(a).
									(3)For vintage years
				2027 through 2050, 4.0 percent of the emission allowances established for each
				year under section 721(a).
									(p)Release of
				future allowancesThe
				Administrator shall make future year allowances available by auctioning
				allowances, pursuant to section 791, in the following amounts:
									(1)In each of
				calendar years 2014 through 2019, a string of 0.70 billion allowances with
				vintage years 12 to 17 years after the year of the auction, with an equal
				number of allowances from each vintage year in the string.
									(2)In each of
				calendar years 2020 through 2025, a string of 0.50 billion allowances with
				vintage years 12 to 17 years after the year of the auction, with an equal
				number of allowances from each vintage year in the string.
									(3)In each of
				calendar years 2026 through 2030, a string of 0.3 billion allowances with
				vintage years 12 to 17 years after the year of the auction, with an equal
				number of allowances from each vintage year in the string.
									(q)Deficit
				reduction
									(1)For each of vintage years 2012 through
				2025, any allowances not allocated for distribution or auction pursuant to
				section 781 or subsections (a) through (o) and subsections (s) and (t) of this
				section, or disbursed pursuant to section 790, shall be auctioned by the
				Administrator pursuant to section 791 and the proceeds shall be deposited into
				the Treasury.
									(2)Unless otherwise specified, any allowances
				allocated pursuant to subsections (a) through (o) and subsections (s) and (t)
				and not distributed by March 31 of the calendar year following the allowance’s
				vintage year, shall be auctioned by the Administrator and the proceeds shall be
				deposited into the Treasury.
									(3)For auctions conducted through calendar
				year 2020 pursuant to subsection (p), the auction proceeds shall be deposited
				into the Treasury.
									(r)Climate change
				consumer refund
									(1)For each of
				vintage years 2026 through 2050, the Administrator shall auction the following
				allowances established under section 721(a) and deposit the proceeds into the
				Climate Change Consumer Refund Account:
										(A)Any allowances not
				allocated for distribution or auction pursuant to section 781 or subsections
				(a) through (p) of this section, or disbursed pursuant to section 790.
										(B)Unless otherwise
				specified, any allowances allocated pursuant to subsections (a) through (o) and
				not distributed by March 31 of the calendar year following the allowance's
				vintage year.
										(2)For auctions
				conducted pursuant to subsection (p) in calendar years 2021 and thereafter, the
				Administrator shall place the proceeds from the sales of the these allowances
				into the Climate Change Consumer Refund Account.
									(3)Funds deposited
				into the Climate Change Consumer Refund Account shall be used as specified in
				section 789 and shall be available for expenditure, without further
				appropriation or fiscal year limitation.
									(s)Treatment of
				carryover allowances
									(1)In
				generalIf there are
				undistributed allowances from a vintage year for supplemental reductions
				pursuant to section 781(c), energy-intensive, trade-exposed industries pursuant
				to subsection (e)(2) of this section, deployment of carbon capture and
				sequestration technology pursuant to subsection (f)(2) of this section, or
				supplemental agriculture and renewable energy pursuant to subsection (u)(2) of
				this section, the Administrator shall—
										(A)use the
				undistributed allowances to increase for the same vintage year—
											(i)the allocation of
				allowances to be auctioned for deficit reduction pursuant to subsection (q) or
				for consumer refunds pursuant to subsection (r);
											(ii)the allocation of
				allowances to be auctioned for low income consumers pursuant to subsection (d);
				or
											(iii)a combination of
				both; and
											(B)except as provided
				in paragraph (2)—
											(i)decrease by the
				same amount for the following vintage year the allocation for the purpose for
				which the allocation was increased pursuant to subparagraph (A); and
											(ii)increase by the same amount for the
				following vintage year the allocation for the purpose for which the
				undistributed allowances were originally allocated.
											(2)Excess
				undistributed allowances(A)For each vintage year for which this
				subsection applies, the Administrator shall determine whether—
											(i)the total quantity of undistributed
				allowances for that vintage year that were allocated pursuant to section
				781(c), and subsections (e)(2), (f)(2), and (u)(2) of this section,
				exceeds
											(ii)the total quantity of allowances
				allocated pursuant to subsection (d), (q) and (r) for the following vintage
				year, decreased by the quantity of allowances for that following vintage year
				set aside for the reserve established by section 791(f).
											(B)If
				the Administrator determines under subparagraph (A) that the quantity described
				in subparagraph (A)(i) exceeds the quantity described in subparagraph (A)(ii),
				paragraph (1)(B)(ii) of this subsection shall not apply. Instead, for each
				purpose described in section 781(c), or subsections (e)(2), (f)(2), and (u)(2)
				of this section for which undistributed allowances for a given vintage year
				were allocated, the Administrator shall increase the allocation for the
				following vintage year by the amount that is the product of—
											(i)the number of undistributed
				allowances for that purpose, times
											(ii)the quantity described in
				subparagraph (A)(ii) divided by the quantity described in subparagraph
				(A)(i).
											(t)Compensation for
				early actorsFor vintage year 2012, the Administrator shall
				allocate for compensation for early actors 1 percent of emission allowances
				established under section 721(a), to be distributed in accordance with section
				795 of the American Clean Energy and Security Act of 2009.
								(u)Supplemental
				agriculture and renewable energy
									(1)In
				generalFor vintage years
				2012 through 2016, the Administrator shall allocate 0.28 percent of emission
				allowances established under section 721(a), to be distributed in accordance
				with section 788 of the American Clean Energy and Security Act of 2009.
									(2)CarryoverAfter the Administrator distributes
				emission allowances pursuant to section 788 for any given vintage year, any
				emission allowances allocated to supplemental agriculture and renewable energy
				pursuant to this subsection that have not been so distributed shall, in
				accordance with subsection (s), be exchanged for allowances from the following
				vintage year and treated as part of the allocation to such entities for that
				later vintage year.
									783.Electricity
				consumers
								(a)DefinitionsFor
				purposes of this section:
									(1)Coal-fueled
				unitThe term ‘coal-fueled unit’ means a utility unit that
				derives at least 85 percent of its heat input from coal, petroleum coke, or any
				combination of these 2 fuels.
									(2)Electricity
				local distribution companyThe term electricity local
				distribution company means an electric utility—
										(A)that has a legal,
				regulatory, or contractual obligation to deliver electricity directly to retail
				consumers in the United States, regardless of whether that entity or another
				entity sells the electricity as a commodity to those retail consumers;
				and
										(B)the retail rates
				of which, except in the case of an electric cooperative, are regulated or set
				by—
											(i)a
				State regulatory authority;
											(ii)a
				State or political subdivision thereof (or an agency or instrumentality of, or
				corporation wholly owned by, either of the foregoing); or
											(iii)an Indian tribe
				pursuant to tribal law.
											(3)Electricity
				savings; renewable energy resourceThe terms electricity
				savings and renewable energy resource shall have the
				meaning given those terms in section 610 of the Public Utility Regulatory
				Policies Act of 1978 (as added by section 101 of the American Clean Energy and
				Security Act of 2009).
									(4)Independent
				power production facilityThe term independent power
				production facility means a facility—
										(A)that is used for
				the generation of electric energy, at least 80 percent of which is sold at
				wholesale; and
										(B)the sales of the
				output of which are not subject to retail rate regulation or setting of retail
				rates by—
											(i)a
				State regulatory authority;
											(ii)a
				State or political subdivision thereof (or an agency or instrumentality of, or
				corporation wholly owned by, either of the foregoing);
											(iii)an electric
				cooperative; or
											(iv)an Indian tribe
				pursuant to tribal law.
											(5)Long-term
				contract generatorThe term long-term contract
				generator means a qualifying small power production facility, a
				qualifying cogeneration facility ), an independent power production facility,
				or a facility for the production of electric energy for sale to others that is
				owned and operated by an electric cooperative that is—
										(A)a covered entity;
				and
										(B)as of the date of
				enactment of this title—
											(i)a
				facility with 1 or more sales or tolling agreements executed before March 1,
				2007, that govern the facility’s electricity sales and provide for sales at a
				price (whether a fixed price or a price formula) for electricity that does not
				allow for recovery of the costs of compliance with the limitation on greenhouse
				gas emissions under this title, provided that such agreements are not between
				entities that are affiliates of one another; or
											(ii)a
				facility consisting of 1 or more cogeneration units that makes useful thermal
				energy available to an industrial or commercial process with 1 or more sales
				agreements executed before March 1, 2007, that govern the facility’s useful
				thermal energy sales and provide for sales at a price (whether a fixed price or
				price formula) for useful thermal energy that does not allow for recovery of
				the costs of compliance with the limitation on greenhouse gas emissions under
				this title, provided that such agreements are not between entities that are
				affiliates of one another.
											(6)Merchant coal
				unitThe term merchant coal unit means a
				coal-fueled unit that—
										(A)is or is part of a
				covered entity;
										(B)is not owned by a
				Federal, State, or regional agency or power authority; and
										(C)generates
				electricity solely for sale to others, provided that all or a portion of such
				sales are made by a separate legal entity that—
											(i)has a full or
				partial ownership or leasehold interest in the unit, as certified in accordance
				with such requirements as the Administrator shall prescribe; and
											(ii)is not subject to
				retail rate regulation or setting of retail rates by—
												(I)a State regulatory
				authority;
												(II)a State or
				political subdivision thereof (or an agency or instrumentality of, or
				corporation wholly owned by, either of the foregoing);
												(III)an electric
				cooperative; or
												(IV)an Indian tribe
				pursuant to tribal law.
												(7)Merchant coal
				unit salesThe term merchant coal unit sales means
				sales to others of electricity generated by a merchant coal unit that are made
				by the owner or leaseholder described in paragraph (6)(C).
									(8)New coal-fueled
				unitThe term new coal-fueled unit means a
				coal-fueled unit that commenced operation on or after January 1, 2009 and
				before January 1, 2013.
									(9)New merchant
				coal unitThe term new merchant coal unit means a
				merchant coal unit—
										(A)that commenced
				operation on or after January 1, 2009 and before January 1, 2013; and
										(B)the actual,
				on-site construction of which commenced prior to January 1, 2009.
										(10)Qualifying
				small power production facility; qualifying cogeneration
				facilityThe terms qualifying small power production
				facility and qualifying cogeneration facility have the
				meanings given those terms in section 3(17)(C) and 3(18)(B) of the Federal
				Power Act (16 U.S.C.
				796(17)(C) and 796(18)(B)).
									(11)Small
				LDCThe term small LDC means, for any given year,
				an electricity local distribution company that delivered less than 4,000,000
				megawatt hours of electric energy directly to retail consumers in the preceding
				year.
									(12)State
				regulatory authorityThe term State regulatory
				authority has the meaning given that term in section 3(17) of the
				Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602(17)).
									(13)Useful thermal
				energyThe term useful thermal energyhas the
				meaning given that term in section 371(7) of the Energy Policy and Conservation
				Act (42 U.S.C.
				6341(7)).
									(b)Electricity
				local distribution companies
									(1)Distribution of
				allowancesNot later than September 30, 2011, and each calendar
				year thereafter through 2028, the Administrator shall distribute to electricity
				local distribution companies for the benefit of retail ratepayers the quantity
				of emission allowances allocated for the following vintage year pursuant to
				section 782(a)(1). Notwithstanding the preceding sentence, the Administrator
				shall withhold from distribution under this subsection a quantity of emission
				allowances equal to the lesser of 14.3 percent of the quantity of emission
				allowances allocated under section 782(a)(1) for the relevant vintage year, or
				105 percent of the emission allowances for the relevant vintage year that the
				Administrator anticipates will be distributed to merchant coal units and to
				long-term contract generators, respectively, under subsections (c) and (d). If
				not required by subsections (c) and (d) to distribute all of these reserved
				allowances, the Administrator shall distribute any remaining emission
				allowances to electricity local distribution companies in accordance with this
				subsection.
									(2)Distribution
				based on emissions
										(A)In
				generalFor each vintage year, 50 percent of the emission
				allowances available for distribution under paragraph (1), after reserving
				allowances for distribution under subsections (c) and (d), shall be distributed
				by the Administrator among individual electricity local distribution companies
				ratably based on the annual average carbon dioxide emissions attributable to
				generation of electricity delivered at retail by each such company during the
				base period determined under subparagraph (B).
										(B)Base
				period
											(i)Vintage years
				2012 and 2013For vintage years 2012 and 2013, an electricity
				local distribution company’s base period shall be—
												(I)calendar years
				2006 through 2008; or
												(II)any 3 consecutive
				calendar years between 1999 and 2008, inclusive, that such company selects,
				provided that the company timely informs the Administrator of such
				selection.
												(ii)Vintage years
				2014 and thereafterFor vintage years 2014 and thereafter, the
				base period shall be—
												(I)the base period
				selected under clause (i); or
												(II)calendar year 2012, in the case of an
				electricity local distribution company that owns, co-owns, or purchases through
				a power purchase agreement (whether directly or through a cooperative
				arrangement) a substantial portion of the electricity generated by a new
				coal-fueled unit, provided that such company timely informs the Administrator
				of its election to use 2012 as its base period.
												(C)Determination of
				emissions
											(i)Determination
				for 1999–2008As part of the regulations promulgated pursuant to
				subsection (g), the Administrator, after consultation with the Energy
				Information Administration, shall determine the average amount of carbon
				dioxide emissions attributable to generation of electricity delivered at retail
				by each electricity local distribution company for each of the years 1999
				through 2008, taking into account entities’ electricity generation, electricity
				purchases, and electricity sales. In the case of any electricity local
				distribution company that owns, co-owns, or purchases through a power purchase
				agreement (whether directly or through a cooperative arrangement) a substantial
				portion of the electricity generated by, a coal-fueled unit that commenced
				operation after January 1, 2006, and before December 31, 2008, the
				Administrator shall adjust the emissions attributable to such company’s retail
				deliveries in calendar years 2006 through 2008 to reflect the emissions that
				would have occurred if the relevant unit were in operation during the entirety
				of such 3-year period.
											(ii)Adjustments for
				new coal-fueled units
												(I)Vintage years
				2012 and 2013For purposes of
				emission allowance distributions for vintage years 2012 and 2013, in the case
				of any electricity local distribution company that owns, co-owns, or purchases
				through a power purchase agreement (whether directly or through a cooperative
				arrangement) a substantial portion of the electricity generated by, a new
				coal-fueled unit, the Administrator shall adjust the emissions attributable to
				such company’s retail deliveries in the applicable base period to reflect the
				emissions that would have occurred if the new coal-fueled unit were in
				operation during such period.
												(II)Vintage year
				2014 and thereafterNot later
				than necessary for use in making emission allowance distributions under this
				subsection for vintage year 2014, the Administrator shall, for any electricity
				local distribution company that owns, co-owns, or purchases through a power
				purchase agreement (whether directly or through a cooperative arrangement) a
				substantial portion of the electricity generated by a new coal-fueled unit and
				has selected calendar year 2012 as its base period pursuant to subparagraph
				(B)(ii)(II), determine the amount of carbon dioxide emissions attributable to
				generation of electricity delivered at retail by such company in calendar year
				2012. If the relevant new coal-fueled unit was not yet operational by January
				1, 2012, the Administrator shall adjust such determination to reflect the
				emissions that would have occurred if such unit were in operation for all of
				calendar year 2012.
												(iii)RequirementsDeterminations
				under this paragraph shall be as precise as practicable, taking into account
				the nature of data currently available and the nature of markets and regulation
				in effect in various regions of the country. The following requirements shall
				apply to such determinations:
												(I)The Administrator
				shall determine the amount of fossil fuel-based electricity delivered at retail
				by each electricity local distribution company, and shall use appropriate
				emission factors to calculate carbon dioxide emissions associated with the
				generation of such electricity.
												(II)Where it is not
				practical to determine the precise fuel mix for the electricity delivered at
				retail by an individual electricity local distribution company, the
				Administrator may use the best available data, including average data on a
				regional basis with reference to Regional Transmission Organizations or
				regional entities (as that term is defined in section 215(a)(7) of the Federal
				Power Act (16 U.S.C.
				824o(a)(7)), to estimate fuel mix and emissions. Different
				methodologies may be applied in different regions if appropriate to obtain the
				most accurate estimate.
												(3)Distribution
				based on deliveries
										(A)Initial
				formulaExcept as provided in
				subparagraph (B), for each vintage year, the Administrator shall distribute 50
				percent of the emission allowances available for distribution under paragraph
				(1), after reserving allowances for distribution under subsections (c) and (d),
				among individual electricity local distribution companies ratably based on each
				electricity local distribution company’s annual average retail electricity
				deliveries for calendar years 2006 through 2008, unless the owner or operator
				of the company selects 3 other consecutive years between 1999 and 2008,
				inclusive, and timely notifies the Administrator of its selection.
										(B)UpdatingPrior
				to distributing 2015 vintage year emission allowances under this paragraph and
				at 3-year intervals thereafter, the Administrator shall update the distribution
				formula under this paragraph to reflect changes in each electricity local
				distribution company’s service territory since the most recent formula was
				established. For each successive 3-year period, the Administrator shall
				distribute allowances ratably among individual electricity local distribution
				companies based on the product of—
											(i)each electricity
				local distribution company’s average annual deliveries per customer during
				calendar years 2006 through 2008, or during the 3 alternative consecutive years
				selected by such company under subparagraph (A); and
											(ii)the number of
				customers of such electricity local distribution company in the most recent
				year in which the formula is updated under this subparagraph.
											(4)Prohibition
				against excess distributionsThe regulations promulgated under
				subsection (g) shall ensure that, notwithstanding paragraphs (2) and (3), no
				electricity local distribution company shall receive a greater quantity of
				allowances under this subsection than is necessary to offset any increased
				electricity costs to such company’s retail ratepayers, including increased
				costs attributable to purchased power costs, due to enactment of this title.
				Any emission allowances withheld from distribution to an electricity local
				distribution company pursuant to this paragraph shall be distributed among all
				remaining electricity local distribution companies ratably based on emissions
				pursuant to paragraph (2).
									(5)Use of
				allowances
										(A)Ratepayer
				benefitEmission allowances distributed to an electricity local
				distribution company under this subsection shall be used exclusively for the
				benefit of retail ratepayers of such electricity local distribution company and
				may not be used to support electricity sales or deliveries to entities or
				persons other than such ratepayers.
										(B)Ratepayer
				classesIn using emission allowances distributed under this
				subsection for the benefit of ratepayers, an electricity local distribution
				company shall ensure that ratepayer benefits are distributed—
											(i)among ratepayer
				classes ratably based on electricity deliveries to each class; and
											(ii)equitably among
				individual ratepayers within each ratepayer class, including entities that
				receive emission allowances pursuant to part F.
											(C)LimitationIn
				general, an electricity local distribution company shall not use the value of
				emission allowances distributed under this subsection to provide to any
				ratepayer a rebate that is based solely on the quantity of electricity
				delivered to such ratepayer. To the extent an electricity local distribution
				company uses the value of emission allowances distributed under this subsection
				to provide rebates, it shall, to the maximum extent practicable, provide such
				rebates with regard to the fixed portion of ratepayers’ bills or as a fixed
				credit or rebate on electricity bills.
										(D)Industrial
				ratepayersNotwithstanding
				subparagraph (C), if compliance with the requirements of this title results (or
				would otherwise result) in an increase in electricity costs for industrial
				retail ratepayers of any given electricity local distribution company
				(including entities that receive emission allowances pursuant to part F), such
				electricity local distribution company—
											(i)shall pass through to industrial retail
				ratepayers their ratable share (based on deliveries to each ratepayer class) of
				the value of the emission allowances distributed to such company under this
				subsection, to reduce electricity cost impacts on such ratepayers; and
											(ii)may do so based
				on the quantity of electricity delivered to individual industrial retail
				ratepayers.
											(E)GuidelinesAs part of the regulations promulgated
				under subsection (g), the Administrator shall, after consultation with State
				regulatory authorities, prescribe guidelines for the implementation of the
				requirements of this paragraph. Such guidelines shall include requirements to
				ensure that industrial retail ratepayers (including entities that receive
				emission allowances under part F) receive their ratable share of the value of
				the allowances distributed to each electricity local distribution company
				pursuant to this subsection.
										(6)Regulatory
				proceedings
										(A)RequirementNo
				electricity local distribution company shall be eligible to receive emission
				allowances under this subsection or subsection (e) unless the State regulatory
				authority with authority over such company’s retail rates, or the entity with
				authority to regulate or set retail electricity rates of an electricity local
				distribution company not regulated by a State regulatory authority, has—
											(i)after public
				notice and an opportunity for comment, promulgated a regulation or completed a
				rate proceeding (or the equivalent, in the case of a ratemaking entity other
				than a State regulatory authority) that provides for the full implementation of
				the requirements of paragraph (5) of this subsection and the requirements of
				subsection (e); and
											(ii)made available to the Administrator and the
				public a report describing, in adequate detail, the manner in which the
				requirements of paragraph (5) and the requirements of subsection (e) will be
				implemented.
											(B)UpdatingThe Administrator shall require, as a
				condition of continued receipt of emission allowances under this subsection by
				an electricity local distribution company, that a new regulation be promulgated
				or rate proceeding be completed , after public notice and an opportunity for
				comment, and a new report be made available to the Administrator and the
				public, pursuant to subparagraph (A), not less frequently than every 5
				years.
										(7)Plans and
				reporting
										(A)RegulationsAs
				part of the regulations promulgated under subsection (g), the Administrator
				shall prescribe requirements governing plans and reports to be submitted in
				accordance with this paragraph.
										(B)PlansNot later than April 30 of 2011 and every 5
				years thereafter through 2026, each electricity local distribution company
				shall submit to the Administrator a plan, approved by the State regulatory
				authority or other entity charged with regulating tor setting the retail rates
				of such company, describing such company’s plans for the disposition of the
				value of emission allowances to be received pursuant to this subsection and
				subsection (e), in accordance with the requirements of this subsection and
				subsection (e). Such plan shall include a description of the manner in which
				the company will provide to industrial retail ratepayers (including entities
				that receive emission allowances under part F) their ratable share of the value
				of such allowances.
										(C)ReportsNot
				later than June 30, 2013, and each calendar year thereafter through 2031, each
				electricity local distribution company shall submit a report to the
				Administrator, and to the relevant State regulatory authority or other entity
				charged with regulating or setting the retail electricity rates of such
				company, describing the disposition of the value of any emission allowances
				received by such company in the prior calendar year pursuant to this subsection
				and subsection (e), including—
											(i)a
				description of sales, transfer, exchange, or use by the company for compliance
				with obligations under this title, of any such emission allowances;
											(ii)the monetary
				value received by the company, whether in money or in some other form, from the
				sale, transfer, or exchange of any such emission allowances;
											(iii)the manner in which the company’s
				disposition of any such emission allowances complies with the requirements of
				this subsection and of subsection (e), including each of the requirements of
				paragraph (5) of this subsection, including the requirement that industrial
				retail ratepayers (including entities that receive emission allowances under
				part F) receive their ratable share of the value of such allowances; and
											(iv)such other
				information as the Administrator may require pursuant to subparagraph
				(A).
											(D)PublicationThe
				Administrator shall make available to the public all plans and reports
				submitted under this subsection, including by publishing such plans and reports
				on the Internet.
										(8)AuditsEach year, the Administrator shall audit a
				representative sample of electricity local distribution companies to ensure
				that emission allowances distributed under this subsection have been used
				exclusively for the benefit of retail ratepayers and that such companies are
				complying with the requirements of this subsection and of subsection (e),
				including the requirement that industrial retail ratepayers (including entities
				that receive emission allowances under part F) receive their ratable share of
				the value of such allowances. In selecting companies for audit, the
				Administrator shall take into account any credible evidence of noncompliance
				with such requirements. The Administrator shall make available to the public a
				report describing the results of each such audit, including by publishing such
				report on the Internet.
									(9)EnforcementA
				violation of any requirement of this subsection or of subsection (e) shall be a
				violation of this Act. Each emission allowance the value of which is used in
				violation of the requirements of this subsection or of subsection (e) shall be
				a separate violation.
									(c)Merchant coal
				units
									(1)Qualifying
				emissionsThe qualifying emissions for a merchant coal unit for a
				given calendar year shall be the product of the number of megawatt hours of
				merchant coal unit sales generated by such unit in such calendar year and the
				average carbon dioxide emissions per megawatt hour generated by such unit
				during the base period under paragraph (2), provided that the number of
				megawatt hours in a given calendar year for purposes of such calculation shall
				be reduced in proportion to the portion of such unit’s carbon dioxide emissions
				that are either—
										(A)captured and
				sequestered in such calendar year; or
										(B)attributable to
				the combustion or gasification of biomass, to the extent that the owner or
				operator of the unit is not required to hold emission allowances for such
				emissions.
										(2)Base
				periodFor purposes of this
				subsection, the base period for a merchant coal unit shall be—
										(A)calendar years
				2006 through 2008; or
										(B)in the case of a
				new merchant coal unit—
											(i)the first full calendar year of operation
				of such unit, if such unit commences operation before January 1, 2012;
											(ii)calendar year 2012, if such unit commences
				operation on or after January 1, 2012, and before October 1, 2012; or
											(iii)calendar year 2013, if such unit commences
				operation on or after October 1, 2012, and before January 1, 2013.
											(3)Phase-down
				scheduleThe Administrator shall identify an annual phase-down
				factor, applicable to distributions to merchant coal units for each of vintage
				years 2012 through 2029, that corresponds to the overall decline in the amount
				of emission allowances allocated to the electricity sector in such years
				pursuant to section 782(a)(1). Such factor shall—
										(A)for vintage year
				2012, be equal to 1.0;
										(B)for each of
				vintage years 2013 through 2029, correspond to the quotient of—
											(i)the quantity of
				emission allowances allocated under section 782(a)(1) for such vintage year;
				divided by
											(ii)the quantity of
				emission allowances allocated under section 782(a)(1) for vintage year
				2012.
											(4)Distribution of
				emission allowancesNot later than March 1 of 2013 and each
				calendar year through 2030, the Administrator shall distribute emission
				allowances of the preceding vintage year to the owner or operator of each
				merchant coal unit described in subsection (a)(6)(C) in an amount equal to the
				product of—
										(A)0.5;
										(B)the qualifying
				emissions for such merchant coal unit for the preceding year, as determined
				under paragraph (1); and
										(C)the phase-down
				factor for the preceding calendar year, as identified under paragraph
				(3).
										(5)Adjustment
										(A)StudyNot
				later than July 1, 2014, the Administrator, in consultation with the Federal
				Energy Regulatory Commission, shall complete a study to determine whether the
				allocation formula under paragraph (3) is resulting in, or is likely to result
				in, windfall profits to merchant coal generators or substantially disparate
				treatment of merchant coal generators operating in different markets or
				regions.
										(B)RegulationIf
				the Administrator, in consultation with the Federal Energy Regulatory
				Commission, makes an affirmative finding of windfall profits or disparate
				treatment under subparagraph (A), the Administrator shall, not later than 18
				months after the completion of the study described in subparagraph (A),
				promulgate regulations providing for the adjustment of the allocation formula
				under paragraph (3) to mitigate, to the extent practicable, such windfall
				profits, if any, and such disparate treatment, if any.
										(6)Limitation on
				allowancesNotwithstanding paragraph (4) or (5), for each vintage
				year the Administrator shall distribute under this subsection no more than 10
				percent of the total quantity of emission allowances available for such vintage
				year for distribution to the electricity sector under section 782(a)(1). If the
				quantity of emission allowances that would otherwise be distributed pursuant to
				paragraph (4) or (5) for any vintage year would exceed such limit, the
				Administrator shall distribute 10 percent of the total emission allowances
				available for distribution under section 782(a)(1) for such vintage year
				ratably among merchant coal generators based on the applicable formula under
				paragraph (4) or (5).
									(7)EligibilityThe
				owner or operator of a merchant coal unit shall not be eligible to receive
				emission allowances under this subsection for any vintage year for which such
				owner or operator has elected to receive emission allowances for the same unit
				under subsection (d).
									(d)Long-term
				contract generators
									(1)DistributionNot
				later than March 1, 2013, and each calendar year through 2030, the
				Administrator shall distribute to the owner or operator of each long-term
				contract generator a quantity of emission allowances of the preceding vintage
				year that is equal to the sum of—
										(A)the number of tons
				of carbon dioxide emitted as a result of a qualifying electricity sales
				agreement referred to in subsection (a)(5)(B)(i); and
										(B)the incremental number of tons of carbon
				dioxide emitted solely as a result of a qualifying thermal sales agreement
				referred to in subsection (a)(5)(B)(ii), provided that in no event shall the
				Administrator distribute more than 1 emission allowance for the same ton of
				emissions.
										(2)Limitation on
				allowancesNotwithstanding
				paragraph (1), for each vintage year the Administrator shall distribute under
				this subsection no more than 4.3 percent of the total quantity of emission
				allowances available for such vintage year for distribution to the electricity
				sector under section 782(a)(1). If the quantity of emission allowances that
				would otherwise be distributed pursuant to paragraph (1) for any vintage year
				would exceed such limit, the Administrator shall distribute 4.3 percent of the
				total emission allowances available for distribution under section 782(a)(1)
				for such vintage year ratably among long-term contract generators based on
				paragraph (1).
									(3)Eligibility
										(A)Facility
				eligibilityThe owner or operator of a facility shall cease to be
				eligible to receive emission allowances under this subsection upon the earliest
				date on which the facility no longer meets each and every element of the
				definition of a long-term contract generator under subsection (a)(5).
										(B)Contract
				eligibilityThe owner or operator of a facility shall cease to be
				eligible to receive emission allowances under this subsection based on an
				electricity or thermal sales agreement referred to in subsection (a)(5)(B) upon
				the earliest date that such agreement—
											(i)expires;
											(ii)is terminated;
				or
											(iii)is amended in
				any way that changes the location of the facility, the price (whether a fixed
				price or price formula) for electricity or thermal energy sold under such
				agreement, the quantity of electricity or thermal energy sold under the
				agreement, or the expiration or termination date of the agreement.
											(4)Demonstration of
				eligibilityTo be eligible to receive allowance distributions
				under this subsection, the owner or operator of a long-term contract generator
				shall submit each of the following in writing to the Administrator within 180
				days after the date of enactment of this title, and not later than September 30
				of each vintage year for which such generator wishes to receive emission
				allowances:
										(A)A certificate of
				representation described in section 700(15).
										(B)An identification
				of each owner and each operator of the facility.
										(C)An identification
				of the units at the facility and the location of the facility.
										(D)A written
				certification by the designated representative that the facility meets all the
				requirements of the definition of a long-term contract generator.
										(E)The expiration
				date of each qualifying electricity or thermal sales agreement referred to in
				subsection (a)(5)(B).
										(F)A copy of each
				qualifying electricity or thermal sales agreement referred to in subsection
				(a)(5)(B).
										(5)NotificationNot
				later than 30 days after, in accordance with paragraph (3), a facility or an
				agreement ceases to meet the eligibility requirements for distribution of
				emission allowances pursuant to this subsection, the designated representative
				of such facility shall notify the Administrator in writing when, and on what
				basis, such facility or agreement ceased to meet such requirements.
									(e)Small
				LDCs
									(1)DistributionNot later than September 30 of each
				calendar year from 2011 through 2028, the Administrator shall, in accordance
				with this subsection, distribute emission allowances allocated pursuant to
				section 782(a)(2) for the following vintage year. Such allowances shall be
				distributed ratably among small LDCs based on historic emissions in accordance
				with the same measure of such emissions applied to each such small LDC for the
				relevant vintage year under subsection (b)(2) of this section.
									(2)UsesA small LDC receiving allowances under this
				section shall use such allowances exclusively for the following
				purposes:
										(A)Cost-effective programs to achieve
				electricity savings, provided that such savings shall not be transferred or
				used for compliance with section 610 of the Public Utility Regulatory Policies
				Act of 1978.
										(B)Deployment of
				technologies to generate electricity from renewable energy resources, provided
				that any Federal renewable electricity credits issued based on generation
				supported under this section shall be submitted to the Federal Energy
				Regulatory Commission for voluntary retirement and shall not be used for
				compliance with section 610 of the Public Utility Regulatory Policies Act of
				1978.
										(C)Assistance
				programs to reduce electricity costs for low-income residential ratepayers of
				such small LDC, provided that such assistance is made available equitably to
				all residential ratepayers below a certain income level, which shall not be
				higher than 200 percent of the poverty line (as that term is defined in section
				673(2) of the Community Services Block Grant Act (42 U.S.C.
				9902(2)).
										(3)RequirementsAs
				part of the regulations promulgated under subsection (g), the Administrator
				shall prescribe—
										(A)after consultation
				with the Federal Energy Regulatory Commission, requirements to ensure that
				programs and projects under paragraph (2)(A) and (B) are consistent with the
				standards established by, and effectively supplement electricity savings and
				generation of electricity from renewable energy resources achieved by, the
				Combined Efficiency and Renewable Electricity Standard established under
				section 610 of the Public Utility Regulatory Policies Act of 1978;
										(B)eligibility
				criteria and guidelines for consumer assistance programs for low-income
				residential ratepayers under paragraph (2)(C); and
										(C)such other
				requirements as the Administrator determines appropriate to ensure compliance
				with the requirements of this subsection.
										(4)ReportingReports
				submitted under subsection (b)(7) shall include, in accordance with such
				requirements as the Administrator may prescribe—
										(A)a description of
				any facilities deployed under paragraph (2)(A), the quantity of resulting
				electricity generation from renewable energy resources;
										(B)an assessment
				demonstrating the cost-effectiveness of, and electricity savings achieved by,
				programs supported under paragraph (2)(B); and
										(C)a description of
				assistance provided to low-income retail ratepayers under paragraph
				(2)(C).
										(f)Certain
				cogeneration facilities
									(1)Eligible
				cogeneration facilitiesFor
				purposes of this subsection, an eligible cogeneration facility
				is a facility that—
										(A)is a qualifying
				co-generation facility (as that term is defined in section 3(18)(B) of the
				Federal Power Act (16
				U.S.C. 796(18)(B));
										(B)derives 80 percent
				or more of its heat input from coal, petroleum coke, or any combination of
				these 2 fuels;
										(C)has a nameplate
				capacity of 100 megawatts or greater;
										(D)was in operation
				as of January 1, 2009, and remains in operation as of the date of any
				distribution of emission allowances under this subsection;
										(E)in calendar years
				2006 through 2008 sold, and as of the date of any distribution of emission
				allowances under this section sells, steam or electricity directly and solely
				to multiple, separately-owned industrial or commercial facilities co-located at
				the same site with the cogeneration facility; and
										(F)is not eligible to
				receive allowances under any other subsection of this section or under part F
				of this title.
										(2)DistributionThe
				Administrator shall distribute the emission allowances allocated pursuant to
				section 782(a)(3) to owners or operators of eligible cogeneration facilities
				ratably based on the carbon dioxide emissions of each such facility in calendar
				years 2006 through 2008. The Administrator—
										(A)shall not, in any
				year, distribute emission allowances under this subsection to the owner or
				operator of any eligible cogeneration facility in excess of the amount
				necessary to offset such facility’s cost of compliance with the requirements of
				this title in that year; and
										(B)may distribute
				such allowances over a period of years if annual distributions under this
				subsection would otherwise exceed the limitation in subparagraph (A), provided
				that in no event shall distributions be made under this subsection after
				calendar year 2025.
										(3)RequirementsThe
				Administrator shall, by regulation, establish requirements to ensure that the
				value of any emission allowances distributed pursuant to this subsection are
				passed through, on an equitable basis, to the facilities to which the relevant
				cogeneration facility provides electricity or steam deliveries, including any
				facility owned or operated by the owner or operator of the cogeneration
				facility.
									(g)RegulationsNot
				later than 2 years after the date of enactment of this title, the
				Administrator, in consultation with the Federal Energy Regulatory Commission,
				shall promulgate regulations to implement the requirements of this
				section.
								784.Natural gas
				consumers
								(a)DefinitionsFor
				purposes of this section:
									(1)Cost-effectiveThe
				term cost-effective, with respect to an energy efficiency
				program, means that the program meets the Total Resource Cost Test, which
				requires that the net present value of economic benefits over the life of the
				program, including avoided supply and delivery costs and deferred or avoided
				investments, is greater than the net present value of the economic costs over
				the life of the program, including program costs and incremental costs borne by
				the energy consumer.
									(2)Natural gas
				local distribution companyThe term natural gas local
				distribution company means a natural gas local distribution company
				that is a covered entity.
									(3)Non-covered
				entityThe term non-covered entity means, when
				used in reference to a date or period prior to the enactment of this title, an
				entity that would not have been a covered entity if this title had been in
				effect during such date or period.
									(4)State regulatory
				authorityThe term State regulatory authority has
				the meaning given the term State commission in section 2(8) of
				the Natural Gas Act (15 U.S.C. 717a(8)).
									(b)DistributionNot
				later than June 30 of 2015 and each calendar year thereafter through 2028, the
				Administrator shall distribute to natural gas local distribution companies for
				the benefit of retail ratepayers the quantity of emission allowances allocated
				for the following vintage year pursuant to section 782(b). Such allowances
				shall be distributed among local natural gas distribution companies based on
				the following formula:
									(1)Initial
				formulaExcept as provided in paragraph (2), for each vintage
				year, the Administrator shall distribute emission allowances among natural gas
				local distribution companies ratably based on each such company’s annual
				average retail natural gas deliveries for 2006 through 2008 to customers that
				were non-covered entities, unless the owner or operator of the company selects
				3 other consecutive years between 1999 and 2008, inclusive, and timely notifies
				the Administrator of its selection.
									(2)UpdatingPrior
				to distributing 2019 vintage year emission allowances and at 3-year intervals
				thereafter, the Administrator shall update the distribution formula under this
				subsection to reflect changes in each natural gas local distribution company’s
				service territory since the most recent formula was established. For each
				successive 3-year period, the Administrator shall distribute allowances ratably
				among natural gas local distribution companies based on the product of—
										(A)each natural gas
				local distribution company’s average annual natural gas deliveries per customer
				to customers that were non-covered entities during calendar years 2006 through
				2008, or during the 3 alternative consecutive years selected by such company
				under paragraph (1); and
										(B)the number of
				customers of such natural gas local distribution company that are not covered
				entities in the most recent year in which the formula is updated under this
				paragraph.
										(c)Use of
				allowances
									(1)Ratepayer
				benefitEmission allowances distributed to a natural gas local
				distribution company under this section shall be used exclusively for the
				benefit of retail ratepayers of such natural gas local distribution company
				other than covered entities and may not be used to support natural gas sales or
				deliveries to entities or persons other than such ratepayers.
									(2)Ratepayer
				classesIn using emission allowances distributed under this
				section for the benefit of ratepayers, a natural gas local distribution company
				shall ensure that ratepayer benefits are distributed—
										(A)among ratepayer
				classes ratably based on natural gas deliveries to each class, excluding
				deliveries to covered entities; and
										(B)equitably among
				individual ratepayers other than covered entities within each ratepayer
				class.
										(3)LimitationIn
				general, a natural gas local distribution company shall not use the value of
				emission allowances distributed under this section to provide to any ratepayer
				a rebate that is based solely on the quantity of natural gas delivered to such
				ratepayer. To the extent a natural gas local distribution company uses the
				value of emission allowances distributed under this section to provide rebates,
				it shall, to the maximum extent practicable, provide such rebates with regard
				to the fixed portion of ratepayers’ bills or as a fixed creditor rebate on
				natural gas bills.
									(4)Industrial
				ratepayersNotwithstanding paragraph (3), if compliance with the
				requirements of this title results (or would otherwise result) in an increase
				in natural gas costs for industrial retail ratepayers of any given natural gas
				local distribution company that are not covered entities (including entities
				that receive emission allowances pursuant to part F), such natural gas local
				distribution company—
										(A)shall pass through
				to industrial retail ratepayers that are not covered entities their ratable
				share (based on deliveries to each ratepayer class) of the value of the
				emission allowances distributed to such company under this subsection, to
				reduce natural gas cost impacts on such ratepayers; and
										(B)may do so based on
				the quantity of natural gas delivered to individual industrial retail
				ratepayers.
										(5)Energy
				efficiency programsThe value of no less than one third of the
				emission allowances distributed to natural gas local distribution companies
				pursuant to this section in any calendar year shall be used for cost-effective
				energy efficiency programs for natural gas consumers. Such programs must be
				authorized and overseen by the State regulatory authority, or by the entity
				with authority to regulate or set retail natural gas rates in the case of a
				natural gas local distribution company that is not regulated by a State
				regulatory authority.
									(6)Certain
				intracompany deliveriesIf a natural gas local distribution
				company makes an intracompany delivery of natural gas to a customer that is not
				a covered entity, for which such company is required to hold emission
				allowances under section 722, such customer shall, for purposes of this
				section, be considered a retail ratepayer and a member of a ratepayer class to
				be determined by the relevant State regulatory authority, or other entity with
				authority to regulate or set natural gas rates in the case of a company not
				regulated by a State regulatory authority.
									(7)GuidelinesAs
				part of the regulations promulgated under subsection (h), the Administrator
				shall, after consultation with State regulatory authorities, prescribe
				guidelines for the implementation of the requirements of this subsection. Such
				guidelines shall include requirements to ensure that industrial retail
				ratepayers that are not covered entities (including entities that receive
				emission allowances under part F) receive their ratable share of the value of
				the allowances distributed to each natural gas local distribution company
				pursuant to this section.
									(d)Regulatory
				proceedings
									(1)RequirementNo
				natural gas local distribution company shall be eligible to receive emission
				allowances under this section unless the State regulatory authority with
				authority over the retail rates of such company, or the entity with authority
				to regulate or set retail rates of a natural gas local distribution company not
				regulated by a State regulatory authority, has—
										(A)after public
				notice and an opportunity for comment, promulgated a regulation or completed a
				public rate proceeding (or the equivalent, in the case of a ratemaking entity
				other than a State regulatory authority) that provides for the full
				implementation of the requirements of subsection (c); and
										(B)made available to
				the Administrator and the public a report describing, in adequate detail, the
				manner in which the requirements of subsection (c) will be implemented.
										(2)UpdatingThe
				Administrator shall require, as a condition of continued receipt of emission
				allowances under this section, that a new regulation be promulgated or rate
				proceeding be completed, after public notice and an opportunity for comment,
				and a new report be made available to the Administrator and the public,
				pursuant to paragraph (1), not less frequently than every 5 years.
									(e)Plans and
				reporting
									(1)RegulationsAs
				part of the regulations promulgated under subsection (h), the Administrator
				shall prescribe requirements governing plans and reports to be submitted in
				accordance with this subsection.
									(2)PlansNot
				later than April 30, 2015, and every 5 years thereafter through 2025, each
				natural gas local distribution company shall submit to the Administrator a
				plan, approved by the State regulatory authority or other entity charged with
				regulating or setting the retail rates of such company, describing such
				company’s plans for the disposition of the value of emission allowances to be
				received pursuant to this section, in accordance with the requirements of this
				section.
									(3)ReportsNot
				later than June 30, 2017, and each calendar year thereafter through 2031, each
				natural gas local distribution company shall submit a report to the
				Administrator, approved by the relevant State regulatory authority or other
				entity charged with regulating or setting the retail natural gas rates of such
				company, describing the disposition of the value of any emission allowances
				received by such company in the prior calendar year pursuant to this section,
				including—
										(A)a description of
				sales, transfer, exchange, or use by the company for compliance with
				obligations under this title, of any such emission allowances;
										(B)the monetary value
				received by the company, whether in money or in some other form, from the sale,
				transfer, or exchange of emission allowances received by the company under this
				section;
										(C)the manner in
				which the company’s disposition of emission allowances received under this
				section complies with the requirements of this section, including each of the
				requirements of subsection (c);
										(D)the
				cost-effectiveness of, and energy savings achieved by, energy efficiency
				programs supported through such emission allowances; and
										(E)such other
				information as the Administrator may require pursuant to paragraph (1).
										(4)PublicationThe
				Administrator shall make available to the public all plans and reports
				submitted by natural gas local distribution companies under this subsection,
				including by publishing such plans and reports on the Internet.
									(f)AuditsEach
				year, the Administrator shall audit a representative sample of natural gas
				local distribution companies to ensure that emission allowances distributed
				under this section have been used exclusively for the benefit of retail
				ratepayers and that such companies are complying with the requirements of this
				section. In selecting companies for audit, the Administrator shall take into
				account any credible evidence of noncompliance with such requirements. The
				Administrator shall make available to the public a report describing the
				results of each such audit, including by publishing such report on the
				Internet.
								(g)EnforcementA
				violation of any requirement of this section shall be a violation of this Act.
				Each emission allowance the value of which is used in violation of the
				requirements of this section shall be a separate violation.
								(h)RegulationsNot
				later than January 1, 2014, the Administrator, in consultation with the Federal
				Energy Regulatory Commission, shall promulgate regulations to implement the
				requirements of this section.
								785.Home heating oil,
				propane, and kerosene consumers
								(a)DefinitionsFor
				purposes of this section:
									(1)Carbon
				contentThe term carbon content means the amount
				of carbon dioxide that would be emitted as a result of the combustion of a
				fuel.
									(2)Cost-effectiveThe
				term cost-effective has the meaning given that term in section
				784(a)(1).
									(3)Oilheat
				fuelThe term oilheat fuel means fuel that—
										(A)is—
											(i)No. 1
				distillate;
											(ii)No. 2 dyed
				distillate;
											(iii)a liquid blended
				with No. 1 distillate or No. 2 dyed distillate; or
											(iv)a
				biobased liquid; and
											(B)is used as a fuel
				for nonindustrial commercial or residential space or hot water heating.
										(b)Distribution
				among statesNot later than September 30 of each of calendar
				years 2011 through 2028, the Administrator shall distribute among the States,
				in accordance with this section, the quantity of emission allowances allocated
				for the following vintage year pursuant to section 782(c). The Administrator
				shall distribute emission allowances among the States under this section each
				year ratably based on the ratio of—
									(1)the carbon content
				of oilheat fuel, propane, and kerosene sold to consumers within each State in
				the preceding year for residential or commercial uses; to
									(2)the carbon content
				of oilheat fuel, propane, and kerosene sold to consumers within the United
				States in the preceding year for residential or commercial uses.
									(c)Use of
				allowances
									(1)In
				generalStates shall use emission allowances distributed under
				this section exclusively for the benefit of consumers of oilheat fuel, propane,
				or kerosene for residential or commercial purposes. Such proceeds shall be used
				exclusively for—
										(A)cost-effective
				energy efficiency programs for consumers that use oilheat fuel, propane, or
				kerosene for residential or commercial purposes; or
										(B)rebates or other
				direct financial assistance programs for consumers of oilheat fuel, propane, or
				kerosene used for residential or commercial purposes.
										(2)Administration
				and delivery mechanismsIn administering programs supported by
				this section, States shall—
										(A)use no less than
				50 percent of the value of emission allowances received under this section for
				cost-effective energy efficiency programs to reduce consumers’ overall fuel
				costs;
										(B)to the extent
				practicable, deliver consumer support under this section through existing
				energy efficiency and consumer energy assistance programs or delivery
				mechanisms, including, where appropriate, programs or mechanisms administered
				by parties other than the State; and
										(C)seek to coordinate
				the administration and delivery of energy efficiency and consumer energy
				assistance programs supported under this section, with one another and with
				existing programs for various fuel types, so as to deliver comprehensive,
				fuel-blind, coordinated programs to consumers.
										(d)ReportingEach
				State receiving emission allowances under this section shall submit to the
				Administrator, within 12 months of each receipt of such allowances, a report,
				in accordance with such requirements as the Administrator may prescribe,
				that—
									(1)describes the
				State’s use of emission allowances distributed under this section, including a
				description of the energy efficiency and consumer assistance programs supported
				with such allowances;
									(2)demonstrates the
				cost-effectiveness of, and the energy savings and greenhouse gas emissions
				reductions achieved by, energy efficiency programs supported under this
				section; and
									(3)includes a report
				prepared by an independent third party, in accordance with such regulations as
				the Administrator may promulgate, evaluating the performance of the energy
				efficiency and consumer assistance programs supported under this
				section.
									(e)EnforcementIf
				the Administrator determines that a State is not in compliance with this
				section, the Administrator may withhold a portion of the emission allowances,
				the quantity of which is equal to up to twice the quantity of the allowances
				that the State failed to use in accordance with the requirements of this
				section, that such State would otherwise be eligible to receive under this
				section in later years. Allowances withheld pursuant to this subsection shall
				be distributed among the remaining States ratably in accordance with the
				formula in subsection (b).
								787.Allocations to
				refineries
								(a)PurposeThe
				purpose of this section is to provide emission allowance rebates to petroleum
				refineries in the United States in a manner that promotes energy efficiency and
				a reduction in greenhouse gas emissions at such facilities.
								(b)DefinitionsIn
				this section:
									(1)EmissionsThe
				term emissions includes direct emissions from fuel combustion,
				process emissions, and indirect emissions from the generation of electricity,
				steam, and hydrogen used to produce the output of a petroleum refinery or the
				petroleum refinery sector.
									(2)Petroleum
				refineryThe term petroleum refinery means a
				facility classified under code 324110 of the North American Industrial
				Classification System of 2002.
									(3)Small business
				refinerThe term small
				business refiner means a refiner that meets the applicable Federal
				refinery capacity and employee limitations criteria described in
				section
				45H(c)(1) of the Internal Revenue Code of 1986 (as in effect on
				the date of enactment of this section and without regard to section 45H(d)).
				Eligibility of a small business refiner under this paragraph shall not be
				recalculated or disallowed on account of (i) its merger with another small
				business refiner or refiners after December 31, 2002 or (ii) its acquisition of
				another small business refiner (or refinery of such refiner) after December 31,
				2002.
									(c)In
				generalFor each vintage year between 2014 and 2026, the
				Administrator shall distribute allowances pursuant to this section to owners
				and operators of petroleum refineries, including small business refiners, in
				the United States.
								(d)Distribution
				scheduleThe Administrator shall distribute emission allowances
				pursuant to the regulations issued under subsection (e) for each vintage year
				no later than October 31 of the preceding calendar year.
								(e)RegulationsNot
				later than 3 years after the date of enactment of this title, the
				Administrator, in consultation with the Administrator of the Energy Information
				Administration, shall promulgate regulations that establish a formula for
				distributing emission allowances consistent with the purpose of this section.
				In establishing such formula, the Administrator shall consider the relative
				complexity of refinery processes and appropriate mechanisms to take energy
				efficiency and greenhouse gas reductions into account. If a petroleum
				refinery’s electricity provider received a free allocation of emission
				allowances pursuant to section 782(a), the Administrator shall take this free
				allocation into account when establishing such formula to avoid rebates to a
				petroleum refinery for costs that the Administrator determines were not
				incurred by the petroleum refinery because the allowances were freely allocated
				to the petroleum refinery’s electricity provider and used for the benefit of
				the petroleum refinery. This formula shall apply separately to the distribution
				of allowances allocated pursuant to section 782(j)(1) and to those allocated
				under section 782(j)(2).
								788.Supplemental
				agriculture and renewable energy incentives programs
								(a)In
				generalEmission allowances allocated pursuant to section 782(u)
				shall be distributed by the Administrator at the direction of the Secretary of
				Energy and the Secretary of Agriculture in accordance with this section. Not
				less than 50 percent of the allowances shall be available for the program
				established pursuant to subsection (b).
								(b)Agriculture
				Incentives Program
									(1)EstablishmentThe
				Secretary of Agriculture shall establish by rule a program to provide
				incentives in the form of emission allowances for activities undertaken in the
				agriculture sector that reduce greenhouse gas emissions or sequester carbon.
				Under this program, the Secretary of Agriculture shall provide incentives for
				projects and activities that—
										(A)reduce or avoid
				greenhouse gas emissions, or sequester greenhouse gases, but do not meet the
				criteria for offset credits established under the American Clean Energy and
				Security Act of 2009;
										(B)support actions to
				adapt to climate change; or
										(C)prevent conversion
				of land that would increase greenhouse gas emissions (including projects and
				activities that complement or supplement conservation programs administered by
				the Secretary).
										(2)ConsiderationsIn
				designing this program, the Secretary shall ensure that it provides support
				for—
										(A)development and
				demonstration of practices to reduce greenhouse gas emissions or sequester
				carbon in agricultural operations where there are limited recognized
				opportunities to achieve such emissions reductions or sequestration; and
										(B)projects that
				reduce greenhouse gas emissions or increase sequestration of greenhouse gases
				and also achieve other significant environmental benefits, such as the
				improvement of water or air quality.
										(3)ResearchThe
				Secretary shall establish by rule a program to conduct research to develop
				additional projects and activities for crops to find additional techniques and
				methods to reduce greenhouse gas emissions or sequester greenhouse gases that
				may or may not meet the criteria for offset credits established under the
				American Clean Energy and Security Act of 2009.
									(4)Use of
				InformationInformation and data generated by this program
				should, where relevant, be used to inform the development of additional offset
				practices and methodologies.
									(c)Renewable energy
				incentives programThe Secretary of Energy and the Administrator
				shall establish by rule a program to provide allowances to State and local
				governments to support the deployment of renewable energy
				infrastructure.
								789.Climate change
				consumer refunds
								(a)RefundIn each year after deposits are made to the
				Climate Change Consumer Refund Account, the Secretary of the Treasury shall
				provide tax refunds on a per capita basis to each household in the United
				States that shall collectively equal the amount deposited into the Climate
				Change Consumer Refund Account.
								(b)LimitationsThe
				Secretary of the Treasury shall establish procedures to ensure that individuals
				who are not—
									(1)citizens or
				nationals of the United States; or
									(2)immigrants
				lawfully residing in the United States,
									are
				excluded for the purpose of calculating and distributing refunds under this
				section.790.Exchange for
				State-issued allowances
								(a)In
				generalNot later than 1 year
				after the date of enactment of this title, the Administrator shall issue
				regulations allowing any person in the United States to exchange greenhouse gas
				emission allowances issued before December 31, 2011, by the State of California
				or for the Regional Greenhouse Gas Initiative, or the Western Climate
				Initiative (in this section referred to as State allowances) for
				emission allowances established by the Administrator under section
				721(a).
								(b)RegulationsRegulations
				issued under subsection (a) shall—
									(1)provide that a
				person exchanging State allowances under this section receive emission
				allowances established under section 721(a) in the amount that is sufficient to
				compensate for the cost of obtaining and holding such State allowances;
									(2)establish a
				deadline by which persons must exchange the State allowances;
									(3)provide that the
				Federal emission allowances disbursed pursuant to this section shall be
				deducted from the allowances to be auctioned pursuant to section 782(d);
				and
									(4)require that, once exchanged, the credit or
				other instrument be retired for purposes of use under the program by or for
				which it was originally issued.
									(c)Cost of
				obtaining State allowanceFor
				purposes of this section, the cost of obtaining a State allowance shall be the
				average auction price, for emission allowances issued in the year in which the
				State allowance was issued, under the program under which the State allowance
				was issued.
								791.Auction
				procedures
								(a)In
				generalTo the extent that
				auctions of emission allowances by the Administrator are authorized by this
				part, such auctions shall be carried out pursuant to this section and the
				regulations established hereunder.
								(b)Initial
				regulationsNot later than 12 months after the date of enactment
				of this title, the Administrator, in consultation with other agencies, as
				appropriate, shall promulgate regulations governing the auction of allowances
				under this section. Such regulations shall include the following
				requirements:
									(1)Frequency; first
				auctionAuctions shall be held four times per year at regular
				intervals, with the first auction to be held no later than March 31,
				2011.
									(2)Auction
				schedule; current and future vintagesThe Administrator shall, at
				each quarterly auction under this section, offer for sale both a portion of the
				allowances with the same vintage year as the year in which the auction is being
				conducted and a portion of the allowances with vintage years from future years.
				The preceding sentence shall not apply to auctions held before 2012, during
				which period, by necessity, the Administrator shall auction only allowances
				with a vintage year that is later than the year in which the auction is held.
				Beginning with the first auction and at each quarterly auction held thereafter,
				the Administrator may offer for sale allowances with vintage years of up to 4
				years after the year in which the auction is being conducted, except as
				provided in section 782(p).
									(3)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
									(4)Participation;
				financial assuranceAuctions shall be open to any person, except
				that the Administrator may establish financial assurance requirements to ensure
				that auction participants can and will perform on their bids.
									(5)Disclosure of
				beneficial ownershipEach bidder in the auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder.
									(6)Purchase
				limitsNo person may, directly or in concert with another
				participant, purchase more than 5 percent of the allowances offered for sale at
				any quarterly auction.
									(7)Publication of
				informationAfter the auction, the Administrator shall, in a
				timely fashion, publish the identities of winning bidders, the quantity of
				allowances obtained by each winning bidder, and the auction clearing
				price.
									(8)Other
				requirementsThe
				Administrator may include in the regulations such other requirements or
				provisions as the Administrator, in consultation with other agencies, as
				appropriate, considers appropriate to promote effective, efficient,
				transparent, and fair administration of auctions under this section.
									(c)Revision of
				regulationsThe Administrator
				may, in consultation with other agencies, as appropriate, at any time, revise
				the initial regulations promulgated under subsection (b) by promulgating new
				regulations. Such revised regulations need not meet the requirements identified
				in subsection (b) if the Administrator determines that an alternative auction
				design would be more effective, taking into account factors including costs of
				administration, transparency, fairness, and risks of collusion or manipulation.
				In determining whether and how to revise the initial regulations under this
				subsection, the Administrator shall not consider maximization of revenues to
				the Federal Government.
								(d)Reserve auction
				priceThe minimum reserve auction price shall be $10 (in constant
				2009 dollars) for auctions occurring in 2012. The minimum reserve price for
				auctions occurring in years after 2012 shall be the minimum reserve auction
				price for the previous year increased by 5 percent plus the rate of inflation
				(as measured by the Consumer Price Index for all urban consumers).
								(e)Delegation or
				contractPursuant to regulations under this section, the
				Administrator may by delegation or contract provide for the conduct of auctions
				under the Administrator’s supervision by other departments or agencies of the
				Federal Government or by nongovernmental agencies, groups, or
				organizations.
								(f)Small business
				refiner reserveThe Administrator shall, in accordance with this
				subsection, issue regulations setting aside a specified number of allowances
				that small business refiners may purchase at the average auction price and may
				use to demonstrate compliance pursuant to section 722. These regulations shall
				provide the following:
									(1)AmountThe
				Administrator shall place in the small business refiner reserve account
				allowances that are to be sold at auction pursuant to the allocations in
				section 782 in an amount equal to—
										(A)6.2 percent of the
				emission allowances established under section 721(a) for each vintage year from
				2012 through 2013;
										(B)5.4 percent of the
				emission allowances established under section 721(a) for each vintage year from
				2014 through 2015; and
										(C)4.9 percent of the
				emission allowances established under section 721(a) for each vintage year from
				2016 through 2024.
										(2)Allowed
				purchasesFrom January 1 of the calendar year that matches the
				vintage year for which allowances have been placed in the reserve, through
				January 14 of the following year, small business refiners (as defined in
				section 787(b)) may purchase allowances from this reserve at the price
				determined pursuant to paragraph (3).
									(3)PriceThe
				price for allowances purchased from this reserve shall be the average auction
				price for allowances of the same vintage year purchased at auctions conducted
				pursuant to this section during the 12 months preceding the purchase of the
				allowances.
									(4)Use of
				allowancesAllowances purchased from this reserve shall only be
				used by the purchaser to demonstrate compliance pursuant to section 722 for
				attributable greenhouse gas emissions in the calendar year that matches the
				vintage year of the purchased allowance. Allowances purchased from this reserve
				may not be banked, traded or borrowed.
									(5)Limitations on
				purchase amountThe Administrator, by regulation adopted after
				public notice and an opportunity for comment, shall establish procedures to
				distribute the ability to purchase allowances from the reserve fairly among all
				small business refiners interested in purchasing allowances from this reserve
				so as to address the potential that requests to purchase allowances exceed the
				number of allowances available in the reserve. This regulation may place limits
				on the number of allowances a small business refiner may purchase from the
				reserve.
									(6)Unsold
				allowancesVintage year allowances not sold from the reserve on
				or before January 15 of the calendar year following the vintage year shall be
				sold at an auction conducted pursuant to this section no later than March 31 of
				the calendar year following the vintage year. If significantly more allowances
				are being placed in the reserve than are being purchased from the reserve
				several years in a row, the Administrator may adjust either the percent of
				allowances placed in the reserve or the date by which allowances may be
				purchased from the reserve.
									792.Auctioning
				allowances for other entities
								(a)ConsignmentAny entity holding emission allowances or
				compensatory allowances may request that the Administrator auction, pursuant to
				section 791, the allowances on consignment.
								(b)PricingWhen
				the Administrator acts under this section as the agent of an entity in
				possession of emission allowances or compensatory allowances, the Administrator
				is not obligated to obtain the highest price possible for the allowances, and
				instead shall auction consignment allowances in the same manner and pursuant to
				the same rules as auctions of other allowances under section 791. The
				Administrator may permit the entity offering the allowance for sale to
				condition the sale of its allowances pursuant to this section on a minimum
				reserve price that is different than the reserve auction price set pursuant to
				section 791(d).
								(c)ProceedsFor
				emission allowances and compensatory allowances auctioned pursuant to this
				section, notwithstanding
				section
				3302 of title 31, United States Code, or any other provision of
				law, within 90 days of receipt, the United States shall transfer the proceeds
				from the auction to the entity which held the allowances auctioned. No funds
				transferred from a purchaser to a seller of emission allowances or compensatory
				allowances under this subsection shall be held by any officer or employee of
				the United States or treated for any purpose as public monies.
								(d)Unsold
				allowancesAllowances offered for sale under this section that
				are not sold shall be returned to the entity in possession of the allowance,
				notwithstanding section 726(b)(2)(A).
								(e)RegulationsThe
				Administrator shall issue regulations within 24 months after the date of
				enactment of this title to implement this section.
								793.Establishment
				of fundsThere is hereby
				established in the Treasury of the United States the following separate
				accounts:
								(1)The Strategic
				Reserve Fund.
								(2)The Climate Change
				Consumer Refund Account.
								(3)The Climate Change Worker Adjustment
				Assistance Fund.
								794.Oversight of
				allocations
								(a)In
				generalNot later than
				January 1, 2014, and every 2 years thereafter, the Comptroller General of the
				United States shall carry out and report to Congress on the results of a review
				of programs administered by the Federal Government that distribute emission
				allowances or funds from any Federal auction of allowances.
								(b)ContentsEach
				such report shall include a comprehensive evaluation of the administration and
				effectiveness of each program, including—
									(1)the efficiency,
				transparency, and soundness of the administration of each program;
									(2)the performance of
				activities receiving assistance under each program;
									(3)the
				cost-effectiveness of each program in achieving the stated purposes of the
				program; and
									(4)recommendations,
				if any, for legislative, regulatory, or administrative changes to each program
				to improve its effectiveness.
									(c)FocusIn
				evaluating program performance, each review under this section review shall
				address the effectiveness of such programs in—
									(1)creating and
				preserving jobs;
									(2)ensuring a
				manageable transition for working families and workers;
									(3)reducing the
				emissions, or enhancing sequestration, of greenhouse gases;
									(4)developing clean
				technologies; and
									(5)building
				resilience to the impacts of climate change.
									795.Exchange for
				early action offset credits
								(a)In
				generalEmission allowances allocated pursuant to section 782(t)
				shall be distributed by the Administrator in accordance with this section. Not
				later than 1 year after the date of enactment of this title, the Administrator
				shall issue regulations allowing—
									(1)any person in the
				United States to exchange instruments in the nature of offset credits issued
				before January 1, 2009, by a State or voluntary offset program with respect to
				which the Administrator has made an affirmative determination under section
				740(a)(2), for emissions allowances established by the Administrator under
				section 721(a); and
									(2)the Administrator
				to provide compensation in the form of emission allowances to entities that do
				not meet the criteria of paragraph (1) and meet the criteria of this paragraph
				for documented early reductions or avoidance of greenhouse gas emissions or
				greenhouse gases sequestered before January 1, 2009, from projects begun before
				January 1, 2009, where—
										(A)the entity
				publicly stated greenhouse gas reduction goals and publicly reported against
				those goals;
										(B)the entity
				demonstrated entity-wide net greenhouse gas reductions; and
										(C)the entity
				demonstrates the actual projects undertaken to make reductions and documents
				the reductions (e.g., through documentation of engineering projects).
										(b)RegulationsRegulations
				issued under subsection (a) shall—
									(1)provide that a
				person exchanging credits under subsection (a)(1) receive emission allowances
				established under section 721(a) in an amount for which the monetary value is
				equivalent to the average monetary value of the credits during the period from
				January 1, 2006, to January 1, 2009, as adjusted for inflation to reflect
				current dollar values at the time of the exchange;
									(2)provide that a
				person receiving compensation for documented early action under subsection
				(a)(2) shall receive emission allowances established under section 721(a) in an
				amount that is approximately equivalent in value to the carbon dioxide
				equivalent per ton value received by entities in exchange for credits under
				paragraph (1) (as adjusted for inflation to reflect current dollar values at
				the time of the exchange), as determined by the Administrator;
									(3)provide that only
				reductions or avoidance of greenhouse gas emissions, or sequestration of
				greenhouse gases, achieved by activities in the United States between January
				1, 2001, and January 1, 2009, may be compensated under this section, and only
				credits issued for such activities may be exchanged under this section;
									(4)provide that only
				credits that have not been retired or otherwise used to meet a voluntary or
				mandatory commitment, and have not expired, may be exchanged under subsection
				(a)(1);
									(5)require that, once
				exchanged, the credit be retired for purposes of use under the program by or
				for which it was originally issued; and
									(6)establish a
				deadline by which persons must exchange the credits or request compensation for
				early action under this section.
									(c)ParticipationParticipation
				in an exchange of credits for allowances or compensation for early action
				authorized by this section shall not preclude any person from participation in
				an offset credit program established under the American Clean Energy and
				Security Act of 2009.
								(d)DistributionOf the emission allowances distributed
				under this section, a quantity equal to 0.75 percent of vintage year 2012
				emission allowances established under section 721(a) shall be distributed
				pursuant to subsection (a)(1), and a quantity equal to 0.25 percent of vintage
				year 2012 emission allowances established under section 721(a) shall be
				distributed pursuant to subsection
				(a)(2).
								.
				CAdditional
			 greenhouse gas standards
				331.Greenhouse gas
			 standardsThe Clean Air Act
			 (42 U.S.C. 7401 and following), as amended by subtitles A and B of this title,
			 is further amended by adding the following new title after title VII:
					
						VIIIAdditional
				Greenhouse Gas Standards
							801.DefinitionsFor purposes of this title, terms that are
				defined in title VII, except for the term stationary source,
				shall have the meaning given those terms in title VII.
							AStationary Source
				Standards
								811.Standards of
				performance
									(a)Uncapped
				stationary sources
										(1)Inventory of
				source categories(A)Within 12 months after
				the date of enactment of this title, the Administrator shall publish under
				section 111(b)(1)(A) an inventory of categories of stationary sources that
				consist of those categories that contain sources that individually had uncapped
				greenhouse gas emissions greater than 10,000 tons of carbon dioxide equivalent
				and that, in the aggregate, were responsible for emitting at least 20 percent
				annually of the uncapped greenhouse gas emissions.
											(B)The Administrator shall include in the
				inventory under this paragraph each source category that is responsible for at
				least 10 percent of the uncapped methane emissions in 2005. Notwithstanding any
				other provision, the inventory required by this section shall not include
				sources of enteric fermentation. The list under this paragraph shall include
				industrial sources, the emissions from which, when added to the capped
				emissions from industrial sources, constitute at least 95 percent of the
				greenhouse gas emissions of the industrial sector.
											(C)For purposes of this subsection, emissions
				shall be calculated using tons of carbon dioxide equivalents. In promulgating
				the inventory required by this paragraph and the schedule required under by
				paragraph (2)(C), the Administrator shall use the most current emissions data
				available at the time of promulgation, except as provided in subparagraph
				(B).
											(D)Notwithstanding any other provisions, the
				Administrator may list under 111(b) any source category identified in the
				inventory required by this subsection without making a finding that the source
				category causes or contributes significantly to, air pollution with may be
				reasonably anticipated to endanger public health or welfare.
											(2)Standards and
				schedule(A)For each category
				identified as provided in paragraph (1), the Administrator shall promulgate
				standards of performance under section 111 for the uncapped emissions of
				greenhouse gases from stationary sources in that category and shall promulgate
				corresponding regulations under section 111(d).
											(B)The Administrator shall promulgate
				standards as required by this subsection for stationary sources in categories
				identified as provided in paragraph (1) as expeditiously as practicable,
				assuring that—
												(i)standards for identified source
				categories that, combined, emitted 80 percent or more of the greenhouse gas
				emissions of the identified source categories shall be promulgated not later
				than 3 years after the date of enactment of this title and shall include
				standards for natural gas extraction; and
												(ii)for all other identified source
				categories—
													(I)standards for not less than an additional
				25 percent of the identified categories shall be promulgated not later than 5
				years after the date of enactment of this title;
													(II)standards for not less than an
				additional 25 percent of the identified categories shall be promulgated not
				later than 7 years after the date of enactment of this title; and
													(III)standards for all the identified
				categories shall be promulgated not later than 10 years after the date of
				enactment of this title.
													(C)Not later than 24 months after the
				date of enactment of this title and after notice and opportunity for comment,
				the Administrator shall publish a schedule establishing a date for the
				promulgation of standards for each category of sources identified pursuant to
				paragraph (1). The date for each category shall be consistent with the
				requirements of subparagraph (B). The determination of priorities for the
				promulgation of standards pursuant to this paragraph is not a rulemaking and
				shall not be subject to judicial review, except that failure to promulgate any
				standard pursuant to the schedule established by this paragraph shall be
				subject to review under section 304(a)(2).
											(D)Notwithstanding section 307, no action
				of the Administrator listing a source category under paragraph (1) shall be a
				final agency action subject to judicial review, except that any such action may
				be reviewed under section 307 when the Administrator issues performance
				standards for such category.
											(b)Capped
				sourcesNo standard of performance shall be established under
				section 111 for capped greenhouse gas emissions from a capped source unless the
				Administrator determines that such standards are appropriate because of effects
				that do not include climate change effects. In promulgating a standard of
				performance under section 111 for the emission from capped sources of any air
				pollutant that is not a greenhouse gas, the Administrator shall treat the
				emission of any greenhouse gas by those entities as a nonair quality public
				health and environmental impact within the meaning of section 111(a)(1).
									(c)Performance
				standardsFor purposes of setting a performance standard for
				source categories identified pursuant to subsection (a)—
										(1)The Administrator
				shall take into account the goal of reducing total United States greenhouse gas
				emissions as set forth in section 702.
										(2)The Administrator
				may promulgate a design, equipment, work practice, or operational standard, or
				any combination thereof, under section 111 in lieu of a standard of performance
				under that section without regard to any determination of feasibility that
				would otherwise be required under section 111(h).
										(3)Notwithstanding
				any other provision, in setting the level of each standard required by this
				section, the Administrator shall take into account projections of allowance
				prices, such that the marginal cost of compliance (expressed as dollars per ton
				of carbon dioxide equivalent reduced) imposed by the standard would not, in the
				judgement of the Administrator, be expected to exceed the Administrator’s
				projected allowance prices over the time period spanning from the date of
				initial compliance to the date that the next revisions of the standard would
				come into effect pursuant to the schedule under section 111(b)(1)(B).
										(d)DefinitionsIn this section, the terms uncapped
				greenhouse gas emissions and uncapped methane emissions
				mean those greenhouse gas or methane emissions, respectively, to which section
				722 would not have applied if the requirements of this title had been in effect
				for the same year as the emissions data upon which the list is based.
									(e)Study of the
				effects of performance standards
										(1)StudyThe
				Administrator shall conduct a study of the impacts of performance standards
				required under this section, which shall evaluate the effect of such standards
				on the—
											(A)costs of achieving
				compliance with the economy-wide reduction goals specified in section 702 and
				the reduction targets specified in section 703;
											(B)available supply
				of offset credits; and
											(C)ability to achieve
				the economy-wide reduction goals specified in section 702 and any other
				benefits of such standards.
											(2)ReportThe
				Administrator shall submit to the House Energy and Commerce Committee a report
				that describes the results of the study not later than 18 months after the
				publication of the standards required under subsection (a)(2)(B)(i).
										CExemptions From
				Other Programs
								831.Criteria
				pollutantsAs of the date of
				the enactment of the Safe Climate Act, no greenhouse gas may be added to the
				list under section 108(a) on the basis of its effect on global climate
				change.
								832.International
				air pollutionSection 115
				shall not apply to an air pollutant with respect to that pollutant’s
				contribution to global warming.
								833.Hazardous air
				pollutantsNo greenhouse gas
				may be added to the list of hazardous air pollutants under section 112 unless
				such greenhouse gas meets the listing criteria of section 112(b) independent of
				its effects on global climate change.
								834.New source
				reviewThe provisions of part
				C of title I shall not apply to a major emitting facility that is initially
				permitted or modified after January 1, 2009, on the basis of its emissions of
				any greenhouse gas.
								835.Title V
				permitsNotwithstanding any
				provision of title III or V, no stationary source shall be required to apply
				for, or operate pursuant to, a permit under title V, solely because the source
				emits any greenhouse gases that are regulated solely because of their effect on
				global climate
				change.
								.
				332.HFC
			 Regulation
					(a)In
			 generalTitle VI of the Clean Air Act (42 U.S.C. 7671 et
			 seq.) (relating to stratospheric ozone protection) is amended
			 by adding at the end the following:
						
							619.Hydrofluorocarbons
				(HFCs)
								(a)Treatment as
				class II, group II substancesExcept as otherwise provided in this
				section, hydrofluorocarbons shall be treated as class II substances for
				purposes of applying the provisions of this title. The Administrator shall
				establish two groups of class II substances. Class II, group I substances shall
				include all hydrochlorofluorocarbons (HCFCs) listed pursuant to section 602(b).
				Class II, group II substances shall include each of the following:
									(1)Hydrofluorocarbon-23
				(HFC–23).
									(2)Hydrofluorocarbon-32 (HFC–32).
									(3)Hydrofluorocarbon-41 (HFC–41).
									(4)Hydrofluorocarbon-125
				(HFC–125).
									(5)Hydrofluorocarbon-134
				(HFC–134).
									(6)Hydrofluorocarbon-134a
				(HFC–134a).
									(7)Hydrofluorocarbon-143
				(HFC–143).
									(8)Hydrofluorocarbon-143a
				(HFC–143a).
									(9)Hydrofluorocarbon-152
				(HFC–152).
									(10)Hydrofluorocarbon-152a
				(HFC–152a).
									(11)Hydrofluorocarbon-227ea
				(HFC–227ea).
									(12)Hydrofluorocarbon-236cb
				(HFC–236cb).
									(13)Hydrofluorocarbon-236ea
				(HFC–236ea).
									(14)Hydrofluorocarbon-236fa
				(HFC–236fa).
									(15)Hydrofluorocarbon-245ca
				(HFC–245ca).
									(16)Hydrofluorocarbon-245fa
				(HFC–245fa).
									(17)Hydrofluorocarbon-365mfc
				(HFC–365mfc).
									(18)Hydrofluorocarbon-43-10mee
				(HFC–43–10mee).
									(19)Hydrofluoroolefin-1234yf
				(HFO–1234yf).
									(20)Hydrofluoroolefin-1234ze
				(HFO–1234ze).
									Not later
				than 6 months after the date of enactment of this title, the Administrator
				shall publish an initial list of class II, group II substances, which shall
				include the substances listed in this subsection. The Administrator may add to
				the list of class II, group II substances any other substance used as a
				substitute for a class I or II substance if the Administrator determines that 1
				metric ton of the substance makes the same or greater contribution to global
				warming over 100 years as 1 metric ton of carbon dioxide. Within 24 months
				after the date of enactment of this section, the Administrator shall amend the
				regulations under this title (including the regulations referred to in sections
				603, 608, 609, 610, 611, 612, and 613) to apply to class II, group II
				substances.(b)Consumption and
				production of Class II, Group II substances
									(1)In
				general
										(A)Consumption
				phase downIn the case of class II, group II substances, in lieu
				of applying section 605 and the regulations thereunder, the Administrator shall
				promulgate regulations phasing down the consumption of class II, group II
				substances in the United States, and the importation of products containing any
				class II, group II substance, in accordance with this subsection within 18
				months after the date of enactment of this section. Effective January 1, 2012,
				it shall be unlawful for any person to produce any class II, group II
				substance, import any class II, group II substance, or import any product
				containing any class II, group II substance without holding one consumption
				allowance or one destruction offset credit for each carbon dioxide equivalent
				ton of the class II, group II substance. Any person who exports a class II,
				group II substance for which a consumption allowance was retired may receive a
				refund of that allowance from the Administrator following the export.
										(B)ProductionIf the United States becomes a party or
				otherwise adheres to a multilateral agreement, including any amendment to the
				Montreal Protocol on Substances That Deplete the Ozone Layer, that restricts
				the production of class II, group II substances, the Administrator shall
				promulgate regulations establishing a baseline for the production of class II,
				group II substances in the United States and phasing down the production of
				class II, group II substances in the United States, in accordance with such
				multilateral agreement and subject to the same exceptions and other provisions
				as are applicable to the phase down of consumption of class II, group II
				substances under this section (except that the Administrator shall not require
				a person who obtains production allowances from the Administrator to make
				payment for such allowances if the person is making payment for a corresponding
				quantity of consumption allowances of the same vintage year). Upon the
				effective date of such regulations, it shall be unlawful for any person to
				produce any class II, group II substance without holding one consumption
				allowance and one production allowance, or one destruction offset credit, for
				each carbon dioxide equivalent ton of the class II, group II substance.
										(C)Integrity of
				capTo maintain the integrity of the class II, group II cap, the
				Administrator may, through rulemaking, limit the percentage of each person’s
				compliance obligation that may be met through the use of destruction offset
				credits or banked allowances.
										(D)Counting of
				violationsEach consumption allowance, production allowance, or
				destruction offset credit not held as required by this section shall be a
				separate violation of this section.
										(2)SchedulePursuant
				to the regulations promulgated pursuant to paragraph (1)(A), the number of
				class II, group II consumption allowances established by the Administrator for
				each calendar year beginning in 2012 shall be the following percentage of the
				baseline, as established by the Administrator pursuant to paragraph (3):
										
											
												
													Calendar YearPercent of Baseline
													
												
												
													201290
													
													2013
						87.5
													
													201485
													
													201582.5
													
													201680
													
													201777.5
													
													201875
													
													201971
													
													202067
													
													202163
													
													202259
													
													202354
													
													202450
													
													202546
													
													202642
													
													202738
													
													202834
													
													202930
													
													203025
													
													203121
													
													203217
													
													after
						203215
													
												
											
										
									(3)Baseline(A)Within 12 months after the date of
				enactment of this section, the Administrator shall promulgate regulations to
				establish the baseline for purposes of paragraph (2). The baseline shall be the
				sum, expressed in metric tons of carbon dioxide equivalents, of—
											(i)the annual average consumption of
				all class II substances in calendar years 2004, 2005, and 2006; plus
											(ii)the annual average quantity of all
				class II substances contained in imported products in calendar years 2004,
				2005, and 2006.
											(B)Notwithstanding subparagraph (A), if
				the Administrator determines that the baseline is higher than 370 million
				metric tons of carbon dioxide equivalents, then the Administrator shall
				establish the baseline at 370 million metric tons of carbon dioxide
				equivalents.
										(C)Notwithstanding subparagraph (A), if
				the Administrator determines that the baseline is lower than 280 million metric
				tons of carbon dioxide equivalents, then the Administrator shall establish the
				baseline at 280 million metric tons of carbon dioxide equivalents.
										(4)Distribution of
				allowances
										(A)In
				generalPursuant to the regulations promulgated under paragraph
				(1)(A), for each calendar year beginning in 2012, the Administrator shall sell
				consumption allowances in accordance with this paragraph.
										(B)Establishment of
				poolsThe Administrator shall establish two allowance pools.
				Eighty percent of the consumption allowances available for a calendar year
				shall be placed in the producer-importer pool, and 20 percent of the
				consumption allowances available for a calendar year shall be placed in the
				secondary pool.
										(C)Producer-importer
				pool
											(i)Auction(I)For each calendar year,
				the Administrator shall offer for sale at auction the following percentage of
				the consumption allowances in the producer-importer pool:
													
														
															
																Calendar YearPercent Available for Auction
																
															
															
																201210
																
																2013
						20
																
																201430
																
																201540
																
																201650
																
																201760
																
																201870
																
																201980
																
																2020 and
						thereafter90
																
															
														
													
												(II)Any
				person who produced or imported any class II substance during calendar year
				2004, 2005, or 2006 may participate in the auction. No other persons may
				participate in the auction unless permitted to do so pursuant to subclause
				(III).
												(III)Not
				later than 3 years after the date of the initial auction and from time to time
				thereafter, the Administrator shall determine through rulemaking whether any
				persons who did not produce or import a class II substance during calendar year
				2004, 2005, or 2006 will be permitted to participate in future auctions. The
				Administrator shall base this determination on the duration, consistency, and
				scale of such person’s purchases of consumption allowances in the secondary
				pool under subparagraph (D)(ii)(III), as well as economic or technical hardship
				and other factors deemed relevant by the Administrator.
												(IV)The
				Administrator shall set a minimum bid per consumption allowance of the
				following:
													(aa)For vintage year 2012, $1.00.
													(bb)For vintage year 2013, $1.20.
													(cc)For vintage year 2014, $1.40.
													(dd)For vintage year 2015, $1.60.
													(ee)For vintage year 2016, $1.80.
													(ff)For vintage year 2017, $2.00.
													(gg)For vintage year 2018 and thereafter,
				$2.00 adjusted for inflation after vintage year 2017 based upon the producer
				price index as published by the Department of Commerce.
													(ii)Non-auction
				sale(I)For each calendar year, as soon as
				practicable after auction, the Administrator shall offer for sale the remaining
				consumption allowances in the producer-importer pool at the following
				prices:
													(aa)A fee of $1.00 per vintage year 2012
				allowance.
													(bb)A fee of $1.20 per vintage year 2013
				allowance.
													(cc)A fee of $1.40 per vintage year 2014
				allowance.
													(dd)For each vintage year 2015 allowance,
				a fee equal to the average of $1.10 and the auction clearing price for vintage
				year 2014 allowances.
													(ee)For each vintage year 2016 allowance,
				a fee equal to the average of $1.30 and the auction clearing price for vintage
				year 2015 allowances.
													(ff)For each vintage year 2017 allowance,
				a fee equal to the average of $1.40 and the auction clearing price for vintage
				year 2016 allowances.
													(gg)For each allowance of vintage year
				2018 and subsequent vintage years, a fee equal to the auction clearing price
				for that vintage year.
													(II)The
				Administrator shall offer to sell the remaining consumption allowances in the
				producer-importer pool to producers of class II, group II substances and
				importers of class II, group II substances in proportion to their relative
				allocation share.
												(III)Such allocation share for such sale
				shall be determined by the Administrator using such producer’s or importer’s
				annual average data on class II substances from calendar years 2004, 2005, and
				2006, on a carbon dioxide equivalent basis, and—
													(aa)shall be based on a producer’s
				production, plus importation, plus acquisitions and purchases from persons who
				produced class II substances in the United States during calendar year 2004,
				2005, or 2006, less exportation, less transfers and sales to persons who
				produced class II substances in the United States during calendar year 2004,
				2005, or 2006; and
													(bb)for an importer of class II
				substances that did not produce in the United States any class II substance
				during calendar years 2004, 2005, and 2006, shall be based on the importer’s
				importation less exportation.
													For
				purposes of item (aa), the Administrator shall account for 100 percent of class
				II, group II substances and 60 percent of class II, group I substances. For
				purposes of item (bb), the Administrator shall account for 100 percent of class
				II, group II substances and 100 percent of class II, group I substances.(IV)Any
				consumption allowances made available for nonauction sale to a specific
				producer or importer of class II, group II substances but not purchased by the
				specific producer or importer shall be made available for sale to any producer
				or importer of class II substances during calendar year 2004, 2005, or 2006. If
				demand for such consumption allowances exceeds supply of such consumption
				allowances, the Administrator shall develop and utilize criteria for the sale
				of such consumption allowances that may include pro rata shares, historic
				production and importation, economic or technical hardship, or other factors
				deemed relevant by the Administrator. If the supply of such consumption
				allowances exceeds demand, the Administrator may offer such consumption
				allowances for sale in the secondary pool as set forth in subparagraph
				(D).
												(D)Secondary
				pool(i)For each calendar year, as soon as
				practicable after the auction required in subparagraph (C), the Administrator
				shall offer for sale the consumption allowances in the secondary pool at the
				prices listed in subparagraph (C)(ii).
											(ii)The Administrator shall accept
				applications for purchase of secondary pool consumption allowances from—
												(I)importers of products containing class II,
				group II substances;
												(II)persons who purchased any class II, group II substance directly from a producer
				or importer of class II, group II substances for use in a product containing a
				class II, group II substance, a manufacturing process, or a reclamation
				process;
												(III)persons who did not produce or import a class II substance during calendar year
				2004, 2005, or 2006, but who the Administrator determines have subsequently
				taken significant steps to produce or import a substantial quantity of any
				class II, group II substance; and
												(IV)persons who produced or imported any class
				II substance during calendar year 2004, 2005, or 2006.
												(iii)If the supply of consumption allowances in
				the secondary pool equals or exceeds the demand for consumption allowances in
				the secondary pool as presented in the applications for purchase, the
				Administrator shall sell the consumption allowances in the secondary pool to
				the applicants in the amounts requested in the applications for purchase. Any
				consumption allowances in the secondary pool not purchased in a calendar year
				may be rolled over and added to the quantity available in the secondary pool in
				the following year.
											(iv)If the demand for consumption
				allowances in the secondary pool as presented in the applications for purchase
				exceeds the supply of consumption allowances in the secondary pool, the
				Administrator shall sell the consumption allowances as follows:
												(I)The
				Administrator shall first sell the consumption allowances in the secondary pool
				to any importers of products containing class II, group II substances in the
				amounts requested in their applications for purchase. If the demand for such
				consumption allowances exceeds supply of such consumption allowances, the
				Administrator shall develop and utilize criteria for the sale of such
				consumption allowances among importers of products containing class II, group
				II substances that may include pro rata shares, historic importation, economic
				or technical hardship, or other factors deemed relevant by the
				Administrator.
												(II)The Administrator shall next sell any
				remaining consumption allowances to persons identified in subclauses (II) and
				(III) of clause (ii) in the amounts requested in their applications for
				purchase. If the demand for such consumption allowances exceeds remaining
				supply of such consumption allowances, the Administrator shall develop and
				utilize criteria for the sale of such consumption allowances among subclauses
				(II) and (III) applicants that may include pro rata shares, historic use,
				economic or technical hardship, or other factors deemed relevant by the
				Administrator.
												(III)The
				Administrator shall then sell any remaining consumption allowances to persons
				who produced or imported any class II substance during calendar year 2004,
				2005, or 2006 in the amounts requested in their applications for purchase. If
				demand for such consumption allowances exceeds remaining supply of such
				consumption allowances, the Administrator shall develop and utilize criteria
				for the sale of such consumption allowances that may include pro rata shares,
				historic production and importation, economic or technical hardship, or other
				factors deemed relevant by the Administrator.
												(IV)Each person who purchases consumption
				allowances in a non-auction sale under this subparagraph shall be required to
				disclose the person or entity sponsoring or benefitting from the purchases if
				such person or entity is, in whole or in part, other than the purchaser or the
				purchaser’s employer.
												(E)Discretion to
				withhold allowancesNothing
				in this paragraph prevents the Administrator from exercising discretion to
				withhold and retire consumption allowances that would otherwise be available
				for auction or nonauction sale. Not later than 18 months after the date of
				enactment of this section, the Administrator shall promulgate regulations
				establishing criteria for withholding and retiring consumption
				allowances.
										(5)BankingA
				consumption allowance or destruction offset credit may be used to meet the
				compliance obligation requirements of paragraph (1) in—
										(A)the vintage year
				for the allowance or destruction offset credit; or
										(B)any calendar year
				subsequent to the vintage year for the allowance or destruction offset
				credit.
										(6)Auctions
										(A)Initial
				regulationsNot later than 18 months after the date of enactment
				of this section, the Administrator shall promulgate regulations governing the
				auction of allowances under this section. Such regulations shall include the
				following requirements:
											(i)Frequency; first
				auctionAuctions shall be held one time per year at regular
				intervals, with the first auction to be held no later than October 31,
				2011.
											(ii)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
											(iii)Financial
				assuranceThe Administrator may establish financial assurance
				requirements to ensure that auction participants can and will perform on their
				bids.
											(iv)Disclosure of
				beneficial ownershipEach bidder in the auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder.
											(v)Publication of
				informationAfter the
				auction, the Administrator shall, in a timely fashion, publish the number of
				bidders, number of winning bidders, the quantity of allowances sold, and the
				auction clearing price.
											(vi)Bidding limits
				in 2012In the vintage year 2012 auction, no auction participant
				may, directly or in concert with another participant, bid for or purchase more
				allowances offered for sale at the auction than the greater of—
												(I)the number of
				allowances which, when added to the number of allowances available for purchase
				by the participant in the producer-importer pool non-auction sale, would equal
				the participant’s annual average consumption of class II, group II substances
				in calendar years 2004, 2005, and 2006; or
												(II)the number of
				allowances equal to the product of—
													(aa)1.20 multiplied
				by the participant’s allocation share of the producer-importer pool non-auction
				sale as determined under paragraph (4)(C)(ii); and
													(bb)the
				number of vintage year 2012 allowances offered at auction.
													(vii)Bidding limits
				in 2013In the vintage year 2013 auction, no auction participant
				may, directly or in concert with another participant, bid for or purchase more
				allowances offered for sale at the auction than the product of—
												(I)1.15 multiplied by
				the ratio of the total number of vintage year 2012 allowances purchased by the
				participant from the auction and from the producer-importer pool non-auction
				sale to the total number of vintage year 2012 allowances in the
				producer-importer pool; and
												(II)the number of
				vintage year 2013 allowances offered at auction.
												(viii)Bidding
				limits in subsequent yearsIn the auctions for vintage year 2014
				and subsequent vintage years, no auction participant may, directly or in
				concert with another participant, bid for or purchase more allowances offered
				for sale at the auction than the product of—
												(I)1.15 multiplied by
				the ratio of the highest number of allowances required to be held by the
				participant in any of the three prior vintage years to meet its compliance
				obligation under paragraph (1) to the total number of allowances in the
				producer-importer pool for such vintage year; and
												(II)the number of
				allowances offered at auction for that vintage year.
												(ix)Other
				requirementsThe Administrator may include in the regulations
				such other requirements or provisions as the Administrator considers necessary
				to promote effective, efficient, transparent, and fair administration of
				auctions under this section.
											(B)Revision of
				regulationsThe Administrator may, at any time, revise the
				initial regulations promulgated under subparagraph (A) based on the
				Administrator’s experience in administering allowance auctions by promulgating
				new regulations. Such revised regulations need not meet the requirements
				identified in subparagraph (A) if the Administrator determines that an
				alternative auction design would be more effective, taking into account factors
				including costs of administration, transparency, fairness, and risks of
				collusion or manipulation. In determining whether and how to revise the initial
				regulations under this paragraph, the Administrator shall not consider
				maximization of revenues to the Federal Government.
										(C)Delegation or
				contractPursuant to regulations under this section, the
				Administrator may, by delegation or contract, provide for the conduct of
				auctions under the Administrator’s supervision by other departments or agencies
				of the Federal Government or by nongovernmental agencies, groups, or
				organizations.
										(7)Payments for
				allowances
										(A)Initial
				regulationsNot later than 18 months after the date of enactment
				of this section, the Administrator shall promulgate regulations governing the
				payment for allowances purchased in auction and non-auction sales under this
				section. Such regulations shall include the requirement that, in the event that
				full payment for purchased allowances is not made on the date of purchase,
				equal payments shall be made one time per calendar quarter with all payments
				for allowances of a vintage year made by the end of that vintage year.
										(B)Revision of
				regulationsThe Administrator may, at any time, revise the
				initial regulations promulgated under subparagraph (A) based on the
				Administrator’s experience in administering collection of payments by
				promulgating new regulations. Such revised regulations need not meet the
				requirements identified in subparagraph (A) if the Administrator determines
				that an alternative payment structure or frequency would be more effective,
				taking into account factors including cost of administration, transparency, and
				fairness. In determining whether and how to revise the initial regulations
				under this paragraph, the Administrator shall not consider maximization of
				revenues to the Federal Government.
										(C)Penalties for
				non-paymentFailure to pay for purchased allowances in accordance
				with the regulations promulgated pursuant to this paragraph shall be a
				violation of the requirements of subsection (b). Section 113(c)(3) shall apply
				in the case of any person who knowingly fails to pay for purchased allowances
				in accordance with the regulations promulgated pursuant to this paragraph.
										(8)Imported
				productsIf the United States
				becomes a party or otherwise adheres to a multilateral agreement, including any
				amendment to the Montreal Protocol on Substances That Deplete the Ozone Layer,
				which restricts the production or consumption of class II, group II
				substances—
										(A)as of the date on which such agreement or
				amendment enters into force, it shall no longer be unlawful for any person to
				import from a party to such agreement or amendment any product containing any
				class II, group II substance whose production or consumption is regulated by
				such agreement or amendment without holding one consumption allowance or one
				destruction offset credit for each carbon dioxide equivalent ton of the class
				II, group II substance;
										(B)the Administrator shall promulgate
				regulations within 12 months of the date the United States becomes a party or
				otherwise adheres to such agreement or amendment, or the date on which such
				agreement or amendment enters into force, whichever is later, to establish a
				new baseline for purposes of paragraph (2), which new baseline shall be the
				original baseline less the carbon dioxide equivalent of the annual average
				quantity of any class II substances regulated by such agreement or amendment
				contained in products imported from parties to such agreement or amendment in
				calendar years 2004, 2005, and 2006;
										(C)as of the date on which such agreement or
				amendment enters into force, no person importing any product containing any
				class II, group II substance may, directly or in concert with another person,
				purchase any consumption allowances for sale by the Administrator for the
				importation of products from a party to such agreement or amendment that
				contain any class II, group II substance restricted by such agreement or
				amendment; and
										(D)the Administrator may adjust the two
				allowance pools established in paragraph (4) such that up to 90 percent of the
				consumption allowances available for a calendar year are placed in the
				producer-importer pool with the remaining consumption allowances placed in the
				secondary pool.
										(9)Offsets
										(A)Chlorofluorocarbon
				destructionWithin 18 months
				after the date of enactment of this section, the Administrator shall promulgate
				regulations to provide for the issuance of offset credits for the destruction,
				in the calendar year 2012 or later, of chlorofluorocarbons in the United
				States. The Administrator shall establish and distribute to the destroying
				entity a quantity of destruction offset credits equal to 0.8 times the number
				of metric tons of carbon dioxide equivalents of reduction achieved through the
				destruction. No destruction offset credits shall be established for the
				destruction of a class II, group II substance.
										(B)DefinitionFor purposes of this paragraph, the term
				destruction means the conversion of a substance by thermal,
				chemical, or other means to another substance with little or no carbon dioxide
				equivalent value and no ozone depletion potential.
										(C)RegulationsThe
				regulations promulgated under this paragraph shall include standards and
				protocols for project eligibility, certification of destroyers, monitoring,
				tracking, destruction efficiency, quantification of project and baseline
				emissions and carbon dioxide equivalent value, and verification. The
				Administrator shall ensure that destruction offset credits represent real and
				verifiable destruction of chlorofluorocarbons or other class I or class II,
				group I, substances authorized under subparagraph (D).
										(D)Other
				substancesThe Administrator
				may promulgate regulations to add to the list of class I and class II, group I,
				substances that may be destroyed for destruction offset credits, taking into
				account a candidate substance’s carbon dioxide equivalent value, ozone
				depletion potential, prevalence in banks in the United States, and emission
				rates, as well as the need for additional cost containment under the class II,
				group II cap and the integrity of the class II, group II cap. The Administrator
				shall not add a class I or class II, group I substance to the list if the
				consumption of the substance has not been completely phased-out internationally
				(except for essential use exemptions or other similar exemptions) pursuant to
				the Montreal Protocol.
										(E)Extension of
				offsets(i)At any time after the Administrator
				promulgates regulations pursuant to subparagraph (A), the Administrator may,
				pursuant to the requirements of part D of title VII and based on the carbon
				dioxide equivalent value of the substance destroyed, add the types of
				destruction projects authorized to receive destruction offset credits under
				this paragraph to the list of types of projects eligible for offset credits
				under section 733. If such projects are added to the list under section 733,
				the issuance of offset credits for such projects under part D of title VII
				shall be governed by the requirements of such part D, while the issuance of
				offset credits for such projects under this paragraph shall be governed by the
				requirements of this paragraph. Nothing in this paragraph shall affect the
				issuance of offset credits under section 740.
											(ii)The Administrator shall not make
				the addition under clause (i) unless the Administrator finds that insufficient
				destruction is occurring or is projected to occur under this paragraph and that
				the addition would increase destruction.
											(iii)In no event shall more than one destruction
				offset credit be issued under title VII and this section for the destruction of
				the same quantity of a substance.
											(10)Legal status of
				allowances and creditsNone of the following constitutes a
				property right:
										(A)A production or
				consumption allowance.
										(B)A destruction
				offset credit.
										(c)Deadlines for
				complianceNotwithstanding
				the deadlines specified for class II substances in sections 608, 609, 610, 612,
				and 613 that occur prior to January 1, 2009, the deadline for promulgating
				regulations under those sections for class II, group II substances shall be
				January 1, 2012.
								(d)Exceptions for
				essential usesNotwithstanding any phase down of
				production and consumption required by this section, to the extent consistent
				with any applicable multilateral agreement to which the United States is a
				party or otherwise adheres, the Administrator may provide the following
				exceptions for essential uses:
									(1)Medical
				devicesThe Administrator,
				after notice and opportunity for public comment, and in consultation with the
				Commissioner of the Food and Drug Administration, may provide an exception for
				the production and consumption of class II, group II substances solely for use
				in medical devices.
									(2)Aviation and
				space vehicle safetyThe
				Administrator, after notice and opportunity for public comment, may authorize
				the production and consumption of limited quantities of class II, group II
				substances solely for the purposes of aviation or space vehicle safety if
				either the Administrator of the Federal Aviation Administration or the
				Administrator of the National Aeronautics and Space Administration, in
				consultation with the Administrator, determines that no safe and effective
				substitute has been developed and that such authorization is necessary for
				aviation or space flight safety purposes.
									(e)Developing
				countriesNotwithstanding any
				phase down of production required by this section, the Administrator, after
				notice and opportunity for public comment, may authorize the production of
				limited quantities of class II, group II substances in excess of the amounts
				otherwise allowable under this section solely for export to, and use in,
				developing countries. Any production authorized under this subsection shall be
				solely for purposes of satisfying the basic domestic needs of such countries as
				provided in applicable international agreements, if any, to which the United
				States is a party or otherwise adheres.
								(f)National
				security; fire suppression, etcThe provisions of subsection (f) and
				paragraphs (1) and (2) of subsection (g) of section 604 shall apply to any
				consumption and production phase down of class II, group II substances in the
				same manner and to the same extent, consistent with any applicable
				international agreement to which the United States is a party or otherwise
				adheres, as such provisions apply to the substances specified in such
				subsection.
								(g)Accelerated
				scheduleIn lieu of section
				606, the provisions of paragraphs (1), (2), and (3) of this subsection shall
				apply in the case of class II, group II substances.
									(1)In
				generalThe Administrator
				shall promulgate initial regulations not later than 18 months after the date of
				enactment of this section, and revised regulations any time thereafter, which
				establish a schedule for phasing down the consumption (and, if the condition in
				subsection (b)(1)(B) is met, the production) of class II, group II substances
				that is more stringent than the schedule set forth in this section if, based on
				the availability of substitutes, the Administrator determines that such more
				stringent schedule is practicable, taking into account technological
				achievability, safety, and other factors the Administrator deems relevant, or
				if the Montreal Protocol, or any applicable international agreement to which
				the United States is a party or otherwise adheres, is modified or established
				to include a schedule or other requirements to control or reduce production,
				consumption, or use of any class II, group II substance more rapidly than the
				applicable schedule under this section.
									(2)PetitionAny
				person may submit a petition to promulgate regulations under this subsection in
				the same manner and subject to the same procedures as are provided in section
				606(b).
									(3)InconsistencyIf the Administrator determines that the
				provisions of this section regarding banking, allowance rollover, or
				destruction offset credits create a significant potential for inconsistency
				with the requirements of any applicable international agreement to which the
				United States is a party or otherwise adheres, the Administrator may promulgate
				regulations restricting the availability of banking, allowance rollover, or
				destruction offset credits to the extent necessary to avoid such
				inconsistency.
									(h)ExchangeSection 607 shall not apply in the case of
				class II, group II substances. Production and consumption allowances for class
				II, group II substances may be freely exchanged or sold but may not be
				converted into allowances for class II, group I substances.
								(i)Labeling(1)In applying section 611
				to products containing or manufactured with class II, group II substances, in
				lieu of the words destroying ozone in the upper atmosphere on
				labels required under section 611 there shall be substituted the words
				contributing to global warming.
									(2)The Administrator may, through rulemaking,
				exempt from the requirements of section 611 products containing or manufactured
				with class II, group II substances determined to have little or no carbon
				dioxide equivalent value compared to other substances used in similar
				products.
									(j)Nonessential
				productsFor the purposes of
				section 610, class II, group II substances shall be regulated under section
				610(b), except that in applying section 610(b) the word
				hydrofluorocarbon shall be substituted for the word
				chlorofluorocarbon and the term class II, group
				II shall be substituted for the term class I. Class II,
				group II substances shall not be subject to the provisions of section
				610(d).
								(k)International
				transfersIn the case of class II, group II substances, in lieu
				of section 616, this subsection shall apply. To the extent consistent with any
				applicable international agreement to which the United States is a party or
				otherwise adheres, including any amendment to the Montreal Protocol, the United
				States may engage in transfers with other parties to such agreement or
				amendment under the following conditions:
									(1)The United States
				may transfer production allowances to another party to such agreement or
				amendment if, at the time of the transfer, the Administrator establishes
				revised production limits for the United States accounting for the transfer in
				accordance with regulations promulgated pursuant to this subsection.
									(2)The United States
				may acquire production allowances from another party to such agreement or
				amendment if, at the time of the transfer, the Administrator finds that the
				other party has revised its domestic production limits in the same manner as
				provided with respect to transfers by the United States in the regulations
				promulgated pursuant to this subsection.
									(l)Relationship to
				other laws
									(1)State
				lawsFor purposes of section
				116, the requirements of this section for class II, group II substances shall
				be treated as requirements for the control and abatement of air
				pollution.
									(2)Multilateral
				agreementsSection 614 shall apply to the provisions of this
				section concerning class II, group II substances, except that for the words
				Montreal Protocol there shall be substituted the words
				Montreal Protocol, or any applicable multilateral agreement to which the
				United States is a party or otherwise adheres that restricts the production or
				consumption of class II, group II substances, and for the words
				Article 4 of the Montreal Protocol there shall be substituted
				any provision of such multilateral agreement regarding trade with
				non-parties.
									(3)Federal
				facilitiesFor purposes of section 118, the requirements of this
				section for class II, group II substances and corresponding State, interstate,
				and local requirements, administrative authority, and process and sanctions
				shall be treated as requirements for the control and abatement of air pollution
				within the meaning of section 118.
									(m)Carbon dioxide
				equivalent value(1)In lieu of section
				602(e), the provisions of this subsection shall apply in the case of class II,
				group II substances. Simultaneously with establishing the list of class II,
				group II substances, and simultaneously with any addition to that list, the
				Administrator shall publish the carbon dioxide equivalent value of each listed
				class II, group II substance, based on a determination of the number of metric
				tons of carbon dioxide that makes the same contribution to global warming over
				100 years as 1 metric ton of each class II, group II substance.
									(2)Not later than February 1, 2017, and
				not less than every 5 years thereafter, the Administrator shall—
										(A)review, and if appropriate, revise the
				carbon dioxide equivalent values established for class II, group II substances
				based on a determination of the number of metric tons of carbon dioxide that
				makes the same contributions to global warming over 100 years as 1 metric ton
				of each class II, group II substance; and
										(B)publish in the Federal Register the
				results of that review and any revisions.
										(3)A revised determination published in
				the Federal Register under paragraph (2)(B) shall take effect for production of
				class II, group II substances, consumption of class II, group II substances,
				and importation of products containing class II, group II substances starting
				on January 1 of the first calendar year starting at least 9 months after the
				date on which the revised determination was published.
									(4)The Administrator may decrease the
				frequency of review and revision under paragraph (2) if the Administrator
				determines that such decrease is appropriate in order to synchronize such
				review and revisions with any similar review process carried out pursuant to
				the United Nations Framework Convention on Climate Change, an agreement
				negotiated under that convention, The Vienna Convention for the Protection of
				the Ozone Layer, or an agreement negotiated under that convention, except that
				in no event shall the Administrator carry out such review and revision any less
				frequently than every 10 years.
									(n)Reporting
				requirementsIn lieu of
				subsections (b) and (c) of section 603, paragraphs (1) and (2) of this
				subsection shall apply in the case of class II, group II substances:
									(1)In
				generalOn a quarterly basis,
				or such other basis (not less than annually) as determined by the
				Administrator, each person who produced, imported, or exported a class II,
				group II substance, or who imported a product containing a class II, group II
				substance, shall file a report with the Administrator setting forth the carbon
				dioxide equivalent amount of the substance that such person produced, imported,
				or exported, as well as the amount that was contained in products imported by
				that person, during the preceding reporting period. Each such report shall be
				signed and attested by a responsible officer. If all other reporting is
				complete, no such report shall be required from a person after April 1 of the
				calendar year after such person permanently ceases production, importation, and
				exportation of the substance, as well as importation of products containing the
				substance, and so notifies the Administrator in writing. If the United States
				becomes a party or otherwise adheres to a multilateral agreement, including any
				amendment to the Montreal Protocol on Substances That Deplete the Ozone Layer,
				that restricts the production or consumption of class II, group II substances,
				then, if all other reporting is complete, no such report shall be required from
				a person with respect to importation from parties to such agreement or
				amendment of products containing any class II, group II substance restricted by
				such agreement or amendment, after April 1 of the calendar year following the
				year during which such agreement or amendment enters into force.
									(2)Baseline reports
				for class II, group II substances
										(A)In
				generalUnless such information has been previously reported to
				the Administrator, on the date on which the first report under paragraph (1) of
				this subsection is required to be filed, each person who produced, imported, or
				exported a class II, group II substance, or who imported a product containing a
				class II substance, (other than a substance added to the list of class II,
				group II substances after the publication of the initial list of such
				substances under this section), shall file a report with the Administrator
				setting forth the amount of such substance that such person produced, imported,
				exported, or that was contained in products imported by that person, during
				each of calendar years 2004, 2005, and 2006.
										(B)ProducersIn
				reporting under subparagraph (A), each person who produced in the United States
				a class II substance during calendar year 2004, 2005, or 2006 shall—
											(i)report all
				acquisitions or purchases of class II substances during each of calendar years
				2004, 2005, and 2006 from all other persons who produced in the United States a
				class II substance during calendar year 2004, 2005, or 2006, and supply
				evidence of such acquisitions and purchases as deemed necessary by the
				Administrator; and
											(ii)report all
				transfers or sales of class II substances during each of calendar years 2004,
				2005, and 2006 to all other persons who produced in the United States a class
				II substance during calendar year 2004, 2005, or 2006, and supply evidence of
				such transfers and sales as deemed necessary by the Administrator.
											(C)Added
				substancesIn the case of a substance added to the list of class
				II, group II substances after publication of the initial list of such
				substances under this section, each person who produced, imported, exported, or
				imported products containing such substance in calendar year 2004, 2005, or
				2006 shall file a report with the Administrator within 180 days after the date
				on which such substance is added to the list, setting forth the amount of the
				substance that such person produced, imported, and exported, as well as the
				amount that was contained in products imported by that person, in calendar
				years 2004, 2005, and 2006.
										(o)Stratospheric
				ozone and climate protection fund
									(1)In
				generalThere is established in the Treasury of the United States
				a Stratospheric Ozone and Climate Protection Fund.
									(2)DepositsThe
				Administrator shall deposit all proceeds from the auction and non-auction sale
				of allowances under this section into the Stratospheric Ozone and Climate
				Protection Fund.
									(3)UseAmounts
				deposited into the Stratospheric Ozone and Climate Protection Fund shall be
				available, subject to appropriations, exclusively for the following
				purposes:
										(A)Recovery,
				recycling, and reclamationThe Administrator may utilize funds to
				establish a program to incentivize the recovery, recycling, and reclamation of
				any Class II substances in order to reduce emissions of such substances.
										(B)Multilateral
				fundIf the United States
				becomes a party or otherwise adheres to a multilateral agreement, including any
				amendment to the Montreal Protocol on Substances That Deplete the Ozone Layer,
				which restricts the production or consumption of class II, group II substances,
				the Administrator may utilize funds to meet any related contribution obligation
				of the United States to the Multilateral Fund for the Implementation of the
				Montreal Protocol or similar multilateral fund established under such
				multilateral agreement.
										(C)Best-in-class
				appliances deployment programThe Secretary of Energy is
				authorized to utilize funds to carry out the purposes of section 214 of the
				American Clean Energy and Security Act of
				2009.
										(D)Low global
				warming product transition assistance program
											(i)In
				generalThe Administrator, in
				consultation with the Secretary of Energy, may utilize funds in fiscal years
				2012 through 2022 to establish a program to provide financial assistance to
				manufacturers of products containing class II, group II substances to
				facilitate the transition to products that contain or utilize alternative
				substances with no or low carbon dioxide equivalent value and no ozone
				depletion potential.
											(ii)DefinitionIn
				this subparagraph, the term products means refrigerators,
				freezers, dehumidifiers, air conditioners, foam insulation, technical aerosols,
				fire protection systems, and semiconductors.
											(iii)Financial
				assistanceThe Administrator may provide financial assistance to
				manufacturers pursuant to clause (i) for—
												(I)the design and
				configuration of new products that use alternative substances with no or low
				carbon dioxide equivalent value and no ozone depletion potential; and
												(II)the redesign and
				retooling of facilities for the manufacture of products in the United States
				that use alternative substances with no or low carbon dioxide equivalent value
				and no ozone depletion potential.
												(iv)ReportsFor
				any fiscal year during which the Administrator provides financial assistance
				pursuant to this subparagraph, the Administrator shall submit a report to the
				Congress within 3 months of the end of such fiscal year detailing the amounts,
				recipients, specific purposes, and results of the financial assistance
				provided.
											.
					(b)Table of
			 contentsThe table of
			 contents of title VI of the Clean Air Act (42 U.S.C. 7671 et seq.) is amended
			 by adding the following new item at the end thereof:
						
							
								Sec. 619. Hydrofluorocarbons
				(HFCs).
							
							.
					(c)Fire suppression
			 agentsSection 605(a) of the Clean Air Act (42 U.S.C. 7671(a))
			 is amended—
						(1)by striking
			 or at the end of paragraph (2);
						(2)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
						(3)by adding the
			 following new paragraph after paragraph (3):
							
								(4)is listed as
				acceptable for use as a fire suppression agent for nonresidential applications
				in accordance with section
				612(c).
								.
						(d)Motor vehicle
			 air conditioners
						(1)Section 609(e) of
			 the Clean Air Act (42 U.S.C. 7671h(e)) is amended by
			 inserting , group I after each reference to class
			 II in the text and heading.
						(2)Section 609 of the
			 Clean Air Act (42
			 U.S.C. 7671h) is amended by adding the following new subsection
			 after subsection (e):
							
								(f)Class II, group
				II substances
									(1)RepairThe
				Administrator may promulgate regulations establishing requirements for repair
				of motor vehicle air conditioners prior to adding a class II, group II
				substance.
									(2)Small
				containers(A)The Administrator may
				promulgate regulations establishing servicing practices and procedures for
				recovery of class II, group II substances from containers which contain less
				than 20 pounds of such class II, group II substances.
										(B)Not later than 18 months after
				enactment of this subsection, the Administrator shall either promulgate
				regulations requiring that containers which contain less than 20 pounds of a
				class II, group II substance be equipped with a device or technology that
				limits refrigerant emissions and leaks from the container and limits
				refrigerant emissions and leaks during the transfer of refrigerant from the
				container to the motor vehicle air conditioner or issue a determination that
				such requirements are not necessary or appropriate.
										(C)Not later than 18 months after
				enactment of this subsection, the Administrator shall promulgate regulations
				establishing requirements for consumer education materials on best practices
				associated with the use of containers which contain less than 20 pounds of a
				class II, group II substance and prohibiting the sale or distribution, or offer
				for sale or distribution, of any class II, group II substance in any container
				which contains less than 20 pounds of such class II, group II substance, unless
				consumer education materials consistent with such requirements are displayed
				and available at point-of-sale locations, provided to the consumer, or included
				in or on the packaging of the container which contain less than 20 pounds of a
				class II, group II substance.
										(D)The Administrator may, through rulemaking,
				extend the requirements established under this paragraph to containers which
				contain 30 pounds or less of a class II, group II substance if the
				Administrator determines that such action would produce significant
				environmental benefits.
										(3)Restriction of
				salesEffective January 1, 2014, no person may sell or distribute
				or offer to sell or distribute or otherwise introduce into interstate commerce
				any motor vehicle air conditioner refrigerant in any size container unless the
				substance has been found acceptable for use in a motor vehicle air conditioner
				under section
				612.
									.
						(e)Safe
			 alternatives policySection 612(e) of the Clean Air Act
			 (42 U.S.C.
			 7671k(e)) is amended by inserting or class II
			 after each reference to class I.
					333.Black
			 carbon
					(a)DefinitionAs used in this section, the term
			 black carbon means primary light absorbing aerosols, as defined by
			 the Administrator, based on the best available science.
					(b)Black Carbon
			 Abatement ReportNot later
			 than 1 year after the date of enactment of this section, the Administrator
			 shall, in consultation with other appropriate Federal agencies, submit to
			 Congress a report regarding black carbon emissions. The report shall include
			 the following:
						(1)A
			 summary of the current information and research that identifies—
							(A)an inventory of
			 the major sources of black carbon emissions in the United States and throughout
			 the world, including—
								(i)an
			 estimate of the quantity of current and projected future emissions; and
								(ii)the
			 net climate forcing of the emissions from such sources, including consideration
			 of co-emissions of other pollutants;
								(B)effective and cost-effective control
			 technologies, operations, and strategies for additional domestic and
			 international black carbon emissions reductions, such as diesel retrofit
			 technologies on existing on-road, non-road, and stationary engines and programs
			 to address residential cookstoves, and forest and agriculture-based
			 burning;
							(C)potential metrics
			 and approaches for quantifying the climatic effects of black carbon emissions,
			 including its radiative forcing and warming effects, that may be used to
			 compare the climate benefits of different mitigation strategies, including an
			 assessment of the uncertainty in such metrics and approaches; and
							(D)the public health
			 and environmental benefits associated with additional controls for black carbon
			 emissions.
							(2)Recommendations
			 regarding—
							(A)development of
			 additional emissions monitoring techniques and capabilities, modeling, and
			 other black carbon-related areas of study;
							(B)areas of focus for
			 additional study of technologies, operations, and strategies with the greatest
			 potential to reduce emissions of black carbon and associated public health,
			 economic, and environmental impacts associated with these emissions; and
							(C)actions, in addition to those identified by
			 the Administrator under section 851 of the Clean Air Act (as added by
			 subsection (c)), the Federal Government may take to encourage or require
			 reductions in black carbon emissions.
							(c)Black Carbon
			 MitigationTitle VIII of the
			 Clean Air Act, as added by section 331 of this Act, and amended by section 222
			 of this Act, is further amended by adding after part D the following new
			 part:
						
							EBlack
				Carbon
								851.Black
				carbon
									(a)Domestic Black
				Carbon MitigationNot later
				than 18 months after the date of enactment of this section, the Administrator,
				taking into consideration the public health and environmental impacts of black
				carbon emissions, including the effects on global and regional warming, the
				Arctic, and other snow and ice-covered surfaces, shall propose regulations
				under the existing authorities of this Act to reduce emissions of black carbon
				or propose a finding that existing regulations promulgated pursuant to this Act
				adequately regulate black carbon emissions. Not later than 2 years after the
				date of enactment of this section, the Administrator shall promulgate final
				regulations under the existing authorities of this Act or finalize the proposed
				finding. Such regulations shall not apply to specific types, classes,
				categories, or other suitable groupings of emissions sources that the
				Administrator finds are subject to adequate regulation.
									(b)International
				Black Carbon Mitigation
										(1)ReportNot later than 1 year after the date of
				enactment of this section, the Administrator, in coordination with the
				Secretary of State and other appropriate Federal agencies, shall transmit a
				report to Congress on the amount, type, and direction of all present United
				States financial, technical, and related assistance to foreign countries to
				reduce, mitigate, and otherwise abate black carbon emissions.
										(2)Other
				opportunitiesThe report required under paragraph (1) shall also
				identify opportunities and recommendations, including action under existing
				authorities, to achieve significant black carbon emission reductions in foreign
				countries through technical assistance or other approaches to—
											(A)promote
				sustainable solutions to bring clean, efficient, safe, and affordable stoves,
				fuels, or both stoves and fuels to residents of developing countries that are
				reliant on solid fuels such as wood, dung, charcoal, coal, or crop residues for
				home cooking and heating, so as to help reduce the public health,
				environmental, and economic impacts of black carbon emissions from these
				sources by—
												(i)identifying key
				regions for large-scale demonstration efforts, and key partners in each such
				region; and
												(ii)developing for
				each such region a large-scale implementation strategy with a goal of
				collectively reaching 20,000,000 homes over 5 years with interventions that
				will—
													(I)increase stove
				efficiency by over 50 percent (or such other goal as determined by the
				Administrator);
													(II)reduce emissions
				of black carbon by over 60 percent (or such other goal as determined by the
				Administrator); and
													(III)reduce the
				incidence of severe pneumonia in children under 5 years old by over 30 percent
				(or such other goal as determined by the Administrator);
													(B)make technological
				improvements to diesel engines and provide greater access to fuels that emit
				less or no black carbon;
											(C)reduce unnecessary
				agricultural or other biomass burning where feasible alternatives exist;
											(D)reduce unnecessary
				fossil fuel burning that produces black carbon where feasible alternatives
				exist;
											(E)reduce other
				sources of black carbon emissions; and
											(F)improve capacity
				to achieve greater compliance with existing laws to address black carbon
				emissions.
											.
				
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
					334.StatesSection 116 of the Clean Air Act
			 (42 U.S.C.
			 7416) is amended by adding the following at the end thereof:
			 For the purposes of this section, the phrases standard or
			 limitation respecting emissions of air pollutants and
			 requirements respecting control or abatement of air pollution
			 shall include any provision to: cap greenhouse gas emissions, require surrender
			 to the State or a political subdivision thereof of emission allowances or
			 offset credits established or issued under this Act, and require the use of
			 such allowances or credits as a means of demonstrating compliance with
			 requirements established by a State or political subdivision thereof..
				335.State
			 programsTitle VIII of the
			 Clean Air Act, as added by section 331 of this Act and amended by several
			 sections of this Act, is further amended by adding after part E (as added by
			 section 333(c) of this Act) the following new part:
					
						FMiscellaneous
							861.State
				programsNotwithstanding
				section 116, no State or political subdivision thereof shall implement or
				enforce a cap and trade program that covers any capped emissions emitted during
				the years 2012 through 2017. For purposes of this section, the term cap
				and trade program means a system of greenhouse gas regulation under
				which a State or political subdivision issues a limited number of tradable
				instruments in the nature of emission allowances and requires that sources
				within its jurisdiction surrender such tradeable instruments for each unit of
				greenhouse gases emitted during a compliance period. For purposes of this
				section, a cap-and-trade program does not include a target or
				limit on greenhouse gas emissions adopted by a State or political subdivision
				that is implemented other than through the issuance and surrender of a limited
				number of tradable instruments in the nature of emission allowances, nor does
				it include any other standard, limit, regulation, or program to reduce
				greenhouse gas emissions that is not implemented through the issuance and
				surrender of a limited number of tradeable instruments in the nature of
				emission allowances. For purposes of this section, the term cap and
				trade program does not include, among other things, fleet-wide motor
				vehicle emission requirements that allow greater emissions with increased
				vehicle production, or requirements that fuels, or other products, meet an
				average pollution emission rate or lifecycle greenhouse gas standard.
							862.Grants for
				support of air pollution control programsThe Administrator is authorized to make
				grants to air pollution control agencies pursuant to section 105 for purposes
				of assisting in the implementation of programs to address global warming
				established under the Safe Climate
				Act.
							.
				336.Enforcement
					(a)RemandSection
			 307(b) of the Clean Air Act (42 U.S.C. 7607(b)) is amended by
			 adding the following new paragraphs at the end thereof:
						
							(3)If the court
				determines that any action of the Administrator is arbitrary, capricious, or
				otherwise unlawful, the court may remand such action, without vacatur, if
				vacatur would impair or delay protection of the environment or public health or
				otherwise undermine the timely achievement of the purposes of this Act.
							(4)If the court determines that any action of
				the Administrator is arbitrary, capricious, or otherwise unlawful, and remands
				the matter to the Administrator, the Administrator shall complete final action
				on remand within an expeditious time period no longer than the time originally
				allowed for the action or 1 year, whichever is less, unless the court on motion
				determines that a shorter or longer period is necessary, appropriate, and
				consistent with the purposes of this Act. The court of appeals shall have
				jurisdiction to enforce a deadline for action on remand under this
				subparagraph.
							.
					(b)Petition for
			 reconsiderationSection
			 307(d)(7)(B) of the Clean Air Act (42 U.S.C.
			 7607(d)(7)(B)) is amended as follows:
						(1)By inserting after
			 the second sentence If a petition for reconsideration is filed, the
			 Administrator shall take final action on such petition, including promulgation
			 of final action either revising or determining not to revise the action for
			 which reconsideration is sought, within 150 days after the petition is received
			 by the Administrator or the petition shall be deemed denied for the purpose of
			 judicial review..
						(2)By amending the
			 third sentence to read as follows: Such person may seek judicial review
			 of such denial, or of any other final action, by the Administrator, in response
			 to a petition for reconsideration, in the United States court of appeals for
			 the appropriate circuit (as provided in subsection (b))..
						337.Conforming amendments
					(a)Federal enforcementSection 113 of the Clean Air Act
			 (42 U.S.C.
			 7413) is amended as follows:
						(1)In subsection (a)(3), by striking or
			 title VI, and inserting title VI, title VII, or title
			 VIII.
						(2)In subsection (b), by striking or a
			 major stationary source and inserting a major stationary source,
			 or a covered EGU under title VIII in the material preceding paragraph
			 (1).
						(3)In paragraph (2) of subsection (b), by
			 striking or title VI and inserting title VI, title VII,
			 or title VIII.
						(4)In subsection (c)—
							(A)in the first sentence of paragraph (1), by
			 striking or title VI (relating to stratospheric ozone control),
			 and inserting title VI, title VII, or title VIII,; and
							(B)in the first sentence of paragraph (3), by
			 striking or VI and inserting VI, VII, or
			 VIII.
							(5)In subsection (d)(1)(B), by striking
			 or VI and inserting VI, VII, or VIII.
						(6)In subsection (f), in the first sentence,
			 by striking or VI and inserting VI, VII, or
			 VIII.
						(b)Retention of
			 state authoritySection 116 of the Clean Air Act (42 U.S.C. 7416) is
			 amended as follows:
						(1)By striking
			 and 233 and inserting 233.
						(2)By striking
			 of moving sources) and inserting of moving sources), and
			 861 (preempting certain State greenhouse gas programs for a limited
			 time).
						(c)Inspections, monitoring, and
			 entrySection 114(a) of the
			 Clean Air Act (42
			 U.S.C. 7414(a)) is amended by striking section
			 112, and all that follows through (ii) and inserting the
			 following: section 112, or any regulation of greenhouse gas emissions
			 under title VII or VIII, (ii).
					(d)EnforcementSubsection (f) of section 304 of the Clean
			 Air Act (42 U.S.C.
			 7604(f)) is amended as follows:
						(1)By striking
			 ; or at the end of paragraph (3) thereof and inserting a
			 comma.
						(2)By striking the
			 period at the end of paragraph (4) thereof and inserting ,
			 or.
						(3)By adding the
			 following after paragraph (4) thereof:
							
								(5)any requirement of title VII or
				VIII.
								.
						(e)Administrative proceedings and judicial
			 reviewSection 307 of the
			 Clean Air Act (42
			 U.S.C. 7607) is amended as follows:
						(1)In subsection (a), by striking , or
			 section 306 and inserting section 306, or title VII or
			 VIII.
						(2)In subsection (b)(1)—
							(A)by striking ,, and inserting
			 , in each place such punctuation appears; and
							(B)by striking section 120, in
			 the first sentence and inserting section 120, any final action under
			 title VII or VIII,.
							(3)In subsection (d)(1) by amending
			 subparagraph (S) to read as follows:
							
								(S)the promulgation or revision of any
				regulation under title VII or
				VIII,
								.
						338.Davis-Bacon
			 compliance
					(a)In
			 generalNotwithstanding any
			 other provision of law and in a manner consistent with other provisions in this
			 Act, to receive emission allowances or funding under this Act, or the
			 amendments made by this Act, the recipient shall provide reasonable assurances
			 that all laborers and mechanics employed by contractors and subcontractors on
			 projects funded directly by or assisted in whole or in part by and through the
			 Federal Government pursuant to this Act, or the amendments made by this Act, or
			 by any entity established in accordance with this Act, or the amendments made
			 by this Act, including the Carbon Storage Research Corporation, will be paid
			 wages at rates not less than those prevailing on projects of a character
			 similar in the locality as determined by the Secretary of Labor in accordance
			 with subchapter IV of
			 chapter 31 of title 40,
			 United States Code (commonly known as the Davis-Bacon Act). With
			 respect to the labor standards specified in this section, the Secretary of
			 Labor shall have the authority and functions set forth in Reorganization Plan
			 Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
			 section
			 3145 of title 40, United States Code.
					(b)ExemptionNeither subsection (a) nor the requirements
			 of subchapter IV of
			 chapter 31 of title 40,
			 United States Code, shall apply to retrofitting of the following:
						(1)Single family
			 homes (both attached and detached) under section 202.
						(2)Owner-occupied
			 residential units in larger buildings that have their own dedicated
			 space-conditioning systems under section 202.
						(3)Residential
			 buildings (as defined in section 202(a)(5)) if designed for residential use by
			 less than 4 families.
						(4)Nonresidential
			 buildings (as defined in section 202(a)(1)) if the net interior space of such
			 nonresidential building is less than 6,500 square feet.
						339.National
			 strategy for domestic biological carbon sequestrationNot later than 1 year after the date of
			 enactment of this Act, the Administrator of the Environmental Protection
			 Agency, in consultation with the Secretary of Energy, the Secretary of
			 Agriculture, the Secretary of the Interior, and the heads of such other
			 relevant Federal agencies as the President may designate, shall submit to
			 Congress a report setting forth a unified and comprehensive strategy to address
			 the key legal, regulatory, technological, and other barriers to maximizing the
			 potential for sustainable biological sequestration of carbon within the United
			 States.
				340.Reducing acid
			 rain and mercury pollutionNot
			 later than 18 months after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report that analyzes the effects of different carbon
			 dioxide reduction strategies and technologies on the emissions of mercury,
			 sulfur dioxide, and nitrogen oxide, which cause acid rain, particulate matter,
			 ground level ozone, mercury contamination, and other environmental problems.
			 The report shall assess a variety of carbon reduction technologies, including
			 the application of various carbon capture and sequestration technologies for
			 both new and existing power plants. The report shall assess the current
			 scientific and technical understanding of the interplay between the various
			 technologies and emissions of air pollutants, identify hurdles to strategies
			 that could cost-effectively reduce emissions of multiple pollutants, and make
			 appropriate recommendations.
				DCarbon Market
			 Assurance
				341.Carbon market
			 assurance
					(a)AmendmentThe Federal Power Act (16 U.S.C. 791a and
			 following) is amended by adding at the end the following:
						
							IVCarbon Market
				Assurance
								401.Oversight and
				assurance of carbon markets
									(a)DefinitionsIn
				this section:
										(1)Covered
				entityThe term covered entity shall have the
				meaning given in section 700 of the Clean Air Act.
										(2)Regulated
				allowanceThe term regulated allowance means any
				emission allowance, compensatory allowance, offset credit, or Federal renewable
				electricity credit established or issued under the
				American Clean Energy and Security Act of
				2009.
										(3)Regulated
				instrumentThe term regulated instrument means a
				regulated allowance or a regulated allowance derivative.
										(b)Regulated
				allowance market
										(1)AuthorityThe Commission shall promulgate regulations
				for the establishment, operation, and oversight of markets for regulated
				allowances not later than 18 months after the date of the enactment of this
				section, and from time to time thereafter as may be appropriate.
										(2)RegulationsThe regulations promulgated pursuant to
				paragraph (1) shall—
											(A)provide for
				effective and comprehensive market oversight;
											(B)prohibit fraud, market manipulation, and
				excess speculation, and provide measures to limit unreasonable fluctuation in
				the prices of regulated allowances;
											(C)facilitate
				compliance with title VII of the Clean Air Act by covered entities;
											(D)ensure market transparency and
				recordkeeping deemed necessary and appropriate by the Commission to provide for
				efficient price discovery; prevention of fraud, market manipulation, and excess
				speculation; and compliance with title VII of the Clean Air Act and section 610
				of the Public Utility Regulatory Policies Act of 1978;
											(E)as necessary,
				ensure that position limitations for individual market participants are
				established with respect to each class of regulated allowances;
											(F)as necessary, ensure that margin
				requirements are established for each class of regulated allowances;
											(G)provide for the formation and operation of
				a fair, orderly and liquid national market system that allows for the best
				execution in the trading of regulated allowances;
											(H)limit or eliminate counterparty risks,
				market power concentration risks, and other risks associated with trading
				regulated allowances outside of trading facilities; and
											(I)establish standards for qualification as,
				and operation of, trading facilities for regulated allowances;
											(J)establish
				standards for qualification as, and operation of, clearing organizations for
				trading facilities for regulated allowances; and
											(K)include such other requirements as
				necessary to preserve market integrity and facilitate compliance with title VII
				of the Clean Air Act and section 610 of the Public Utility Regulatory Policies
				Act of 1978 and the regulations promulgated under such title and such
				section.
											(3)Enforcement
											(A)In
				generalIf the Commission
				determines, after notice and an opportunity for a hearing on the record, that
				any entity has violated any rule or order issued by the Commission under this
				subsection, the Commission may issue an order—
												(i)prohibiting the entity from trading on a
				trading facility for regulated allowances registered with the Commission, and
				requiring all such facilities to refuse the entity all privileges for such
				period as may be specified in the order;
												(ii)if the entity is
				registered with the Commission in any capacity, suspending for a period of not
				more than 6 months, or revoking, the registration of the entity;
												(iii)assessing the entity a civil penalty of not
				more than $1,000,000 per day per violation for as long as the violation
				continues (and in determining the amount of a civil penalty, the Commission
				shall take into account the nature and seriousness of the violation and the
				efforts to remedy the violation); and
												(iv)requiring disgorgement of unjust profits,
				restitution to entities harmed by the violation as determined by the
				Commission, or both.
												(B)Authority to
				suspend or revoke registrationThe Commission may suspend for a period of
				not more than 6 months, or revoke, the registration of a trading facility for
				regulated allowances or of a clearing organization registered by the Commission
				if, after notice and opportunity for a hearing on the record, the Commission
				finds that—
												(i)the entity
				violated any rule or order issued by the Commission under this subsection;
				or
												(ii)a
				director, officer, employee, or agent of the entity has violated any rule or
				order issued by the Commission under this subsection.
												(C)Cease and desist
				proceedings
												(i)In
				generalIf the Commission determines that any entity may be
				violating, may have violated, or may be about to violate any provision of this
				part, or any regulation promulgated by, or any restriction, condition, or order
				made or imposed by, the Commission under this Act, and if the Commission finds
				that the alleged violation or threatened violation, or the continuation of the
				violation, is likely to result in significant harm to covered entities or
				market participants, or significant harm to the public interest, the Commission
				may issue a temporary order requiring the entity—
													(I)to cease and
				desist from the violation or threatened violation;
													(II)to take such
				action as is necessary to prevent the violation or threatened violation;
				and
													(III)to prevent, as
				the Commission determines to be appropriate—
														(aa)significant harm
				to covered entities or market participants;
														(bb)significant harm
				to the public interest; and
														(cc)frustration of
				the ability of the Commission to conduct the proceedings or to redress the
				violation at the conclusion of the proceedings.
														(ii)Timing of
				entryAn order issued under clause (i) shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing before entry would be impracticable or contrary to the
				public interest.
												(iii)Effective
				dateA temporary order issued under clause (i) shall—
													(I)become effective
				upon service upon the entity; and
													(II)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
													(D)Proceedings
				regarding dissipation or conversion of assets
												(i)In
				generalIn a proceeding involving an alleged violation of a
				regulation or order promulgated or issued by the Commission, if the Commission
				determines that the alleged violation or related circumstances are likely to
				result in significant dissipation or conversion of assets, the Commission may
				issue a temporary order requiring the respondent to take such action as is
				necessary to prevent the dissipation or conversion of assets.
												(ii)Timing of
				entryAn order issued under clause (i) shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing before entry would be impracticable or contrary to the
				public interest.
												(iii)Effective
				dateA temporary order issued under clause (i) shall—
													(I)become effective
				upon service upon the respondent; and
													(II)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
													(E)Review of
				temporary orders
												(i)Application for
				reviewAt any time after a respondent has been served with a
				temporary cease-and-desist order pursuant to subparagraph (C) or order
				regarding the dissipation or conversion of assets pursuant to subparagraph (D),
				the respondent may apply to the Commission to have the order set aside,
				limited, or suspended.
												(ii)No prior
				hearingIf a respondent has been served with a temporary order
				entered without a prior hearing of the Commission—
													(I)the respondent
				may, not later than 10 days after the date on which the order was served,
				request a hearing on the application; and
													(II)the Commission
				shall hold a hearing and render a decision on the application at the earliest
				practicable time.
													(iii)Judicial
				review
													(I)In
				generalAn entity shall not
				be required to submit a request for rehearing of a temporary order before
				seeking judicial review in accordance with this subparagraph.
													(II)Timing of
				reviewNot later than 10 days after the date on which a
				respondent is served with a temporary cease-and-desist order entered with a
				prior hearing of the Commission, or 10 days after the date on which the
				Commission renders a decision on an application and hearing under clause (i)
				with respect to any temporary order entered without such a prior
				hearing—
														(aa)the
				respondent may obtain a review of the order in a United States circuit court
				having jurisdiction over the circuit in which the respondent resides or has a
				principal place of business, or in the United States Court of Appeals for the
				District of Columbia Circuit, for an order setting aside, limiting, or
				suspending the effectiveness or enforcement of the order; and
														(bb)the
				court shall have jurisdiction to enter such an order.
														(III)No prior
				hearingA respondent served with a temporary order entered
				without a prior hearing of the Commission may not apply to the applicable court
				described in subclause (II) except after a hearing and decision by the
				Commission on the application of the respondent under clauses (i) and
				(ii).
													(iv)ProceduresSection
				222 and Part III shall apply to—
													(I)an application for
				review of an order under clause (i); and
													(II)an order subject
				to review under clause (iii).
													(v)No automatic
				stay of temporary orderThe commencement of proceedings under
				clause (iii) shall not, unless specifically ordered by the court, operate as a
				stay of the order of the Commission.
												(F)Actions to
				collect civil penaltiesIf any person fails to pay a civil
				penalty assessed under this subsection after an order assessing the penalty has
				become final and unappealable, the Commission shall bring an action to recover
				the amount of the penalty in any appropriate United States district court.
											(4)Transaction
				fees
											(A)In
				generalThe Commission shall,
				in accordance with this paragraph, establish and collect transaction fees
				designed to recover the costs to the Federal Government of the supervision and
				regulation of regulated allowance markets and market participants, including
				related costs for enforcement activities, policy and rulemaking activities,
				administration, legal services, and international regulatory activities.
											(B)Initial fee
				rateEach trading facility on or through which regulated
				allowances are transacted shall pay to the Commission a fee at a rate of not
				more than $15 per $1,000,000 of the aggregate dollar amount of sales of
				regulated allowances transacted through the facility.
											(C)Annual
				adjustment of fee rateThe Commission shall, on an annual
				basis—
												(i)assess the rate at
				which fees are to be collected as necessary to meet the cost recovery
				requirement in subparagraph (A); and
												(ii)consistent with
				subparagraph (B), adjust the rate as necessary in order to meet the
				requirement.
												(D)Report on
				adequacy of fees in recovering costsThe Commission, shall, on an
				annual basis, report to the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Energy and Natural Resources of the Senate
				on the adequacy of the transaction fees in providing funding for the Commission
				to regulate the regulated allowance markets.
											(5)Judicial
				reviewJudicial review of
				actions taken by the Commission under this subsection shall be pursuant to part
				III.
										(6)Additional
				employees report and appointmentWithin 18 months after the date of the
				enactment of this section, the Commission shall submit to the President, the
				Committee on Energy and Commerce of the House of Representatives, and the
				Committee on Energy and Natural Resources of the Senate, a report that contains
				recommendations as to how many additional employees would be necessary to
				provide robust oversight and enforcement of the regulations promulgated under
				this subsection. As soon as practicable after the completion of the report,
				subject to appropriations, the Commission shall appoint the recommended number
				of additional employees for such purposes.
										(c)Working
				group
										(1)EstablishmentNot later than 30 days after the date of
				the enactment of this section, the President shall establish an interagency
				working group on carbon market oversight, which shall include the Administrator
				of the Environmental Protection Agency and representatives of other relevant
				agencies, to make recommendations to the Commodity Futures Trading Commission
				regarding proposed regulations for the establishment, operation, and oversight
				of markets for regulated allowance derivatives.
										(2)ReportNot later than 180 days after the date of
				the enactment of this section, and biennially thereafter, the interagency
				working group shall submit a written report to the President and Congress that
				includes its recommendations to the Commodity Futures Trading Commission
				regarding proposed regulations for the establishment, operation, and oversight
				of markets for regulated allowance derivatives and any recommendations to
				Congress for statutory changes needed to ensure the establishment, operation,
				and oversight of transparent, fair, stable, and efficient markets for regulated
				allowance derivatives.
										(d)Penalty for
				fraud and false or misleading statementsA person convicted under
				section
				1041 of title 18, United States Code, may be prohibited from
				holding or trading regulated allowances for a period of not more than 5 years
				pursuant to the regulations promulgated under this section, except that, if the
				person is a covered entity, the person shall be allowed to hold sufficient
				regulated allowances to meet its compliance obligations.
									(e)Relation to
				State lawNothing in this
				section shall preclude, diminish or qualify any authority of a State or
				political subdivision thereof to adopt or enforce any unfair competition,
				antitrust, consumer protection, securities, commodities or any other law or
				regulation, except that no such State law or regulation may relieve any person
				of any requirement otherwise applicable under this section.
									(f)Market
				reports
										(1)Collection and
				analysis of informationThe
				Commission, in conjunction with the Commodity Futures Trading Commission,
				shall, on a continuous basis, analyze the following information on the
				functioning of the markets for regulated instruments established under this
				part:
											(A)The status of, and
				trends in, the markets, including prices, trading volumes, transaction types,
				and trading channels and mechanisms.
											(B)Spikes, collapses,
				and volatility in prices of regulated instruments, and the causes
				therefor.
											(C)The relationship
				between the market for regulated allowances and allowance derivatives, and the
				spot and futures markets for energy commodities, including electricity.
											(D)The economic
				effects of the markets, including to macro- and micro-economic effects of
				unexpected significant increases and decreases in the price of regulated
				instruments.
											(E)Any changes in the
				roles, activities, or strategies of various market participants.
											(F)Regional,
				industrial, and consumer responses to the markets, and energy investment
				responses to the markets.
											(G)Any other issue related to the markets that
				the Commission, and the Commodity Futures Trading Commission deem
				appropriate.
											(2)Annual reports
				to the CongressNot later
				than 1 month after the end of each calendar year, the Commission, in
				conjunction with the Commodity Futures Trading Commission, shall submit to the
				President, the Committee on Agriculture and Committee on Energy and Commerce of
				the House of Representatives, and the Committee on Agriculture, Nutrition, and
				Forestry and Committee on Energy and Natural Resources of the Senate, and make
				available to the public, a report on the matters described in paragraph (1)
				with respect to the year, including recommendations for any administrative or
				statutory measures the Commission and the Commodity Futures Trading Commission
				consider necessary to address any threats to the transparency, fairness, or
				integrity of the markets in regulated instruments.
										402.Applicability of
				Part III provisions
									(a)Sections 301,
				304, and 306Sections 301,
				304, and 306 shall not apply to this part.
									(b)Section
				315In applying section 315(a) to this part, the words
				person or entity shall be substituted for the words
				licensee or public utility. In applying section 315(b) to this
				part, the words an entity shall be substituted for the words
				a licensee or public utility and the words such
				entity shall be substituted for the words such licensee or
				public utility.
									(c)Section
				316Section 316(a) shall not apply to section
				401(d).
									.
					(b)Criminal
			 prohibition against fraud and false or misleading statements
						(1)Chapter
			 47 of title 18, United States Code, is amended by adding at the
			 end the following:
							
								1041.Fraud and
				false statements in connection with regulated allowancesWhoever in connection with a transaction
				involving a regulated allowance (as defined in section 401(a) of the Federal
				Power Act, as added by section 341 of the American Clean Energy and Security
				Act of 2009), knowingly—
									(1)makes or uses a materially false or
				misleading statement, writing, representation, scheme, or device; or
									(2)falsifies,
				conceals, or covers up by any trick, scheme, or device any material
				fact,
									shall be
				fined not more than $5,000,000 (or $25,000,000 in the case of an organization)
				or imprisoned not more than 20 years, or
				both..
						(2)The table of
			 sections at the beginning of
			 chapter 47 of title 18,
			 United States Code, is amended by adding at the end the following new
			 item:
							
								
									1041. Fraud and false statements in
				connection with regulated
				allowances.
								
								.
						342.Carbon
			 derivative markets
					(a)Section 1a(14) of the Commodity Exchange
			 Act (7 U.S.C.
			 1a(14)) is amended by striking or an agricultural
			 commodity and inserting , an agricultural commodity, or any
			 emission allowance, compensatory allowance, offset credit, or Federal renewable
			 electricity credit established or issued under the American Clean Energy and
			 Security Act of 2009.
					(b)Section 4(c) of such Act (7 U.S.C. 6(c)) is
			 amended by adding at the end the following:
						
							(6)This subsection does not apply to any
				agreement, contract, or transaction for any emission allowance, compensatory
				allowance, offset credit, or Federal renewable electricity credit established
				or issued under the American Clean Energy and Security Act of
				2009.
							.
					EAdditional Market
			 Assurance
				351.Regulation of
			 certain transactions in derivatives involving energy commodities
					(a)Energy commodity
			 definedSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is
			 amended—
						(1)in paragraph (14),
			 by inserting , an energy commodity, after excluded
			 commodity;
						(2)by redesignating
			 paragraphs (13) through (21) and paragraphs (22) through (34) as paragraphs
			 (14) through (22) and paragraphs (24) through (36), respectively;
						(3)by inserting after
			 paragraph (12) the following:
							
								(13)Energy
				commodityThe term
				energy commodity means—
									(A)coal;
									(B)crude oil,
				gasoline, diesel fuel, jet fuel, heating oil, and propane;
									(C)electricity (excluding financial
				transmission rights which are subject to regulation and oversight by the
				Federal Energy Regulatory Commission);
									(D)natural gas;
				and
									(E)any other substance (other than an excluded
				commodity, a metal, or an agricultural commodity) that is used as a source of
				energy, as the Commission, in its discretion, deems
				appropriate.
									;
				and
						(4)by inserting after
			 paragraph (22) (as so redesignated by paragraph (2) of this subsection) the
			 following:
							
								(23)Included energy
				transactionThe term
				included energy transaction means a contract, agreement, or
				transaction in an energy commodity for future delivery that provides for a
				delivery point of the energy commodity in the United States or a territory or
				possession of the United States, or that is offered or transacted on or through
				a computer terminal located in the United
				States.
								.
						(b)Extension of
			 regulatory authority to swaps involving energy
			 transactionsSection 2(g) of such Act (7 U.S.C. 2(g)) is
			 amended by inserting or an energy commodity after
			 agricultural commodity.
					(c)Elimination of
			 exemption for over-the-counter swaps involving energy
			 commoditiesSection 2(h)(1) of such Act (7 U.S.C. 2(h)(1)) is amended by
			 inserting (other than an energy commodity) after exempt
			 commodity.
					(d)Extension of
			 regulatory authority to included energy transactions on foreign boards of
			 tradeSection 4 of such Act (7 U.S.C. 6) is amended—
						(1)in subsection (a),
			 by inserting , and which is not an included energy transaction
			 after territories or possessions the 2nd place it appears;
			 and
						(2)in subsection (b),
			 by adding at the end the following: The preceding sentence shall not
			 apply with respect to included energy transactions..
						(e)Limitation of
			 general exemptive authority of the CFTC with respect to included energy
			 transactions
						(1)In
			 generalSection 4(c) of such Act (7 U.S.C. 6(c)) is amended by adding at
			 the end the following:
							
								(6)The Commission may not exempt any included
				energy transaction from the requirements of subsection (a), unless the
				Commission provides 60 days advance notice to the Congress and the Position
				Limit Energy Advisory Group and solicits public comment about the exemption
				request and any proposed Commission
				action.
								.
						(2)Nullification of
			 no-action letter exemptions to certain requirements applicable to included
			 energy transactionsBeginning
			 180 days after the date of the enactment of this Act, any exemption provided by
			 the Commodity Futures Trading Commission that has allowed included energy
			 transactions (as defined in section 1a(13) of the Commodity Exchange Act) to be
			 conducted without regard to the requirements of section 4(a) of such Act shall
			 be null and void.
						(f)Requirement to
			 establish uniform speculative position limits for energy transactions
						(1)In
			 generalSection 4a(a) of such Act (7 U.S.C. 6a(a)) is amended—
							(A)by inserting
			 (1) after (a);
							(B)by inserting after
			 the 2nd sentence the following: With respect to energy transactions, the
			 Commission shall fix limits on the aggregate number of positions which may be
			 held by any person for each month across all markets subject to the
			 jurisdiction of the Commission.;
							(C)in the 4th
			 sentence by inserting , consistent with the 3rd sentence, after
			 Commission; and
							(D)by adding after
			 and below the end the following:
								
									(2)(A)Not later than 60 days after the date of
				the enactment of this paragraph, the Commission shall convene a Position Limit
				Energy Advisory Group consisting of representatives from—
											(i)7 predominantly commercial short
				hedgers of the actual energy commodity for future delivery;
											(ii)7 predominantly commercial long
				hedgers of the actual energy commodity for future delivery;
											(iii)4 non-commercial participants in
				markets for energy commodities for future delivery; and
											(iv)each designated contract market or
				derivatives transaction execution facility upon which a contract in the energy
				commodity for future delivery is traded, and each electronic trading facility
				that has a significant price discovery contract in the energy commodity.
											(B)Not later than 60 days after the date on
				which the advisory group is convened under subparagraph (A), and annually
				thereafter, the advisory group shall submit to the Commission advisory
				recommendations regarding the position limits to be established in paragraph
				(1).
										(C)The Commission shall have exclusive
				authority to grant exemptions for bona fide hedging transactions and positions
				from position limits imposed under this Act on energy
				transactions.
										.
							(2)Conforming
			 amendments
							(A)Significant
			 price discovery contractsSection 2(h)(7) of such Act (7 U.S.C. 2(h)(7)) is
			 amended—
								(i)in
			 subparagraph (A)—
									(I)by inserting
			 of this paragraph and section 4a(a) after (B) through
			 (D); and
									(II)by inserting
			 of this paragraph before the period; and
									(ii)in
			 subparagraph (C)(ii)(IV)—
									(I)in the heading, by
			 striking limitations
			 or; and
									(II)by striking
			 position limitations or.
									(B)Contracts traded
			 on or through designated contract marketsSection 5(d)(5) of such
			 Act (7 U.S.C.
			 7(d)(5)) is amended—
								(i)in
			 the heading by striking limitations or; and
								(ii)by
			 striking position limitations or.
								(C)Contracts traded
			 on or through derivatives transaction execution
			 facilitiesSection 5a(d)(4) of such Act (7 U.S.C. 7a(d)(4)) is amended—
								(i)in
			 the heading by striking limitations or; and
								(ii)by
			 striking position limits or.
								(g)Elimination of
			 the swaps loopholeSection
			 4a(c) of such Act (7
			 U.S.C. 6a(c)) is amended—
						(1)by inserting
			 (1) after (c); and
						(2)by adding after
			 and below the end the following:
							
								(2)For the purposes of contracts of sale for
				future delivery and options on such contracts or commodities, the Commission
				shall define what constitutes a bona fide hedging transaction or position as a
				transaction or position that—
									(A)(i)represents a substitute
				for transactions made or to be made or positions taken or to be taken at a
				later time in a physical marketing channel;
										(ii)is economically appropriate to the
				reduction of risks in the conduct and management of a commercial enterprise;
				and
										(iii)arises from the potential change in the
				value of—
											(I)assets that a person owns, produces,
				manufactures, processes, or merchandises or anticipates owning, producing,
				manufacturing, processing, or merchandising;
											(II)liabilities that a person owns or
				anticipates incurring; or
											(III)services that a person provides,
				purchases, or anticipates providing or purchasing; or
											(B)reduces risks attendant to a position
				resulting from a transaction that—
										(i)was executed pursuant to subsection
				(d), (g), (h)(1), or (h)(2) of section 2, or an exemption issued by the
				Commission by rule, regulation or order; and
										(ii)was executed opposite a
				counterparty for which the transaction would qualify as a bona fide hedging
				transaction pursuant to paragraph (2)(A) of this
				subsection.
										.
						(h)Detailed
			 reporting and disaggregation of market dataSection 4 of such Act (7 U.S.C. 6) is amended
			 by adding at the end the following:
						
							(e)Detailed
				reporting and disaggregation of market data
								(1)Index traders
				and swap dealers reportingThe Commission shall issue a proposed rule
				defining and classifying index traders and swap dealers (as those terms are
				defined by the Commission) for purposes of data reporting requirements and
				setting routine detailed reporting requirements for any positions of such
				entities in contracts traded on designated contract markets, over-the-counter
				markets, derivatives transaction execution facilities, foreign boards of trade
				subject to section 4(f), and electronic trading facilities with respect to
				significant price discovery contracts not later than 120 days after the date of
				the enactment of this subsection, and issue a final rule within 180 days after
				such date of enactment.
								(2)Disaggregation
				of index funds and other data in marketsSubject to section 8 and beginning within
				60 days of the issuance of the final rule required by paragraph (1), the
				Commission shall disaggregate and make public weekly—
									(A)the number of positions and total notional
				value of index funds and other passive, long-only and short-only positions (as
				defined by the Commission) in all markets to the extent such information is
				available; and
									(B)data on speculative positions relative to
				bona fide physical hedgers in those markets to the extent such information is
				available.
									(3)Disclosure of
				identity of holders of positions in indexes in excess of position
				limitsThe Commission shall include in its weekly Commitment of
				Trader reports the identity of each person who holds a position in an index in
				excess of a limit imposed under section
				4i.
								.
					(i)Authority to set
			 limits to prevent excessive speculation in indexes
						(1)In
			 generalSection 4a of such Act (7 U.S.C. 6a) is amended by adding at
			 the end the following:
							
								(f)The provisions of this section shall apply
				to the amounts of trading which may be done or positions which may be held by
				any person under contracts of sale of an index for future delivery on or
				subject to the rules of any contract market, derivatives transaction execution
				facility, or over-the-counter market, or on an electronic trading facility with
				respect to a significant price discovery contract, in the same manner in which
				this section applies to contracts of sale of a commodity for future
				delivery.
								.
						(2)RegulationsThe
			 Commodity Futures Trading Commission shall issue regulations under section
			 4a(f) of the Commodity Exchange Act within 180 days after the date of the
			 enactment of this Act.
						352.No effect on
			 authority of the Federal Energy Regulatory CommissionSection 2 of the Commodity Exchange Act
			 (7 U.S.C.
			 2) is amended by adding at the end the following:
					
						(j)This Act shall not be interpreted to affect
				the jurisdiction of the Federal Energy Regulatory Commission with respect to
				the authority of the Federal Energy Regulatory Commission under the Federal
				Power Act (16 U.S.C.
				791a et seq.), the Natural Gas Act (15 U.S.C. 717 et
				seq.), or other law to obtain information, carry out
				enforcement actions, or otherwise carry out the responsibilities of the Federal
				Energy Regulatory
				Commission.
						.
				353.Inspector General of
			 the Commodity Futures Trading Commission
					(a)Elevation of
			 office
						(1)Inclusion of
			 cftc in definition of establishment
							(A)Section 12(1) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 or the Federal Cochairpersons of the Commissions established under
			 section
			 15301 of title 40, United States Code; and inserting
			 the Federal Cochairpersons of the Commissions established under
			 section
			 15301 of title 40, United States Code; or the Chairman of the
			 Commodity Futures Trading Commission;.
							(B)Section 12(2) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 or the Commissions established under
			 section
			 15301 of title 40, United States Code, and inserting
			 the Commissions established under
			 section
			 15301 of title 40, United States Code, or the Commodity Futures
			 Trading Commission,.
							(2)Exclusion of
			 cftc from definition of designated federal entitySection
			 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by
			 striking the Commodity Futures Trading Commission,.
						(b)Provisions
			 Relating to Pay and Personnel Authority
						(1)Provision
			 relating to the position of inspector general of the cftcIn the
			 case of the Inspector General of the Commodities Futures Trading Commission,
			 subsections (b) and (c) of section 4 of the Inspector General Reform Act of
			 2008 (Public
			 Law 110–409) shall apply in the same manner as if the
			 Commission was a designated Federal entity under section 8G. The Inspector
			 General of the Commodities Futures Trading Commission shall not be subject to
			 section 3(e) of such Act.
						(2)Provision
			 relating to other personnelNotwithstanding paragraphs (7) and
			 (8) of
			 section
			 6(a) of the Inspector General Act of 1978 (5 U.S.C. App.), the
			 Inspector General of the Commodities Futures Trading Commission may select,
			 appoint, and employ such officers and employees as may be necessary for
			 carrying out the functions, powers, and duties of the Office of Inspector
			 General and to obtain the temporary or intermittent services of experts or
			 consultants or an organization of experts or consultants, subject to the
			 applicable laws and regulations that govern such selections, appointments, and
			 employment, and the obtaining of such services, within the Commodities Futures
			 Trading Commission.
						(c)Effective date;
			 transition rule
						(1)Effective
			 dateThe amendments made by this section shall take effect 30
			 days after the date of the enactment of this Act.
						(2)Transition
			 ruleAn individual serving as Inspector General of the Commodity
			 Futures Trading Commission on the effective date of this section pursuant to an
			 appointment made under
			 section
			 8G of the Inspector General Act of 1978 (5 U.S.C. App.)—
							(A)may continue so
			 serving until the President makes an appointment under section 3(a) of such Act
			 consistent with the amendments made by this section; and
							(B)shall, while
			 serving under subparagraph (A), remain subject to the provisions of section 8G
			 of such Act which apply with respect to the Commodity Futures Trading
			 Commission.
							354.Settlement and
			 clearing through registered derivatives clearing organizations
					(a)In
			 general
						(1)Application to
			 excluded derivative transactions
							(A)Section 2(d)(1) of
			 the Commodity Exchange Act (7 U.S.C. 2(d)(1)) is amended—
								(i)by
			 striking and at the end of subparagraph (A);
								(ii)by
			 striking the period at the end of subparagraph (B) and inserting ;
			 and; and
								(iii)by
			 adding at the end the following:
									
										(C)except as provided in section 4(f), the
				agreement, contract, or transaction is settled and cleared through a
				derivatives clearing organization registered with the
				Commission.
										.
								(B)Section 2(d)(2) of such Act (7 U.S.C. 2(d)(2)) is
			 amended—
								(i)by
			 striking and at the end of subparagraph (B);
								(ii)by
			 striking the period at the end of subparagraph (C) and inserting ;
			 and; and
								(iii)by
			 adding at the end the following:
									
										(D)except as provided in section 4(f), the
				agreement, contract, or transaction is settled and cleared through a
				derivatives clearing organization registered with the
				Commission.
										.
								(2)Application to
			 certain swap transactionsSection 2(g) of such Act
			 (7 U.S.C.
			 2(g)) is amended—
							(A)by striking
			 and at the end of paragraph (2);
							(B)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(4)except as provided in section 4(f), settled
				and cleared through a derivatives clearing organization registered with the
				Commission.
									.
							(3)Application to
			 certain transactions in exempt commodities
							(A)Section 2(h)(1) of
			 such Act ( 7 U.S.C.
			 2(h)(1)) is amended—
								(i)by
			 striking and at the end of subparagraph (A);
								(ii)by
			 striking the period at the end of subparagraph (B) and inserting ;
			 and; and
								(iii)by
			 adding at the end the following:
									
										(C)except as provided in section 4(f), is
				settled and cleared through a derivatives clearing organization registered with
				the
				Commission.
										.
								(B)Section 2(h)(3) of
			 such Act (7 U.S.C.
			 2(h)(3)) is amended—
								(i)by
			 striking and at the end of subparagraph (A);
								(ii)by
			 striking the period at the end of subparagraph (B) and inserting ;
			 and; and
								(iii)by
			 adding at the end the following:
									
										(C)except as provided in section 4(f), settled
				and cleared through a derivatives clearing organization registered with the
				Commission.
										.
								(4)General
			 exemptive authoritySection 4(c)(1) of such Act (7 U.S.C. 6(c)(1)) is
			 amended by inserting the agreement, contract, or transaction, except as
			 provided in section 4(h), will be settled and cleared through a derivatives
			 clearing organization registered with the Commission and before
			 the Commission determines.
						(5)Conforming
			 amendment relating to significant price discovery
			 contractsSection 2(h)(7)(D) of such Act (7 U.S.C. 2(h)(7)(D)) is
			 amended by striking the designation and heading for the subparagraph and all
			 that follows through As part of and inserting the
			 following:
							
								(D)Review of
				implementationAs part
				of
								.
						(b)Alternatives to
			 clearing through designated clearing organizationsSection 4 of
			 such Act (7 U.S.C.
			 6), as amended by section 351(h) of this Act, is amended by
			 adding at the end the following:
						
							(f)Alternatives to
				clearing through designated clearing organizations
								(1)Settlement and
				clearing through certain other regulated entitiesAn agreement,
				contract, or transaction, or class thereof, relating to an excluded commodity,
				that would otherwise be required to be settled and cleared by section
				2(d)(1)(C), 2(d)(2)(D), 2(g)(4), 2(h)(1)(C), or 2(h)(3)(C) of this Act, or
				subsection (c)(1) of this section may be settled and cleared through an entity
				listed in subsections (a) or (b) of section 409 of the Federal Deposit
				Insurance Corporation Improvement Act of 1991.
								(2)Waiver of
				clearing requirement
									(A)The Commission, in its discretion, may
				exempt an agreement, contract, or transaction, or class thereof, that would
				otherwise be required by section 2(d)(1)(C), 2(d)(2)(D), 2(g)(4), 2(h)(1)(C),
				or 2(h)(3)(C) of this Act, or subsection (c)(1) of this section to be settled
				and cleared through a derivatives clearing organization registered with the
				Commission from such requirement.
									(B)In granting
				exemptions pursuant to subparagraph (A), the Commission shall consult with the
				Securities and Exchange Commission and the Board of Governors of the Federal
				Reserve System regarding exemptions that relate to excluded commodities or
				entities for which the Securities Exchange Commission or the Board of Governors
				of the Federal Reserve System serve as the primary regulator.
									(C)Before granting an
				exemption pursuant to subparagraph (A), the Commission shall find that the
				agreement, contract, or transaction, or class thereof—
										(i)is
				highly customized as to its material terms and conditions;
										(ii)is transacted
				infrequently;
										(iii)does not serve a
				significant price-discovery function in the marketplace; and
										(iv)is being entered into by parties who can
				demonstrate the financial integrity of the agreement, contract, or transaction
				and their own financial integrity, as such terms and standards are determined
				by the Commission. The standards may include, with respect to any federally
				regulated financial entity for which net capital requirements are imposed, a
				net capital requirement associated with any agreement, contract, or transaction
				subject to an exemption from the clearing requirement that is higher than the
				net capital requirement that would be associated with such a transaction were
				it cleared.
										(D)Any agreement,
				contract, or transaction, or class thereof, which is exempted pursuant to
				subparagraph (A) shall be reported to the Commission in a manner designated by
				the Commission, or to such other entity the Commission deems
				appropriate.
									(E)The Commission,
				the Securities and Exchange Commission and the Board of Governors of the
				Federal Reserve System shall enter into a memorandum of understanding by which
				the information reported to the Commission pursuant to subparagraph (D) with
				regard to excluded commodities or entities for which the Securities Exchange
				Commission or the Board of Governors of the Federal Reserve System serve as the
				primary regulator may be provided to the other agencies.
									(g)Spot and forward
				exclusionThe settlement and
				clearing requirements of section 2(d)(1)(C), 2(d)(2)(D), 2(g)(4), 2(h)(1)(C),
				2(h)(3)(C), or 4(c)(1) shall not apply to an agreement, contract, or
				transaction of any cash commodity for immediate or deferred shipment or
				delivery, as defined by the
				Commission.
							.
					(c)Additional
			 requirements applicable to applicants for registration as a derivative clearing
			 organizationSection 5b(c)(2) of such Act (7 U.S.C. 7a–1(c)(2))
			 is amended by adding at the end the following:
						
							(O)Disclosure of
				general informationThe applicant shall disclose publicly and to
				the Commission information concerning—
								(i)the terms and
				conditions of contracts, agreements, and transactions cleared and settled by
				the applicant;
								(ii)the conventions,
				mechanisms, and practices applicable to the contracts, agreements, and
				transactions;
								(iii)the margin-setting methodology and the size
				and composition of the financial resource package of the applicant; and
								(iv)other information
				relevant to participation in the settlement and clearing activities of the
				applicant.
								(P)Daily
				publication of trading informationThe applicant shall make public daily
				information on settlement prices, volume, and open interest for contracts
				settled or cleared pursuant to the requirements of section 2(d)(1)(C),
				2(d)(2)(D), 2(g)(4), 2(h)(1)(C), 2(h)(3)(C) or 4(c)(1) of this Act by the
				applicant if the Commission determines that the contracts perform a significant
				price discovery function for transactions in the cash market for the commodity
				underlying the contracts.
							(Q)Fitness
				standardsThe applicant shall establish and enforce appropriate
				fitness standards for directors, members of any disciplinary committee, and
				members of the applicant, and any other persons with direct access to the
				settlement or clearing activities of the applicant, including any parties
				affiliated with any of the persons described in this
				subparagraph.
							.
					(d)Amendments
						(1)Section 409 of the
			 Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 4422) is
			 amended by adding at the end the following:
							
								(c)Clearing
				requirementA multilateral
				clearing organization described in subsections (a) or (b) of this section shall
				comply with requirements similar to the requirements of sections 5b and 5c of
				the Commodity Exchange
				Act.
								.
						(2)Section 407 of the Legal Certainty for Bank
			 Products Act of 2000 (7 U.S.C. 27e) is amended by inserting
			 and the settlement and clearing requirements of sections 2(d)(1)(C),
			 2(d)(2)(D), 2(g)(4), 2(h)(1)(C), 2(h)(3)(C), and 4(c)(1) of such Act
			 after the clearing of covered swap agreements.
						(e)Effective
			 dateThe amendments made by this section shall take effect 150
			 days after the date of the enactment of this Act.
					(f)Transition
			 ruleAny agreement, contract,
			 or transaction entered into before the date of the enactment of this Act or
			 within 150 days after such date of enactment, in reliance on subsection (d),
			 (g), (h)(1), or (h)(3) of section 2 of the Commodity Exchange Act or any other
			 exemption issued by the Commission Futures Trading Commission by rule,
			 regulation, or order shall, within 90 days after such date of enactment, unless
			 settled and cleared through an entity registered with the Commission as a
			 derivatives clearing organization or another clearing entity pursuant to
			 section 4(f) of such Act, be reported to the Commission in a manner designated
			 by the Commission, or to such other entity as the Commission deems
			 appropriate.
					355.Limitation on
			 eligibility to purchase a credit default swap
					(a)In
			 generalSection 4c of the
			 Commodity Exchange Act (7 U.S.C. 6c) is amended by adding at
			 the end the following:
						
							(h)Limitation on
				eligibility to purchase a credit default swapIt shall be unlawful for any person to
				enter into a credit default swap unless the person—
								(1)owns a credit
				instrument which is insured by the credit default swap;
								(2)would experience
				financial loss if an event that is the subject of the credit default swap
				occurs with respect to the credit instrument; and
								(3)meets such minimum capital adequacy
				standards as may be established by the Commission, in consultation with the
				Board of Governors of the Federal Reserve System, or such more stringent
				minimum capital adequacy standards as may be established by or under the law of
				any State in which the swap is originated or entered into, or in which
				possession of the contract involved takes
				place.
								.
					(b)Elimination of
			 preemption of State bucketing laws regarding naked credit default
			 swapsSection 12(e)(2)(B) of such Act (7 U.S.C. 16(e)(2)(B))
			 is amended by inserting (other than a credit default swap in which the
			 purchaser of the swap would not experience financial loss if an event that is
			 the subject of the swap occurred) before that is
			 excluded.
					(c)Definition of
			 credit default swapSection 1a of such Act (7 U.S.C. 1a), as
			 amended by section 351(a) of this Act, is amended by adding at the end the
			 following:
						
							(37)Credit default
				swapThe term credit
				default swap means a contract which insures a party to the contract
				against the risk that an entity may experience a loss of value as a result of
				an event specified in the contract, such as a default or credit downgrade. A
				credit default swap that is traded on or cleared by a registered entity shall
				be excluded from the definition of a security as defined in this Act and in
				section 2(a)(1) of the Securities Act of 1933 or section 3(a)(10) of the
				Securities Exchange Act of 1934, except it shall be deemed a security solely
				for purpose of enforcing prohibitions against insider trading in sections 10
				and 16 of the Securities Exchange Act of
				1934.
							.
					(d)Effective
			 dateThe amendments made by this section shall be effective for
			 credit default swaps (as defined in section 1a(37) of the Commodity Exchange
			 Act) entered into after 60 days after the date of the enactment of this
			 section.
					356.Transaction
			 fees
					(a)In
			 generalSection 12 of the
			 Commodity Exchange Act (7 U.S.C. 16) is amended by
			 redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h),
			 respectively, and inserting after subsection (d) the following:
						
							(e)Clearing
				fees
								(1)In
				generalThe Commission shall,
				in accordance with this subsection, charge and collect from each registered
				clearing organization, and each such organization shall pay to the Commission,
				transaction fees at a rate calculated to recover the costs to the Federal
				Government of the supervision and regulation of futures markets, except those
				directly related to enforcement.
								(2)Fees assessed
				per side of cleared contracts
									(A)In
				generalThe Commission shall determine the fee rate referred to
				in paragraph (1), and shall apply the fee rate per side of any transaction
				cleared.
									(B)Authority to
				delegateThe Commission may determine the procedures by which
				the fee rate is to be applied on the transactions subject to the fee, or
				delegate the authority to make the determination to any appropriate derivatives
				clearing organization.
									(3)ExemptionsThe
				Commission may not impose a fee under paragraph (1) on—
									(A)a class of
				contracts or transactions if the Commission finds that it is in the public
				interest to exempt the class from the fee; or
									(B)a contract or
				transaction cleared by a registered derivatives clearing organization that
				is—
										(i)subject to fees
				under section 31 of the Securities Exchange Act of 1934; or
										(ii)a
				security as defined in the Securities Act of 1933 or the Securities Exchange
				Act of 1934.
										(4)Dates for
				payment of feesThe fees
				imposed under paragraph (1) shall be paid on or before—
									(A)March 15 of each
				year, with respect to transactions occurring on or after the preceding
				September 1 and on or before the preceding December 31; and
									(B)September 15 of
				each year, with respect to transactions occurring on or after the preceding
				January 1 and on or before the preceding August 31.
									(5)Annual
				adjustment of fee rates
									(A)In
				generalNot later than April
				30 of each fiscal year , the Commission shall, by order, adjust each fee rate
				determined under paragraph (2) for the fiscal year to a uniform adjusted rate
				that, when applied to the estimated aggregate number of cleared sides of
				transactions for the fiscal year, is reasonably likely to produce aggregate fee
				receipts under this subsection for the fiscal year equal to the target
				offsetting receipt amount for the fiscal year.
									(B)DefinitionsIn
				subparagraph (A):
										(i)Estimated
				aggregate number of cleared sides of transactionsThe term
				estimated aggregate number of cleared sides of transactions
				means, with respect to a fiscal year, the aggregate number of cleared sides of
				transactions to be cleared by registered derivatives clearing organizations
				during the fiscal year, as estimated by the Commission, after consultation with
				the Office of Management and Budget, using the methodology required for making
				projections pursuant to section 257 of the Balanced Budget and Emergency
				Deficit Control Act of 1985.
										(ii)Target
				offsetting receipt amountThe term target offsetting
				receipt amount means, with respect to a fiscal year, the total level of
				Commission budget authority for all non-enforcement activities of the
				Commission, as contained in the regular appropriations Acts for the fiscal
				year.
										(C)No judicial
				reviewAn adjusted fee rate prescribed under subparagraph (A)
				shall not be subject to judicial review.
									(6)PublicationNot later than April 30 of each fiscal
				year, the Commission shall cause to be published in the Federal Register
				notices of the fee rates applicable under this subsection for the succeeding
				fiscal year, and any estimate or projection on which the fee rates are
				based.
								(7)Establishment of
				futures and options transaction fee account; deposit of
				feesThere is established in the Treasury of the United States an
				account which shall be known as the Futures and Options Transaction Fee
				Account. All fees collected under this subsection for a fiscal year
				shall be deposited in the account. Amounts in the account are authorized to be
				appropriated to fund the expenditures of the
				Commission.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to fiscal
			 years beginning 30 or more days after the date of the enactment of this
			 Act.
					(c)Transition
			 ruleIf this section becomes
			 law after March 31 and before September 1 of a fiscal year, then paragraphs
			 (5)(A) and (6) of section 12(e) of the Commodity Exchange Act shall be applied,
			 in the case of the 1st fiscal year beginning after the date of the enactment of
			 this Act, by substituting August 31 for April
			 30.
					357.No effect on
			 antitrust law or authority of the Federal Trade Commission
					(a)Nothing in this subtitle shall be construed
			 to modify, impair, or supersede the operation of any of the antitrust laws. For
			 purposes of this subsection, the term “antitrust laws” has the meaning given it
			 in subsection (a) of the 1st section of the Clayton Act (15 U.S.C. 12(a)),
			 except that such term includes section 5 of the Federal Trade Commission Act
			 (15 U.S.C.
			 45) to the extent that such term applies to unfair methods of
			 competition.
					(b)Nothing in this subtitle shall be construed
			 to affect or diminish the jurisdiction or authority of the Federal Trade
			 Commission with respect to its authorities under the Federal Trade Commission
			 Act (15 U.S.C. 41 et
			 seq.) or the Energy Independence and Security Act of 2007
			 (Public Law
			 110–140) to obtain information, to carry out enforcement
			 activities, or otherwise to carry out the responsibilities of the Federal Trade
			 Commission.
					358.Effect of
			 derivatives regulatory reform legislation
					(a)StatutesUpon the passage of legislation that
			 includes derivatives regulatory reform, sections 351, 352, 354, 355, 356, and
			 357 shall be repealed.
					(b)RegulationsUpon the passage of legislation that
			 includes derivatives regulatory reform, any regulations promulgated under
			 section 351, 352, 354, 355, 356, or 357 shall be considered null and
			 void.
					359.Cease-and-desist
			 authority
					(a)Natural Gas
			 ActSection 20 of the Natural
			 Gas Act (15 U.S.C.
			 717s) is amended by adding the following at the end:
						
							(e)Cease-and-desist
				proceedings; temporary orders; authority of the commission
								(1)In
				generalIf the Commission finds, after notice and opportunity for
				hearing, that any entity may be violating, may have violated, or may be about
				to violate any provision of this Act, or any rule, regulation, restriction,
				condition, or order made or imposed by the Commission under the authority of
				this Act, the Commission may publish its findings and issue an order requiring
				such entity, and any other entity that is, was, or would be a cause of the
				violation, due to an act or omission the entity knew or should have known would
				contribute to such violation, to cease and desist from committing or causing
				such violation and any future violation of the same provision, rule, or
				regulation. Such order may, in addition to requiring an entity to cease and
				desist from committing or causing a violation, require such entity to comply,
				to provide an accounting and disgorgement, or to take steps to effect
				compliance, with such provision, rule, or regulation, upon such terms and
				conditions and within such time as the Commission may specify in such order.
				Any such order may, as the Commission deems appropriate, require future
				compliance or steps to effect future compliance, either permanently or for such
				period of time as the Commission may specify.
								(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
								(f)HearingThe
				notice instituting proceedings pursuant to subsection (e) shall fix a hearing
				date not earlier than 30 days nor later than 60 days after service of the
				notice unless an earlier or a later date is set by the Commission with the
				consent of any respondent so served.
							(g)Temporary
				orderWhenever the Commission
				determines that—
								(1)a respondent may
				take actions to dissipate or convert assets prior to the completion of the
				proceedings referred to in subsection (e), and such assets would be necessary
				to comply with or otherwise satisfy a final enforcement order of the Commission
				pursuant to alleged violations or threatened violations specified in the notice
				instituting proceedings; or
								(2)a respondent is
				engaged in actual or threatened violations of this Act or a Commission rule,
				regulation, restriction or order referred to in subsection (e),
								the
				Commission may issue a temporary order requiring the respondent to take such
				action to prevent dissipation or conversion of assets, significant harm to
				energy consumers, or substantial harm to the public interest, frustration of
				the Commission’s ability to conduct the proceedings, or frustration of the
				Commission’s ability to redress said violation at the conclusion of the
				proceedings, as the Commission deems appropriate pending completion of such
				proceedings.(h)Review of
				temporary orders
								(1)Commission
				reviewAt any time after the respondent has been served with a
				temporary cease-and-desist order pursuant to subsection (g), the respondent may
				apply to the Commission to have the order set aside, limited, or suspended. If
				the respondent has been served with a temporary cease-and-desist order entered
				without a prior Commission hearing, the respondent may, within 10 days after
				the date on which the order was served, request a hearing on such application
				and the Commission shall hold a hearing and render a decision on such
				application at the earliest possible time.
								(2)Judicial
				reviewWithin—
									(A)10 days after the
				date the respondent was served with a temporary cease-and-desist order entered
				with a prior Commission hearing; or
									(B)10 days after the
				Commission renders a decision on an application and hearing under paragraph
				(1),
									with
				respect to any temporary cease-and-desist order entered without a prior
				Commission hearing, the respondent may apply to the United States circuit court
				having jurisdiction over the circuit in which the respondent resides or has its
				principal place of business, or to the United States Court of Appeals for the
				District of Columbia Circuit, for an order setting aside, limiting, or
				suspending the effectiveness or enforcement of the order, and the court shall
				have jurisdiction to enter such an order. A respondent served with a temporary
				cease-and-desist order entered without a prior Commission hearing may not apply
				to the court except after hearing and decision by the Commission on the
				respondent’s application under paragraph (1) of this subsection.(3)No automatic
				stay of temporary orderThe commencement of proceedings under
				paragraph (2) of this subsection shall not, unless specifically ordered by the
				court, operate as a stay of the Commission’s order.
								(4)Exclusive
				reviewSections 19(d) and 24 shall not apply to a temporary order
				entered pursuant to this section.
								(i)ImplementationThe
				Commission is authorized to adopt rules, regulations, and orders as it deems
				appropriate to implement this
				section.
							.
					(c)Natural Gas
			 Policy Act of 1978Section 504 of the Natural Gas Policy Act of
			 1978 (15 U.S.C.
			 3414) is amended by adding the following at the end:
						
							(d)Cease-and-desist
				proceedings; temporary orders; authority of the Commission
								(1)In
				generalIf the Commission finds, after notice and opportunity for
				hearing, that any entity may be violating, may have violated, or may be about
				to violate any provision of this Act, or any rule, regulation, restriction,
				condition, or order made or imposed by the Commission under the authority of
				this Act, the Commission may publish its findings and issue an order requiring
				such entity, and any other entity that is, was, or would be a cause of the
				violation, due to an act or omission the entity knew or should have known would
				contribute to such violation, to cease and desist from committing or causing
				such violation and any future violation of the same provision, rule, or
				regulation. Such order may, in addition to requiring an entity to cease and
				desist from committing or causing a violation, require such entity to comply,
				to provide an accounting and disgorgement, or to take steps to effect
				compliance, with such provision, rule, or regulation, upon such terms and
				conditions and within such time as the Commission may specify in such order.
				Any such order may, as the Commission deems appropriate, require future
				compliance or steps to effect future compliance, either permanently or for such
				period of time as the Commission may specify.
								(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
								(3)HearingThe
				notice instituting proceedings pursuant to paragraph (1) shall fix a hearing
				date not earlier than 30 days nor later than 60 days after service of the
				notice unless an earlier or a later date is set by the Commission with the
				consent of any respondent so served.
								(4)Temporary
				orderWhenever the Commission
				determines that—
									(A)a respondent may
				take actions to dissipate or convert assets prior to the completion of the
				proceedings referred to in paragraph (1) and such assets would be necessary to
				comply with or otherwise satisfy a final enforcement order of the Commission
				pursuant to alleged violations or threatened violations specified in the notice
				instituting proceedings; or
									(B)a respondent is
				engaged in actual or threatened violations of this Act or a Commission rule,
				regulation, restriction or order referred to in paragraph (1),
									the
				Commission may issue a temporary order requiring the respondent to take such
				action to prevent dissipation or conversion of assets, significant harm to
				energy consumers, or substantial harm to the public interest, frustration of
				the Commission’s ability to conduct the proceedings, or frustration of the
				Commission’s ability to redress said violation at the conclusion of the
				proceedings, as the Commission deems appropriate pending completion of such
				proceedings.(5)Review of
				temporary orders
									(A)Commission
				reviewAt any time after the respondent has been served with a
				temporary cease-and-desist order pursuant to paragraph (4), the respondent may
				apply to the Commission to have the order set aside, limited, or suspended. If
				the respondent has been served with a temporary cease-and-desist order entered
				without a prior Commission hearing, the respondent may, within 10 days after
				the date on which the order was served, request a hearing on such application
				and the Commission shall hold a hearing and render a decision on such
				application at the earliest possible time.
									(B)Judicial
				reviewWithin—
										(i)10
				days after the date the respondent was served with a temporary cease-and-desist
				order entered with a prior Commission hearing; or
										(ii)10 days after the Commission renders a
				decision on an application and hearing under subparagraph (A), with respect to
				any temporary cease-and-desist order entered without a prior Commission
				hearing, the respondent may apply to the United States circuit court having
				jurisdiction over the circuit in which the respondent resides or has its
				principal place of business, or to the United States Court of Appeals for the
				District of Columbia Circuit, for an order setting aside, limiting, or
				suspending the effectiveness or enforcement of the order, and the court shall
				have jurisdiction to enter such an order. A respondent served with a temporary
				cease-and-desist order entered without a prior Commission hearing may not apply
				to the court except after hearing and decision by the Commission on the
				respondent’s application under paragraph (1) of this subsection.
										(C)No automatic
				stay of temporary orderThe commencement of proceedings under
				subparagraph (B) of this paragraph shall not, unless specifically ordered by
				the court, operate as a stay of the Commission’s order.
									(6)ImplementationThe
				Commission is authorized to adopt rules, regulations, and orders as it deems
				appropriate to implement this
				subsection.
								.
					360.Presidential
			 review of regulationsNot
			 later than 24 months after the date of enactment of this Act, the President
			 shall review the offset regulations and derivatives regulations promulgated
			 pursuant to the American Clean Energy and Security Act of 2009. The President
			 shall determine whether such regulations adequately protect the United States
			 financial system from systemic risk.
				IVTransitioning to
			 a Clean Energy Economy
			AEnsuring real
			 reductions in industrial emissions
				401.Ensuring real
			 reductions in industrial emissionsTitle VII of the Clean Air Act is amended by
			 inserting after part E the following new part:
					
						FEnsuring real
				reductions in industrial emissions
							761.Purposes
								(a)Purposes of
				partThe purposes of this
				part are—
									(1)to promote a strong global effort to
				significantly reduce greenhouse gas emissions, and, through this global effort,
				stabilize greenhouse gas concentrations in the atmosphere at a level that will
				prevent dangerous anthropogenic interference with the climate system;
				and
									(2)to prevent an
				increase in greenhouse gas emissions in countries other than the United States
				as a result of direct and indirect compliance costs incurred under this
				title.
									(b)Purposes of
				subpart 1The purposes of subpart 1 are additionally—
									(1)to provide a rebate to the owners and
				operators of entities in domestic eligible industrial sectors for their
				greenhouse gas emission costs incurred under this title, but not for costs
				associated with other related or unrelated market dynamics;
									(2)to design such rebates in a way that will
				prevent carbon leakage while also rewarding innovation and facility-level
				investments in energy efficiency performance improvements; and
									(3)to eliminate or
				reduce distribution of emission allowances under subpart 1 when such
				distribution is no longer necessary to prevent carbon leakage from eligible
				industrial sectors.
									(c)Purposes of
				subpart 2The purposes of subpart 2 are additionally—
									(1)to induce foreign countries, and, in
				particular, fast-growing developing countries, to take substantial action with
				respect to their greenhouse gas emissions consistent with the Bali Action Plan
				developed under the United Nations Framework Convention on Climate Change;
				and
									(2)to ensure that the
				measures described in subpart 2 are designed and implemented in a manner
				consistent with applicable international agreements to which the United States
				is a party.
									762.DefinitionsIn this part:
								(1)Carbon
				leakageThe term
				carbon leakage means any substantial increase (as determined by
				the Administrator) in greenhouse gas emissions by industrial entities located
				in other countries if such increase is caused by an incremental cost of
				production increase in the United States resulting from the implementation of
				this title.
								(2)Covered
				goodThe term covered
				good means a good that, as identified by the Administrator by
				regulation, is either—
									(A)entered under a
				heading or subheading of the Harmonized Tariff Schedule of the United States
				that corresponds to the NAICS code for an eligible industrial sector, as
				established in the concordance between NAICS codes and the Harmonized Tariff
				Schedule of the United States prepared by the United States Census Bureau;
				or
									(B)a manufactured
				item for consumption.
									(3)Eligible
				industrial sectorThe term eligible industrial
				sector means an industrial sector determined by the Administrator under
				section 763(b) to be eligible to receive emission allowance rebates under
				subpart 1.
								(4)Industrial
				sectorThe term
				industrial sector means any sector that is in the manufacturing
				sector (as defined in NAICS codes 31, 32, and 33) or that beneficiates or
				otherwise processes (including agglomeration) metal ores, including iron and
				copper ores, soda ash, or phosphate. The extraction of metal ores, soda ash, or
				phosphate shall not be considered to be an industrial sector.
								(5)Manufactured
				item for consumption
									(A)In
				generalThe term manufactured item for consumption
				means any good—
										(i)that includes in
				substantial amounts one or more goods like the goods produced by an eligible
				industrial sector;
										(ii)with respect to which an international
				reserve allowance program pursuant to subpart 2 is in effect with regard to the
				eligible industrial sector and the quantity of international reserve allowances
				is not zero pursuant to section 768(b);
										(iii)with respect to
				which the trade intensity of the industrial sector that produces the good, as
				measured consistent with section 763(b)(2)(A)(iii), is at least 15 percent; and
										(iv)for which the domestic producers of the
				good have demonstrated, and the Administrator has determined, that the
				application of the international reserve allowance program pursuant to subpart
				2 is technically and administratively feasible and appropriate to achieve the
				purposes of this part, taking into account the energy and greenhouse gas
				intensity of the industrial sector that produces the good, as measured
				consistent with section 763(b)(2)(A)(ii), and the ability of such producers to
				pass on cost increases and other appropriate factors.
										(B)Rule of
				constructionA determination of the Administrator under
				subparagraph (A)(iv) shall not be considered to be a determination of the
				President under section 767(b).
									(6)NAICSThe
				term NAICS means the North American Industrial Classification
				System of 2002.
								(7)OutputThe term output means the
				total tonnage or other standard unit of production (as determined by the
				Administrator) produced by an entity in an industrial sector. The output of the
				cement sector is hydraulic cement, and not clinker.
								1Emission allowance
				rebate program
								763.Eligible
				industrial sectors
									(a)List
										(1)Initial
				listNot later than June 30,
				2011, the Administrator shall publish in the Federal Register a list of
				eligible industrial sectors pursuant to subsection (b). Such list shall include
				the amount of the emission allowance rebate per unit of production that shall
				be provided to entities in each eligible industrial sector in the following two
				calendar years pursuant to section 764.
										(2)Subsequent
				listsNot later than February
				1, 2013, and every 4 years thereafter, the Administrator shall publish in the
				Federal Register an updated version of the list published under paragraph (1).
										(b)Eligible
				industrial sectors
										(1)In
				generalNot later than June 30, 2011, the Administrator shall
				promulgate a rule designating, based on the criteria under paragraph (2), the
				industrial sectors eligible for emission allowance rebates under this
				subpart.
										(2)Presumptively
				eligible industrial sectors
											(A)Eligibility
				criteria
												(i)In
				generalAn owner or operator of an entity shall be eligible to
				receive emission allowance rebates under this subpart if such entity is in an
				industrial sector that is included in a six-digit classification of the NAICS
				that meets the criteria in both clauses (ii) and (iii), or the criteria in
				clause (iv).
												(ii)Energy or
				greenhouse gas intensityAs determined by the Administrator, the
				industrial sector had—
													(I)an energy
				intensity of at least 5 percent, calculated by dividing the cost of purchased
				electricity and fuel costs of the sector by the value of the shipments of the
				sector, based on data described in subparagraph (D); or
													(II)a greenhouse gas
				intensity of at least 5 percent, calculated by dividing—
														(aa)the
				number 20 multiplied by the number of tons of carbon dioxide equivalent
				greenhouse gas emissions (including direct emissions from fuel combustion,
				process emissions, and indirect emissions from the generation of electricity
				used to produce the output of the sector) of the sector based on data described
				in subparagraph (D); by
														(bb)the
				value of the shipments of the sector, based on data described in subparagraph
				(D).
														(iii)Trade
				intensityAs determined by the Administrator, the industrial
				sector had a trade intensity of at least 15 percent, calculated by dividing the
				value of the total imports and exports of such sector by the value of the
				shipments plus the value of imports of such sector, based on data described in
				subparagraph (D).
												(iv)Very high
				energy or greenhouse gas intensityAs determined by the
				Administrator, the industrial sector had an energy or greenhouse gas intensity,
				as calculated under clause (ii)(I) or (II), of at least 20 percent.
												(B)Metal and
				phosphate production classified under more than one naics
				codeFor purposes of this section, the Administrator
				shall—
												(i)aggregate data for the beneficiation or
				other processing (including agglomeration) of metal ores, including iron and
				copper ores, soda ash, or phosphate with subsequent steps in the process of
				metal and phosphate manufacturing, regardless of the NAICS code under which
				such activity is classified; and
												(ii)aggregate data
				for the manufacturing of steel with the manufacturing of steel pipe and tube
				made from purchased steel in a nonintegrated process.
												(C)ExclusionThe
				petroleum refining sector shall not be an eligible industrial sector.
											(D)Data
				sources
												(i)Electricity and
				fuel costs, value of shipmentsThe Administrator shall determine
				electricity and fuel costs and the value of shipments under this subsection
				from data from the United States Census Annual Survey of Manufacturers. The
				Administrator shall take the average of data from as many of the years of 2004,
				2005, and 2006 for which such data are available. If such data are unavailable,
				the Administrator shall make a determination based upon 2002 or 2006 data from
				the most detailed industrial classification level of Energy Information
				Agency’s Manufacturing Energy Consumption Survey (using 2006 data if it is
				available) and the 2002 or 2007 Economic Census of the United States (using
				2007 data if it is available). If data from the Manufacturing Energy
				Consumption Survey or Economic Census are unavailable for any sector at the
				six-digit classification level in the NAICS, then the Administrator may
				extrapolate the information necessary to determine the eligibility of a sector
				under this paragraph from available Manufacturing Energy Consumption Survey or
				Economic Census data pertaining to a broader industrial category classified in
				the NAICS. If data relating to the beneficiation or other processing (including
				agglomeration) of metal ores, including iron and copper ores, soda ash, or
				phosphate are not available from the specified data sources, the Administrator
				shall use the best available Federal or State government data and may use, to
				the extent necessary, representative data submitted by entities that perform
				such beneficiation or other processing (including agglomeration), in making a
				determination. Fuel cost data shall not include the cost of fuel used as
				feedstock by an industrial sector.
												(ii)Imports and
				exportsThe Administrator shall base the value of imports and
				exports under this subsection on United States International Trade Commission
				data. The Administrator shall take the average of data from as many of the
				years of 2004, 2005, and 2006 for which such data are available. If data from
				the United States International Trade Commission are unavailable for any sector
				at the six-digit classification level in the NAICS, then the Administrator may
				extrapolate the information necessary to determine the eligibility of a sector
				under this paragraph from available United States International Trade
				Commission data pertaining to a broader industrial category classified in the
				NAICS.
												(iii)PercentagesThe
				Administrator shall round the energy intensity, greenhouse gas intensity, and
				trade intensity percentages under subparagraph (A) to the nearest whole
				number.
												(iv)Greenhouse gas
				emission calculationsWhen calculating the tons of carbon dioxide
				equivalent greenhouse gas emissions for each sector under subparagraph
				(A)(ii)(II)(aa), the Administrator—
													(I)shall use the best
				available data from as many of the years 2004, 2005, and 2006 for which such
				data is available; and
													(II)may, to the
				extent necessary with respect to a sector, use economic and engineering models
				and the best available information on technology performance levels for such
				sector.
													(3)Administrative
				determination of additional eligible industrial sectors
											(A)Updated trade
				intensity dataThe Administrator shall designate as eligible to
				receive emission allowance rebates under this subpart an industrial sector
				that—
												(i)met the energy or
				greenhouse gas intensity criteria in paragraph (2)(A)(ii) as of the date of
				promulgation of the rule under paragraph (1); and
												(ii)meets the trade
				intensity criteria in paragraph (2)(A)(iii), using data from any year after
				2006.
												(B)Individual
				showing petition
												(i)PetitionIn
				addition to designation under paragraph (2) or subparagraph (A) of this
				paragraph, the owner or operator of an entity in an industrial sector may
				petition the Administrator to designate as eligible industrial sectors under
				this subpart an entity or a group of entities that—
													(I)represent a
				subsector of a six-digit section of the NAICS code; and
													(II)meet the
				eligibility criteria in both clauses (ii) and (iii) of paragraph (2)(A), or the
				eligibility criteria in clause (iv) of paragraph (2)(A).
													(ii)DataIn
				making a determination under this subparagraph, the Administrator shall
				consider data submitted by the petitioner that is specific to the entity, data
				solicited by the Administrator from other entities in the subsector, if such
				other entities exist, and data specified in paragraph (2)(D).
												(iii)Basis of
				subsector determinationThe Administrator shall determine an
				entity or group of entities to be a subsector of a six-digit section of the
				NAICS code based only upon the products manufactured and not the industrial
				process by which the products are manufactured, except that the Administrator
				may determine an entity or group of entities that manufacture a product from
				primarily virgin material to be a separate subsector from another entity or
				group of entities that manufacture the same product primarily from recycled
				material.
												(iv)Use of most
				recent dataIn determining whether to designate a sector or
				subsector as an eligible industrial sector under this subparagraph, the
				Administrator shall use the most recent data available from the sources
				described in paragraph (2)(D), rather than the data from the years specified in
				paragraph (2)(D), to determine the trade intensity of such sector or subsector,
				but only for determining such trade intensity.
												(v)Final
				actionThe Administrator shall take final action on such petition
				no later than 6 months after the petition is received by the
				Administrator.
												764.Distribution of
				emission allowance rebates
									(a)Distribution
				schedule
										(1)In
				generalFor each vintage
				year, the Administrator shall distribute pursuant to this section emission
				allowances made available under section 782(e), no later than October 31 of the
				preceding calendar year. The Administrator shall make such annual distributions
				to the owners and operators of each entity in an eligible industrial sector in
				the amount of emission allowances calculated under subsection (b), except
				that—
											(A)for vintage years 2012 and 2013, the
				distribution for a covered entity shall be pursuant to the entity’s indirect
				carbon factor as calculated under subsection (b)(3);
											(B)for vintage year 2026 and thereafter, the
				distribution shall be pursuant to the amount calculated under subsection (b)
				multiplied by, except as modified by the President pursuant to section
				767(d)(1)(C) for a sector—
												(i)90 percent for
				vintage year 2026;
												(ii)80 percent for vintage year 2027;
												(iii)70 percent for vintage year 2028;
												(iv)60 percent for vintage year 2029;
												(v)50 percent for vintage year 2030;
												(vi)40 percent for vintage year 2031;
												(vii)30 percent for vintage year 2032;
												(viii)20 percent for vintage year 2033;
												(ix)10 percent for vintage year 2034;
				and
												(x)0 percent for vintage year 2035 and
				thereafter.
												(2)Resumption of
				reductionIf the President
				has modified the percentage stated in paragraph (1)(B) under section
				767(d)(1)(C), and the President subsequently makes a determination under
				section 767(c) for an eligible industrial sector that more than 85 percent of
				United States imports for that sector are produced or manufactured in countries
				that have met at least one of the criteria in that section, then the 10-year
				reduction schedule set forth in paragraph (1)(B) of this subsection shall begin
				in the next vintage year, with the percentage reduction based on the amount of
				the distribution of emission allowances under this section in the previous
				year.
										(3)Newly eligible
				sectorsIn addition to receiving a distribution of emission
				allowances under this section in the first distribution occurring after an
				industrial sector is designated as eligible under section 763(b)(3), the owner
				or operator of an entity in that eligible industrial sector may receive a
				prorated share of any emission allowances made available for distribution under
				this section that were not distributed for the year in which the petition for
				eligibility was granted under section 763(b)(3)(A).
										(4)Cessation of
				qualifying activitiesIf, as determined by the Administrator, a
				facility is no longer in an eligible industrial sector designated under section
				763—
											(A)the Administrator
				shall not distribute emission allowances to the owner or operator of such
				facility under this section; and
											(B)the owner or
				operator of such facility shall return to the Administrator all allowances that
				have been distributed to it for future vintage years and a pro-rated amount of
				allowances distributed to the facility under this section for the vintage year
				in which the facility ceases to be in an eligible industrial sector designated
				under section 763.
											(b)Calculation of
				direct and indirect carbon factors
										(1)In
				general
											(A)Covered
				entitiesExcept as provided in subsection (a), for covered
				entities that are in eligible industrial sectors, the amount of emission
				allowance rebates shall be based on the sum of the covered entity’s direct and
				indirect carbon factors.
											(B)Other eligible
				entitiesFor entities that are in eligible industrial sectors but
				are not covered entities, the amount of emission allowance rebates shall be
				based on the entity’s indirect carbon factor.
											(C)New
				entitiesNot later than 2 years after the date of enactment of
				this title, the Administrator shall issue regulations governing the
				distribution of emission allowance rebates for the first and second years of
				operation of a new entity in an eligible industrial sector. These regulations
				shall provide for—
												(i)the distribution
				of emission allowance rebates to such entities based on comparable entities in
				the same sector; and
												(ii)an adjustment in
				the third and fourth years of operation to reconcile the total amount of
				emission allowance rebates received during the first and second years of
				operation to the amount the entity would have received during the first and
				second years of operation had the appropriate data been available.
												(2)Direct carbon
				factorThe direct carbon factor for a covered entity for a
				vintage year is the product of—
											(A)the average annual
				output of the covered entity for the 2 years preceding the year of the
				distribution; and
											(B)the most recent
				calculation of the average direct greenhouse gas emissions (expressed in tons
				of carbon dioxide equivalent) per unit of output for all covered entities in
				the sector, as determined by the Administrator under paragraph (4).
											(3)Indirect carbon
				factor
											(A)In
				generalThe indirect carbon factor for an entity for a vintage
				year is the product obtained by multiplying the average annual output of the
				entity for the 2 years preceding the year of the distribution by both the
				electricity emissions intensity factor determined pursuant to subparagraph (B)
				and the electricity efficiency factor determined pursuant to subparagraph (C)
				for the year concerned.
											(B)Electricity
				emissions intensity factor
												(i)In
				generalEach person selling electricity to the owner or operator
				of an entity in any sector designated as an eligible industrial sector under
				section 763(b) shall provide the owner or operator of the entity and the
				Administrator, on an annual basis, the electricity emissions intensity factor
				for the entity. The electricity emissions intensity factor for the entity,
				expressed in tons of carbon dioxide equivalents per kilowatt hour, is
				determined by dividing—
													(I)the annual sum of
				the hourly product of—
														(aa)the
				electricity purchased by the entity from that person in each hour (expressed in
				kilowatt hours); multiplied by
														(bb)the
				marginal or weighted average tons of carbon dioxide equivalent per kilowatt
				hour that are reflected in the electricity charges to the entity, as determined
				by the entity’s retail rate arrangements; by
														(II)the total
				kilowatt hours of electricity purchased by the entity from that person during
				that year.
													(ii)Use of other
				data to determine factorWhere it is not possible to determine the
				precise electricity emissions intensity factor for an entity using the
				methodology in clause (i), the person selling electricity shall use the monthly
				average data reported by the Energy Information Administration or collected and
				reported by the Administrator for the utility serving the entity to determine
				the electricity emissions intensity factor.
												(C)Electricity
				efficiency factorThe electricity efficiency factor is the
				average amount of electricity (in kilowatt hours) used per unit of output for
				all entities in the relevant sector, as determined by the Administrator based
				on the best available data, including data provided under paragraph (6).
											(D)Indirect carbon
				factor reductionIf an electricity provider received a free
				allocation of emission allowances pursuant to section 782(a), the Administrator
				shall adjust the indirect carbon factor to avoid rebates to the eligible entity
				for costs that the Administrator determines were not incurred by the eligible
				entity because the allowances were freely allocated to the eligible entity’s
				electricity provider and used for the benefit of industrial consumers.
											(4)Greenhouse gas
				intensity calculationsThe
				Administrator shall calculate the average direct greenhouse gas emissions
				(expressed in tons of carbon dioxide equivalent) per unit of output and the
				electricity efficiency factor for all covered entities in each eligible
				industrial sector every 4 years, using an average of the four most recent years
				of the best available data. For purposes of the lists required to be published
				no later than February 1, 2013, the Administrator shall use the best available
				data for the maximum number of years, up to 4 years, for which data are
				available.
										(5)Ensuring
				efficiency improvementsWhen making greenhouse gas calculations,
				the Administrator shall—
											(A)limit the average
				direct greenhouse gas emissions per unit of output, calculated under paragraph
				(4), for any eligible industrial sector to an amount that is not greater than
				it was in any previous calculation under this subsection;
											(B)limit the
				electricity emissions intensity factor, calculated under paragraph (3)(B) and
				resulting from a change in electricity supply, for any entity to an amount that
				is not greater than it was during any previous year; and
											(C)limit the
				electricity efficiency factor, calculated under paragraph (3)(C), for any
				eligible industrial sector to an amount that is not greater than it was in any
				previous calculation under this subsection.
											(6)Data
				sourcesFor the purposes of this subsection—
											(A)the Administrator
				shall use data from the greenhouse gas registry established under section 713,
				where it is available; and
											(B)each owner or
				operator of an entity in an eligible industrial sector and each department,
				agency, and instrumentality of the United States shall provide the
				Administrator with such information as the Administrator finds necessary to
				determine the direct carbon factor and the indirect carbon factor for each
				entity subject to this section.
											(c)Total maximum
				distributionNotwithstanding subsections (a) and (b), the
				Administrator shall not distribute more allowances for any vintage year
				pursuant to this section than are allocated for use under this subpart pursuant
				to section 782(e) for that vintage year. For any vintage year for which the
				total emission allowance rebates calculated pursuant to this section exceed the
				number of allowances allocated pursuant to section 782(e), the Administrator
				shall reduce each entity’s distribution on a pro rata basis so that the total
				distribution under this section equals the number of allowances allocated under
				section 782(e).
									(d)Iron and steel
				sectorFor purposes of this section, the Administrator shall
				consider as in different industrial sectors—
										(1)entities using
				integrated iron and steelmaking technologies (including coke ovens, blast
				furnaces, and other iron-making technologies); and
										(2)entities using
				electric arc furnace technologies.
										(e)Metal, soda ash,
				or phosphate production classified under more than one naics codeFor purposes of this section, the
				Administrator shall not aggregate data for the beneficiation or other
				processing (including agglomeration) of metal ores, soda ash, or phosphate with
				subsequent steps in the process of metal, soda ash, or phosphate manufacturing.
				The Administrator shall consider the beneficiation or other processing
				(including agglomeration) of metal ores, soda ash, or phosphate to be in
				separate industrial sectors from the metal, soda ash, or phosphate
				manufacturing sectors. Industrial sectors that beneficiate or otherwise process
				(including agglomeration) metal ores, soda ash, or phosphate shall not receive
				emission allowance rebates under this section related to the activity of
				extracting metal ores, soda ash, or phosphate.
									(f)Combined heat
				and powerFor purposes of this section, and to achieve the
				purpose set forth in section 761(b)(2), the Administrator may consider entities
				to be in different industrial sectors or otherwise take into account the
				differences among entities in the same industrial sector, based upon the extent
				to which such entities use combined heat and power technologies.
									2Promoting
				international reductions in industrial emissions
								765.International
				negotiations
									(a)FindingCongress
				finds that the purposes of this subpart, as set forth in section 761(c), can be
				most effectively addressed and achieved through agreements negotiated between
				the United States and foreign countries.
									(b)Statement of
				policyIt is the policy of the United States to work proactively
				under the United Nations Framework Convention on Climate Change, and in other
				appropriate fora, to establish binding agreements, including sectoral
				agreements, committing all major greenhouse gas-emitting nations to contribute
				equitably to the reduction of global greenhouse gas emissions.
									(c)Notification of
				foreign countries
										(1)In
				generalAs soon as practicable after the date of the enactment of
				this title, the President shall provide a notification on climate change
				described in paragraph (2) to each foreign country the products of which are
				not exempted under section 768(a)(1)(E).
										(2)Notification
				describedA notification described in this paragraph is a
				notification that consists of—
											(A)a statement of the
				policy of the United States described in subsection (b); and
											(B)a
				declaration—
												(i)requesting the
				foreign country to take appropriate measures to limit the greenhouse gas
				emissions of the foreign country; and
												(ii)indicating that,
				beginning on January 1, 2020, the international reserve requirements of this
				subpart may apply to a covered good.
												766.United States
				negotiating objectives with respect to multilateral environmental
				negotiations
									(a)In
				generalThe negotiating
				objectives of the United States with respect to multilateral environmental
				negotiations described in this subpart are—
										(1)to reach an
				internationally binding agreement in which all major greenhouse gas-emitting
				countries contribute equitably to the reduction of global greenhouse gas
				emissions;
										(2)(A)to include in such international agreement
				provisions that recognize and address the competitive imbalances that lead to
				carbon leakage and may be created between parties and non-parties to the
				agreement in domestic and export markets; and
											(B)not to prevent parties to such agreement
				from addressing the competitive imbalances that lead to carbon leakage and may
				be created by the agreement among parties to the agreement in domestic and
				export markets ; and
											(3)to include in such international agreement
				agreed remedies for any party to the agreement that fails to meet its
				greenhouse gas reduction obligations in the agreement.
										(b)Rule of
				constructionNothing in
				subsection (a)(2) shall be construed to require the United States to alter the
				provisions of section 764 .
									767.Presidential
				reports and determinations
									(a)ReportNot later than January 1, 2017, and every 2
				years thereafter, the President shall submit a report to Congress on the
				effectiveness of the distribution of emission allowance rebates under subpart 1
				in mitigating carbon leakage in eligible industrial sectors. Such report shall
				also include—
										(1)an assessment, for each eligible industrial
				sector receiving emission allowance rebates, as to whether, and by how much,
				the per unit cost of production has increased for that sector as a result of
				compliance with section 722 (as determined in a manner consistent with section
				764(b)), taking into account the provision of the emission allowance rebates to
				that industrial sector and the benefit received by that industrial sector from
				the provision of free allowances to electricity providers pursuant to section
				782(a);
										(2)recommendations on
				how to better achieve the purposes of this subpart, including an assessment of
				the feasibility and usefulness of an international reserve allowance program
				for the eligible industrial sector under section 768;
										(3)to the extent the President determines that
				an international reserve allowance program would not be useful for the eligible
				industrial sector because its exposure to carbon leakage is the result of
				competition in export markets with goods produced in countries not implementing
				similar greenhouse gas emission reduction policies, an identification of, and
				to the extent appropriate a description of how the President will implement,
				alternative actions or programs consistent with the purposes of this subpart
				(and, in such case, the President may determine not to apply an international
				reserve allowance program to the eligible industrial sector under subsection
				(b)); and
										(4)an assessment of
				the amount and duration of assistance, including distribution of free
				allowances, being provided to industrial sectors in other developed countries
				to mitigate costs of compliance with domestic greenhouse gas reduction programs
				in such countries.
										(b)Presidential
				determination
										(1)In
				generalIf, by January 1,
				2018, a multilateral agreement consistent with the negotiating objectives set
				forth in section 766 has not entered into force with respect to the United
				States, the President shall establish an international reserve allowance
				program for each eligible industrial sector to the extent provided under
				section 768 unless—
											(A)the President
				determines and certifies to the Congress with respect to such eligible
				industrial sector that such program would not be in the national economic
				interest or environmental interest of the United States; and
											(B)not later than 90
				days after the President transmits the certification described in subparagraph
				(A), a joint resolution is enacted into law that approves the determination of
				the President described in subparagraph (A).
											(2)Contents of
				joint resolutionFor purposes of this subsection, the term
				joint resolution means only a joint resolution of the two Houses
				of Congress, the matter after the resolving clause of which is as follows:
				That the Congress approves the determination of the President under
				section 768(b)(1)(A) of the Clean Air Act transmitted to the Congress on
				______., the blank space being filled with the appropriate date.
										(3)Congressional
				proceduresSubsections (c),
				(d), (e), and (f) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192 (c),
				(d), (e), and (f)) shall apply to a joint resolution under this subsection to
				the same extent as such subsections apply to a joint resolution under section
				152 of such Act.
										(4)Rule of
				constructionFor purposes of
				this section and section 768, if the President transmits a multilateral
				agreement to Congress (regardless of whether it is transmitted as a treaty for
				ratification by the Senate or another international agreement for
				implementation by law enacted by the Congress) indicating that the agreement is
				consistent with the negotiating objectives set forth in section 766, such
				agreement will be considered to be consistent with such negotiating objectives
				as of the date on which the Senate ratifies the treaty, or legislation is
				enacted implementing such other agreement, unless the Senate (in the case of
				ratification) or the implementing legislation expressly provides that the
				multilateral agreement shall not be treated as consistent with such negotiating
				objectives for purposes of this section and section 768.
										(c)Determinations
				with respect to eligible industrial sectorsIf the President
				establishes an international reserve allowance program pursuant to subsection
				(b), then not later than June 30, 2018, and every 4 years thereafter, the
				President, in consultation with the Administrator and other appropriate
				agencies, shall determine, for each eligible industrial sector, whether or not
				more than 85 percent of United States imports of covered goods with respect to
				that sector are produced or manufactured in countries that have met at least
				one of the following criteria:
										(1)The country is a
				party to an international agreement to which the United States is a party that
				includes a nationally enforceable and economy-wide greenhouse gas emissions
				reduction commitment for that country that is at least as stringent as that of
				the United States.
										(2)The country is a party to a multilateral or
				bilateral emission reduction agreement for that sector to the which the United
				States is a party.
										(3)The country has an
				annual energy or greenhouse gas intensity, as described in section
				763(b)(2)(A)(ii), for the sector that is equal to or less than the energy or
				greenhouse gas intensity for such industrial sector in the United States in the
				most recent calendar year for which data are available.
										(d)Effect of
				Presidential determination
										(1)Required
				actionsIf the President makes a determination under subsection
				(c) with respect to an eligible industrial sector that 85 percent or less of
				United States imports of covered goods with respect to the sector are produced
				or manufactured in countries that have met one or more of the criteria in
				subsection (c), then the President shall, not later than June 30, 2018, and
				every 4 years thereafter—
											(A)assess the extent to which the emission
				allowance rebates provided pursuant to subpart 1 and the benefit received by
				that industrial sector from the provision of free allowances to electricity
				providers pursuant to section 782(a) have mitigated or addressed, or could
				mitigate or address, carbon leakage in that sector;
											(B)assess the extent
				to which an international reserve allowance program has mitigated or addressed,
				or could mitigate or address, carbon leakage in that sector; and
											(C)with respect to
				that sector—
												(i)modify the
				percentage by which direct and indirect carbon factors will be multiplied under
				section 764(a)(1)(B); and
												(ii)apply or continue to apply an international
				reserve allowance program under section 768 with respect to imports of covered
				goods with respect to that sector.
												(2)Prohibited
				actionsIf the President
				makes a determination under subsection (c) with respect to an eligible
				industrial sector that more than 85 percent of United States imports of covered
				goods with respect to the sector are produced or manufactured in countries that
				have met one or more of the criteria in subsection (c), then the President may
				not apply or continue to apply an international reserve allowance program under
				section 768 with respect to imports of covered goods with respect to that
				sector.
										(e)Report to
				CongressNot later than June
				30, 2018, and every 4 years thereafter, the President shall transmit to the
				Congress a report providing notice of any determination made under subsection
				(c), explaining the reasons for such determination, and identifying the actions
				taken by the President under subsection (d).
									768.International
				reserve allowance program
									(a)Establishment
										(1)In
				generalThe Administrator, with the concurrence of Commissioner
				responsible for U.S. Customs and Border Protection, shall issue
				regulations—
											(A)establishing an
				international reserve allowance program for the sale, exchange, purchase,
				transfer, and banking of international reserve allowances for covered goods
				with respect to the eligible industrial sector;
											(B)ensuring that the
				price for purchasing the international reserve allowances from the United
				States on a particular day is equivalent to the auction clearing price for
				emission allowances under section 722 for the most recent emission allowance
				auction;
											(C)establishing a
				general methodology for calculating the quantity of international reserve
				allowances that a United States importer of any covered good must submit;
											(D)requiring the
				submission of appropriate amounts of such allowances for covered goods with
				respect to the eligible industrial sector that enter the customs territory of
				the United States;
											(E)exempting from the
				requirements of subparagraph (D) such products that are the origin of—
												(i)any country
				determined to meet any of the standards provided in section 767(c);
												(ii)any foreign
				country that the United Nations has identified as among the least developed of
				developing countries; or
												(iii)any foreign country that the President has
				determined to be responsible for less than 0.5 percent of total global
				greenhouse gas emissions and less than 5 percent of United States imports of
				covered goods with respect to the eligible industrial sector;
												(F)specifying the procedures that U.S. Customs
				and Border Protection will apply for the declaration and entry of covered goods
				with respect to the eligible industrial sector into the customs territory of
				the United States; and
											(G)establishing procedures that prevent
				circumvention of the international reserve allowance requirement for covered
				goods with respect to the eligible industrial sector that are manufactured or
				processed in more than one foreign country.
											(2)Purpose of
				programThe Administrator shall establish the program under
				paragraph (1) consistent with international agreements to which the United
				States is a party, in a manner that minimizes the likelihood of carbon leakage
				as a result of differences between—
											(A)the direct and
				indirect costs of complying with section 722; and
											(B)the direct and
				indirect costs, if any, of complying in other countries with greenhouse gas
				regulatory programs, requirements, export tariffs, or other measures adopted or
				imposed to reduce greenhouse gas emissions.
											(b)Emission
				allowance rebatesIn
				establishing a general methodology for purposes of subsection (a)(1)(C), the
				Administrator shall include an adjustment to the quantity of international
				reserve allowances based on the value of emission allowance rebates distributed
				under subpart 1 and the benefit received by the eligible industrial sector
				concerned from the provision of free allowances to electricity providers
				pursuant to section 782(a) and may, if appropriate, determine that the quantity
				of international reserve allowances should be reduced as low as to zero.
									(c)Effective
				dateThe international
				reserve allowance program may not apply to imports of covered goods entering
				the customs territory of the United States before January 1, 2020.
									(d)Covered
				entitiesInternational
				reserve allowances may not be used by covered entities to comply with section
				722.
									769.Iron and steel
				sectorFor purposes of this
				subpart, the Administrator shall consider to be in the same eligible industrial
				sector—
									(1)entities using
				integrated iron and steelmaking technologies (including coke ovens, blast
				furnaces, and other iron-making technologies); and
									(2)entities using
				electric arc furnace
				technologies.
									.
				BGreen Jobs and
			 Worker Transition
				1Green
			 Jobs
					421.Clean energy
			 curriculum development grants
						(a)AuthorizationThe Secretary of Education is authorized to
			 award grants, on a competitive basis, to eligible partnerships to develop
			 programs of study (containing the information described in section 122(c)(1)(A)
			 of the Carl D. Perkins Career and Technical Education Act of 2006
			 (20 U.S.C.
			 2342)), that are focused on emerging careers and jobs in the
			 fields of clean energy, renewable energy, energy efficiency, climate change
			 mitigation, and climate change adaptation. The Secretary of Education shall
			 consult with the Secretary of Labor and the Secretary of Energy prior to the
			 issuance of a solicitation for grant applications.
						(b)Eligible
			 partnershipsFor purposes of this section, an eligible
			 partnership shall include—
							(1)at least 1 local
			 educational agency eligible for funding under section 131 of the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351) or
			 an area career and technical education school or education service agency
			 described in such section;
							(2)at least 1
			 postsecondary institution eligible for funding under section 132 of such Act
			 (20 U.S.C.
			 2352); and
							(3)representatives of
			 the community including business, labor organizations, and industry that have
			 experience in fields as described in subsection (a).
							(c)ApplicationAn
			 eligible partnership seeking a grant under this section shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require. Applications shall include—
							(1)a
			 description of the eligible partners and partnership, the roles and
			 responsibilities of each partner, and a demonstration of each partner’s
			 capacity to support the program;
							(2)a
			 description of the career area or areas within the fields as described in
			 subsection (a) to be developed, the reason for the choice, and evidence of the
			 labor market need to prepare students in that area;
							(3)a
			 description of the new or existing program of study and both secondary and
			 postsecondary components;
							(4)a
			 description of the students to be served by the new program of study;
							(5)a
			 description of how the program of study funded by the grant will be replicable
			 and disseminated to schools outside of the partnership, including urban and
			 rural areas;
							(6)a
			 description of applied learning that will be incorporated into the program of
			 study and how it will incorporate or reinforce academic learning;
							(7)a
			 description of how the program of study will be delivered;
							(8)a
			 description of how the program will provide accessibility to students,
			 especially economically disadvantaged, low performing, and urban and rural
			 students;
							(9)a
			 description of how the program will address placement of students in
			 nontraditional fields as described in section 3(20) of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2302(20)); and
							(10)a description of how the applicant proposes
			 to consult or has consulted with a labor organization, labor management
			 partnership, apprenticeship program, or joint apprenticeship and training
			 program that provides education and training in the field of study for which
			 the applicant proposes to develop a curriculum.
							(d)PriorityThe
			 Secretary shall give priority to applications that—
							(1)use online
			 learning or other innovative means to deliver the program of study to students,
			 educators, and instructors outside of the partnership; and
							(2)focus on low
			 performing students and special populations as defined in section 3(29) of the
			 Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2302(29)).
							(e)Peer
			 reviewThe Secretary shall convene a peer review process to
			 review applications for grants under this section and to make recommendations
			 regarding the selection of grantees. Members of the peer review committee shall
			 include—
							(1)educators who have
			 experience implementing curricula with comparable purposes; and
							(2)business and
			 industry experts in fields as described in subsection (a).
							(f)Uses of
			 fundsGrants awarded under
			 this section shall be used for the development, implementation, and
			 dissemination of programs of study (as described in section 122(c)(1)(A) of the
			 Carl D. Perkins Career and Technical Education Act (20 U.S.C.
			 2342(c)(1)(A))) in career areas related to clean energy,
			 renewable energy, energy efficiency, climate change mitigation, and climate
			 change adaptation.
						422.Increased
			 funding for energy worker training program
						(a)AuthorizationSection 171(e)(8) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2916(e)(8)) is amended by
			 striking $125,000,000 and inserting
			 $150,000,000.
						(b)Establishment of
			 fundThere is hereby
			 established in the Treasury a separate account that shall be known as the
			 Energy Efficiency and Renewable Energy Worker Training Fund.
						(c)Availability of
			 amountsSubject to subtitle F of title IV, all amounts deposited
			 into the Energy Efficiency and Renewable Energy Worker Training Fund shall be
			 available to the Secretary to carry out section 171(e)(8) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2916(e)(8)) subject to
			 further appropriation.
						423.Development of
			 Information and Resources clearinghouse for vocational education and job
			 training in renewable energy sectors
						(a)Development of
			 clearinghouseNot later than
			 18 months after the date of enactment of this Act, the Secretary of Labor, in
			 collaboration with the Secretary of Energy and the Secretary of Education,
			 shall develop an internet based information and resources clearinghouse to aid
			 career and technical education and job training programs for the renewable
			 energy sectors. In establishing the clearinghouse, the Secretary shall—
							(1)collect and provide information that
			 addresses the consequences of rapid changes in technology and regional
			 disparities for renewable energy training programs and provides best practices
			 for training and education in light of such changes and disparities;
							(2)place an emphasis on facilitating
			 collaboration between the renewable energy industry and job training programs
			 and on identifying industry and technological trends and best practices, to
			 better help job training programs maintain quality and relevance; and
							(3)place an emphasis
			 on assisting programs that cater to high-demand middle-skill, trades,
			 manufacturing, contracting, and consulting careers.
							(b)Solicitation and
			 ConsultationIn developing the clearinghouse pursuant to
			 subsection (a), the Secretary shall solicit information and expertise from
			 businesses and organizations in the renewable energy sector and from
			 institutions of higher education, career and technical schools, and community
			 colleges that provide training in the renewable energy sectors. The Secretary
			 shall solicit a comprehensive peer review of the clearinghouse by such entities
			 not less than once every 2 years. Nothing in this subsection should be
			 interpreted to require the divulgence of proprietary or competitive
			 information.
						(c)Contents of
			 clearinghouse
							(1)Separate section
			 for each renewable energy sectorThe clearinghouse shall contain separate
			 sections developed for each of the following renewable energy sectors:
								(A)Solar energy systems.
								(B)Wind energy systems.
								(C)Energy transmission systems.
								(D)Geothermal systems of energy and
			 heating.
								(E)Energy efficiency
			 technical training.
								(2)Additional
			 requirementsIn addition to the information required in
			 subsection (a), each section of the clearinghouse shall include information on
			 basic environmental science and processes needed to understand renewable energy
			 systems, Federal government and industry resources, and points of contact to
			 aid institutions in the development of placement programs for apprenticeships
			 and post graduation opportunities, and information and tips about a green
			 workplace, energy efficiency, and relevant environmental topics and information
			 on available industry recognized certifications in each area.
							(d)DisseminationThe clearinghouse shall be made available
			 via the Internet to the general public. Notice of the completed clearinghouse
			 and any major revisions thereto shall also be provided—
							(1)to each Member of Congress; and
							(2)on the websites of the Departments of
			 Education, Energy, and Labor.
							(e)RevisionThe
			 Secretary of Labor shall revise and update the clearinghouse on a regular basis
			 to ensure its relevance.
						424.Monitoring
			 program effectivenessThe
			 Secretary of Labor shall monitor the potential growth of affected and displaced
			 workers to ensure that the necessary funding continues to support the number of
			 workers affected.
					424A.Green
			 construction careers demonstration project
						(a)Establishment
			 and authorityThe Secretary of Labor, in consultation with the
			 Secretary of Energy, shall, not later than 180 days after the enactment of this
			 Act, establish a Green Construction Careers demonstration project by rules,
			 regulations, and guidance in accordance with the provisions of this section.
			 The purpose of the demonstration project shall be to promote middle class
			 careers and quality employment practices in the green construction sector among
			 targeted workers and to advance efficiency and performance on construction
			 projects related to this Act. In order to advance these purposes, the Secretary
			 shall identify projects, including residential retrofitting projects, funded
			 directly by or assisted in whole or in part by or through the Federal
			 Government pursuant to this Act or by any other entity established in
			 accordance with this Act, to which all of the following shall apply.
						(b)RequirementsThe
			 Secretaries may establish such terms and conditions for the demonstration
			 projects as the Secretaries determine are necessary to meet the purposes of
			 subsection (a), including establishing minimum proportions of hours to be
			 worked by targeted workers on such projects. The Secretaries may require the
			 contractors and subcontractors performing construction services on the project
			 to comply with the terms and conditions as a condition of receiving funding or
			 assistance from the Federal Government under this Act.
						(c)EvaluationThe
			 Secretaries shall evaluate the demonstration projects against the purposes of
			 this section at the end of 3 years from initiation of the demonstration
			 project. If the Secretaries determine that the demonstration projects have been
			 successful, the Secretaries may identify further projects to which of the
			 provisions of this section shall apply.
						(d)GAO
			 reportThe Comptroller General shall prepare and submit a report
			 to the Committee on Health, Education, Labor and Pensions and the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Education and
			 Labor and the Committee on Energy and Commerce of the House of Representatives
			 not later than 5 years after the date of enactment of this Act, which shall
			 advise the committees of the results of the demonstration projects and make
			 appropriate recommendations.
						(e)Definition and
			 designation of targeted workersAs used in this section, the term
			 targeted worker means an individual who resides in the same
			 labor market area (as defined in section 101(18) of the Workforce Investment
			 Act of 1998 (29
			 U.S.C. 2801(18))) as the project and who—
							(1)is a member of a
			 targeted group, within the meaning of
			 section
			 51 of the Internal Revenue Code of 1986, other than an
			 individual described in subsection (d)(1)(C) of such section;
							(2)(A)resides in a census
			 tract in which not less than 20 percent of the households have incomes below
			 the Federal poverty guidelines; or
								(B)is a member of a
			 family that received a total family income that, during the 2-year period prior
			 to employment on the project or admission to the pre-apprenticeship program,
			 did not exceed 200 percent of the Federal poverty guidelines (exclusive of
			 unemployment compensation, child support payments, payments described in
			 section 101(25)(A) of the Workforce Investment Act (29 U.S.C.
			 2801(25)(A)), and old-age and survivors insurance benefits
			 received under section 202 of the Social Security Act (42 U.S.C. 402); or
								(3)is a displaced
			 homemaker, as such term is defined in section 3(10) of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2302(10)).
							(f)Qualified
			 pre-apprenticeship programA
			 qualified pre-apprenticeship program is a pre-apprenticeship program that has
			 demonstrated an ability to recruit, train, and prepare for admission to
			 apprenticeship programs individuals who are targeted workers.
						(g)Qualified
			 apprenticeship and other training programs
							(1)Participation by
			 each contractor requiredEach contractor and subcontractor that
			 seeks to provide construction services on projects identified by the
			 Secretaries pursuant to subsection (a) shall submit adequate assurances with
			 its bid or proposal that it participates in a qualified apprenticeship or other
			 training program, with a written arrangement with a qualified
			 pre-apprenticeship program, for each craft or trade classification of worker
			 that it intends to employ to perform work on the project.
							(2)Definition of
			 qualified apprentice ship or other training program
								(A)In
			 generalFor purposes of this section, the term qualified
			 apprenticeship or other training program means an apprenticeship or
			 other training program that qualifies as an employee welfare benefit plan, as
			 defined in section 3(1) of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C.
			 1002(1)).
								(B)Certification of
			 other programs in certain localitiesIn the event that the
			 Secretary of Labor certifies that a qualified apprenticeship or other training
			 program (as defined in subparagraph (A)) for a craft or trade classification of
			 workers that a prospective contractor or subcontractor intends to employ, is
			 not operated in the locality where the project will be performed, an
			 apprenticeship or other training program that is not an employee welfare
			 benefit plan (as defined in such section) may be certified by the Secretary as
			 a qualified apprenticeship or other training program provided it is registered
			 with the Office of Apprenticeship of the Department of Labor, or a State
			 apprenticeship agency recognized by the Office of Apprenticeship for Federal
			 purposes.
								(h)Facilitating
			 complianceThe Secretary may require Federal contracting
			 agencies, recipients of Federal assistance, and any other entity established in
			 accordance with this Act to require contractors to enter into an agreement in a
			 manner comparable with the standards set forth in sections 3 and 4 of Executive
			 Order 13502 in order to achieve the purposes of this section, including any
			 requirements established by subsection (b).
						(i)LimitationThe
			 requirements of this section shall not apply to any project funded under this
			 Act in American Samoa, Guam, the Commonwealth of the Northern Mariana Islands,
			 the Commonwealth of Puerto Rico, or the United States Virgin Islands, unless
			 participation is requested by the governor of such territories within 1 year of
			 the promulgation of rules under this Act.
						2Climate Change
			 Worker Adjustment Assistance 
					425.Petitions,
			 eligibility requirements, and determinations
						(a)Petitions
							(1)FilingA
			 petition for certification of eligibility to apply for adjustment assistance
			 for a group of workers under this part may be filed by any of the
			 following:
								(A)The group of
			 workers.
								(B)The certified or
			 recognized union or other duly authorized representative of such
			 workers.
								(C)Employers of such
			 workers, one-stop operators or one-stop partners (as defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801)), including State
			 employment security agencies, or the State dislocated worker unit established
			 under title I of such Act, on behalf of such workers.
								The petition
			 shall be filed simultaneously with the Secretary of Labor and with the Governor
			 of the State in which such workers’ employment site is located.(2)Action by
			 GovernorsUpon receipt of a petition filed under paragraph (1),
			 the Governor shall—
								(A)ensure that rapid
			 response activities and appropriate core and intensive services (as described
			 in section 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2864))
			 authorized under other Federal laws are made available to the workers covered
			 by the petition to the extent authorized under such laws; and
								(B)assist the
			 Secretary in the review of the petition by verifying such information and
			 providing such other assistance as the Secretary may request.
								(3)Action by the
			 SecretaryUpon receipt of the petition, the Secretary shall
			 promptly publish notice in the Federal Register and on the website of the
			 Department of Labor that the Secretary has received the petition and initiated
			 an investigation.
							(4)HearingsIf
			 the petitioner, or any other person found by the Secretary to have a
			 substantial interest in the proceedings, submits not later than 10 days after
			 the date of the Secretary's publication under paragraph (3) a request for a
			 hearing, the Secretary shall provide for a public hearing and afford such
			 interested persons an opportunity to be present, to produce evidence, and to be
			 heard.
							(b)Eligibility
							(1)In
			 generalA group of workers shall be certified by the Secretary as
			 eligible to apply for adjustment assistance under this part pursuant to a
			 petition filed under subsection (a) if—
								(A)the group of
			 workers is employed in—
									(i)energy producing
			 and transforming industries;
									(ii)industries dependent upon energy
			 industries;
									(iii)energy-intensive
			 manufacturing industries;
									(iv)consumer goods
			 manufacturing; or
									(v)other industries whose employment the
			 Secretary determines has been adversely affected by any requirement of title
			 VII of the Clean Air Act;
									(B)the Secretary
			 determines that a significant number or proportion of the workers in such
			 workers’ employment site have become totally or partially separated, or are
			 threatened to become totally or partially separated from employment; and
								(C)the sales, production, or delivery of goods
			 or services have decreased as a result of any requirement of title VII of the
			 Clean Air Act, including—
									(i)the shift from reliance upon fossil fuels
			 to other sources of energy, including renewable energy, that results in the
			 closing of a facility or layoff of employees at a facility that mines,
			 produces, processes, or utilizes fossil fuels to generate electricity;
									(ii)a substantial increase in the cost of
			 energy required for a manufacturing facility to produce items whose prices are
			 competitive in the marketplace, to the extent the cost is not offset by
			 allowance allocation to the facility pursuant to title VII of the Clean Air
			 Act; or
									(iii)other documented occurrences that the
			 Secretary determines are indicators of an adverse impact on an industry
			 described in subparagraph (A) as a result of any requirement of title VII of
			 the Clean Air Act.
									(2)Workers in
			 public agenciesA group of
			 workers in a public agency shall be certified by the Secretary as eligible to
			 apply for climate change adjustment assistance pursuant to a petition filed if
			 the Secretary determines that a significant number or proportion of the workers
			 in the public agency have become totally or partially separated from
			 employment, or are threatened to become totally or partially separated as a
			 result of any requirement of title VII of the Clean Air Act.
							(3)Adversely
			 affected service workersA
			 group of workers shall be certified as eligible to apply for climate change
			 adjustment assistance pursuant to a petition filed if the Secretary determines
			 that—
								(A)a significant
			 number or proportion of the service workers at an employment site where a group
			 of workers has been certified by the Secretary as eligible to apply for
			 adjustment assistance under this part pursuant to paragraph (1) have become
			 totally or partially separated from employment, or are threatened to become
			 totally or partially separated; and
								(B)a loss of business
			 in the firm providing service workers to an employment site is directly
			 attributable to one or more of the documented occurrences listed in paragraph
			 (1)(C).
								(c)Authority to
			 investigate and collect information
							(1)In
			 generalThe Secretary shall, in determining whether to certify a
			 group of workers under subsection (d), obtain information the Secretary
			 determines to be necessary to make the certification, through questionnaires
			 and in such other manner as the Secretary determines appropriate from—
								(A)the workers’ employer;
								(B)officials of
			 certified or recognized unions or other duly authorized representatives of the
			 group of workers; or
								(C)one-stop operators
			 or one-stop partners (as defined in section 101 of the Workforce Investment Act
			 of 1998 (29 U.S.C.
			 2801)); or
								(2)Verification of
			 informationThe Secretary
			 shall require an employer, union, or one-stop operator or partner to certify
			 all information obtained under paragraph (1) from the employer, union, or
			 one-stop operator or partner (as the case may be) on which the Secretary relies
			 in making a determination under subsection (d), unless the Secretary has a
			 reasonable basis for determining that such information is accurate and complete
			 without being certified.
							(3)Protection of
			 confidential informationThe Secretary may not release
			 information obtained under paragraph (1) that the Secretary considers to be
			 confidential business information unless the employer submitting the
			 confidential business information had notice, at the time of submission, that
			 the information would be released by the Secretary, or the employer
			 subsequently consents to the release of the information. Nothing in this
			 paragraph shall be construed to prohibit the Secretary from providing such
			 confidential business information to a court in camera or to another party
			 under a protective order issued by a court.
							(d)Determination by
			 the Secretary of Labor
							(1)In
			 generalAs soon as possible
			 after the date on which a petition is filed under subsection (a), but in any
			 event not later than 40 days after that date, the Secretary, in consultation
			 with the Secretary of Energy and the Administrator, as necessary, shall
			 determine whether the petitioning group meets the requirements of subsection
			 (b) and shall issue a certification of eligibility to apply for assistance
			 under this part covering workers in any group which meets such requirements.
			 Each certification shall specify the date on which the total or partial
			 separation began or threatened to begin. Upon reaching a determination on a
			 petition, the Secretary shall promptly publish a summary of the determination
			 in the Federal Register and on the website of the Department of Labor, together
			 with the Secretary's reasons for making such determination.
							(2)One year
			 limitationA certification under this section shall not apply to
			 any worker whose last total or partial separation from the employment site
			 before the worker’s application under section 426(a) occurred more than 1 year
			 before the date of the petition on which such certification was granted.
							(3)Revocation of
			 certificationWhenever the
			 Secretary determines, with respect to any certification of eligibility of the
			 workers of an employment site, that total or partial separations from such site
			 are no longer a result of the factors specified in subsection (b)(1), the
			 Secretary shall terminate such certification and promptly have notice of such
			 termination published in the Federal Register and on the website of the
			 Department of Labor, together with the Secretary's reasons for making such
			 determination. Such termination shall apply only with respect to total or
			 partial separations occurring after the termination date specified by the
			 Secretary.
							(e)Industry
			 Notification of AssistanceUpon receiving a notification of a
			 determination under subsection (d) with respect to a domestic industry the
			 Secretary of Labor shall notify the representatives of the domestic industry
			 affected by the determination, employers publicly identified by name during the
			 course of the proceeding relating to the determination, and any certified or
			 recognized union or, to the extent practicable, other duly authorized
			 representative of workers employed by such representatives of the domestic
			 industry, of—
							(1)the adjustment
			 allowances, training, and other benefits available under this part;
							(2)the manner in
			 which to file a petition and apply for such benefits; and
							(3)the availability
			 of assistance in filing such petitions;
							(4)notify the
			 Governor of each State in which one or more employers in such industry are
			 located of the Secretary’s determination and the identity of the employers;
			 and
							(5)upon request,
			 provide any assistance that is necessary to file a petition under subsection
			 (a).
							(f)Benefit
			 information to workers, providers of training
							(1)In
			 generalThe Secretary shall
			 provide full information to workers about the adjustment allowances, training,
			 and other benefits available under this part and about the petition and
			 application procedures, and the appropriate filing dates, for such allowances,
			 training and services. The Secretary shall provide whatever assistance is
			 necessary to enable groups of workers to prepare petitions or applications for
			 program benefits. The Secretary shall make every effort to insure that
			 cooperating State agencies fully comply with the agreements entered into under
			 section 426(a) and shall periodically review such compliance. The Secretary
			 shall inform the State Board for Vocational Education or equivalent agency, the
			 one-stop operators or one-stop partners (as defined in section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801), and other public
			 or private agencies, institutions, and employers, as appropriate, of each
			 certification issued under subsection (d) and of projections, if available, of
			 the needs for training under as a result of such certification.
							(2)Notice by
			 mailThe Secretary shall
			 provide written notice through the mail of the benefits available under this
			 part to each worker whom the Secretary has reason to believe is covered by a
			 certification made under subsection (d)—
								(A)at the time such
			 certification is made, if the worker was partially or totally separated from
			 the adversely affected employment before such certification, or—
								(B)at the time of the
			 total or partial separation of the worker from the adversely affected
			 employment, if subparagraph (A) does not apply.
								(3)Newspapers;
			 websiteThe Secretary shall publish notice of the benefits
			 available under this part to workers covered by each certification made under
			 subsection (d) in newspapers of general circulation in the areas in which such
			 workers reside and shall make such information available on the website of the
			 Department of Labor.
							426.Program
			 benefits
						(a)Climate change
			 adjustment allowance
							(1)EligibilityPayment
			 of a climate change adjustment allowance shall be made to an adversely affected
			 worker covered by a certification under section 425(b) who files an application
			 for such allowance for any week of unemployment which begins on or after the
			 date of such certification, if the following conditions are met:
								(A)Such worker’s
			 total or partial separation before the worker’s application under this part
			 occurred—
									(i)on
			 or after the date, as specified in the certification under which the worker is
			 covered, on which total or partial separation began or threatened to begin in
			 the adversely affected employment;
									(ii)before the
			 expiration of the 2-year period beginning on the date on which the
			 determination under section 425(d) was made; and
									(iii)before the termination date, if any,
			 determined pursuant to section 425(d)(3).
									(B)Such worker had,
			 in the 52-week period ending with the week in which such total or partial
			 separation occurred, at least 26 weeks of full-time employment or 1,040 hours
			 of part time employment in adversely affected employment, or, if data with
			 respect to weeks of employment are not available, equivalent amounts of
			 employment computed under regulations prescribed by the Secretary. For the
			 purposes of this paragraph, any week in which such worker—
									(i)is
			 on employer-authorized leave for purposes of vacation, sickness, injury,
			 maternity, or inactive duty or active duty military service for
			 training;
									(ii)does not work
			 because of a disability that is compensable under a workmen's compensation law
			 or plan of a State or the United States;
									(iii)had his
			 employment interrupted in order to serve as a full-time representative of a
			 labor organization in such firm; or
									(iv)is
			 on call-up for purposes of active duty in a reserve status in the Armed Forces
			 of the United States, provided such active duty is Federal
			 service as defined in
			 section
			 8521(a)(1) of title 5, United States Code,
									shall be
			 treated as a week of employment.(C)Such worker is
			 enrolled in a training program approved by the Secretary under subsection
			 (b)(2).
								(2)Ineligibility
			 for certain other benefitsAn
			 adversely affected worker receiving a payment under this section shall be
			 ineligible to receive any other form of unemployment insurance for the period
			 in which such worker is receiving a climate change adjustment allowance under
			 this section.
							(3)RevocationIf—
								(A)the Secretary
			 determines that—
									(i)the
			 adversely affected worker—
										(I)has failed to
			 begin participation in the training program the enrollment in which meets the
			 requirement of paragraph (1)(C); or
										(II)has ceased to
			 participate in such training program before completing such training program;
			 and
										(ii)there is no
			 justifiable cause for such failure or cessation; or
									(B)the certification
			 made with respect to such worker under section 425(d) is revoked under
			 paragraph (3) of such section,
								no
			 adjustment allowance may be paid to the adversely affected worker under this
			 part for the week in which such failure, cessation, or revocation occurred, or
			 any succeeding week, until the adversely affected worker begins or resumes
			 participation in a training program approved by the Secretary under section
			 (b)(2).(4)Waivers of
			 Training RequirementsThe
			 Secretary may issue a written statement to an adversely affected worker waiving
			 the requirement to be enrolled in training described in subsection (b)(2) if
			 the Secretary determines that it is not feasible or appropriate for the worker,
			 because of 1 or more of the following reasons:
								(A)RecallThe
			 worker has been notified that the worker will be recalled by the employer from
			 which the separation occurred.
								(B)Marketable
			 skills
									(i)In
			 generalThe worker possesses marketable skills for suitable
			 employment (as determined pursuant to an assessment of the worker, which may
			 include the profiling system under section 303(j) of the Social Security Act
			 (42 U.S.C.
			 503(j)), carried out in accordance with guidelines issued by
			 the Secretary) and there is a reasonable expectation of employment at
			 equivalent wages in the foreseeable future.
									(ii)Marketable
			 skills definedFor purposes of clause (i), the term
			 marketable skills may include the possession of a postgraduate
			 degree from an institution of higher education (as defined in section 102 of
			 the Higher Education Act of 1965 (20 U.S.C. 1002)) or an equivalent
			 institution, or the possession of an equivalent postgraduate certification in a
			 specialized field.
									(C)RetirementThe
			 worker is within 2 years of meeting all requirements for entitlement to
			 either—
									(i)old-age insurance
			 benefits under title II of the Social Security Act (42 U.S.C. 401 et
			 seq.) (except for application therefor); or
									(ii)a
			 private pension sponsored by an employer or labor organization.
									(D)HealthThe
			 worker is unable to participate in training due to the health of the worker,
			 except that a waiver under this subparagraph shall not be construed to exempt a
			 worker from requirements relating to the availability for work, active search
			 for work, or refusal to accept work under Federal or State unemployment
			 compensation laws.
								(E)Enrollment
			 unavailableThe first available enrollment date for the training
			 of the worker is within 60 days after the date of the determination made under
			 this paragraph, or, if later, there are extenuating circumstances for the delay
			 in enrollment, as determined pursuant to guidelines issued by the
			 Secretary.
								(F)Training not
			 availableTraining described in subsection (b)(2) is not
			 reasonably available to the worker from either governmental agencies or private
			 sources (which may include area career and technical education schools, as
			 defined in section 3 of the Carl D. Perkins Career and Technical Education Act
			 of 2006 (20 U.S.C.
			 2302), and employers), no training that is suitable for the
			 worker is available at a reasonable cost, or no training funds are
			 available.
								(5)Weekly
			 amountsThe climate change
			 adjustment allowance payable to an adversely affected worker for a week of
			 unemployment shall be an amount equal to 70 percent of the average weekly wage
			 of such worker, but in no case shall such amount exceed the average weekly wage
			 for all workers in the State where the adversely affected worker
			 resides.
							(6)Maximum duration
			 of benefitsAn eligible worker may receive a climate change
			 adjustment allowance under this subsection for a period of not longer than 156
			 weeks.
							(b)Employment
			 services and Training
							(1)Information and
			 employment servicesThe Secretary shall make available, directly
			 or through agreements with the States under section 427(a) to adversely
			 affected workers covered by a certification under section 425(a) the following
			 information and employment services:
								(A)Comprehensive and specialized assessment of
			 skill levels and service needs, including through—
									(i)diagnostic testing
			 and use of other assessment tools; and
									(ii)in-depth
			 interviewing and evaluation to identify employment barriers and appropriate
			 employment goals.
									(B)Development of an
			 individual employment plan to identify employment goals and objectives, and
			 appropriate training to achieve those goals and objectives.
								(C)Information on training available in local
			 and regional areas, information on individual counseling to determine which
			 training is suitable training, and information on how to apply for such
			 training.
								(D)Information on training programs and other
			 services provided by a State pursuant to title I of the Workforce Investment
			 Act of 1998 and available in local and regional areas, information on
			 individual counseling to determine which training is suitable training, and
			 information on how to apply for such training.
								(E)Information on how
			 to apply for financial aid, including referring workers to educational
			 opportunity centers described in section 402F of the Higher Education Act of
			 1965 (20 U.S.C.
			 1070a–16), where applicable, and notifying workers that the
			 workers may request financial aid administrators at institutions of higher
			 education (as defined in section 102 of such Act (20 U.S.C. 1002)) to
			 use the administrators’ discretion under section 479A of such Act
			 (20 U.S.C.
			 1087tt) to use current year income data, rather than preceding
			 year income data, for determining the amount of need of the workers for Federal
			 financial assistance under title IV of such Act (20 U.S.C. 1070 et seq.).
								(F)Short-term prevocational services,
			 including development of learning skills, communications skills, interviewing
			 skills, punctuality, personal maintenance skills, and professional conduct to
			 prepare individuals for employment or training.
								(G)Individual career
			 counseling, including job search and placement counseling, during the period in
			 which the individual is receiving a climate change adjustment allowance or
			 training under this part, and after receiving such training for purposes of job
			 placement.
								(H)Provision of
			 employment statistics information, including the provision of accurate
			 information relating to local, regional, and national labor market areas,
			 including—
									(i)job vacancy
			 listings in such labor market areas;
									(ii)information on
			 jobs skills necessary to obtain jobs identified in job vacancy listings
			 described in subparagraph (A);
									(iii)information
			 relating to local occupations that are in demand and earnings potential of such
			 occupations; and
									(iv)skills
			 requirements for local occupations described in subparagraph (C).
									(I)Information
			 relating to the availability of supportive services, including services
			 relating to child care, transportation, dependent care, housing assistance, and
			 need-related payments that are necessary to enable an individual to participate
			 in training.
								(2)Training
								(A)Approval of and
			 payment for trainingIf the
			 Secretary determines, with respect to an adversely affected worker that—
									(i)there is no
			 suitable employment (which may include technical and professional employment)
			 available for an adversely affected worker;
									(ii)the
			 worker would benefit from appropriate training;
									(iii)there is a
			 reasonable expectation of employment following completion of such
			 training;
									(iv)training approved
			 by the Secretary is reasonably available to the worker from either governmental
			 agencies or private sources (including area career and technical education
			 schools, as defined in section 3 of the Carl D. Perkins Career and Technical
			 Education Act of 2006, and employers);
									(v)the
			 worker is qualified to undertake and complete such training; and
									(vi)such training is
			 suitable for the worker and available at a reasonable cost,
									the
			 Secretary shall approve such training for the worker. Upon such approval, the
			 worker shall be entitled to have payment of the costs of such training (subject
			 to the limitations imposed by this section) paid on the worker’s behalf by the
			 Secretary directly or through a voucher system.(B)DistributionThe Secretary shall establish procedures
			 for the distribution of the funds to States to carry out the training programs
			 approved under this paragraph, and shall make an initial distribution of the
			 funds made available as soon as practicable after the beginning of each fiscal
			 year.
								(C)Additional rules
			 regarding approval of and payment for training
									(i)For purposes of applying subparagraph
			 (A)(iii), a reasonable expectation of employment does not require that
			 employment opportunities for a worker be available, or offered, immediately
			 upon the completion of training approved under such subparagraph.
									(ii)If
			 the costs of training an adversely affected worker are paid by the Secretary
			 under subparagraph (A), no other payment for such costs may be made under any
			 other provision of Federal law. No payment may be made under subparagraph (A)
			 of the costs of training an adversely affected worker or an adversely affected
			 incumbent worker if such costs—
										(I)have already been
			 paid under any other provision of Federal law; or
										(II)are reimbursable
			 under any other provision of Federal law and a portion of such costs have
			 already been paid under such other provision of Federal law.
										The provisions
			 of this clause shall not apply to, or take into account, any funds provided
			 under any other provision of Federal law which are used for any purpose other
			 than the direct payment of the costs incurred in training a particular
			 adversely affected worker, even if such use has the effect of indirectly paying
			 or reducing any portion of the costs involved in training the adversely
			 affected worker.(D)Training
			 programsThe training
			 programs that may be approved under subparagraph (A) include—
									(i)employer-based
			 training, including—
										(I)on-the-job
			 training if approved by the Secretary under subsection (c); and
										(II)joint
			 labor-management apprenticeship programs;
										(ii)any
			 training program provided by a State pursuant to title I of the Workforce
			 Investment Act of 1998;
									(iii)any training
			 program approved by a private industry council established under section 102 of
			 such Act;
									(iv)any programs in
			 career and technical education described in section 3(5) of the Carl D. Perkins
			 Career and Technical Education Act of 2006;
									(v)any program of
			 remedial education;
									(vi)any
			 program of prerequisite education or coursework required to enroll in training
			 that may be approved under this paragraph;
									(vii)any training
			 program for which all, or any portion, of the costs of training the worker are
			 paid—
										(I)under any Federal
			 or State program other than this part; or
										(II)from any source
			 other than this part;
										(viii)any training
			 program or coursework at an accredited institution of higher education
			 (described in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)),
			 including a training program or coursework for the purpose of—
										(I)obtaining a degree
			 or certification; or
										(II)completing a
			 degree or certification that the worker had previously begun at an accredited
			 institution of higher education; and
										(ix)any other
			 training program approved by the Secretary.
									(3)Supplemental
			 assistanceThe Secretary may, as appropriate, authorize
			 supplemental assistance that is necessary to defray reasonable transportation
			 and subsistence expenses for separate maintenance in a case in which training
			 for a worker is provided in a facility that is not within commuting distance of
			 the regular place of residence of the worker.
							(c)On-the-Job
			 Training Requirements
							(1)In
			 generalThe Secretary may approve on-the-job training for any
			 adversely affected worker if—
								(A)the Secretary
			 determines that on-the-job training—
									(i)can
			 reasonably be expected to lead to suitable employment with the employer
			 offering the on-the-job training;
									(ii)is
			 compatible with the skills of the worker;
									(iii)includes a
			 curriculum through which the worker will gain the knowledge or skills to become
			 proficient in the job for which the worker is being trained; and
									(iv)can
			 be measured by benchmarks that indicate that the worker is gaining such
			 knowledge or skills; and
									(B)the State
			 determines that the on-the-job training program meets the requirements of
			 clauses (iii) and (iv) of subparagraph (A).
								(2)Monthly
			 paymentsThe Secretary shall pay the costs of on-the-job training
			 approved under paragraph (1) in monthly installments.
							(3)Contracts for
			 on-the-job training
								(A)In
			 generalThe Secretary shall ensure, in entering into a contract
			 with an employer to provide on-the-job training to a worker under this
			 subsection, that the skill requirements of the job for which the worker is
			 being trained, the academic and occupational skill level of the worker, and the
			 work experience of the worker are taken into consideration.
								(B)Term of
			 contractTraining under any such contract shall be limited to the
			 period of time required for the worker receiving on-the-job training to become
			 proficient in the job for which the worker is being trained, but may not exceed
			 156 weeks in any case.
								(4)Exclusion of
			 certain employersThe Secretary shall not enter into a contract
			 for on-the-job training with an employer that exhibits a pattern of failing to
			 provide workers receiving on-the-job training from the employer with—
								(A)continued,
			 long-term employment as regular employees; and
								(B)wages, benefits,
			 and working conditions that are equivalent to the wages, benefits, and working
			 conditions provided to regular employees who have worked a similar period of
			 time and are doing the same type of work as workers receiving on-the-job
			 training from the employer.
								(d)Administrative
			 and employment services Funding
							(1)Administrative
			 fundingIn addition to any
			 funds made available to a State to carry out this section for a fiscal year,
			 the State shall receive for the fiscal year a payment in an amount that is
			 equal to 15 percent of the amount of such funds and shall—
								(A)use not more than
			 2⁄3 of such payment for the administration of the climate
			 change adjustment assistance for workers program under this part, including
			 for—
									(i)processing waivers
			 of training requirements under subsection (a)(4);
									(ii)collecting,
			 validating, and reporting data required under this part; and
									(iii)administering the Climate Change Adjustment
			 Assistance Allowance payments; and
									(B)use not less than
			 1⁄3 of such payment for information and employment
			 services under subsection (b)(1).
								(2)Employment
			 services funding
								(A)In
			 generalIn addition to any funds made available to a State to
			 carry out subsection (b)(2) and the payment under paragraph (1) for a fiscal
			 year, the Secretary shall provide to the State for the fiscal year a reasonable
			 payment for the purpose of providing employment and services under subsection
			 (b)(1).
								(B)Voluntary return
			 of fundsA State that receives a payment under subparagraph (A)
			 may decline or otherwise return such payment to the Secretary.
								(e)Job search
			 allowancesThe Secretary of Labor may provide adversely affected
			 workers a one-time job search allowance in accordance with regulations
			 prescribed by the Secretary. Any job search allowance provided shall be
			 available only under the following circumstances and conditions:
							(1)The worker is no
			 longer eligible for the climate change adjustment allowance under subsection
			 (a) and has completed the training program required by subsection
			 (a)(1)(E).
							(2)The Secretary
			 determines that the worker cannot reasonably be expected to secure suitable
			 employment in the commuting area in which the worker resides.
							(3)An allowance granted shall provide
			 reimbursement to the worker of all necessary job search expenses as prescribed
			 by the Secretary in regulations. Such reimbursement under this subsection may
			 not exceed $1,500 for any worker.
							(f)Relocation
			 Allowance Authorized
							(1)In
			 generalAny adversely affected worker covered by a certification
			 issued under section 425 may file an application for a relocation allowance
			 with the Secretary, and the Secretary may grant the relocation allowance,
			 subject to the terms and conditions of this subsection.
							(2)Conditions for
			 granting allowanceA relocation allowance may be granted if all
			 of the following terms and conditions are met:
								(A)Assist an
			 adversely affected workerThe relocation allowance will assist an
			 adversely affected worker in relocating within the United States.
								(B)Local employment
			 not availableThe Secretary determines that the worker cannot
			 reasonably be expected to secure suitable employment in the commuting area in
			 which the worker resides.
								(C)Total
			 separationThe worker is totally separated from employment at the
			 time relocation commences.
								(D)Suitable
			 employment obtainedThe worker—
									(i)has
			 obtained suitable employment affording a reasonable expectation of long-term
			 duration in the area in which the worker wishes to relocate; or
									(ii)has
			 obtained a bona fide offer of such employment.
									(E)ApplicationThe
			 worker filed an application with the Secretary at such time and in such manner
			 as the Secretary shall specify by regulation.
								(3)Amount of
			 AllowanceThe relocation allowance granted to a worker under
			 paragraph (1) includes—
								(A)all reasonable and
			 necessary expenses (including, subsistence and transportation expenses at
			 levels not exceeding amounts prescribed by the Secretary in regulations)
			 incurred in transporting the worker, the worker’s family, and household
			 effects; and
								(B)a lump sum
			 equivalent to 3 times the worker’s average weekly wage, up to a maximum payment
			 of $1,500.
								(4)LimitationsA
			 relocation allowance may not be granted to a worker unless—
								(A)the relocation
			 occurs within 182 days after the filing of the application for relocation
			 assistance; or
								(B)the relocation
			 occurs within 182 days after the conclusion of training, if the worker entered
			 a training program approved by the Secretary under subsection (b)(2).
								(g)Health insurance
			 continuationNot later than 1
			 year after the date of enactment of this part, the Secretary of Labor shall
			 prescribe regulations to provide, for the period in which an adversely affected
			 worker is participating in a training program described in subsection (b)(2),
			 80 percent of the monthly premium of any health insurance coverage that an
			 adversely affected worker was receiving from such worker’s employer prior to
			 the separation from employment described in section 425(b), to be paid to any
			 health care insurance plan designated by the adversely affected worker
			 receiving an allowance under this section.
						427.General
			 provisions
						(a)Agreements with
			 states
							(1)In
			 generalThe Secretary is authorized on behalf of the United
			 States to enter into an agreement with any State, or with any State agency
			 (referred to in this section as cooperating States and
			 cooperating States agencies respectively). Under such an
			 agreement, the cooperating State agency—
								(A)as agent of the
			 United States, shall receive applications for, and shall provide, payments on
			 the basis provided in this part;
								(B)in accordance with
			 paragraph (6), shall make available to adversely affected workers covered by a
			 certification under section 425(d) the employment services described in section
			 426(b)(1);
								(C)shall make any
			 certifications required under section 425(d);
								(D)shall otherwise
			 cooperate with the Secretary and with other State and Federal agencies in
			 providing payments and services under this part.
								Each
			 agreement under this section shall provide the terms and conditions upon which
			 the agreement may be amended, suspended, or terminated.(2)Form and Manner
			 of DataEach agreement under this section shall—
								(A)provide the
			 Secretary with the authority to collect any data the Secretary determines
			 necessary to meet the requirements of this part; and
								(B)specify the form
			 and manner in which any such data requested by the Secretary shall be
			 reported.
								(3)Relationship to
			 unemployment insuranceEach agreement under this section shall
			 provide that an adversely affected worker receiving a climate change adjustment
			 allowance under this part shall not be eligible for unemployment insurance
			 otherwise payable to such worker under the laws of the State.
							(4)ReviewA
			 determination by a cooperating State agency with respect to entitlement to
			 program benefits under an agreement is subject to review in the same manner and
			 to the same extent as determinations under the applicable State law and only in
			 that manner and to that extent.
							(5)CoordinationAny
			 agreement entered into under this section shall provide for the coordination of
			 the administration of the provisions for employment services, training, and
			 supplemental assistance under section 426 and under title I of the Workforce
			 Investment Act of 1998 upon such terms and conditions as are established by the
			 Secretary in consultation with the States and set forth in such agreement. Any
			 agency of the State jointly administering such provisions under such agreement
			 shall be considered to be a cooperating State agency for purposes of this
			 part.
							(6)Responsibilities
			 of cooperating agenciesEach cooperating State agency shall, in
			 carrying out paragraph (1)(B)—
								(A)advise each worker
			 who applies for unemployment insurance of the benefits under this part and the
			 procedures and deadlines for applying for such benefits;
								(B)facilitate the
			 early filing of petitions under section 425(a) for any workers that the agency
			 considers are likely to be eligible for benefits under this part;
								(C)advise each
			 adversely affected worker to apply for training under section 426(b) before, or
			 at the same time, the worker applies for climate change adjustment allowances
			 under section 426(a);
								(D)perform outreach
			 to, intake of, and orientation for adversely affected workers and adversely
			 affected incumbent workers covered by a certification under section 426(a) with
			 respect to assistance and benefits available under this part;
								(E)make employment
			 services described in section 426(b)(1) available to adversely affected workers
			 and adversely affected incumbent workers covered by a certification under
			 section 425(d) and, if funds provided to carry out this part are insufficient
			 to make such services available, make arrangements to make such services
			 available through other Federal programs; and
								(F)provide the benefits and reemployment
			 services under this part in a manner that is necessary for the proper and
			 efficient administration of this part, including the use of state agency
			 personnel employed in accordance with a merit system of personnel
			 administration standards, including—
									(i)making
			 determinations of eligibility for, and payment of, climate change readjustment
			 allowances and health care benefit replacement amounts;
									(ii)developing
			 recommendations regarding payments as a bridge to retirement and lump sum
			 payments to pension plans in accordance with this subsection; and
									(iii)the provision of
			 reemployment services to eligible workers, including referral to training
			 services.
									(7)In order to
			 promote the coordination of workforce investment activities in each State with
			 activities carried out under this part, any agreement entered into under this
			 section shall provide that the State shall submit to the Secretary, in such
			 form as the Secretary may require, the description and information described in
			 paragraphs (8) and (14) of section 112(b) of the Workforce Investment Act of
			 1998 (29 U.S.C.
			 2822(b)) and a description of the State's rapid response
			 activities under section 221(a)(2)(A).
							(8)Control
			 Measures
								(A)In
			 generalThe Secretary shall require each cooperating State and
			 cooperating State agency to implement effective control measures and to
			 effectively oversee the operation and administration of the climate change
			 adjustment assistance program under this part, including by means of monitoring
			 the operation of control measures to improve the accuracy and timeliness of the
			 data being collected and reported.
								(B)DefinitionFor
			 purposes of subparagraph (A), the term control measures means
			 measures that—
									(i)are
			 internal to a system used by a State to collect data; and
									(ii)are
			 designed to ensure the accuracy and verifiability of such data.
									(9)Data
			 Reporting
								(A)In
			 generalAny agreement entered into under this section shall
			 require the cooperating State or cooperating State agency to report to the
			 Secretary on a quarterly basis comprehensive performance accountability data,
			 to consist of—
									(i)the
			 core indicators of performance described in subparagraph (B)(i);
									(ii)the
			 additional indicators of performance described in subparagraph (B)(ii), if any;
			 and
									(iii)a
			 description of efforts made to improve outcomes for workers under the climate
			 change adjustment assistance program.
									(B)Core indicators
			 described
									(i)In
			 generalThe core indicators of performance described in this
			 subparagraph are—
										(I)the percentage of
			 workers receiving benefits under this part who are employed during the second
			 calendar quarter following the calendar quarter in which the workers cease
			 receiving such benefits;
										(II)the percentage of
			 such workers who are employed in each of the third and fourth calendar quarters
			 following the calendar quarter in which the workers cease receiving such
			 benefits; and
										(III)the earnings of
			 such workers in each of the third and fourth calendar quarters following the
			 calendar quarter in which the workers cease receiving such benefits.
										(ii)Additional
			 indicatorsThe Secretary and a cooperating State or cooperating
			 State agency may agree upon additional indicators of performance for the
			 climate change adjustment assistance program under this part, as
			 appropriate.
									(C)Standards with
			 respect to reliability of dataIn preparing the quarterly report
			 required by subparagraph (A), each cooperating State or cooperating State
			 agency shall establish procedures that are consistent with guidelines to be
			 issued by the Secretary to ensure that the data reported are valid and
			 reliable.
								(10)Verification of
			 Eligibility for Program Benefits
								(A)In
			 generalAn agreement under this section shall provide that the
			 State shall periodically redetermine that a worker receiving benefits under
			 this part who is not a citizen or national of the United States remains in a
			 satisfactory immigration status. Once satisfactory immigration status has been
			 initially verified through the immigration status verification system described
			 in section 1137(d) of the Social Security Act (42 U.S.C. 1320b–7(d)) for
			 purposes of establishing a worker's eligibility for unemployment compensation,
			 the State shall reverify the worker’s immigration status if the documentation
			 provided during initial verification will expire during the period in which
			 that worker is potentially eligible to receive benefits under this part. The
			 State shall conduct such redetermination in a timely manner, utilizing the
			 immigration status verification system described in section 1137(d) of the
			 Social Security Act (42 U.S.C. 1320b–7(d)).
								(B)ProceduresThe
			 Secretary shall establish procedures to ensure the uniform application by the
			 States of the requirements of this paragraph.
								(b)Administration
			 absent State agreement
							(1)In any State where
			 there is no agreement in force between a State or its agency under subsection
			 (a), the Secretary shall promulgate regulations for the performance of all
			 necessary functions under section 426, including provision for a fair hearing
			 for any worker whose application for payments is denied.
							(2)A
			 final determination under paragraph (1) with respect to entitlement to program
			 benefits under section 426 is subject to review by the courts in the same
			 manner and to the same extent as is provided by section 205(g) of the Social
			 Security Act (42
			 U.S.C. 405(g)).
							(c)Prohibition on
			 contracting with private entitiesNeither the Secretary nor a State may
			 contract with any private for-profit or nonprofit entity for the administration
			 of the climate change adjustment assistance program under this part.
						(d)Payment to the
			 states
							(1)In
			 generalThe Secretary shall from time to time certify to the
			 Secretary of the Treasury for payment to each cooperating State the sums
			 necessary to enable such State as agent of the United States to make payments
			 provided for by this part.
							(2)RestrictionAll
			 money paid a State under this subsection shall be used solely for the purposes
			 for which it is paid; and money so paid which is not used for such purposes
			 shall be returned, at the time specified in the agreement under this section,
			 to the Secretary of the Treasury.
							(3)BondsAny
			 agreement under this section may require any officer or employee of the State
			 certifying payments or disbursing funds under the agreement or otherwise
			 participating in the performance of the agreement, to give a surety bond to the
			 United States in such amount as the Secretary may deem necessary, and may
			 provide for the payment of the cost of such bond from funds for carrying out
			 the purposes of this part.
							(e)Labor
			 standards
							(1)Prohibition on
			 displacementAn individual in
			 an apprenticeship program or on-the-job training program under this part shall
			 not displace (including a partial displacement, such as a reduction in the
			 hours of non-overtime work, wages, or employment benefits) any employed
			 employee.
							(2)Prohibition on
			 impairment of contractsAn apprenticeship program or on-the-job
			 raining program under this Act shall not impair an existing contract for
			 services or collective bargaining agreement, and no such activity that would be
			 inconsistent with the terms of a collective bargaining agreement shall be
			 undertaken without the written concurrence of the labor organization and
			 employer concerned.
							(3)Additional
			 standardsThe Secretary, or a State acting under an agreement
			 described in subsection (a) may pay the costs of on-the-job training,
			 notwithstanding any other provision of this section, only if—
								(A)in the case of
			 training which would be inconsistent with the terms of a collective bargaining
			 agreement, the written concurrence of the labor organization concerned has been
			 obtained;
								(B)the job for which
			 such adversely affected worker is being trained is not being created in a
			 promotional line that will infringe in any way upon the promotional
			 opportunities of currently employed individuals;
								(C)such training is
			 not for the same occupation from which the worker was separated and with
			 respect to which such worker’s group was certified pursuant to section
			 425(d);
								(D)the employer is
			 provided reimbursement of not more than 50 percent of the wage rate of the
			 participant, for the cost of providing the training and additional supervision
			 related to the training; and
								(E)the employer has
			 not received payment under with respect to any other on-the-job training
			 provided by such employer which failed to meet the requirements of
			 subparagraphs (A) through (D).
								(f)DefinitionsAs used in this part the following
			 definitions apply:
							(1)The term adversely affected
			 employment means employment at an employment site, if workers at such
			 site are eligible to apply for adjustment assistance under this part.
							(2)The term adversely affected
			 worker means an individual who has been totally or partially separated
			 from employment and is eligible to apply for adjustment assistance under this
			 part.
							(3)The term average weekly wage
			 means 1/13 of the total wages paid to an individual in the
			 quarter in which the individual’s total wages were highest among the first 4 of
			 the last 5 completed calendar quarters immediately before the quarter in which
			 occurs the week with respect to which the computation is made. Such week shall
			 be the week in which total separation occurred, or, in cases where partial
			 separation is claimed, an appropriate week, as defined in regulations
			 prescribed by the Secretary.
							(4)The term
			 average weekly hours means the average hours worked by the
			 individual (excluding overtime) in the employment from which he has been or
			 claims to have been separated in the 52 weeks (excluding weeks during which the
			 individual was sick or on vacation) preceding the week specified in the last
			 sentence of paragraph (4).
							(5)The term
			 benefit period means, with respect to an individual—
								(A)the benefit year
			 and any ensuing period, as determined under applicable State law, during which
			 the individual is eligible for regular compensation, additional compensation,
			 or extended compensation; or
								(B)the equivalent to
			 such a benefit year or ensuing period provided for under the applicable Federal
			 unemployment insurance law.
								(6)The term consumer goods
			 manufacturing means the electrical equipment, appliance, and component
			 manufacturing industry and transportation equipment manufacturing.
							(7)The term employment site means
			 a single facility or site of employment.
							(8)The term energy-intensive
			 manufacturing industries means all industrial sectors, entities, or
			 groups of entities that meet the energy or greenhouse gas intensity criteria in
			 section 765(b)(2)(A)(i) of the Clean Air Act based on the most recent data
			 available.
							(9)The term energy producing and
			 transforming industries means the coal mining industry, oil and gas
			 extraction, electricity power generation, transmission and distribution, and
			 natural gas distribution.
							(10)The term industries dependent on
			 energy industries means rail transportation and pipeline
			 transportation.
							(11)The term
			 on-the-job training means training provided by an employer to an
			 individual who is employed by the employer.
							(12)The terms
			 partial separation and partially separated refer,
			 with respect to an individual who has not been totally separated, that such
			 individual has had—
								(A)his or her hours
			 of work reduced to 80 percent or less of his average weekly hours in adversely
			 affected employment; and
								(B)his or her wages
			 reduced to 80 percent or less of his average weekly wage in such adversely
			 affected employment.
								(13)The term public agency means
			 a department or agency of a State or political subdivision of a State or of the
			 Federal Government.
							(14)The term
			 Secretary means the Secretary of Labor.
							(15)The term service workers means
			 workers supplying support or auxiliary services to an employment site.
							(16)The term
			 State agency means the agency of the State which administers the
			 State law.
							(17)The term
			 State law means the unemployment insurance law of the State
			 approved by the Secretary of Labor under section 3304 of the Internal Revenue
			 Code of 1954.
							(18)The terms
			 total separation and totally separated refer to the
			 layoff or severance of an individual from employment with an employer in which
			 adversely affected employment exists.
							(19)The term
			 unemployment insurance means the unemployment compensation payable
			 to an individual under any State law or Federal unemployment compensation law,
			 including
			 chapter
			 85 of title 5, United States Code, and the Railroad
			 Unemployment Insurance Act. The terms regular compensation,
			 additional compensation, and extended compensation
			 have the same respective meanings that are given them in section 205(2), (3),
			 and (4) of the Federal-State Extended Unemployment Compensation Act of 1970
			 (26 U.S.C.
			 3304 note).
							(20)The term
			 week means a week as defined in the applicable State law.
							(21)The term
			 week of unemployment means a week of total, part-total, or partial
			 unemployment as determined under the applicable State law or Federal
			 unemployment insurance law.
							(g)Special Rule
			 With Respect to Military Service
							(1)In
			 generalNotwithstanding any other provision of this part, the
			 Secretary may waive any requirement of this part that the Secretary determines
			 is necessary to ensure that an adversely affected worker who is a member of a
			 reserve component of the Armed Forces and serves a period of duty described in
			 paragraph (2) is eligible to receive a climate change adjustment allowance,
			 training, and other benefits under this part in the same manner and to the same
			 extent as if the worker had not served the period of duty.
							(2)Period of duty
			 describedAn adversely affected worker serves a period of duty
			 described in this paragraph if, before completing training under this part, the
			 worker—
								(A)serves on active
			 duty for a period of more than 30 days under a call or order to active duty of
			 more than 30 days; or
								(B)in the case of a
			 member of the Army National Guard of the United States or Air National Guard of
			 the United States, performs full-time National Guard duty under
			 section
			 502(f) of title 32, United States Code, for 30 consecutive days
			 or more when authorized by the President or the Secretary of Defense for the
			 purpose of responding to a national emergency declared by the President and
			 supported by Federal funds.
								(h)Fraud and
			 recovery of overpayments
							(1)Recovery of
			 payments to which an individual was not entitledIf the Secretary or a court of competent
			 jurisdiction determines that any person has received any payment under this
			 part to which the individual was not entitled, such individual shall be liable
			 to repay such amount to the Secretary, as the case may be, except that the
			 Secretary shall waive such repayment if such agency or the Secretary determines
			 that—
								(A)the payment was
			 made without fault on the part of such individual; and
								(B)requiring such
			 repayment would cause a financial hardship for the individual (or the
			 individual’s household, if applicable) when taking into consideration the
			 income and resources reasonably available to the individual (or household) and
			 other ordinary living expenses of the individual (or household).
								(2)Means of
			 RecoveryUnless an
			 overpayment is otherwise recovered, or waived under paragraph (1), the
			 Secretary shall recover the overpayment by deductions from any sums payable to
			 such person under this part, under any Federal unemployment compensation law or
			 other Federal law administered by the Secretary which provides for the payment
			 of assistance or an allowance with respect to unemployment. Any amount
			 recovered under this section shall be returned to the Treasury of the United
			 States.
							(i)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out the
			 provisions of this part.
						(j)Study on older
			 workersThe Secretary shall
			 conduct a study examine the circumstances of older adversely affected workers
			 and the ability of such workers to access their retirement benefits. The
			 Secretary shall transmit a report to Congress not later than 2 years after the
			 date of enactment of this part on the findings of the study and the Secretary’s
			 recommendations on how to ensure that adversely affected workers within 2 years
			 of retirement are able to access their retirement benefits.
						(k)Spending
			 limitFor each fiscal year, the total amount of funds disbursed
			 for the purposes described in section 426 shall not exceed the amount deposited
			 in that fiscal year into the Climate Change Worker Assistance Fund established
			 under section 782(j) of the Clean Air Act. The annual spending limit for any
			 succeeding year shall be increased by the difference, if any, between the
			 amount of the prior year’s disbursements and the spending limitation for that
			 year. The Secretary shall promulgate rules to ensure that this spending limit
			 is not exceeded. Such rules shall provide that workers who receive any of the
			 benefits described in section 426 receive full benefits, and shall include the
			 establishment of a waiting list for workers in the event that the requests for
			 assistance exceed the spending limit.
						CConsumer
			 assistance
				431.Energy refund
			 programThe Social Security
			 Act (42 U.S.C. 201 et
			 seq.) is amended by adding at the end the following:
					
						XXIIEnergy refund
				program
							2201.Energy refund
				program
								(a)In
				generalThe Secretary shall
				formulate and administer the program provided for in this section, which shall
				be known as the Energy Refund Program, and under which eligible
				low-income households are provided cash payments to reimburse the households
				for the estimated loss in their purchasing power resulting from the American
				Clean Energy and Security Act of 2009.
								(b)Entitlement of
				eligible households to cash paymentsAt the request of the State
				agency of a State, each eligible low-income household in the State shall be
				entitled to receive monthly cash payments under this section in an amount equal
				to the monthly energy refund amount determined under subsection (d).
								(c)Eligibility
									(1)Eligible
				householdsA household shall be considered to be an eligible
				low-income household for purposes of this section if—
										(A)the gross income
				of the household does not exceed the greater of—
											(i)150 percent of the
				poverty line; or
											(ii)the greatest
				amount of household gross income in respect of which a benefit could be payable
				under subsection (d)(2)(B);
											(B)the State agency
				of the State in which the household is located determines that the household is
				participating in—
											(i)the Supplemental
				Nutrition Assistance Program authorized by the Food and Nutrition Act of 2008
				(7 U.S.C. 2011 et
				seq.);
											(ii)the Food
				Distribution Program on Indian Reservations authorized by section 4(b) of such
				Act (7 U.S.C.
				2013(b)); or
											(iii)the program for
				nutrition assistance in Puerto Rico or American Samoa under section 19 of such
				Act (7 U.S.C.
				2028);
											(C)the household
				consists of a single individual or a married couple, and—
											(i)receives the
				subsidy described in section 1860D–14 of this Act (42 U.S.C.
				1395w–114); or
											(ii)(I)participates in the
				program under title XVIII of this Act; and
												(II)meets the income requirements described
				in section 1860D–14(a)(1) or (a)(2) of this Act (42 U.S.C. 1395w–114(a)(1) or
				(a)(2)); or
												(D)the household consists of a single
				individual or a married couple, and receives benefits under the supplemental
				security income program under title XVI of this Act (42 U.S.C.
				1381–1383f).
										(2)Streamlined
				participation for certain beneficiariesThe Secretary shall—
										(A)periodically
				estimate the number of eligible beneficiaries and households, and the number of
				participating beneficiaries and households, for the Energy Refund Program;
				and
										(B)develop procedures, in consultation with
				the Commissioner of Social Security, the Railroad Retirement Board, the
				Secretary of Veterans Affairs, and the State agencies, to ensure that
				low-income beneficiaries of the benefit programs administered by such entities
				receive the energy refund for which the beneficiaries are eligible under the
				Energy Refund Program.
										(3)LimitationNotwithstanding any other provision of law,
				the Secretary shall provide refunds to United States citizens, United States
				nationals, and individuals lawfully residing in the United States who qualify
				for a refund under paragraph (1)(A), and shall establish procedures to ensure
				that other individuals do not receive refunds.
									(4)National
				standardsThe Secretary shall
				consult with the Secretary of Agriculture and establish uniform national
				standards of eligibility ensuring that States may seamlessly co-administer the
				energy refund program with the Supplemental Nutrition Assistance Program in
				accordance with the provisions of this section. No State agency shall impose
				any other standard or requirement as a condition of eligibility or refund
				receipt under the program. Assistance in the Energy Refund Program shall be
				furnished promptly to all eligible households who make application for such
				participation or are already enrolled in any program referred to in paragraph
				(1).
									(d)Monthly energy
				refund amount
									(1)Estimated annual
				total loss in purchasing powerNot later than August 31 of each fiscal
				year, the Energy Information Administration shall estimate the annual total
				loss in purchasing power that will result from American Clean Energy and
				Security Act of 2009 in the next fiscal year for households of each size with
				gross income equal to 150 percent of the poverty line, based on the projected
				total market value of all compliance costs (including, but not limited to, the
				emissions allowances used to demonstrate compliance with title VII of the Clean
				Air Act in the next fiscal year, and excluding costs that are not projected to
				be incurred by households as a result of allowances freely allocated and
				intended for residential consumer assistance pursuant to sections 783 through
				785 of the Clean Air Act), in a way generally recognized as suitable by
				experts.
									(2)Monthly energy
				refundThe monthly energy
				refund amount for an eligible household under this section shall be—
										(A)if the gross income of the household does
				not exceed 150 percent of the poverty line applicable to the household—
											(i)if the household has 1, 2, 3, or 4 members,
				1/12 of the amount estimated under paragraph (1) for a
				household of the same size, rounded to the nearest whole dollar amount;
				or
											(ii)if the household has 5 or more members,
				1/12 of the arithmetic mean value of the amounts estimated
				under paragraph (1) for households with 5 or more members, rounded to the
				nearest whole dollar amount; or
											(B)if the gross income of the household
				exceeds 150 percent of the poverty line applicable to the household,
				1/12 of the amount (if any) by which—
											(i)the amount
				estimated under paragraph (1) for a household of the same size; exceeds
											(ii)20 percent of the
				amount by which the gross income of the household exceeds 150 percent of the
				poverty line.
											(e)Delivery
				mechanism
									(1)Subject to
				standards and an implementation schedule set by the Secretary, the energy
				refund shall be provided in monthly installments via—
										(A)direct deposit
				into the eligible household’s designated bank account;
										(B)the State’s
				electronic benefit transfer system; or
										(C)another Federal or
				State mechanism, if such a mechanism is approved by the Secretary.
										(2)Such standards
				shall include—
										(A)(i)defining the required level of recipient
				protection regarding privacy;
											(ii)guidance on how recipients are offered
				choices, when relevant, about the delivery mechanism;
											(iii)guidance on ease of use and
				access to the refund, including the prohibition of fees charged to recipients
				for withdrawals or other services; and
											(iv)cost-effective protections against
				improper accessing of the energy refund;
											(B)operating
				standards that provide for interoperability between States and law enforcement
				monitoring; and
										(C)other standards,
				as determined by the Secretary or the Secretary’s designee.
										(f)Administration
									(1)In
				generalThe State agency of each participating State shall assume
				responsibility for the certification of applicant households and for the
				issuance of refunds and the control and accountability thereof.
									(2)ProceduresUnder
				standards established by the Secretary, the State agency shall establish
				procedures governing the administration of the Energy Refund Program that the
				State agency determines best serve households in the State, including
				households with special needs, such as households with elderly or disabled
				members, households in rural areas, homeless individuals, and households
				residing on reservations as defined in the Indian Child Welfare Act of 1978 and
				the Indian Financing Act of 1974. In carrying out this paragraph, a State
				agency—
										(A)shall provide
				timely, accurate, and fair service to applicants for, and participants in, the
				Energy Refund Program;
										(B)shall permit an
				applicant household to apply to participate in the program at the time that the
				household first contacts the State agency, and shall consider an application
				that contains the name, address, and signature of the applicant to be
				sufficient to constitute an application for participation;
										(C)shall screen any
				applicant household for the Supplemental Nutrition Assistance Program, the
				State’s medical assistance program under section XIX of this Act, State
				Childrens Health Insurance Program under section XXI of this Act, and a State
				program that provides basic assistance under a State program funded under title
				IV of this Act or with qualified State expenditures as defined in section
				409(a)(7) of this Act for eligibility for the Energy Refund Program and, if
				eligible, shall enroll such applicant household in the Energy Refund
				Program;
										(D)shall complete
				certification of and provide a refund to any eligible household not later than
				30 days following its filing of an application;
										(E)shall use
				appropriate bilingual personnel and materials in the administration of the
				program in those portions of the State in which a substantial number of members
				of low-income households speak a language other than English; and
										(F)shall utilize
				State agency personnel who are employed in accordance with the current
				standards for a Merit System of Personnel Administration or any standards later
				prescribed by the Office of Personnel Management pursuant to section 208 of the
				Intergovernmental Personnel Act of 1970 (42 U.S.C. 4728) modifying or
				superseding such standards relating to the establishment and maintenance of
				personnel standards on a merit basis to make all tentative and final
				determinations of eligibility and ineligibility.
										(3)Regulations
										(A)Except as provided
				in subparagraph (B), the Secretary shall issue such regulations consistent with
				this section as the Secretary deems necessary or appropriate for the effective
				and efficient administration of the Energy Refund Program, and shall promulgate
				all such regulations in accordance with the procedures set forth in
				section
				553 of title 5, United States Code.
										(B)Without regard to
				section
				553 of title 5 of such Code, the Administrator may by rule
				promulgate as final, to be effective until no later than 2 years after the date
				of the enactment of the American Clean Energy and Security Act of 2009, any
				procedures that are substantially the same as the procedures governing the
				Supplemental Nutrition Assistance Program in section 273.2, 273.12, or 273.15
				of title 7, Code of Federal Regulations.
										(C)Notwithstanding subsection (i)(4), the
				Secretary may promulgate regulations allowing for streamlined eligibility
				determinations for some or all households which include individuals receiving
				assistance under a State plan approved under title XIX or XXI of this Act. The
				regulations may institute procedures whereby the income and family size
				information used for determining eligibility under such title XIX or XXI may be
				the basis for determining eligibility for the Energy Refund Program.
										(D)Notwithstanding any other provision of this
				section, the Secretary may authorize States to provide benefits under this
				section on a quarterly basis if the Secretary determines that the amount of the
				benefits that would be provided on a monthly basis to households is
				insufficient to be efficiently paid on a monthly basis in light of the
				administrative expenses of the Energy Refund Program.
										(g)TreatmentThe
				value of the refund provided under this section shall not be considered income
				or resources for any purpose under any Federal, State, or local laws,
				including, but not limited to, laws relating to an income tax, or public
				assistance programs (including, but not limited to, health care, cash aid,
				child care, nutrition programs, and housing assistance) and no participating
				State or political subdivision thereof shall decrease any assistance otherwise
				provided an individual or individuals because of the receipt of a refund under
				this section.
								(h)Program
				integrityFor purposes of
				ensuring program integrity and complying with the requirements of the Improper
				Payment Information Act of 2002, the Secretary shall, to the maximum extent
				possible, rely on and coordinate with the quality control sample and review
				procedures of paragraphs (2), (3), (4), and (5) of section 16(c) of the Food
				and Nutrition Act of 2008 (7 U.S.C. 2025(c)).
								(i)Definitions
									(1)SecretaryThe
				term Secretary means the Secretary of Health and Human Services
				or the head of another agency designated by the Secretary of Health and Human
				Services.
									(2)Electronic
				benefit transfer systemThe term electronic benefit
				transfer system means a system by which household benefits or refunds
				defined under subsection (e) are issued from and stored in a central databank
				via electronic benefit transfer cards.
									(3)Gross
				incomeThe term gross income means the gross
				income of a household that is determined in accordance with standards and
				procedures established under section 5 of the Food and Nutrition Act of 2008
				(7 U.S.C.
				2014) and its implementing regulations.
									(4)Household
										(A)The term
				household means—
											(i)in subparagraphs
				(A) and (B) of subsection (c)(1) of this section, except as provided in
				subparagraph (C) of this paragraph, an individual or a group of individuals who
				are a household under section 3(n) of the Food and Nutrition Act of 2008
				(7 U.S.C.
				2012(n));
											(ii)in subsection
				(c)(1)(C) of this section, a single individual or married couple that receives
				benefits under section 1860D–14 of this Act (42 U.S.C. 1395w–114);
				and
											(iii)in subsection (c)(1)(D) of this section, a
				single individual or married couple that receives benefits under the
				supplemental security income program under title XVI of this Act
				(42 U.S.C.
				1381–1383f).
											(B)The Secretary
				shall establish rules for providing the energy refund in an equitable and
				administratively simple manner to households where the group of individuals who
				live together includes members not all of whom are described in a single clause
				of subparagraph (A), or includes additional members not described in any such
				clause.
										(C)The Secretary
				shall establish rules regarding the eligibility and delivery of the energy
				refund to groups of individuals described in section 3(n)(4) or (5) of the Food
				and Nutrition Act of 2008 (7 U.S.C. 2012(n)).
										(5)Poverty
				lineThe term poverty line has the meaning given
				the term in section 673(2) of the Community Services Block Grant Act
				(42 U.S.C.
				9902(2)), including any revision required by that
				section.
									(6)StateThe
				term State means the 50 States, the District of Columbia, the
				Commonwealth of Puerto Rico, American Samoa, the United States Virgin Islands,
				Guam, and the Commonwealth of the Northern Mariana Islands.
									(7)State
				agencyThe term State agency means an agency of
				State government, including the local offices thereof, that has responsibility
				for administration of the 1 or more federally aided public assistance programs
				within the State, and in those States where such assistance programs are
				operated on a decentralized basis, the term shall include the counterpart local
				agencies administering such programs.
									(8)Other
				termsOther terms not defined
				in this title shall have the same meaning applied in the Supplemental Nutrition
				Assistance Program authorized by the Food and Nutrition Act of 2008
				(7 U.S.C. 2011 et
				seq.) unless the Secretary finds for good cause that
				application of a particular definition would be detrimental to the purposes of
				the Energy Refund
				Program.
									.
				432.Modification of
			 earned income credit amount for individuals with no qualifying
			 children
					(a)In
			 generalSubsection (b) of
			 section
			 32 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new paragraph:
						
							(4)Special rule for
				individuals with no qualifying children who are affected by the American Clean
				Energy and Security Act of 2009
								(A)In
				generalIn the case of any household which the Secretary
				determines experienced a reduction in purchasing power as a result of the
				provisions of, or amendments made by, the American Clean Energy and Security
				Act of 2009 (determined without regard to this paragraph and section 2201 of
				the Social Security Act)—
									(i)Increase in
				credit percentage and phaseout percentageThe table contained in
				paragraph (1)(A) shall be applied by substituting 15.3 for
				7.65.
									(ii)Increase in
				beginning phaseout amountThe table contained in paragraph (2)(A)
				shall be applied by substituting $11,640 for
				$5,280.
									(B)Inflation
				adjustment
									(i)In
				generalIn the case of any taxable year beginning after 2012, the
				$11,640 amount in subparagraph (A)(ii) shall be increased by an amount equal
				to—
										(I)such dollar
				amount, multiplied by
										(II)the cost of
				living adjustment determined under section 1(f)(3) for the calendar year in
				which the taxable year begins determined by substituting calendar year
				2011 for calendar year 1992 in subparagraph (B) thereof.
										(ii)RoundingSubparagraph (A) of subsection (j)(2) shall
				apply after taking into account any increase under clause (i) in the same
				manner as if such increase were under paragraph (1) of subsection (j).
									(iii)Coordination
				with other inflation adjustmentsParagraph (1) of subsection (j)
				shall not apply to the dollar amount substituted under subparagraph
				(A)(ii).
									.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
					433.Protection of
			 Social Security and Medicare trust funds
					(a)OASDI trust
			 fundsSection 201 of the
			 Social Security Act (42 U.S.C. 401) is amended by adding
			 at the end the following new subsection:
						
							(o)The Secretary of
				the Treasury shall transfer from time to time to the Federal Old-Age and
				Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund,
				from amounts in the general fund of the Treasury that are not otherwise
				appropriated, such sums as the Chief Actuary of the Social Security
				Administration calculates as necessary (and so certifies to such Secretary) for
				any fiscal year, on account of changes in benefit costs and changes in tax
				revenue attributable to the provisions of the American Clean Energy and
				Security Act of 2009 and the amendments made thereby, in order to place each of
				such Trust Funds in the same position at the end of such fiscal year as the
				position in which such Trust Fund would have been if such changes had not
				occurred.
							.
					(b)HI trust
			 fundSection 1817 of such Act
			 (42 U.S.C.
			 1395i) is amended by adding at the end the following new
			 subsection:
						
							(l)Transfers to
				account for changes in benefit costs and changes in tax revenue attributable to
				the American Clean Energy and Security Act of 2009The
				Secretary of the Treasury shall transfer from time to time to the Trust Fund,
				from amounts in the general fund of the Treasury that are not otherwise
				appropriated, such sums as the Chief Actuary of the Centers for Medicare &
				Medicaid Services calculates as necessary (and so certifies to such Secretary)
				for any fiscal year, on account of changes in benefit costs and changes in tax
				revenue attributable to the provisions of the American Clean Energy and
				Security Act of 2009 and the amendments made thereby, in order to place the
				Trust Fund in the same position at the end of such fiscal year as the position
				in which it would have been if such changes had not
				occurred.
							.
					DExporting Clean
			 Technology
				441.Findings and
			 purposes
					(a)FindingsCongress
			 finds the following:
						(1)Protecting
			 Americans from the impacts of climate change requires global reductions in
			 greenhouse gas emissions.
						(2)Although
			 developing countries are historically least responsible for the cumulative
			 greenhouse gas emissions that are causing climate change and continue to have
			 very low per capita greenhouse gas emissions, their overall greenhouse gas
			 emissions are increasing as they seek to grow their economies and reduce energy
			 poverty for their populations.
						(3)Many developing
			 countries lack the financial and technical resources to adopt clean energy
			 technologies and absent assistance their greenhouse gas emissions will continue
			 to increase.
						(4)Investments in
			 clean energy technology cooperation can substantially reduce global greenhouse
			 gas emissions while providing developing countries with incentives to adopt
			 policies that will address competitiveness concerns related to regulation of
			 United States greenhouse gas emissions.
						(5)Investments in
			 clean technology in developing countries will increase demand for clean energy
			 products, open up new markets for United States companies, spur innovation, and
			 lower costs.
						(6)Under Article 4 of
			 the United Nations Framework Convention on Climate Change, developed country
			 parties, including the United States, committed to take all practicable
			 steps to promote, facilitate, and finance, as appropriate, the transfer of, or
			 access to, environmentally sound technologies and know-how to other parties,
			 particularly developing country parties, to enable them to implement the
			 provisions of the Convention.
						(7)Under the Bali
			 Action Plan, developed country parties to the United Nations Framework
			 Convention on Climate Change, including the United States, committed to
			 enhanced action on the provision of financial resources and investment
			 to support action on mitigation and adaptation and technology
			 cooperation, including, inter alia, consideration of improved
			 access to adequate, predictable, and sustainable financial resources and
			 financial and technical support, and the provision of new and additional
			 resources, including official and concessional funding for developing country
			 parties.
						(8)Intellectual
			 property rights are a key driver of investment and research and development in,
			 and the global deployment of, clean technologies.
						(9)Innovative clean
			 technologies, including U.S. and multilateral financing mechanisms for their
			 deployment, are critical to mitigating global warming pollution, preventing
			 catastrophic changes to the climate, and developing robust economies around the
			 world.
						(10)Any weakening of
			 intellectual property rights protection poses a substantial competitive risk to
			 U.S. companies and the creation of high-quality U.S. jobs, inhibiting the
			 creation of new green employment and the transformational shift
			 to the Green Economy of the 21st Century.
						(11)Any U.S. funding
			 directed toward assisting developing countries with regard to exporting clean
			 technology should promote the robust compliance with and enforcement of
			 existing international legal requirements for the protection of intellectual
			 property rights as formulated in the Agreement on Trade-Related Aspects of
			 Intellectual Property Rights, referred to in section 101(d)(15) of the Uruguay
			 Round Agreements Act (19 U.S.C.3511(d)(15) and in applicable intellectual
			 property provisions of bilateral trade agreements.
						(b)PurposesThe
			 purposes of this subtitle are—
						(1)to provide United
			 States assistance and leverage private resources to encourage widespread
			 implementation, in developing countries, of activities that reduce, sequester,
			 or avoid greenhouse gas emissions; and
						(2)to provide such
			 assistance in a manner that—
							(A)encourages such
			 countries to adopt policies and measures, including sector-based and
			 cross-sector policies and measures, that substantially reduce, sequester, or
			 avoid greenhouse gas emissions;
							(B)promotes the
			 successful negotiation of a global agreement to reduce greenhouse gas emissions
			 under the United Nations Framework Convention on Climate Change; and
							(C)promotes robust
			 compliance with and enforcement of existing international legal requirements
			 for the protection of intellectual property rights, as formulated in the
			 Agreement on Trade-Related Aspects of Intellectual Property Rights referred to
			 in section 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(15)) and in applicable intellectual property provisions
			 of bilateral trade agreements.
							442.DefinitionsIn this subtitle:
					(1)AllowanceThe
			 term allowance means an emission allowance established under
			 section 721 of the Clean Air Act.
					(2)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
						(A)the Committees on
			 Energy and Commerce, Foreign Affairs, and Financial Services of the House of
			 Representatives; and
						(B)the Committees on
			 Environment and Public Works, Energy and Natural Resources, and Foreign
			 Relations of the Senate.
						(3)ConventionThe
			 term Convention means the United Nations Framework Convention on
			 Climate Change, done at New York on May 9, 1992, and entered into force on
			 March 21, 1994.
					(4)Developing
			 countryThe term developing country means a
			 country eligible to receive official development assistance according to the
			 income guidelines of the Development Assistance Committee of the Organization
			 for Economic Cooperation and Development.
					(5)Eligible
			 countryThe term
			 eligible country means a developing country that is determined
			 by the interagency group under section 444 to be eligible to receive assistance
			 under this subtitle.
					(6)Interagency
			 groupThe term
			 interagency group means the group established by the President
			 under section 443 to administer the program established under this
			 subtitle.
					(7)Least developed
			 countryThe term least developed country means a
			 foreign country the United Nations has identified as among the least developed
			 of developing countries.
					(8)Qualifying
			 activityThe term qualifying activity means an
			 activity that meets the criteria in section 445.
					(9)Qualifying
			 entityThe term qualifying entity means a
			 national, regional, or local government in, or a nongovernmental organization
			 or private entity located or operating in, an eligible country.
					443.Governance
					(a)OversightThe Secretary of State, or such other
			 Federal agency head as the President may designate, in consultation with the
			 interagency group established under subsection (b), shall oversee distributions
			 of allowances allocated under section 782(o) of the Clean Air Act (as added by
			 section 321 of this Act) for distribution pursuant to this subtitle.
					(b)Interagency
			 GroupThe President shall
			 establish an interagency group to administer the program established under this
			 subtitle. The Members of the interagency group shall include—
						(1)the Secretary of
			 State;
						(2)the Administrator
			 of the Environmental Protection Agency;
						(3)the Secretary of
			 Energy;
						(4)the Secretary of
			 the Treasury;
						(5)the Secretary of
			 Commerce;
						(6)the Administrator
			 of the United States Agency for International Development; and
						(7)any other head of
			 a Federal agency or executive branch appointee that the President may
			 designate.
						(c)ChairpersonThe
			 Secretary of State shall serve as the chairperson of the interagency
			 group.
					(d)Supplement Not
			 SupplantAllowances
			 distributed pursuant to this subtitle shall be used to supplement, and not to
			 supplant, any other Federal, State, or local resources available to carry out
			 activities that are qualifying activities under this subtitle.
					444.Determination
			 of eligible countries
					(a)In
			 GeneralThe interagency group shall determine a country to be an
			 eligible country for the purposes of this subtitle if a country meets the
			 following criteria:
						(1)The country is a
			 developing country that—
							(A)has entered into
			 an international agreement to which the United States is a party, under which
			 such country agrees to take actions to produce measurable, reportable, and
			 verifiable greenhouse gas emissions mitigation; or
							(B)is determined by
			 the interagency group to have in force national policies and measures that are
			 capable of producing measurable, reportable, and verifiable greenhouse gas
			 emissions mitigation.
							(2)The country has
			 developed a nationally appropriate mitigation strategy that seeks to achieve
			 substantial reductions, sequestration, or avoidance of greenhouse gas
			 emissions, relative to business-as-usual levels.
						(3)Subject to
			 subsection (b)(1), such other criteria as the President determines will serve
			 the purposes of this subtitle or other United States national security, foreign
			 policy, environmental, or economic objectives including robust compliance with
			 and enforcement of existing international legal requirements for the protection
			 of intellectual property rights for clean technology, as formulated in the
			 Agreement on Trade-Related Aspects of Intellectual Property Rights, referred to
			 in section 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(15)) and in applicable intellectual property provisions
			 of bilateral trade agreements.
						(b)Exceptions
						(1)Subsection (a)(3)
			 applies only to bilateral assistance under section 446(c)(4).
						(2)The eligibility
			 criteria in this section do not apply in the case of least developed countries
			 receiving assistance under section 445(7) for the purpose of building capacity
			 to meet such eligibility criteria.
						445.Qualifying
			 activitiesAssistance under
			 this subtitle may be provided only to qualifying entities for clean technology
			 activities (including building relevant technical and institutional capacity)
			 that contribute to substantial, measurable, reportable, and verifiable
			 reductions, sequestration, or avoidance of greenhouse gas emissions
			 including—
					(1)deployment of
			 technologies to capture and sequester carbon dioxide emissions from electric
			 generating units or large industrial sources (except that assistance under this
			 subtitle for such deployment shall be limited to the cost of retrofitting
			 existing facilities with such technologies or the incremental cost of
			 purchasing and installing such technologies at new facilities);
					(2)deployment of
			 renewable electricity generation from wind, solar, sustainably produced
			 biomass, geothermal, marine, or hydrokinetic sources;
					(3)substantial
			 increases in the efficiency of electricity transmission, distribution, and
			 consumption;
					(4)deployment of low-
			 or zero emissions technologies that are facing financial or other barriers to
			 their widespread deployment which could be addressed through support under this
			 subtitle in order to reduce, sequester, or avoid emission;
					(5)reduction in
			 transportation sector emissions through increased transportation system and
			 vehicle efficiency or use of transportation fuels that have lifecycle
			 greenhouse gas emissions that are substantially lower than those attributable
			 to fossil fuel-based alternatives;
					(6)reduction in black
			 carbon emissions; or
					(7)capacity building
			 activities, including—
						(A)developing and
			 implementing methodologies and programs for measuring and quantifying
			 greenhouse gas emissions and verifying emissions mitigation;
						(B)assessing,
			 developing, and implementing technology and policy options for greenhouse gas
			 emissions mitigation and avoidance of future emissions, including sector and
			 cross-sector mitigation strategies; and
						(C)providing other
			 forms of technical assistance to facilitate the qualification for, and receipt
			 of, assistance under this Act.
						446.Assistance
					(a)In
			 GeneralThe Secretary of
			 State, or such other Federal agency head as the President may designate, is
			 authorized to provide assistance, through the distribution of allowances
			 allocated for such purpose under section 782(o) of the Clean Air Act (as added
			 by section 321 of this Act) for qualifying activities that take place in
			 eligible countries, in accordance with the requirements of this
			 subtitle.
					(b)DefinitionFor
			 the purposes of this section the term clean technology means any
			 technology or service related to the qualifying activities identified in
			 section 445.
					(c)Distribution of
			 Allowances
						(1)In
			 generalThe Secretary of
			 State, or such other Federal agency head as the President may designate, after
			 consultation with the interagency group, shall distribute allowances under this
			 subtitle—
							(A)in the form of
			 bilateral assistance in accordance with paragraph (4);
							(B)to multilateral
			 funds or institutions pursuant to the Convention or an agreement negotiated
			 under the Convention; or
							(C)through some
			 combination of the mechanisms identified in subparagraphs (A) and (B).
							(2)Global
			 environment facilityFor any allowances provided to the Global
			 Environment Facility pursuant to paragraph (1)(B), the President shall
			 designate the Secretary of the Treasury to distribute those allowances to the
			 Global Environment Facility.
						(3)Distribution
			 through international fund or institutionIf allowances are
			 distributed to a multilateral fund or institution, as authorized in paragraph
			 (1), the Secretary of State, or such other Federal agency head as the President
			 may designate, shall seek to ensure the establishment and implementation of
			 adequate mechanisms to—
							(A)apply and enforce
			 the criteria for determination of eligible countries and qualifying activities
			 under sections 444 and 445, respectively;
							(B)require public
			 reporting describing the process and methodology for selecting the ultimate
			 recipients of assistance and a description of each activity that received
			 assistance, including the amount of obligations and expenditures for
			 assistance; and
							(C)require that no
			 funds be expended for the benefit of any qualifying activity where that
			 activity or any activity relating to a qualifying activity under section 445
			 undermines the robust compliance with and enforcement of existing legal
			 requirements for the protection of intellectual property rights for clean
			 technology, as formulated in the Agreement on Trade-Related Aspects of
			 Intellectual Property Rights, referred to in section 101(d)(15) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(15)).
							(4)Bilateral
			 assistance
							(A)In
			 generalBilateral assistance under paragraph (1) shall be carried
			 out by the Administrator of the United States Agency for International
			 Development, in consultation with the interagency group.
							(B)LimitationsNot
			 more than 15 percent of allowances made available to carry out bilateral
			 assistance under this subtitle in any year shall be distributed to support
			 activities in any single country.
							(C)Selection
			 criteriaNot later than 2 years after the date of enactment of
			 this subtitle, the Administrator of the United States Agency for International
			 Development, after consultation with the interagency group, shall develop and
			 publish a set of criteria to be used in evaluating activities within eligible
			 countries for bilateral assistance under this subtitle.
							(D)Criteria
			 requirementsThe criteria under subparagraph (C) shall require
			 that—
								(i)the
			 activity is a qualifying activity;
								(ii)the
			 activity will be conducted as part of an eligible country’s nationally
			 appropriate mitigation strategy or as part of an eligible country’s actions
			 towards providing a nationally appropriate mitigation strategy to reduce,
			 sequester, or avoid emissions being implemented by the eligible country;
								(iii)the activity
			 will not have adverse effects on human health, safety, or welfare, the
			 environment, or natural resources;
								(iv)any
			 technologies deployed through bilateral assistance under this subtitle will be
			 properly implemented and maintained;
								(v)the
			 activity will not cause any net loss of United States jobs or displacement of
			 United States production;
								(vi)costs of the
			 activity will be shared by the host country government, private sector parties,
			 or a multinational development bank, except that this clause does not apply to
			 least developed countries;
								(vii)the activity
			 would not undermine the protection of intellectual property rights for clean
			 technology, as formulated in the Agreement on Trade-Related Aspects of
			 Intellectual Property Rights, referred to in section 101(d)(15) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(15)) and
			 applicable intellectual property provisions of bilateral trade agreements;
			 and
								(viii)the activity
			 meets such other requirements as the interagency group determines appropriate
			 to further the purposes of this subtitle.
								(E)Criteria
			 preferencesThe criteria under subparagraph (C) shall give
			 preference to activities that—
								(i)promise to achieve
			 large-scale greenhouse gas reductions, sequestration, or avoidance at a
			 national, sectoral or cross-sectoral level;
								(ii)have the
			 potential to catalyze a shift within the host country towards widespread
			 deployment of low- or zero-carbon energy technologies;
								(iii)build technical
			 and institutional capacity and other activities that are unlikely to be
			 attractive to private sector funding; or
								(iv)maximize
			 opportunities to leverage other sources of assistance and catalyze
			 private-sector investment.
								(d)Monitoring,
			 Evaluation, and EnforcementThe Secretary of State, or such other
			 Federal agency head as the President may designate, in consultation with the
			 interagency group, shall establish and implement a system to monitor and
			 evaluate the performance of activities receiving assistance under this
			 subtitle. The Secretary of State, or such other Federal agency head as the
			 President may designate, shall have the authority to suspend or terminate
			 assistance in whole or in part for an activity if it is determined that the
			 activity is not operating in compliance with the approved proposal.
					(e)Coordination
			 With U.S. Foreign AssistanceSubject to the direction of the
			 President, the Secretary of State shall, to the extent practicable, seek to
			 align activities under this section with broader development, poverty
			 alleviation, or natural resource management objectives and initiatives in the
			 recipient country.
					(f)Annual
			 ReportsNot later than March 1, 2012, and annually thereafter,
			 the President shall submit to the appropriate congressional committees a report
			 on the assistance provided under this subtitle during the prior fiscal year.
			 Such report shall include—
						(1)a
			 description of the amount and value of allowances distributed during the prior
			 fiscal year;
						(2)a
			 description of each activity that received assistance during the prior fiscal
			 year, and a description of the anticipated and actual outcomes;
						(3)an assessment of
			 any adverse effects to human health, safety, or welfare, the environment, or
			 natural resources as a result of activities supported under this
			 subtitle;
						(4)an assessment of
			 the success of the assistance provided under this subtitle to improving the
			 technical and institutional capacity to implement substantial emissions
			 reductions;
						(5)an estimate of the
			 greenhouse gas emissions reductions, sequestration, or avoidance achieved by
			 assistance provided under this subtitle during the prior fiscal year;
			 and
						(6)an assessment
			 whether any funds expended for the benefit of any qualifying activity
			 undermined the protection of intellectual property rights for clean technology,
			 as formulated in the Agreement on Trade-Related Aspects of Intellectual
			 Property Rights, referred to in section 101(d)(15) of the Uruguay Round
			 Agreements Act (19
			 U.S.C. 3511(d)(15)) and applicable intellectual property
			 provisions of bilateral trade agreements.
						(g)Not eligible for
			 offset creditActivities that
			 receive support under this subtitle shall not be issued offset credits for the
			 greenhouse gas emissions reductions or avoidance, or greenhouse gas
			 sequestration, produced by such activities.
					EAdapting to
			 Climate Change
				1Domestic
			 Adaptation
					ANational Climate
			 Change Adaptation Program
						451.Global change
			 research and data management
							(a)Short
			 titleThis section may be cited as the Global Change Research and Data Management Act of
			 2009.
							(b)Global change
			 research
								(1)PurposeThe
			 purpose of this subsection is to provide for the continuation and coordination
			 of a comprehensive and integrated United States observation, research, and
			 outreach program which will assist the Nation and the world to understand,
			 assess, predict, and respond to the effects of human-induced and natural
			 processes of global change.
								(2)DefinitionsFor
			 purposes of this subsection—
									(A)the term
			 global change means human-induced or natural changes in the global
			 environment (including alterations in climate, land productivity, oceans or
			 other water resources, atmospheric chemistry, biodiversity, and ecological
			 systems) that may alter the capacity of the Earth to sustain life;
									(B)the term
			 global change research means study, monitoring, assessment,
			 prediction, and information management activities to describe and
			 understand—
										(i)the
			 interactive physical, chemical, and biological processes that regulate the
			 total Earth system;
										(ii)the
			 unique environment that the Earth provides for life;
										(iii)changes that are
			 occurring in the Earth system; and
										(iv)the
			 manner in which such system, environment, and changes are influenced by human
			 actions;
										(C)the term
			 interagency committee means the interagency committee established
			 under paragraph (3);
									(D)the term
			 Plan means the National Global Change Research and Assessment Plan
			 developed under paragraph (5);
									(E)the term
			 Program means the United States Global Change Research Program
			 established under paragraph (4); and
									(F)the term
			 regional climate change means the natural or human-induced
			 changes manifested in the local or regional environment (including alterations
			 in weather patterns, land productivity, water resources, sea level rise,
			 atmospheric chemistry, biodiversity, and ecological systems) that may alter the
			 capacity of a specific region to support current or future social and economic
			 activity or natural ecosystems.
									(3)Interagency
			 cooperation and coordination
									(A)EstablishmentThe
			 President shall establish or designate an interagency committee to ensure
			 cooperation and coordination of all Federal research activities pertaining to
			 processes of global change for the purpose of increasing the overall
			 effectiveness and productivity of Federal global change research efforts. The
			 interagency committee shall include research and program representatives of
			 agencies conducting global change research, agencies with authority over
			 resources likely to be affected by global change, and agencies with authority
			 to mitigate human-induced global change.
									(B)Functions of the
			 Interagency CommitteeThe interagency committee shall—
										(i)serve as the forum
			 for developing the Plan and for overseeing its implementation;
										(ii)serve as the
			 forum for developing the vulnerability assessment under paragraph (7);
										(iii)ensure
			 cooperation among Federal agencies with respect to global change research
			 activities;
										(iv)work with
			 academic, State, industry, and other groups conducting global change research,
			 to provide for periodic public and peer review of the Program;
										(v)cooperate with the
			 Secretary of State in—
											(I)providing
			 representation at international meetings and conferences on global change
			 research in which the United States participates; and
											(II)coordinating the
			 Federal activities of the United States with programs of other nations and with
			 international global change research activities;
											(vi)work with
			 appropriate Federal, State, regional, and local authorities to ensure that the
			 Program is designed to produce information needed to develop policies to
			 mitigate human-induced global change and to reduce the vulnerability of the
			 United States and other regions to global change;
										(vii)facilitate ongoing dialog and information
			 exchange with regional, State, and local governments and other user
			 communities; and
										(viii)identify
			 additional decisionmaking groups that may use information generated through the
			 Program.
										(4)United States
			 Global Change Research Program
									(A)EstablishmentThe President shall establish an
			 interagency United States Global Change Research Program to improve
			 understanding of global change, to respond to the information needs of
			 communities and decisionmakers, and to provide periodic assessments of the
			 vulnerability of the United States and other regions to global and regional
			 climate change. The Program shall be implemented in accordance with the
			 Plan.
									(B)Lead
			 agencyThe lead agency for
			 the United States Global Change Research Program shall be the Office of Science
			 and Technology Policy.
									(C)Interagency
			 program activitiesThe
			 Director of the Office of Science and Technology Policy, in consultation with
			 the interagency committee, shall identify activities included in the Plan that
			 involve participation by 2 or more agencies in the Program, and that do not
			 fall within the current fiscal year budget allocations of those participating
			 agencies, to fulfill the requirements of this section. The Director of the
			 Office of Science and Technology Policy shall allocate funds to the agencies to
			 conduct the identified interagency activities. Such activities may
			 include—
										(i)development of
			 scenarios for climate, land-cover change, population growth, and socioeconomic
			 development;
										(ii)calibration and
			 testing of alternative regional and global climate models;
										(iii)identification
			 of economic sectors and regional climatic zones; and
										(iv)convening
			 regional workshops to facilitate information exchange and involvement of
			 regional, State, and local decisionmakers, non-Federal experts, and other
			 stakeholder groups in the activities of the Program.
										(D)WorkshopsThe
			 Director shall ensure that at least one workshop is held per year in each
			 region identified by the Plan under paragraph (5)(B)(xi) to facilitate
			 information exchange and outreach to regional, State, and local stakeholders as
			 required by this section.
									(E)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Office of Science and Technology Policy
			 for carrying out this paragraph $10,000,000 for each of the fiscal years 2009
			 through 2014.
									(5)National Global
			 Change Research and Assessment Plan
									(A)In
			 GeneralThe President shall
			 develop a National Global Change Research and Assessment Plan for
			 implementation of the Program. The Plan shall contain recommendations for
			 global change research and assessment. The President shall submit an outline
			 for the development of the Plan to the Congress within 1 year after the date of
			 enactment of this Act, and shall submit a completed Plan to the Congress within
			 3 years after the date of enactment of this Act. Revised Plans shall be
			 submitted to the Congress at least once every 5 years thereafter. In the
			 development of each Plan, the President shall conduct a formal assessment
			 process under this paragraph to determine the needs of appropriate Federal,
			 State, regional, and local authorities and other interested parties regarding
			 the types of information needed by them in developing policies to mitigate
			 human-induced global change and to reduce society’s vulnerability to global
			 change and shall utilize these assessments, including the reviews by the
			 National Academy of Sciences and the National Governors Association under
			 subparagraphs (E) and (F), in developing the Plan.
									(B)Contents of the
			 PlanThe Plan shall—
										(i)establish, for the
			 10-year period beginning in the year the Plan is submitted, the goals and
			 priorities for Federal global change research which most effectively advance
			 scientific understanding of global change and provide information of use to
			 Federal, State, regional, and local authorities in the development of policies
			 relating to global change;
										(ii)describe specific
			 activities, including efforts to determine user information needs, research
			 activities, data collection, database development, and data analysis
			 requirements, development of regional scenarios, assessment of model
			 predictability, assessment of climate change impacts, participation in
			 international research efforts, and information management, required to achieve
			 such goals and priorities;
										(iii)identify
			 relevant programs and activities of the Federal agencies that contribute to the
			 Program directly and indirectly;
										(iv)set
			 forth the role of each Federal agency in implementing the Plan;
										(v)consider and
			 utilize, as appropriate, reports and studies conducted by Federal agencies, the
			 National Research Council, or other entities;
										(vi)make
			 recommendations for the coordination of the global change research and
			 assessment activities of the United States with such activities of other
			 nations and international organizations, including—
											(I)a
			 description of the extent and nature of international cooperative
			 activities;
											(II)bilateral and
			 multilateral efforts to provide worldwide access to scientific data and
			 information; and
											(III)improving
			 participation by developing nations in international global change research and
			 environmental data collection;
											(vii)detail budget
			 requirements for Federal global change research and assessment activities to be
			 conducted under the Plan;
										(viii)catalog the
			 type of information identified by appropriate Federal, State, regional, and
			 local decisionmakers needed to develop policies to reduce society’s
			 vulnerability to global change and indicate how the planned research will meet
			 these decisionmakers’ information needs;
										(ix)identify the
			 observing systems currently employed in collecting data relevant to global and
			 regional climate change research and prioritize additional observation systems
			 that may be needed to ensure adequate data collection and monitoring of global
			 change;
										(x)describe specific activities designed to
			 facilitate outreach and data and information exchange with regional, State, and
			 local governments and other user communities; and
										(xi)identify and describe regions of the United
			 States that are likely to experience similar impacts of global change or are
			 likely to share similar vulnerabilities to global change.
										(C)Research
			 ElementsThe Plan shall include at a minimum the following
			 research elements:
										(i)Global
			 measurements, establishing worldwide to regional scale observations prioritized
			 to understand global change and to meet the information needs of decisionmakers
			 on all relevant spatial and time scales.
										(ii)Information on
			 economic, demographic, and technological trends that contribute to changes in
			 the Earth system and that influence society’s vulnerability to global and
			 regional climate change.
										(iii)Development of
			 indicators and baseline databases to document global change, including changes
			 in species distribution and behavior, extent of glaciations, and changes in sea
			 level.
										(iv)Studies of
			 historical changes in the Earth system, using evidence from the geological and
			 fossil record.
										(v)Assessments of
			 predictability using quantitative models of the Earth system to simulate global
			 and regional environmental processes and trends.
										(vi)Focused research
			 initiatives to understand the nature of and interaction among physical,
			 chemical, biological, land use, and social processes related to global and
			 regional climate change.
										(vii)Focused research
			 initiatives to determine and then meet the information needs of appropriate
			 Federal, State, and regional decisionmakers.
										(D)Information
			 ManagementThe Plan shall incorporate, to the extent practicable,
			 the recommendations relating to data acquisition, management, integration, and
			 archiving made by the interagency climate and other global change data
			 management working group established under subsection (c)(3).
									(E)National Academy
			 of Sciences EvaluationThe President shall enter into an
			 agreement with the National Academy of Sciences under which the Academy
			 shall—
										(i)evaluate the
			 scientific content of the Plan; and
										(ii)recommend
			 priorities for future global and regional climate change research and
			 assessment.
										(F)National
			 Governors Association EvaluationThe President shall enter into
			 an agreement with the National Governors Association Center for Best Practices
			 under which that Center shall—
										(i)evaluate the utility to State, local, and
			 regional decisionmakers of each Plan and of the anticipated and actual
			 information outputs of the Program for development of State, local, and
			 regional policies to reduce vulnerability to global change; and
										(ii)recommend priorities for future global and
			 regional climate change research and assessment.
										(G)Public
			 ParticipationIn developing the Plan, the President shall consult
			 with representatives of academic, State, industry, and environmental groups.
			 Not later than 90 days before the President submits the Plan, or any revision
			 thereof, to the Congress, a summary of the proposed Plan shall be published in
			 the Federal Register for a public comment period of not less than 60
			 days.
									(6)Budget
			 coordination
									(A)In
			 GeneralThe President shall provide general guidance to each
			 Federal agency participating in the Program with respect to the preparation of
			 requests for appropriations for activities related to the Program.
									(B)Consideration in
			 President’s BudgetThe
			 President shall submit, at the time of his annual budget request to Congress, a
			 description of those items in each agency’s annual budget which are elements of
			 the Program.
									(7)Vulnerability
			 assessment
									(A)RequirementWithin 1 year after the date of enactment
			 of this Act, and at least once every 5 years thereafter, the President shall
			 submit to the Congress an assessment which—
										(i)integrates,
			 evaluates, and interprets the findings of the Program and discusses the
			 scientific uncertainties associated with such findings;
										(ii)analyzes current trends in global change,
			 both human-induced and natural, and projects major trends for the subsequent 25
			 to 100 years;
										(iii)based on
			 indicators and baselines developed under paragraph (5)(C)(iii), as well as
			 other measurements, analyzes changes to the natural environment, land and water
			 resources, and biological diversity in—
											(I)major geographic
			 regions of the United States; and
											(II)other
			 continents;
											(iv)analyzes the effects of global change,
			 including the changes described in clause (iii), on food and fiber production,
			 energy production and use, transportation, human health and welfare, water
			 availability and coastal infrastructure, and human social and economic systems,
			 including providing information about the differential impacts on specific
			 geographic regions within the United States, on people of different income
			 levels within those regions, and for rural and urban areas within those
			 regions; and
										(v)summarizes the vulnerability of different
			 geographic regions of the world to global change and analyzes the implications
			 of global change for the United States, including international assistance,
			 population displacement, food and resource availability, and national
			 security.
										(B)Use of related
			 reportsTo the extent
			 appropriate, the assessment produced pursuant to this paragraph may coordinate
			 with, consider, incorporate, or otherwise make use of related reports,
			 assessments, or information produced by the United States Global Change
			 Research Program, regional, State, and local entities, and international
			 organizations, including the World Meteorological Organization and the
			 Intergovernmental Panel on Climate Change.
									(8)Policy
			 assessmentNot later than 1 year after the date of enactment of
			 this Act, and at least once every 4 years thereafter, the President shall enter
			 into a joint agreement with the National Academy of Public Administration and
			 the National Academy of Sciences under which the Academies shall—
									(A)document current
			 policy options being implemented by Federal, State, and local governments to
			 mitigate or adapt to the effects of global and regional climate change;
									(B)evaluate the
			 realized and anticipated effectiveness of those current policy options in
			 meeting mitigation and adaptation goals;
									(C)identify and
			 evaluate a range of additional policy options and infrastructure for mitigating
			 or adapting to the effects of global and regional climate change;
									(D)analyze the
			 adoption rates of policies and technologies available to reduce the
			 vulnerability of society to global change with an evaluation of the market and
			 policy obstacles to their adoption in the United States; and
									(E)evaluate the
			 distribution of economic costs and benefits of these policy options across
			 different United States economic sectors.
									(9)Annual
			 reportEach year at the time of submission to the Congress of the
			 President’s budget request, the President shall submit to the Congress a report
			 on the activities conducted pursuant to this subsection, including—
									(A)a description of
			 the activities of the Program during the past fiscal year;
									(B)a description of
			 the activities planned in the next fiscal year toward achieving the goals of
			 the Plan; and
									(C)a description of the groups or categories
			 of State, local, and regional decisionmakers identified as potential users of
			 the information generated through the Program and a description of the
			 activities used to facilitate consultations with and outreach to these groups,
			 coordinated through the work of the interagency committee.
									(10)Relation to
			 other authoritiesThe President shall—
									(A)ensure that relevant research, assessment,
			 and outreach activities of the National Climate Program, established by the
			 National Climate Program Act (15 U.S.C. 2901 et seq.), are
			 considered in developing national global and regional climate change research
			 and assessment efforts; and
									(B)facilitate ongoing
			 dialog and information exchange with regional, State, and local governments and
			 other user communities through programs authorized in the National Climate
			 Program Act (15
			 U.S.C. 2901 et seq.).
									(11)RepealThe
			 Global Change Research Act of 1990 (15 U.S.C. 2921 et seq.) is amended
			 by striking titles I and III thereof.
								(12)Global change
			 research informationThe President shall establish or designate a
			 Global Change Research Information Exchange to make scientific research and
			 other information produced through or utilized by the Program which would be
			 useful in preventing, mitigating, or adapting to the effects of global change
			 accessible through electronic means.
								(13)Ice sheet study
			 and report
									(A)Study
										(i)RequirementThe Director of the National Science
			 Foundation and the Administrator of National Oceanic and Atmospheric
			 Administration shall enter into an arrangement with the National Academy of
			 Sciences to complete a study of the current status of ice sheet melt, as caused
			 by climate change, with implications for global sea level rise.
										(ii)ContentsThe
			 study shall take into consideration—
											(I)the past research
			 completed related to ice sheet melt as reviewed by Working Group I of the
			 Intergovernmental Panel on Climate Change;
											(II)additional
			 research completed since the fall of 2005 that was not included in the Working
			 Group I report due to time constraints; and
											(III)the need for an
			 accurate assessment of changes in ice sheet spreading, changes in ice sheet
			 flow, self-lubrication, the corresponding effect on ice sheets, and current
			 modeling capabilities.
											(B)ReportNot
			 later than 18 months after the date of enactment of this Act, the National
			 Academy of Sciences shall transmit to the Committee on Science and Technology
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report on the key findings of the study
			 conducted under subparagraph (A), along with recommendations for additional
			 research related to ice sheet melt and corresponding sea level rise.
									(14)Hurricane
			 frequency and intensity study and report
									(A)Study
										(i)RequirementThe
			 Administrator of the National Oceanic and Atmospheric Administration and the
			 Director of the National Science Foundation shall enter into an arrangement
			 with the National Academy of Sciences to complete a study of the current state
			 of the science on the potential impacts of climate change on patterns of
			 hurricane and typhoon development, including storm intensity, track, and
			 frequency, and the implications for hurricane-prone and typhoon-prone coastal
			 regions.
										(ii)ContentsThe
			 study shall take into consideration—
											(I)the past research
			 completed related to hurricane and typhoon development, track, and intensity as
			 reviewed by Working Groups I and II of the Intergovernmental Panel on Climate
			 Change;
											(II)additional
			 research completed since the fall of 2005 that was not included in the Working
			 Group I and II reports due to time constraints;
											(III)the need for
			 accurate assessment of potential changes in hurricane and typhoon intensity,
			 track, and frequency and of the current modeling and forecasting capabilities
			 and the need for improvements in forecasting of these parameters; and
											(IV)the need for
			 additional research and monitoring to improve forecasting of hurricanes and
			 typhoons and to understand the relationship between climate change and
			 hurricane and typhoon development.
											(B)ReportNot
			 later than 18 months after the date of enactment of this Act, the National
			 Academy of Sciences shall transmit to the Committee on Science and Technology
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report on the key findings of the study
			 conducted under subparagraph (A).
									(c)Climate and
			 other global change data management
								(1)PurposesThe
			 purposes of this subsection are to establish climate and other global change
			 data management and archiving as Federal agency missions, and to establish
			 Federal policies for managing and archiving climate and other global change
			 data.
								(2)DefinitionsFor
			 purposes of this subsection—
									(A)the term
			 metadata means information describing the content, quality,
			 condition, and other characteristics of climate and other global change data,
			 compiled, to the maximum extent possible, consistent with the requirements of
			 the Content Standard for Digital Geospatial Metadata
			 (FGDC–STD–001–1998) issued by the Federal Geographic Data Committee, or any
			 successor standard approved by the working group; and
									(B)the term
			 working group means the interagency climate and other global
			 change data management working group established under paragraph (3).
									(3)Interagency
			 climate and other global change data management working group
									(A)EstablishmentThe
			 President shall establish or designate an interagency climate and other global
			 change data management working group to make recommendations for coordinating
			 Federal climate and other global change data management and archiving
			 activities.
									(B)MembershipThe
			 working group shall include the Administrator of the National Aeronautics and
			 Space Administration, the Administrator of the National Oceanic and Atmospheric
			 Administration, the Secretary of Energy, the Secretary of Defense, the Director
			 of the National Science Foundation, the Director of the United States
			 Geological Survey, the Archivist of the United States, the Administrator of the
			 Environmental Protection Agency, the Secretary of the Smithsonian Institution,
			 or their designees, and representatives of any other Federal agencies the
			 President considers appropriate.
									(C)ReportsNot later than 1 year after the date of
			 enactment of this Act, the working group shall transmit a report to the
			 Congress containing the elements described in subparagraph (D). Not later than
			 4 years after the initial report under this subparagraph, and at least once
			 every 4 years thereafter, the working group shall transmit reports updating the
			 previous report. In preparing reports under this subparagraph, the working
			 group shall consult with expected users of the data collected and archived by
			 the Program.
									(D)ContentsThe
			 reports and updates required under subparagraph (C) shall—
										(i)include
			 recommendations for the establishment, maintenance, and accessibility of a
			 catalog identifying all available climate and other global change data
			 sets;
										(ii)identify climate
			 and other global change data collections in danger of being lost and recommend
			 actions to prevent such loss;
										(iii)identify gaps in
			 climate and other global change data and recommend actions to fill those
			 gaps;
										(iv)identify
			 effective and compatible procedures for climate and other global change data
			 collection, management, and retention and make recommendations for ensuring
			 their use by Federal agencies and other appropriate entities;
										(v)develop and
			 propose a coordinated strategy for funding and allocating responsibilities
			 among Federal agencies for climate and other global change data collection,
			 management, and retention;
										(vi)make
			 recommendations for ensuring that particular attention is paid to the
			 collection, management, and archiving of metadata;
										(vii)make
			 recommendations for ensuring a unified and coordinated Federal capital
			 investment strategy with respect to climate and other global change data
			 collection, management, and archiving;
										(viii)evaluate the
			 data record from each observing system and make recommendations to ensure that
			 delivered data are free from time-dependent biases and random errors before
			 they are transferred to long-term archives; and
										(ix)evaluate optimal
			 design of observation system components to ensure a cost-effective, adequate
			 set of observations detecting and tracking global change.
										452.National
			 Climate Service
							(a)Short
			 titleThis section may be cited as the National Climate Service Act of
			 2009.
							(b)PurposeThe
			 purpose of this section is to establish a National Climate Service and to
			 define the activities to be undertaken within the National Oceanic and
			 Atmospheric Administration to—
								(1)advance
			 understanding of climate variability and change at the global, national,
			 regional, and local levels;
								(2)provide forecasts,
			 warnings, and other information to the public on variability and change in
			 weather and climate that affect geographic areas, natural resources,
			 infrastructure, economic sectors, and communities; and
								(3)support development of adaptation and
			 response plans by Federal agencies, State, local, and tribal governments, the
			 private sector, and the public.
								(c)DefinitionsIn
			 this section:
								(1)Advisory
			 CommitteeThe term Advisory Committee means the
			 Climate Service Advisory Committee established under subsection (f).
								(2)DirectorThe
			 term Director means the Director of the Climate Service
			 Office.
								(3)RepresentativeThe term representative
			 means an individual who is not a full-time or part-time employee of the Federal
			 Government and who is appointed to an advisory committee to represent the views
			 of an entity or entities outside the Federal Government.
								(4)Special
			 Government EmployeeThe term
			 Special Government Employee has the same meaning as in
			 section
			 202(a) of title 18, United States Code.
								(5)Under
			 secretaryThe term Under Secretary means the Under
			 Secretary of Commerce for Oceans and Atmosphere.
								(d)Interagency
			 development of a National Climate Service
								(1)In
			 generalThe President shall—
									(A)initiate a process
			 within 30 days after the date of enactment of this Act through the Committee on
			 Environment and Natural Resources of the National Science and Technology
			 Council and led by the Director of the Office of Science and Technology Policy,
			 to evaluate alternative structures to support a collaborative, interagency
			 research and operational program that will achieve the goal of meeting the
			 needs of decisionmakers in—
										(i)Federal
			 agencies;
										(ii)State, local, and
			 tribal governments;
										(iii)regional
			 entities and other stakeholders and users,
										for
			 reliable, timely, and relevant information related to climate variability and
			 change;(B)within 1 year
			 after the date of enactment of this Act complete pursuant to paragraph (2) a
			 survey of the needs of current and future users of information related to
			 climate variability and change;
									(C)within 2 years
			 after the date of enactment of this Act report to Congress under paragraph (3)
			 the results of the evaluation described in subparagraph (A) and provide a plan
			 to establish a collaborative, interagency research and operational program to
			 deliver information related to climate variability and change to all users;
			 and
									(D)within 3 years
			 after the date of enactment of this Act, and after delivery of the report to
			 Congress required under subparagraph (C), establish a National Climate Service,
			 based upon the information obtained through the process described in
			 subparagraph (A), that meets the goal described in subparagraph (A).
									(2)Survey of need
			 for climate services
									(A)In
			 generalThe Director of the Office of Science and Technology
			 Policy, through the Committee on Environment and Natural Resources, shall
			 provide a report to Congress within 1 year after the date of enactment of this
			 Act that compiles information on the current climate products being delivered
			 by each Federal agency and its partner organizations to users and stakeholders,
			 and on the needs of users and stakeholders for new climate products and
			 services.
									(B)Contents of the
			 reportThe report shall identify—
										(i)specific user
			 groups and stakeholders that currently are served by each Federal agency and
			 its partner organizations;
										(ii)the
			 type of climate products and services currently delivered to specific users
			 groups and stakeholders, and the specific Federal agency office, program, or
			 partner organization that delivers these products and services;
										(iii)potential user
			 groups and stakeholders that may be served by expanding climate products and
			 services;
										(iv)specific needs
			 for new climate products and services to be delivered by each Federal agency
			 and its partner organizations identified by user groups and stakeholders;
										(v)a
			 characterization of the different user and stakeholder groups that were
			 surveyed by each Federal agency; and
										(vi)a
			 list of non-Federal entities that deliver climate products and services.
										(3)Report to
			 congress
									(A)In
			 generalWithin 2 years after the date of enactment of this Act,
			 the Director of the Office of Science and Technology Policy shall report to the
			 President and the Congress on a proposal, prepared through the Committee on
			 Environment and Natural Resources, to establish and operate a National Climate
			 Service. The report shall include—
										(i)a
			 description of the alternative structures considered;
										(ii)a
			 description of the structure proposed for a National Climate Service, including
			 a discussion of the benefits of this structure as compared to the alternatives
			 considered;
										(iii)designation of a
			 specific office or agency that will lead the National Climate Service and that
			 shall be accountable for the daily operation of the National Climate
			 Service;
										(iv)a
			 description of the role and capability of each Federal agency, including a list
			 of all entities within each agency or supported with agency funds that
			 currently provide or may provide climate products or services;
										(v)a
			 description of the mechanisms that will be used to ensure ongoing communication
			 and information exchange among the Federal agencies and between Federal
			 agencies and their respective user and stakeholder communities
			 including—
											(I)mechanisms to
			 facilitate ongoing dialogue with non-Federal organizations providing climate
			 services;
											(II)mechanisms to
			 facilitate ongoing dialogue with regional, State, local, and tribal
			 governments, the private sector, and other users and stakeholders on the
			 development and delivery of climate services;
											(III)mechanisms to
			 collect information, observations, and other data relevant for improving
			 climate products and services; and
											(IV)designation of
			 points of contact for each Federal agency with responsibilities to deliver
			 climate services;
											(vi)a
			 detailed description of the processes and procedures that will be necessary to
			 coordinate observations and information collection by different Federal
			 agencies to ensure the compatibility of information and to facilitate data and
			 information exchange among Federal agencies and with non-Federal entities, and
			 a designation of the agency or agencies that would be responsible for ongoing
			 oversight of these functions;
										(vii)a
			 detailed description of how research findings and climate impact assessments
			 produced through the United States Global Change Research Program and the other
			 activities undertaken within the United States Global Change Research Program
			 would be integrated with the activities undertaken by a National Climate
			 Service;
										(viii)a
			 list of the existing observation and monitoring systems or programs operated by
			 each Federal agency that provide data, observations, and other information that
			 may be used to develop or improve climate products and services;
										(ix)a
			 description of new infrastructure, equipment, personnel or other resources, by
			 agency, that may be needed to achieve the goals of a National Climate Service,
			 and the time period over which these new resources will be allocated;
										(x)an
			 identification of the activities that may be undertaken in cooperation with
			 international partners;
										(xi)the
			 mechanisms established to provide quality assurance and quality control of
			 climate service products and services, and the agency or agencies designated to
			 conduct and oversee these mechanisms;
										(xii)an
			 identification of non-Federal entities that provide climate products and
			 services, and a description of the relationship envisioned between a National
			 Climate Service and the non-Federal entities providing climate services;
			 and
										(xiii)responses to
			 the comments received during the public comment period.
										(B)Draft
			 reportPrior to the submission of the final report, the Director
			 of the Office of Science and Technology Policy shall publish a draft report in
			 the Federal Register with a comment period of at least 30 days.
									(C)ConsultationIn
			 developing the report, the Director of the Office of Science and Technology
			 Policy shall consult with State, local, and tribal governments, regional
			 entities, the private sector, and other users and stakeholder groups, and
			 Congress.
									(4)Annual
			 reportThe Director of the Office of Science and Technology
			 Policy shall transmit to the Congress at the time of the President’s fiscal
			 year 2013 budget request, and annually thereafter, a report on the annual
			 anticipated cost of carrying out the research and operational activities of the
			 National Climate Service, with a description of the budget for each Federal
			 agency’s activities.
								(e)Climate Service
			 Program
								(1)In
			 generalThe Under Secretary, building upon the resources of the
			 National Weather Service and other weather and climate programs in the National
			 Oceanic and Atmospheric Administration, shall establish a Climate Service
			 Program.
								(2)Climate service
			 officeThe Under Secretary
			 shall establish a Climate Service Office and shall appoint a Director of the
			 Office to collaborate with the leadership of the National Oceanic and
			 Atmospheric Administration line offices to perform the duties assigned to the
			 Office. The Climate Service Office shall—
									(A)coordinate programs at the National Oceanic
			 and Atmospheric Administration to ensure the timely production and distribution
			 of data and information on global, national, regional, and local climate
			 variability and change over all time scales relevant for planning and response,
			 including intraseasonal, interannual, decadal, and multidecadal time
			 periods;
									(B)ensure exchange of information between the
			 research and operational offices at the National Oceanic and Atmospheric
			 Administration to identify research needs for improving climate products and
			 services and ensure the timely and orderly transition of research findings,
			 improved technologies, models, and other tools to the National Oceanic and
			 Atmospheric Administration’s operations;
									(C)ensure operational
			 quality control of all Climate Service Program products including a transparent
			 and open accounting of all the assumptions built into the global, national,
			 regional, and local weather and climate computer models upon which such
			 products are based;
									(D)ensure a
			 continuous level of high-quality data collected through a national observation
			 and monitoring infrastructure, including at a minimum performing regular
			 maintenance and verification, and periodic upgrades;
									(E)serve as liaison
			 to and exchange information with other Federal agencies that provide climate
			 services in order to—
										(i)ensure the timely
			 dissemination of data and information on weather and climate produced by the
			 National Oceanic and Atmospheric Administration to other Federal
			 agencies;
										(ii)ensure that data
			 and information collected by other Federal agencies relevant to improving
			 climate services are made available to the National Oceanic and Atmospheric
			 Administration;
										(iii)facilitate the
			 development and delivery of climate products and services to relevant
			 stakeholders; and
										(iv)obtain
			 information from other Federal agencies to improve the development and
			 dissemination by the National Oceanic and Atmospheric Administration of
			 information on weather and climate to other Federal agencies for the
			 development of climate service products by those agencies;
										(F)ensure cooperation and collaboration, as
			 appropriate, of the Climate Service Program with State, local, and tribal
			 governments, regional entities, academic and nonprofit research organizations,
			 and private sector entities, including weather information providers and other
			 stakeholders; and
									(G)ensure exchange of
			 data, information, and research with the United States Global Change Research
			 Program to support the development of assessments required under the Global
			 Change Research Act of 1990 (15 U.S.C. 2921 et seq.).
									(3)Climate Service
			 Program
									(A)In
			 generalThe Under Secretary
			 shall operate the Climate Service Program through a national center, the
			 Climate Service Office, and a network of regional and local facilities,
			 including the established regional and local offices of the National Weather
			 Service, 6 Regional Climate Centers, the offices of the Regional Integrated
			 Sciences and Assessments program, the National Integrated Drought Information
			 System, and any other National Oceanic and Atmospheric Administration or
			 National Oceanic and Atmospheric Administration-supported regional and local
			 entities, as appropriate.
									(B)Regional climate
			 centers programThe Under Secretary shall maintain a network of 6
			 Regional Climate Centers to work cooperatively with the State Climate Offices
			 to—
										(i)collect and
			 exchange data and information needed to characterize, understand, and forecast
			 regional and local weather and climate;
										(ii)facilitate
			 collection and exchange of data and information between the States and Federal
			 Government on weather and climate in conjunction with the National Climatic
			 Data Center;
										(iii)support research
			 and observations;
										(iv)obtain input on
			 stakeholder needs for weather and climate information and products; and
										(v)support State and
			 local adaptation and response planning.
										(C)Regional
			 Integrated Sciences and Assessments ProgramThe Under Secretary shall maintain a
			 network of offices as part of the Regional Integrated Sciences and Assessments
			 Program. Such offices shall engage in cooperative research, development, and
			 demonstration projects with the academic community, State Climate Offices,
			 Regional Climate Offices, and other users and stakeholders on climate products,
			 technologies, models, and other tools to improve understanding and forecasting
			 of regional and local climate variability and change and the effects on
			 economic activities, natural resources, and water availability, and other
			 effects on communities, to facilitate development of regional and local
			 adaptation plans to respond to climate variability and change, and any other
			 needed research identified by the Under Secretary or the Advisory
			 Committee.
									(D)Other
			 officesIn carrying out the functions of the Climate Service
			 Program, the Under Secretary shall utilize the assets and expertise of—
										(i)the
			 National Weather Service to—
											(I)deliver
			 operational weather and climate forecasts, warnings, products, and information
			 through the Climate Service Programs Division, Local Weather Forecast Offices,
			 Weather Service Offices, and River Forecast Centers; and
											(II)develop climate
			 forecast models and tools through the National Centers for Environmental
			 Prediction;
											(ii)the
			 National Environmental Satellite, Data, and Information Service to provide data
			 services and support for product development and operations through the
			 National Climatic Data Center and the Regional Climate Centers;
										(iii)the Office of Oceanic and Atmospheric
			 Research to—
											(I)provide research
			 on product development;
											(II)improve weather
			 and climate forecast models;
											(III)provide new
			 technologies and methods of observation; and
											(IV)oversee the
			 National Oceanic and Atmospheric Administration supported research performed by
			 the Joint Cooperative Institutes, universities, and other non-Federal
			 entities;
											(iv)the National Integrated Drought Information
			 System to—
											(I)provide an
			 effective drought warning system;
											(II)coordinate and
			 integrate Federal research on droughts;
											(III)collect and
			 integrate information on key indicators of drought;
											(IV)make usable,
			 reliable, and timely forecasts and assessments of drought, including
			 assessments of the severity of drought conditions and effects;
											(V)communicate
			 drought forecasts, conditions, and effects to Federal, State, tribal, and local
			 governments, regional entities, the private sector, and the public; and
											(VI)coordinate with State Climate Offices and
			 RISA teams to assess management practices and technologies, and the effects of
			 both, used for drought mitigation at the local, State, and regional levels;
			 and
											(v)any
			 other National Oceanic and Atmospheric Administration offices or programs, as
			 appropriate.
										(E)MissionThe Under Secretary shall ensure that the
			 core functions and missions of the National Weather Service, the National
			 Integrated Drought Information System, and any other programs within the
			 National Oceanic and Atmospheric Administration are not diminished or neglected
			 by the establishment of the Climate Service Program or the duties imposed on
			 such offices or programs under this paragraph.
									(F)Program
			 elementsThe Climate Service Program shall—
										(i)conduct analyses of and studies relating to
			 the effects of weather and climate on communities, including effects on
			 agricultural production, natural resources, energy supply and demand,
			 recreation, and other sectors of the economy;
										(ii)carry out observations, data collection,
			 and monitoring of atmospheric and oceanic conditions on a statewide, regional,
			 national, and global basis;
										(iii)provide information and technical support
			 for Federal, regional, State, tribal, and local government efforts to assess
			 and respond to climate variability and change;
										(iv)develop systems
			 for the management and dissemination of data, information, and assessments,
			 including mechanisms for consultation with current and potential users and
			 other stakeholders;
										(v)conduct research to improve forecasting,
			 characterization, and understanding of weather and climate variability and
			 change and its effects on communities, including its effects on agricultural
			 production, natural resources, energy supply and demand, recreation, and other
			 sectors of the economy; and
										(vi)develop tools to facilitate the use of
			 climate information by local and regional stakeholders.
										(f)Climate Service
			 Advisory Committee
								(1)In
			 generalThe Under Secretary shall establish a Climate Service
			 Advisory Committee to provide advice on—
									(A)climate service
			 product development;
									(B)delivery of services to decisionmakers and
			 other stakeholders;
									(C)infrastructure to
			 support observations and monitoring;
									(D)computation and modeling needs, research
			 needs, and other resources needed to develop, distribute, and ensure the
			 utility of climate data, products, and services; and
									(E)any other topics
			 as may be requested by the Under Secretary or Congress.
									(2)Members
									(A)In
			 generalThe Advisory
			 Committee shall be composed of at least 25 members appointed by the Under
			 Secretary. Each member of the Advisory Committee shall be qualified
			 either—
										(i)by
			 education, training, and experience to evaluate scientific and technical
			 information on matters referred to the Advisory Committee under this
			 subsection; or
										(ii)to
			 evaluate the utility and need for climate products by planners, decisionmakers,
			 the private sector, and the public.
										(B)Terms of
			 serviceMembers shall be appointed for 3-year terms, renewable
			 once, and shall serve at the discretion of the Under Secretary. Vacancy
			 appointments shall be for the remainder of the unexpired term of the vacancy,
			 and an individual so appointed may subsequently be appointed for 2 full 3-year
			 terms if the remainder of the unexpired term is less than 1 year.
									(C)ChairpersonThe Under Secretary shall designate a
			 chairperson from among the members of the Advisory Committee. The designated
			 Chairperson shall alternate between a member who is appointed as a
			 representative and a member who is appointed as a Special Government
			 Employee.
									(D)Subcommittees
										(i)EstablishmentThe Advisory Committee shall
			 establish—
											(I)a Subcommittee on
			 Science and Technology to advise the Climate Service Program on needed
			 research, technology development, and additional observations, and on any other
			 scientific or technical issues as appropriate; and
											(II)a Subcommittee on
			 Product Development and Delivery composed primarily of representatives of the
			 community of potential users of the products developed and delivered by the
			 Climate Service Program.
											The Advisory
			 Committee may establish such additional subcommittees of its members as may be
			 necessary.(ii)Appointment
											(I)Full Advisory
			 CommitteeAt least 50 percent of the members of the Advisory
			 Committee shall be appointed as Special Government Employees.
											(II)SubcommitteesAt
			 least 75 percent of the members of the Subcommittee on Science and Technology
			 shall be appointed as Special Government Employees. Not more than 25 percent of
			 the members of the Subcommittee on Product Development and Delivery shall be
			 appointed as Special Government Employees.
											(3)Administrative
			 provisions
									(A)ReportingThe
			 Advisory Committee shall report to the Under Secretary and the appropriate
			 requesting party.
									(B)Administrative
			 supportThe Under Secretary shall provide administrative support
			 to the Advisory Committee.
									(C)MeetingsThe
			 Advisory Committee shall meet at least twice each year and at other times at
			 the call of the Under Secretary or the Chairperson.
									(D)Compensation and
			 expensesA member of the Advisory Committee shall not be
			 compensated for service on the Advisory Committee, but may be allowed travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 subchapter I of
			 chapter
			 57 of title 5, United States Code.
									(4)ExpirationSection 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Climate Service Advisory
			 Committee.
								(g)RepealThe
			 National Climate Program Act (15 U.S.C. 2901 et seq.) is
			 repealed.
							(h)Establishment of
			 regional integrated sciences and assessments teams
								(1)In
			 generalIn maintaining the
			 network of Regional Integrated Sciences and Assessments (RISA) Teams under
			 subsection (e)(3)(C), the Under Secretary shall utilize a competitive,
			 peer-reviewed selection process. Teams shall conduct applied regional climate
			 research and projects to address the needs of local and regional decisionmakers
			 for information and tools to develop adaptation and response plans to climate
			 variability and change. The awards shall be administered through a cooperative
			 agreement between the National Oceanic and Atmospheric Administration and the
			 RISA Team. Each award shall be for a period of 5 years.
								(2)RISA
			 teamsTeams shall be composed of multi-institutional partnerships
			 whose individual members may include—
									(A)institutions of
			 higher education, as defined in section 101(a) of the Higher Education Act of
			 1965 (20 U.S.C.
			 1001(a));
									(B)minority serving
			 institutions, as defined in section 371(a) of the Higher Education Act of 1965;
			 and
									(C)nongovernmental
			 research organizations, Federal agencies, State and local agencies, tribal
			 organizations, and for-profit entities.
									(3)ConsiderationsIn making awards under this subsection, the
			 Under Secretary shall consider—
									(A)the overall
			 geographic distribution of RISA Teams and existing gaps in applied research to
			 support local and regional decisionmakers;
									(B)the team’s ability
			 to contribute to the National Oceanic and Atmospheric Administration’s efforts
			 to deliver climate services in the region; and
									(C)the team’s proposal to integrate social and
			 physical sciences research to address the effects of climate variability and
			 change on the ecology, economy, infrastructure, and communities in the
			 region.
									(i)Survey of need
			 for climate services
								(1)In
			 generalThe Under Secretary shall provide a report to Congress
			 within 9 months after the date of enactment of this Act that compiles
			 information on the current climate products being delivered by the National
			 Oceanic and Atmospheric Administration and its partner organizations to users
			 and stakeholders and on the needs of users and stakeholders for new climate
			 products and services.
								(2)Contents of
			 reportThe report shall identify—
									(A)specific user
			 groups and stakeholders that currently are served by the National Oceanic and
			 Atmospheric Administration and its partner organizations;
									(B)the type of
			 climate products and services currently delivered to specific user groups and
			 stakeholders and the specific National Oceanic and Atmospheric Administration
			 office or partner organization that delivers these products and
			 services;
									(C)potential user
			 groups and stakeholders that may be served by expanding climate products and
			 services; and
									(D)specific needs for
			 new climate products and services identified by user groups and
			 stakeholders.
									(3)ConsultationThe
			 Under Secretary shall consult with the Climate Service Advisory Committee in
			 the preparation of this report.
								(j)Implementation
			 plan
								(1)In
			 generalThe Under Secretary shall prepare a plan for creating a
			 Climate Service Program in the National Oceanic and Atmospheric Administration
			 and delivering climate products and services to the National Oceanic and
			 Atmospheric Administration users and stakeholders. The plan shall be submitted
			 to the President and the Congress within 1 year after the date of enactment of
			 this Act.
								(2)Draft
			 planPrior to the submission of the final plan, the Under
			 Secretary shall publish a draft plan in the Federal Register with a public
			 comment period of at least 30 days.
								(3)ContentsThe
			 plan shall—
									(A)identify the
			 current gaps in climate services and outline the process and resources the
			 National Oceanic and Atmospheric Administration will use to fill these
			 gaps;
									(B)describe the roles
			 of the National Oceanic and Atmospheric Administration line offices and the
			 National Oceanic and Atmospheric Administration partner organizations in the
			 development and delivery of climate products and services;
									(C)describe the
			 development and implementation of quality assurance and control mechanisms for
			 climate products and services delivered by the National Oceanic and Atmospheric
			 Administration and its partner organizations;
									(D)identify the
			 mechanisms and opportunities for determining user needs and engaging in a
			 two-way dialogue with users that will inform climate product and service
			 development and delivery of authoritative, timely, and useful information on
			 climate variability and change and the effects on local, State, regional,
			 national, and global scales;
									(E)identify new
			 responsibilities or tasks to be undertaken by existing National Oceanic and
			 Atmospheric Administration line offices and partner organizations;
									(F)identify new
			 infrastructure, equipment, personnel, or other resources needed to implement
			 the proposed plan; and
									(G)include responses to the comments received
			 during the public comment period.
									(4)Continuity of
			 serviceDuring the development of the implementation plan, the
			 public comment period, and final plan, the National Oceanic and Atmospheric
			 Administration shall continue to provide climate services to the user
			 community.
								(5)ConsultationIn developing the plan, the Under Secretary
			 shall consult with user groups and stakeholders, State Climate Offices,
			 Regional Climate Centers, other Federal agencies, the Climate Service Advisory
			 Committee, and Congress.
								(6)Coordination
			 with interagency development of a national climate serviceIn preparing the plan required under this
			 subsection, the Under Secretary shall consult with the Director of the Office
			 of Science and Technology Policy to ensure that the program developed by the
			 Agency will serve the needs of a National Climate Service.
								(k)Summer
			 institutes program at the Regional Climate Centers
								(1)DefinitionsIn
			 this subsection:
									(A)Summer
			 instituteThe term summer institute means an
			 institute, operated during the summer, that—
										(i)is
			 hosted by a Regional Climate Center or an eligible partner;
										(ii)is
			 operated for a period of not less than 2 weeks; and
										(iii)provides direct
			 interaction of middle school and high school teacher and undergraduate student
			 participants with personnel of the Regional Climate Centers or eligible
			 partners who have scientific expertise in weather and climate.
										(B)Eligible
			 partnerThe term eligible partner means—
										(i)the
			 science, engineering, or mathematics department at an institution of higher
			 education; or
										(ii)a
			 nonprofit entity with expertise in providing educational enrichment experiences
			 for students.
										(2)Summer
			 Institutes Program Authorized
									(A)In
			 generalThe Under Secretary shall establish a summer institutes
			 program, to be conducted in cooperation with the Regional Climate Centers,
			 which may include an eligible partner. The purpose of the program is to provide
			 training and professional enrichment by providing opportunities for interaction
			 between participants and climate scientists in a research and operational
			 setting to—
										(i)enable middle
			 school and high school teachers to integrate weather and climate sciences into
			 their curricula: and
										(ii)encourage
			 undergraduate students to pursue further study and careers in weather and
			 climate sciences.
										(B)Required
			 activitiesFunds authorized under this subsection shall be used
			 for—
										(i)providing
			 educational opportunities for middle school and high school teachers and
			 undergraduate students not achievable inside the classroom;
										(ii)exposing such
			 teachers and students to researchers, scientists, or engineers who can
			 demonstrate their daily activities to the teachers and students;
										(iii)exposing
			 teachers and students to scientific methods in a research discovery setting;
			 and
										(iv)assisting
			 teachers with curriculum development in the areas of weather and climate
			 science.
										(3)PriorityThe
			 Under Secretary shall ensure that each summer institute program authorized
			 under paragraph (2) includes students from groups underrepresented in the
			 fields of science, technology, engineering, and mathematics teaching, including
			 women and members of minority groups.
								(4)Report to
			 CongressThe Under Secretary shall submit to Congress a biennial
			 report on the activities conducted under this subsection, including the number
			 of participants and the new curricula developed in atmospheric and climate
			 sciences.
								(l)Clearinghouse of
			 Federal Climate Service products and links to Federal agencies providing
			 climate services
								(1)In
			 generalThe Under Secretary shall establish and maintain a
			 clearinghouse to inform State, local, and tribal governments and the public
			 about the information and services available to—
									(A)assess the impacts
			 of climate variability and change at different geographic scales;
									(B)characterize and
			 forecast climate variability and change for specific regions, resources, and
			 economic sectors; and
									(C)develop and
			 implement adaptation strategies to reduce vulnerabilities to climate
			 variability and change.
									(2)Other
			 resourcesThe clearinghouse shall include hyperlinks to Internet
			 sites that describe the activities, information, and resources of—
									(A)the Federal
			 Government;
									(B)State and local
			 governments;
									(C)the private
			 sector;
									(D)nongovernmental
			 and nonprofit entities and organizations; and
									(E)international
			 organizations.
									(m)Financial
			 burdenNothing in this section shall be construed as authorizing
			 the National Climate Service or the Climate Service Program at the National
			 Oceanic and Atmospheric Administration to require State, tribal, or local
			 governments to develop adaptation or response plans or to take any other action
			 in response to variations in climate that may result in an increased financial
			 burden to such governments.
							453.State programs to
			 build resilience to climate change impacts
							(a)DefinitionsFor purposes of this section:
								(1)AllowanceThe
			 term allowance means an emission allowance established under
			 section 721 of the Clean Air Act (as added by section 311 of this Act).
								(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C.
			 450b).
								(3)Vintage
			 yearThe term vintage year has the meaning given
			 that term under section 700 of the Clean Air Act (as added by section 312 of
			 this Act).
								(b)Regulations;
			 coordinationNot later than 2
			 years after the date of enactment of this Act, the Administrator, or such
			 Federal agency head or heads as the President may designate, shall promulgate
			 regulations to implement the requirements of this section. If the President
			 designates more than 1 Federal agency to implement this section, the President
			 shall require such agencies to establish a memorandum of understanding
			 providing for coordination of rulemaking and other implementing activities, in
			 accordance with the requirements of this section.
							(c)Distribution of
			 allowances
								(1)In
			 generalNot later than
			 September 30 of each of calendar years 2011 through 2049, the Administrator
			 shall distribute, in accordance with this section, allowances allocated for the
			 following vintage year pursuant to section 782(l) of the Clean Air Act (as
			 added by section 321 of this Act). The Administrator shall reserve 1 percent of
			 such allowances for distribution to Indian tribes in accordance with subsection
			 (d). The remainder of such allowances shall be distributed ratably among the
			 States based on the product of—
									(A)each State’s population; and
									(B)each State’s
			 allocation factor as determined under paragraph (2).
									(2)State allocation
			 factors
									(A)In
			 generalExcept as provided in subparagraph (B), the allocation
			 factor for a State shall be the quotient of—
										(i)the
			 per capita income of all individuals in the United States, divided by
										(ii)the
			 per capita income of all individuals in such State.
										(B)LimitationIf
			 the allocation factor for a State as calculated under subparagraph (A) would
			 exceed 1.2, then the allocation factor for such State shall be 1.2. If the
			 allocation factor for a State as calculated under subparagraph (A) would be
			 less than 0.8, then the allocation factor for such State shall be 0.8.
									(C)Per capita
			 incomeFor purposes of this paragraph, per capita income shall
			 be—
										(i)determined at
			 2-year intervals; and
										(ii)subject to
			 subparagraph (D), equal to the average of the annual per capita incomes for the
			 most recent period of 3 consecutive years for which satisfactory data are
			 available from the Department of Commerce at the time such determination is
			 made.
										(D)Revenue directly
			 resulting from a Presidentially declared major disasterFor purposes of this paragraph, per capita
			 income from one or more of the following sources shall be reduced or excluded
			 if the Secretary of Commerce (in consultation with the Administrator and the
			 secretaries or administrators of the departments or agencies involved)
			 determines that the income accrues to persons as the result of a Major Disaster
			 (as declared by the President of the United States) and if the Secretary finds
			 that the inclusion of one or more of these income sources, in whole or in part,
			 results in a transitory, rather than a sustainable, increase in a State’s per
			 capita income level relative to the national average:
										(i)Property and
			 casualty insurance (including homeowners and renters insurance).
										(ii)The
			 National Flood Insurance Program of the Federal Emergency Management
			 Agency.
										(iii)The Individual
			 and Family Grants Program of the Federal Emergency Management Agency.
										(iv)The
			 Disaster Housing Program of the Federal Emergency Management Agency.
										(v)The
			 Community Development Block Grant Program of the Department of Housing and
			 Urban Development.
										(vi)The
			 Disaster Unemployment Assistance Program of the Department of Labor.
										(vii)Any other source
			 determined appropriate by the Administrator.
										(d)Distribution to
			 Indian tribesThe
			 Administrator, or such Federal agency head or heads as the President may
			 designate, shall promulgate regulations establishing a program to distribute
			 allowances on a competitive basis to Indian tribes, in accordance with the
			 requirements of this section. Such allowances shall be used exclusively in
			 accordance with the requirements of subsection (e). Beginning with vintage year
			 2015, Indian tribes with a tribal adaptation plan approved pursuant to
			 subsection (f) shall be given priority in selection of programs or projects for
			 receipt of emission allowances under this subsection.
							(e)Use of
			 allowances
								(1)In
			 generalStates and Indian
			 tribes shall use allowances distributed under this section exclusively for the
			 implementation of projects, programs, or measures to build resilience to the
			 impacts of climate change, including—
									(A)extreme weather events such as flooding and
			 tropical cyclones;
									(B)more frequent
			 heavy precipitation events;
									(C)water scarcity and
			 adverse impacts on water quality;
									(D)stronger and
			 longer heat waves;
									(E)more frequent and
			 severe droughts;
									(F)rises in sea
			 level;
									(G)ecosystem
			 disruption;
									(H)increased air
			 pollution; and
									(I)effects on public
			 health.
									(2)Priority in
			 projects to reduce flood eventsWhen implementing any project, program, or
			 measure supported under this section and designed to reduce flood events, a
			 State or Indian tribe should consider prioritizing projects that seek
			 to—
									(A)mitigate the destructive impacts of
			 climate-related increases in the duration, frequency, or magnitude of rainfall
			 or runoff, including snowmelt runoff, as well as hurricanes;
									(B)improve flood
			 protection for densely populated urban areas; and
									(C)mitigate the
			 destructive impact of ocean-related climate change effects, including effects
			 on bays, estuaries, populated barrier islands and other ocean-related features,
			 through a variety of means and measures, including the construction of jetties,
			 levies, and other coastal structures in densely populated coastal areas
			 impacted by climate change.
									(3)State and Tribal
			 adaptation plansUpon
			 approval of a State or tribal climate adaptation plan under subsection (f),
			 allowances received by a State under this section shall be used in accordance
			 with such plan.
								(4)Supplement, not
			 supplantIt is the intent of the Congress that allowances
			 distributed to carry out this section should be used to supplement, and not
			 replace, existing sources of funding used to build resilience to the impacts of
			 climate change identified in paragraph (1).
								(5)Research on
			 hurricanesThe authorized
			 uses of allowances under this section shall include establishment of projects
			 or programs to conduct research and monitoring on the effect of ongoing climate
			 change on the frequency and intensity of hurricanes.
								(f)State and Tribal
			 climate adaptation plans
								(1)In
			 generalThe regulations promulgated pursuant to subsection (b)
			 shall include requirements for submission and approval of State or tribal
			 climate adaptation plans under this section. Beginning with vintage year 2015,
			 distribution of allowances to a State pursuant to this section shall be
			 contingent on approval of a State climate adaptation plan for such State that
			 meets the requirements of such regulations. Requirements for tribal climate
			 adaptation plans may vary from those of State adaptation plans to the extent
			 necessary to account for the special circumstances of Indian tribes.
								(2)RequirementsRegulations promulgated under this section
			 shall require, at minimum, that State and tribal climate adaptation
			 plans—
									(A)assess and prioritize the State’s or
			 Indian tribe’s vulnerability to a broad range of impacts of climate change,
			 based on the best available science;
									(B)include an assessment of potential for
			 carbon reduction through changes to land management policies (including
			 enhancement or protection of forest carbon sinks);
									(C)identify and prioritize specific
			 cost-effective projects, programs, and measures to build resilience to current
			 and predicted impacts of climate change;
									(D)ensure that the State or Indian tribe fully
			 considers and undertakes, to the maximum extent practicable, initiatives
			 that—
										(i)protect or enhance natural ecosystem
			 functions, including protection, maintenance, or restoration of natural
			 infrastructure such as wetlands, reefs, and barrier islands to buffer
			 communities from floodwaters or storms, watershed protection to maintain water
			 quality and groundwater recharge, or floodplain restoration to improve natural
			 flood control capacity; or
										(ii)use
			 non-structural approaches including practices that utilize, enhance, or mimic
			 the natural hydrologic cycle processes of infiltration, evapotranspiration, and
			 reuse;
										(E)be revised and resubmitted for approval not
			 less frequently than every 5 years; and
									(F)be consistent with Federal conservation and
			 environmental laws and, to the maximum extent practicable, avoid environmental
			 degradation.
									(3)Coordination
			 with prior planning effortsIn implementing this subsection, the
			 Administrator, or such Federal agency head or heads as the President may
			 designate, shall—
									(A)draw upon lessons
			 learned and best practices from preexisting State and tribal climate adaptation
			 planning efforts;
									(B)seek to avoid
			 duplication of such efforts; and
									(C)ensure that the
			 plans developed under this section reflect and are fully consistent with State
			 natural resources adaptation plans developed under section 479 of this
			 Act.
									(g)ReportingEach State or Indian tribe receiving
			 allowances under this section shall submit to the Administrator, or such
			 Federal agency head or heads as the President may designate, within 12 months
			 after each receipt of such allowances and once every 2 years thereafter until
			 the value of any allowances received under this section has been fully
			 expended, a report that—
								(1)provides a full
			 accounting for the State’s or Indian tribe’s use of allowances distributed
			 under this section, including a description of the projects, programs, or
			 measures supported using such allowances;
								(2)includes a report
			 prepared by an independent third party, in accordance with such regulations as
			 are promulgated by the Administrator or such other Federal agency head or heads
			 as the President may designate, evaluating the performance of the projects,
			 programs, or measures supported under this section; and
								(3)identifies any use by the State or Indian
			 tribe of allowances distributed under this section for the reduction of flood
			 and storm damage and the effects of climate change on water and flood
			 protection infrastructure.
								(h)EnforcementIf the Administrator, or such Federal
			 agency head or heads as the President may designate, determines that a State or
			 Indian tribe is not in compliance with this section, the Administrator or such
			 other agency head may withhold a quantity of the allowances equal to up to
			 twice the quantity of allowances that the State or Indian tribe failed to use
			 in accordance with the requirements of this section, that such State or Indian
			 tribe would otherwise be eligible to receive under this section in 1 or more
			 later years. Allowances withheld pursuant to this subsection shall be
			 distributed among the remaining States or Indian tribes ratably in accordance
			 with the formula in subsection (c) in the case of allowances withheld from a
			 State, or in accordance with subsection (d) in the case of allowances withheld
			 from an Indian tribe.
							BPublic Health and
			 Climate Change
						461.Sense of
			 Congress on public health and climate changeIt is the sense of the Congress that the
			 Federal Government, in cooperation with international, State, tribal, and local
			 governments, concerned public and private organizations, and citizens, should
			 use all practicable means and measures—
							(1)to assist the
			 efforts of public health and health care professionals, first responders,
			 States, tribes, municipalities, and local communities to incorporate measures
			 to prepare health systems to respond to the impacts of climate change;
							(2)to ensure—
								(A)that the Nation’s
			 health professionals have sufficient information to prepare for and respond to
			 the adverse health impacts of climate change;
								(B)the utility and
			 value of scientific research in advancing understanding of—
									(i)the
			 health impacts of climate change; and
									(ii)strategies to prepare for and respond to
			 the health impacts of climate change;
									(C)the identification
			 of communities vulnerable to the health effects of climate change and the
			 development of strategic response plans to be carried out by health
			 professionals for those communities;
								(D)the improvement of
			 health status and health equity through efforts to prepare for and respond to
			 climate change; and
								(E)the inclusion of
			 health policy in the development of climate change responses;
								(3)to encourage
			 further research, interdisciplinary partnership, and collaboration among
			 stakeholders in order to—
								(A)understand and
			 monitor the health impacts of climate change; and
								(B)improve public
			 health knowledge and response strategies to climate change;
								(4)to enhance
			 preparedness activities, and public health infrastructure, relating to climate
			 change and health;
							(5)to encourage each
			 and every American to learn about the impacts of climate change on health;
			 and
							(6)to assist the
			 efforts of developing nations to incorporate measures to prepare health systems
			 to respond to the impacts of climate change.
							462.Relationship to
			 other lawsNothing in this
			 subpart in any manner limits the authority provided to or responsibility
			 conferred on any Federal department or agency by any provision of any law
			 (including regulations) or authorizes any violation of any provision of any law
			 (including regulations), including any health, energy, environmental,
			 transportation, or any other law or regulation.
						463.National
			 strategic action plan
							(a)Requirement
								(1)In
			 generalThe Secretary of
			 Health and Human Services, within 2 years after the date of the enactment of
			 this Act, on the basis of the best available science, and in consultation
			 pursuant to paragraph (2), shall publish a strategic action plan to assist
			 health professionals in preparing for and responding to the impacts of climate
			 change on public health in the United States and other nations, particularly
			 developing nations.
								(2)ConsultationIn
			 developing or making any revision to the national strategic action plan, the
			 Secretary shall—
									(A)consult with the Director of the Centers
			 for Disease Control and Prevention, the Administrator of the Environmental
			 Protection Agency, the Director of the National Institutes of Health, the
			 Secretary of Energy, other appropriate Federal agencies, Indian tribes, State
			 and local governments, public health organizations, scientists, and other
			 interested stakeholders; and
									(B)provide
			 opportunity for public input.
									(b)Contents
								(1)In
			 generalThe Secretary, acting
			 through the Director of the Centers for Disease Control and Prevention and
			 other appropriate Federal agencies, shall assist health professionals in
			 preparing for and responding effectively and efficiently to the health effects
			 of climate change through measures including—
									(A)developing,
			 improving, integrating, and maintaining domestic and international disease
			 surveillance systems and monitoring capacity to respond to health-related
			 effects of climate change, including on topics addressing—
										(i)water, food, and
			 vector borne infectious diseases and climate change;
										(ii)pulmonary
			 effects, including responses to aeroallergens;
										(iii)cardiovascular
			 effects, including impacts of temperature extremes;
										(iv)air pollution health effects, including
			 heightened sensitivity to air pollution;
										(v)hazardous algal
			 blooms;
										(vi)mental and
			 behavioral health impacts of climate change;
										(vii)the health of
			 refugees, displaced persons, and vulnerable communities;
										(viii)the implications for communities vulnerable
			 to health effects of climate change, as well as strategies for responding to
			 climate change within these communities; and
										(ix)local and
			 community-based health interventions for climate-related health impacts;
										(B)creating tools for
			 predicting and monitoring the public health effects of climate change on the
			 international, national, regional, State, and local levels, and providing
			 technical support to assist in their implementation;
									(C)developing public health communications
			 strategies and interventions for extreme weather events and disaster response
			 situations;
									(D)identifying and prioritizing communities
			 and populations vulnerable to the health effects of climate change, and
			 determining actions and communication strategies that should be taken to inform
			 and protect these communities and populations from the health effects of
			 climate change;
									(E)developing health
			 communication, public education, and outreach programs aimed at public health
			 and health care professionals, as well as the general public, to promote
			 preparedness and response strategies relating to climate change and public
			 health, including the identification of greenhouse gas reduction behaviors that
			 are health-promoting; and
									(F)developing
			 academic and regional centers of excellence devoted to—
										(i)researching relationships between climate
			 change and health;
										(ii)expanding and
			 training the public health workforce to strengthen the capacity of such
			 workforce to respond to and prepare for the health effects of climate
			 change;
										(iii)creating and
			 supporting academic fellowships focusing on the health effects of climate
			 change; and
										(iv)training senior
			 health ministry officials from developing nations to strengthen the capacity of
			 such nations to—
											(I)prepare for and
			 respond to the health effects of climate change; and
											(II)build an
			 international network of public health professionals with the necessary climate
			 change knowledge base;
											(G)using techniques, including health impact
			 assessments, to assess various climate change public health preparedness and
			 response strategies on international, national, State, regional, tribal, and
			 local levels, and make recommendations as to those strategies that best protect
			 the public health;
									(H)(i)assisting in the
			 development, implementation, and support of State, regional, tribal, and local
			 preparedness, communication, and response plans (including with respect to the
			 health departments of such entities) to anticipate and reduce the health
			 threats of climate change; and
										(ii)pursuing collaborative efforts to develop,
			 integrate, and implement such plans;
										(I)creating a program to advance research as
			 it relates to the effects of climate change on public health across Federal
			 agencies, including research to—
										(i)identify and assess climate change health
			 effects preparedness and response strategies;
										(ii)prioritize
			 critical public health infrastructure projects related to potential climate
			 change impacts that affect public health; and
										(iii)coordinate
			 preparedness for climate change health impacts, including the development of
			 modeling and forecasting tools;
										(J)providing technical assistance for the
			 development, implementation, and support of preparedness and response plans to
			 anticipate and reduce the health threats of climate change in developing
			 nations; and
									(K)carrying out other activities determined
			 appropriate by the Secretary to plan for and respond to the impacts of climate
			 change on public health.
									(c)RevisionThe
			 Secretary shall revise the national strategic action plan not later than July
			 1, 2014, and every 4 years thereafter, to reflect new information collected
			 pursuant to implementation of the national strategic action plan and otherwise,
			 including information on—
								(1)the status of
			 critical environmental health parameters and related human health
			 impacts;
								(2)the impacts of
			 climate change on public health; and
								(3)advances in the
			 development of strategies for preparing for and responding to the impacts of
			 climate change on public health.
								(d)Implementation
								(1)Implementation
			 through HHSThe Secretary shall exercise the Secretary’s
			 authority under this subpart and other provisions of Federal law to achieve the
			 goals and measures of the national strategic action plan.
								(2)Other public
			 health programs and initiativesThe Secretary and Federal officials of
			 other relevant Federal agencies shall administer public health programs and
			 initiatives authorized by provisions of law other than this subpart, subject to
			 the requirements of such statutes, in a manner designed to achieve the goals of
			 the national strategic action plan.
								(3)CDCIn
			 furtherance of the national strategic action plan, the Secretary, acting
			 through the Director of the Centers for Disease Control and Prevention and the
			 head of any other appropriate Federal agency, shall—
									(A)conduct scientific
			 research to assist health professionals in preparing for and responding to the
			 impacts of climate change on public health; and
									(B)provide funding
			 for—
										(i)research on the
			 health effects of climate change; and
										(ii)preparedness
			 planning on the international, national, State, tribal, regional, and local
			 levels to respond to or reduce the burden of health effects of climate change;
			 and
										(C)carry out other
			 activities determined appropriate by the Director or the head of such agency to
			 prepare for and respond to the impacts of climate change on public
			 health.
									464.Advisory
			 board
							(a)EstablishmentThe
			 Secretary shall establish a permanent science advisory board comprised of not
			 less than 10 and not more than 20 members.
							(b)Appointment of
			 membersThe Secretary shall appoint the members of the science
			 advisory board from among individuals—
								(1)who have expertise
			 in public health and human services, climate change, and other relevant
			 disciplines; and
								(2)at least ½ of whom
			 are recommended by the President of the National Academy of Sciences.
								(c)FunctionsThe
			 science advisory board shall—
								(1)provide scientific
			 and technical advice and recommendations to the Secretary on the domestic and
			 international impacts of climate change on public health, populations and
			 regions particularly vulnerable to the effects of climate change, and
			 strategies and mechanisms to prepare for and respond to the impacts of climate
			 change on public health; and
								(2)advise the
			 Secretary regarding the best science available for purposes of issuing the
			 national strategic action plan.
								465.Reports
							(a)Needs
			 assessment
								(1)In
			 generalThe Secretary shall seek to enter into, by not later than
			 6 months after the date of the enactment of this Act, an agreement with the
			 National Research Council and the Institute of Medicine to complete a report
			 that—
									(A)assesses the needs
			 for health professionals to prepare for and respond to climate change impacts
			 on public health; and
									(B)recommends
			 programs to meet those needs.
									(2)SubmissionThe
			 agreement under paragraph (1) shall require the completed report to be
			 submitted to the Congress and the Secretary and made publicly available not
			 later than 1 year after the date of the agreement.
								(b)Climate change
			 health protection and promotion reports
								(1)In
			 generalThe Secretary, in
			 consultation with the advisory board established under section 464, shall
			 ensure the issuance of reports to aid health professionals in preparing for and
			 responding to the adverse health effects of climate change that—
									(A)review scientific
			 developments on health impacts of climate change; and
									(B)recommend changes
			 to the national strategic action plan.
									(2)SubmissionThe
			 Secretary shall submit the reports required by paragraph (1) to the Congress
			 and make such reports publicly available not later than July 1, 2013, and every
			 4 years thereafter.
								466.DefinitionsIn this subpart:
							(1)Health impact
			 assessmentThe term health impact assessment means a
			 combination of procedures, methods, and tools by which a policy, program, or
			 project may be judged as to its potential effects on the health of a
			 population, and the distribution of those effects within the population.
							(2)National
			 strategic action planThe term national strategic action
			 plan means the plan issued and revised under section 463.
							(3)SecretaryUnless
			 otherwise specified, the term Secretary means the Secretary of
			 Health and Human Services.
							467.Climate Change
			 Health Protection and Promotion Fund
							(a)Establishment of
			 fundSubject to subtitle F of
			 title IV, there is hereby established in the Treasury a separate account that
			 shall be known as the Climate Change Health Protection and Promotion
			 Fund.
							(b)Availability of
			 amountsSubject to subtitle F
			 of title IV, all amounts deposited into the Climate Change Health Protection
			 and Promotion Fund shall be available to the Secretary to carry out this
			 subpart subject to further appropriation.
							(c)Distribution of
			 funds by HHSIn carrying out this subpart, the Secretary may make
			 funds deposited in the Climate Change Health Protection and Promotion Fund
			 available to—
								(1)other departments,
			 agencies, and offices of the Federal Government;
								(2)foreign, State,
			 tribal, and local governments; and
								(3)such other
			 entities as the Secretary determines appropriate.
								(d)Supplement, not
			 replaceIt is the intent of Congress that funds made available to
			 carry out this subpart should be used to supplement, and not replace, existing
			 sources of funding for public health.
							CNatural resource
			 adaptation 
						471.PurposesThe purposes of this subpart are to—
							(1)establish an integrated Federal program to
			 protect, restore, and conserve the Nation’s natural resources in response to
			 the threats of climate change and ocean acidification; and
							(2)provide financial
			 support and incentives for programs, strategies, and activities that protect,
			 restore, and conserve the Nation’s natural resources in response to the threats
			 of climate change and ocean acidification.
							472.Natural
			 resources climate change adaptation policyIt is the policy of the Federal Government,
			 in cooperation with State and local governments, Indian tribes, and other
			 interested stakeholders to use all practicable means and measures to protect,
			 restore, and conserve natural resources to enable them to become more
			 resilient, adapt to, and withstand the impacts of climate change and ocean
			 acidification.
						473.DefinitionsIn this subpart:
							(1)Coastal
			 stateThe term coastal State has the meaning given
			 the term in section 304 of the Coastal Zone Management Act of 1972
			 (16 U.S.C.
			 1453).
							(2)CorridorsThe term corridors means
			 areas that provide connectivity, over different time scales (including seasonal
			 or longer), of habitat or potential habitat and that facilitate the ability of
			 terrestrial, marine, estuarine, and freshwater fish, wildlife, or plants to
			 move within a landscape as needed for migration, gene flow, or dispersal, or in
			 response to the impacts of climate change and ocean acidification or other
			 impacts.
							(3)Ecological
			 processesThe term ecological processes means
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem and includes—
								(A)nutrient
			 cycling;
								(B)pollination;
								(C)predator-prey
			 relationships;
								(D)soil
			 formation;
								(E)gene flow;
								(F)disease
			 epizootiology;
								(G)larval dispersal
			 and settlement;
								(H)hydrological
			 cycling;
								(I)decomposition;
			 and
								(J)disturbance
			 regimes such as fire and flooding.
								(4)HabitatThe term habitat means the
			 physical, chemical, and biological properties that are used by fish, wildlife,
			 or plants for growth, reproduction, survival, food, water, and cover, on a
			 tract of land, in a body of water, or in an area or region.
							(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C.
			 450b).
							(6)Natural
			 resourcesThe term natural resources means the
			 terrestrial, freshwater, estuarine, and marine fish, wildlife, plants, land,
			 water, habitats, and ecosystems of the United States.
							(7)Natural
			 resources adaptationThe term
			 natural resources adaptation means the protection, restoration,
			 and conservation of natural resources to enable them to become more resilient,
			 adapt to, and withstand the impacts of climate change and ocean
			 acidification.
							(8)ResilienceEach
			 of the terms resilience and resilient means the
			 ability to resist or recover from disturbance and preserve diversity,
			 productivity, and sustainability.
							(9)StateThe term State means—
								(A)a State of the
			 United States;
								(B)the District of
			 Columbia; and
								(C)the Commonwealth
			 of Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana
			 Islands, and American Samoa.
								474.Council on
			 Environmental QualityThe
			 Chair of the Council on Environmental Quality shall—
							(1)advise the
			 President on implementation and development of—
								(A)a Natural
			 Resources Climate Change Adaptation Strategy required under section 476;
			 and
								(B)Federal natural
			 resource agency adaptation plans required under section 478;
								(2)serve as the Chair
			 of the Natural Resources Climate Change Adaptation Panel established under
			 section 475; and
							(3)coordinate Federal
			 agency strategies, plans, programs, and activities related to protecting,
			 restoring, and maintaining natural resources to become more resilient, adapt
			 to, and withstand the impacts of climate change and ocean acidification.
							475.Natural
			 Resources Climate Change Adaptation Panel
							(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this subpart, the
			 President shall establish a Natural Resources Climate Change Adaptation Panel,
			 consisting of—
								(1)the head, or their
			 designee, of each of—
									(A)the National
			 Oceanic and Atmospheric Administration;
									(B)the Forest
			 Service;
									(C)the National Park
			 Service;
									(D)the United States
			 Fish and Wildlife Service;
									(E)the Bureau of Land
			 Management;
									(F)the United States
			 Geological Survey;
									(G)the Bureau of
			 Reclamation;
									(H)the Bureau of
			 Indian Affairs;
									(I)the Environmental Protection Agency;
			 and
									(J)the Army Corps of
			 Engineers;
									(2)the Chair of the
			 Council on Environmental Quality; and
								(3)the heads of such
			 other Federal agencies or departments with jurisdiction over natural resources
			 of the United States, as determined by the President.
								(b)FunctionsThe
			 Panel shall serve as a forum for interagency consultation on and the
			 coordination of the development and implementation of a national Natural
			 Resources Climate Change Adaptation Strategy required under section 476.
							(c)ChairThe
			 Chair of the Council on Environmental Quality shall serve as the Chair of the
			 Panel.
							476.Natural
			 Resources Climate Change Adaptation Strategy
							(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this subpart, the President, through the
			 Natural Resources Climate Change Adaptation Panel established under section
			 475, shall develop a Natural Resources Climate Change Adaptation Strategy to
			 protect, restore, and conserve natural resources to enable them to become more
			 resilient, adapt to, and withstand the impacts of climate change and ocean
			 acidification and to identify opportunities to mitigate those impacts.
							(b)Development and
			 RevisionIn developing and revising the Strategy, the Panel
			 shall—
								(1)base the strategy
			 on the best available science;
								(2)develop the
			 strategy in close cooperation with States and Indian tribes;
								(3)coordinate with
			 other Federal agencies as appropriate;
								(4)consult with local
			 governments, conservation organizations, scientists, and other interested
			 stakeholders;
								(5)provide public
			 notice and opportunity for comment; and
								(6)review and revise
			 the Strategy every 5 years to incorporate new information regarding the impacts
			 of climate change and ocean acidification on natural resources and advances in
			 the development of strategies for becoming more resilient and adapting to those
			 impacts.
								(c)ContentsThe
			 National Resources Adaptation Strategy shall include—
								(1)an assessment of the vulnerability of
			 natural resources to climate change and ocean acidification, including the
			 short-term, medium-term, long-term, cumulative, and synergistic impacts;
								(2)a
			 description of current research, observation, and monitoring activities at the
			 Federal, State, tribal, and local level related to the impacts of climate
			 change and ocean acidification on natural resources, as well as identification
			 of research and data needs and priorities;
								(3)identification of
			 natural resources that are likely to have the greatest need for protection,
			 restoration, and conservation because of the adverse effects of climate change
			 and ocean acidification;
								(4)specific protocols
			 for integrating climate change and ocean acidification adaptation strategies
			 and activities into the conservation and management of natural resources by
			 Federal departments and agencies to ensure consistency across agency
			 jurisdictions and resources;
								(5)specific actions
			 that Federal departments and agencies shall take to protect, conserve, and
			 restore natural resources to become more resilient, adapt to, and withstand the
			 impacts of climate change and ocean acidification, including a timeline to
			 implement those actions;
								(6)specific
			 mechanisms for ensuring communication and coordination among Federal
			 departments and agencies, and between Federal departments and agencies and
			 State natural resource agencies, United States territories, Indian tribes,
			 private landowners, conservation organizations, and other nations that share
			 jurisdiction over natural resources with the United States;
								(7)specific actions
			 to develop and implement consistent natural resources inventory and monitoring
			 protocols through interagency coordination and collaboration; and
								(8)a
			 process for guiding the development of detailed agency- and department-specific
			 adaptation plans required under section 478 to address the impacts of climate
			 change and ocean acidification on the natural resources in the jurisdiction of
			 each agency.
								(d)ImplementationConsistent
			 with its authorities under other laws and with Federal trust responsibilities
			 with respect to Indian lands, each Federal department or agency with
			 representation on the National Resources Climate Change Adaptation Panel shall
			 consider the impacts of climate change and ocean acidification and integrate
			 the elements of the strategy into agency plans, environmental reviews,
			 programs, and activities related to the conservation, restoration, and
			 management of natural resources.
							477.Natural
			 resources adaptation science and information
							(a)CoordinationNot
			 later than 90 days after the date of the enactment of this subpart, the
			 Secretary of Commerce, acting through the Administrator of the National Oceanic
			 and Atmospheric Administration, and the Secretary of the Interior, acting
			 through the Director of the United States Geological Survey, shall establish a
			 coordinated process for developing and providing science and information needed
			 to assess and address the impacts of climate change and ocean acidification on
			 natural resources. The process shall be led by the National Climate Change and
			 Wildlife Science Center established within the United States Geological Survey
			 under subsection (d) and the National Climate Service of the National Oceanic
			 and Atmospheric Administration.
							(b)FunctionsThe
			 Secretaries shall ensure that such process avoids duplication and that the
			 National Oceanic and Atmospheric Administration and the United States
			 Geological Survey shall—
								(1)provide technical
			 assistance to Federal departments and agencies, State and local governments,
			 Indian tribes, and interested private landowners in their efforts to assess and
			 address the impacts of climate change and ocean acidification on natural
			 resources;
								(2)conduct and sponsor research and provide
			 Federal departments and agencies, State and local governments, Indian tribes,
			 and interested private landowners with research products, decision and
			 monitoring tools and information, to develop strategies for assisting natural
			 resources to become more resilient, adapt to, and withstand the impacts of
			 climate change and ocean acidification; and
								(3)assist Federal
			 departments and agencies in the development of the adaptation plans required
			 under section 478.
								(c)SurveyNot
			 later than 1 year after the date of enactment of this subpart and every 5 years
			 thereafter, the Secretary of Commerce and the Secretary of the Interior shall
			 undertake a climate change and ocean acidification impact survey that—
								(1)identifies natural
			 resources considered likely to be adversely affected by climate change and
			 ocean acidification;
								(2)includes baseline
			 monitoring and ongoing trend analysis;
								(3)uses a stakeholder
			 process to identify and prioritize needed monitoring and research that is of
			 greatest relevance to the ongoing needs of natural resource managers to address
			 the impacts of climate change and ocean acidification; and
								(4)identifies
			 decision tools necessary to develop strategies for assisting natural resources
			 to become more resilient and adapt to and withstand the impacts of climate
			 change and ocean acidification.
								(d)National Climate
			 Change and Wildlife Science Center
								(1)EstablishmentThe Secretary of the Interior shall
			 establish the National Climate Change and Wildlife Science Center within the
			 United States Geological Survey.
								(2)FunctionsThe
			 Center shall, in collaboration with Federal and State natural resources
			 agencies and departments, Indian tribes, universities, and other partner
			 organizations—
									(A)assess and
			 synthesize current physical and biological knowledge and prioritize scientific
			 gaps in such knowledge in order to forecast the ecological impacts of climate
			 change on fish and wildlife at the ecosystem, habitat, community, population,
			 and species levels;
									(B)develop and
			 improve tools to identify, evaluate, and, where appropriate, link scientific
			 approaches and models for forecasting the impacts of climate change and
			 adaptation on fish, wildlife, plants, and their habitats, including monitoring,
			 predictive models, vulnerability analyses, risk assessments, and decision
			 support systems to help managers make informed decisions;
									(C)develop and
			 evaluate tools to adaptively manage and monitor the effects of climate change
			 on fish and wildlife at national, regional, and local scales; and
									(D)develop capacities
			 for sharing standardized data and the synthesis of such data.
									(e)Science Advisory
			 Board
								(1)EstablishmentNot
			 later than 180 days after the date of enactment of this subpart, the Secretary
			 of Commerce and the Secretary of the Interior shall establish and appoint the
			 members of a Science Advisory Board, to be comprised of not fewer than 10 and
			 not more than 20 members—
									(A)who have expertise
			 in fish, wildlife, plant, aquatic, and coastal and marine biology, ecology,
			 climate change, ocean acidification, and other relevant scientific disciplines;
									(B)who represent a
			 balanced membership among Federal, State, Indian tribes, and local
			 representatives, universities, and conservation organizations; and
									(C)at least
			 ½ of whom are recommended by the President of the National
			 Academy of Sciences.
									(2)DutiesThe
			 Science Advisory Board shall—
									(A)advise the
			 Secretaries on the state-of-the-science regarding the impacts of climate change
			 and ocean acidification on natural resources and scientific strategies and
			 mechanisms for protecting, restoring, and conserving natural resources to
			 enable them to become more resilient, adapt to, and withstand the impacts of
			 climate change and ocean acidification; and
									(B)identify and
			 recommend priorities for ongoing research needs on such issues.
									(3)CollaborationThe
			 Science Advisory Board shall collaborate with other climate change and
			 ecosystem research entities in other Federal agencies and departments.
								(4)Availability to
			 the PublicThe advice and recommendations of the Science Advisory
			 Board shall be made available to the public.
								478.Federal natural
			 resource agency adaptation plans
							(a)DevelopmentNot later than 1 year after the date of the
			 development of a Natural Resources Climate Change Adaptation Strategy under
			 section 476, each department or agency that has a representative on the Natural
			 Resources Climate Change Adaptation Panel established under section 475
			 shall—
								(1)complete an
			 adaptation plan for that department or agency, respectively, implementing the
			 Natural Resources Climate Change Adaptation Strategy under section 476 and
			 consistent with the Natural Resources Climate Change Adaptation Policy under
			 section 472, detailing the department’s or agency’s current and projected
			 efforts to address the potential impacts of climate change and ocean
			 acidification on natural resources within the department’s or agency’s
			 jurisdiction and necessary additional actions, including a timeline for
			 implementation of those actions;
								(2)provide
			 opportunities for review and comment on that adaptation plan by the public,
			 including in the case of a plan by the Bureau of Indian Affairs, review by
			 Indian tribes; and
								(3)submit such plan
			 to the President for approval.
								(b)Review by
			 President and Submission to Congress
								(1)Review by
			 PresidentThe President
			 shall—
									(A)approve an
			 adaptation plan submitted under subsection (a)(3) if the plan meets the
			 requirements of subsection (c) and is consistent with the strategy developed
			 under section 476;
									(B)decide whether to
			 approve the plan within 60 days after submission; and
									(C)if the President
			 disapproves a plan, direct the department or agency to submit a revised plan to
			 the President under subsection (a)(3) within 60 days after such
			 disapproval.
									(2)Submission to
			 CongressNot later than 30 days after the date of approval of
			 such adaptation plan by the President, the department or agency shall submit
			 the approved plan to the Committee on Natural Resources of the House of
			 Representatives, the Committee on Energy and Natural Resources of the Senate,
			 and the committees of the House of Representatives and the Senate with
			 principal jurisdiction over the department or agency.
								(c)RequirementsEach
			 adaptation plan shall—
								(1)establish programs
			 for assessing the current and future impacts of climate change and ocean
			 acidification on natural resources within the department’s or agency’s,
			 respectively, jurisdiction, including cumulative and synergistic effects, and
			 for identifying and monitoring those natural resources that are likely to be
			 adversely affected and that have need for conservation;
								(2)identify and
			 prioritize the department’s or agency’s strategies and specific conservation
			 actions to address the current and future impacts of climate change and ocean
			 acidification on natural resources within the scope of the department’s or
			 agency’s jurisdiction and to develop and implement strategies to protect,
			 restore, and conserve such resources to become more resilient, adapt to, and
			 better withstand those impacts, including—
									(A)the protection,
			 restoration, and conservation of terrestrial, marine, estuarine, and freshwater
			 habitats and ecosystems;
									(B)the establishment
			 of terrestrial, marine, estuarine, and freshwater habitat linkages and
			 corridors;
									(C)the restoration
			 and conservation of ecological processes;
									(D)the protection of
			 a broad diversity of native species of fish, wildlife, and plant populations
			 across their range; and
									(E)the protection of
			 fish, wildlife, and plant health, recognizing that climate can alter the
			 distribution and ecology of parasites, pathogens, and vectors;
									(3)describe how the
			 department or agency will integrate such strategies and conservation activities
			 into plans, programs, activities, and actions of the department or agency,
			 related to the conservation and management of natural resources and establish
			 new plans, programs, activities, and actions as necessary;
								(4)establish methods
			 for assessing the effectiveness of strategies and conservation actions taken to
			 protect, restore, and conserve natural resources to enable them to become more
			 resilient, adapt to, and withstand the impacts of climate change and ocean
			 acidification, and for updating those strategies and actions to respond to new
			 information and changing conditions;
								(5)include a description of current and
			 proposed mechanisms to enhance cooperation and coordination of natural
			 resources adaptation efforts with other Federal agencies, State and local
			 governments, Indian tribes, and nongovernmental stakeholders;
								(6)include specific
			 written guidance to resource managers to—
									(A)explain how
			 managers are expected to address the effects of climate change and ocean
			 acidification;
									(B)identify how
			 managers are to obtain any site-specific information that may be necessary;
			 and
									(C)reflect best
			 practices shared among relevant agencies, while also recognizing the unique
			 missions, objectives, and responsibilities of each agency; and
									(7)identify and
			 assess data and information gaps necessary to develop natural resources
			 adaptation plans and strategies.
								(d)Implementation
								(1)In
			 generalUpon approval by the
			 President, each department or agency that serves on the Natural Resources
			 Climate Change Adaptation Panel shall implement its adaptation plan through
			 existing and new plans, policies, programs, activities, and actions to the
			 extent not inconsistent with existing authority.
								(2)Consideration of
			 impacts
									(A)In
			 generalTo the maximum extent
			 practicable and consistent with applicable law, every natural resource
			 management decision made by the department or agency shall consider the impacts
			 of climate change and ocean acidification on those natural resources.
									(B)GuidanceThe
			 Council on Environmental Quality shall issue guidance for Federal departments
			 and agencies for considering those impacts.
									(e)Revision and
			 reviewNot less than every 5 years, each adaptation plan under
			 this section shall be reviewed and revised to incorporate the best available
			 science and other information regarding the impacts of climate change and ocean
			 acidification on natural resources.
							479.State natural
			 resources adaptation plans
							(a)RequirementIn order to be eligible for funds under
			 section 480, not later than 1 year after the development of a Natural Resources
			 Climate Change Adaptation Strategy required under section 476 each State shall
			 prepare a State natural resources adaptation plan detailing the State’s current
			 and projected efforts to address the potential impacts of climate change and
			 ocean acidification on natural resources and coastal areas within the State’s
			 jurisdiction.
							(b)Review or
			 approval
								(1)In
			 generalEach State adaptation
			 plan shall be reviewed and approved or disapproved by the Secretary of the
			 Interior and, as applicable, the Secretary of Commerce. Such approval shall be
			 granted if the plan meets the requirements of subsection (c) and is consistent
			 with the Natural Resources Climate Change Adaptation Strategy required under
			 section 476.
								(2)Approval or
			 disapprovalWithin 180 days after transmittal of such a plan, or
			 a revision to such a plan, the Secretary of the Interior and, as applicable,
			 the Secretary of Commerce shall approve or disapprove the plan by written
			 notice.
								(3)ResubmittalWithin
			 90 days after transmittal of a resubmitted adaptation plan as a result of
			 disapproval under paragraph (3), the Secretary of the Interior and, as
			 applicable, the Secretary of Commerce, shall approve or disapprove the plan by
			 written notice.
								(c)ContentsA
			 State natural resources adaptation plan shall—
								(1)include a strategy
			 for addressing the impacts of climate change and ocean acidification on
			 terrestrial, marine, estuarine, and freshwater fish, wildlife, plants,
			 habitats, ecosystems, wildlife health, and ecological processes, that—
									(A)describes the
			 impacts of climate change and ocean acidification on the diversity and health
			 of the fish, wildlife and plant populations, habitats, ecosystems, and
			 associated ecological processes;
									(B)establishes
			 programs for monitoring the impacts of climate change and ocean acidification
			 on fish, wildlife, and plant populations, habitats, ecosystems, and associated
			 ecological processes;
									(C)describes and
			 prioritizes proposed conservation actions to assist fish, wildlife, plant
			 populations, habitats, ecosystems, and associated ecological processes in
			 becoming more resilient, adapting to, and better withstanding those
			 impacts;
									(D)includes
			 strategies, specific conservation actions, and a time frame for implementing
			 conservation actions for fish, wildlife, and plant populations, habitats,
			 ecosystems, and associated ecological processes;
									(E)establishes
			 methods for assessing the effectiveness of strategies and conservation actions
			 taken to assist fish, wildlife, and plant populations, habitats, ecosystems,
			 and associated ecological processes in becoming more resilient, adapt to, and
			 better withstand the impacts of climate changes and ocean acidification and for
			 updating those strategies and actions to respond appropriately to new
			 information or changing conditions;
									(F)is incorporated
			 into a revision of the State wildlife action plan (also known as the State
			 comprehensive wildlife strategy)—
										(i)that
			 has been submitted to the United States Fish and Wildlife Service; and
										(ii)that has been
			 approved by the Service or on which a decision on approval is pending;
			 and
										(G)is
			 developed—
										(i)with
			 the participation of the State fish and wildlife agency, the State coastal
			 agency, the State agency responsible for administration of Land and Water
			 Conservation Fund grants, the State Forest Legacy program coordinator, and
			 other State agencies considered appropriate by the Governor of such State;
			 and
										(ii)in
			 coordination with the Secretary of the Interior, and where applicable, the
			 Secretary of Commerce and other States that share jurisdiction over natural
			 resources with the State; and
										(2)include, in the
			 case of a coastal State, a strategy for addressing the impacts of climate
			 change and ocean acidification on the coastal zone that—
									(A)identifies natural
			 resources that are likely to be impacted by climate change and ocean
			 acidification and describes those impacts;
									(B)identifies and
			 prioritizes continuing research and data collection needed to address those
			 impacts including—
										(i)acquisition of
			 high resolution coastal elevation and nearshore bathymetry data;
										(ii)historic
			 shoreline position maps, erosion rates, and inventories of shoreline features
			 and structures;
										(iii)measures and
			 models of relative rates of sea level rise or lake level changes, including
			 effects on flooding, storm surge, inundation, and coastal geological
			 processes;
										(iv)habitat loss,
			 including projected losses of coastal wetlands and potentials for inland
			 migration of natural shoreline habitats;
										(v)ocean and coastal
			 species and ecosystem migrations, and changes in species population
			 dynamics;
										(vi)changes in storm
			 frequency, intensity, or rainfall patterns;
										(vii)saltwater
			 intrusion into coastal rivers and aquifers;
										(viii)changes in
			 chemical or physical characteristics of marine and estuarine systems;
										(ix)increased harmful
			 algal blooms; and
										(x)spread of invasive
			 species;
										(C)identifies and
			 prioritizes adaptation strategies to protect, restore, and conserve natural
			 resources to enable them to become more resilient, adapt to, and withstand the
			 impacts of climate change and ocean acidification, including—
										(i)protection,
			 maintenance, and restoration of ecologically important coastal lands, coastal
			 and ocean ecosystems, and species biodiversity and the establishment of habitat
			 buffer zones, migration corridors, and climate refugia; and
										(ii)improved
			 planning, siting policies, and hazard mitigation strategies;
										(D)establishes
			 programs for the long-term monitoring of the impacts of climate change and
			 ocean acidification on the ocean and coastal zone and to assess and adjust,
			 when necessary, such adaptive management strategies;
									(E)establishes
			 performance measures for assessing the effectiveness of adaptation strategies
			 intended to improve resilience and the ability of natural resources in the
			 coastal zone to adapt to and withstand the impacts of climate change and ocean
			 acidification and of adaptation strategies intended to minimize those impacts
			 on the coastal zone and to update those strategies to respond to new
			 information or changing conditions; and
									(F)is developed with
			 the participation of the State coastal agency and other appropriate State
			 agencies and in coordination with the Secretary of Commerce and other
			 appropriate Federal agencies.
									(d)Public
			 inputStates shall provide for solicitation and consideration of
			 public and independent scientific input in the development of their
			 plans.
							(e)Coordination
			 with other plansThe State plan shall take into consideration
			 research and information contained in, and coordinate with and integrate the
			 goals and measures identified in, as appropriate, other natural resources
			 conservation strategies, including—
								(1)the national fish
			 habitat action plan;
								(2)plans under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
								(3)the Federal,
			 State, and local partnership known as Partners in Flight;
								(4)federally approved
			 coastal zone management plans under the Coastal Zone Management Act of 1972
			 (16 U.S.C. 1451 et
			 seq.);
								(5)federally approved
			 regional fishery management plants and habitat conservation activities under
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
								(6)the national coral
			 reef action plan;
								(7)recovery plans for
			 threatened species and endangered species under section 4(f) of the Endangered
			 Species Act of 1973 (16 U.S.C. 1533(f));
								(8)habitat
			 conservation plans under section 10 of that Act (16 U.S.C. 1539);
								(9)other Federal,
			 State, and tribal plans for imperiled species;
								(10)State or tribal
			 hazard mitigation plans;
								(11)State or tribal
			 water management plans; and
								(12)other State-based
			 strategies that comprehensively implement adaptation activities to remediate
			 the effects of climate change and ocean acidification on terrestrial, marine,
			 and freshwater fish, wildlife, plants, and other natural resources.
								(f)UpdatingEach
			 State plan shall be updated not less than every 5 years.
							(g)Funding
								(1)In
			 generalFunds allocated to States under section 480 shall be used
			 only for activities that are consistent with a State natural resources
			 adaptation plan that has been approved by the Secretaries of Interior and
			 Commerce.
								(2)Funding prior to
			 the approval of a State planUntil the earlier of the date that
			 is 3 years after the date of the enactment of this subpart or the date on which
			 a State receives approval for the State strategy, a State shall be eligible to
			 receive funding under section 480 for adaptation activities that are—
									(A)consistent with
			 the comprehensive wildlife strategy of the State and, where appropriate, other
			 natural resources conservation strategies; and
									(B)in accordance with
			 a workplan developed in coordination with—
										(i)the
			 Secretary of the Interior; and
										(ii)the Secretary of Commerce, for any coastal
			 State subject to the condition that coordination with the Secretary of Commerce
			 shall be required only for those portions of the strategy relating to
			 activities affecting the coastal zone.
										(3)Pending
			 approvalDuring the period for which approval by the applicable
			 Secretary of a State plan is pending, the State may continue receiving funds
			 under section 480 pursuant to the workplan described in paragraph
			 (2)(B).
								480.Natural
			 Resources Climate Change Adaptation Fund
							(a)Allocations to
			 States100 percent of the
			 emission allowances made available for each year to carry out this subpart
			 shall be provided to States to carry out natural resources adaptation
			 activities in accordance with State natural resources adaptation plans approved
			 under section 479. Specifically—
								(1)84.4 percent shall be available to State
			 wildlife agencies in accordance with the apportionment formula established
			 under the second subsection (c) of section 4 of the Pittman-Robertson Wildlife
			 Restoration Act (16
			 U.S.C. 669c), as added by section 902(e) of H.R. 5548 as
			 introduced in the 106th Congress and enacted into law by section 1(a)(2) of
			 Public Law
			 106–553 (114 Stat. 2762A–119); and
								(2)15.6 percent shall
			 be available to State coastal agencies pursuant to the formula established by
			 the Secretary of Commerce under section 306(c) of the Coastal Management Act of
			 1972 (16 U.S.C.
			 1455(c)).
								(b)Establishment of
			 Fund
								(1)EstablishmentSubject to subtitle F of title IV, there is
			 hereby established in the Treasury a separate account that shall be known as
			 the Natural Resources Climate Change Adaptation Fund.
								(2)Authorization of
			 AppropriationsSubject to
			 subtitle F of title IV, there are authorized to be appropriated for subsection
			 (c) such sums as are deposited in the Natural Resources Climate Change Fund,
			 and the amounts appropriated for subsection (c) shall be no less than the total
			 estimated annual deposits in the Natural Resources Climate Change Adaptation
			 Fund.
								(c)Allocations to
			 Federal agencies
								(1)Department of
			 the InteriorOf the amounts made available for each fiscal year
			 to carry out this subpart—
									(A)27.6 percent shall
			 be allocated to the Secretary of the Interior for use in funding—
										(i)natural resources
			 adaptation activities carried out—
											(I)under endangered
			 species, migratory species, and other fish and wildlife programs administered
			 by the National Park Service, the United States Fish and Wildlife Service, the
			 Bureau of Indian Affairs, and the Bureau of Land Management;
											(II)on wildlife
			 refuges, National Park Service land, and other public land under the
			 jurisdiction of the United States Fish and Wildlife Service, the Bureau of Land
			 Management, the Bureau of Indian Affairs, or the National Park Service;
			 or
											(III)within Federal
			 water managed by the Bureau of Reclamation and the National Park Service;
			 and
											(ii)for the implementation of the National Fish
			 and Wildlife Habitat and Corridors Identification Program pursuant to section
			 481;
										(B)8.1 percent shall
			 be allocated to the Secretary of the Interior for natural resources adaptation
			 activities carried out under cooperative grant programs, including—
										(i)the
			 cooperative endangered species conservation fund authorized under section 6 of
			 the Endangered Species Act of 1973 (16 U.S.C. 1535);
										(ii)programs under
			 the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
										(iii)the Neotropical
			 Migratory Bird Conservation Fund established by section 478(a) of the
			 Neotropical Migratory Bird Conservation Act (16 U.S.C. 6108(a));
										(iv)the
			 Coastal Program of the United States Fish and Wildlife Service;
										(v)the
			 National Fish Habitat Action Plan;
										(vi)the
			 Partners for Fish and Wildlife Program;
										(vii)the Landowner
			 Incentive Program;
										(viii)the Wildlife
			 Without Borders Program of the United States Fish and Wildlife Service;
			 and
										(ix)the
			 Migratory Species Program and Park Flight Migratory Bird Program of the
			 National Park Service; and
										(C)4.9 percent shall be allocated to the
			 Secretary of the Interior to provide financial assistance to Indian tribes to
			 carry out natural resources adaptation activities through the Tribal Wildlife
			 Grants Program of the United States Fish and Wildlife Service and in accordance
			 with the Indian Self-Determination and Educational Assistance Act
			 (25 U.S.C.
			 450(f)).
									(2)Land and Water
			 Conservation Fund
									(A)Deposits
										(i)In
			 generalOf the amounts made available for each fiscal year to
			 carry out this subpart, 19.5 percent shall be deposited into the Land and Water
			 Conservation Fund established under section 2 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–5).
										(ii)Use of
			 deposits(I)Deposits into the Land
			 and Water Conservation Fund under this paragraph shall be supplemental to
			 authorizations provided under section 3 of the Land and Water Conservation Fund
			 Act of 1965 (16
			 U.S.C. 460l–6), which shall remain available for nonadaptation
			 needs.
											(II)There are authorized to be appropriated
			 for activities in this subpart such sums as are deposited in the Land and Water
			 Conservation Fund pursuant to section 480(c)(3)(A)(ii), and the amounts
			 appropriated for this paragraph shall be no less than the total estimated
			 annual deposits in the Land and Water Conservation Fund.
											(B)AllocationsOf
			 the amounts deposited under this paragraph into the Land and Water Conservation
			 Fund—
										(i)1/6
			 shall be allocated to the Secretary of the Interior and made available on a
			 competitive basis to carry out natural resources adaptation activities through
			 the acquisition of land and interests in land under section 6 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8)—
											(I)to States in
			 accordance with their natural resources adaptation plans, and to Indian
			 tribes;
											(II)notwithstanding
			 section 5 of that Act (16 U.S.C. 460l–7); and
											(III)in addition to
			 any funds provided pursuant to annual appropriations Acts, the Energy Policy
			 Act of 2005 (42
			 U.S.C. 15801 et seq.), or any other authorization for
			 nonadaptation needs;
											(ii)1/3
			 shall be allocated to the Secretary of the Interior to carry out natural
			 resources adaptation activities through the acquisition of lands and interests
			 in land under section 7 of the Land and Water Conservation Fund Act of 1965
			 (16 U.S.C.
			 460l–9);
										(iii)1/6
			 shall be allocated to the Secretary of Agriculture and made available to the
			 States and Indian tribes to carry out natural resources adaptation activities
			 through the acquisition of land and interests in land under section 7 of the
			 Forest Legacy Program under the Cooperative Forestry Assistance Act of 1978
			 (16 U.S.C.
			 2103c); and
										(iv)1/3
			 shall be allocated to the Secretary of Agriculture to carry out natural
			 resources adaptation activities through the acquisition of land and interests
			 in land under section 7 of the Land and Water Conservation Fund Act of 1965
			 (16 U.S.C.
			 460l–9).
										(C)Expenditure of
			 fundsIn allocating funds under subparagraph (B), the Secretary
			 of the Interior and the Secretary of Agriculture shall take into consideration
			 factors including—
										(i)the
			 availability of non-Federal contributions from State, local, or private
			 sources;
										(ii)opportunities to
			 protect fish and wildlife corridors or otherwise to link or consolidate
			 fragmented habitats;
										(iii)opportunities to
			 reduce the risk of catastrophic wildfires, drought, extreme flooding, or other
			 climate-related events that are harmful to fish and wildlife and people;
			 and
										(iv)the
			 potential for conservation of species or habitat types at serious risk due to
			 climate change, ocean acidification, and other stressors.
										(3)Forest
			 ServiceOf the amounts made
			 available for each fiscal year to carry out this subpart, 8.1 percent shall be
			 allocated to the Secretary of Agriculture for use in funding natural resources
			 adaptation activities carried out on national forests and national grasslands
			 under the jurisdiction of the Forest Service and for natural resource
			 adaptation activities on State and private forest lands carried out under the
			 Cooperative Forestry Assistance Act of 1978.
								(4)Department of
			 CommerceOf the amounts made available for each fiscal year to
			 carry out this subpart, 11.5 percent shall be allocated to the Secretary of
			 Commerce for use in funding natural resources adaptation activities to protect,
			 maintain, and restore coastal, estuarine, and marine resources, habitats, and
			 ecosystems, including such activities carried out under—
									(A)the coastal and
			 estuarine land conservation program;
									(B)the
			 community-based restoration program;
									(C)the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.), that are
			 specifically designed to strengthen the ability of coastal, estuarine, and
			 marine resources, habitats, and ecosystems to adapt to and withstand the
			 impacts of climate change and ocean acidification;
									(D)the Open Rivers
			 Initiative;
									(E)the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
									(F)the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.);
									(G)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
									(H)the Marine
			 Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et
			 seq.);
									(I)the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.); and
									(J)the Estuary
			 Restoration Act of 2000 (33 U.S.C. 2901 et seq.).
									(5)Environmental
			 Protection AgencyOf the
			 amounts made available each fiscal year to carry out this section, 12.2 percent
			 shall be allocated to the Administrator for use in natural resources adaptation
			 activities restoring and protecting—
									(A)large-scale
			 freshwater aquatic ecosystems, such as the Everglades, the Great Lakes,
			 Flathead Lake, the Missouri River, the Mississippi River, the Colorado River,
			 the Sacramento-San Joaquin Rivers, the Ohio River, the Columbia-Snake River
			 System, the Apalachicola, Chattahoochee, and Flint River System, the
			 Connecticut River, and the Yellowstone River;
									(B)large-scale
			 estuarine ecosystems, such as Chesapeake Bay, Long Island Sound, Puget Sound,
			 the Mississippi River Delta, the San Francisco Bay Delta, Narragansett Bay, and
			 Albemarle-Pamlico Sound; and
									(C)freshwater and
			 estuarine ecosystems, watersheds, and basins identified as priorities by the
			 Administrator, working in cooperation with other Federal agencies, States,
			 Indian tribes, local governments, scientists, and other conservation
			 partners.
									(6)Corps of
			 EngineersOf the amounts made available each fiscal year to carry
			 out this section, 8.1 percent shall be available to the Secretary of the Army
			 for use by the Corps of Engineers to carry out natural resources adaptation
			 activities restoring—
									(A)large-scale
			 freshwater aquatic ecosystems, such as the ecosystems described in paragraph
			 (5)(A);
									(B)large-scale
			 estuarine ecosystems, such as the ecosystems described in paragraph
			 (5)(B);
									(C)freshwater and
			 estuarine ecosystems, watersheds, and basins identified as priorities by the
			 Corps of Engineers, working in cooperation with other Federal agencies, States,
			 Indian tribes, local governments, scientists, and other conservation partners;
			 and
									(D)habitats and
			 ecosystems through the implementation of estuary habitat restoration projects
			 authorized by the Estuary Restoration Act of 2000 (33 U.S.C. 2901 et
			 seq.), project modifications for improvement of the
			 environment, aquatic restoration and protection projects authorized by section
			 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330),
			 and other appropriate programs and activities.
									(d)Use of funds by
			 Federal departments and agenciesFunds allocated to Federal departments and
			 agencies under this section shall only be used for natural resources adaptation
			 activities that are consistent with an adaptation plan developed and approved
			 by the President under section 478.
							(e)State Cost
			 SharingNotwithstanding any
			 other provision of law, a State that receives a grant with amounts allocated
			 under this section shall use funds from non-Federal sources to pay at least 10
			 percent of the costs of each activity carried out using amounts provided under
			 the grant.
							481.National
			 Wildlife Habitat and Corridors Information Program
							(a)EstablishmentWithin
			 6 months of the date of enactment of this subpart, the Secretary of the
			 Interior, in cooperation with the States and Indian tribes, shall establish a
			 National Fish and Wildlife Habitat and Corridors Information Program in
			 accordance with the requirements of this section.
							(b)PurposeThe purpose of this program is to—
								(1)support States and
			 Indian tribes in the development of a geographic information system database of
			 fish and wildlife habitat and corridors that would inform planning and
			 development decisions within each State and Indian tribe, enable each State and
			 Indian tribe to model climate impacts and adaptation, and provide
			 geographically specific enhancements of State and tribal wildlife action
			 plans;
								(2)ensure the
			 collaborative development, with the States and Indian tribes, of a
			 comprehensive, national geographic information system database of maps, models,
			 data, surveys, informational products, and other geospatial information
			 regarding fish and wildlife habitat and corridors, that—
									(A)is based on
			 consistent protocols for sampling and mapping across landscapes that take into
			 account regional differences; and
									(B)that
			 utilizes—
										(i)existing and
			 planned State- and tribal-based geographic information system databases;
			 and
										(ii)existing
			 databases, analytical tools, metadata activities, and other information
			 products available through the National Biological Information Infrastructure
			 maintained by the Secretary and nongovernmental organizations; and
										(3)facilitate the use
			 of such databases by Federal, State, local, and tribal decisionmakers to
			 incorporate qualitative information on fish and wildlife habitat and corridors
			 at the earliest possible stage to—
									(A)prioritize and
			 target natural resources adaptation strategies and activities;
									(B)avoid, minimize,
			 and mitigate the impacts on fish and wildlife habitat and corridors in siting
			 energy development, water, transmission, transportation, and other land use
			 projects;
									(C)assess the impacts of existing development
			 on habitats and corridors; and
									(D)develop management
			 strategies to enhance the ability of fish, wildlife, and plant species to
			 migrate or respond to shifting habitats within existing habitats and
			 corridors.
									(c)Habitat and
			 Corridors Information System
								(1)In
			 generalThe Secretary, in cooperation with the States and Indian
			 tribes, shall develop a Habitat and Corridors Information System.
								(2)ContentsThe
			 System shall—
									(A)include maps,
			 data, and descriptions of fish and wildlife habitat and corridors, that—
										(i)have
			 been developed by Federal agencies, State wildlife agencies and natural
			 heritage programs, Indian tribes, local governments, nongovernmental
			 organizations, and industry;
										(ii)meet accepted
			 Geospatial Interoperability Framework data and metadata protocols and
			 standards;
										(B)include maps and
			 descriptions of projected shifts in habitats and corridors of fish and wildlife
			 species in response to climate change;
									(C)assure data
			 quality and make the data, models, and analyses included in the System
			 available at scales useful to decisionmakers—
										(i)to
			 prioritize and target natural resources adaptation strategies and
			 activities;
										(ii)to
			 assess the impacts of proposed energy development, water, transmission,
			 transportation, and other land use projects and avoid, minimize, and mitigate
			 those impacts on habitats and corridors;
										(iii)to assess the impacts of existing
			 development on habitats and corridors; and
										(iv)to
			 develop management strategies to enhance the ability of fish, wildlife, and
			 plant species to migrate or respond to shifting habitats within existing
			 habitats and corridors;
										(D)establish a
			 process for updating maps and other information as landscapes, habitats,
			 corridors, and wildlife populations change or as other information becomes
			 available;
									(E)encourage the
			 development of collaborative plans by Federal and State agencies and Indian
			 tribes to monitor and evaluate the efficacy of the System to meet the needs of
			 decisionmakers;
									(F)identify gaps in
			 habitat and corridor information, mapping, and research that should be
			 addressed to fully understand and assess current data and metadata, and to
			 prioritize research and future data collection activities for use in updating
			 the System and provide support for those activities;
									(G)include mechanisms
			 to support collaborative research, mapping, and planning of habitats and
			 corridors by Federal and State agencies, Indian tribes, and other interested
			 stakeholders;
									(H)incorporate
			 biological and geospatial data on species and corridors found in energy
			 development and transmission plans, including renewable energy initiatives,
			 transportation, and other land use plans;
									(I)be based on the
			 best scientific information available; and
									(J)identify, prioritize, and describe key
			 parcels of non-Federal land located within the boundaries of units of the
			 National Park System, National Wildlife Refuge System, National Forest System,
			 or National Grassland System that are critical to maintenance of wildlife
			 habitat and migration corridors.
									(d)Financial and
			 other supportThe Secretary may provide support to the States and
			 Indian tribes, including financial and technical assistance, for activities
			 that support the development and implementation of the System.
							(e)CoordinationThe Secretary, in cooperation with the
			 States and Indian tribes, shall make recommendations on how the information
			 developed in the System may be incorporated into existing relevant State and
			 Federal plans affecting fish and wildlife, including land management plans, the
			 State Comprehensive Wildlife Conservation Strategies, and appropriate tribal
			 conservation plans, to ensure that they—
								(1)prevent
			 unnecessary habitat fragmentation and disruption of corridors;
								(2)promote the
			 landscape connectivity necessary to allow wildlife to move as necessary to meet
			 biological needs, adjust to shifts in habitat, and adapt to climate change;
			 and
								(3)minimize the
			 impacts of energy, development, water, transportation, and transmission
			 projects and other activities expected to impact habitat and corridors.
								(f)DefinitionsIn
			 this section:
								(1)Geospatial
			 interoperability frameworkThe term Geospatial
			 Interoperability Framework means the strategy utilized by the National
			 Biological Information Infrastructure that is based upon accepted standards,
			 specifications, and protocols adopted through the International Standards
			 Organization, the Open Geospatial Consortium, and the Federal Geographic Data
			 Committee, to manage, archive, integrate, analyze, and make accessible
			 geospatial and biological data and metadata.
								(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
								482.Additional
			 provisions regarding Indian tribes
							(a)Federal trust
			 responsibilityNothing in
			 this subpart is intended to amend, alter, or give priority over the Federal
			 trust responsibility to Indian tribes.
							(b)Exemption from
			 FOIAInformation received by
			 a Federal agency pursuant to this Act relating to the location, character, or
			 ownership of human remains of a person of Indian ancestry; or resources,
			 cultural items, uses, or activities identified by an Indian tribe as
			 traditional or cultural because of the long-established significance or
			 ceremonial nature to the Indian tribe; shall not be subject to disclosure under
			 section
			 552 of title 5, United States Code, if the head of the agency,
			 in consultation with the Secretary of the Interior and an affected Indian
			 tribe, determines that disclosure may—
								(1)cause a
			 significant invasion of privacy;
								(2)risk harm to the
			 human remains or resources, cultural items, uses, or activities; or
								(3)impede the use of
			 a traditional religious site by practitioners.
								(c)Application of
			 other lawThe Secretary of the Interior may apply the provisions
			 of Public Law
			 93–638 where appropriate in the implementation of this subpart.
							2International
			 Climate Change Adaptation Program
					491.Findings and
			 purposes
						(a)FindingsCongress
			 finds the following:
							(1)Global climate
			 change is a potentially significant national and global security threat
			 multiplier and is likely to exacerbate competition and conflict over
			 agricultural, vegetative, marine, and water resources and to result in
			 increased displacement of people, poverty, and hunger within developing
			 countries.
							(2)The strategic,
			 social, political, economic, cultural, and environmental consequences of global
			 climate change are likely to have disproportionate adverse impacts on
			 developing countries, which have less economic capacity to respond to such
			 impacts.
							(3)The countries most
			 vulnerable to climate change, due both to greater exposure to harmful impacts
			 and to lower capacity to adapt, are developing countries with very low
			 industrial greenhouse gas emissions that have contributed less to climate
			 change than more affluent countries.
							(4)To a much greater
			 degree than developed countries, developing countries rely on the natural and
			 environmental systems likely to be affected by climate change for sustenance,
			 livelihoods, and economic growth and stability.
							(5)Within developing
			 countries there may be varying climate change adaptation and resilience needs
			 among different communities and populations, including impoverished
			 communities, children, women, and indigenous peoples.
							(6)The consequences
			 of global climate change, including increases in poverty and destabilization of
			 economies and societies, are likely to pose long-term challenges to the
			 national security, foreign policy, and economic interests of the United
			 States.
							(7)It is in the
			 national security, foreign policy, and economic interests of the United States
			 to recognize, plan for, and mitigate the international strategic, social,
			 political, cultural, environmental, health, and economic effects of climate
			 change and to assist developing countries to increase their resilience to those
			 effects.
							(8)Under Article 4 of
			 the United Nations Framework Convention on Climate Change, developed country
			 parties, including the United States, committed to assist the developing
			 country parties that are particularly vulnerable to the adverse effects of
			 climate change in meeting costs of adaptation to those adverse
			 effects.
							(9)Under the Bali
			 Action Plan, developed country parties to the United Nations Framework
			 Convention on Climate Change, including the United States, committed to
			 enhanced action on the provision of financial resources and investment
			 to support action on mitigation and adaptation and technology
			 cooperation, including, inter alia, consideration of improved
			 access to adequate, predictable, and sustainable financial resources and
			 financial and technical support, and the provision of new and additional
			 resources, including official and concessional funding for developing country
			 parties.
							(b)PurposesThe
			 purposes of this part are—
							(1)to provide new and
			 additional assistance from the United States to the most vulnerable developing
			 countries, including the most vulnerable communities and populations therein,
			 in order to support the development and implementation of climate change
			 adaptation programs and activities that reduce the vulnerability and increase
			 the resilience of communities to climate change impacts, including impacts on
			 water availability, agricultural productivity, flood risk, coastal resources,
			 timing of seasons, biodiversity, economic livelihoods, health and diseases, and
			 human migration; and
							(2)to provide such
			 assistance in a manner that protects and promotes the national security,
			 foreign policy, environmental, and economic interests of the United States to
			 the extent such interests may be advanced by minimizing, averting, or
			 increasing resilience to climate change impacts.
							492.DefinitionsIn this part:
						(1)AllowanceThe term allowance means an
			 emission allowance established under section 721 of the Clean Air Act.
						(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
							(A)the Committees on Energy and Commerce,
			 Financial Services, and Foreign Affairs of the House of Representatives; and
							(B)the Committees on
			 Environment and Public Works and Foreign Relations of the Senate.
							(3)Developing
			 countryThe term developing country means a country
			 eligible to receive official development assistance according to the income
			 guidelines of the Development Assistance Committee of the Organization for
			 Economic Cooperation and Development.
						(4)Most vulnerable
			 developing countriesThe term most vulnerable developing
			 countries means, as determined by the Administrator of USAID, developing
			 countries that are at risk of substantial adverse impacts of climate change and
			 have limited capacity to respond to such impacts, considering the approaches
			 included in any international treaties and agreements.
						(5)Most vulnerable
			 communities and populationsThe term most vulnerable communities
			 and populations means communities and populations that are at risk of
			 substantial adverse impacts of climate change and have limited capacity to
			 respond to such impacts, including impoverished communities, children, women,
			 and indigenous peoples.
						(6)ProgramThe
			 term Program means the International Climate Change Adaptation
			 Program established under section 493.
						(7)USAIDThe
			 term USAID means the United States Agency for International
			 Development.
						(8)United Nations
			 Framework Convention on Climate ChangeThe term United
			 Nations Framework Convention on Climate Change or
			 Convention means the United Nations Framework Convention on
			 Climate Change done at New York on May 9, 1992, and entered into force on March
			 21, 1994.
						493.International
			 Climate Change Adaptation Program
						(a)EstablishmentThe Secretary of State, in consultation
			 with the Administrator of USAID, the Secretary of the Treasury, and the
			 Administrator of the Environmental Protection Agency, shall establish an
			 International Climate Change Adaptation Program in accordance with the
			 requirements of this part.
						(b)Allowance
			 accountAllowances allocated pursuant to section 782(n) of the
			 Clean Air Act shall be available for distribution to carry out the Program
			 established under subsection (a).
						(c)Supplement not
			 supplantAssistance provided
			 under this part shall be used to supplement, and not to supplant, any other
			 Federal, State, or local resources available to carry out activities of the
			 type carried out under the Program.
						494.Distribution of
			 allowances
						(a)In
			 generalThe Secretary of State, or such other Federal agency head
			 as the President may designate, after consultation with the Secretary of the
			 Treasury, the Administrator of USAID, and the Administrator of the
			 Environmental Protection Agency, shall direct the distribution of allowances to
			 carry out the Program—
							(1)in the form of
			 bilateral assistance pursuant to the requirements under section 495;
							(2)to multilateral
			 funds or international institutions pursuant to the Convention or an agreement
			 negotiated under the Convention; or
							(3)through a
			 combination of the mechanisms identified under paragraphs (1) and (2).
							(b)Limitation
							(1)Conditional
			 distribution to multilateral funds or international institutionsIn any fiscal year, the Secretary of State,
			 or such other Federal agency head as the President may designate, in
			 consultation with the Administrator of USAID, the Secretary of the Treasury,
			 and the Administrator of the Environmental Protection Agency, shall distribute
			 at least 40 percent and up to 60 percent of the allowances available to carry
			 out the Program to one or more multilateral funds or international institutions
			 that meet the requirements of paragraph (2), if any such fund or institution
			 exists, and shall annually certify in a report to the appropriate congressional
			 committees that any multilateral fund or international institution receiving
			 allowances under this section meets the requirements of paragraph (2) or that
			 no multilateral fund or international institution that meets the requirements
			 of paragraph (2) exists, as the case may be. The Secretary of State shall
			 notify the appropriate congressional committees not less than 15 days prior to
			 any transfer of allowances to a multilateral fund or international institution
			 pursuant to this section.
							(2)Multilateral
			 fund or international institution eligibilityA multilateral fund
			 or international institution is eligible to receive allowances available to
			 carry out the Program—
								(A)if—
									(i)such
			 fund or institution is established pursuant to—
										(I)the Convention;
			 or
										(II)an agreement
			 negotiated under the Convention; or
										(ii)the
			 allowances are directed to one or more multilateral development banks or
			 international development institutions, pursuant to an agreement negotiated
			 under such Convention; and
									(B)if such fund or institution—
									(i)specifies the
			 terms and conditions under which the United States is to provide allowances to
			 the fund or institution, and under which the fund or institution is to provide
			 assistance to recipient countries;
									(ii)ensures that
			 assistance from the United States to the fund or institution and the principal
			 and income of the fund or institution are disbursed only for purposes that are
			 consistent with those described in section 491(b)(1);
									(iii)requires a
			 regular meeting of a governing body of the fund or institution that includes
			 representation from countries among the most vulnerable developing countries
			 and provides public access;
									(iv)requires that
			 local communities and indigenous peoples in areas where any activities or
			 programs are planned are engaged through adequate disclosure of information,
			 public participation, and consultation; and
									(v)prepares and makes
			 public an annual report that—
										(I)describes the
			 process and methodology for selecting the recipients of assistance from the
			 fund or institution, including assessments of vulnerability;
										(II)describes
			 specific programs and activities supported by the fund or institution and the
			 extent to which the assistance is addressing the adaptation needs of the most
			 vulnerable developing countries, and the most vulnerable communities and
			 populations therein;
										(III)describes the
			 performance goals for assistance authorized under the fund or institution and
			 expresses such goals in an objective and quantifiable form, to the extent
			 practicable;
										(IV)describes the
			 performance indicators to be used in measuring or assessing the achievement of
			 the performance goals described in subclause (III);
										(V)provides a basis
			 for recommendations for adjustments to assistance authorized under this part to
			 enhance the impact of such assistance; and
										(VI)describes the
			 participation of other nations and international organizations in supporting
			 and governing the fund or institution.
										(c)Oversight
							(1)Distribution to
			 multilateral funds or international institutionsThe Secretary of
			 State, or such other Federal agency head as the President may designate, in
			 consultation with the Administrator of USAID, shall oversee the distribution of
			 allowances available to carry out the Program to a multilateral fund or
			 international institution under subsection (b).
							(2)Bilateral
			 assistanceThe Administrator of USAID, in consultation with the
			 Secretary of State, shall oversee the distribution of allowances available to
			 carry out the Program for bilateral assistance under section 495.
							495.Bilateral
			 assistance
						(a)Activities and
			 foreign aid
							(1)In
			 generalIn order to achieve
			 the purposes of this part, the Administrator of USAID may carry out programs
			 and activities and distribute allowances to any private or public group
			 (including international organizations and faith-based organizations),
			 association, or other entity engaged in peaceful activities to—
								(A)provide assistance
			 to the most vulnerable developing countries for—
									(i)the
			 development of national or regional climate change adaptation plans, including
			 a systematic assessment of socioeconomic vulnerabilities in order to identify
			 the most vulnerable communities and populations;
									(ii)associated
			 national policies; and
									(iii)planning,
			 financing, and execution of adaptation programs and activities;
									(B)support
			 investments, capacity-building activities, and other assistance, to reduce
			 vulnerability and promote community-level resilience related to climate change
			 and its impacts in the most vulnerable developing countries, including impacts
			 on water availability, agricultural productivity, flood risk, coastal
			 resources, timing of seasons, biodiversity, economic livelihoods, health, human
			 migration, or other social, economic, political, cultural, or environmental
			 matters;
								(C)support climate
			 change adaptation research in or for the most vulnerable developing
			 countries;
								(D)reduce
			 vulnerability and provide increased resilience to climate change for local
			 communities and livelihoods in the most vulnerable developing countries by
			 encouraging—
									(i)the
			 protection and rehabilitation of natural systems;
									(ii)the
			 enhancement and diversification of agricultural, fishery, and other
			 livelihoods; and
									(iii)the reduction of
			 disaster risks;
									(E)support the
			 deployment of technologies to help the most vulnerable developing countries
			 respond to the destabilizing impacts of climate change and encourage the
			 identification and adoption of appropriate renewable and efficient energy
			 technologies that are beneficial in increasing community-level resilience to
			 the impacts of global climate change in those countries; and
								(F)encourage the
			 engagement of local communities through disclosure of information,
			 consultation, and the communities’ informed participation relating to the
			 development of plans, programs, and activities to increase community-level
			 resilience to climate change impacts.
								(2)LimitationsNot more than 10 percent of the allowances
			 made available to carry out bilateral assistance under this part in any year
			 shall be distributed to support activities in any single country.
							(3)Prioritizing
			 assistanceIn providing assistance under this section, the
			 Administrator of USAID shall give priority to countries, including the most
			 vulnerable communities and populations therein, that are most vulnerable to the
			 adverse impacts of climate change, determined by the likelihood and severity of
			 such impacts and the country’s capacity to adapt to such impacts.
							(b)Community
			 engagement
							(1)In
			 generalThe Administrator of USAID shall ensure that local
			 communities, including the most vulnerable communities and populations therein,
			 in areas where any programs or activities are carried out pursuant to this
			 section are engaged in, through disclosure of information, public
			 participation, and consultation, the design, implementation, monitoring, and
			 evaluation of such programs and activities.
							(2)Consultation and
			 disclosureFor each country receiving assistance under this
			 section, the Administrator of USAID shall establish a process for consultation
			 with, and disclosure of information to, local, national, and international
			 stakeholders regarding any programs and activities carried out pursuant to this
			 section.
							(c)Coordination
							(1)Alignment of
			 activitiesSubject to the direction of the President and the
			 Secretary of State, the Administrator of USAID shall, to the extent
			 practicable, seek to align activities under this section with broader
			 development, poverty alleviation, or natural resource management objectives and
			 initiatives in the recipient country.
							(2)Coordination of
			 activitiesThe Administrator
			 of USAID shall ensure that there is coordination among the activities under
			 this section, subtitle D of this title, and part E of title VII of the Clean
			 Air Act, in order to maximize the effectiveness of United States assistance to
			 developing countries.
							(d)Reporting
							(1)Initial
			 reportNot later than 180 days after the date of enactment of
			 this part, the Administrator of USAID, in consultation with the Secretary of
			 State, shall submit to the President and the appropriate congressional
			 committees an initial report that—
								(A)based on the most
			 recent information available from reliable public sources or knowledge obtained
			 by USAID on a reliable basis, as determined by the Administrator of USAID,
			 identifies the developing countries, including the most vulnerable communities
			 and populations therein, that are most vulnerable to climate change impacts and
			 in which assistance may have the greatest and most sustainable benefit in
			 reducing vulnerability to climate change; and
								(B)describes the
			 process and methodology for selecting the recipients of assistance under
			 subsection (a)(1).
								(2)Annual
			 reportsNot later than 18
			 months after the date on which the initial report is submitted pursuant to
			 paragraph (1), and annually thereafter, the Administrator of USAID, in
			 consultation with the Secretary of State, shall submit to the President and the
			 appropriate congressional committees a report that—
								(A)describes the
			 extent to which global climate change, through its potential negative impacts
			 on sensitive populations and natural resources in the most vulnerable
			 developing countries, may threaten, cause, or exacerbate political, economic,
			 environmental, cultural, or social instability or international conflict in
			 those regions;
								(B)describes the
			 ramifications of any potentially destabilizing impacts climate change may have
			 on the national security, foreign policy, and economic interests of the United
			 States, including—
									(i)the
			 creation of environmental migrants and internally displaced peoples;
									(ii)international or
			 internal armed conflicts over water, food, land, or other resources;
									(iii)loss of
			 agricultural and other livelihoods, cultural stability, and other causes of
			 increased poverty and economic destabilization;
									(iv)decline in
			 availability of resources needed for survival, including water;
									(v)increased impact
			 of natural disasters (including droughts, flooding, and other severe weather
			 events);
									(vi)increased
			 prevalence or virulence of climate-related diseases; and
									(vii)intensified
			 urban migration;
									(C)describes how
			 allowances available under this section were distributed during the previous
			 fiscal year to enhance the national security, foreign policy, and economic
			 interests of the United States and assist in avoiding the economically,
			 politically, environmentally, culturally, and socially destabilizing impacts of
			 climate change in most vulnerable developing countries;
								(D)identifies and
			 recommends the developing countries, including the most vulnerable communities
			 and populations therein, that are most vulnerable to climate change impacts and
			 in which assistance may have the greatest and most sustainable benefit in
			 reducing vulnerability to climate change, including in the form of deploying
			 technologies, investments, capacity-building activities, and other types of
			 assistance for adaptation to climate change impacts and approaches to reduce
			 greenhouse gases in ways that may also provide community-level resilience to
			 climate change impacts; and
								(E)describes
			 cooperation undertaken with other nations and international organizations to
			 carry out this part.
								(e)Monitoring and
			 evaluation
							(1)In
			 generalThe Administrator of USAID shall establish and implement
			 a system to monitor and evaluate the effectiveness and efficiency of assistance
			 provided under this section in order to maximize the long-term sustainable
			 development impact of such assistance, including the extent to which such
			 assistance is meeting the purposes of this part and addressing the adaptation
			 needs of developing countries.
							(2)RequirementsIn
			 carrying out paragraph (1), the Administrator of USAID shall—
								(A)in consultation
			 with national governments in recipient countries, establish performance goals
			 for assistance authorized under this section and express such goals in an
			 objective and quantifiable form, to the extent practicable;
								(B)establish
			 performance indicators to be used in measuring or assessing the achievement of
			 the performance goals described in subparagraph (A), including an evaluation
			 of—
									(i)the
			 extent to which assistance under this section provided for disclosure of
			 information to, consultation with, and informed participation by local
			 communities;
									(ii)the
			 extent to which local communities participated in the design, implementation,
			 and evaluation of programs and activities implemented pursuant to this section;
			 and
									(iii)the impacts of
			 such participation on the goals and objectives of the programs and activities
			 implemented under this section;
									(C)provide a basis
			 for recommendations for adjustments to assistance authorized under this section
			 to enhance the impact of such assistance; and
								(D)include, in the annual report to the
			 appropriate congressional committees and other relevant agencies required under
			 subsection (d)(2), findings resulting from the monitoring and evaluation of
			 programs and activities under this section.
								FDeficit Neutral
			 Budgetary Treatment
				496.Deficit
			 neutrality
					(a)Funds
			 establishedFunds established under sections 422, 467, and 480 of
			 this Act are to be treated as separate accounts in the Treasury and shall be
			 known as the Funds.
					(b)AvailabilityFunds
			 appropriated or made available pursuant to sections 422(b), 467(b), and
			 480(b)(2) are only available for the purposes set forth under this Act.
			 Receipts in the Funds and appropriations therefrom shall not be available and
			 are precluded from obligation for any other purpose.
					(c)Estimation of
			 budgetary impactFor the purposes of estimating the revenue and
			 spending effects of this Act;
						(1)the revenue
			 assumed to be deposited into the Funds established under sections 422, 467, and
			 480, shall be attributed to this Act; and
						(2)the authorization
			 or availability of appropriations from the Funds shall be treated as new direct
			 spending and attributed to this Act.
						(d)Budgetary
			 treatmentFor the purposes of section 257 of the Balanced Budget
			 and Emergency Deficit Control Act of 1985, the Funds, and amounts subsequently
			 appropriated or made available for the purposes for which such Funds were
			 established, shall be deemed to be included on the list of appropriations
			 referenced under section 250(c)(17) of that Act. Such appropriations from each
			 Fund shall not be in excess of the amounts deposited into the respective Fund
			 in the previous year.
					VAgricultural and
			 Forestry Related Offsets
			AOffset Credit
			 Program From Domestic Agricultural and Forestry Sources
				501.Definitions
					(a)In
			 generalIn this title:
						(1)AdditionalThe term additional, when
			 used with respect to reductions or avoidance of greenhouse gas emissions, or to
			 sequestration of greenhouse gases, means reductions, avoidance, or
			 sequestration that result in a lower level of net greenhouse gas emissions or
			 atmospheric concentrations than would occur in the absence of an offset
			 project.
						(2)AdditionalityThe term additionality means
			 the extent to which reductions or avoidance of greenhouse gas emissions, or
			 sequestration of greenhouse gases, are additional.
						(3)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
						(4)Advisory
			 CommitteeThe term Advisory Committee means the USDA
			 Greenhouse Gas Emission Reduction and Sequestration Advisory Committee
			 established under section 1245(f) of the Food Security Act of 1985
			 (16 U.S.C.
			 3845).
						(5)Greenhouse
			 gasThe term greenhouse gas means any of the
			 following:
							(A)Carbon
			 dioxide.
							(B)Methane.
							(C)Nitrous
			 oxide.
							(D)Sulfur
			 hexafluoride.
							(E)Hydrofluorocarbons
			 from a chemical manufacturing process at an industrial stationary
			 source.
							(F)Any
			 perfluorocarbon.
							(G)Nitrogen
			 trifluoride.
							(H)Any other
			 anthropogenic gas designated as a greenhouse gas by the Administrator.
							(6)LeakageThe term leakage means a
			 significant and quantifiable increase in greenhouse gas emissions, or a
			 significant and quantifiable decrease in sequestration, which is caused by an
			 offset practice and occurs outside the boundaries of the offset
			 practice.
						(7)Offset
			 creditThe term offset
			 credit means a tradeable compliance instrument that—
							(A)represents the
			 reduction, avoidance, or sequestration of 1 ton of carbon dioxide equivalent;
			 and
							(B)is issued pursuant
			 to this title.
							(8)Offset
			 practiceThe term
			 offset practice means an activity that reduces, avoids, or
			 sequesters greenhouse gas emissions, and for which offset credits may be issued
			 pursuant to this title.
						(9)Offset
			 producerThe term
			 offset producer means an owner, operator, landlord, tenant, or
			 sharecropper who has or shares responsibility for ensuring that an offset
			 practice is established and maintained during the crediting period for purposes
			 of an offset credit.
						(10)Offset
			 projectThe term
			 offset project means a practice or set of practices that reduce
			 or avoid greenhouse gas emissions, or sequester greenhouse gases as implemented
			 by an offset producer.
						(11)Offset project
			 developerThe term
			 offset project developer means the offset producer or designee
			 of the offset producer.
						(12)Practice
			 typeThe term practice
			 type means a discrete category of offset practices for which the
			 Secretary develops a standardized methodology to accurately estimate the amount
			 of greenhouse gas emissions reduced or avoided or greenhouse gases
			 sequestered.
						(13)ReversalThe term reversal means an
			 intentional or unintentional loss of sequestered greenhouse gases to the
			 atmosphere.
						(14)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(15)Sequestration
			 and sequesteredThe terms
			 sequestered and sequestration mean the
			 separation, isolation, or removal of greenhouse gases from the atmosphere, as
			 determined by the Secretary. The terms include biological sequestration, but do
			 not include ocean fertilization techniques.
						(16)Term offset
			 creditThe term term
			 offset credit means a compliance instrument authorized under section
			 504(d).
						(b)Agricultural and
			 forestry exception to definition of capped sectorFor purposes of this title and title III of
			 this Act, and amendments made by such titles, the term capped
			 sector means a sector of economic activity that directly emits capped
			 emissions, including the industrial sector, the electricity generation sector,
			 the transportation sector, and the residential and commercial sectors (to the
			 extent they burn oil or natural gas), but not including the agricultural or
			 forestry sectors.
					502.Establishment
			 of offset credit program from domestic agricultural and forestry
			 sources
					(a)EstablishmentNot later than 1 year after the date of
			 enactment of this title, the Secretary shall establish a program governing the
			 generation of offset credits from domestic agricultural and forestry
			 sources.
					(b)RequirementsThe program described in subsection (a)
			 shall—
						(1)ensure that offset
			 credits represent verifiable and additional greenhouse gas emission reductions
			 or avoidance, or increases in sequestration; and
						(2)ensure that offset
			 credits issued for sequestration offset projects are only issued for greenhouse
			 gas reductions that result in a permanent net reduction in atmospheric
			 greenhouse gases.
						(c)Duties of
			 secretaryIn addition to the
			 duties described in subsection (a) and section 1245 of the Food Security Act of
			 1985 (16 U.S.C.
			 3845), the Secretary shall, with respect to practices relating
			 to offset credits from agricultural and forestry sources—
						(1)establish by rule methodologies by practice
			 types for quantifying greenhouse gas benefits;
						(2)establish by rule methodologies for each
			 practice type for establishing activity baselines and determining
			 additionality;
						(3)establish by rule methodologies by practice
			 types for accounting for and mitigating potential leakage;
						(4)establish rules to account for and address
			 reversals;
						(5)establish rules to
			 require third-party verification;
						(6)provide technical assistance to offset
			 project developers using funds appropriated to the Conservation Operations
			 account;
						(7)establish rules for approval of offset
			 project plans;
						(8)establish rules for certification of
			 implementation of offset project plans;
						(9)establish by rule requirements for
			 reporting and record keeping; and
						(10)conduct
			 audits.
						503.List of
			 eligible domestic agricultural and forestry offset practice types
					(a)List
			 required
						(1)Preparation and
			 publicationNot later than 1
			 year after the date of enactment of this title, the Secretary shall prepare and
			 publish in the Federal Register a list of domestic agricultural and forestry
			 practice types that are eligible to generate offset credits under this title
			 because the practices avoid or reduce greenhouse gas emissions or sequester
			 greenhouse gases.
						(2)RecommendationsIn
			 preparing the list under paragraph (1), the Secretary shall take into
			 consideration the recommendations of the Advisory Committee.
						(b)Initial
			 listAt a minimum, the list
			 prepared under this section shall include those practices that avoid or reduce
			 greenhouse gas emissions or sequester greenhouse gases, such as—
						(1)agricultural,
			 grassland, and rangeland sequestration and management practices,
			 including—
							(A)altered tillage
			 practices;
							(B)winter cover
			 cropping, continuous cropping, and other means to increase biomass returned to
			 soil in lieu of planting followed by fallowing;
							(C)reduction of
			 nitrogen fertilizer use or increase in nitrogen use efficiency;
							(D)reduction in the
			 frequency and duration of flooding of rice paddies;
							(E)reduction in
			 carbon emissions from organic soils;
							(F)reduction in
			 greenhouse gas emissions from manure and effluent; and
							(G)reduction in
			 greenhouse gas emissions due to changes in animal management practices,
			 including dietary modifications;
							(2)changes in carbon
			 stocks attributed to land use change and forestry activities, including—
							(A)afforestation or
			 reforestation of acreage that is not forested;
							(B)forest management
			 resulting in an increase in forest carbon stores including but not limited to
			 harvested wood products;
							(C)management of
			 peatland or wetland;
							(D)conservation of
			 grassland and forested land;
							(E)improved forest
			 management, including accounting for carbon stored in wood products;
							(F)reduced
			 deforestation or avoided forest conversion;
							(G)urban
			 tree-planting and maintenance;
							(H)agroforestry;
			 and
							(I)adaptation of
			 plant traits or new technologies that increase sequestration by forests;
			 and
							(3)manure management
			 and disposal, including—
							(A)waste
			 aeration;
							(B)biogas capture and
			 combustion; and
							(C)application to fields as a substitute for
			 commercial fertilizer.
							(c)Additions and
			 revisions to list
						(1)Periodic
			 revisionNot later than 2
			 years after the date of enactment of this title, and every 2 years thereafter,
			 the Secretary, after public notice and opportunity for comment, shall add to
			 and revise the types of offset practices to the list established under
			 subsection (a) if those types of practices meet the standards for environmental
			 integrity that are consistent with the purposes of this title.
						(2)Consideration of
			 petitionsThe Secretary shall—
							(A)consider petitions to add types of offset
			 practices to the list established under subsection (a); and
							(B)add those types of offset practices to the
			 list if the types of offset practices meet standards for environmental
			 integrity consistent with the purposes of this title.
							(3)Time for
			 consideration of petitionsNot later than 1 year after the receipt of
			 a petition under paragraph (2), the Secretary shall make a decision to either
			 grant or deny the petition and publish a written explanation of the reasons for
			 the Secretary’s decision. The Secretary may not deny a petition under this
			 subsection on the basis of inadequate Department of Agriculture resources at
			 the time of the review.
						504.Requirements
			 for domestic agricultural and forestry practices
					(a)Methodologies
						(1)In general;
			 conditionIn promulgating
			 regulations under section 502, the Secretary shall establish methodologies for
			 domestic agricultural and forestry practices listed under section 503, if the
			 Secretary determines that methodologies can be established for such practices
			 that meet each of the requirements of this section. The Secretary shall only
			 issue offset credits under this title pursuant to promulgated methodologies
			 applicable to the offset practice that avoided or reduced greenhouse gas
			 emissions or sequestered greenhouse gases.
						(2)Specified
			 methodologiesThe Secretary
			 shall establish the following methodologies under this section:
							(A)Activity
			 baselinesA standardized
			 methodology for establishing activity baselines for an offset practice of that
			 type. The Secretary shall set activity baselines to reflect a conservative
			 estimate of performance or activities for the relevant type of practice
			 (excluding changes in performance or activities due to the availability of
			 offset credits) such that the baseline provides an adequate margin of safety to
			 ensure the environmental integrity of offset credits calculated in reference to
			 such baseline.
							(B)AdditionalityA standardized methodology for determining
			 the additionality of greenhouse gas emissions reduction or avoidance, or
			 greenhouse gas sequestration, achieved by an offset practice of that type. Such
			 methodology shall ensure, at a minimum, that any greenhouse gas emission
			 reduction or avoidance, or any greenhouse gas sequestration, is considered
			 additional only to the extent that it results from activities that—
								(i)are not required
			 by existing government regulations, as determined by the Secretary;
								(ii)were not
			 commenced prior to January 1, 2009, except in the case of—
									(I)offset project
			 activities that commenced after January 1, 2001, and were registered as of the
			 date of enactment of this title under an offset program with respect to which
			 an affirmative determination has been made under section 740 of the Clean Air
			 Act; or
									(II)activities that
			 are readily reversible, with respect to which the Secretary may set an
			 alternative earlier date under this subparagraph that is not earlier than
			 January 1, 2001, where the Secretary determines that setting such an
			 alternative date may produce an environmental benefit by removing an incentive
			 to cease and then reinitiate activities that began prior to January 1, 2009;
			 and
									(iii)exceed the
			 applicable activity baseline established under paragraph (2).
								(C)Quantification
			 methodsA standardized
			 methodology for determining the extent to which greenhouse gas emission
			 reductions or avoidance, or greenhouse gas sequestration, achieved by an offset
			 practice of that type exceeded a relevant activity baseline, including methods
			 for monitoring and accounting for uncertainty.
							(D)LeakageA standardized methodology for accounting
			 for and mitigating potential leakage, if any, from an offset practice of that
			 type, taking uncertainty into account, excluding international indirect land
			 use changes unless a positive determination is made under section
			 211(o)(13)(C)(iii) of the Clean Air Act.
							(b)Special
			 considerations
						(1)Existing offset
			 practicesIn establishing the methodologies under subsection (a),
			 the Secretary shall give due consideration to methodologies for offset
			 practices existing as of the date of the enactment of this title.
						(2)Certain
			 factorsAs part of the methodologies established under subsection
			 (a), the Secretary shall establish a formula that takes into account the
			 components of the practice, the characteristics of the land on which the
			 practice is applied, the crop produced, and such other factors as determined
			 appropriate by the Secretary.
						(c)Accounting for
			 reversals
						(1)In
			 generalExcept as provided in
			 subsection (d) with respect to issuance of a term offset credit, for each type
			 of practice listed under section 503, the Secretary shall establish
			 requirements to account for and address reversals, including—
							(A)a requirement to
			 report any reversal with respect to an offset practice for which offset credits
			 have been issued under this title;
							(B)provisions to require emission allowances
			 or offset credits to be held in amounts to fully compensate for greenhouse gas
			 emissions attributable to reversals, and to assign responsibility for holding
			 such emission allowances; and
							(C)any other
			 provisions that the Secretary determines to be necessary to account for and
			 address reversals.
							(2)Mechanisms
							(A)In
			 generalThe Secretary shall
			 prescribe mechanisms to ensure that any sequestration of greenhouse gases, with
			 respect to which an offset credit is issued under this title, results in a
			 permanent net increase in sequestration of greenhouse gases, and that full
			 account is taken of any actual or potential reversal of such sequestration,
			 with an adequate margin of safety.
							(B)Specific
			 mechanismsThe Secretary
			 shall make available one or more of the following mechanisms to meet the
			 requirements of this paragraph:
								(i)An offsets
			 reserve, pursuant to paragraph (3).
								(ii)Insurance that provides for purchase and
			 provision to the Secretary for retirement of a quantity of offset credits or
			 emission allowances equal in number to the tons of carbon dioxide equivalents
			 of greenhouse gas emissions released due to reversal.
								(iii)Another
			 mechanism if the Secretary determines it is necessary to satisfy the
			 requirements of this title, taking into account whether the reversal was
			 intentional or unintentional.
								(3)Offsets
			 reserve
							(A)In
			 generalAn offsets reserve referred to in paragraph (2)(B)(i) is
			 a program under which, before issuance of offset credits under this title, the
			 Secretary shall—
								(i)subtract and
			 reserve from the quantity to be issued a quantity of offset credits based on
			 the risk of reversal;
								(ii)hold those
			 reserved offset credits in the offsets reserve; and
								(iii)register the
			 holding of the reserved offset credits in an offset registry.
								(B)Practice
			 reversal
								(i)In
			 generalIf a reversal has
			 occurred with respect to an offset practice within an offset project, for which
			 offset credits are reserved under this paragraph, the Secretary shall retire
			 offset credits from the offsets reserve to fully account for the tons of carbon
			 dioxide equivalent that are no longer sequestered.
								(ii)Intentional
			 reversalsIf the Secretary
			 determines that a reversal was intentional, the offset practice developer for
			 the relevant offset practice shall place into the offsets reserve a quantity of
			 offset credits, or combination of offset credits and emission allowances, equal
			 in number to the number of reserve offset credits that were retired pursuant to
			 clause (i).
								(iii)Unintentional
			 reversalsIf the Secretary
			 determines that a reversal was unintentional, the offset project developer for
			 the relevant offset project shall place into the offsets reserve a quantity of
			 offset credits, or combination of offset credits and emission allowances, equal
			 in number to half the number of offset credits that were reserved for that
			 offset project, or half the number of reserve offset credits that were canceled
			 due to the reversal pursuant to clause (i), whichever is less, except that the
			 Secretary may lower this amount based on undue hardship in the event of a
			 catastrophic occurrence.
								(C)Use of reserved
			 offset creditsOffset credits
			 placed into the offsets reserve under this paragraph may not be used to comply
			 with section 722 of the Clean Air Act.
							(d)Term Offset
			 Credits
						(1)ApplicabilityWith respect to a practice listed under
			 section 503 that sequesters greenhouse gases and has a crediting period of no
			 more than 5 years, the Secretary may address reversals pursuant to this
			 subsection in lieu of permanently accounting for reversals pursuant to
			 subsection (c).
						(2)Accounting for
			 reversalsFor such practices or projects implementing such
			 practices, the Secretary shall require only reversals that occur during the
			 crediting period to be accounted for and addressed pursuant to subsection
			 (c).
						(3)Credits
			 issuedFor practices or projects regulated pursuant to paragraph
			 (2), the Secretary shall issue under section 507 a term offset credit, in lieu
			 of an offset credit, for each ton of carbon dioxide equivalent that has been
			 sequestered.
						(e)Crediting
			 periods
						(1)In
			 generalFor each offset practice type within an offset project,
			 the Secretary shall specify a crediting period, and establish provisions for
			 reenrollment for a subsequent crediting period, in accordance with this
			 subsection.
						(2)DurationThe
			 crediting period shall have a term of up to—
							(A)5 years for agricultural sequestration
			 practices;
							(B)20 years for
			 forestry sequestration practices; and
							(C)10 years for other practice types that
			 reduce or avoid greenhouse gas emissions or sequester greenhouse gases.
							(3)EligibilityAn offset practice, within an offset
			 project, shall—
							(A)be eligible to generate offset credits
			 under this title only during the crediting period of the offset practice;
			 and
							(B)remain eligible to
			 generate offset credits, only during the crediting period, subject to the
			 methodologies and practice type eligibility list that applied as of the date of
			 the project approval.
							(4)Reenrollment for
			 subsequent crediting period
							(A)Reenrollment
			 authorized; time for reenrollmentAn offset project developer may reenroll
			 for a subsequent crediting period, to commence after termination of the current
			 crediting period, subject to the methodologies and practice type eligibility
			 list in effect at the time of reenrollment. Reenrollment may not occur more
			 than 18 months before the end of the crediting period then in effect.
							(B)LimitationThe
			 Secretary may limit the number of subsequent crediting periods available for a
			 particular practice type.
							(f)Environmental
			 integrityIn establishing the
			 requirements under this section, the Secretary shall apply conservative
			 assumptions or methods to ensure the environmental integrity of the cap
			 established under section 703 of the Clean Air Act is not compromised.
					505.Project plan
			 submission and approval
					(a)Project plan
			 requiredAn offset project developer shall submit to the
			 Secretary an offset project plan for approval.
					(b)RequirementsAs
			 part of the regulations promulgated under this title, the Secretary shall
			 include provisions for, and shall specify, the required components of an offset
			 project plan, including—
						(1)designation of an
			 offset project developer;
						(2)a list and schedule of the practices to be
			 implemented;
						(3)any other
			 information that the Secretary considers to be necessary—
							(A)to determine
			 whether the offset practice, within the offset project, is eligible for
			 issuance of offset credits under regulations promulgated under this title;
			 and
							(B)to achieve the
			 purposes of this title.
							(c)Time for
			 consideration; notificationNot later than 90 days after
			 receiving a complete offset project plan under subsection (a), the Secretary
			 shall—
						(1)approve the plan in writing and include an
			 estimate of the offset project credits that will be earned if the plan is
			 implemented, subject to verification of all project-specific variables;
			 or
						(2)if the plan is
			 denied, provide the reasons for denial in writing.
						(d)AppealThe
			 Secretary shall establish procedures for appeal and review of determinations
			 made under this section.
					(e)ResubmissionAfter
			 an offset project plan is approved, the offset project developer shall not be
			 required to resubmit a project plan during the crediting period.
					506.Verification of
			 offset practices
					(a)In
			 generalAs part of the
			 regulations promulgated under this title, the Secretary shall establish
			 requirements to verify—
						(1)that offset
			 practices in an approved offset project plan have been implemented; and
						(2)the quantity of greenhouse gas emission
			 reductions or avoidance, or sequestration of greenhouse gases, resulting from
			 an offset practice and project.
						(b)Verification
			 reports
						(1)In
			 generalThe regulations described in subsection (a) shall require
			 an offset project developer to submit a report, prepared by a third-party
			 verifier accredited under subsection (c).
						(2)RequirementsThe
			 Secretary shall specify the components of a verification report required under
			 paragraph (1), including—
							(A)the name and
			 contact information for the offset project developer;
							(B)a certification
			 that the project plan has been implemented;
							(C)the quantity of greenhouse gases reduced,
			 avoided, or sequestered;
							(D)a certification
			 establishing that the conflict of interest requirements in the regulations
			 promulgated under this title have been complied with;
							(E)any other information that the Secretary
			 requires to determine the quantity of greenhouse gas emission reduction or
			 avoidance, or sequestration of greenhouse gases, resulting from the offset
			 practice and project; and
							(F)any other
			 information that the Secretary considers to be necessary to achieve the
			 purposes of this title.
							(c)Verifier
			 accreditation
						(1)In
			 generalAs part of the
			 regulations promulgated under this title, the Secretary shall establish a
			 process and requirements for periodic accreditation of third-party verifiers
			 for offset credits under this program to ensure that those verifiers are
			 professionally qualified and have no conflicts of interest.
						(2)Public
			 accessibilityEach verifier meeting the requirements for
			 accreditation in accordance with this subsection shall be listed in a publicly
			 accessible database, which shall be maintained and updated by the
			 Secretary.
						507.Certification
			 of offset credits
					(a)Determination
			 and notificationNot later than 90 days after receiving a
			 complete verification report, the Secretary shall—
						(1)make a determination of the quantity of
			 greenhouse gas emissions that have been reduced or avoided, or greenhouse gases
			 that have been sequestered, by the offset practice in an approved and verified
			 offset project plan; and
						(2)notify the offset
			 project developer in writing of the determination.
						(b)Issuance of
			 offset creditsThe Secretary
			 shall issue 1 offset credit to an offset project developer for each ton of
			 carbon dioxide equivalent that the Secretary determines has been reduced,
			 avoided, or sequestered during the crediting period. Offset credits may be
			 issued only for greenhouse gas emissions reduced, avoided, or sequestered after
			 January 1, 2009.
					(c)AppealThe
			 Secretary shall establish procedures for appeal and review of determinations
			 made under subsection (a).
					(d)TimingOffset
			 credits meeting the criteria described in subsection (b) shall be issued by the
			 Secretary not later than 14 days after the date on which the Secretary makes a
			 determination under subsection (a).
					(e)RegistrationThe Secretary shall obtain from the
			 Administrator a unique serial number to allow for the registration of each
			 offset credit to be issued under this title.
					508.Ownership and
			 transfer of offset credits
					(a)OwnershipInitial ownership of an offset credit shall
			 lie with the offset project developer, unless otherwise specified in a legally
			 binding contract or agreement.
					(b)TransferabilityAn
			 offset credit issued under this title may be sold, traded, or transferred,
			 unless the offset credit has expired or been retired.
					509.Program review
			 and revisionAt least once
			 every 5 years, the Secretary shall review and, based on new or updated
			 information and taking into consideration the recommendations of the Advisory
			 Board, update and revise—
					(1)the list of
			 eligible practice types established under section 503;
					(2)the methodologies
			 established, including specific activity baselines, under section
			 504(a);
					(3)the reversal
			 requirements and mechanisms established or prescribed under subsections (c) and
			 (d) of section 504;
					(4)measures to
			 improve the accountability of the offsets program; and
					(5)any other
			 requirements established under this title to ensure the environmental integrity
			 and effective operation of this title.
					510.Environmental
			 considerationsIf the
			 Secretary lists forestry practices as eligible offset practice types under
			 section 503, the Secretary, in consultation with appropriate Federal agencies,
			 shall promulgate regulations for the selection and use of species in forestry
			 and other relevant land management-related offset practices—
					(1)to ensure that
			 native species are given primary consideration in such practices;
					(2)to encourage the
			 conservation of biological diversity in such practices;
					(3)to prohibit the
			 use of federally designated or State-designated noxious weeds;
					(4)to prohibit the
			 use of a species listed by a regional or State invasive plant authority within
			 the applicable region or State; and
					(5)in accordance with
			 widely accepted, environmentally sustainable forestry practices.
					511.Audits
					(a)Audits
			 requiredThe Secretary shall
			 conduct, on an annual basis, random audits of offset projects, offset credits,
			 and the practices of third-party verifiers. At a minimum, the Secretary shall
			 conduct audits each year for a representative sample of practice types and
			 geographical areas.
					(b)Additional
			 AuthorityNothing in this section prevents the Secretary from
			 conducting any audit the Secretary considers to be necessary.
					BUSDA Greenhouse
			 Gas Emission Reduction and Sequestration Advisory Committee
				531.Establishment
			 of USDA Greenhouse Gas Emission Reduction and Sequestration Advisory
			 CommitteeSection 1245 of the
			 Food Security Act of 1985 (16 U.S.C. 3854), as added by
			 section 2709 of the Food, Conservation, and Energy Act of 2008 (Public Law
			 110–246; 122 Stat. 1809), is amended by adding at the end the
			 following new subsection:
					
						(f)USDA Greenhouse
				Gas Emission Reduction and Sequestration Advisory Committee
							(1)EstablishmentNot later than 30 days after the date of
				the enactment of the American Clean Energy and Security Act of 2009, the
				Secretary shall establish an independent advisory committee, to be known as the
				USDA Greenhouse Gas Emission Reduction and Sequestration Advisory
				Committee, to provide scientific and technical advice on establishing,
				implementing, and ensuring the overall environmental integrity of an offset
				program for domestic agricultural and forestry practices that reduce or avoid
				greenhouse gas emissions, or sequester greenhouse gases.
							(2)MembershipThe Advisory Committee shall be comprised
				of nine members, including a chairperson and vice-chairperson, appointed by the
				Secretary. Each member shall be qualified by education, training, and
				experience to evaluate scientific and technical information for domestic
				agricultural and forestry offset practices that reduce or avoid greenhouse gas
				emissions or sequester greenhouse gases.
							(3)TermsTerms
				shall be 3 years in length, except for the initial terms, which may be up to 5
				years in length to allow staggered terms. Members may be reappointed only once
				for an additional 3-year term, and such term may follow directly after a first
				term.
							(4)DutiesThe
				Advisory Committee shall—
								(A)provide options
				and recommendations, not later than 180 days after the date of the enactment of
				the American Clean Energy and Security Act of 2009, to the Secretary regarding
				the establishment of methodologies as described in section 504 of such Act,
				taking into account relevant scientific information, including—
									(i)the availability
				of representative data for use in developing an activity baseline for a land
				area, forest, soil, industry sector, and facility type;
									(ii)the potential for
				accurate quanitification of greenhouse gas reduction, or sequestration for an
				offset practice type;
									(iii)the potential
				level of scientific and measurement uncertainty associated with an offset
				practice type; and
									(iv)the use of
				practice methodologies that account for common practice or other direct
				comparisons within a relevant land area, industry sector, forest, soil, or
				facility type;
									(B)make available to the Secretary options and
				recommendations for the program as a whole and on offset methodologies for each
				practice type that should be considered under regulations promulgated pursuant
				to section 504 of the American Clean Energy and Security Act of 2009, including
				methodologies to address the issues of additionality, activity baselines,
				measurement, leakage, including the application of sector specific leakage
				factors, uncertainty, permanence, and environmental integrity;
								(C)make available to
				the Secretary advice and comment on areas where further knowledge is required
				to appraise the adequacy of existing, revised, or proposed methodologies and
				describe the research efforts necessary to provide the required information;
								(D)make available to the Secretary advice and
				comments on other ways to improve or safeguard the environmental integrity of
				the offset practice types listed under section 503 of the American Clean Energy
				and Security Act of 2009; and
								(E)provide options
				and recommendations regarding new practice types.
								(5)Scientific
				review of offset programNot
				later than January 1, 2017, and at 5-year intervals thereafter, the Advisory
				Committee shall—
								(A)submit to the Secretary and make available
				to the public an analysis of relevant scientific and technical information
				regarding agricultural and forestry offset practices that reduce or avoid
				greenhouse gas emissions or sequester greenhouse gases;
								(B)review approved and potential practice
				types, methodologies, scientific studies, offset project monitoring, offset
				project verification reports, reporting of reversals, audits related to the
				offset program, and other relevant information needed to evaluate the offset
				program;
								(C)evaluate the net emission effects of
				implemented offset projects; and
								(D)recommend changes to offset methodologies,
				procedures, practice types, or the overall program to ensure that—
									(i)the offset
				practices result in reduced or avoided greenhouse gas emissions or
				sequestration of greenhouse gases;
									(ii)the offset
				credits issued by the Secretary do not compromise the integrity of the annual
				emissions reductions established under section 703 of the Clean Air Act;
				and
									(iii)the offset
				program avoids or minimizes adverse affects to human health and the
				environment.
									(6)CoordinationTo avoid duplication, the Advisory
				Committee shall coordinate its activities with those of any other Federal
				advisory committees working in related areas, and shall to the maximum extent
				possible use research data and services of the research, education, extension
				agencies of the Department of Agriculture.
							(7)ConsultationOn a periodic basis, the Advisory Committee
				shall consult with, and be informed by the views of, the Offsets Integrity
				Advisory Board established under section 731 of the Clean Air Act.
							(8)MeetingThe
				Advisory Committee shall meet on at least a quarterly basis each year.
							(9)Administrative
				support and fundingThe Secretary may provide such administrative
				and funding support as necessary to enable the Advisory Committee to carry out
				its duties under this section.
							(10)ReportFor
				each fiscal year, the Secretary shall submit to Congress a report on—
								(A)the status and
				progress on the offset practices;
								(B)the general status
				of cooperation and research and development; and
								(C)the plans for
				addressing future issues and
				concerns.
								.
				CMiscellaneous
			 
				551.International
			 indirect land use changesSection 211(o) of the Clean Air Act
			 (42 U.S.C.
			 7545(o)) is amended by adding at the end the following
					
						(13)International
				indirect land use changes
							(A)Exclusion from
				regulatory requirements regarding lifecycle greenhouse gas
				emissionsNotwithstanding the definition of lifecycle
				greenhouse gas emissions in paragraph (1)(H), for purposes of
				determining whether the fuel meets a definition in paragraph (1) or complies
				with paragraph (2)(A)(i), the Administrator shall exclude emissions from
				indirect land use changes outside the renewable fuel’s feedstock’s country of
				origin.
							(B)National
				academies of science report(i)Not later than 6 months
				after the date of enactment of this paragraph, the Administrator and the
				Secretary of Agriculture shall jointly arrange for the National Academies of
				Science to review and report on specified issues related to indirect greenhouse
				gas emissions related to transportation fuels.
								(ii)The report shall evaluate and
				report on whether there are economic and environmental models and methodologies
				that individually, or as a system, can project with reliability,
				predictability, and confidence—
									(I)for purposes of determining whether the
				fuel meets a definition in paragraph (1) or complies with paragraph (2)(A)(i),
				indirect land use changes that are related to the production of renewable fuels
				and that may occur outside the country in which the feedstocks are grown, and
				the impacts of these changes on greenhouse gas emissions; and
									(II)indirect effects, both domestic and
				international, related to the production and importation of non-renewable
				transportation fuels that have significant greenhouse gas emissions, and the
				impact of these effects on greenhouse gas emissions.
									(iii)The report shall include a review
				and assessment of all pertinent scientific studies, methodologies and data,
				shall evaluate potential methodologies for calculating such emissions
				(including an evaluation of methods for annualizing emissions associated with
				forest degradation or land conversion), and shall make appropriate
				recommendations. The recommendations shall address indirect effects, both
				domestic and international, related to the production and importation of
				non-renewable transportation fuels that have significant greenhouse gas
				emissions. The report shall use appropriate validation procedures, including
				sensitivity analyses, of how results change as assumptions change. The
				evaluation shall include for a model, a methodology, or a system of
				models—
									(I)an assessment of how reliably the models,
				methodologies, or systems track actual outcomes over historical periods using
				available historical data; and
									(II)an assessment of how reliably the
				models, methodologies or systems will project future outcomes.
									(iv)The report shall be publicly available and
				shall include sufficient information and data such that economists and other
				scientists with relevant expertise that are not on the National Academies of
				Science panel can fully evaluate the conclusions of the report.
								(v)The report shall be completed
				within 3 years of the date of enactment of this paragraph.
								(C)Determination(i)The Administrator and the Secretary of
				Agriculture shall, after notice and an opportunity for public comment,
				determine whether, for purposes of determining compliance with the percent
				reductions in lifecycle greenhouse gas emissions specified in paragraph (1) for
				various renewable fuels, scientifically valid models and methodologies exist to
				project indirect land use changes that are related to the production of
				renewable fuels and that occur outside the country in which the feedstocks are
				grown, and the impact of these changes on greenhouse gas emissions.
								(ii)The determination shall take into
				account the findings and recommendations of the report required under
				subparagraph (B), as well as other available scientific, economic, and other
				relevant information. The Administrator and the Secretary may also consider
				methods used by the Environmental Protection Agency, the Department of
				Agriculture, and other Federal agencies to assess or guide their related
				policies.
								(iii)The Administrator and the
				Secretary of Agriculture shall publish a proposed determination not later than
				4 years after date of enactment of this paragraph, and shall publish a final
				determination not later than 5 years after date of enactment of this paragraph.
				An explanation and justification of the determination shall be included in the
				proposed and final actions, together with a response to comments
				received.
								(D)Response to
				determination(i)In the event of a
				positive determination under subparagraph (C), the Administrator and the
				Secretary of Agriculture shall, after notice and an opportunity for public
				comment, by the same date jointly establish a methodology (or methodologies) to
				calculate greenhouse gas emissions from indirect land use changes that are
				attributable to the production of renewable fuels and that occur outside the
				country in which feedstocks are grown for purposes of calculating a renewable
				fuel’s lifecycle greenhouse gas emissions to determine whether the fuel meets a
				definition in paragraph (1) or complies with paragraph (2)(A)(i). The exclusion
				in subparagraph (A) shall end, and the Administrator shall issue a regulation
				by the same date that shall include emissions from indirect land use changes
				outside the renewable fuel’s feedstock’s country of origin for purposes of
				calculating a renewable fuel’s lifecycle greenhouse gas emissions to determine
				whether the fuel meets a definition in paragraph (1) or complies with paragraph
				(2)(A)(i) for renewable fuels sold in the calendar year following the year of
				the positive determination. The effective date of the regulation shall be 6
				years after the date of enactment of this paragraph.
								(ii)A negative determination under
				subparagraph (C) shall include a statement of the basis for the
				determination.
								(E)AccountabilityThe
				joint duties and actions of the Administrator and the Secretary of Agriculture
				shall be subject to sections 304 and 307 of this Act as if they were the duties
				and actions of the Administrator
				alone.
							.
				552.Biomass-based
			 dieselSection 211(o)(2)(A) of
			 the Clean Air Act (42 U.S.C. 7545(o)(2)(A)) is amended
			 by adding at the end the following new clause:
					
						(v)Grandfathering
				biomass-based dieselThe
				Administrator shall promulgate regulations exempting from the lifecycle
				greenhouse gas requirements in subparagraphs (B) and (D) of paragraph (1) up to
				the greater of 1 billion gallons or the volume mandate adopted pursuant to
				subparagraph (B)(ii) of biomass-based diesel annually from facilities that
				commenced construction before the date of enactment of the Energy Independence
				and Security Act of
				2007.
						.
				553.Modification of
			 definition of renewable biomass
					(a)National academy
			 of sciences reportNot later
			 than 1 year after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency, the Secretary of Agriculture, and the Federal
			 Energy Regulatory Commission shall jointly arrange for the National Academy of
			 Sciences to evaluate how sources of renewable biomass contribute to the goals
			 of increasing America’s energy independence, protecting the environment, and
			 reducing global warming pollution.
					(b)Modification
						(1)EPA modification
			 authorityAfter reviewing the
			 report required by subsection (a), the Administrator of the Environmental
			 Protection Agency, in concurrence with the Secretary of Agriculture, may, by
			 regulation and after public notice and comment, modify the non-Federal lands
			 portion of the definition of renewable biomass in sections
			 211(o)(1)(I) and 700 of the Clean Air Act in order to advance the goals of
			 increasing America’s energy independence, protecting the environment, and
			 reducing global warming pollution.
						(2)FERC
			 modification authorityAfter
			 reviewing the report required by subsection (a), the Federal Energy Regulatory
			 Commission, in concurrence with the Secretary of Agriculture, may, by
			 regulation and after public notice and comment, modify the non-Federal lands
			 portion of the definition of renewable biomass in section 610 of
			 the Public Utility Regulatory Policies Act of 1978 in order to advance the
			 goals of increasing America’s energy independence, protecting the environment,
			 and reducing global warming pollution.
						(c)Federal
			 lands
						(1)Scientific
			 reviewThe Secretary of the
			 Interior, the Secretary of Agriculture, and the Administrator of the
			 Environmental Protection Agency shall conduct a joint scientific review, within
			 1 year after the date of enactment of this Act, to evaluate how sources of
			 biomass from Federal lands could contribute to the goals of increasing
			 America’s energy independence, protecting the environment, and reducing global
			 warming pollution.
						(2)Modification
			 authorityBased on the scientific review, the agencies may, by
			 rule, modify the definition of renewable biomass from Federal
			 lands in sections 211(o)(1)(I) and 700 of the Clean Air Act and section 610 of
			 the Public Utility Regulatory Policies Act of 1978 as appropriate to advance
			 the goals of increasing America’s energy independence, protecting the
			 environment, and reducing global warming pollution.
						
	
		
			Passed the House of
			 Representatives June 26, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
	
		July 7, 2009
		Read the second time and placed on the
		  calendar
	
